
  March 3, 2020
  
    
      
      
      Title 7
      Agriculture
      Parts 1000 to 1199
      Revised as of January 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of January 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 7:
        
          SUBTITLE B—Regulations of the Department of Agriculture (Continued)
          
        
        
          Chapter X—Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture
          5
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        243
        Alphabetical List of Agencies Appearing in the CFR
        263
        List of CFR Sections Affected
        273
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 7 CFR 1000.1 refers to title 7, part 1000, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, January 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          January 1, 2020.
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 7—Agriculture is composed of fifteen volumes. The parts in these volumes are arranged in the following order: Parts 1-26, 27-52, 53-209, 210-299, 300-399, 400-699, 700-899, 900-999, 1000-1199, 1200-1599, 1600-1759, 1760-1939, 1940-1949, 1950-1999, and part 2000 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of January 1, 2020.
      The Food and Nutrition Service current regulations in the volume containing parts 210-299 include the Child Nutrition Programs and the Food Stamp Program. The regulations of the Federal Crop Insurance Corporation are found in the volume containing parts 400-699.
      All marketing agreements and orders for fruits, vegetables and nuts appear in the one volume containing parts 900-999. All marketing agreements and orders for milk appear in the volume containing parts 1000-1199.
      For this volume, Susannah C. Hurley was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    7 CFR Ch. X (1-1-20 Edition)
    Agricultural Marketing Service, USDA
    
      
        
        Title 7—Agriculture
        (This book contains parts 1000 to 1199)
      
      
        
          SUBTITLE B—Regulations of the Department of Agriculture (Continued)
          
        
        Part
        
          
            chapter x—Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture
          1000
        
      
    
    
      
      Subtitle B—Regulations of the Department of Agriculture (Continued)
      
        
          
            
            CHAPTER X—AGRICULTURAL MARKETING SERVICE (MARKETING AGREEMENTS AND ORDERS; MILK), DEPARTMENT OF AGRICULTURE
          
          Part
          Page
          
            1000
            General provisions of Federal milk marketing orders
            7
            1001
            Milk in the Northeast marketing area
            47
            1002-1004
             [Reserved]
            1005
            Milk in the Appalachian marketing area
            60
            1006
            Milk in the Florida marketing area
            77
            1007
            Milk in the Southeast marketing area
            89
            1011-1013
             [Reserved]
            1030
            Milk in the Upper Midwest marketing area
            107
            1032
            Milk in the Central marketing area
            121
            1033
            Milk in the Mideast marketing area
            135
            1036-1050
             [Reserved]
            1051
            Milk in the California milk marketing area
            148
            1052-1120
             [Reserved]
            1124
            Milk in the Pacific Northwest marketing area
            162
            1125
            [Reserved]
            1126
            Milk in the Southwest marketing area
            175
            1131
            Milk in the Arizona marketing area
            186
            1132-1134
             [Reserved]
            1135
            Milk in the Western marketing area
            198
            1136-1140
             [Reserved]
            1145
            Dairy Forward Pricing Program
            198
            1146
            Milk donation reimbursement program
            200
            1150
            Dairy Promotion Program
            203
            1151-1159
             [Reserved]
            1160
            Fluid Milk Promotion Program
            221
            1161-1169
             [Reserved]
            1170
            Dairy product mandatory reporting
            236
            1171-1199
             [Reserved]
          
        
        
        
          Pt. 1000
          PART 1000—GENERAL PROVISIONS OF FEDERAL MILK MARKETING ORDERS
          
            
              Subpart A—Scope and Purpose
              Sec.
              1000.1
              Scope and purpose of this part 1000.
            
            
              Subpart B—Definitions
              1000.2
              General definitions.
              1000.3
              Route disposition.
              1000.4
              Plant.
              1000.5
              Distributing plant.
              1000.6
              Supply plant.
              1000.8
              Nonpool plant.
              1000.9
              Handler.
              1000.14
              Other source milk.
              1000.15
              Fluid milk product.
              1000.16
              Fluid cream product.
              1000.17
              [Reserved]
              1000.18
              Cooperative association.
              1000.19
              Commercial food processing establishment.
            
            
              Subpart C—Rules of Practice and Procedure Governing Market Administrators
              1000.25
              Market administrator.
            
            
              Subpart D—Rules Governing Order Provisions
              1000.26
              Continuity and separability of provisions.
            
            
              Subpart E—Rules of Practice and Procedure Governing Handlers
              1000.27
              Handler responsibility for records and facilities.
              1000.28
              Termination of obligations.
            
            
              Subpart F—Classification of Milk
              1000.40
              Classes of utilization.
              1000.41
              [Reserved]
              1000.42
              Classification of transfers and diversions.
              1000.43
              General classification rules.
              1000.44
              Classification of producer milk.
              1000.45
              Market administrator's reports and announcements concerning classification.
            
            
              Subpart G—Class Prices
              1000.50
              Class prices, component prices, and advanced pricing factors.
              1000.51
              [Reserved]
              1000.52
              Adjusted Class I differentials.
              1000.53
              Announcement of class prices, component prices, and advanced pricing factors.
              1000.54
              Equivalent price.
            
            
              Subpart H—Payments for Milk
              1000.70
              Producer-settlement fund.
              1000.76
              Payments by a handler operating a partially regulated distributing plant.
              1000.77
              Adjustment of accounts.
              1000.78
              Charges on overdue accounts.
            
            
              Subpart I—Administrative Assessment and Marketing Service Deduction
              1000.85
              Assessment for order administration.
              1000.86
              Deduction for marketing services.
            
            
              Subpart J—Miscellaneous Provisions
              1000.90
              Dates.
              1000.91-1000.92
              [Reserved]
              1000.93
              OMB control number assigned pursuant to the Paperwork Reduction Act.
            
          
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Source:
            64 FR 47899, Sept. 1, 1999, unless otherwise noted.
          
          
            Subpart A—Scope and Purpose
            
              § 1000.1
              Scope and purpose of this part 1000.
              This part sets forth certain terms, definitions, and provisions which shall be common to and apply to Federal milk marketing order in 7 CFR, chapter X, except as specifically defined otherwise, or modified, or otherwise provided, in an individual order in 7 CFR, chapter X.
            
          
          
            Subpart B—Definitions
            
              § 1000.2
              General definitions.
              (a) Act means Public Act No. 10, 73d Congress, as amended and as reenacted and amended by the Agricultural Marketing Agreement Act of 1937, as amended (7 U.S.C. 601 et seq.).
              (b) Order or Federal milk order means the applicable part of 7 CFR, chapter X, issued pursuant to Section 8c of the Act as a Federal milk marketing order (as amended).
              (c) Department means the U.S. Department of Agriculture.
              (d) Secretary means the Secretary of Agriculture of the United States or any officer or employee of the Department to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated, to act in his stead.
              
              (e) Person means any individual, partnership, corporation, association, or other business unit.
            
            
              § 1000.3
              Route disposition.
              
                Route disposition means a delivery to a retail or wholesale outlet (except a plant), either directly or through any distribution facility (including disposition from a plant store, vendor, or vending machine) of a fluid milk product in consumer-type packages or dispenser units classified as Class I milk.
            
            
              § 1000.4
              Plant.

              (a) Except as provided in paragraph (b) of this section, plant means the land, buildings, facilities, and equipment constituting a single operating unit or establishment at which milk or milk products are received, processed, or packaged, including a facility described in paragraph (b)(2) of this section if the facility receives the milk of more than one dairy farmer.
              (b) Plant shall not include:
              (1) A separate building without stationary storage tanks that is used only as a reload point for transferring bulk milk from one tank truck to another or a separate building used only as a distribution point for storing packaged fluid milk products in transit for route disposition; or
              (2) An on-farm facility operated as part of a single dairy farm entity for the separation of cream and skim or the removal of water from milk.
            
            
              § 1000.5
              Distributing plant.
              
                Distributing plant means a plant that is approved by a duly constituted regulatory agency for the handling of Grade A milk at which fluid milk products are processed or packaged and from which there is route disposition or transfers of packaged fluid milk products to other plants.
            
            
              § 1000.6
              Supply plant.
              
                Supply plant means a plant approved by a duly constituted regulatory agency for the handling of Grade A milk that receives milk directly from dairy farmers and transfers or diverts fluid milk products to other plants or manufactures dairy products on its premises.
            
            
              § 1000.8
              Nonpool plant.
              
                Nonpool plant means any milk receiving, manufacturing, or processing plant other than a pool plant. The following categories of nonpool plants are further defined as follows:
              (a) A plant fully regulated under another Federal order means a plant that is fully subject to the pricing and pooling provisions of another Federal order.
              (b) Producer-handler plant means a plant operated by a producer-handler as defined under any Federal order.
              (c) Partially regulated distributing plant means a nonpool plant that is not a plant fully regulated under another Federal order, a producer-handler plant, or an exempt plant, from which there is route disposition in the marketing area during the month.
              (d) Unregulated supply plant means a supply plant that does not qualify as a pool supply plant and is not a plant fully regulated under another Federal order, a producer-handler plant, or an exempt plant.
              (e) An exempt plant means a plant described in this paragraph that is exempt from the pricing and pooling provisions of any order provided that the operator of the plant files reports as prescribed by the market administrator of any marketing area in which the plant distributes packaged fluid milk products to enable determination of the handler's exempt status:
              (1) A plant that is operated by a governmental agency that has no route disposition in commercial channels;
              (2) A plant that is operated by a duly accredited college or university disposing of fluid milk products only through the operation of its own facilities with no route disposition in commercial channels;
              (3) A plant from which the total route disposition is for individuals or institutions for charitable purposes without remuneration; or
              (4) A plant that has route disposition and packaged sales of fluid milk products to other plants of 150,000 pounds or less during the month.
            
            
              § 1000.9
              Handler.
              
                Handler means:

              (a) Any person who operates a pool plant or a nonpool plant.
              
              (b) Any person who receives packaged fluid milk products from a plant for resale and distribution to retail or wholesale outlets, any person who as a broker negotiates a purchase or sale of fluid milk products or fluid cream products from or to any pool or nonpool plant, and any person who by purchase or direction causes milk of producers to be picked up at the farm and/or moved to a plant. Persons who qualify as handlers only under this paragraph under any Federal milk order are not subject to the payment provisions of §§ ____.70, ____.71, ____.72, ____.73, ____.76, and ____.85 of that order.
              (c) Any cooperative association with respect to milk that it receives for its account from the farm of a producer and delivers to pool plants or diverts to nonpool plants pursuant to § ____.13 of the order. The operator of a pool plant receiving milk from a cooperative association may be the handler for such milk if both parties notify the market administrator of this agreement prior to the time that the milk is delivered to the pool plant and the plant operator purchases the milk on the basis of farm bulk tank weights and samples.
            
            
              § 1000.14
              Other source milk.
              
                Other source milk means all skim milk and butterfat contained in or represented by:
              (a) Receipts of fluid milk products and bulk fluid cream products from any source other than producers, handlers described in § 1000.9(c) and § 1135.11, or pool plants;
              (b) Products (other than fluid milk products, fluid cream products, and products produced at the plant during the same month) from any source which are reprocessed, converted into, or combined with another product in the plant during the month; and
              (c) Receipts of any milk product (other than a fluid milk product or a fluid cream product) for which the handler fails to establish a disposition.
            
            
              § 1000.15
              Fluid milk product.

              (a) Except as provided in paragraph (b) of this section, fluid milk product shall mean any milk products in fluid or frozen form that are intended to be used as beverages containing less than 9 percent butterfat and 6.5 percent or more nonfat solids or 2.25 percent or more true milk protein. Sources of such nonfat solids/protein include but are not limited to: Casein, whey protein concentrate, milk protein concentrate, dry whey, caseinates, lactose, and any similar dairy derived ingredient. Such products include, but are not limited to: Milk, fat-free milk, lowfat milk, light milk, reduced fat milk, milk drinks, eggnog and cultured buttermilk, including any such beverage products that are flavored, cultured, modified with added or reduced nonfat solids, sterilized, concentrated, or reconstituted. As used in this part, the term concentrated milk means milk that contains not less than 25.5 percent, and not more than 50 percent, total milk solids.
              (b) The term fluid milk product shall not include:
              (1) Any product that contains less than 6.5 percent nonfat milk solids and contains less than 2.25 percent true milk protein; whey; plain or sweetened evaporated milk/skim milk; sweetened condensed milk/skim milk; yogurt containing beverages with 20 or more percent yogurt by weight and kefir; products especially prepared for infant feeding or dietary use (meal replacement) that are packaged in hermetically sealed containers; and products that meet the compositional standards specified in paragraph (a) of this section but contain no fluid milk products included in paragraph (a) of this section.
              (2) The quantity of skim milk equivalent in any modified product specified in paragraph (a) of this section that is greater than an equal volume of an unmodified product of the same nature and butterfat content.
              [64 FR 47899, Sept. 1, 1999, as amended at 75 FR 51931, Aug. 24, 2010]
            
            
              § 1000.16
              Fluid cream product.
              
                Fluid cream product means cream (other than plastic cream or frozen cream), including sterilized cream, or a mixture of cream and milk or skim milk containing 9 percent or more butterfat, with or without the addition of other ingredients.
            
            
              
              § 1000.17
              [Reserved]
            
            
              § 1000.18
              Cooperative association.
              
                Cooperative association means any cooperative marketing association of producers which the Secretary determines is qualified under the provisions of the Capper-Volstead Act, has full authority in the sale of milk of its members, and is engaged in marketing milk or milk products for its members. A federation of 2 or more cooperatives incorporated under the laws of any state will be considered a cooperative association under any Federal milk order if all member cooperatives meet the requirements of this section.
            
            
              § 1000.19
              Commercial food processing establishment.
              
                Commercial food processing establishment means any facility, other than a milk plant, to which fluid milk products and fluid cream products are disposed of, or producer milk is diverted, that uses such receipts as ingredients in food products and has no other disposition of fluid milk products other than those received in consumer-type packages (1 gallon or less). Producer milk diverted to commercial food processing establishments shall be subject to the same provisions relating to diversions to plants, including, but not limited to, §§ ____.13 and ____.52 of each Federal milk order.
            
          
          
            Subpart C—Rules of Practice and Procedure Governing Market Administrators
            
              § 1000.25
              Market administrator.
              (a) Designation. The agency for the administration of the order shall be a market administrator selected by the Secretary and subject to removal at the Secretary's discretion. The market administrator shall be entitled to compensation determined by the Secretary.
              (b) Powers. The market administrator shall have the following powers with respect to each order under his/her administration:
              (1) Administer the order in accordance with its terms and provisions;
              (2) Maintain and invest funds outside of the United States Department of the Treasury for the purpose of administering the order;
              (3) Make rules and regulations to effectuate the terms and provisions of the order;
              (4) Receive, investigate, and report complaints of violations to the Secretary; and
              (5) Recommend amendments to the Secretary.
              (c) Duties. The market administrator shall perform all the duties necessary to administer the terms and provisions of each order under his/her administration, including, but not limited to, the following:
              (1) Employ and fix the compensation of persons necessary to enable him/her to exercise the powers and perform the duties of the office;
              (2) Pay out of funds provided by the administrative assessment, except expenses associated with functions for which the order provides a separate charge, all expenses necessarily incurred in the maintenance and functioning of the office and in the performance of the duties of the office, including the market administrator's compensation;
              (3) Keep records which will clearly reflect the transactions provided for in the order and upon request by the Secretary, surrender the records to a successor or such other person as the Secretary may designate;
              (4) Furnish information and reports requested by the Secretary and submit office records for examination by the Secretary;
              (5) Announce publicly at his/her discretion, unless otherwise directed by the Secretary, by such means as he/she deems appropriate, the name of any handler who, after the date upon which the handler is required to perform such act, has not:
              (i) Made reports required by the order;
              (ii) Made payments required by the order; or
              (iii) Made available records and facilities as required pursuant to § 1000.27;

              (6) Prescribe reports required of each handler under the order. Verify such reports and the payments required by the order by examining records (including such papers as copies of income tax reports, fiscal and product accounts, correspondence, contracts, documents or memoranda of the handler, and the records of any other persons that are relevant to the handler's obligation under the order), by examining such handler's milk handling facilities, and by such other investigation as the market administrator deems necessary for the purpose of ascertaining the correctness of any report or any obligation under the order. Reclassify skim milk and butterfat received by any handler if such examination and investigation discloses that the original classification was incorrect;
              (7) Furnish each regulated handler a written statement of such handler's accounts with the market administrator promptly each month. Furnish a corrected statement to such handler if verification discloses that the original statement was incorrect; and
              (8) Prepare and disseminate publicly for the benefit of producers, handlers, and consumers such statistics and other information concerning operation of the order and facts relevant to the provisions thereof (or proposed provisions) as do not reveal confidential information.
            
          
          
            Subpart D—Rules Governing Order Provisions
            
              § 1000.26
              Continuity and separability of provisions.
              (a) Effective time. The provisions of the order or any amendment to the order shall become effective at such time as the Secretary may declare and shall continue in force until suspended or terminated.
              (b) Suspension or termination. The Secretary shall suspend or terminate any or all of the provisions of the order whenever he/she finds that such provision(s) obstructs or does not tend to effectuate the declared policy of the Act. The order shall terminate whenever the provisions of the Act authorizing it cease to be in effect.
              (c) Continuing obligations. If upon the suspension or termination of any or all of the provisions of the order there are any obligations arising under the order, the final accrual or ascertainment of which requires acts by any handler, by the market administrator or by any other person, the power and duty to perform such further acts shall continue notwithstanding such suspension or termination.
              (d) Liquidation. (1) Upon the suspension or termination of any or all provisions of the order the market administrator, or such other liquidating agent designated by the Secretary, shall, if so directed by the Secretary, liquidate the business of the market administrator's office, dispose of all property in his/her possession or control, including accounts receivable, and execute and deliver all assignments or other instruments necessary or appropriate to effectuate any such disposition; and
              (2) If a liquidating agent is so designated, all assets and records of the market administrator shall be transferred promptly to such liquidating agent. If, upon such liquidation, the funds on hand exceed the amounts required to pay outstanding obligations of the office of the market administrator and to pay necessary expenses of liquidation and distribution, such excess shall be distributed to contributing handlers and producers in an equitable manner.
              (e) Separability of provisions. If any provision of the order or its application to any person or circumstances is held invalid, the application of such provision and of the remaining provisions of the order to other persons or circumstances shall not be affected thereby.
            
          
          
            Subpart E—Rules of Practice and Procedure Governing Handlers
            
              § 1000.27
              Handler responsibility for records and facilities.
              Each handler shall maintain and retain records of its operations and make such records and its facilities available to the market administrator. If adequate records of a handler, or of any other persons, that are relevant to the obligation of such handler are not maintained and made available, any skim milk and butterfat required to be reported by such handler for which adequate records are not available shall be considered as used in the highest-priced class.
              (a) Records to be maintained. (1) Each handler shall maintain records of its operations (including, but not limited to, records of purchases, sales, processing, packaging, and disposition) as are necessary to verify whether such handler has any obligation under the order and if so, the amount of such obligation. Such records shall be such as to establish for each plant or other receiving point for each month:
              (i) The quantities of skim milk and butterfat contained in, or represented by, products received in any form, including inventories on hand at the beginning of the month, according to form, time, and source of each receipt;
              (ii) The utilization of all skim milk and butterfat showing the respective quantities of such skim milk and butterfat in each form disposed of or on hand at the end of the month; and
              (iii) Payments to producers, dairy farmers, and cooperative associations, including the amount and nature of any deductions and the disbursement of money so deducted.
              (2) Each handler shall keep such other specific records as the market administrator deems necessary to verify or establish such handler's obligation under the order.
              (b) Availability of records and facilities. Each handler shall make available all records pertaining to such handler's operations and all facilities the market administrator finds are necessary to verify the information required to be reported by the order and/or to ascertain such handler's reporting, monetary, or other obligation under the order. Each handler shall permit the market administrator to weigh, sample, and test milk and milk products and observe plant operations and equipment and make available to the market administrator such facilities as are necessary to carry out his/her duties.
              (c) Retention of records. All records required under the order to be made available to the market administrator shall be retained by the handler for a period of 3 years to begin at the end of the month to which such records pertain. If, within such 3-year period, the market administrator notifies the handler in writing that the retention of such records, or of specified records, is necessary in connection with a proceeding under section 8c(15)(A) of the Act or a court action specified in such notice, the handler shall retain such records, or specified records, until further written notification from the market administrator. The market administrator shall give further written notification to the handler promptly upon the termination of the litigation or when the records are no longer necessary in connection therewith.
            
            
              § 1000.28
              Termination of obligations.
              (a) Except as provided in paragraphs (b) and (c) of this section, the obligation of any handler to pay money required to be paid under the terms of the order shall terminate 2 years after the last day of the month during which the market administrator receives the handler's report of receipts and utilization on which such obligation is based, unless within such 2-year period, the market administrator notifies the handler in writing that such money is due and payable. Service of such written notice shall be complete upon mailing to the handler's last known address and it shall contain, but need not be limited to, the following information:
              (1) The amount of the obligation;
              (2) The month(s) on which such obligation is based; and
              (3) If the obligation is payable to one or more producers or to a cooperative association, the name of such producer(s) or such cooperative association, or if the obligation is payable to the market administrator, the account for which it is to be paid.
              (b) If a handler fails or refuses, with respect to any obligation under the order, to make available to the market administrator all records required by the order to be made available, the market administrator may notify the handler in writing, within the 2-year period provided for in paragraph (a) of this section, of such failure or refusal. If the market administrator so notifies a handler, the said 2-year period with respect to such obligation shall not begin to run until the first day of the month following the month during which all such records pertaining to such obligation are made available to the market administrator.

              (c) Notwithstanding the provisions of paragraphs (a) and (b) of this section, a handler's obligation under the order to pay money shall not be terminated with respect to any transaction involving fraud or willful concealment of a fact, material to the obligation, on the part of the handler against whom the obligation is sought to be imposed.
              (d) Unless the handler files a petition pursuant to section 8c(15)(A) of the Act and the applicable rules and regulations (7 CFR 900.50 through 900.71) within the applicable 2-year period indicated below, the obligation of the market administrator:
              (1) To pay a handler any money which such handler claims is due under the terms of the order shall terminate 2 years after the end of the month during which the skim milk and butterfat involved in the claim were received; or
              (2) To refund any payment made by a handler (including a deduction or offset by the market administrator) shall terminate 2 years after the end of the month during which payment was made by the handler.
            
          
          
            Subpart F—Classification of Milk
            
              § 1000.40
              Classes of utilization.
              Except as provided in § 1000.42, all skim milk and butterfat required to be reported pursuant to § ——.30 of each Federal milk order shall be classified as follows:
              (a) Class I milk shall be all skim milk and butterfat:
              (1) Disposed of in the form of fluid milk products, except as otherwise provided in this section;
              (2) In packaged fluid milk products in inventory at the end of the month; and
              (3) In shrinkage assigned pursuant to § 1000.43(b).
              (b) Class II milk shall be all skim milk and butterfat:
              (1) In fluid milk products in containers larger than 1 gallon and fluid cream products disposed of or diverted to a commercial food processing establishment if the market administrator is permitted to audit the records of the commercial food processing establishment for the purpose of verification. Otherwise, such uses shall be Class I;
              (2) Used to produce:
              (i) Cottage cheese, lowfat cottage cheese, dry curd cottage cheese, ricotta cheese, pot cheese, Creole cheese, and any similar soft, high-moisture cheese resembling cottage cheese in form or use;
              (ii) Milkshake and ice milk mixes (or bases), frozen desserts, and frozen dessert mixes distributed in half-gallon containers or larger and intended to be used in soft or semi-solid form;
              (iii) Aerated cream, frozen cream, sour cream, sour half-and-half, sour cream mixtures containing non-milk items; yogurt, including yogurt containing beverages with 20 percent or more yogurt by weight and kefir, and any other semi-solid product resembling a Class II product;
              (iv) Custards, puddings, pancake mixes, coatings, batter, and similar products;
              (v) Buttermilk biscuit mixes and other buttermilk for baking that contain food starch in excess of 2% of the total solids, provided that the product is labeled to indicate the food starch content;
              (vi) Products especially prepared for infant feeding or dietary use (meal replacements) that are packaged in hermetically sealed containers and products that meet the compositional standards of § 1000.15(a) but contain no fluid milk products included in § 1000.15(a).
              (vii) Candy, soup, bakery products and other prepared foods which are processed for general distribution to the public, and intermediate products, including sweetened condensed milk, to be used in processing such prepared food products;
              (viii) A fluid cream product or any product containing artificial fat or fat substitutes that resembles a fluid cream product, except as otherwise provided in paragraph (c) of this section; and
              (ix) Any product not otherwise specified in this section; and
              (3) In shrinkage assigned pursuant to § 1000.43(b).
              (c) Class III milk shall be all skim milk and butterfat:
              (1) Used to produce:
              (i) Cream cheese and other spreadable cheeses, and hard cheese of types that may be shredded, grated, or crumbled;

              (ii) Plastic cream, anhydrous milkfat, and butteroil; and
              
              (2) In shrinkage assigned pursuant to § 1000.43(b).
              (d) Class IV milk shall be all skim milk and butterfat:
              (1) Used to produce:
              (i) Butter; and
              (ii) Evaporated or sweetened condensed milk in a consumer-type package; and
              (iii) Any milk product in dried form;
              (2) In inventory at the end of the month of fluid milk products and fluid cream products in bulk form;
              (3) In the skim milk equivalent of nonfat milk solids used to modify a fluid milk product that has not been accounted for in Class I; and
              (4) In shrinkage assigned pursuant to § 1000.43(b).
              (e) Other uses. Other uses include skim milk and butterfat used in any product described in this section that is dumped, used for animal feed, destroyed, or lost by a handler in a vehicular accident, flood, fire, or similar occurrence beyond the handler's control. Such uses of skim milk and butterfat shall be assigned to the lowest priced class for the month to the extent that the quantities destroyed or lost can be verified from records satisfactory to the market administrator.
              [64 FR 47899, Sept. 1, 1999, as amended at 65 FR 82833, Dec. 28, 2000; 68 FR 7064, Feb. 12, 2003; 69 FR 21952, Apr. 23, 2004; 75 FR 51931, Aug. 24, 2010]
            
            
              § 1000.41
              [Reserved]
            
            
              § 1000.42
              Classification of transfers and diversions.
              (a) Transfers and diversions to pool plants. Skim milk or butterfat transferred or diverted in the form of a fluid milk product or transferred in the form of a bulk fluid cream product from a pool plant or a handler described in § 1135.11 of this chapter to another pool plant shall be classified as Class I milk unless the handlers both request the same classification in another class. In either case, the classification shall be subject to the following conditions:
              (1) The skim milk and butterfat classified in each class shall be limited to the amount of skim milk and butterfat, respectively, remaining in such class at the receiving plant after the computations pursuant to § 1000.44(a)(9) and the corresponding step of § 1000.44(b);
              (2) If the transferring plant received during the month other source milk to be allocated pursuant to § 1000.44(a)(3) or the corresponding step of § 1000.44(b), the skim milk or butterfat so transferred shall be classified so as to allocate the least possible Class I utilization to such other source milk; and
              (3) If the transferring handler received during the month other source milk to be allocated pursuant to § 1000.44(a)(8) or (9) or the corresponding steps of § 1000.44(b), the skim milk or butterfat so transferred, up to the total of the skim milk and butterfat, respectively, in such receipts of other source milk, shall not be classified as Class I milk to a greater extent than would be the case if the other source milk had been received at the receiving plant.
              (b) Transfers and diversions to a plant regulated under another Federal order. Skim milk or butterfat transferred or diverted in the form of a fluid milk product or transferred in the form of a bulk fluid cream product from a pool plant to a plant regulated under another Federal order shall be classified in the following manner. Such classification shall apply only to the skim milk or butterfat that is in excess of any receipts at the pool plant from a plant regulated under another Federal order of skim milk and butterfat, respectively, in fluid milk products and bulk fluid cream products, respectively, that are in the same category as described in paragraph (b)(1) or (2) of this section:
              (1) As Class I milk, if transferred as packaged fluid milk products;
              (2) If transferred or diverted in bulk form, classification shall be in the classes to which allocated under the other order:
              (i) If the operators of both plants so request in their reports of receipts and utilization filed with their respective market administrators, transfers in bulk form shall be classified as other than Class I to the extent that such utilization is available for such classification pursuant to the allocation provisions of the other order;

              (ii) If diverted, the diverting handler must request a classification other than Class I. If the plant receiving the diverted milk does not have sufficient utilization available for the requested classification and some of the diverted milk is consequently assigned to Class I use, the diverting handler shall be given the option of designating the entire load of diverted milk as producer milk at the plant physically receiving the milk. Alternatively, if the diverting handler so chooses, it may designate which dairy farmers whose milk was diverted during the month will be designated as producers under the order physically receiving the milk. If the diverting handler declines to accept either of these options, the market administrator will prorate the portion of diverted milk in excess of Class II, III, and IV use among all the dairy farmers whose milk was received from the diverting handler on the last day of the month, then the second-to-last day, and continuing in that fashion until the excess diverted milk has been assigned as producer milk under the receiving order; and
              (iii) If information concerning the classes to which such transfers or diversions were allocated under the other order is not available to the market administrator for the purpose of establishing classification under this paragraph, classification shall be Class I, subject to adjustment when such information is available.
              (c) Transfers and diversions to producer-handlers and to exempt plants. Skim milk or butterfat that is transferred or diverted from a pool plant to a producer-handler under any Federal order or to an exempt plant shall be classified:
              (1) As Class I milk if transferred or diverted to a producer-handler;
              (2) As Class I milk if transferred to an exempt plant in the form of a packaged fluid milk product; and
              (3) In accordance with the utilization assigned to it by the market administrator if transferred or diverted in the form of a bulk fluid milk product or transferred in the form of a bulk fluid cream product to an exempt plant. For this purpose, the receiving handler's utilization of skim milk and butterfat in each class, in series beginning with Class IV, shall be assigned to the extent possible to its receipts of skim milk and butterfat, in bulk fluid cream products, and bulk fluid milk products, respectively, pro rata to each source.
              (d) Transfers and diversions to other nonpool plants. Skim milk or butterfat transferred or diverted in the following forms from a pool plant to a nonpool plant that is not a plant regulated under another order, an exempt plant, or a producer-handler plant shall be classified:
              (1) As Class I milk, if transferred in the form of a packaged fluid milk product; and
              (2) As Class I milk, if transferred or diverted in the form of a bulk fluid milk product or transferred in the form of a bulk fluid cream product, unless the following conditions apply:
              (i) If the conditions described in paragraphs (d)(2)(i)(A) and (B) of this section are met, transfers or diversions in bulk form shall be classified on the basis of the assignment of the nonpool plant's utilization, excluding the milk equivalent of both nonfat milk solids and concentrated milk used in the plant during the month, to its receipts as set forth in paragraphs (d)(2)(ii) through (viii) of this section:
              (A) The transferring handler or diverting handler claims such classification in such handler's report of receipts and utilization filed pursuant to § __.30 of each Federal milk order for the month within which such transaction occurred; and
              (B) The nonpool plant operator maintains books and records showing the utilization of all skim milk and butterfat received at such plant which are made available for verification purposes if requested by the market administrator;
              (ii) Route disposition in the marketing area of each Federal milk order from the nonpool plant and transfers of packaged fluid milk products from such nonpool plant to plants fully regulated thereunder shall be assigned to the extent possible in the following sequence:
              (A) Pro rata to receipts of packaged fluid milk products at such nonpool plant from pool plants;

              (B) Pro rata to any remaining unassigned receipts of packaged fluid milk products at such nonpool plant from plants regulated under other Federal orders;
              
              (C) Pro rata to receipts of bulk fluid milk products at such nonpool plant from pool plants; and
              (D) Pro rata to any remaining unassigned receipts of bulk fluid milk products at such nonpool plant from plants regulated under other Federal orders;
              (iii) Any remaining Class I disposition of packaged fluid milk products from the nonpool plant shall be assigned to the extent possible pro rata to any remaining unassigned receipts of packaged fluid milk products at such nonpool plant from pool plants and plants regulated under other Federal orders;
              (iv) Transfers of bulk fluid milk products from the nonpool plant to a plant regulated under any Federal order, to the extent that such transfers to the regulated plant exceed receipts of fluid milk products from such plant and are allocated to Class I at the receiving plant, shall be assigned to the extent possible in the following sequence:
              (A) Pro rata to receipts of fluid milk products at such nonpool plant from pool plants; and
              (B) Pro rata to any remaining unassigned receipts of fluid milk products at such nonpool plant from plants regulated under other Federal orders;
              (v) Any remaining unassigned Class I disposition from the nonpool plant shall be assigned to the extent possible in the following sequence:
              (A) To such nonpool plant's receipts from dairy farmers who the market administrator determines constitute regular sources of Grade A milk for such nonpool plant; and
              (B) To such nonpool plant's receipts of Grade A milk from plants not fully regulated under any Federal order which the market administrator determines constitute regular sources of Grade A milk for such nonpool plant;
              (vi) Any remaining unassigned receipts of bulk fluid milk products at the nonpool plant from pool plants and plants regulated under other Federal orders shall be assigned, pro rata among such plants, to the extent possible first to any remaining Class I utilization and then to all other utilization, in sequence beginning with Class IV at such nonpool plant;
              (vii) Receipts of bulk fluid cream products at the nonpool plant from pool plants and plants regulated under other Federal orders shall be assigned, pro rata among such plants, to the extent possible to any remaining utilization, in sequence beginning with Class IV at such nonpool plant; and
              (viii) In determining the nonpool plant's utilization for purposes of this paragraph, any fluid milk products and bulk fluid cream products transferred from such nonpool plant to a plant not fully regulated under any Federal order shall be classified on the basis of the second plant's utilization using the same assignment priorities at the second plant that are set forth in this paragraph.
            
            
              § 1000.43
              General classification rules.
              In determining the classification of producer milk pursuant to § 1000.44, the following rules shall apply:
              (a) Each month the market administrator shall correct for mathematical and other obvious errors all reports filed pursuant to § __.30 of each Federal milk order and shall compute separately for each pool plant, for each handler described in § 1000.9(c) and § 1135.11 of this chapter, the pounds of skim milk and butterfat, respectively, in each class in accordance with §§ 1000.40 and 1000.42, and paragraph (b) of this section.
              (b) Shrinkage and Overage. For purposes of classifying all milk reported by a handler pursuant to § __.30 of each Federal milk order the market administrator shall determine the shrinkage or overage of skim milk and butterfat for each pool plant and each handler described in § 1000.9(c) and § 1135.11 of this chapter by subtracting total utilization from total receipts. Any positive difference shall be shrinkage, and any negative difference shall be overage.
              (1) Shrinkage incurred by pool plants qualified pursuant to § __.7 of any Federal milk order shall be assigned to the lowest-priced class to the extent that such shrinkage does not exceed:
              (i) Two percent of the total quantity of milk physically received at the plant directly from producers' farms on the basis of farm weights and tests;

              (ii) Plus 1.5 percent of the quantity of bulk milk physically received on a basis other than farm weights and tests, excluding concentrated milk received by agreement for other than Class I use;
              (iii) Plus .5 percent of the quantity of milk diverted by the plant operator to another plant on a basis other than farm weights and tests; and
              (iv) Minus 1.5 percent of the quantity of bulk milk transferred to other plants, excluding concentrated milk transferred by agreement for other than Class I use.
              (2) A handler described in § 1000.9(c) or § 1135.11 of this chapter that delivers milk to plants on a basis other than farm weights and tests shall receive a lowest-priced-class shrinkage allowance of .5 percent of the total quantity of such milk picked up at producers' farms.

              (3) Shrinkage in excess of the amounts provided in paragraphs (b)(1) and (2) of this section shall be assigned to existing utilization in series starting with Class I. The shrinkage assigned pursuant to this paragraph shall be added to the handler's reported utilization and the result shall be known as the gross utilization in each class.
              
              (c) If any of the water but none of the nonfat solids contained in the milk from which a product is made is removed before the product is utilized or disposed of by the handler, the pounds of skim milk in such product that are to be considered under this part as used or disposed of by the handler shall be an amount equivalent to the nonfat milk solids contained in such product plus all of the water originally associated with such solids. If any of the nonfat solids contained in the milk from which a product is made are removed before the product is utilized or disposed of by the handler, the pounds of skim milk in such product that are to be considered under this part as used or disposed of by the handler shall be an amount equivalent to the nonfat milk solids contained in such product plus all of the water and nonfat solids originally associated with such solids determined on a protein equivalent basis.
              (d) Skim milk and butterfat contained in receipts of bulk concentrated fluid milk and nonfluid milk products that are reconstituted for fluid use shall be assigned to Class I use, up to the reconstituted portion of labeled reconstituted fluid milk products, on a pro rata basis (except for any Class I use of specific concentrated receipts that is established by the handler) prior to any assignments under § 1000.44. Any remaining skim milk and butterfat in concentrated receipts shall be assigned to uses under § 1000.44 on a pro rata basis, unless a specific use of such receipts is established by the handler.
              [64 FR 47899, Sept. 1, 1999, as amended at 75 FR 51931, Aug. 24, 2010]
            
            
              § 1000.44
              Classification of producer milk.
              For each month the market administrator shall determine for each handler described in § 1000.9(a) for each pool plant of the handler separately and for each handler described in § 1000.9(c) and § 1135.11 of this chapter the classification of producer milk by allocating the handler's receipts of skim milk and butterfat to the handler's gross utilization of such receipts pursuant to § 1000.43(b)(3) as follows:
              (a) Skim milk shall be allocated in the following manner:
              (1) Subtract from the pounds of skim milk in Class I the pounds of skim milk in:
              (i) Receipts of packaged fluid milk products from an unregulated supply plant to the extent that an equivalent amount of skim milk disposed of to such plant by handlers fully regulated under any Federal order is classified and priced as Class I milk and is not used as an offset for any other payment obligation under any order;
              (ii) Packaged fluid milk products in inventory at the beginning of the month. This paragraph shall apply only if the pool plant was subject to the provisions of this paragraph or comparable provisions of another Federal order in the immediately preceding month;
              (iii) Fluid milk products received in packaged form from plants regulated under other Federal orders; and

              (iv) To the extent that the receipts described in paragraphs (a)(1)(i) through (iii) of this section exceed the gross Class I utilization of skim milk, the excess receipts shall be subtracted pursuant to paragraph (a)(3)(vi) of this section.
              
              (2) Subtract from the pounds of skim milk in Class II the pounds of skim milk in the receipts of skim milk in bulk concentrated fluid milk products and in other source milk (except other source milk received in the form of an unconcentrated fluid milk product or a fluid cream product) that is used to produce, or added to, any product in Class II (excluding the quantity of such skim milk that was classified as Class IV milk pursuant to § 1000.40(d)(3)). To the extent that the receipts described in this paragraph exceed the gross Class II utilization of skim milk, the excess receipts shall be subtracted pursuant to paragraph (a)(3)(vi) of this section.
              (3) Subtract from the pounds of skim milk remaining in each class, in series beginning with Class IV, the pounds of skim milk in:
              (i) Receipts of bulk concentrated fluid milk products and other source milk (except other source milk received in the form of an unconcentrated fluid milk product);
              (ii) Receipts of fluid milk products and bulk fluid cream products for which appropriate health approval is not established and from unidentified sources;
              (iii) Receipts of fluid milk products and bulk fluid cream products from an exempt plant;
              (iv) Fluid milk products and bulk fluid cream products received from a producer-handler as defined under the order in this part, or any other Federal order;
              (v) Receipts of fluid milk products from dairy farmers for other markets; and
              (vi) The excess receipts specified in paragraphs (a)(1)(iv) and (a)(2) of this section.
              (4) Subtract from the pounds of skim milk remaining in all classes other than Class I, in sequence beginning with Class IV, the receipts of fluid milk products from an unregulated supply plant that were not previously subtracted in this section for which the handler requests classification other than Class I, but not in excess of the pounds of skim milk remaining in these other classes combined.
              (5) Subtract from the pounds of skim milk remaining in all classes other than Class I, in sequence beginning with Class IV, receipts of fluid milk products from an unregulated supply plant that were not previously subtracted in this section, and which are in excess of the pounds of skim milk determined pursuant to paragraphs (a)(5)(i) and (ii) of this section;
              (i) Multiply by 1.25 the pounds of skim milk remaining in Class I at this allocation step; and
              (ii) Subtract from the result in paragraph (a)(5)(i) the pounds of skim milk in receipts of producer milk and fluid milk products from other pool plants.
              (6) Subtract from the pounds of skim milk remaining in all classes other than Class I, in sequence beginning with Class IV, the pounds of skim milk in receipts of bulk fluid milk products from a handler regulated under another Federal order that are in excess of bulk fluid milk products transferred or diverted to such handler, if other than Class I classification is requested, but not in excess of the pounds of skim milk remaining in these classes combined.
              (7) Subtract from the pounds of skim milk remaining in each class, in series beginning with Class IV, the pounds of skim milk in fluid milk products and bulk fluid cream products in inventory at the beginning of the month that were not previously subtracted in this section.
              (8) Subtract from the pounds of skim milk remaining in each class at the plant receipts of skim milk in fluid milk products from an unregulated supply plant that were not previously subtracted in this section and that were not offset by transfers or diversions of fluid milk products to the unregulated supply plant from which fluid milk products to be allocated at this step were received. Such subtraction shall be pro rata to the pounds of skim milk in Class I and in Classes II, III, and IV combined, with the quantity prorated to Classes II, III, and IV combined being subtracted in sequence beginning with Class IV.

              (9) Subtract from the pounds of skim milk remaining in each class the pounds of skim milk in receipts of bulk fluid milk products from a handler regulated under another Federal order that are in excess of bulk fluid milk products transferred or diverted to such handler that were not subtracted in paragraph (a)(6) of this section. Such subtraction shall be pro rata to the pounds of skim milk in Class I and in Classes II, III, and IV combined, with the quantity prorated to Classes II, III, and IV combined being subtracted in sequence beginning with Class IV, with respect to whichever of the following quantities represents the lower proportion of Class I milk:
              (i) The estimated utilization of skim milk of all handlers in each class as announced for the month pursuant to § 1000.45(a); or
              (ii) The total pounds of skim milk remaining in each class at this allocation step.
              (10) Subtract from the pounds of skim milk remaining in each class the pounds of skim milk in receipts of fluid milk products and bulk fluid cream products from another pool plant and from a handler described in § 1135.11 of this chapter according to the classification of such products pursuant to § 1000.42(a).
              (11) If the total pounds of skim milk remaining in all classes exceed the pounds of skim milk in producer milk, subtract such excess from the pounds of skim milk remaining in each class in series beginning with Class IV.
              (b) Butterfat shall be allocated in accordance with the procedure outlined for skim milk in paragraph (a) of this section.
              (c) The quantity of producer milk in each class shall be the combined pounds of skim milk and butterfat remaining in each class after the computations pursuant to paragraphs (a) and (b) of this section.
            
            
              § 1000.45
              Market administrator's reports and announcements concerning classification.
              (a) Whenever required for the purpose of allocating receipts from plants regulated under other Federal orders pursuant to § 1000.44(a)(9) and the corresponding step of § 1000.44(b), the market administrator shall estimate and publicly announce the utilization (to the nearest whole percentage) in Class I during the month of skim milk and butterfat, respectively, in producer milk of all handlers. The estimate shall be based upon the most current available data and shall be final for such purpose.
              (b) The market administrator shall report to the market administrators of other Federal orders as soon as possible after the handlers' reports of receipts and utilization are received, the class to which receipts from plants regulated under other Federal orders are allocated pursuant to §§ 1000.43(d) and 1000.44 (including any reclassification of inventories of bulk concentrated fluid milk products), and thereafter any change in allocation required to correct errors disclosed on the verification of such report.
              (c) The market administrator shall furnish each handler operating a pool plant and each handler described in § 1135.11 of this chapter who has shipped fluid milk products or bulk fluid cream products to a plant fully regulated under another Federal order the class to which the shipments were allocated by the market administrator of the other Federal order on the basis of the report by the receiving handler and, as necessary, any changes in the allocation arising from the verification of such report.
              (d) The market administrator shall report to each cooperative association which so requests, the percentage of producer milk delivered by members of the association that was used in each class by each handler receiving the milk. For the purpose of this report, the milk so received shall be prorated to each class in accordance with the total utilization of producer milk by the handler.
            
          
          
            Subpart G—Class Prices
            
              § 1000.50
              Class prices, component prices, and advanced pricing factors.

              Class prices per hundredweight of milk containing 3.5 percent butterfat, component prices, and advanced pricing factors shall be as follows. The prices and pricing factors described in paragraphs (a), (b), (c), (e), (f), and (q) of this section shall be based on a weighted average of the most recent 2 weekly prices announced by the National Agricultural Statistical Service (NASS) before the 24th day of the month. These prices shall be announced on or before the 23rd day of the month and shall apply to milk received during the following month. The prices described in paragraphs (g) through (p) of this section shall be based on a weighted average for the preceding month of weekly prices announced by NASS on or before the 5th day of the month and shall apply to milk received during the preceding month. The price described in paragraph (d) of this section shall be derived from the Class II skim milk price announced on or before the 23rd day of the month preceding the month to which it applies and the butterfat price announced on or before the 5th day of the month following the month to which it applies.
              (a) Class I price. The Class I price per hundredweight, rounded to the nearest cent, shall be 0.965 times the Class I skim milk price plus 3.5 times the Class I butterfat price.
              (b) Class I skim milk price. The Class I skim milk price per hundredweight shall be the adjusted Class I differential specified in § 1000.52, plus the adjustment to Class I prices specified in §§ 1005.51(b), 1006.51(b) and 1007.51(b) of this chapter, plus the simple average of the advanced pricing factors computed in paragraph (q)(1) and (2) of this section rounded to the nearest cent, plus $0.74 per hundredweight.
              (c) Class I butterfat price. The Class I butterfat price per pound shall be the adjusted Class I differential specified in § 1000.52 divided by 100, plus the adjustments to Class I prices specified in §§ 1005.51(b), 1006.51(b) and 1007.51(b) divided by 100, plus the advanced butterfat price computed in paragraph (q)(3) of this section.
              (d) The Class II price per hundredweight, rounded to the nearest cent, shall be .965 times the Class II skim milk price plus 3.5 times the Class II butterfat price.
              (e) Class II skim milk price. The Class II skim milk price per hundredweight shall be the advanced Class IV skim milk price computed in paragraph (q)(2) of this section plus 70 cents.
              (f) Class II nonfat solids price. The Class II nonfat solids price per pound, rounded to the nearest one-hundredth cent, shall be the Class II skim milk price divided by 9.
              (g) Class II butterfat price. The Class II butterfat price per pound shall be the butterfat price plus $0.007.
              (h) Class III price. The Class III price per hundredweight, rounded to the nearest cent, shall be 0.965 times the Class III skim milk price plus 3.5 times the butterfat price.
              (i) Class III skim milk price. The Class III skim milk price per hundredweight, rounded to the nearest cent, shall be the protein price per pound times 3.1 plus the other solids price per pound times 5.9.
              (j) Class IV price. The Class IV price per hundredweight, rounded to the nearest cent, shall be 0.965 times the Class IV skim milk price plus 3.5 times the butterfat price.
              (k) Class IV skim milk price. The Class IV skim milk price per hundredweight, rounded to the nearest cent, shall be the nonfat solids price per pound times 9.
              (l) Butterfat price. The butterfat price per pound, rounded to the nearest one-hundredth cent, shall be the U.S. average NASS AA Butter survey price reported by the Department for the month, less 17.15 cents, with the result multiplied by 1.211.
              (m) Nonfat solids price. The nonfat solids price per pound, rounded to the nearest one-hundredth cent, shall be the U.S. average NASS nonfat dry milk survey price reported by the Department for the month, less 16.78 cents and multiplying the result by 0.99.
              (n) Protein price. The protein price per pound, rounded to the nearest one-hundredth cent, shall be computed as follows:
              (1) Compute a weighted average of the amounts described in paragraphs (n)(1)(i) and (ii) of this section:
              (i) The U.S. average NASS survey price for 40-lb. block cheese reported by the Department for the month; and
              (ii) The U.S. average NASS survey price for 500-pound barrel cheddar cheese (38 percent moisture) reported by the Department for the month plus 3 cents;

              (2) Subtract 20.03 cents from the price computed pursuant to paragraph (n)(1) of this section and multiply the result by 1.383;
              
              (3) Add to the amount computed pursuant to paragraph (n)(2) of this section an amount computed as follows:
              (i) Subtract 20.03 cents from the price computed pursuant to paragraph (n)(1) of this section and multiply the result by 1.572; and
              (ii) Subtract 0.9 times the butterfat price computed pursuant to paragraph (l) of this section from the amount computed pursuant to paragraph (n)(3)(i) of this section; and
              (iii) Multiply the amount computed pursuant to paragraph (n)(3)(ii) of this section by 1.17.
              (o) Other solids price. The other solids price per pound, rounded to the nearest one-hundredth cent, shall be the U.S. average NASS dry whey survey price reported by the Department for the month minus 19.91 cents, with the result multiplied by 1.03.
              (p) Somatic cell adjustment. The somatic cell adjustment per hundredweight of milk shall be determined as follows:
              (1) Multiply 0.0005 by the weighted average price computed pursuant to paragraph (n)(1) of this section and round to the 5th decimal place;
              (2) Subtract the somatic cell count of the milk (reported in thousands) from 350; and
              (3) Multiply the amount computed in paragraph (p)(1) of this section by the amount computed in paragraph (p)(2) of this section and round to the nearest full cent.
              (q) Advanced pricing factors. For the purpose of computing the Class I skim milk price, the Class II skim milk price, the Class II nonfat solids price, and the Class I butterfat price for the following month, the following pricing factors shall be computed using the weighted average of the 2 most recent NASS U.S. average weekly survey prices announced before the 24th day of the month:
              (1) An advanced Class III skim milk price per hundredweight, rounded to the nearest cent, shall be computed as follows:
              (i) Following the procedure set forth in paragraphs (n) and (o) of this section, but using the weighted average of the 2 most recent NASS U.S. average weekly survey prices announced before the 24th day of the month, compute a protein price and an other solids price;
              (ii) Multiply the protein price computed in paragraph (q)(1)(i) of this section by 3.1;
              (iii) Multiply the other solids price per pound computed in paragraph (q)(1)(i) of this section by 5.9; and
              (iv) Add the amounts computed in paragraphs (q)(1)(ii) and (iii) of this section.
              (2) An advanced Class IV skim milk price per hundredweight, rounded to the nearest cent, shall be computed as follows:
              (i) Following the procedure set forth in paragraph (m) of this section, but using the weighted average of the 2 most recent NASS U.S. average weekly survey prices announced before the 24th day of the month, compute a nonfat solids price; and
              (ii) Multiply the nonfat solids price computed in paragraph (q)(2)(i) of this section by 9.
              (3) An advanced butterfat price per pound rounded to the nearest one-hundredth cent, shall be calculated by computing a weighted average of the 2 most recent U.S. average NASS AA Butter survey prices announced before the 24th day of the month, subtracting 17.15 cents from this average, and multiplying the result by 1.211.
              [64 FR 47899, Sept. 1, 1999, as amended at 65 FR 82833, Dec. 28, 2000; 68 FR 7064, Feb. 12, 2003; 71 FR 78334, Dec. 29, 2006; 73 FR 14155, Mar. 17, 2008; 73 FR 44619, July 31, 2008; 84 FR 8591, Mar. 11, 2019; 84 FR 12483, Apr. 2, 2019]
            
            
              § 1000.51
              [Reserved]
            
            
              § 1000.52
              Adjusted Class I differentials.
              The Class I differential adjusted for location to be used in § 1000.50(b) and (c) shall be as follows:
              
                
                  County/parish/city
                  State
                  FIPS code
                  Class Idifferential adjusted for location
                  
                
                
                  AUTAUGA
                  AL
                  01001
                  3.30
                
                
                  BALDWIN
                  AL
                  01003
                  3.50
                
                
                  BARBOUR
                  AL
                  01005
                  3.45
                
                
                  BIBB
                  AL
                  01007
                  3.10
                
                
                  BLOUNT
                  AL
                  01009
                  3.10
                
                
                  BULLOCK
                  AL
                  01011
                  3.30
                
                
                  BUTLER
                  AL
                  01013
                  3.45
                
                
                  CALHOUN
                  AL
                  01015
                  3.10
                
                
                  CHAMBERS
                  AL
                  01017
                  3.10
                
                
                  CHEROKEE
                  AL
                  01019
                  3.10
                
                
                  CHILTON
                  AL
                  01021
                  3.10
                
                
                  CHOCTAW
                  AL
                  01023
                  3.30
                
                
                  
                  CLARKE
                  AL
                  01025
                  3.45
                
                
                  CLAY
                  AL
                  01027
                  3.10
                
                
                  CLEBURNE
                  AL
                  01029
                  3.10
                
                
                  COFFEE
                  AL
                  01031
                  3.45
                
                
                  COLBERT
                  AL
                  01033
                  2.90
                
                
                  CONECUH
                  AL
                  01035
                  3.45
                
                
                  COOSA
                  AL
                  01037
                  3.10
                
                
                  COVINGTON
                  AL
                  01039
                  3.45
                
                
                  CRENSHAW
                  AL
                  01041
                  3.45
                
                
                  CULLMAN
                  AL
                  01043
                  3.10
                
                
                  DALE
                  AL
                  01045
                  3.45
                
                
                  DALLAS
                  AL
                  01047
                  3.30
                
                
                  DE KALB
                  AL
                  01049
                  2.90
                
                
                  ELMORE
                  AL
                  01051
                  3.30
                
                
                  ESCAMBIA
                  AL
                  01053
                  3.45
                
                
                  ETOWAH
                  AL
                  01055
                  3.10
                
                
                  FAYETTE
                  AL
                  01057
                  3.10
                
                
                  FRANKLIN
                  AL
                  01059
                  2.90
                
                
                  GENEVA
                  AL
                  01061
                  3.45
                
                
                  GREENE
                  AL
                  01063
                  3.10
                
                
                  HALE
                  AL
                  01065
                  3.10
                
                
                  HENRY
                  AL
                  01067
                  3.45
                
                
                  HOUSTON
                  AL
                  01069
                  3.45
                
                
                  JACKSON
                  AL
                  01071
                  2.90
                
                
                  JEFFERSON
                  AL
                  01073
                  3.10
                
                
                  LAMAR
                  AL
                  01075
                  3.10
                
                
                  LAUDERDALE
                  AL
                  01077
                  2.90
                
                
                  LAWRENCE
                  AL
                  01079
                  2.90
                
                
                  LEE
                  AL
                  01081
                  3.30
                
                
                  LIMESTONE
                  AL
                  01083
                  2.90
                
                
                  LOWNDES
                  AL
                  01085
                  3.30
                
                
                  MACON
                  AL
                  01087
                  3.30
                
                
                  MADISON
                  AL
                  01089
                  2.90
                
                
                  MARENGO
                  AL
                  01091
                  3.30
                
                
                  MARION
                  AL
                  01093
                  3.10
                
                
                  MARSHALL
                  AL
                  01095
                  2.90
                
                
                  MOBILE
                  AL
                  01097
                  3.50
                
                
                  MONROE
                  AL
                  01099
                  3.45
                
                
                  MONTGOMERY
                  AL
                  01101
                  3.30
                
                
                  MORGAN
                  AL
                  01103
                  2.90
                
                
                  PERRY
                  AL
                  01105
                  3.10
                
                
                  PICKENS
                  AL
                  01107
                  3.10
                
                
                  PIKE
                  AL
                  01109
                  3.45
                
                
                  RANDOLPH
                  AL
                  01111
                  3.10
                
                
                  RUSSELL
                  AL
                  01113
                  3.30
                
                
                  SHELBY
                  AL
                  01117
                  3.10
                
                
                  ST. CLAIR
                  AL
                  01115
                  3.10
                
                
                  SUMTER
                  AL
                  01119
                  3.10
                
                
                  TALLADEGA
                  AL
                  01121
                  3.10
                
                
                  TALLAPOOSA
                  AL
                  01123
                  3.10
                
                
                  TUSCALOOSA
                  AL
                  01125
                  3.10
                
                
                  WALKER
                  AL
                  01127
                  3.10
                
                
                  WASHINGTON
                  AL
                  01129
                  3.45
                
                
                  WILCOX
                  AL
                  01131
                  3.30
                
                
                  WINSTON
                  AL
                  01133
                  3.10
                
                
                  ARKANSAS
                  AR
                  05001
                  2.90
                
                
                  ASHLEY
                  AR
                  05003
                  3.10
                
                
                  BAXTER
                  AR
                  05005
                  2.60
                
                
                  BENTON
                  AR
                  05007
                  2.60
                
                
                  BOONE
                  AR
                  05009
                  2.60
                
                
                  BRADLEY
                  AR
                  05011
                  2.90
                
                
                  CALHOUN
                  AR
                  05013
                  2.90
                
                
                  CARROLL
                  AR
                  05015
                  2.60
                
                
                  CHICOT
                  AR
                  05017
                  3.10
                
                
                  CLARK
                  AR
                  05019
                  2.90
                
                
                  CLAY
                  AR
                  05021
                  2.60
                
                
                  CLEBURNE
                  AR
                  05023
                  2.80
                
                
                  CLEVELAND
                  AR
                  05025
                  2.90
                
                
                  COLUMBIA
                  AR
                  05027
                  3.10
                
                
                  CONWAY
                  AR
                  05029
                  2.80
                
                
                  CRAIGHEAD
                  AR
                  05031
                  2.60
                
                
                  CRAWFORD
                  AR
                  05033
                  2.80
                
                
                  CRITTENDEN
                  AR
                  05035
                  2.80
                
                
                  CROSS
                  AR
                  05037
                  2.80
                
                
                  DALLAS
                  AR
                  05039
                  2.90
                
                
                  DESHA
                  AR
                  05041
                  2.90
                
                
                  DREW
                  AR
                  05043
                  2.90
                
                
                  FAULKNER
                  AR
                  05045
                  2.80
                
                
                  FRANKLIN
                  AR
                  05047
                  2.80
                
                
                  FULTON
                  AR
                  05049
                  2.60
                
                
                  GARLAND
                  AR
                  05051
                  2.80
                
                
                  GRANT
                  AR
                  05053
                  2.90
                
                
                  GREENE
                  AR
                  05055
                  2.60
                
                
                  HEMPSTEAD
                  AR
                  05057
                  2.90
                
                
                  HOT SPRING
                  AR
                  05059
                  2.90
                
                
                  HOWARD
                  AR
                  05061
                  2.90
                
                
                  INDEPENDENCE
                  AR
                  05063
                  2.60
                
                
                  IZARD
                  AR
                  05065
                  2.60
                
                
                  JACKSON
                  AR
                  05067
                  2.60
                
                
                  JEFFERSON
                  AR
                  05069
                  2.90
                
                
                  JOHNSON
                  AR
                  05071
                  2.80
                
                
                  LAFAYETTE
                  AR
                  05073
                  3.10
                
                
                  LAWRENCE
                  AR
                  05075
                  2.60
                
                
                  LEE
                  AR
                  05077
                  2.80
                
                
                  LINCOLN
                  AR
                  05079
                  2.90
                
                
                  LITTLE RIVER
                  AR
                  05081
                  2.90
                
                
                  LOGAN
                  AR
                  05083
                  2.80
                
                
                  LONOKE
                  AR
                  05085
                  2.80
                
                
                  MADISON
                  AR
                  05087
                  2.60
                
                
                  MARION
                  AR
                  05089
                  2.60
                
                
                  MILLER
                  AR
                  05091
                  3.10
                
                
                  MISSISSIPPI
                  AR
                  05093
                  2.60
                
                
                  MONROE
                  AR
                  05095
                  2.80
                
                
                  MONTGOMERY
                  AR
                  05097
                  2.80
                
                
                  NEVADA
                  AR
                  05099
                  2.90
                
                
                  NEWTON
                  AR
                  05101
                  2.60
                
                
                  OUACHITA
                  AR
                  05103
                  2.90
                
                
                  PERRY
                  AR
                  05105
                  2.80
                
                
                  PHILLIPS
                  AR
                  05107
                  2.90
                
                
                  PIKE
                  AR
                  05109
                  2.90
                
                
                  POINSETT
                  AR
                  05111
                  2.60
                
                
                  POLK
                  AR
                  05113
                  2.80
                
                
                  POPE
                  AR
                  05115
                  2.80
                
                
                  PRAIRIE
                  AR
                  05117
                  2.80
                
                
                  PULASKI
                  AR
                  05119
                  2.80
                
                
                  RANDOLPH
                  AR
                  05121
                  2.60
                
                
                  SALINE
                  AR
                  05125
                  2.80
                
                
                  SCOTT
                  AR
                  05127
                  2.80
                
                
                  SEARCY
                  AR
                  05129
                  2.60
                
                
                  SEBASTIAN
                  AR
                  05131
                  2.80
                
                
                  SEVIER
                  AR
                  05133
                  2.90
                
                
                  SHARP
                  AR
                  05135
                  2.60
                
                
                  ST. FRANCIS
                  AR
                  05123
                  2.80
                
                
                  STONE
                  AR
                  05137
                  2.60
                
                
                  UNION
                  AR
                  05139
                  3.10
                
                
                  VAN BUREN
                  AR
                  05141
                  2.80
                
                
                  WASHINGTON
                  AR
                  05143
                  2.60
                
                
                  WHITE
                  AR
                  05145
                  2.80
                
                
                  WOODRUFF
                  AR
                  05147
                  2.80
                
                
                  YELL
                  AR
                  05149
                  2.80
                
                
                  APACHE
                  AZ
                  04001
                  1.90
                
                
                  COCHISE
                  AZ
                  04003
                  2.10
                
                
                  COCONINO
                  AZ
                  04005
                  1.90
                
                
                  GILA
                  AZ
                  04007
                  2.10
                
                
                  GRAHAM
                  AZ
                  04009
                  2.10
                
                
                  GREENLEE
                  AZ
                  04011
                  2.10
                
                
                  LA PAZ
                  AZ
                  04012
                  2.10
                
                
                  MARICOPA
                  AZ
                  04013
                  2.35
                
                
                  MOHAVE
                  AZ
                  04015
                  1.90
                
                
                  NAVAJO
                  AZ
                  04017
                  1.90
                
                
                  PIMA
                  AZ
                  04019
                  2.35
                
                
                  PINAL
                  AZ
                  04021
                  2.35
                
                
                  SANTA CRUZ
                  AZ
                  04023
                  2.10
                
                
                  YAVAPAI
                  AZ
                  04025
                  1.90
                
                
                  
                  YUMA
                  AZ
                  04027
                  2.10
                
                
                  ALAMEDA
                  CA
                  06001
                  1.80
                
                
                  ALPINE
                  CA
                  06003
                  1.70
                
                
                  AMADOR
                  CA
                  06005
                  1.70
                
                
                  BUTTE
                  CA
                  06007
                  1.70
                
                
                  CALAVERAS
                  CA
                  06009
                  1.70
                
                
                  COLUSA
                  CA
                  06011
                  1.70
                
                
                  CONTRA COSTA
                  CA
                  06013
                  1.80
                
                
                  DEL NORTE
                  CA
                  06015
                  1.80
                
                
                  EL DORADO
                  CA
                  06017
                  1.70
                
                
                  FRESNO
                  CA
                  06019
                  1.60
                
                
                  GLENN
                  CA
                  06021
                  1.70
                
                
                  HUMBOLDT
                  CA
                  06023
                  1.80
                
                
                  IMPERIAL
                  CA
                  06025
                  2.00
                
                
                  INYO
                  CA
                  06027
                  1.60
                
                
                  KERN
                  CA
                  06029
                  1.80
                
                
                  KINGS
                  CA
                  06031
                  1.60
                
                
                  LAKE
                  CA
                  06033
                  1.80
                
                
                  LASSEN
                  CA
                  06035
                  1.70
                
                
                  LOS ANGELES
                  CA
                  06037
                  2.10
                
                
                  MADERA
                  CA
                  06039
                  1.60
                
                
                  MARIN
                  CA
                  06041
                  1.80
                
                
                  MARIPOSA
                  CA
                  06043
                  1.70
                
                
                  MENDOCINO
                  CA
                  06045
                  1.80
                
                
                  MERCED
                  CA
                  06047
                  1.70
                
                
                  MODOC
                  CA
                  06049
                  1.70
                
                
                  MONO
                  CA
                  06051
                  1.60
                
                
                  MONTEREY
                  CA
                  06053
                  1.80
                
                
                  NAPA
                  CA
                  06055
                  1.80
                
                
                  NEVADA
                  CA
                  06057
                  1.70
                
                
                  ORANGE
                  CA
                  06059
                  2.10
                
                
                  PLACER
                  CA
                  06061
                  1.70
                
                
                  PLUMAS
                  CA
                  06063
                  1.70
                
                
                  RIVERSIDE
                  CA
                  06065
                  2.00
                
                
                  SACRAMENTO
                  CA
                  06067
                  1.70
                
                
                  SAN BENITO
                  CA
                  06069
                  1.80
                
                
                  SAN BERNARDINO
                  CA
                  06071
                  1.80
                
                
                  SAN DIEGO
                  CA
                  06073
                  2.10
                
                
                  SAN FRANCISCO
                  CA
                  06075
                  1.80
                
                
                  SAN JOAQUIN
                  CA
                  06077
                  1.70
                
                
                  SAN LUIS OBISPO
                  CA
                  06079
                  1.80
                
                
                  SAN MATEO
                  CA
                  06081
                  1.80
                
                
                  SANTA BARBARA
                  CA
                  06083
                  1.80
                
                
                  SANTA CLARA
                  CA
                  06085
                  1.80
                
                
                  SANTA CRUZ
                  CA
                  06087
                  1.80
                
                
                  SHASTA
                  CA
                  06089
                  1.70
                
                
                  SIERRA
                  CA
                  06091
                  1.70
                
                
                  SISKIYOU
                  CA
                  06093
                  1.80
                
                
                  SOLANO
                  CA
                  06095
                  1.80
                
                
                  SONOMA
                  CA
                  06097
                  1.80
                
                
                  STANISLAUS
                  CA
                  06099
                  1.70
                
                
                  SUTTER
                  CA
                  06101
                  1.70
                
                
                  TEHAMA
                  CA
                  06103
                  1.70
                
                
                  TRINITY
                  CA
                  06105
                  1.80
                
                
                  TULARE
                  CA
                  06107
                  1.60
                
                
                  TUOLUMNE
                  CA
                  06109
                  1.70
                
                
                  VENTURA
                  CA
                  06111
                  1.80
                
                
                  YOLO
                  CA
                  06113
                  1.70
                
                
                  YUBA
                  CA
                  06115
                  1.70
                
                
                  ADAMS
                  CO
                  08001
                  2.55
                
                
                  ALAMOSA
                  CO
                  08003
                  1.90
                
                
                  ARAPAHOE
                  CO
                  08005
                  2.55
                
                
                  ARCHULETA
                  CO
                  08007
                  1.90
                
                
                  BACA
                  CO
                  08009
                  2.35
                
                
                  BENT
                  CO
                  08011
                  2.35
                
                
                  BOULDER
                  CO
                  08013
                  2.45
                
                
                  BROOMFIELD
                  CO
                  08014
                  2.45
                
                
                  CHAFFEE
                  CO
                  08015
                  1.90
                
                
                  CHEYENNE
                  CO
                  08017
                  2.35
                
                
                  CLEAR CREEK
                  CO
                  08019
                  2.45
                
                
                  CONEJOS
                  CO
                  08021
                  1.90
                
                
                  COSTILLA
                  CO
                  08023
                  1.90
                
                
                  CROWLEY
                  CO
                  08025
                  2.45
                
                
                  CUSTER
                  CO
                  08027
                  2.45
                
                
                  DELTA
                  CO
                  08029
                  2.00
                
                
                  DENVER
                  CO
                  08031
                  2.55
                
                
                  DOLORES
                  CO
                  08033
                  1.90
                
                
                  DOUGLAS
                  CO
                  08035
                  2.55
                
                
                  EAGLE
                  CO
                  08037
                  1.90
                
                
                  EL PASO
                  CO
                  08041
                  2.55
                
                
                  ELBERT
                  CO
                  08039
                  2.45
                
                
                  FREMONT
                  CO
                  08043
                  2.45
                
                
                  GARFIELD
                  CO
                  08045
                  2.00
                
                
                  GILPIN
                  CO
                  08047
                  2.45
                
                
                  GRAND
                  CO
                  08049
                  1.90
                
                
                  GUNNISON
                  CO
                  08051
                  1.90
                
                
                  HINSDALE
                  CO
                  08053
                  1.90
                
                
                  HUERFANO
                  CO
                  08055
                  2.45
                
                
                  JACKSON
                  CO
                  08057
                  1.90
                
                
                  JEFFERSON
                  CO
                  08059
                  2.55
                
                
                  KIOWA
                  CO
                  08061
                  2.35
                
                
                  KIT CARSON
                  CO
                  08063
                  2.35
                
                
                  LA PLATA
                  CO
                  08067
                  1.90
                
                
                  LAKE
                  CO
                  08065
                  1.90
                
                
                  LARIMER
                  CO
                  08069
                  2.45
                
                
                  LAS ANIMAS
                  CO
                  08071
                  2.35
                
                
                  LINCOLN
                  CO
                  08073
                  2.45
                
                
                  LOGAN
                  CO
                  08075
                  2.35
                
                
                  MESA
                  CO
                  08077
                  2.00
                
                
                  MINERAL
                  CO
                  08079
                  1.90
                
                
                  MOFFAT
                  CO
                  08081
                  1.90
                
                
                  MONTEZUMA
                  CO
                  08083
                  1.90
                
                
                  MONTROSE
                  CO
                  08085
                  2.00
                
                
                  MORGAN
                  CO
                  08087
                  2.35
                
                
                  OTERO
                  CO
                  08089
                  2.45
                
                
                  OURAY
                  CO
                  08091
                  1.90
                
                
                  PARK
                  CO
                  08093
                  2.45
                
                
                  PHILLIPS
                  CO
                  08095
                  2.35
                
                
                  PITKIN
                  CO
                  08097
                  1.90
                
                
                  PROWERS
                  CO
                  08099
                  2.35
                
                
                  PUEBLO
                  CO
                  08101
                  2.45
                
                
                  RIO BLANCO
                  CO
                  08103
                  1.90
                
                
                  RIO GRANDE
                  CO
                  08105
                  1.90
                
                
                  ROUTT
                  CO
                  08107
                  1.90
                
                
                  SAGUACHE
                  CO
                  08109
                  1.90
                
                
                  SAN JUAN
                  CO
                  08111
                  1.90
                
                
                  SAN MIGUEL
                  CO
                  08113
                  1.90
                
                
                  SEDGWICK
                  CO
                  08115
                  2.35
                
                
                  SUMMIT
                  CO
                  08117
                  1.90
                
                
                  TELLER
                  CO
                  08119
                  2.45
                
                
                  WASHINGTON
                  CO
                  08121
                  2.35
                
                
                  WELD
                  CO
                  08123
                  2.45
                
                
                  YUMA
                  CO
                  08125
                  2.35
                
                
                  FAIRFIELD
                  CT
                  09001
                  3.15
                
                
                  HARTFORD
                  CT
                  09003
                  3.15
                
                
                  LITCHFIELD
                  CT
                  09005
                  3.00
                
                
                  MIDDLESEX
                  CT
                  09007
                  3.15
                
                
                  NEW HAVEN
                  CT
                  09009
                  3.15
                
                
                  NEW LONDON
                  CT
                  09011
                  3.15
                
                
                  TOLLAND
                  CT
                  09013
                  3.15
                
                
                  WINDHAM
                  CT
                  09015
                  3.15
                
                
                  DISTRICT OF COLUMBIA
                  DC
                  11001
                  3.00
                
                
                  KENT
                  DE
                  10001
                  3.05
                
                
                  NEW CASTLE
                  DE
                  10003
                  3.05
                
                
                  SUSSEX
                  DE
                  10005
                  3.05
                
                
                  ALACHUA
                  FL
                  12001
                  3.70
                
                
                  BAKER
                  FL
                  12003
                  3.70
                
                
                  BAY
                  FL
                  12005
                  3.70
                
                
                  BRADFORD
                  FL
                  12007
                  3.70
                
                
                  BREVARD
                  FL
                  12009
                  4.00
                
                
                  BROWARD
                  FL
                  12011
                  4.30
                
                
                  CALHOUN
                  FL
                  12013
                  3.70
                
                
                  CHARLOTTE
                  FL
                  12015
                  4.30
                
                
                  CITRUS
                  FL
                  12017
                  4.00
                
                
                  
                  CLAY
                  FL
                  12019
                  3.70
                
                
                  COLLIER
                  FL
                  12021
                  4.30
                
                
                  COLUMBIA
                  FL
                  12023
                  3.70
                
                
                  DADE
                  FL
                  12025
                  4.30
                
                
                  DE SOTO
                  FL
                  12027
                  4.00
                
                
                  DIXIE
                  FL
                  12029
                  3.70
                
                
                  DUVAL
                  FL
                  12031
                  3.70
                
                
                  ESCAMBIA
                  FL
                  12033
                  3.45
                
                
                  FLAGLER
                  FL
                  12035
                  4.00
                
                
                  FRANKLIN
                  FL
                  12037
                  3.70
                
                
                  GADSDEN
                  FL
                  12039
                  3.70
                
                
                  GILCHRIST
                  FL
                  12041
                  3.70
                
                
                  GLADES
                  FL
                  12043
                  4.30
                
                
                  GULF
                  FL
                  12045
                  3.70
                
                
                  HAMILTON
                  FL
                  12047
                  3.70
                
                
                  HARDEE
                  FL
                  12049
                  4.00
                
                
                  HENDRY
                  FL
                  12051
                  4.30
                
                
                  HERNANDO
                  FL
                  12053
                  4.00
                
                
                  HIGHLANDS
                  FL
                  12055
                  4.00
                
                
                  HILLSBOROUGH
                  FL
                  12057
                  4.00
                
                
                  HOLMES
                  FL
                  12059
                  3.70
                
                
                  INDIAN RIVER
                  FL
                  12061
                  4.00
                
                
                  JACKSON
                  FL
                  12063
                  3.70
                
                
                  JEFFERSON
                  FL
                  12065
                  3.70
                
                
                  LAFAYETTE
                  FL
                  12067
                  3.70
                
                
                  LAKE
                  FL
                  12069
                  4.00
                
                
                  LEE
                  FL
                  12071
                  4.30
                
                
                  LEON
                  FL
                  12073
                  3.70
                
                
                  LEVY
                  FL
                  12075
                  4.00
                
                
                  LIBERTY
                  FL
                  12077
                  3.70
                
                
                  MADISON
                  FL
                  12079
                  3.70
                
                
                  MANATEE
                  FL
                  12081
                  4.00
                
                
                  MARION
                  FL
                  12083
                  4.00
                
                
                  MARTIN
                  FL
                  12085
                  4.30
                
                
                  MONROE
                  FL
                  12087
                  4.30
                
                
                  NASSAU
                  FL
                  12089
                  3.70
                
                
                  OKALOOSA
                  FL
                  12091
                  3.45
                
                
                  OKEECHOBEE
                  FL
                  12093
                  4.00
                
                
                  ORANGE
                  FL
                  12095
                  4.00
                
                
                  OSCEOLA
                  FL
                  12097
                  4.00
                
                
                  PALM BEACH
                  FL
                  12099
                  4.30
                
                
                  PASCO
                  FL
                  12101
                  4.00
                
                
                  PINELLAS
                  FL
                  12103
                  4.00
                
                
                  POLK
                  FL
                  12105
                  4.00
                
                
                  PUTNAM
                  FL
                  12107
                  3.70
                
                
                  SANTA ROSA
                  FL
                  12113
                  3.45
                
                
                  SARASOTA
                  FL
                  12115
                  4.00
                
                
                  SEMINOLE
                  FL
                  12117
                  4.00
                
                
                  ST. JOHNS
                  FL
                  12109
                  3.70
                
                
                  ST. LUCIE
                  FL
                  12111
                  4.00
                
                
                  SUMTER
                  FL
                  12119
                  4.00
                
                
                  SUWANNEE
                  FL
                  12121
                  3.70
                
                
                  TAYLOR
                  FL
                  12123
                  3.70
                
                
                  UNION
                  FL
                  12125
                  3.70
                
                
                  VOLUSIA
                  FL
                  12127
                  4.00
                
                
                  WAKULLA
                  FL
                  12129
                  3.70
                
                
                  WALTON
                  FL
                  12131
                  3.45
                
                
                  WASHINGTON
                  FL
                  12133
                  3.70
                
                
                  APPLING
                  GA
                  13001
                  3.45
                
                
                  ATKINSON
                  GA
                  13003
                  3.45
                
                
                  BACON
                  GA
                  13005
                  3.45
                
                
                  BAKER
                  GA
                  13007
                  3.45
                
                
                  BALDWIN
                  GA
                  13009
                  3.10
                
                
                  BANKS
                  GA
                  13011
                  3.10
                
                
                  BARROW
                  GA
                  13013
                  3.10
                
                
                  BARTOW
                  GA
                  13015
                  3.10
                
                
                  BEN HILL
                  GA
                  13017
                  3.45
                
                
                  BERRIEN
                  GA
                  13019
                  3.45
                
                
                  BIBB
                  GA
                  13021
                  3.30
                
                
                  BLECKLEY
                  GA
                  13023
                  3.30
                
                
                  BRANTLEY
                  GA
                  13025
                  3.45
                
                
                  BROOKS
                  GA
                  13027
                  3.45
                
                
                  BRYAN
                  GA
                  13029
                  3.45
                
                
                  BULLOCH
                  GA
                  13031
                  3.30
                
                
                  BURKE
                  GA
                  13033
                  3.30
                
                
                  BUTTS
                  GA
                  13035
                  3.10
                
                
                  CALHOUN
                  GA
                  13037
                  3.45
                
                
                  CAMDEN
                  GA
                  13039
                  3.45
                
                
                  CANDLER
                  GA
                  13043
                  3.30
                
                
                  CARROLL
                  GA
                  13045
                  3.10
                
                
                  CATOOSA
                  GA
                  13047
                  2.80
                
                
                  CHARLTON
                  GA
                  13049
                  3.45
                
                
                  CHATHAM
                  GA
                  13051
                  3.45
                
                
                  CHATTAHOOCHEE
                  GA
                  13053
                  3.30
                
                
                  CHATTOOGA
                  GA
                  13055
                  2.80
                
                
                  CHEROKEE
                  GA
                  13057
                  3.10
                
                
                  CLARKE
                  GA
                  13059
                  3.10
                
                
                  CLAY
                  GA
                  13061
                  3.45
                
                
                  CLAYTON
                  GA
                  13063
                  3.10
                
                
                  CLINCH
                  GA
                  13065
                  3.45
                
                
                  COBB
                  GA
                  13067
                  3.10
                
                
                  COFFEE
                  GA
                  13069
                  3.45
                
                
                  COLQUITT
                  GA
                  13071
                  3.45
                
                
                  COLUMBIA
                  GA
                  13073
                  3.10
                
                
                  COOK
                  GA
                  13075
                  3.45
                
                
                  COWETA
                  GA
                  13077
                  3.10
                
                
                  CRAWFORD
                  GA
                  13079
                  3.30
                
                
                  CRISP
                  GA
                  13081
                  3.45
                
                
                  DADE
                  GA
                  13083
                  2.80
                
                
                  DAWSON
                  GA
                  13085
                  3.10
                
                
                  DE KALB
                  GA
                  13089
                  3.10
                
                
                  DECATUR
                  GA
                  13087
                  3.45
                
                
                  DODGE
                  GA
                  13091
                  3.45
                
                
                  DOOLY
                  GA
                  13093
                  3.45
                
                
                  DOUGHERTY
                  GA
                  13095
                  3.45
                
                
                  DOUGLAS
                  GA
                  13097
                  3.10
                
                
                  EARLY
                  GA
                  13099
                  3.45
                
                
                  ECHOLS
                  GA
                  13101
                  3.45
                
                
                  EFFINGHAM
                  GA
                  13103
                  3.30
                
                
                  ELBERT
                  GA
                  13105
                  3.10
                
                
                  EMANUEL
                  GA
                  13107
                  3.30
                
                
                  EVANS
                  GA
                  13109
                  3.45
                
                
                  FANNIN
                  GA
                  13111
                  2.80
                
                
                  FAYETTE
                  GA
                  13113
                  3.10
                
                
                  FLOYD
                  GA
                  13115
                  3.10
                
                
                  FORSYTH
                  GA
                  13117
                  3.10
                
                
                  FRANKLIN
                  GA
                  13119
                  3.10
                
                
                  FULTON
                  GA
                  13121
                  3.10
                
                
                  GILMER
                  GA
                  13123
                  3.10
                
                
                  GLASCOCK
                  GA
                  13125
                  3.10
                
                
                  GLYNN
                  GA
                  13127
                  3.45
                
                
                  GORDON
                  GA
                  13129
                  3.10
                
                
                  GRADY
                  GA
                  13131
                  3.45
                
                
                  GREENE
                  GA
                  13133
                  3.10
                
                
                  GWINNETT
                  GA
                  13135
                  3.10
                
                
                  HABERSHAM
                  GA
                  13137
                  3.10
                
                
                  HALL
                  GA
                  13139
                  3.10
                
                
                  HANCOCK
                  GA
                  13141
                  3.10
                
                
                  HARALSON
                  GA
                  13143
                  3.10
                
                
                  HARRIS
                  GA
                  13145
                  3.30
                
                
                  HART
                  GA
                  13147
                  3.10
                
                
                  HEARD
                  GA
                  13149
                  3.10
                
                
                  HENRY
                  GA
                  13151
                  3.10
                
                
                  HOUSTON
                  GA
                  13153
                  3.30
                
                
                  IRWIN
                  GA
                  13155
                  3.45
                
                
                  JACKSON
                  GA
                  13157
                  3.10
                
                
                  JASPER
                  GA
                  13159
                  3.10
                
                
                  JEFF DAVIS
                  GA
                  13161
                  3.45
                
                
                  JEFFERSON
                  GA
                  13163
                  3.30
                
                
                  JENKINS
                  GA
                  13165
                  3.30
                
                
                  JOHNSON
                  GA
                  13167
                  3.30
                
                
                  JONES
                  GA
                  13169
                  3.10
                
                
                  LAMAR
                  GA
                  13171
                  3.10
                
                
                  LANIER
                  GA
                  13173
                  3.45
                
                
                  
                  LAURENS
                  GA
                  13175
                  3.30
                
                
                  LEE
                  GA
                  13177
                  3.45
                
                
                  LIBERTY
                  GA
                  13179
                  3.45
                
                
                  LINCOLN
                  GA
                  13181
                  3.10
                
                
                  LONG
                  GA
                  13183
                  3.45
                
                
                  LOWNDES
                  GA
                  13185
                  3.45
                
                
                  LUMPKIN
                  GA
                  13187
                  3.10
                
                
                  MACON
                  GA
                  13193
                  3.30
                
                
                  MADISON
                  GA
                  13195
                  3.10
                
                
                  MARION
                  GA
                  13197
                  3.30
                
                
                  MCDUFFIE
                  GA
                  13189
                  3.10
                
                
                  MCINTOSH
                  GA
                  13191
                  3.45
                
                
                  MERIWETHER
                  GA
                  13199
                  3.10
                
                
                  MILLER
                  GA
                  13201
                  3.45
                
                
                  MITCHELL
                  GA
                  13205
                  3.45
                
                
                  MONROE
                  GA
                  13207
                  3.10
                
                
                  MONTGOMERY
                  GA
                  13209
                  3.45
                
                
                  MORGAN
                  GA
                  13211
                  3.10
                
                
                  MURRAY
                  GA
                  13213
                  2.80
                
                
                  MUSCOGEE
                  GA
                  13215
                  3.30
                
                
                  NEWTON
                  GA
                  13217
                  3.10
                
                
                  OCONEE
                  GA
                  13219
                  3.10
                
                
                  OGLETHORPE
                  GA
                  13221
                  3.10
                
                
                  PAULDING
                  GA
                  13223
                  3.10
                
                
                  PEACH
                  GA
                  13225
                  3.30
                
                
                  PICKENS
                  GA
                  13227
                  3.10
                
                
                  PIERCE
                  GA
                  13229
                  3.45
                
                
                  PIKE
                  GA
                  13231
                  3.10
                
                
                  POLK
                  GA
                  13233
                  3.10
                
                
                  PULASKI
                  GA
                  13235
                  3.45
                
                
                  PUTNAM
                  GA
                  13237
                  3.10
                
                
                  QUITMAN
                  GA
                  13239
                  3.45
                
                
                  RABUN
                  GA
                  13241
                  3.10
                
                
                  RANDOLPH
                  GA
                  13243
                  3.45
                
                
                  RICHMOND
                  GA
                  13245
                  3.30
                
                
                  ROCKDALE
                  GA
                  13247
                  3.10
                
                
                  SCHLEY
                  GA
                  13249
                  3.30
                
                
                  SCREVEN
                  GA
                  13251
                  3.30
                
                
                  SEMINOLE
                  GA
                  13253
                  3.45
                
                
                  SPALDING
                  GA
                  13255
                  3.10
                
                
                  STEPHENS
                  GA
                  13257
                  3.10
                
                
                  STEWART
                  GA
                  13259
                  3.45
                
                
                  SUMTER
                  GA
                  13261
                  3.45
                
                
                  TALBOT
                  GA
                  13263
                  3.30
                
                
                  TALIAFERRO
                  GA
                  13265
                  3.10
                
                
                  TATTNALL
                  GA
                  13267
                  3.45
                
                
                  TAYLOR
                  GA
                  13269
                  3.30
                
                
                  TELFAIR
                  GA
                  13271
                  3.45
                
                
                  TERRELL
                  GA
                  13273
                  3.45
                
                
                  THOMAS
                  GA
                  13275
                  3.45
                
                
                  TIFT
                  GA
                  13277
                  3.45
                
                
                  TOOMBS
                  GA
                  13279
                  3.45
                
                
                  TOWNS
                  GA
                  13281
                  3.10
                
                
                  TREUTLEN
                  GA
                  13283
                  3.30
                
                
                  TROUP
                  GA
                  13285
                  3.10
                
                
                  TURNER
                  GA
                  13287
                  3.45
                
                
                  TWIGGS
                  GA
                  13289
                  3.30
                
                
                  UNION
                  GA
                  13291
                  3.10
                
                
                  UPSON
                  GA
                  13293
                  3.10
                
                
                  WALKER
                  GA
                  13295
                  2.80
                
                
                  WALTON
                  GA
                  13297
                  3.10
                
                
                  WARE
                  GA
                  13299
                  3.45
                
                
                  WARREN
                  GA
                  13301
                  3.10
                
                
                  WASHINGTON
                  GA
                  13303
                  3.30
                
                
                  WAYNE
                  GA
                  13305
                  3.45
                
                
                  WEBSTER
                  GA
                  13307
                  3.45
                
                
                  WHEELER
                  GA
                  13309
                  3.45
                
                
                  WHITE
                  GA
                  13311
                  3.10
                
                
                  WHITFIELD
                  GA
                  13313
                  2.80
                
                
                  WILCOX
                  GA
                  13315
                  3.45
                
                
                  WILKES
                  GA
                  13317
                  3.10
                
                
                  WILKINSON
                  GA
                  13319
                  3.30
                
                
                  WORTH
                  GA
                  13321
                  3.45
                
                
                  ADAIR
                  IA
                  19001
                  1.80
                
                
                  ADAMS
                  IA
                  19003
                  1.80
                
                
                  ALLAMAKEE
                  IA
                  19005
                  1.75
                
                
                  APPANOOSE
                  IA
                  19007
                  1.80
                
                
                  AUDUBON
                  IA
                  19009
                  1.80
                
                
                  BENTON
                  IA
                  19011
                  1.80
                
                
                  BLACK HAWK
                  IA
                  19013
                  1.75
                
                
                  BOONE
                  IA
                  19015
                  1.80
                
                
                  BREMER
                  IA
                  19017
                  1.75
                
                
                  BUCHANAN
                  IA
                  19019
                  1.75
                
                
                  BUENA VISTA
                  IA
                  19021
                  1.75
                
                
                  BUTLER
                  IA
                  19023
                  1.75
                
                
                  CALHOUN
                  IA
                  19025
                  1.75
                
                
                  CARROLL
                  IA
                  19027
                  1.80
                
                
                  CASS
                  IA
                  19029
                  1.80
                
                
                  CEDAR
                  IA
                  19031
                  1.80
                
                
                  CERRO GORDO
                  IA
                  19033
                  1.75
                
                
                  CHEROKEE
                  IA
                  19035
                  1.75
                
                
                  CHICKASAW
                  IA
                  19037
                  1.75
                
                
                  CLARKE
                  IA
                  19039
                  1.80
                
                
                  CLAY
                  IA
                  19041
                  1.75
                
                
                  CLAYTON
                  IA
                  19043
                  1.75
                
                
                  CLINTON
                  IA
                  19045
                  1.80
                
                
                  CRAWFORD
                  IA
                  19047
                  1.80
                
                
                  DALLAS
                  IA
                  19049
                  1.80
                
                
                  DAVIS
                  IA
                  19051
                  1.80
                
                
                  DECATUR
                  IA
                  19053
                  1.80
                
                
                  DELAWARE
                  IA
                  19055
                  1.75
                
                
                  DES MOINES
                  IA
                  19057
                  1.80
                
                
                  DICKINSON
                  IA
                  19059
                  1.75
                
                
                  DUBUQUE
                  IA
                  19061
                  1.75
                
                
                  EMMET
                  IA
                  19063
                  1.75
                
                
                  FAYETTE
                  IA
                  19065
                  1.75
                
                
                  FLOYD
                  IA
                  19067
                  1.75
                
                
                  FRANKLIN
                  IA
                  19069
                  1.75
                
                
                  FREMONT
                  IA
                  19071
                  1.85
                
                
                  GREENE
                  IA
                  19073
                  1.80
                
                
                  GRUNDY
                  IA
                  19075
                  1.75
                
                
                  GUTHRIE
                  IA
                  19077
                  1.80
                
                
                  HAMILTON
                  IA
                  19079
                  1.75
                
                
                  HANCOCK
                  IA
                  19081
                  1.75
                
                
                  HARDIN
                  IA
                  19083
                  1.75
                
                
                  HARRISON
                  IA
                  19085
                  1.80
                
                
                  HENRY
                  IA
                  19087
                  1.80
                
                
                  HOWARD
                  IA
                  19089
                  1.75
                
                
                  HUMBOLDT
                  IA
                  19091
                  1.75
                
                
                  IDA
                  IA
                  19093
                  1.75
                
                
                  IOWA
                  IA
                  19095
                  1.80
                
                
                  JACKSON
                  IA
                  19097
                  1.80
                
                
                  JASPER
                  IA
                  19099
                  1.80
                
                
                  JEFFERSON
                  IA
                  19101
                  1.80
                
                
                  JOHNSON
                  IA
                  19103
                  1.80
                
                
                  JONES
                  IA
                  19105
                  1.80
                
                
                  KEOKUK
                  IA
                  19107
                  1.80
                
                
                  KOSSUTH
                  IA
                  19109
                  1.75
                
                
                  LEE
                  IA
                  19111
                  1.80
                
                
                  LINN
                  IA
                  19113
                  1.80
                
                
                  LOUISA
                  IA
                  19115
                  1.80
                
                
                  LUCAS
                  IA
                  19117
                  1.80
                
                
                  LYON
                  IA
                  19119
                  1.75
                
                
                  MADISON
                  IA
                  19121
                  1.80
                
                
                  MAHASKA
                  IA
                  19123
                  1.80
                
                
                  MARION
                  IA
                  19125
                  1.80
                
                
                  MARSHALL
                  IA
                  19127
                  1.80
                
                
                  MILLS
                  IA
                  19129
                  1.85
                
                
                  MITCHELL
                  IA
                  19131
                  1.75
                
                
                  MONONA
                  IA
                  19133
                  1.80
                
                
                  MONROE
                  IA
                  19135
                  1.80
                
                
                  MONTGOMERY
                  IA
                  19137
                  1.80
                
                
                  MUSCATINE
                  IA
                  19139
                  1.80
                
                
                  O'BRIEN
                  IA
                  19141
                  1.75
                
                
                  
                  OSCEOLA
                  IA
                  19143
                  1.75
                
                
                  PAGE
                  IA
                  19145
                  1.80
                
                
                  PALO ALTO
                  IA
                  19147
                  1.75
                
                
                  PLYMOUTH
                  IA
                  19149
                  1.75
                
                
                  POCAHONTAS
                  IA
                  19151
                  1.75
                
                
                  POLK
                  IA
                  19153
                  1.80
                
                
                  POTTAWATTAMIE
                  IA
                  19155
                  1.85
                
                
                  POWESHIEK
                  IA
                  19157
                  1.80
                
                
                  RINGGOLD
                  IA
                  19159
                  1.80
                
                
                  SAC
                  IA
                  19161
                  1.75
                
                
                  SCOTT
                  IA
                  19163
                  1.80
                
                
                  SHELBY
                  IA
                  19165
                  1.80
                
                
                  SIOUX
                  IA
                  19167
                  1.75
                
                
                  STORY
                  IA
                  19169
                  1.80
                
                
                  TAMA
                  IA
                  19171
                  1.80
                
                
                  TAYLOR
                  IA
                  19173
                  1.80
                
                
                  UNION
                  IA
                  19175
                  1.80
                
                
                  VAN BUREN
                  IA
                  19177
                  1.80
                
                
                  WAPELLO
                  IA
                  19179
                  1.80
                
                
                  WARREN
                  IA
                  19181
                  1.80
                
                
                  WASHINGTON
                  IA
                  19183
                  1.80
                
                
                  WAYNE
                  IA
                  19185
                  1.80
                
                
                  WEBSTER
                  IA
                  19187
                  1.75
                
                
                  WINNEBAGO
                  IA
                  19189
                  1.75
                
                
                  WINNESHIEK
                  IA
                  19191
                  1.75
                
                
                  WOODBURY
                  IA
                  19193
                  1.75
                
                
                  WORTH
                  IA
                  19195
                  1.75
                
                
                  WRIGHT
                  IA
                  19197
                  1.75
                
                
                  ADA
                  ID
                  16001
                  1.60
                
                
                  ADAMS
                  ID
                  16003
                  1.60
                
                
                  BANNOCK
                  ID
                  16005
                  1.60
                
                
                  BEAR LAKE
                  ID
                  16007
                  1.60
                
                
                  BENEWAH
                  ID
                  16009
                  1.90
                
                
                  BINGHAM
                  ID
                  16011
                  1.60
                
                
                  BLAINE
                  ID
                  16013
                  1.60
                
                
                  BOISE
                  ID
                  16015
                  1.60
                
                
                  BONNER
                  ID
                  16017
                  1.90
                
                
                  BONNEVILLE
                  ID
                  16019
                  1.60
                
                
                  BOUNDARY
                  ID
                  16021
                  1.90
                
                
                  BUTTE
                  ID
                  16023
                  1.60
                
                
                  CAMAS
                  ID
                  16025
                  1.60
                
                
                  CANYON
                  ID
                  16027
                  1.60
                
                
                  CARIBOU
                  ID
                  16029
                  1.60
                
                
                  CASSIA
                  ID
                  16031
                  1.60
                
                
                  CLARK
                  ID
                  16033
                  1.60
                
                
                  CLEARWATER
                  ID
                  16035
                  1.60
                
                
                  CUSTER
                  ID
                  16037
                  1.60
                
                
                  ELMORE
                  ID
                  16039
                  1.60
                
                
                  FRANKLIN
                  ID
                  16041
                  1.60
                
                
                  FREMONT
                  ID
                  16043
                  1.60
                
                
                  GEM
                  ID
                  16045
                  1.60
                
                
                  GOODING
                  ID
                  16047
                  1.60
                
                
                  IDAHO
                  ID
                  16049
                  1.60
                
                
                  JEFFERSON
                  ID
                  16051
                  1.60
                
                
                  JEROME
                  ID
                  16053
                  1.60
                
                
                  KOOTENAI
                  ID
                  16055
                  1.90
                
                
                  LATAH
                  ID
                  16057
                  1.90
                
                
                  LEMHI
                  ID
                  16059
                  1.60
                
                
                  LEWIS
                  ID
                  16061
                  1.60
                
                
                  LINCOLN
                  ID
                  16063
                  1.60
                
                
                  MADISON
                  ID
                  16065
                  1.60
                
                
                  MINIDOKA
                  ID
                  16067
                  1.60
                
                
                  NEZ PERCE
                  ID
                  16069
                  1.60
                
                
                  ONEIDA
                  ID
                  16071
                  1.60
                
                
                  OWYHEE
                  ID
                  16073
                  1.60
                
                
                  PAYETTE
                  ID
                  16075
                  1.60
                
                
                  POWER
                  ID
                  16077
                  1.60
                
                
                  SHOSHONE
                  ID
                  16079
                  1.90
                
                
                  TETON
                  ID
                  16081
                  1.60
                
                
                  TWIN FALLS
                  ID
                  16083
                  1.60
                
                
                  VALLEY
                  ID
                  16085
                  1.60
                
                
                  WASHINGTON
                  ID
                  16087
                  1.60
                
                
                  ADAMS
                  IL
                  17001
                  1.80
                
                
                  ALEXANDER
                  IL
                  17003
                  2.20
                
                
                  BOND
                  IL
                  17005
                  2.00
                
                
                  BOONE
                  IL
                  17007
                  1.75
                
                
                  BROWN
                  IL
                  17009
                  1.80
                
                
                  BUREAU
                  IL
                  17011
                  1.80
                
                
                  CALHOUN
                  IL
                  17013
                  2.00
                
                
                  CARROLL
                  IL
                  17015
                  1.80
                
                
                  CASS
                  IL
                  17017
                  1.80
                
                
                  CHAMPAIGN
                  IL
                  17019
                  1.80
                
                
                  CHRISTIAN
                  IL
                  17021
                  2.00
                
                
                  CLARK
                  IL
                  17023
                  2.00
                
                
                  CLAY
                  IL
                  17025
                  2.00
                
                
                  CLINTON
                  IL
                  17027
                  2.00
                
                
                  COLES
                  IL
                  17029
                  2.00
                
                
                  COOK
                  IL
                  17031
                  1.80
                
                
                  CRAWFORD
                  IL
                  17033
                  2.00
                
                
                  CUMBERLAND
                  IL
                  17035
                  2.00
                
                
                  DE KALB
                  IL
                  17037
                  1.80
                
                
                  DE WITT
                  IL
                  17039
                  1.80
                
                
                  DOUGLAS
                  IL
                  17041
                  2.00
                
                
                  DU PAGE
                  IL
                  17043
                  1.80
                
                
                  EDGAR
                  IL
                  17045
                  2.00
                
                
                  EDWARDS
                  IL
                  17047
                  2.20
                
                
                  EFFINGHAM
                  IL
                  17049
                  2.00
                
                
                  FAYETTE
                  IL
                  17051
                  2.00
                
                
                  FORD
                  IL
                  17053
                  1.80
                
                
                  FRANKLIN
                  IL
                  17055
                  2.20
                
                
                  FULTON
                  IL
                  17057
                  1.80
                
                
                  GALLATIN
                  IL
                  17059
                  2.20
                
                
                  GREENE
                  IL
                  17061
                  2.00
                
                
                  GRUNDY
                  IL
                  17063
                  1.80
                
                
                  HAMILTON
                  IL
                  17065
                  2.20
                
                
                  HANCOCK
                  IL
                  17067
                  1.80
                
                
                  HARDIN
                  IL
                  17069
                  2.20
                
                
                  HENDERSON
                  IL
                  17071
                  1.80
                
                
                  HENRY
                  IL
                  17073
                  1.80
                
                
                  IROQUOIS
                  IL
                  17075
                  1.80
                
                
                  JACKSON
                  IL
                  17077
                  2.20
                
                
                  JASPER
                  IL
                  17079
                  2.00
                
                
                  JEFFERSON
                  IL
                  17081
                  2.00
                
                
                  JERSEY
                  IL
                  17083
                  2.00
                
                
                  JO DAVIESS
                  IL
                  17085
                  1.75
                
                
                  JOHNSON
                  IL
                  17087
                  2.20
                
                
                  KANE
                  IL
                  17089
                  1.80
                
                
                  KANKAKEE
                  IL
                  17091
                  1.80
                
                
                  KENDALL
                  IL
                  17093
                  1.80
                
                
                  KNOX
                  IL
                  17095
                  1.80
                
                
                  LA SALLE
                  IL
                  17099
                  1.80
                
                
                  LAKE
                  IL
                  17097
                  1.80
                
                
                  LAWRENCE
                  IL
                  17101
                  2.00
                
                
                  LEE
                  IL
                  17103
                  1.80
                
                
                  LIVINGSTON
                  IL
                  17105
                  1.80
                
                
                  LOGAN
                  IL
                  17107
                  1.80
                
                
                  MACON
                  IL
                  17115
                  1.80
                
                
                  MACOUPIN
                  IL
                  17117
                  2.00
                
                
                  MADISON
                  IL
                  17119
                  2.00
                
                
                  MARION
                  IL
                  17121
                  2.00
                
                
                  MARSHALL
                  IL
                  17123
                  1.80
                
                
                  MASON
                  IL
                  17125
                  1.80
                
                
                  MASSAC
                  IL
                  17127
                  2.20
                
                
                  MCDONOUGH
                  IL
                  17109
                  1.80
                
                
                  MCHENRY
                  IL
                  17111
                  1.80
                
                
                  MCLEAN
                  IL
                  17113
                  1.80
                
                
                  MENARD
                  IL
                  17129
                  1.80
                
                
                  MERCER
                  IL
                  17131
                  1.80
                
                
                  MONROE
                  IL
                  17133
                  2.00
                
                
                  MONTGOMERY
                  IL
                  17135
                  2.00
                
                
                  MORGAN
                  IL
                  17137
                  1.80
                
                
                  MOULTRIE
                  IL
                  17139
                  2.00
                
                
                  OGLE
                  IL
                  17141
                  1.80
                
                
                  PEORIA
                  IL
                  17143
                  1.80
                
                
                  
                  PERRY
                  IL
                  17145
                  2.00
                
                
                  PIATT
                  IL
                  17147
                  1.80
                
                
                  PIKE
                  IL
                  17149
                  1.80
                
                
                  POPE
                  IL
                  17151
                  2.20
                
                
                  PULASKI
                  IL
                  17153
                  2.20
                
                
                  PUTNAM
                  IL
                  17155
                  1.80
                
                
                  RANDOLPH
                  IL
                  17157
                  2.00
                
                
                  RICHLAND
                  IL
                  17159
                  2.00
                
                
                  ROCK ISLAND
                  IL
                  17161
                  1.80
                
                
                  SALINE
                  IL
                  17165
                  2.20
                
                
                  SANGAMON
                  IL
                  17167
                  1.80
                
                
                  SCHUYLER
                  IL
                  17169
                  1.80
                
                
                  SCOTT
                  IL
                  17171
                  1.80
                
                
                  SHELBY
                  IL
                  17173
                  2.00
                
                
                  ST. CLAIR
                  IL
                  17163
                  2.00
                
                
                  STARK
                  IL
                  17175
                  1.80
                
                
                  STEPHENSON
                  IL
                  17177
                  1.75
                
                
                  TAZEWELL
                  IL
                  17179
                  1.80
                
                
                  UNION
                  IL
                  17181
                  2.20
                
                
                  VERMILION
                  IL
                  17183
                  1.80
                
                
                  WABASH
                  IL
                  17185
                  2.20
                
                
                  WARREN
                  IL
                  17187
                  1.80
                
                
                  WASHINGTON
                  IL
                  17189
                  2.00
                
                
                  WAYNE
                  IL
                  17191
                  2.20
                
                
                  WHITE
                  IL
                  17193
                  2.20
                
                
                  WHITESIDE
                  IL
                  17195
                  1.80
                
                
                  WILL
                  IL
                  17197
                  1.80
                
                
                  WILLIAMSON
                  IL
                  17199
                  2.20
                
                
                  WINNEBAGO
                  IL
                  17201
                  1.75
                
                
                  WOODFORD
                  IL
                  17203
                  1.80
                
                
                  ADAMS
                  IN
                  18001
                  1.80
                
                
                  ALLEN
                  IN
                  18003
                  1.80
                
                
                  BARTHOLOMEW
                  IN
                  18005
                  2.20
                
                
                  BENTON
                  IN
                  18007
                  1.80
                
                
                  BLACKFORD
                  IN
                  18009
                  1.80
                
                
                  BOONE
                  IN
                  18011
                  2.00
                
                
                  BROWN
                  IN
                  18013
                  2.20
                
                
                  CARROLL
                  IN
                  18015
                  1.80
                
                
                  CASS
                  IN
                  18017
                  1.80
                
                
                  CLARK
                  IN
                  18019
                  2.20
                
                
                  CLAY
                  IN
                  18021
                  2.00
                
                
                  CLINTON
                  IN
                  18023
                  1.80
                
                
                  CRAWFORD
                  IN
                  18025
                  2.20
                
                
                  DAVIESS
                  IN
                  18027
                  2.20
                
                
                  DEKALB
                  IN
                  18033
                  1.80
                
                
                  DEARBORN
                  IN
                  18029
                  2.20
                
                
                  DECATUR
                  IN
                  18031
                  2.20
                
                
                  DELAWARE
                  IN
                  18035
                  2.00
                
                
                  DUBOIS
                  IN
                  18037
                  2.20
                
                
                  ELKHART
                  IN
                  18039
                  1.80
                
                
                  FAYETTE
                  IN
                  18041
                  2.00
                
                
                  FLOYD
                  IN
                  18043
                  2.20
                
                
                  FOUNTAIN
                  IN
                  18045
                  1.80
                
                
                  FRANKLIN
                  IN
                  18047
                  2.00
                
                
                  FULTON
                  IN
                  18049
                  1.80
                
                
                  GIBSON
                  IN
                  18051
                  2.20
                
                
                  GRANT
                  IN
                  18053
                  1.80
                
                
                  GREENE
                  IN
                  18055
                  2.20
                
                
                  HAMILTON
                  IN
                  18057
                  2.00
                
                
                  HANCOCK
                  IN
                  18059
                  2.00
                
                
                  HARRISON
                  IN
                  18061
                  2.20
                
                
                  HENDRICKS
                  IN
                  18063
                  2.00
                
                
                  HENRY
                  IN
                  18065
                  2.00
                
                
                  HOWARD
                  IN
                  18067
                  1.80
                
                
                  HUNTINGTON
                  IN
                  18069
                  1.80
                
                
                  JACKSON
                  IN
                  18071
                  2.20
                
                
                  JASPER
                  IN
                  18073
                  1.80
                
                
                  JAY
                  IN
                  18075
                  1.80
                
                
                  JEFFERSON
                  IN
                  18077
                  2.20
                
                
                  JENNINGS
                  IN
                  18079
                  2.20
                
                
                  JOHNSON
                  IN
                  18081
                  2.00
                
                
                  KNOX
                  IN
                  18083
                  2.20
                
                
                  KOSCIUSKO
                  IN
                  18085
                  1.80
                
                
                  LA PORTE
                  IN
                  18091
                  1.80
                
                
                  LAGRANGE
                  IN
                  18087
                  1.80
                
                
                  LAKE
                  IN
                  18089
                  1.80
                
                
                  LAWRENCE
                  IN
                  18093
                  2.20
                
                
                  MADISON
                  IN
                  18095
                  2.00
                
                
                  MARION
                  IN
                  18097
                  2.00
                
                
                  MARSHALL
                  IN
                  18099
                  1.80
                
                
                  MARTIN
                  IN
                  18101
                  2.20
                
                
                  MIAMI
                  IN
                  18103
                  1.80
                
                
                  MONROE
                  IN
                  18105
                  2.20
                
                
                  MONTGOMERY
                  IN
                  18107
                  2.00
                
                
                  MORGAN
                  IN
                  18109
                  2.00
                
                
                  NEWTON
                  IN
                  18111
                  1.80
                
                
                  NOBLE
                  IN
                  18113
                  1.80
                
                
                  OHIO
                  IN
                  18115
                  2.20
                
                
                  ORANGE
                  IN
                  18117
                  2.20
                
                
                  OWEN
                  IN
                  18119
                  2.00
                
                
                  PARKE
                  IN
                  18121
                  2.00
                
                
                  PERRY
                  IN
                  18123
                  2.20
                
                
                  PIKE
                  IN
                  18125
                  2.20
                
                
                  PORTER
                  IN
                  18127
                  1.80
                
                
                  POSEY
                  IN
                  18129
                  2.20
                
                
                  PULASKI
                  IN
                  18131
                  1.80
                
                
                  PUTNAM
                  IN
                  18133
                  2.00
                
                
                  RANDOLPH
                  IN
                  18135
                  2.00
                
                
                  RIPLEY
                  IN
                  18137
                  2.20
                
                
                  RUSH
                  IN
                  18139
                  2.00
                
                
                  SCOTT
                  IN
                  18143
                  2.20
                
                
                  SHELBY
                  IN
                  18145
                  2.00
                
                
                  SPENCER
                  IN
                  18147
                  2.20
                
                
                  ST. JOSEPH
                  IN
                  18141
                  1.80
                
                
                  STARKE
                  IN
                  18149
                  1.80
                
                
                  STEUBEN
                  IN
                  18151
                  1.80
                
                
                  SULLIVAN
                  IN
                  18153
                  2.20
                
                
                  SWITZERLAND
                  IN
                  18155
                  2.20
                
                
                  TIPPECANOE
                  IN
                  18157
                  1.80
                
                
                  TIPTON
                  IN
                  18159
                  1.80
                
                
                  UNION
                  IN
                  18161
                  2.00
                
                
                  VANDERBURGH
                  IN
                  18163
                  2.20
                
                
                  VERMILLION
                  IN
                  18165
                  2.00
                
                
                  VIGO
                  IN
                  18167
                  2.00
                
                
                  WABASH
                  IN
                  18169
                  1.80
                
                
                  WARREN
                  IN
                  18171
                  1.80
                
                
                  WARRICK
                  IN
                  18173
                  2.20
                
                
                  WASHINGTON
                  IN
                  18175
                  2.20
                
                
                  WAYNE
                  IN
                  18177
                  2.00
                
                
                  WELLS
                  IN
                  18179
                  1.80
                
                
                  WHITE
                  IN
                  18181
                  1.80
                
                
                  WHITLEY
                  IN
                  18183
                  1.80
                
                
                  ALLEN
                  KS
                  20001
                  2.20
                
                
                  ANDERSON
                  KS
                  20003
                  2.00
                
                
                  ATCHISON
                  KS
                  20005
                  2.00
                
                
                  BARBER
                  KS
                  20007
                  2.20
                
                
                  BARTON
                  KS
                  20009
                  2.20
                
                
                  BOURBON
                  KS
                  20011
                  2.20
                
                
                  BROWN
                  KS
                  20013
                  2.00
                
                
                  BUTLER
                  KS
                  20015
                  2.20
                
                
                  CHASE
                  KS
                  20017
                  2.20
                
                
                  CHAUTAUQUA
                  KS
                  20019
                  2.20
                
                
                  CHEROKEE
                  KS
                  20021
                  2.20
                
                
                  CHEYENNE
                  KS
                  20023
                  2.20
                
                
                  CLARK
                  KS
                  20025
                  2.20
                
                
                  CLAY
                  KS
                  20027
                  2.00
                
                
                  CLOUD
                  KS
                  20029
                  2.00
                
                
                  COFFEY
                  KS
                  20031
                  2.00
                
                
                  COMANCHE
                  KS
                  20033
                  2.20
                
                
                  COWLEY
                  KS
                  20035
                  2.20
                
                
                  CRAWFORD
                  KS
                  20037
                  2.20
                
                
                  DECATUR
                  KS
                  20039
                  2.00
                
                
                  DICKINSON
                  KS
                  20041
                  2.00
                
                
                  DONIPHAN
                  KS
                  20043
                  2.00
                
                
                  
                  DOUGLAS
                  KS
                  20045
                  2.00
                
                
                  EDWARDS
                  KS
                  20047
                  2.20
                
                
                  ELK
                  KS
                  20049
                  2.20
                
                
                  ELLIS
                  KS
                  20051
                  2.00
                
                
                  ELLSWORTH
                  KS
                  20053
                  2.00
                
                
                  FINNEY
                  KS
                  20055
                  2.20
                
                
                  FORD
                  KS
                  20057
                  2.20
                
                
                  FRANKLIN
                  KS
                  20059
                  2.00
                
                
                  GEARY
                  KS
                  20061
                  2.00
                
                
                  GOVE
                  KS
                  20063
                  2.20
                
                
                  GRAHAM
                  KS
                  20065
                  2.00
                
                
                  GRANT
                  KS
                  20067
                  2.20
                
                
                  GRAY
                  KS
                  20069
                  2.20
                
                
                  GREELEY
                  KS
                  20071
                  2.20
                
                
                  GREENWOOD
                  KS
                  20073
                  2.20
                
                
                  HAMILTON
                  KS
                  20075
                  2.20
                
                
                  HARPER
                  KS
                  20077
                  2.20
                
                
                  HARVEY
                  KS
                  20079
                  2.20
                
                
                  HASKELL
                  KS
                  20081
                  2.20
                
                
                  HODGEMAN
                  KS
                  20083
                  2.20
                
                
                  JACKSON
                  KS
                  20085
                  2.00
                
                
                  JEFFERSON
                  KS
                  20087
                  2.00
                
                
                  JEWELL
                  KS
                  20089
                  2.00
                
                
                  JOHNSON
                  KS
                  20091
                  2.00
                
                
                  KEARNY
                  KS
                  20093
                  2.20
                
                
                  KINGMAN
                  KS
                  20095
                  2.20
                
                
                  KIOWA
                  KS
                  20097
                  2.20
                
                
                  LABETTE
                  KS
                  20099
                  2.20
                
                
                  LANE
                  KS
                  20101
                  2.20
                
                
                  LEAVENWORTH
                  KS
                  20103
                  2.00
                
                
                  LINCOLN
                  KS
                  20105
                  2.00
                
                
                  LINN
                  KS
                  20107
                  2.00
                
                
                  LOGAN
                  KS
                  20109
                  2.20
                
                
                  LYON
                  KS
                  20111
                  2.00
                
                
                  MARION
                  KS
                  20115
                  2.20
                
                
                  MARSHALL
                  KS
                  20117
                  2.00
                
                
                  MCPHERSON
                  KS
                  20113
                  2.20
                
                
                  MEADE
                  KS
                  20119
                  2.20
                
                
                  MIAMI
                  KS
                  20121
                  2.00
                
                
                  MITCHELL
                  KS
                  20123
                  2.00
                
                
                  MONTGOMERY
                  KS
                  20125
                  2.20
                
                
                  MORRIS
                  KS
                  20127
                  2.00
                
                
                  MORTON
                  KS
                  20129
                  2.20
                
                
                  NEMAHA
                  KS
                  20131
                  2.00
                
                
                  NEOSHO
                  KS
                  20133
                  2.20
                
                
                  NESS
                  KS
                  20135
                  2.20
                
                
                  NORTON
                  KS
                  20137
                  2.00
                
                
                  OSAGE
                  KS
                  20139
                  2.00
                
                
                  OSBORNE
                  KS
                  20141
                  2.00
                
                
                  OTTAWA
                  KS
                  20143
                  2.00
                
                
                  PAWNEE
                  KS
                  20145
                  2.20
                
                
                  PHILLIPS
                  KS
                  20147
                  2.00
                
                
                  POTTAWATOMIE
                  KS
                  20149
                  2.00
                
                
                  PRATT
                  KS
                  20151
                  2.20
                
                
                  RAWLINS
                  KS
                  20153
                  2.00
                
                
                  RENO
                  KS
                  20155
                  2.20
                
                
                  REPUBLIC
                  KS
                  20157
                  2.00
                
                
                  RICE
                  KS
                  20159
                  2.20
                
                
                  RILEY
                  KS
                  20161
                  2.00
                
                
                  ROOKS
                  KS
                  20163
                  2.00
                
                
                  RUSH
                  KS
                  20165
                  2.20
                
                
                  RUSSELL
                  KS
                  20167
                  2.00
                
                
                  SALINE
                  KS
                  20169
                  2.00
                
                
                  SCOTT
                  KS
                  20171
                  2.20
                
                
                  SEDGWICK
                  KS
                  20173
                  2.20
                
                
                  SEWARD
                  KS
                  20175
                  2.20
                
                
                  SHAWNEE
                  KS
                  20177
                  2.00
                
                
                  SHERIDAN
                  KS
                  20179
                  2.00
                
                
                  SHERMAN
                  KS
                  20181
                  2.20
                
                
                  SMITH
                  KS
                  20183
                  2.00
                
                
                  STAFFORD
                  KS
                  20185
                  2.20
                
                
                  STANTON
                  KS
                  20187
                  2.20
                
                
                  STEVENS
                  KS
                  20189
                  2.20
                
                
                  SUMNER
                  KS
                  20191
                  2.20
                
                
                  THOMAS
                  KS
                  20193
                  2.00
                
                
                  TREGO
                  KS
                  20195
                  2.20
                
                
                  WABAUNSEE
                  KS
                  20197
                  2.00
                
                
                  WALLACE
                  KS
                  20199
                  2.20
                
                
                  WASHINGTON
                  KS
                  20201
                  2.00
                
                
                  WICHITA
                  KS
                  20203
                  2.20
                
                
                  WILSON
                  KS
                  20205
                  2.20
                
                
                  WOODSON
                  KS
                  20207
                  2.20
                
                
                  WYANDOTTE
                  KS
                  20209
                  2.00
                
                
                  ADAIR
                  KY
                  21001
                  2.40
                
                
                  ALLEN
                  KY
                  21003
                  2.40
                
                
                  ANDERSON
                  KY
                  21005
                  2.20
                
                
                  BALLARD
                  KY
                  21007
                  2.40
                
                
                  BARREN
                  KY
                  21009
                  2.40
                
                
                  BATH
                  KY
                  21011
                  2.20
                
                
                  BELL
                  KY
                  21013
                  2.40
                
                
                  BOONE
                  KY
                  21015
                  2.20
                
                
                  BOURBON
                  KY
                  21017
                  2.20
                
                
                  BOYD
                  KY
                  21019
                  2.20
                
                
                  BOYLE
                  KY
                  21021
                  2.20
                
                
                  BRACKEN
                  KY
                  21023
                  2.20
                
                
                  BREATHITT
                  KY
                  21025
                  2.20
                
                
                  BRECKINRIDGE
                  KY
                  21027
                  2.20
                
                
                  BULLITT
                  KY
                  21029
                  2.20
                
                
                  BUTLER
                  KY
                  21031
                  2.40
                
                
                  CALDWELL
                  KY
                  21033
                  2.40
                
                
                  CALLOWAY
                  KY
                  21035
                  2.40
                
                
                  CAMPBELL
                  KY
                  21037
                  2.20
                
                
                  CARLISLE
                  KY
                  21039
                  2.40
                
                
                  CARROLL
                  KY
                  21041
                  2.20
                
                
                  CARTER
                  KY
                  21043
                  2.20
                
                
                  CASEY
                  KY
                  21045
                  2.40
                
                
                  CHRISTIAN
                  KY
                  21047
                  2.40
                
                
                  CLARK
                  KY
                  21049
                  2.20
                
                
                  CLAY
                  KY
                  21051
                  2.40
                
                
                  CLINTON
                  KY
                  21053
                  2.40
                
                
                  CRITTENDEN
                  KY
                  21055
                  2.40
                
                
                  CUMBERLAND
                  KY
                  21057
                  2.40
                
                
                  DAVIESS
                  KY
                  21059
                  2.20
                
                
                  EDMONSON
                  KY
                  21061
                  2.40
                
                
                  ELLIOTT
                  KY
                  21063
                  2.20
                
                
                  ESTILL
                  KY
                  21065
                  2.20
                
                
                  FAYETTE
                  KY
                  21067
                  2.20
                
                
                  FLEMING
                  KY
                  21069
                  2.20
                
                
                  FLOYD
                  KY
                  21071
                  2.20
                
                
                  FRANKLIN
                  KY
                  21073
                  2.20
                
                
                  FULTON
                  KY
                  21075
                  2.40
                
                
                  GALLATIN
                  KY
                  21077
                  2.20
                
                
                  GARRARD
                  KY
                  21079
                  2.20
                
                
                  GRANT
                  KY
                  21081
                  2.20
                
                
                  GRAVES
                  KY
                  21083
                  2.40
                
                
                  GRAYSON
                  KY
                  21085
                  2.40
                
                
                  GREEN
                  KY
                  21087
                  2.40
                
                
                  GREENUP
                  KY
                  21089
                  2.20
                
                
                  HANCOCK
                  KY
                  21091
                  2.20
                
                
                  HARDIN
                  KY
                  21093
                  2.20
                
                
                  HARLAN
                  KY
                  21095
                  2.40
                
                
                  HARRISON
                  KY
                  21097
                  2.20
                
                
                  HART
                  KY
                  21099
                  2.40
                
                
                  HENDERSON
                  KY
                  21101
                  2.20
                
                
                  HENRY
                  KY
                  21103
                  2.20
                
                
                  HICKMAN
                  KY
                  21105
                  2.40
                
                
                  HOPKINS
                  KY
                  21107
                  2.40
                
                
                  JACKSON
                  KY
                  21109
                  2.20
                
                
                  JEFFERSON
                  KY
                  21111
                  2.20
                
                
                  JESSAMINE
                  KY
                  21113
                  2.20
                
                
                  JOHNSON
                  KY
                  21115
                  2.20
                
                
                  KENTON
                  KY
                  21117
                  2.20
                
                
                  KNOTT
                  KY
                  21119
                  2.40
                
                
                  KNOX
                  KY
                  21121
                  2.40
                
                
                  
                  LARUE
                  KY
                  21123
                  2.20
                
                
                  LAUREL
                  KY
                  21125
                  2.40
                
                
                  LAWRENCE
                  KY
                  21127
                  2.20
                
                
                  LEE
                  KY
                  21129
                  2.20
                
                
                  LESLIE
                  KY
                  21131
                  2.40
                
                
                  LETCHER
                  KY
                  21133
                  2.40
                
                
                  LEWIS
                  KY
                  21135
                  2.20
                
                
                  LINCOLN
                  KY
                  21137
                  2.20
                
                
                  LIVINGSTON
                  KY
                  21139
                  2.40
                
                
                  LOGAN
                  KY
                  21141
                  2.40
                
                
                  LYON
                  KY
                  21143
                  2.40
                
                
                  MADISON
                  KY
                  21151
                  2.20
                
                
                  MAGOFFIN
                  KY
                  21153
                  2.20
                
                
                  MARION
                  KY
                  21155
                  2.20
                
                
                  MARSHALL
                  KY
                  21157
                  2.40
                
                
                  MARTIN
                  KY
                  21159
                  2.20
                
                
                  MASON
                  KY
                  21161
                  2.20
                
                
                  MCCRACKEN
                  KY
                  21145
                  2.40
                
                
                  MCCREARY
                  KY
                  21147
                  2.40
                
                
                  MCLEAN
                  KY
                  21149
                  2.20
                
                
                  MEADE
                  KY
                  21163
                  2.20
                
                
                  MENIFEE
                  KY
                  21165
                  2.20
                
                
                  MERCER
                  KY
                  21167
                  2.20
                
                
                  METCALFE
                  KY
                  21169
                  2.40
                
                
                  MONROE
                  KY
                  21171
                  2.40
                
                
                  MONTGOMERY
                  KY
                  21173
                  2.20
                
                
                  MORGAN
                  KY
                  21175
                  2.20
                
                
                  MUHLENBERG
                  KY
                  21177
                  2.40
                
                
                  NELSON
                  KY
                  21179
                  2.20
                
                
                  NICHOLAS
                  KY
                  21181
                  2.20
                
                
                  OHIO
                  KY
                  21183
                  2.40
                
                
                  OLDHAM
                  KY
                  21185
                  2.20
                
                
                  OWEN
                  KY
                  21187
                  2.20
                
                
                  OWSLEY
                  KY
                  21189
                  2.20
                
                
                  PENDLETON
                  KY
                  21191
                  2.20
                
                
                  PERRY
                  KY
                  21193
                  2.40
                
                
                  PIKE
                  KY
                  21195
                  2.40
                
                
                  POWELL
                  KY
                  21197
                  2.20
                
                
                  PULASKI
                  KY
                  21199
                  2.40
                
                
                  ROBERTSON
                  KY
                  21201
                  2.20
                
                
                  ROCKCASTLE
                  KY
                  21203
                  2.20
                
                
                  ROWAN
                  KY
                  21205
                  2.20
                
                
                  RUSSELL
                  KY
                  21207
                  2.40
                
                
                  SCOTT
                  KY
                  21209
                  2.20
                
                
                  SHELBY
                  KY
                  21211
                  2.20
                
                
                  SIMPSON
                  KY
                  21213
                  2.40
                
                
                  SPENCER
                  KY
                  21215
                  2.20
                
                
                  TAYLOR
                  KY
                  21217
                  2.40
                
                
                  TODD
                  KY
                  21219
                  2.40
                
                
                  TRIGG
                  KY
                  21221
                  2.40
                
                
                  TRIMBLE
                  KY
                  21223
                  2.20
                
                
                  UNION
                  KY
                  21225
                  2.20
                
                
                  WARREN
                  KY
                  21227
                  2.40
                
                
                  WASHINGTON
                  KY
                  21229
                  2.20
                
                
                  WAYNE
                  KY
                  21231
                  2.40
                
                
                  WEBSTER
                  KY
                  21233
                  2.40
                
                
                  WHITLEY
                  KY
                  21235
                  2.40
                
                
                  WOLFE
                  KY
                  21237
                  2.20
                
                
                  WOODFORD
                  KY
                  21239
                  2.20
                
                
                  ACADIA
                  LA
                  22001
                  3.50
                
                
                  ALLEN
                  LA
                  22003
                  3.50
                
                
                  ASCENSION
                  LA
                  22005
                  3.60
                
                
                  ASSUMPTION
                  LA
                  22007
                  3.60
                
                
                  AVOYELLES
                  LA
                  22009
                  3.40
                
                
                  BEAUREGARD
                  LA
                  22011
                  3.50
                
                
                  BIENVILLE
                  LA
                  22013
                  3.30
                
                
                  BOSSIER
                  LA
                  22015
                  3.10
                
                
                  CADDO
                  LA
                  22017
                  3.10
                
                
                  CALCASIEU
                  LA
                  22019
                  3.50
                
                
                  CALDWELL
                  LA
                  22021
                  3.30
                
                
                  CAMERON
                  LA
                  22023
                  3.60
                
                
                  CATAHOULA
                  LA
                  22025
                  3.40
                
                
                  CLAIBORNE
                  LA
                  22027
                  3.10
                
                
                  CONCORDIA
                  LA
                  22029
                  3.40
                
                
                  DE SOTO
                  LA
                  22031
                  3.30
                
                
                  EAST BATON ROUGE
                  LA
                  22033
                  3.60
                
                
                  EAST CARROLL
                  LA
                  22035
                  3.10
                
                
                  EAST FELICIANA
                  LA
                  22037
                  3.50
                
                
                  EVANGELINE
                  LA
                  22039
                  3.50
                
                
                  FRANKLIN
                  LA
                  22041
                  3.30
                
                
                  GRANT
                  LA
                  22043
                  3.40
                
                
                  IBERIA
                  LA
                  22045
                  3.60
                
                
                  IBERVILLE
                  LA
                  22047
                  3.60
                
                
                  JACKSON
                  LA
                  22049
                  3.30
                
                
                  JEFFERSON
                  LA
                  22051
                  3.60
                
                
                  JEFFERSON DAVIS
                  LA
                  22053
                  3.50
                
                
                  LA SALLE
                  LA
                  22059
                  3.40
                
                
                  LAFAYETTE
                  LA
                  22055
                  3.60
                
                
                  LAFOURCHE
                  LA
                  22057
                  3.60
                
                
                  LINCOLN
                  LA
                  22061
                  3.10
                
                
                  LIVINGSTON
                  LA
                  22063
                  3.60
                
                
                  MADISON
                  LA
                  22065
                  3.30
                
                
                  MOREHOUSE
                  LA
                  22067
                  3.10
                
                
                  NATCHITOCHES
                  LA
                  22069
                  3.30
                
                
                  ORLEANS
                  LA
                  22071
                  3.60
                
                
                  OUACHITA
                  LA
                  22073
                  3.10
                
                
                  PLAQUEMINES
                  LA
                  22075
                  3.60
                
                
                  POINTE COUPEE
                  LA
                  22077
                  3.50
                
                
                  RAPIDES
                  LA
                  22079
                  3.40
                
                
                  RED RIVER
                  LA
                  22081
                  3.30
                
                
                  RICHLAND
                  LA
                  22083
                  3.10
                
                
                  SABINE
                  LA
                  22085
                  3.30
                
                
                  ST. BERNARD
                  LA
                  22087
                  3.60
                
                
                  ST. CHARLES
                  LA
                  22089
                  3.60
                
                
                  ST. HELENA
                  LA
                  22091
                  3.50
                
                
                  ST. JAMES
                  LA
                  22093
                  3.60
                
                
                  ST. JOHN THE BAPTIST
                  LA
                  22095
                  3.60
                
                
                  ST. LANDRY
                  LA
                  22097
                  3.50
                
                
                  ST. MARTIN
                  LA
                  22099
                  3.60
                
                
                  ST. MARY
                  LA
                  22101
                  3.60
                
                
                  ST. TAMMANY
                  LA
                  22103
                  3.50
                
                
                  TANGIPAHOA
                  LA
                  22105
                  3.60
                
                
                  TENSAS
                  LA
                  22107
                  3.30
                
                
                  TERREBONNE
                  LA
                  22109
                  3.60
                
                
                  UNION
                  LA
                  22111
                  3.10
                
                
                  VERMILION
                  LA
                  22113
                  3.60
                
                
                  VERNON
                  LA
                  22115
                  3.40
                
                
                  WASHINGTON
                  LA
                  22117
                  3.50
                
                
                  WEBSTER
                  LA
                  22119
                  3.10
                
                
                  WEST BATON ROUGE
                  LA
                  22121
                  3.60
                
                
                  WEST CARROLL
                  LA
                  22123
                  3.10
                
                
                  WEST FELICIANA
                  LA
                  22125
                  3.50
                
                
                  WINN
                  LA
                  22127
                  3.30
                
                
                  BARNSTABLE
                  MA
                  25001
                  3.25
                
                
                  BERKSHIRE
                  MA
                  25003
                  2.80
                
                
                  BRISTOL
                  MA
                  25005
                  3.25
                
                
                  DUKES
                  MA
                  25007
                  3.25
                
                
                  ESSEX
                  MA
                  25009
                  3.25
                
                
                  FRANKLIN
                  MA
                  25011
                  3.00
                
                
                  HAMPDEN
                  MA
                  25013
                  3.00
                
                
                  HAMPSHIRE
                  MA
                  25015
                  3.00
                
                
                  MIDDLESEX
                  MA
                  25017
                  3.25
                
                
                  NANTUCKET
                  MA
                  25019
                  3.25
                
                
                  NORFOLK
                  MA
                  25021
                  3.25
                
                
                  PLYMOUTH
                  MA
                  25023
                  3.25
                
                
                  SUFFOLK
                  MA
                  25025
                  3.25
                
                
                  WORCESTER
                  MA
                  25027
                  3.10
                
                
                  ALLEGANY
                  MD
                  24001
                  2.60
                
                
                  ANNE ARUNDEL
                  MD
                  24003
                  3.00
                
                
                  BALTIMORE
                  MD
                  24005
                  3.00
                
                
                  BALTIMORE CITY
                  MD
                  24510
                  3.00
                
                
                  CALVERT
                  MD
                  24009
                  3.00
                
                
                  CAROLINE
                  MD
                  24011
                  3.00
                
                
                  CARROLL
                  MD
                  24013
                  2.90
                
                
                  
                  CECIL
                  MD
                  24015
                  3.05
                
                
                  CHARLES
                  MD
                  24017
                  3.00
                
                
                  DORCHESTER
                  MD
                  24019
                  3.00
                
                
                  FREDERICK
                  MD
                  24021
                  2.90
                
                
                  GARRETT
                  MD
                  24023
                  2.60
                
                
                  HARFORD
                  MD
                  24025
                  3.00
                
                
                  HOWARD
                  MD
                  24027
                  3.00
                
                
                  KENT
                  MD
                  24029
                  3.00
                
                
                  MONTGOMERY
                  MD
                  24031
                  3.00
                
                
                  PRINCE GEORGE'S
                  MD
                  24033
                  3.00
                
                
                  QUEEN ANNE'S
                  MD
                  24035
                  3.00
                
                
                  SOMERSET
                  MD
                  24039
                  3.00
                
                
                  ST. MARY'S
                  MD
                  24037
                  3.00
                
                
                  TALBOT
                  MD
                  24041
                  3.00
                
                
                  WASHINGTON
                  MD
                  24043
                  2.80
                
                
                  WICOMICO
                  MD
                  24045
                  3.00
                
                
                  WORCESTER
                  MD
                  24047
                  3.00
                
                
                  ANDROSCOGGIN
                  ME
                  23001
                  2.80
                
                
                  AROOSTOOK
                  ME
                  23003
                  2.60
                
                
                  CUMBERLAND
                  ME
                  23005
                  3.00
                
                
                  FRANKLIN
                  ME
                  23007
                  2.60
                
                
                  HANCOCK
                  ME
                  23009
                  2.80
                
                
                  KENNEBEC
                  ME
                  23011
                  2.80
                
                
                  KNOX
                  ME
                  23013
                  2.80
                
                
                  LINCOLN
                  ME
                  23015
                  2.80
                
                
                  OXFORD
                  ME
                  23017
                  2.80
                
                
                  PENOBSCOT
                  ME
                  23019
                  2.80
                
                
                  PISCATAQUIS
                  ME
                  23021
                  2.60
                
                
                  SAGADAHOC
                  ME
                  23023
                  2.80
                
                
                  SOMERSET
                  ME
                  23025
                  2.60
                
                
                  WALDO
                  ME
                  23027
                  2.80
                
                
                  WASHINGTON
                  ME
                  23029
                  2.80
                
                
                  YORK
                  ME
                  23031
                  3.00
                
                
                  ALCONA
                  MI
                  26001
                  1.80
                
                
                  ALGER
                  MI
                  26003
                  1.80
                
                
                  ALLEGAN
                  MI
                  26005
                  1.80
                
                
                  ALPENA
                  MI
                  26007
                  1.80
                
                
                  ANTRIM
                  MI
                  26009
                  1.80
                
                
                  ARENAC
                  MI
                  26011
                  1.80
                
                
                  BARAGA
                  MI
                  26013
                  1.70
                
                
                  BARRY
                  MI
                  26015
                  1.80
                
                
                  BAY
                  MI
                  26017
                  1.80
                
                
                  BENZIE
                  MI
                  26019
                  1.80
                
                
                  BERRIEN
                  MI
                  26021
                  1.80
                
                
                  BRANCH
                  MI
                  26023
                  1.80
                
                
                  CALHOUN
                  MI
                  26025
                  1.80
                
                
                  CASS
                  MI
                  26027
                  1.80
                
                
                  CHARLEVOIX
                  MI
                  26029
                  1.80
                
                
                  CHEBOYGAN
                  MI
                  26031
                  1.80
                
                
                  CHIPPEWA
                  MI
                  26033
                  1.80
                
                
                  CLARE
                  MI
                  26035
                  1.80
                
                
                  CLINTON
                  MI
                  26037
                  1.80
                
                
                  CRAWFORD
                  MI
                  26039
                  1.80
                
                
                  DELTA
                  MI
                  26041
                  1.70
                
                
                  DICKINSON
                  MI
                  26043
                  1.70
                
                
                  EATON
                  MI
                  26045
                  1.80
                
                
                  EMMET
                  MI
                  26047
                  1.80
                
                
                  GENESEE
                  MI
                  26049
                  1.80
                
                
                  GLADWIN
                  MI
                  26051
                  1.80
                
                
                  GOGEBIC
                  MI
                  26053
                  1.70
                
                
                  GRAND TRAVERSE
                  MI
                  26055
                  1.80
                
                
                  GRATIOT
                  MI
                  26057
                  1.80
                
                
                  HILLSDALE
                  MI
                  26059
                  1.80
                
                
                  HOUGHTON
                  MI
                  26061
                  1.70
                
                
                  HURON
                  MI
                  26063
                  1.80
                
                
                  INGHAM
                  MI
                  26065
                  1.80
                
                
                  IONIA
                  MI
                  26067
                  1.80
                
                
                  IOSCO
                  MI
                  26069
                  1.80
                
                
                  IRON
                  MI
                  26071
                  1.70
                
                
                  ISABELLA
                  MI
                  26073
                  1.80
                
                
                  JACKSON
                  MI
                  26075
                  1.80
                
                
                  KALAMAZOO
                  MI
                  26077
                  1.80
                
                
                  KALKASKA
                  MI
                  26079
                  1.80
                
                
                  KENT
                  MI
                  26081
                  1.80
                
                
                  KEWEENAW
                  MI
                  26083
                  1.70
                
                
                  LAKE
                  MI
                  26085
                  1.80
                
                
                  LAPEER
                  MI
                  26087
                  1.80
                
                
                  LEELANAU
                  MI
                  26089
                  1.80
                
                
                  LENAWEE
                  MI
                  26091
                  1.80
                
                
                  LIVINGSTON
                  MI
                  26093
                  1.80
                
                
                  LUCE
                  MI
                  26095
                  1.80
                
                
                  MACKINAC
                  MI
                  26097
                  1.80
                
                
                  MACOMB
                  MI
                  26099
                  1.80
                
                
                  MANISTEE
                  MI
                  26101
                  1.80
                
                
                  MARQUETTE
                  MI
                  26103
                  1.80
                
                
                  MASON
                  MI
                  26105
                  1.80
                
                
                  MECOSTA
                  MI
                  26107
                  1.80
                
                
                  MENOMINEE
                  MI
                  26109
                  1.70
                
                
                  MIDLAND
                  MI
                  26111
                  1.80
                
                
                  MISSAUKEE
                  MI
                  26113
                  1.80
                
                
                  MONROE
                  MI
                  26115
                  1.80
                
                
                  MONTCALM
                  MI
                  26117
                  1.80
                
                
                  MONTMORENCY
                  MI
                  26119
                  1.80
                
                
                  MUSKEGON
                  MI
                  26121
                  1.80
                
                
                  NEWAYGO
                  MI
                  26123
                  1.80
                
                
                  OAKLAND
                  MI
                  26125
                  1.80
                
                
                  OCEANA
                  MI
                  26127
                  1.80
                
                
                  OGEMAW
                  MI
                  26129
                  1.80
                
                
                  ONTONAGON
                  MI
                  26131
                  1.70
                
                
                  OSCEOLA
                  MI
                  26133
                  1.80
                
                
                  OSCODA
                  MI
                  26135
                  1.80
                
                
                  OTSEGO
                  MI
                  26137
                  1.80
                
                
                  OTTAWA
                  MI
                  26139
                  1.80
                
                
                  PRESQUE ISLE
                  MI
                  26141
                  1.80
                
                
                  ROSCOMMON
                  MI
                  26143
                  1.80
                
                
                  SAGINAW
                  MI
                  26145
                  1.80
                
                
                  SANILAC
                  MI
                  26151
                  1.80
                
                
                  SCHOOLCRAFT
                  MI
                  26153
                  1.80
                
                
                  SHIAWASSEE
                  MI
                  26155
                  1.80
                
                
                  ST. CLAIR
                  MI
                  26147
                  1.80
                
                
                  ST. JOSEPH
                  MI
                  26149
                  1.80
                
                
                  TUSCOLA
                  MI
                  26157
                  1.80
                
                
                  VAN BUREN
                  MI
                  26159
                  1.80
                
                
                  WASHTENAW
                  MI
                  26161
                  1.80
                
                
                  WAYNE
                  MI
                  26163
                  1.80
                
                
                  WEXFORD
                  MI
                  26165
                  1.80
                
                
                  AITKIN
                  MN
                  27001
                  1.65
                
                
                  ANOKA
                  MN
                  27003
                  1.70
                
                
                  BECKER
                  MN
                  27005
                  1.65
                
                
                  BELTRAMI
                  MN
                  27007
                  1.65
                
                
                  BENTON
                  MN
                  27009
                  1.70
                
                
                  BIG STONE
                  MN
                  27011
                  1.70
                
                
                  BLUE EARTH
                  MN
                  27013
                  1.70
                
                
                  BROWN
                  MN
                  27015
                  1.70
                
                
                  CARLTON
                  MN
                  27017
                  1.65
                
                
                  CARVER
                  MN
                  27019
                  1.70
                
                
                  CASS
                  MN
                  27021
                  1.65
                
                
                  CHIPPEWA
                  MN
                  27023
                  1.70
                
                
                  CHISAGO
                  MN
                  27025
                  1.70
                
                
                  CLAY
                  MN
                  27027
                  1.65
                
                
                  CLEARWATER
                  MN
                  27029
                  1.65
                
                
                  COOK
                  MN
                  27031
                  1.65
                
                
                  COTTONWOOD
                  MN
                  27033
                  1.70
                
                
                  CROW WING
                  MN
                  27035
                  1.65
                
                
                  DAKOTA
                  MN
                  27037
                  1.70
                
                
                  DODGE
                  MN
                  27039
                  1.70
                
                
                  DOUGLAS
                  MN
                  27041
                  1.70
                
                
                  FARIBAULT
                  MN
                  27043
                  1.70
                
                
                  FILLMORE
                  MN
                  27045
                  1.70
                
                
                  FREEBORN
                  MN
                  27047
                  1.70
                
                
                  GOODHUE
                  MN
                  27049
                  1.70
                
                
                  GRANT
                  MN
                  27051
                  1.70
                
                
                  HENNEPIN
                  MN
                  27053
                  1.70
                
                
                  HOUSTON
                  MN
                  27055
                  1.70
                
                
                  
                  HUBBARD
                  MN
                  27057
                  1.65
                
                
                  ISANTI
                  MN
                  27059
                  1.70
                
                
                  ITASCA
                  MN
                  27061
                  1.65
                
                
                  JACKSON
                  MN
                  27063
                  1.70
                
                
                  KANABEC
                  MN
                  27065
                  1.70
                
                
                  KANDIYOHI
                  MN
                  27067
                  1.70
                
                
                  KITTSON
                  MN
                  27069
                  1.60
                
                
                  KOOCHICHING
                  MN
                  27071
                  1.65
                
                
                  LAC QUI PARLE
                  MN
                  27073
                  1.70
                
                
                  LAKE
                  MN
                  27075
                  1.65
                
                
                  LAKE OF THE WOODS
                  MN
                  27077
                  1.60
                
                
                  LE SUEUR
                  MN
                  27079
                  1.70
                
                
                  LINCOLN
                  MN
                  27081
                  1.70
                
                
                  LYON
                  MN
                  27083
                  1.70
                
                
                  MAHNOMEN
                  MN
                  27087
                  1.65
                
                
                  MARSHALL
                  MN
                  27089
                  1.65
                
                
                  MARTIN
                  MN
                  27091
                  1.70
                
                
                  MCLEOD
                  MN
                  27085
                  1.70
                
                
                  MEEKER
                  MN
                  27093
                  1.70
                
                
                  MILLE LACS
                  MN
                  27095
                  1.70
                
                
                  MORRISON
                  MN
                  27097
                  1.70
                
                
                  MOWER
                  MN
                  27099
                  1.70
                
                
                  MURRAY
                  MN
                  27101
                  1.70
                
                
                  NICOLLET
                  MN
                  27103
                  1.70
                
                
                  NOBLES
                  MN
                  27105
                  1.70
                
                
                  NORMAN
                  MN
                  27107
                  1.65
                
                
                  OLMSTED
                  MN
                  27109
                  1.70
                
                
                  OTTER TAIL
                  MN
                  27111
                  1.65
                
                
                  PENNINGTON
                  MN
                  27113
                  1.65
                
                
                  PINE
                  MN
                  27115
                  1.70
                
                
                  PIPESTONE
                  MN
                  27117
                  1.70
                
                
                  POLK
                  MN
                  27119
                  1.65
                
                
                  POPE
                  MN
                  27121
                  1.70
                
                
                  RAMSEY
                  MN
                  27123
                  1.70
                
                
                  RED LAKE
                  MN
                  27125
                  1.65
                
                
                  REDWOOD
                  MN
                  27127
                  1.70
                
                
                  RENVILLE
                  MN
                  27129
                  1.70
                
                
                  RICE
                  MN
                  27131
                  1.70
                
                
                  ROCK
                  MN
                  27133
                  1.70
                
                
                  ROSEAU
                  MN
                  27135
                  1.60
                
                
                  SCOTT
                  MN
                  27139
                  1.70
                
                
                  SHERBURNE
                  MN
                  27141
                  1.70
                
                
                  SIBLEY
                  MN
                  27143
                  1.70
                
                
                  ST. LOUIS
                  MN
                  27137
                  1.65
                
                
                  STEARNS
                  MN
                  27145
                  1.70
                
                
                  STEELE
                  MN
                  27147
                  1.70
                
                
                  STEVENS
                  MN
                  27149
                  1.70
                
                
                  SWIFT
                  MN
                  27151
                  1.70
                
                
                  TODD
                  MN
                  27153
                  1.70
                
                
                  TRAVERSE
                  MN
                  27155
                  1.70
                
                
                  WABASHA
                  MN
                  27157
                  1.70
                
                
                  WADENA
                  MN
                  27159
                  1.65
                
                
                  WASECA
                  MN
                  27161
                  1.70
                
                
                  WASHINGTON
                  MN
                  27163
                  1.70
                
                
                  WATONWAN
                  MN
                  27165
                  1.70
                
                
                  WILKIN
                  MN
                  27167
                  1.65
                
                
                  WINONA
                  MN
                  27169
                  1.70
                
                
                  WRIGHT
                  MN
                  27171
                  1.70
                
                
                  YELLOW MEDICINE
                  MN
                  27173
                  1.70
                
                
                  ADAIR
                  MO
                  29001
                  1.80
                
                
                  ANDREW
                  MO
                  29003
                  1.80
                
                
                  ATCHISON
                  MO
                  29005
                  1.80
                
                
                  AUDRAIN
                  MO
                  29007
                  2.00
                
                
                  BARRY
                  MO
                  29009
                  2.20
                
                
                  BARTON
                  MO
                  29011
                  2.20
                
                
                  BATES
                  MO
                  29013
                  2.00
                
                
                  BENTON
                  MO
                  29015
                  2.00
                
                
                  BOLLINGER
                  MO
                  29017
                  2.20
                
                
                  BOONE
                  MO
                  29019
                  2.00
                
                
                  BUCHANAN
                  MO
                  29021
                  1.80
                
                
                  BUTLER
                  MO
                  29023
                  2.20
                
                
                  CALDWELL
                  MO
                  29025
                  1.80
                
                
                  CALLAWAY
                  MO
                  29027
                  2.00
                
                
                  CAMDEN
                  MO
                  29029
                  2.00
                
                
                  CAPE GIRARDEAU
                  MO
                  29031
                  2.20
                
                
                  CARROLL
                  MO
                  29033
                  1.80
                
                
                  CARTER
                  MO
                  29035
                  2.20
                
                
                  CASS
                  MO
                  29037
                  2.00
                
                
                  CEDAR
                  MO
                  29039
                  2.20
                
                
                  CHARITON
                  MO
                  29041
                  1.80
                
                
                  CHRISTIAN
                  MO
                  29043
                  2.20
                
                
                  CLARK
                  MO
                  29045
                  1.80
                
                
                  CLAY
                  MO
                  29047
                  1.80
                
                
                  CLINTON
                  MO
                  29049
                  1.80
                
                
                  COLE
                  MO
                  29051
                  2.00
                
                
                  COOPER
                  MO
                  29053
                  2.00
                
                
                  CRAWFORD
                  MO
                  29055
                  2.00
                
                
                  DADE
                  MO
                  29057
                  2.20
                
                
                  DALLAS
                  MO
                  29059
                  2.20
                
                
                  DAVIESS
                  MO
                  29061
                  1.80
                
                
                  DE KALB
                  MO
                  29063
                  1.80
                
                
                  DENT
                  MO
                  29065
                  2.00
                
                
                  DOUGLAS
                  MO
                  29067
                  2.20
                
                
                  DUNKLIN
                  MO
                  29069
                  2.20
                
                
                  FRANKLIN
                  MO
                  29071
                  2.00
                
                
                  GASCONADE
                  MO
                  29073
                  2.00
                
                
                  GENTRY
                  MO
                  29075
                  1.80
                
                
                  GREENE
                  MO
                  29077
                  2.20
                
                
                  GRUNDY
                  MO
                  29079
                  1.80
                
                
                  HARRISON
                  MO
                  29081
                  1.80
                
                
                  HENRY
                  MO
                  29083
                  2.00
                
                
                  HICKORY
                  MO
                  29085
                  2.00
                
                
                  HOLT
                  MO
                  29087
                  1.80
                
                
                  HOWARD
                  MO
                  29089
                  2.00
                
                
                  HOWELL
                  MO
                  29091
                  2.20
                
                
                  IRON
                  MO
                  29093
                  2.00
                
                
                  JACKSON
                  MO
                  29095
                  2.00
                
                
                  JASPER
                  MO
                  29097
                  2.20
                
                
                  JEFFERSON
                  MO
                  29099
                  2.00
                
                
                  JOHNSON
                  MO
                  29101
                  2.00
                
                
                  KNOX
                  MO
                  29103
                  1.80
                
                
                  LACLEDE
                  MO
                  29105
                  2.20
                
                
                  LAFAYETTE
                  MO
                  29107
                  2.00
                
                
                  LAWRENCE
                  MO
                  29109
                  2.20
                
                
                  LEWIS
                  MO
                  29111
                  1.80
                
                
                  LINCOLN
                  MO
                  29113
                  2.00
                
                
                  LINN
                  MO
                  29115
                  1.80
                
                
                  LIVINGSTON
                  MO
                  29117
                  1.80
                
                
                  MACON
                  MO
                  29121
                  1.80
                
                
                  MADISON
                  MO
                  29123
                  2.20
                
                
                  MARIES
                  MO
                  29125
                  2.00
                
                
                  MARION
                  MO
                  29127
                  1.80
                
                
                  MCDONALD
                  MO
                  29119
                  2.20
                
                
                  MERCER
                  MO
                  29129
                  1.80
                
                
                  MILLER
                  MO
                  29131
                  2.00
                
                
                  MISSISSIPPI
                  MO
                  29133
                  2.20
                
                
                  MONITEAU
                  MO
                  29135
                  2.00
                
                
                  MONROE
                  MO
                  29137
                  1.80
                
                
                  MONTGOMERY
                  MO
                  29139
                  2.00
                
                
                  MORGAN
                  MO
                  29141
                  2.00
                
                
                  NEW MADRID
                  MO
                  29143
                  2.20
                
                
                  NEWTON
                  MO
                  29145
                  2.20
                
                
                  NODAWAY
                  MO
                  29147
                  1.80
                
                
                  OREGON
                  MO
                  29149
                  2.20
                
                
                  OSAGE
                  MO
                  29151
                  2.00
                
                
                  OZARK
                  MO
                  29153
                  2.20
                
                
                  PEMISCOT
                  MO
                  29155
                  2.20
                
                
                  PERRY
                  MO
                  29157
                  2.20
                
                
                  PETTIS
                  MO
                  29159
                  2.00
                
                
                  PHELPS
                  MO
                  29161
                  2.00
                
                
                  PIKE
                  MO
                  29163
                  2.00
                
                
                  PLATTE
                  MO
                  29165
                  1.80
                
                
                  POLK
                  MO
                  29167
                  2.20
                
                
                  PULASKI
                  MO
                  29169
                  2.20
                
                
                  
                  PUTNAM
                  MO
                  29171
                  1.80
                
                
                  RALLS
                  MO
                  29173
                  2.00
                
                
                  RANDOLPH
                  MO
                  29175
                  1.80
                
                
                  RAY
                  MO
                  29177
                  1.80
                
                
                  REYNOLDS
                  MO
                  29179
                  2.20
                
                
                  RIPLEY
                  MO
                  29181
                  2.20
                
                
                  SALINE
                  MO
                  29195
                  2.00
                
                
                  SCHUYLER
                  MO
                  29197
                  1.80
                
                
                  SCOTLAND
                  MO
                  29199
                  1.80
                
                
                  SCOTT
                  MO
                  29201
                  2.20
                
                
                  SHANNON
                  MO
                  29203
                  2.20
                
                
                  SHELBY
                  MO
                  29205
                  1.80
                
                
                  ST. CHARLES
                  MO
                  29183
                  2.00
                
                
                  ST. CLAIR
                  MO
                  29185
                  2.00
                
                
                  ST. FRANCOIS
                  MO
                  29187
                  2.00
                
                
                  ST. LOUIS
                  MO
                  29189
                  2.00
                
                
                  ST. LOUIS CITY
                  MO
                  29510
                  2.00
                
                
                  STE. GENEVIEVE
                  MO
                  29186
                  2.00
                
                
                  STODDARD
                  MO
                  29207
                  2.20
                
                
                  STONE
                  MO
                  29209
                  2.20
                
                
                  SULLIVAN
                  MO
                  29211
                  1.80
                
                
                  TANEY
                  MO
                  29213
                  2.20
                
                
                  TEXAS
                  MO
                  29215
                  2.20
                
                
                  VERNON
                  MO
                  29217
                  2.20
                
                
                  WARREN
                  MO
                  29219
                  2.00
                
                
                  WASHINGTON
                  MO
                  29221
                  2.00
                
                
                  WAYNE
                  MO
                  29223
                  2.20
                
                
                  WEBSTER
                  MO
                  29225
                  2.20
                
                
                  WORTH
                  MO
                  29227
                  1.80
                
                
                  WRIGHT
                  MO
                  29229
                  2.20
                
                
                  ADAMS
                  MS
                  28001
                  3.40
                
                
                  ALCORN
                  MS
                  28003
                  2.90
                
                
                  AMITE
                  MS
                  28005
                  3.40
                
                
                  ATTALA
                  MS
                  28007
                  3.10
                
                
                  BENTON
                  MS
                  28009
                  2.90
                
                
                  BOLIVAR
                  MS
                  28011
                  3.10
                
                
                  CALHOUN
                  MS
                  28013
                  3.10
                
                
                  CARROLL
                  MS
                  28015
                  3.10
                
                
                  CHICKASAW
                  MS
                  28017
                  3.10
                
                
                  CHOCTAW
                  MS
                  28019
                  3.10
                
                
                  CLAIBORNE
                  MS
                  28021
                  3.30
                
                
                  CLARKE
                  MS
                  28023
                  3.30
                
                
                  CLAY
                  MS
                  28025
                  3.10
                
                
                  COAHOMA
                  MS
                  28027
                  2.90
                
                
                  COPIAH
                  MS
                  28029
                  3.30
                
                
                  COVINGTON
                  MS
                  28031
                  3.40
                
                
                  DE SOTO
                  MS
                  28033
                  2.90
                
                
                  FORREST
                  MS
                  28035
                  3.40
                
                
                  FRANKLIN
                  MS
                  28037
                  3.40
                
                
                  GEORGE
                  MS
                  28039
                  3.40
                
                
                  GREENE
                  MS
                  28041
                  3.40
                
                
                  GRENADA
                  MS
                  28043
                  3.10
                
                
                  HANCOCK
                  MS
                  28045
                  3.50
                
                
                  HARRISON
                  MS
                  28047
                  3.50
                
                
                  HINDS
                  MS
                  28049
                  3.30
                
                
                  HOLMES
                  MS
                  28051
                  3.10
                
                
                  HUMPHREYS
                  MS
                  28053
                  3.10
                
                
                  ISSAQUENA
                  MS
                  28055
                  3.10
                
                
                  ITAWAMBA
                  MS
                  28057
                  2.90
                
                
                  JACKSON
                  MS
                  28059
                  3.50
                
                
                  JASPER
                  MS
                  28061
                  3.30
                
                
                  JEFFERSON
                  MS
                  28063
                  3.40
                
                
                  JEFFERSON DAVIS
                  MS
                  28065
                  3.40
                
                
                  JONES
                  MS
                  28067
                  3.40
                
                
                  KEMPER
                  MS
                  28069
                  3.10
                
                
                  LAFAYETTE
                  MS
                  28071
                  2.90
                
                
                  LAMAR
                  MS
                  28073
                  3.40
                
                
                  LAUDERDALE
                  MS
                  28075
                  3.30
                
                
                  LAWRENCE
                  MS
                  28077
                  3.40
                
                
                  LEAKE
                  MS
                  28079
                  3.10
                
                
                  LEE
                  MS
                  28081
                  2.90
                
                
                  LEFLORE
                  MS
                  28083
                  3.10
                
                
                  LINCOLN
                  MS
                  28085
                  3.40
                
                
                  LOWNDES
                  MS
                  28087
                  3.10
                
                
                  MADISON
                  MS
                  28089
                  3.10
                
                
                  MARION
                  MS
                  28091
                  3.40
                
                
                  MARSHALL
                  MS
                  28093
                  2.90
                
                
                  MONROE
                  MS
                  28095
                  3.10
                
                
                  MONTGOMERY
                  MS
                  28097
                  3.10
                
                
                  NESHOBA
                  MS
                  28099
                  3.10
                
                
                  NEWTON
                  MS
                  28101
                  3.30
                
                
                  NOXUBEE
                  MS
                  28103
                  3.10
                
                
                  OKTIBBEHA
                  MS
                  28105
                  3.10
                
                
                  PANOLA
                  MS
                  28107
                  2.90
                
                
                  PEARL RIVER
                  MS
                  28109
                  3.40
                
                
                  PERRY
                  MS
                  28111
                  3.40
                
                
                  PIKE
                  MS
                  28113
                  3.40
                
                
                  PONTOTOC
                  MS
                  28115
                  2.90
                
                
                  PRENTISS
                  MS
                  28117
                  2.90
                
                
                  QUITMAN
                  MS
                  28119
                  2.90
                
                
                  RANKIN
                  MS
                  28121
                  3.30
                
                
                  SCOTT
                  MS
                  28123
                  3.30
                
                
                  SHARKEY
                  MS
                  28125
                  3.10
                
                
                  SIMPSON
                  MS
                  28127
                  3.30
                
                
                  SMITH
                  MS
                  28129
                  3.30
                
                
                  STONE
                  MS
                  28131
                  3.40
                
                
                  SUNFLOWER
                  MS
                  28133
                  3.10
                
                
                  TALLAHATCHIE
                  MS
                  28135
                  3.10
                
                
                  TATE
                  MS
                  28137
                  2.90
                
                
                  TIPPAH
                  MS
                  28139
                  2.90
                
                
                  TISHOMINGO
                  MS
                  28141
                  2.90
                
                
                  TUNICA
                  MS
                  28143
                  2.90
                
                
                  UNION
                  MS
                  28145
                  2.90
                
                
                  WALTHALL
                  MS
                  28147
                  3.40
                
                
                  WARREN
                  MS
                  28149
                  3.30
                
                
                  WASHINGTON
                  MS
                  28151
                  3.10
                
                
                  WAYNE
                  MS
                  28153
                  3.40
                
                
                  WEBSTER
                  MS
                  28155
                  3.10
                
                
                  WILKINSON
                  MS
                  28157
                  3.40
                
                
                  WINSTON
                  MS
                  28159
                  3.10
                
                
                  YALOBUSHA
                  MS
                  28161
                  3.10
                
                
                  YAZOO
                  MS
                  28163
                  3.10
                
                
                  BEAVERHEAD
                  MT
                  30001
                  1.60
                
                
                  BIG HORN
                  MT
                  30003
                  1.60
                
                
                  BLAINE
                  MT
                  30005
                  1.60
                
                
                  BROADWATER
                  MT
                  30007
                  1.60
                
                
                  CARBON
                  MT
                  30009
                  1.60
                
                
                  CARTER
                  MT
                  30011
                  1.65
                
                
                  CASCADE
                  MT
                  30013
                  1.60
                
                
                  CHOUTEAU
                  MT
                  30015
                  1.60
                
                
                  CUSTER
                  MT
                  30017
                  1.60
                
                
                  DANIELS
                  MT
                  30019
                  1.60
                
                
                  DAWSON
                  MT
                  30021
                  1.60
                
                
                  DEER LODGE
                  MT
                  30023
                  1.60
                
                
                  FALLON
                  MT
                  30025
                  1.65
                
                
                  FERGUS
                  MT
                  30027
                  1.60
                
                
                  FLATHEAD
                  MT
                  30029
                  1.60
                
                
                  GALLATIN
                  MT
                  30031
                  1.60
                
                
                  GARFIELD
                  MT
                  30033
                  1.60
                
                
                  GLACIER
                  MT
                  30035
                  1.60
                
                
                  GOLDEN VALLEY
                  MT
                  30037
                  1.60
                
                
                  GRANITE
                  MT
                  30039
                  1.60
                
                
                  HILL
                  MT
                  30041
                  1.60
                
                
                  JEFFERSON
                  MT
                  30043
                  1.60
                
                
                  JUDITH BASIN
                  MT
                  30045
                  1.60
                
                
                  LAKE
                  MT
                  30047
                  1.60
                
                
                  LEWIS AND CLARK
                  MT
                  30049
                  1.60
                
                
                  LIBERTY
                  MT
                  30051
                  1.60
                
                
                  LINCOLN
                  MT
                  30053
                  1.80
                
                
                  MADISON
                  MT
                  30057
                  1.60
                
                
                  MCCONE
                  MT
                  30055
                  1.60
                
                
                  MEAGHER
                  MT
                  30059
                  1.60
                
                
                  MINERAL
                  MT
                  30061
                  1.80
                
                
                  MISSOULA
                  MT
                  30063
                  1.60
                
                
                  
                  MUSSELSHELL
                  MT
                  30065
                  1.60
                
                
                  PARK
                  MT
                  30067
                  1.60
                
                
                  PETROLEUM
                  MT
                  30069
                  1.60
                
                
                  PHILLIPS
                  MT
                  30071
                  1.60
                
                
                  PONDERA
                  MT
                  30073
                  1.60
                
                
                  POWDER RIVER
                  MT
                  30075
                  1.60
                
                
                  POWELL
                  MT
                  30077
                  1.60
                
                
                  PRAIRIE
                  MT
                  30079
                  1.60
                
                
                  RAVALLI
                  MT
                  30081
                  1.60
                
                
                  RICHLAND
                  MT
                  30083
                  1.60
                
                
                  ROOSEVELT
                  MT
                  30085
                  1.60
                
                
                  ROSEBUD
                  MT
                  30087
                  1.60
                
                
                  SANDERS
                  MT
                  30089
                  1.80
                
                
                  SHERIDAN
                  MT
                  30091
                  1.60
                
                
                  SILVER BOW
                  MT
                  30093
                  1.60
                
                
                  STILLWATER
                  MT
                  30095
                  1.60
                
                
                  SWEET GRASS
                  MT
                  30097
                  1.60
                
                
                  TETON
                  MT
                  30099
                  1.60
                
                
                  TOOLE
                  MT
                  30101
                  1.60
                
                
                  TREASURE
                  MT
                  30103
                  1.60
                
                
                  VALLEY
                  MT
                  30105
                  1.60
                
                
                  WHEATLAND
                  MT
                  30107
                  1.60
                
                
                  WIBAUX
                  MT
                  30109
                  1.60
                
                
                  YELLOWSTONE
                  MT
                  30111
                  1.60
                
                
                  YELLOWSTONE NAT. PARK
                  MT
                  30113
                  1.60
                
                
                  ALAMANCE
                  NC
                  37001
                  3.10
                
                
                  ALEXANDER
                  NC
                  37003
                  2.95
                
                
                  ALLEGHANY
                  NC
                  37005
                  2.95
                
                
                  ANSON
                  NC
                  37007
                  3.10
                
                
                  ASHE
                  NC
                  37009
                  2.95
                
                
                  AVERY
                  NC
                  37011
                  2.95
                
                
                  BEAUFORT
                  NC
                  37013
                  3.20
                
                
                  BERTIE
                  NC
                  37015
                  3.20
                
                
                  BLADEN
                  NC
                  37017
                  3.30
                
                
                  BRUNSWICK
                  NC
                  37019
                  3.30
                
                
                  BUNCOMBE
                  NC
                  37021
                  2.95
                
                
                  BURKE
                  NC
                  37023
                  2.95
                
                
                  CABARRUS
                  NC
                  37025
                  3.10
                
                
                  CALDWELL
                  NC
                  37027
                  2.95
                
                
                  CAMDEN
                  NC
                  37029
                  3.20
                
                
                  CARTERET
                  NC
                  37031
                  3.20
                
                
                  CASWELL
                  NC
                  37033
                  3.10
                
                
                  CATAWBA
                  NC
                  37035
                  3.10
                
                
                  CHATHAM
                  NC
                  37037
                  3.10
                
                
                  CHEROKEE
                  NC
                  37039
                  2.95
                
                
                  CHOWAN
                  NC
                  37041
                  3.20
                
                
                  CLAY
                  NC
                  37043
                  2.95
                
                
                  CLEVELAND
                  NC
                  37045
                  3.10
                
                
                  COLUMBUS
                  NC
                  37047
                  3.30
                
                
                  CRAVEN
                  NC
                  37049
                  3.20
                
                
                  CUMBERLAND
                  NC
                  37051
                  3.30
                
                
                  CURRITUCK
                  NC
                  37053
                  3.20
                
                
                  DARE
                  NC
                  37055
                  3.20
                
                
                  DAVIDSON
                  NC
                  37057
                  3.10
                
                
                  DAVIE
                  NC
                  37059
                  3.10
                
                
                  DUPLIN
                  NC
                  37061
                  3.30
                
                
                  DURHAM
                  NC
                  37063
                  3.10
                
                
                  EDGECOMBE
                  NC
                  37065
                  3.20
                
                
                  FORSYTH
                  NC
                  37067
                  3.10
                
                
                  FRANKLIN
                  NC
                  37069
                  3.10
                
                
                  GASTON
                  NC
                  37071
                  3.10
                
                
                  GATES
                  NC
                  37073
                  3.20
                
                
                  GRAHAM
                  NC
                  37075
                  2.95
                
                
                  GRANVILLE
                  NC
                  37077
                  3.10
                
                
                  GREENE
                  NC
                  37079
                  3.20
                
                
                  GUILFORD
                  NC
                  37081
                  3.10
                
                
                  HALIFAX
                  NC
                  37083
                  3.10
                
                
                  HARNETT
                  NC
                  37085
                  3.30
                
                
                  HAYWOOD
                  NC
                  37087
                  2.95
                
                
                  HENDERSON
                  NC
                  37089
                  2.95
                
                
                  HERTFORD
                  NC
                  37091
                  3.20
                
                
                  HOKE
                  NC
                  37093
                  3.30
                
                
                  HYDE
                  NC
                  37095
                  3.20
                
                
                  IREDELL
                  NC
                  37097
                  3.10
                
                
                  JACKSON
                  NC
                  37099
                  2.95
                
                
                  JOHNSTON
                  NC
                  37101
                  3.20
                
                
                  JONES
                  NC
                  37103
                  3.20
                
                
                  LEE
                  NC
                  37105
                  3.10
                
                
                  LENOIR
                  NC
                  37107
                  3.20
                
                
                  LINCOLN
                  NC
                  37109
                  3.10
                
                
                  MACON
                  NC
                  37113
                  2.95
                
                
                  MADISON
                  NC
                  37115
                  2.95
                
                
                  MARTIN
                  NC
                  37117
                  3.20
                
                
                  MCDOWELL
                  NC
                  37111
                  2.95
                
                
                  MECKLENBURG
                  NC
                  37119
                  3.10
                
                
                  MITCHELL
                  NC
                  37121
                  2.95
                
                
                  MONTGOMERY
                  NC
                  37123
                  3.10
                
                
                  MOORE
                  NC
                  37125
                  3.10
                
                
                  NASH
                  NC
                  37127
                  3.10
                
                
                  NEW HANOVER
                  NC
                  37129
                  3.30
                
                
                  NORTHAMPTON
                  NC
                  37131
                  3.10
                
                
                  ONSLOW
                  NC
                  37133
                  3.30
                
                
                  ORANGE
                  NC
                  37135
                  3.10
                
                
                  PAMLICO
                  NC
                  37137
                  3.20
                
                
                  PASQUOTANK
                  NC
                  37139
                  3.20
                
                
                  PENDER
                  NC
                  37141
                  3.30
                
                
                  PERQUIMANS
                  NC
                  37143
                  3.20
                
                
                  PERSON
                  NC
                  37145
                  3.10
                
                
                  PITT
                  NC
                  37147
                  3.20
                
                
                  POLK
                  NC
                  37149
                  3.10
                
                
                  RANDOLPH
                  NC
                  37151
                  3.10
                
                
                  RICHMOND
                  NC
                  37153
                  3.10
                
                
                  ROBESON
                  NC
                  37155
                  3.30
                
                
                  ROCKINGHAM
                  NC
                  37157
                  2.95
                
                
                  ROWAN
                  NC
                  37159
                  3.10
                
                
                  RUTHERFORD
                  NC
                  37161
                  3.10
                
                
                  SAMPSON
                  NC
                  37163
                  3.30
                
                
                  SCOTLAND
                  NC
                  37165
                  3.30
                
                
                  STANLY
                  NC
                  37167
                  3.10
                
                
                  STOKES
                  NC
                  37169
                  2.95
                
                
                  SURRY
                  NC
                  37171
                  2.95
                
                
                  SWAIN
                  NC
                  37173
                  2.95
                
                
                  TRANSYLVANIA
                  NC
                  37175
                  2.95
                
                
                  TYRRELL
                  NC
                  37177
                  3.20
                
                
                  UNION
                  NC
                  37179
                  3.10
                
                
                  VANCE
                  NC
                  37181
                  3.10
                
                
                  WAKE
                  NC
                  37183
                  3.10
                
                
                  WARREN
                  NC
                  37185
                  3.10
                
                
                  WASHINGTON
                  NC
                  37187
                  3.20
                
                
                  WATAUGA
                  NC
                  37189
                  2.95
                
                
                  WAYNE
                  NC
                  37191
                  3.20
                
                
                  WILKES
                  NC
                  37193
                  2.95
                
                
                  WILSON
                  NC
                  37195
                  3.20
                
                
                  YADKIN
                  NC
                  37197
                  3.10
                
                
                  YANCEY
                  NC
                  37199
                  2.95
                
                
                  ADAMS
                  ND
                  38001
                  1.65
                
                
                  BARNES
                  ND
                  38003
                  1.65
                
                
                  BENSON
                  ND
                  38005
                  1.60
                
                
                  BILLINGS
                  ND
                  38007
                  1.60
                
                
                  BOTTINEAU
                  ND
                  38009
                  1.60
                
                
                  BOWMAN
                  ND
                  38011
                  1.65
                
                
                  BURKE
                  ND
                  38013
                  1.60
                
                
                  BURLEIGH
                  ND
                  38015
                  1.65
                
                
                  CASS
                  ND
                  38017
                  1.65
                
                
                  CAVALIER
                  ND
                  38019
                  1.60
                
                
                  DICKEY
                  ND
                  38021
                  1.65
                
                
                  DIVIDE
                  ND
                  38023
                  1.60
                
                
                  DUNN
                  ND
                  38025
                  1.60
                
                
                  EDDY
                  ND
                  38027
                  1.65
                
                
                  EMMONS
                  ND
                  38029
                  1.65
                
                
                  FOSTER
                  ND
                  38031
                  1.65
                
                
                  GOLDEN VALLEY
                  ND
                  38033
                  1.60
                
                
                  GRAND FORKS
                  ND
                  38035
                  1.65
                
                
                  GRANT
                  ND
                  38037
                  1.65
                
                
                  
                  GRIGGS
                  ND
                  38039
                  1.65
                
                
                  HETTINGER
                  ND
                  38041
                  1.65
                
                
                  KIDDER
                  ND
                  38043
                  1.65
                
                
                  LA MOURE
                  ND
                  38045
                  1.65
                
                
                  LOGAN
                  ND
                  38047
                  1.65
                
                
                  MCHENRY
                  ND
                  38049
                  1.60
                
                
                  MCINTOSH
                  ND
                  38051
                  1.65
                
                
                  MCKENZIE
                  ND
                  38053
                  1.60
                
                
                  MCLEAN
                  ND
                  38055
                  1.60
                
                
                  MERCER
                  ND
                  38057
                  1.60
                
                
                  MORTON
                  ND
                  38059
                  1.65
                
                
                  MOUNTRAIL
                  ND
                  38061
                  1.60
                
                
                  NELSON
                  ND
                  38063
                  1.65
                
                
                  OLIVER
                  ND
                  38065
                  1.60
                
                
                  PEMBINA
                  ND
                  38067
                  1.60
                
                
                  PIERCE
                  ND
                  38069
                  1.60
                
                
                  RAMSEY
                  ND
                  38071
                  1.60
                
                
                  RANSOM
                  ND
                  38073
                  1.65
                
                
                  RENVILLE
                  ND
                  38075
                  1.60
                
                
                  RICHLAND
                  ND
                  38077
                  1.65
                
                
                  ROLETTE
                  ND
                  38079
                  1.60
                
                
                  SARGENT
                  ND
                  38081
                  1.65
                
                
                  SHERIDAN
                  ND
                  38083
                  1.60
                
                
                  SIOUX
                  ND
                  38085
                  1.65
                
                
                  SLOPE
                  ND
                  38087
                  1.65
                
                
                  STARK
                  ND
                  38089
                  1.60
                
                
                  STEELE
                  ND
                  38091
                  1.65
                
                
                  STUTSMAN
                  ND
                  38093
                  1.65
                
                
                  TOWNER
                  ND
                  38095
                  1.60
                
                
                  TRAILL
                  ND
                  38097
                  1.65
                
                
                  WALSH
                  ND
                  38099
                  1.60
                
                
                  WARD
                  ND
                  38101
                  1.60
                
                
                  WELLS
                  ND
                  38103
                  1.65
                
                
                  WILLIAMS
                  ND
                  38105
                  1.60
                
                
                  ADAMS
                  NE
                  31001
                  1.80
                
                
                  ANTELOPE
                  NE
                  31003
                  1.75
                
                
                  ARTHUR
                  NE
                  31005
                  1.80
                
                
                  BANNER
                  NE
                  31007
                  1.80
                
                
                  BLAINE
                  NE
                  31009
                  1.75
                
                
                  BOONE
                  NE
                  31011
                  1.80
                
                
                  BOX BUTTE
                  NE
                  31013
                  1.80
                
                
                  BOYD
                  NE
                  31015
                  1.75
                
                
                  BROWN
                  NE
                  31017
                  1.75
                
                
                  BUFFALO
                  NE
                  31019
                  1.80
                
                
                  BURT
                  NE
                  31021
                  1.80
                
                
                  BUTLER
                  NE
                  31023
                  1.80
                
                
                  CASS
                  NE
                  31025
                  1.85
                
                
                  CEDAR
                  NE
                  31027
                  1.75
                
                
                  CHASE
                  NE
                  31029
                  1.80
                
                
                  CHERRY
                  NE
                  31031
                  1.75
                
                
                  CHEYENNE
                  NE
                  31033
                  1.80
                
                
                  CLAY
                  NE
                  31035
                  1.80
                
                
                  COLFAX
                  NE
                  31037
                  1.80
                
                
                  CUMING
                  NE
                  31039
                  1.80
                
                
                  CUSTER
                  NE
                  31041
                  1.80
                
                
                  DAKOTA
                  NE
                  31043
                  1.75
                
                
                  DAWES
                  NE
                  31045
                  1.80
                
                
                  DAWSON
                  NE
                  31047
                  1.80
                
                
                  DEUEL
                  NE
                  31049
                  1.80
                
                
                  DIXON
                  NE
                  31051
                  1.75
                
                
                  DODGE
                  NE
                  31053
                  1.80
                
                
                  DOUGLAS
                  NE
                  31055
                  1.85
                
                
                  DUNDY
                  NE
                  31057
                  1.80
                
                
                  FILLMORE
                  NE
                  31059
                  1.80
                
                
                  FRANKLIN
                  NE
                  31061
                  1.80
                
                
                  FRONTIER
                  NE
                  31063
                  1.80
                
                
                  FURNAS
                  NE
                  31065
                  1.80
                
                
                  GAGE
                  NE
                  31067
                  1.85
                
                
                  GARDEN
                  NE
                  31069
                  1.80
                
                
                  GARFIELD
                  NE
                  31071
                  1.75
                
                
                  GOSPER
                  NE
                  31073
                  1.80
                
                
                  GRANT
                  NE
                  31075
                  1.75
                
                
                  GREELEY
                  NE
                  31077
                  1.80
                
                
                  HALL
                  NE
                  31079
                  1.80
                
                
                  HAMILTON
                  NE
                  31081
                  1.80
                
                
                  HARLAN
                  NE
                  31083
                  1.80
                
                
                  HAYES
                  NE
                  31085
                  1.80
                
                
                  HITCHCOCK
                  NE
                  31087
                  1.80
                
                
                  HOLT
                  NE
                  31089
                  1.75
                
                
                  HOOKER
                  NE
                  31091
                  1.75
                
                
                  HOWARD
                  NE
                  31093
                  1.80
                
                
                  JEFFERSON
                  NE
                  31095
                  1.80
                
                
                  JOHNSON
                  NE
                  31097
                  1.85
                
                
                  KEARNEY
                  NE
                  31099
                  1.80
                
                
                  KEITH
                  NE
                  31101
                  1.80
                
                
                  KEYA PAHA
                  NE
                  31103
                  1.75
                
                
                  KIMBALL
                  NE
                  31105
                  1.80
                
                
                  KNOX
                  NE
                  31107
                  1.75
                
                
                  LANCASTER
                  NE
                  31109
                  1.85
                
                
                  LINCOLN
                  NE
                  31111
                  1.80
                
                
                  LOGAN
                  NE
                  31113
                  1.80
                
                
                  LOUP
                  NE
                  31115
                  1.75
                
                
                  MADISON
                  NE
                  31119
                  1.80
                
                
                  MCPHERSON
                  NE
                  31117
                  1.80
                
                
                  MERRICK
                  NE
                  31121
                  1.80
                
                
                  MORRILL
                  NE
                  31123
                  1.80
                
                
                  NANCE
                  NE
                  31125
                  1.80
                
                
                  NEMAHA
                  NE
                  31127
                  1.85
                
                
                  NUCKOLLS
                  NE
                  31129
                  1.80
                
                
                  OTOE
                  NE
                  31131
                  1.85
                
                
                  PAWNEE
                  NE
                  31133
                  1.85
                
                
                  PERKINS
                  NE
                  31135
                  1.80
                
                
                  PHELPS
                  NE
                  31137
                  1.80
                
                
                  PIERCE
                  NE
                  31139
                  1.75
                
                
                  PLATTE
                  NE
                  31141
                  1.80
                
                
                  POLK
                  NE
                  31143
                  1.80
                
                
                  RED WILLOW
                  NE
                  31145
                  1.80
                
                
                  RICHARDSON
                  NE
                  31147
                  1.85
                
                
                  ROCK
                  NE
                  31149
                  1.75
                
                
                  SALINE
                  NE
                  31151
                  1.80
                
                
                  SARPY
                  NE
                  31153
                  1.85
                
                
                  SAUNDERS
                  NE
                  31155
                  1.85
                
                
                  SCOTTS BLUFF
                  NE
                  31157
                  1.80
                
                
                  SEWARD
                  NE
                  31159
                  1.80
                
                
                  SHERIDAN
                  NE
                  31161
                  1.80
                
                
                  SHERMAN
                  NE
                  31163
                  1.80
                
                
                  SIOUX
                  NE
                  31165
                  1.80
                
                
                  STANTON
                  NE
                  31167
                  1.80
                
                
                  THAYER
                  NE
                  31169
                  1.80
                
                
                  THOMAS
                  NE
                  31171
                  1.75
                
                
                  THURSTON
                  NE
                  31173
                  1.75
                
                
                  VALLEY
                  NE
                  31175
                  1.80
                
                
                  WASHINGTON
                  NE
                  31177
                  1.85
                
                
                  WAYNE
                  NE
                  31179
                  1.75
                
                
                  WEBSTER
                  NE
                  31181
                  1.80
                
                
                  WHEELER
                  NE
                  31183
                  1.75
                
                
                  YORK
                  NE
                  31185
                  1.80
                
                
                  BELKNAP
                  NH
                  33001
                  2.80
                
                
                  CARROLL
                  NH
                  33003
                  2.80
                
                
                  CHESHIRE
                  NH
                  33005
                  2.80
                
                
                  COOS
                  NH
                  33007
                  2.60
                
                
                  GRAFTON
                  NH
                  33009
                  2.60
                
                
                  HILLSBOROUGH
                  NH
                  33011
                  3.00
                
                
                  MERRIMACK
                  NH
                  33013
                  3.00
                
                
                  ROCKINGHAM
                  NH
                  33015
                  3.00
                
                
                  STRAFFORD
                  NH
                  33017
                  3.00
                
                
                  SULLIVAN
                  NH
                  33019
                  2.80
                
                
                  ATLANTIC
                  NJ
                  34001
                  3.05
                
                
                  BERGEN
                  NJ
                  34003
                  3.15
                
                
                  BURLINGTON
                  NJ
                  34005
                  3.05
                
                
                  CAMDEN
                  NJ
                  34007
                  3.05
                
                
                  CAPE MAY
                  NJ
                  34009
                  3.05
                
                
                  CUMBERLAND
                  NJ
                  34011
                  3.05
                
                
                  ESSEX
                  NJ
                  34013
                  3.15
                
                
                  
                  GLOUCESTER
                  NJ
                  34015
                  3.05
                
                
                  HUDSON
                  NJ
                  34017
                  3.15
                
                
                  HUNTERDON
                  NJ
                  34019
                  3.10
                
                
                  MERCER
                  NJ
                  34021
                  3.10
                
                
                  MIDDLESEX
                  NJ
                  34023
                  3.10
                
                
                  MONMOUTH
                  NJ
                  34025
                  3.10
                
                
                  MORRIS
                  NJ
                  34027
                  3.10
                
                
                  OCEAN
                  NJ
                  34029
                  3.10
                
                
                  PASSAIC
                  NJ
                  34031
                  3.15
                
                
                  SALEM
                  NJ
                  34033
                  3.05
                
                
                  SOMERSET
                  NJ
                  34035
                  3.10
                
                
                  SUSSEX
                  NJ
                  34037
                  3.10
                
                
                  UNION
                  NJ
                  34039
                  3.15
                
                
                  WARREN
                  NJ
                  34041
                  3.10
                
                
                  BERNALILLO
                  NM
                  35001
                  2.35
                
                
                  CATRON
                  NM
                  35003
                  2.10
                
                
                  CHAVES
                  NM
                  35005
                  2.10
                
                
                  CIBOLA
                  NM
                  35006
                  1.90
                
                
                  COLFAX
                  NM
                  35007
                  2.35
                
                
                  CURRY
                  NM
                  35009
                  2.10
                
                
                  DE BACA
                  NM
                  35011
                  2.10
                
                
                  DONA ANA
                  NM
                  35013
                  2.10
                
                
                  EDDY
                  NM
                  35015
                  2.10
                
                
                  GRANT
                  NM
                  35017
                  2.10
                
                
                  GUADALUPE
                  NM
                  35019
                  2.35
                
                
                  HARDING
                  NM
                  35021
                  2.35
                
                
                  HIDALGO
                  NM
                  35023
                  2.10
                
                
                  LEA
                  NM
                  35025
                  2.10
                
                
                  LINCOLN
                  NM
                  35027
                  2.10
                
                
                  LOS ALAMOS
                  NM
                  35028
                  2.35
                
                
                  LUNA
                  NM
                  35029
                  2.10
                
                
                  MCKINLEY
                  NM
                  35031
                  1.90
                
                
                  MORA
                  NM
                  35033
                  2.35
                
                
                  OTERO
                  NM
                  35035
                  2.10
                
                
                  QUAY
                  NM
                  35037
                  2.35
                
                
                  RIO ARRIBA
                  NM
                  35039
                  1.90
                
                
                  ROOSEVELT
                  NM
                  35041
                  2.10
                
                
                  SAN JUAN
                  NM
                  35045
                  1.90
                
                
                  SAN MIGUEL
                  NM
                  35047
                  2.35
                
                
                  SANDOVAL
                  NM
                  35043
                  2.35
                
                
                  SANTA FE
                  NM
                  35049
                  2.35
                
                
                  SIERRA
                  NM
                  35051
                  2.10
                
                
                  SOCORRO
                  NM
                  35053
                  2.10
                
                
                  TAOS
                  NM
                  35055
                  1.90
                
                
                  TORRANCE
                  NM
                  35057
                  2.35
                
                
                  UNION
                  NM
                  35059
                  2.35
                
                
                  VALENCIA
                  NM
                  35061
                  2.35
                
                
                  CARSON CITY
                  NV
                  32510
                  1.70
                
                
                  CHURCHILL
                  NV
                  32001
                  1.70
                
                
                  CLARK
                  NV
                  32003
                  2.00
                
                
                  DOUGLAS
                  NV
                  32005
                  1.70
                
                
                  ELKO
                  NV
                  32007
                  1.90
                
                
                  ESMERALDA
                  NV
                  32009
                  1.60
                
                
                  EUREKA
                  NV
                  32011
                  1.70
                
                
                  HUMBOLDT
                  NV
                  32013
                  1.70
                
                
                  LANDER
                  NV
                  32015
                  1.70
                
                
                  LINCOLN
                  NV
                  32017
                  1.60
                
                
                  LYON
                  NV
                  32019
                  1.70
                
                
                  MINERAL
                  NV
                  32021
                  1.60
                
                
                  NYE
                  NV
                  32023
                  1.60
                
                
                  PERSHING
                  NV
                  32027
                  1.70
                
                
                  STOREY
                  NV
                  32029
                  1.70
                
                
                  WASHOE
                  NV
                  32031
                  1.70
                
                
                  WHITE PINE
                  NV
                  32033
                  1.90
                
                
                  ALBANY
                  NY
                  36001
                  2.70
                
                
                  ALLEGANY
                  NY
                  36003
                  2.30
                
                
                  BRONX
                  NY
                  36005
                  3.15
                
                
                  BROOME
                  NY
                  36007
                  2.70
                
                
                  CATTARAUGUS
                  NY
                  36009
                  2.10
                
                
                  CAYUGA
                  NY
                  36011
                  2.30
                
                
                  CHAUTAUQUA
                  NY
                  36013
                  2.10
                
                
                  CHEMUNG
                  NY
                  36015
                  2.50
                
                
                  CHENANGO
                  NY
                  36017
                  2.50
                
                
                  CLINTON
                  NY
                  36019
                  2.30
                
                
                  COLUMBIA
                  NY
                  36021
                  2.70
                
                
                  CORTLAND
                  NY
                  36023
                  2.50
                
                
                  DELAWARE
                  NY
                  36025
                  2.70
                
                
                  DUTCHESS
                  NY
                  36027
                  2.80
                
                
                  ERIE
                  NY
                  36029
                  2.20
                
                
                  ESSEX
                  NY
                  36031
                  2.30
                
                
                  FRANKLIN
                  NY
                  36033
                  2.30
                
                
                  FULTON
                  NY
                  36035
                  2.50
                
                
                  GENESEE
                  NY
                  36037
                  2.20
                
                
                  GREENE
                  NY
                  36039
                  2.70
                
                
                  HAMILTON
                  NY
                  36041
                  2.50
                
                
                  HERKIMER
                  NY
                  36043
                  2.50
                
                
                  JEFFERSON
                  NY
                  36045
                  2.30
                
                
                  KINGS
                  NY
                  36047
                  3.15
                
                
                  LEWIS
                  NY
                  36049
                  2.30
                
                
                  LIVINGSTON
                  NY
                  36051
                  2.30
                
                
                  MADISON
                  NY
                  36053
                  2.50
                
                
                  MONROE
                  NY
                  36055
                  2.30
                
                
                  MONTGOMERY
                  NY
                  36057
                  2.70
                
                
                  NASSAU
                  NY
                  36059
                  3.15
                
                
                  NEW YORK
                  NY
                  36061
                  3.15
                
                
                  NIAGARA
                  NY
                  36063
                  2.20
                
                
                  ONEIDA
                  NY
                  36065
                  2.50
                
                
                  ONONDAGA
                  NY
                  36067
                  2.50
                
                
                  ONTARIO
                  NY
                  36069
                  2.30
                
                
                  ORANGE
                  NY
                  36071
                  3.00
                
                
                  ORLEANS
                  NY
                  36073
                  2.20
                
                
                  OSWEGO
                  NY
                  36075
                  2.30
                
                
                  OTSEGO
                  NY
                  36077
                  2.50
                
                
                  PUTNAM
                  NY
                  36079
                  3.00
                
                
                  QUEENS
                  NY
                  36081
                  3.15
                
                
                  RENSSELAER
                  NY
                  36083
                  2.70
                
                
                  RICHMOND
                  NY
                  36085
                  3.15
                
                
                  ROCKLAND
                  NY
                  36087
                  3.15
                
                
                  SARATOGA
                  NY
                  36091
                  2.70
                
                
                  SCHENECTADY
                  NY
                  36093
                  2.70
                
                
                  SCHOHARIE
                  NY
                  36095
                  2.70
                
                
                  SCHUYLER
                  NY
                  36097
                  2.30
                
                
                  SENECA
                  NY
                  36099
                  2.30
                
                
                  ST. LAWRENCE
                  NY
                  36089
                  2.30
                
                
                  STEUBEN
                  NY
                  36101
                  2.30
                
                
                  SUFFOLK
                  NY
                  36103
                  3.15
                
                
                  SULLIVAN
                  NY
                  36105
                  2.80
                
                
                  TIOGA
                  NY
                  36107
                  2.50
                
                
                  TOMPKINS
                  NY
                  36109
                  2.50
                
                
                  ULSTER
                  NY
                  36111
                  2.80
                
                
                  WARREN
                  NY
                  36113
                  2.50
                
                
                  WASHINGTON
                  NY
                  36115
                  2.60
                
                
                  WAYNE
                  NY
                  36117
                  2.30
                
                
                  WESTCHESTER
                  NY
                  36119
                  3.15
                
                
                  WYOMING
                  NY
                  36121
                  2.20
                
                
                  YATES
                  NY
                  36123
                  2.30
                
                
                  ADAMS
                  OH
                  39001
                  2.20
                
                
                  ALLEN
                  OH
                  39003
                  2.00
                
                
                  ASHLAND
                  OH
                  39005
                  2.00
                
                
                  ASHTABULA
                  OH
                  39007
                  2.00
                
                
                  ATHENS
                  OH
                  39009
                  2.00
                
                
                  AUGLAIZE
                  OH
                  39011
                  2.00
                
                
                  BELMONT
                  OH
                  39013
                  2.00
                
                
                  BROWN
                  OH
                  39015
                  2.20
                
                
                  BUTLER
                  OH
                  39017
                  2.00
                
                
                  CARROLL
                  OH
                  39019
                  2.00
                
                
                  CHAMPAIGN
                  OH
                  39021
                  2.00
                
                
                  CLARK
                  OH
                  39023
                  2.00
                
                
                  CLERMONT
                  OH
                  39025
                  2.20
                
                
                  CLINTON
                  OH
                  39027
                  2.00
                
                
                  COLUMBIANA
                  OH
                  39029
                  2.00
                
                
                  COSHOCTON
                  OH
                  39031
                  2.00
                
                
                  CRAWFORD
                  OH
                  39033
                  2.00
                
                
                  CUYAHOGA
                  OH
                  39035
                  2.00
                
                
                  
                  DARKE
                  OH
                  39037
                  2.00
                
                
                  DEFIANCE
                  OH
                  39039
                  1.80
                
                
                  DELAWARE
                  OH
                  39041
                  2.00
                
                
                  ERIE
                  OH
                  39043
                  2.00
                
                
                  FAIRFIELD
                  OH
                  39045
                  2.00
                
                
                  FAYETTE
                  OH
                  39047
                  2.00
                
                
                  FRANKLIN
                  OH
                  39049
                  2.00
                
                
                  FULTON
                  OH
                  39051
                  1.80
                
                
                  GALLIA
                  OH
                  39053
                  2.20
                
                
                  GEAUGA
                  OH
                  39055
                  2.00
                
                
                  GREENE
                  OH
                  39057
                  2.00
                
                
                  GUERNSEY
                  OH
                  39059
                  2.00
                
                
                  HAMILTON
                  OH
                  39061
                  2.20
                
                
                  HANCOCK
                  OH
                  39063
                  2.00
                
                
                  HARDIN
                  OH
                  39065
                  2.00
                
                
                  HARRISON
                  OH
                  39067
                  2.00
                
                
                  HENRY
                  OH
                  39069
                  1.80
                
                
                  HIGHLAND
                  OH
                  39071
                  2.20
                
                
                  HOCKING
                  OH
                  39073
                  2.00
                
                
                  HOLMES
                  OH
                  39075
                  2.00
                
                
                  HURON
                  OH
                  39077
                  2.00
                
                
                  JACKSON
                  OH
                  39079
                  2.20
                
                
                  JEFFERSON
                  OH
                  39081
                  2.00
                
                
                  KNOX
                  OH
                  39083
                  2.00
                
                
                  LAKE
                  OH
                  39085
                  2.00
                
                
                  LAWRENCE
                  OH
                  39087
                  2.20
                
                
                  LICKING
                  OH
                  39089
                  2.00
                
                
                  LOGAN
                  OH
                  39091
                  2.00
                
                
                  LORAIN
                  OH
                  39093
                  2.00
                
                
                  LUCAS
                  OH
                  39095
                  1.80
                
                
                  MADISON
                  OH
                  39097
                  2.00
                
                
                  MAHONING
                  OH
                  39099
                  2.00
                
                
                  MARION
                  OH
                  39101
                  2.00
                
                
                  MEDINA
                  OH
                  39103
                  2.00
                
                
                  MEIGS
                  OH
                  39105
                  2.00
                
                
                  MERCER
                  OH
                  39107
                  2.00
                
                
                  MIAMI
                  OH
                  39109
                  2.00
                
                
                  MONROE
                  OH
                  39111
                  2.00
                
                
                  MONTGOMERY
                  OH
                  39113
                  2.00
                
                
                  MORGAN
                  OH
                  39115
                  2.00
                
                
                  MORROW
                  OH
                  39117
                  2.00
                
                
                  MUSKINGUM
                  OH
                  39119
                  2.00
                
                
                  NOBLE
                  OH
                  39121
                  2.00
                
                
                  OTTAWA
                  OH
                  39123
                  2.00
                
                
                  PAULDING
                  OH
                  39125
                  1.80
                
                
                  PERRY
                  OH
                  39127
                  2.00
                
                
                  PICKAWAY
                  OH
                  39129
                  2.00
                
                
                  PIKE
                  OH
                  39131
                  2.20
                
                
                  PORTAGE
                  OH
                  39133
                  2.00
                
                
                  PREBLE
                  OH
                  39135
                  2.00
                
                
                  PUTNAM
                  OH
                  39137
                  1.80
                
                
                  RICHLAND
                  OH
                  39139
                  2.00
                
                
                  ROSS
                  OH
                  39141
                  2.00
                
                
                  SANDUSKY
                  OH
                  39143
                  2.00
                
                
                  SCIOTO
                  OH
                  39145
                  2.20
                
                
                  SENECA
                  OH
                  39147
                  2.00
                
                
                  SHELBY
                  OH
                  39149
                  2.00
                
                
                  STARK
                  OH
                  39151
                  2.00
                
                
                  SUMMIT
                  OH
                  39153
                  2.00
                
                
                  TRUMBULL
                  OH
                  39155
                  2.00
                
                
                  TUSCARAWAS
                  OH
                  39157
                  2.00
                
                
                  UNION
                  OH
                  39159
                  2.00
                
                
                  VAN WERT
                  OH
                  39161
                  1.80
                
                
                  VINTON
                  OH
                  39163
                  2.00
                
                
                  WARREN
                  OH
                  39165
                  2.00
                
                
                  WASHINGTON
                  OH
                  39167
                  2.00
                
                
                  WAYNE
                  OH
                  39169
                  2.00
                
                
                  WILLIAMS
                  OH
                  39171
                  1.80
                
                
                  WOOD
                  OH
                  39173
                  2.00
                
                
                  WYANDOT
                  OH
                  39175
                  2.00
                
                
                  ADAIR
                  OK
                  40001
                  2.60
                
                
                  ALFALFA
                  OK
                  40003
                  2.40
                
                
                  ATOKA
                  OK
                  40005
                  2.80
                
                
                  BEAVER
                  OK
                  40007
                  2.40
                
                
                  BECKHAM
                  OK
                  40009
                  2.40
                
                
                  BLAINE
                  OK
                  40011
                  2.40
                
                
                  BRYAN
                  OK
                  40013
                  2.80
                
                
                  CADDO
                  OK
                  40015
                  2.60
                
                
                  CANADIAN
                  OK
                  40017
                  2.60
                
                
                  CARTER
                  OK
                  40019
                  2.80
                
                
                  CHEROKEE
                  OK
                  40021
                  2.60
                
                
                  CHOCTAW
                  OK
                  40023
                  2.80
                
                
                  CIMARRON
                  OK
                  40025
                  2.40
                
                
                  CLEVELAND
                  OK
                  40027
                  2.60
                
                
                  COAL
                  OK
                  40029
                  2.80
                
                
                  COMANCHE
                  OK
                  40031
                  2.60
                
                
                  COTTON
                  OK
                  40033
                  2.80
                
                
                  CRAIG
                  OK
                  40035
                  2.40
                
                
                  CREEK
                  OK
                  40037
                  2.60
                
                
                  CUSTER
                  OK
                  40039
                  2.40
                
                
                  DELAWARE
                  OK
                  40041
                  2.40
                
                
                  DEWEY
                  OK
                  40043
                  2.40
                
                
                  ELLIS
                  OK
                  40045
                  2.40
                
                
                  GARFIELD
                  OK
                  40047
                  2.40
                
                
                  GARVIN
                  OK
                  40049
                  2.60
                
                
                  GRADY
                  OK
                  40051
                  2.60
                
                
                  GRANT
                  OK
                  40053
                  2.40
                
                
                  GREER
                  OK
                  40055
                  2.60
                
                
                  HARMON
                  OK
                  40057
                  2.60
                
                
                  HARPER
                  OK
                  40059
                  2.40
                
                
                  HASKELL
                  OK
                  40061
                  2.80
                
                
                  HUGHES
                  OK
                  40063
                  2.60
                
                
                  JACKSON
                  OK
                  40065
                  2.60
                
                
                  JEFFERSON
                  OK
                  40067
                  2.80
                
                
                  JOHNSTON
                  OK
                  40069
                  2.80
                
                
                  KAY
                  OK
                  40071
                  2.40
                
                
                  KINGFISHER
                  OK
                  40073
                  2.40
                
                
                  KIOWA
                  OK
                  40075
                  2.60
                
                
                  LATIMER
                  OK
                  40077
                  2.80
                
                
                  LE FLORE
                  OK
                  40079
                  2.80
                
                
                  LINCOLN
                  OK
                  40081
                  2.60
                
                
                  LOGAN
                  OK
                  40083
                  2.40
                
                
                  LOVE
                  OK
                  40085
                  2.80
                
                
                  MAJOR
                  OK
                  40093
                  2.40
                
                
                  MARSHALL
                  OK
                  40095
                  2.80
                
                
                  MAYES
                  OK
                  40097
                  2.40
                
                
                  MCCLAIN
                  OK
                  40087
                  2.60
                
                
                  MCCURTAIN
                  OK
                  40089
                  2.80
                
                
                  MCINTOSH
                  OK
                  40091
                  2.60
                
                
                  MURRAY
                  OK
                  40099
                  2.80
                
                
                  MUSKOGEE
                  OK
                  40101
                  2.60
                
                
                  NOBLE
                  OK
                  40103
                  2.40
                
                
                  NOWATA
                  OK
                  40105
                  2.40
                
                
                  OKFUSKEE
                  OK
                  40107
                  2.60
                
                
                  OKLAHOMA
                  OK
                  40109
                  2.60
                
                
                  OKMULGEE
                  OK
                  40111
                  2.60
                
                
                  OSAGE
                  OK
                  40113
                  2.40
                
                
                  OTTAWA
                  OK
                  40115
                  2.40
                
                
                  PAWNEE
                  OK
                  40117
                  2.40
                
                
                  PAYNE
                  OK
                  40119
                  2.40
                
                
                  PITTSBURG
                  OK
                  40121
                  2.80
                
                
                  PONTOTOC
                  OK
                  40123
                  2.80
                
                
                  POTTAWATOMIE
                  OK
                  40125
                  2.60
                
                
                  PUSHMATAHA
                  OK
                  40127
                  2.80
                
                
                  ROGER MILLS
                  OK
                  40129
                  2.40
                
                
                  ROGERS
                  OK
                  40131
                  2.40
                
                
                  SEMINOLE
                  OK
                  40133
                  2.60
                
                
                  SEQUOYAH
                  OK
                  40135
                  2.80
                
                
                  STEPHENS
                  OK
                  40137
                  2.80
                
                
                  TEXAS
                  OK
                  40139
                  2.40
                
                
                  TILLMAN
                  OK
                  40141
                  2.60
                
                
                  TULSA
                  OK
                  40143
                  2.60
                
                
                  WAGONER
                  OK
                  40145
                  2.60
                
                
                  WASHINGTON
                  OK
                  40147
                  2.40
                
                
                  
                  WASHITA
                  OK
                  40149
                  2.40
                
                
                  WOODS
                  OK
                  40151
                  2.40
                
                
                  WOODWARD
                  OK
                  40153
                  2.40
                
                
                  BAKER
                  OR
                  41001
                  1.60
                
                
                  BENTON
                  OR
                  41003
                  1.90
                
                
                  CLACKAMAS
                  OR
                  41005
                  1.90
                
                
                  CLATSOP
                  OR
                  41007
                  1.90
                
                
                  COLUMBIA
                  OR
                  41009
                  1.90
                
                
                  COOS
                  OR
                  41011
                  1.90
                
                
                  CROOK
                  OR
                  41013
                  1.75
                
                
                  CURRY
                  OR
                  41015
                  1.90
                
                
                  DESCHUTES
                  OR
                  41017
                  1.75
                
                
                  DOUGLAS
                  OR
                  41019
                  1.90
                
                
                  GILLIAM
                  OR
                  41021
                  1.75
                
                
                  GRANT
                  OR
                  41023
                  1.60
                
                
                  HARNEY
                  OR
                  41025
                  1.60
                
                
                  HOOD RIVER
                  OR
                  41027
                  1.90
                
                
                  JACKSON
                  OR
                  41029
                  1.90
                
                
                  JEFFERSON
                  OR
                  41031
                  1.75
                
                
                  JOSEPHINE
                  OR
                  41033
                  1.90
                
                
                  KLAMATH
                  OR
                  41035
                  1.75
                
                
                  LAKE
                  OR
                  41037
                  1.75
                
                
                  LANE
                  OR
                  41039
                  1.90
                
                
                  LINCOLN
                  OR
                  41041
                  1.90
                
                
                  LINN
                  OR
                  41043
                  1.90
                
                
                  MALHEUR
                  OR
                  41045
                  1.60
                
                
                  MARION
                  OR
                  41047
                  1.90
                
                
                  MORROW
                  OR
                  41049
                  1.75
                
                
                  MULTNOMAH
                  OR
                  41051
                  1.90
                
                
                  POLK
                  OR
                  41053
                  1.90
                
                
                  SHERMAN
                  OR
                  41055
                  1.75
                
                
                  TILLAMOOK
                  OR
                  41057
                  1.90
                
                
                  UMATILLA
                  OR
                  41059
                  1.75
                
                
                  UNION
                  OR
                  41061
                  1.60
                
                
                  WALLOWA
                  OR
                  41063
                  1.60
                
                
                  WASCO
                  OR
                  41065
                  1.75
                
                
                  WASHINGTON
                  OR
                  41067
                  1.90
                
                
                  WHEELER
                  OR
                  41069
                  1.75
                
                
                  YAMHILL
                  OR
                  41071
                  1.90
                
                
                  ADAMS
                  PA
                  42001
                  2.80
                
                
                  ALLEGHENY
                  PA
                  42003
                  2.10
                
                
                  ARMSTRONG
                  PA
                  42005
                  2.30
                
                
                  BEAVER
                  PA
                  42007
                  2.10
                
                
                  BEDFORD
                  PA
                  42009
                  2.30
                
                
                  BERKS
                  PA
                  42011
                  2.80
                
                
                  BLAIR
                  PA
                  42013
                  2.30
                
                
                  BRADFORD
                  PA
                  42015
                  2.50
                
                
                  BUCKS
                  PA
                  42017
                  3.05
                
                
                  BUTLER
                  PA
                  42019
                  2.10
                
                
                  CAMBRIA
                  PA
                  42021
                  2.30
                
                
                  CAMERON
                  PA
                  42023
                  2.30
                
                
                  CARBON
                  PA
                  42025
                  2.80
                
                
                  CENTRE
                  PA
                  42027
                  2.50
                
                
                  CHESTER
                  PA
                  42029
                  3.05
                
                
                  CLARION
                  PA
                  42031
                  2.30
                
                
                  CLEARFIELD
                  PA
                  42033
                  2.30
                
                
                  CLINTON
                  PA
                  42035
                  2.50
                
                
                  COLUMBIA
                  PA
                  42037
                  2.70
                
                
                  CRAWFORD
                  PA
                  42039
                  2.10
                
                
                  CUMBERLAND
                  PA
                  42041
                  2.80
                
                
                  DAUPHIN
                  PA
                  42043
                  2.80
                
                
                  DELAWARE
                  PA
                  42045
                  3.05
                
                
                  ELK
                  PA
                  42047
                  2.30
                
                
                  ERIE
                  PA
                  42049
                  2.10
                
                
                  FAYETTE
                  PA
                  42051
                  2.30
                
                
                  FOREST
                  PA
                  42053
                  2.30
                
                
                  FRANKLIN
                  PA
                  42055
                  2.80
                
                
                  FULTON
                  PA
                  42057
                  2.70
                
                
                  GREENE
                  PA
                  42059
                  2.10
                
                
                  HUNTINGDON
                  PA
                  42061
                  2.30
                
                
                  INDIANA
                  PA
                  42063
                  2.30
                
                
                  JEFFERSON
                  PA
                  42065
                  2.30
                
                
                  JUNIATA
                  PA
                  42067
                  2.70
                
                
                  LACKAWANNA
                  PA
                  42069
                  2.70
                
                
                  LANCASTER
                  PA
                  42071
                  2.90
                
                
                  LAWRENCE
                  PA
                  42073
                  2.10
                
                
                  LEBANON
                  PA
                  42075
                  2.80
                
                
                  LEHIGH
                  PA
                  42077
                  2.80
                
                
                  LUZERNE
                  PA
                  42079
                  2.70
                
                
                  LYCOMING
                  PA
                  42081
                  2.50
                
                
                  MCKEAN
                  PA
                  42083
                  2.30
                
                
                  MERCER
                  PA
                  42085
                  2.10
                
                
                  MIFFLIN
                  PA
                  42087
                  2.70
                
                
                  MONROE
                  PA
                  42089
                  2.80
                
                
                  MONTGOMERY
                  PA
                  42091
                  3.05
                
                
                  MONTOUR
                  PA
                  42093
                  2.70
                
                
                  NORTHAMPTON
                  PA
                  42095
                  2.80
                
                
                  NORTHUMBERLAND
                  PA
                  42097
                  2.70
                
                
                  PERRY
                  PA
                  42099
                  2.70
                
                
                  PHILADELPHIA
                  PA
                  42101
                  3.05
                
                
                  PIKE
                  PA
                  42103
                  2.80
                
                
                  POTTER
                  PA
                  42105
                  2.50
                
                
                  SCHUYLKILL
                  PA
                  42107
                  2.80
                
                
                  SNYDER
                  PA
                  42109
                  2.70
                
                
                  SOMERSET
                  PA
                  42111
                  2.30
                
                
                  SULLIVAN
                  PA
                  42113
                  2.50
                
                
                  SUSQUEHANNA
                  PA
                  42115
                  2.50
                
                
                  TIOGA
                  PA
                  42117
                  2.50
                
                
                  UNION
                  PA
                  42119
                  2.70
                
                
                  VENANGO
                  PA
                  42121
                  2.10
                
                
                  WARREN
                  PA
                  42123
                  2.10
                
                
                  WASHINGTON
                  PA
                  42125
                  2.10
                
                
                  WAYNE
                  PA
                  42127
                  2.70
                
                
                  WESTMORELAND
                  PA
                  42129
                  2.30
                
                
                  WYOMING
                  PA
                  42131
                  2.50
                
                
                  YORK
                  PA
                  42133
                  2.90
                
                
                  BRISTOL
                  RI
                  44001
                  3.25
                
                
                  KENT
                  RI
                  44003
                  3.25
                
                
                  NEWPORT
                  RI
                  44005
                  3.25
                
                
                  PROVIDENCE
                  RI
                  44007
                  3.25
                
                
                  WASHINGTON
                  RI
                  44009
                  3.25
                
                
                  ABBEVILLE
                  SC
                  45001
                  3.10
                
                
                  AIKEN
                  SC
                  45003
                  3.30
                
                
                  ALLENDALE
                  SC
                  45005
                  3.30
                
                
                  ANDERSON
                  SC
                  45007
                  3.10
                
                
                  BAMBERG
                  SC
                  45009
                  3.30
                
                
                  BARNWELL
                  SC
                  45011
                  3.30
                
                
                  BEAUFORT
                  SC
                  45013
                  3.30
                
                
                  BERKELEY
                  SC
                  45015
                  3.30
                
                
                  CALHOUN
                  SC
                  45017
                  3.30
                
                
                  CHARLESTON
                  SC
                  45019
                  3.30
                
                
                  CHEROKEE
                  SC
                  45021
                  3.10
                
                
                  CHESTER
                  SC
                  45023
                  3.10
                
                
                  CHESTERFIELD
                  SC
                  45025
                  3.30
                
                
                  CLARENDON
                  SC
                  45027
                  3.30
                
                
                  COLLETON
                  SC
                  45029
                  3.30
                
                
                  DARLINGTON
                  SC
                  45031
                  3.30
                
                
                  DILLON
                  SC
                  45033
                  3.30
                
                
                  DORCHESTER
                  SC
                  45035
                  3.30
                
                
                  EDGEFIELD
                  SC
                  45037
                  3.30
                
                
                  FAIRFIELD
                  SC
                  45039
                  3.30
                
                
                  FLORENCE
                  SC
                  45041
                  3.30
                
                
                  GEORGETOWN
                  SC
                  45043
                  3.30
                
                
                  GREENVILLE
                  SC
                  45045
                  3.10
                
                
                  GREENWOOD
                  SC
                  45047
                  3.10
                
                
                  HAMPTON
                  SC
                  45049
                  3.30
                
                
                  HORRY
                  SC
                  45051
                  3.30
                
                
                  JASPER
                  SC
                  45053
                  3.30
                
                
                  KERSHAW
                  SC
                  45055
                  3.30
                
                
                  LANCASTER
                  SC
                  45057
                  3.10
                
                
                  LAURENS
                  SC
                  45059
                  3.10
                
                
                  LEE
                  SC
                  45061
                  3.30
                
                
                  LEXINGTON
                  SC
                  45063
                  3.30
                
                
                  MARION
                  SC
                  45067
                  3.30
                
                
                  
                  MARLBORO
                  SC
                  45069
                  3.30
                
                
                  MCCORMICK
                  SC
                  45065
                  3.10
                
                
                  NEWBERRY
                  SC
                  45071
                  3.30
                
                
                  OCONEE
                  SC
                  45073
                  3.10
                
                
                  ORANGEBURG
                  SC
                  45075
                  3.30
                
                
                  PICKENS
                  SC
                  45077
                  3.10
                
                
                  RICHLAND
                  SC
                  45079
                  3.30
                
                
                  SALUDA
                  SC
                  45081
                  3.30
                
                
                  SPARTANBURG
                  SC
                  45083
                  3.10
                
                
                  SUMTER
                  SC
                  45085
                  3.30
                
                
                  UNION
                  SC
                  45087
                  3.10
                
                
                  WILLIAMSBURG
                  SC
                  45089
                  3.30
                
                
                  YORK
                  SC
                  45091
                  3.10
                
                
                  AURORA
                  SD
                  46003
                  1.70
                
                
                  BEADLE
                  SD
                  46005
                  1.70
                
                
                  BENNETT
                  SD
                  46007
                  1.70
                
                
                  BON HOMME
                  SD
                  46009
                  1.75
                
                
                  BROOKINGS
                  SD
                  46011
                  1.70
                
                
                  BROWN
                  SD
                  46013
                  1.70
                
                
                  BRULE
                  SD
                  46015
                  1.70
                
                
                  BUFFALO
                  SD
                  46017
                  1.70
                
                
                  BUTTE
                  SD
                  46019
                  1.65
                
                
                  CAMPBELL
                  SD
                  46021
                  1.65
                
                
                  CHARLES MIX
                  SD
                  46023
                  1.75
                
                
                  CLARK
                  SD
                  46025
                  1.70
                
                
                  CLAY
                  SD
                  46027
                  1.75
                
                
                  CODINGTON
                  SD
                  46029
                  1.70
                
                
                  CORSON
                  SD
                  46031
                  1.65
                
                
                  CUSTER
                  SD
                  46033
                  1.80
                
                
                  DAVISON
                  SD
                  46035
                  1.70
                
                
                  DAY
                  SD
                  46037
                  1.70
                
                
                  DEUEL
                  SD
                  46039
                  1.70
                
                
                  DEWEY
                  SD
                  46041
                  1.65
                
                
                  DOUGLAS
                  SD
                  46043
                  1.75
                
                
                  EDMUNDS
                  SD
                  46045
                  1.70
                
                
                  FALL RIVER
                  SD
                  46047
                  1.80
                
                
                  FAULK
                  SD
                  46049
                  1.70
                
                
                  GRANT
                  SD
                  46051
                  1.70
                
                
                  GREGORY
                  SD
                  46053
                  1.75
                
                
                  HAAKON
                  SD
                  46055
                  1.70
                
                
                  HAMLIN
                  SD
                  46057
                  1.70
                
                
                  HAND
                  SD
                  46059
                  1.70
                
                
                  HANSON
                  SD
                  46061
                  1.70
                
                
                  HARDING
                  SD
                  46063
                  1.65
                
                
                  HUGHES
                  SD
                  46065
                  1.70
                
                
                  HUTCHINSON
                  SD
                  46067
                  1.75
                
                
                  HYDE
                  SD
                  46069
                  1.70
                
                
                  JACKSON
                  SD
                  46071
                  1.70
                
                
                  JERAULD
                  SD
                  46073
                  1.70
                
                
                  JONES
                  SD
                  46075
                  1.70
                
                
                  KINGSBURY
                  SD
                  46077
                  1.70
                
                
                  LAKE
                  SD
                  46079
                  1.70
                
                
                  LAWRENCE
                  SD
                  46081
                  1.80
                
                
                  LINCOLN
                  SD
                  46083
                  1.75
                
                
                  LYMAN
                  SD
                  46085
                  1.70
                
                
                  MARSHALL
                  SD
                  46091
                  1.70
                
                
                  MCCOOK
                  SD
                  46087
                  1.70
                
                
                  MCPHERSON
                  SD
                  46089
                  1.70
                
                
                  MEADE
                  SD
                  46093
                  1.65
                
                
                  MELLETTE
                  SD
                  46095
                  1.70
                
                
                  MINER
                  SD
                  46097
                  1.70
                
                
                  MINNEHAHA
                  SD
                  46099
                  1.70
                
                
                  MOODY
                  SD
                  46101
                  1.70
                
                
                  PENNINGTON
                  SD
                  46103
                  1.80
                
                
                  PERKINS
                  SD
                  46105
                  1.65
                
                
                  POTTER
                  SD
                  46107
                  1.70
                
                
                  ROBERTS
                  SD
                  46109
                  1.70
                
                
                  SANBORN
                  SD
                  46111
                  1.70
                
                
                  SHANNON
                  SD
                  46113
                  1.80
                
                
                  SPINK
                  SD
                  46115
                  1.70
                
                
                  STANLEY
                  SD
                  46117
                  1.70
                
                
                  SULLY
                  SD
                  46119
                  1.70
                
                
                  TODD
                  SD
                  46121
                  1.70
                
                
                  TRIPP
                  SD
                  46123
                  1.70
                
                
                  TURNER
                  SD
                  46125
                  1.75
                
                
                  UNION
                  SD
                  46127
                  1.75
                
                
                  WALWORTH
                  SD
                  46129
                  1.70
                
                
                  YANKTON
                  SD
                  46135
                  1.75
                
                
                  ZIEBACH
                  SD
                  46137
                  1.65
                
                
                  ANDERSON
                  TN
                  47001
                  2.80
                
                
                  BEDFORD
                  TN
                  47003
                  2.60
                
                
                  BENTON
                  TN
                  47005
                  2.60
                
                
                  BLEDSOE
                  TN
                  47007
                  2.60
                
                
                  BLOUNT
                  TN
                  47009
                  2.80
                
                
                  BRADLEY
                  TN
                  47011
                  2.80
                
                
                  CAMPBELL
                  TN
                  47013
                  2.80
                
                
                  CANNON
                  TN
                  47015
                  2.60
                
                
                  CARROLL
                  TN
                  47017
                  2.60
                
                
                  CARTER
                  TN
                  47019
                  2.80
                
                
                  CHEATHAM
                  TN
                  47021
                  2.60
                
                
                  CHESTER
                  TN
                  47023
                  2.80
                
                
                  CLAIBORNE
                  TN
                  47025
                  2.80
                
                
                  CLAY
                  TN
                  47027
                  2.60
                
                
                  COCKE
                  TN
                  47029
                  2.80
                
                
                  COFFEE
                  TN
                  47031
                  2.60
                
                
                  CROCKETT
                  TN
                  47033
                  2.60
                
                
                  CUMBERLAND
                  TN
                  47035
                  2.80
                
                
                  DAVIDSON
                  TN
                  47037
                  2.60
                
                
                  DE KALB
                  TN
                  47041
                  2.60
                
                
                  DECATUR
                  TN
                  47039
                  2.60
                
                
                  DICKSON
                  TN
                  47043
                  2.60
                
                
                  DYER
                  TN
                  47045
                  2.60
                
                
                  FAYETTE
                  TN
                  47047
                  2.80
                
                
                  FENTRESS
                  TN
                  47049
                  2.60
                
                
                  FRANKLIN
                  TN
                  47051
                  2.80
                
                
                  GIBSON
                  TN
                  47053
                  2.60
                
                
                  GILES
                  TN
                  47055
                  2.80
                
                
                  GRAINGER
                  TN
                  47057
                  2.80
                
                
                  GREENE
                  TN
                  47059
                  2.80
                
                
                  GRUNDY
                  TN
                  47061
                  2.60
                
                
                  HAMBLEN
                  TN
                  47063
                  2.80
                
                
                  HAMILTON
                  TN
                  47065
                  2.80
                
                
                  HANCOCK
                  TN
                  47067
                  2.80
                
                
                  HARDEMAN
                  TN
                  47069
                  2.80
                
                
                  HARDIN
                  TN
                  47071
                  2.80
                
                
                  HAWKINS
                  TN
                  47073
                  2.80
                
                
                  HAYWOOD
                  TN
                  47075
                  2.60
                
                
                  HENDERSON
                  TN
                  47077
                  2.60
                
                
                  HENRY
                  TN
                  47079
                  2.60
                
                
                  HICKMAN
                  TN
                  47081
                  2.60
                
                
                  HOUSTON
                  TN
                  47083
                  2.60
                
                
                  HUMPHREYS
                  TN
                  47085
                  2.60
                
                
                  JACKSON
                  TN
                  47087
                  2.60
                
                
                  JEFFERSON
                  TN
                  47089
                  2.80
                
                
                  JOHNSON
                  TN
                  47091
                  2.80
                
                
                  KNOX
                  TN
                  47093
                  2.80
                
                
                  LAKE
                  TN
                  47095
                  2.60
                
                
                  LAUDERDALE
                  TN
                  47097
                  2.60
                
                
                  LAWRENCE
                  TN
                  47099
                  2.80
                
                
                  LEWIS
                  TN
                  47101
                  2.60
                
                
                  LINCOLN
                  TN
                  47103
                  2.80
                
                
                  LOUDON
                  TN
                  47105
                  2.80
                
                
                  MACON
                  TN
                  47111
                  2.60
                
                
                  MADISON
                  TN
                  47113
                  2.60
                
                
                  MARION
                  TN
                  47115
                  2.80
                
                
                  MARSHALL
                  TN
                  47117
                  2.60
                
                
                  MAURY
                  TN
                  47119
                  2.60
                
                
                  MCMINN
                  TN
                  47107
                  2.80
                
                
                  MCNAIRY
                  TN
                  47109
                  2.80
                
                
                  MEIGS
                  TN
                  47121
                  2.80
                
                
                  MONROE
                  TN
                  47123
                  2.80
                
                
                  MONTGOMERY
                  TN
                  47125
                  2.60
                
                
                  MOORE
                  TN
                  47127
                  2.80
                
                
                  MORGAN
                  TN
                  47129
                  2.80
                
                
                  
                  OBION
                  TN
                  47131
                  2.60
                
                
                  OVERTON
                  TN
                  47133
                  2.60
                
                
                  PERRY
                  TN
                  47135
                  2.60
                
                
                  PICKETT
                  TN
                  47137
                  2.60
                
                
                  POLK
                  TN
                  47139
                  2.80
                
                
                  PUTNAM
                  TN
                  47141
                  2.60
                
                
                  RHEA
                  TN
                  47143
                  2.80
                
                
                  ROANE
                  TN
                  47145
                  2.80
                
                
                  ROBERTSON
                  TN
                  47147
                  2.60
                
                
                  RUTHERFORD
                  TN
                  47149
                  2.60
                
                
                  SCOTT
                  TN
                  47151
                  2.80
                
                
                  SEQUATCHIE
                  TN
                  47153
                  2.80
                
                
                  SEVIER
                  TN
                  47155
                  2.80
                
                
                  SHELBY
                  TN
                  47157
                  2.80
                
                
                  SMITH
                  TN
                  47159
                  2.60
                
                
                  STEWART
                  TN
                  47161
                  2.60
                
                
                  SULLIVAN
                  TN
                  47163
                  2.80
                
                
                  SUMNER
                  TN
                  47165
                  2.60
                
                
                  TIPTON
                  TN
                  47167
                  2.80
                
                
                  TROUSDALE
                  TN
                  47169
                  2.60
                
                
                  UNICOI
                  TN
                  47171
                  2.80
                
                
                  UNION
                  TN
                  47173
                  2.80
                
                
                  VAN BUREN
                  TN
                  47175
                  2.60
                
                
                  WARREN
                  TN
                  47177
                  2.60
                
                
                  WASHINGTON
                  TN
                  47179
                  2.80
                
                
                  WAYNE
                  TN
                  47181
                  2.80
                
                
                  WEAKLEY
                  TN
                  47183
                  2.60
                
                
                  WHITE
                  TN
                  47185
                  2.60
                
                
                  WILLIAMSON
                  TN
                  47187
                  2.60
                
                
                  WILSON
                  TN
                  47189
                  2.60
                
                
                  ANDERSON
                  TX
                  48001
                  3.15
                
                
                  ANDREWS
                  TX
                  48003
                  2.40
                
                
                  ANGELINA
                  TX
                  48005
                  3.15
                
                
                  ARANSAS
                  TX
                  48007
                  3.65
                
                
                  ARCHER
                  TX
                  48009
                  2.80
                
                
                  ARMSTRONG
                  TX
                  48011
                  2.40
                
                
                  ATASCOSA
                  TX
                  48013
                  3.45
                
                
                  AUSTIN
                  TX
                  48015
                  3.60
                
                
                  BAILEY
                  TX
                  48017
                  2.40
                
                
                  BANDERA
                  TX
                  48019
                  3.30
                
                
                  BASTROP
                  TX
                  48021
                  3.30
                
                
                  BAYLOR
                  TX
                  48023
                  2.60
                
                
                  BEE
                  TX
                  48025
                  3.65
                
                
                  BELL
                  TX
                  48027
                  3.15
                
                
                  BEXAR
                  TX
                  48029
                  3.45
                
                
                  BLANCO
                  TX
                  48031
                  3.30
                
                
                  BORDEN
                  TX
                  48033
                  2.40
                
                
                  BOSQUE
                  TX
                  48035
                  3.15
                
                
                  BOWIE
                  TX
                  48037
                  3.00
                
                
                  BRAZORIA
                  TX
                  48039
                  3.60
                
                
                  BRAZOS
                  TX
                  48041
                  3.30
                
                
                  BREWSTER
                  TX
                  48043
                  2.40
                
                
                  BRISCOE
                  TX
                  48045
                  2.40
                
                
                  BROOKS
                  TX
                  48047
                  3.65
                
                
                  BROWN
                  TX
                  48049
                  2.80
                
                
                  BURLESON
                  TX
                  48051
                  3.30
                
                
                  BURNET
                  TX
                  48053
                  3.30
                
                
                  CALDWELL
                  TX
                  48055
                  3.45
                
                
                  CALHOUN
                  TX
                  48057
                  3.65
                
                
                  CALLAHAN
                  TX
                  48059
                  2.80
                
                
                  CAMERON
                  TX
                  48061
                  3.65
                
                
                  CAMP
                  TX
                  48063
                  3.00
                
                
                  CARSON
                  TX
                  48065
                  2.40
                
                
                  CASS
                  TX
                  48067
                  3.00
                
                
                  CASTRO
                  TX
                  48069
                  2.40
                
                
                  CHAMBERS
                  TX
                  48071
                  3.60
                
                
                  CHEROKEE
                  TX
                  48073
                  3.15
                
                
                  CHILDRESS
                  TX
                  48075
                  2.40
                
                
                  CLAY
                  TX
                  48077
                  2.80
                
                
                  COCHRAN
                  TX
                  48079
                  2.40
                
                
                  COKE
                  TX
                  48081
                  2.60
                
                
                  COLEMAN
                  TX
                  48083
                  2.80
                
                
                  COLLIN
                  TX
                  48085
                  3.00
                
                
                  COLLINGSWORTH
                  TX
                  48087
                  2.40
                
                
                  COLORADO
                  TX
                  48089
                  3.60
                
                
                  COMAL
                  TX
                  48091
                  3.45
                
                
                  COMANCHE
                  TX
                  48093
                  2.80
                
                
                  CONCHO
                  TX
                  48095
                  2.80
                
                
                  COOKE
                  TX
                  48097
                  3.00
                
                
                  CORYELL
                  TX
                  48099
                  3.15
                
                
                  COTTLE
                  TX
                  48101
                  2.40
                
                
                  CRANE
                  TX
                  48103
                  2.40
                
                
                  CROCKETT
                  TX
                  48105
                  2.60
                
                
                  CROSBY
                  TX
                  48107
                  2.40
                
                
                  CULBERSON
                  TX
                  48109
                  2.40
                
                
                  DALLAM
                  TX
                  48111
                  2.40
                
                
                  DALLAS
                  TX
                  48113
                  3.00
                
                
                  DAWSON
                  TX
                  48115
                  2.40
                
                
                  DE WITT
                  TX
                  48123
                  3.60
                
                
                  DEAF SMITH
                  TX
                  48117
                  2.40
                
                
                  DELTA
                  TX
                  48119
                  3.00
                
                
                  DENTON
                  TX
                  48121
                  3.00
                
                
                  DICKENS
                  TX
                  48125
                  2.40
                
                
                  DIMMIT
                  TX
                  48127
                  3.45
                
                
                  DONLEY
                  TX
                  48129
                  2.40
                
                
                  DUVAL
                  TX
                  48131
                  3.65
                
                
                  EASTLAND
                  TX
                  48133
                  2.80
                
                
                  ECTOR
                  TX
                  48135
                  2.40
                
                
                  EDWARDS
                  TX
                  48137
                  2.80
                
                
                  EL PASO
                  TX
                  48141
                  2.25
                
                
                  ELLIS
                  TX
                  48139
                  3.00
                
                
                  ERATH
                  TX
                  48143
                  3.00
                
                
                  FALLS
                  TX
                  48145
                  3.15
                
                
                  FANNIN
                  TX
                  48147
                  3.00
                
                
                  FAYETTE
                  TX
                  48149
                  3.60
                
                
                  FISHER
                  TX
                  48151
                  2.60
                
                
                  FLOYD
                  TX
                  48153
                  2.40
                
                
                  FOARD
                  TX
                  48155
                  2.60
                
                
                  FORT BEND
                  TX
                  48157
                  3.60
                
                
                  FRANKLIN
                  TX
                  48159
                  3.00
                
                
                  FREESTONE
                  TX
                  48161
                  3.15
                
                
                  FRIO
                  TX
                  48163
                  3.45
                
                
                  GAINES
                  TX
                  48165
                  2.40
                
                
                  GALVESTON
                  TX
                  48167
                  3.60
                
                
                  GARZA
                  TX
                  48169
                  2.40
                
                
                  GILLESPIE
                  TX
                  48171
                  3.30
                
                
                  GLASSCOCK
                  TX
                  48173
                  2.60
                
                
                  GOLIAD
                  TX
                  48175
                  3.65
                
                
                  GONZALES
                  TX
                  48177
                  3.45
                
                
                  GRAY
                  TX
                  48179
                  2.40
                
                
                  GRAYSON
                  TX
                  48181
                  3.00
                
                
                  GREGG
                  TX
                  48183
                  3.00
                
                
                  GRIMES
                  TX
                  48185
                  3.30
                
                
                  GUADALUPE
                  TX
                  48187
                  3.45
                
                
                  HALE
                  TX
                  48189
                  2.40
                
                
                  HALL
                  TX
                  48191
                  2.40
                
                
                  HAMILTON
                  TX
                  48193
                  3.15
                
                
                  HANSFORD
                  TX
                  48195
                  2.40
                
                
                  HARDEMAN
                  TX
                  48197
                  2.60
                
                
                  HARDIN
                  TX
                  48199
                  3.60
                
                
                  HARRIS
                  TX
                  48201
                  3.60
                
                
                  HARRISON
                  TX
                  48203
                  3.00
                
                
                  HARTLEY
                  TX
                  48205
                  2.40
                
                
                  HASKELL
                  TX
                  48207
                  2.60
                
                
                  HAYS
                  TX
                  48209
                  3.45
                
                
                  HEMPHILL
                  TX
                  48211
                  2.40
                
                
                  HENDERSON
                  TX
                  48213
                  3.00
                
                
                  HIDALGO
                  TX
                  48215
                  3.65
                
                
                  HILL
                  TX
                  48217
                  3.15
                
                
                  HOCKLEY
                  TX
                  48219
                  2.40
                
                
                  HOOD
                  TX
                  48221
                  3.00
                
                
                  HOPKINS
                  TX
                  48223
                  3.00
                
                
                  HOUSTON
                  TX
                  48225
                  3.15
                
                
                  HOWARD
                  TX
                  48227
                  2.40
                
                
                  
                  HUDSPETH
                  TX
                  48229
                  2.25
                
                
                  HUNT
                  TX
                  48231
                  3.00
                
                
                  HUTCHINSON
                  TX
                  48233
                  2.40
                
                
                  IRION
                  TX
                  48235
                  2.60
                
                
                  JACK
                  TX
                  48237
                  2.80
                
                
                  JACKSON
                  TX
                  48239
                  3.60
                
                
                  JASPER
                  TX
                  48241
                  3.30
                
                
                  JEFF DAVIS
                  TX
                  48243
                  2.40
                
                
                  JEFFERSON
                  TX
                  48245
                  3.60
                
                
                  JIM HOGG
                  TX
                  48247
                  3.65
                
                
                  JIM WELLS
                  TX
                  48249
                  3.65
                
                
                  JOHNSON
                  TX
                  48251
                  3.00
                
                
                  JONES
                  TX
                  48253
                  2.60
                
                
                  KARNES
                  TX
                  48255
                  3.65
                
                
                  KAUFMAN
                  TX
                  48257
                  3.00
                
                
                  KENDALL
                  TX
                  48259
                  3.30
                
                
                  KENEDY
                  TX
                  48261
                  3.65
                
                
                  KENT
                  TX
                  48263
                  2.60
                
                
                  KERR
                  TX
                  48265
                  3.30
                
                
                  KIMBLE
                  TX
                  48267
                  2.80
                
                
                  KING
                  TX
                  48269
                  2.60
                
                
                  KINNEY
                  TX
                  48271
                  3.30
                
                
                  KLEBERG
                  TX
                  48273
                  3.65
                
                
                  KNOX
                  TX
                  48275
                  2.60
                
                
                  LA SALLE
                  TX
                  48283
                  3.45
                
                
                  LAMAR
                  TX
                  48277
                  3.00
                
                
                  LAMB
                  TX
                  48279
                  2.40
                
                
                  LAMPASAS
                  TX
                  48281
                  3.15
                
                
                  LAVACA
                  TX
                  48285
                  3.60
                
                
                  LEE
                  TX
                  48287
                  3.30
                
                
                  LEON
                  TX
                  48289
                  3.15
                
                
                  LIBERTY
                  TX
                  48291
                  3.60
                
                
                  LIMESTONE
                  TX
                  48293
                  3.15
                
                
                  LIPSCOMB
                  TX
                  48295
                  2.40
                
                
                  LIVE OAK
                  TX
                  48297
                  3.65
                
                
                  LLANO
                  TX
                  48299
                  3.30
                
                
                  LOVING
                  TX
                  48301
                  2.40
                
                
                  LUBBOCK
                  TX
                  48303
                  2.40
                
                
                  LYNN
                  TX
                  48305
                  2.40
                
                
                  MADISON
                  TX
                  48313
                  3.30
                
                
                  MARION
                  TX
                  48315
                  3.00
                
                
                  MARTIN
                  TX
                  48317
                  2.40
                
                
                  MASON
                  TX
                  48319
                  2.80
                
                
                  MATAGORDA
                  TX
                  48321
                  3.60
                
                
                  MAVERICK
                  TX
                  48323
                  3.30
                
                
                  MCCULLOCH
                  TX
                  48307
                  2.80
                
                
                  MCLENNAN
                  TX
                  48309
                  3.15
                
                
                  MCMULLEN
                  TX
                  48311
                  3.45
                
                
                  MEDINA
                  TX
                  48325
                  3.30
                
                
                  MENARD
                  TX
                  48327
                  2.80
                
                
                  MIDLAND
                  TX
                  48329
                  2.40
                
                
                  MILAM
                  TX
                  48331
                  3.30
                
                
                  MILLS
                  TX
                  48333
                  2.80
                
                
                  MITCHELL
                  TX
                  48335
                  2.60
                
                
                  MONTAGUE
                  TX
                  48337
                  2.80
                
                
                  MONTGOMERY
                  TX
                  48339
                  3.60
                
                
                  MOORE
                  TX
                  48341
                  2.40
                
                
                  MORRIS
                  TX
                  48343
                  3.00
                
                
                  MOTLEY
                  TX
                  48345
                  2.40
                
                
                  NACOGDOCHES
                  TX
                  48347
                  3.15
                
                
                  NAVARRO
                  TX
                  48349
                  3.15
                
                
                  NEWTON
                  TX
                  48351
                  3.30
                
                
                  NOLAN
                  TX
                  48353
                  2.60
                
                
                  NUECES
                  TX
                  48355
                  3.65
                
                
                  OCHILTREE
                  TX
                  48357
                  2.40
                
                
                  OLDHAM
                  TX
                  48359
                  2.40
                
                
                  ORANGE
                  TX
                  48361
                  3.60
                
                
                  PALO PINTO
                  TX
                  48363
                  2.80
                
                
                  PANOLA
                  TX
                  48365
                  3.00
                
                
                  PARKER
                  TX
                  48367
                  3.00
                
                
                  PARMER
                  TX
                  48369
                  2.40
                
                
                  PECOS
                  TX
                  48371
                  2.40
                
                
                  POLK
                  TX
                  48373
                  3.30
                
                
                  POTTER
                  TX
                  48375
                  2.40
                
                
                  PRESIDIO
                  TX
                  48377
                  2.40
                
                
                  RAINS
                  TX
                  48379
                  3.00
                
                
                  RANDALL
                  TX
                  48381
                  2.40
                
                
                  REAGAN
                  TX
                  48383
                  2.60
                
                
                  REAL
                  TX
                  48385
                  3.30
                
                
                  RED RIVER
                  TX
                  48387
                  3.00
                
                
                  REEVES
                  TX
                  48389
                  2.40
                
                
                  REFUGIO
                  TX
                  48391
                  3.65
                
                
                  ROBERTS
                  TX
                  48393
                  2.40
                
                
                  ROBERTSON
                  TX
                  48395
                  3.30
                
                
                  ROCKWALL
                  TX
                  48397
                  3.00
                
                
                  RUNNELS
                  TX
                  48399
                  2.80
                
                
                  RUSK
                  TX
                  48401
                  3.00
                
                
                  SABINE
                  TX
                  48403
                  3.15
                
                
                  SAN AUGUSTINE
                  TX
                  48405
                  3.15
                
                
                  SAN JACINTO
                  TX
                  48407
                  3.30
                
                
                  SAN PATRICIO
                  TX
                  48409
                  3.65
                
                
                  SAN SABA
                  TX
                  48411
                  2.80
                
                
                  SCHLEICHER
                  TX
                  48413
                  2.80
                
                
                  SCURRY
                  TX
                  48415
                  2.60
                
                
                  SHACKELFORD
                  TX
                  48417
                  2.80
                
                
                  SHELBY
                  TX
                  48419
                  3.15
                
                
                  SHERMAN
                  TX
                  48421
                  2.40
                
                
                  SMITH
                  TX
                  48423
                  3.00
                
                
                  SOMERVELL
                  TX
                  48425
                  3.00
                
                
                  STARR
                  TX
                  48427
                  3.65
                
                
                  STEPHENS
                  TX
                  48429
                  2.80
                
                
                  STERLING
                  TX
                  48431
                  2.60
                
                
                  STONEWALL
                  TX
                  48433
                  2.60
                
                
                  SUTTON
                  TX
                  48435
                  2.80
                
                
                  SWISHER
                  TX
                  48437
                  2.40
                
                
                  TARRANT
                  TX
                  48439
                  3.00
                
                
                  TAYLOR
                  TX
                  48441
                  2.60
                
                
                  TERRELL
                  TX
                  48443
                  2.60
                
                
                  TERRY
                  TX
                  48445
                  2.40
                
                
                  THROCKMORTON
                  TX
                  48447
                  2.80
                
                
                  TITUS
                  TX
                  48449
                  3.00
                
                
                  TOM GREEN
                  TX
                  48451
                  2.80
                
                
                  TRAVIS
                  TX
                  48453
                  3.30
                
                
                  TRINITY
                  TX
                  48455
                  3.30
                
                
                  TYLER
                  TX
                  48457
                  3.30
                
                
                  UPSHUR
                  TX
                  48459
                  3.00
                
                
                  UPTON
                  TX
                  48461
                  2.40
                
                
                  UVALDE
                  TX
                  48463
                  3.30
                
                
                  VAL VERDE
                  TX
                  48465
                  2.80
                
                
                  VAN ZANDT
                  TX
                  48467
                  3.00
                
                
                  VICTORIA
                  TX
                  48469
                  3.65
                
                
                  WALKER
                  TX
                  48471
                  3.30
                
                
                  WALLER
                  TX
                  48473
                  3.60
                
                
                  WARD
                  TX
                  48475
                  2.40
                
                
                  WASHINGTON
                  TX
                  48477
                  3.30
                
                
                  WEBB
                  TX
                  48479
                  3.45
                
                
                  WHARTON
                  TX
                  48481
                  3.60
                
                
                  WHEELER
                  TX
                  48483
                  2.40
                
                
                  WICHITA
                  TX
                  48485
                  2.80
                
                
                  WILBARGER
                  TX
                  48487
                  2.60
                
                
                  WILLACY
                  TX
                  48489
                  3.65
                
                
                  WILLIAMSON
                  TX
                  48491
                  3.30
                
                
                  WILSON
                  TX
                  48493
                  3.45
                
                
                  WINKLER
                  TX
                  48495
                  2.40
                
                
                  WISE
                  TX
                  48497
                  3.00
                
                
                  WOOD
                  TX
                  48499
                  3.00
                
                
                  YOAKUM
                  TX
                  48501
                  2.40
                
                
                  YOUNG
                  TX
                  48503
                  2.80
                
                
                  ZAPATA
                  TX
                  48505
                  3.65
                
                
                  ZAVALA
                  TX
                  48507
                  3.30
                
                
                  BEAVER
                  UT
                  49001
                  1.60
                
                
                  BOX ELDER
                  UT
                  49003
                  1.90
                
                
                  CACHE
                  UT
                  49005
                  1.90
                
                
                  CARBON
                  UT
                  49007
                  1.90
                
                
                  
                  DAGGETT
                  UT
                  49009
                  1.90
                
                
                  DAVIS
                  UT
                  49011
                  1.90
                
                
                  DUCHESNE
                  UT
                  49013
                  1.90
                
                
                  EMERY
                  UT
                  49015
                  1.90
                
                
                  GARFIELD
                  UT
                  49017
                  1.60
                
                
                  GRAND
                  UT
                  49019
                  1.90
                
                
                  IRON
                  UT
                  49021
                  1.60
                
                
                  JUAB
                  UT
                  49023
                  1.90
                
                
                  KANE
                  UT
                  49025
                  1.60
                
                
                  MILLARD
                  UT
                  49027
                  1.90
                
                
                  MORGAN
                  UT
                  49029
                  1.90
                
                
                  PIUTE
                  UT
                  49031
                  1.60
                
                
                  RICH
                  UT
                  49033
                  1.90
                
                
                  SALT LAKE
                  UT
                  49035
                  1.90
                
                
                  SAN JUAN
                  UT
                  49037
                  1.60
                
                
                  SANPETE
                  UT
                  49039
                  1.90
                
                
                  SEVIER
                  UT
                  49041
                  1.90
                
                
                  SUMMIT
                  UT
                  49043
                  1.90
                
                
                  TOOELE
                  UT
                  49045
                  1.90
                
                
                  UINTAH
                  UT
                  49047
                  1.90
                
                
                  UTAH
                  UT
                  49049
                  1.90
                
                
                  WASATCH
                  UT
                  49051
                  1.90
                
                
                  WASHINGTON
                  UT
                  49053
                  1.60
                
                
                  WAYNE
                  UT
                  49055
                  1.60
                
                
                  WEBER
                  UT
                  49057
                  1.90
                
                
                  ACCOMACK
                  VA
                  51001
                  3.00
                
                
                  ALBEMARLE
                  VA
                  51003
                  2.80
                
                
                  ALEXANDRIA CITY
                  VA
                  51510
                  3.00
                
                
                  ALLEGHANY
                  VA
                  51005
                  2.80
                
                
                  AMELIA
                  VA
                  51007
                  3.10
                
                
                  AMHERST
                  VA
                  51009
                  2.80
                
                
                  APPOMATTOX
                  VA
                  51011
                  2.80
                
                
                  ARLINGTON
                  VA
                  51013
                  3.00
                
                
                  AUGUSTA
                  VA
                  51015
                  2.80
                
                
                  BATH
                  VA
                  51017
                  2.80
                
                
                  BEDFORD
                  VA
                  51019
                  2.80
                
                
                  BEDFORD CITY
                  VA
                  51515
                  2.80
                
                
                  BLAND
                  VA
                  51021
                  2.80
                
                
                  BOTETOURT
                  VA
                  51023
                  2.80
                
                
                  BRISTOL CITY
                  VA
                  51520
                  2.80
                
                
                  BRUNSWICK
                  VA
                  51025
                  3.10
                
                
                  BUCHANAN
                  VA
                  51027
                  2.80
                
                
                  BUCKINGHAM
                  VA
                  51029
                  2.80
                
                
                  BUENA VISTA CITY
                  VA
                  51530
                  2.80
                
                
                  CAMPBELL
                  VA
                  51031
                  2.80
                
                
                  CAROLINE
                  VA
                  51033
                  3.10
                
                
                  CARROLL
                  VA
                  51035
                  2.80
                
                
                  CHARLES CITY
                  VA
                  51036
                  3.10
                
                
                  CHARLOTTE
                  VA
                  51037
                  3.10
                
                
                  CHARLOTTESVILLE CITY
                  VA
                  51540
                  2.80
                
                
                  CHESAPEAKE CITY
                  VA
                  51550
                  3.20
                
                
                  CHESTERFIELD
                  VA
                  51041
                  3.10
                
                
                  CLARKE
                  VA
                  51043
                  2.80
                
                
                  CLIFTON FORGE CITY
                  VA
                  51560
                  2.80
                
                
                  COLONIAL HEIGHTS CITY
                  VA
                  51570
                  3.10
                
                
                  COVINGTON CITY
                  VA
                  51580
                  2.80
                
                
                  CRAIG
                  VA
                  51045
                  2.80
                
                
                  CULPEPER
                  VA
                  51047
                  2.80
                
                
                  CUMBERLAND
                  VA
                  51049
                  2.80
                
                
                  DANVILLE CITY
                  VA
                  51590
                  2.80
                
                
                  DICKENSON
                  VA
                  51051
                  2.80
                
                
                  DINWIDDIE
                  VA
                  51053
                  3.10
                
                
                  EMPORIA CITY
                  VA
                  51595
                  3.10
                
                
                  ESSEX
                  VA
                  51057
                  3.10
                
                
                  FAIRFAX
                  VA
                  51059
                  3.00
                
                
                  FAIRFAX CITY
                  VA
                  51600
                  3.00
                
                
                  FALLS CHURCH CITY
                  VA
                  51610
                  3.00
                
                
                  FAUQUIER
                  VA
                  51061
                  3.00
                
                
                  FLOYD
                  VA
                  51063
                  2.80
                
                
                  FLUVANNA
                  VA
                  51065
                  2.80
                
                
                  FRANKLIN
                  VA
                  51067
                  2.80
                
                
                  FRANKLIN CITY
                  VA
                  51620
                  3.10
                
                
                  FREDERICK
                  VA
                  51069
                  2.80
                
                
                  FREDERICKSBURG CITY
                  VA
                  51630
                  2.80
                
                
                  GALAX CITY
                  VA
                  51640
                  2.80
                
                
                  GILES
                  VA
                  51071
                  2.80
                
                
                  GLOUCESTER
                  VA
                  51073
                  3.20
                
                
                  GOOCHLAND
                  VA
                  51075
                  3.10
                
                
                  GRAYSON
                  VA
                  51077
                  2.80
                
                
                  GREENE
                  VA
                  51079
                  2.80
                
                
                  GREENSVILLE
                  VA
                  51081
                  3.10
                
                
                  HALIFAX
                  VA
                  51083
                  3.10
                
                
                  HAMPTON CITY
                  VA
                  51650
                  3.20
                
                
                  HANOVER
                  VA
                  51085
                  3.10
                
                
                  HARRISONBURG CITY
                  VA
                  51660
                  2.80
                
                
                  HENRICO
                  VA
                  51087
                  3.10
                
                
                  HENRY
                  VA
                  51089
                  2.80
                
                
                  HIGHLAND
                  VA
                  51091
                  2.80
                
                
                  HOPEWELL CITY
                  VA
                  51670
                  3.10
                
                
                  ISLE OF WIGHT
                  VA
                  51093
                  3.20
                
                
                  JAMES CITY
                  VA
                  51095
                  3.10
                
                
                  KING AND QUEEN
                  VA
                  51097
                  3.10
                
                
                  KING GEORGE
                  VA
                  51099
                  3.10
                
                
                  KING WILLIAM
                  VA
                  51101
                  3.10
                
                
                  LANCASTER
                  VA
                  51103
                  3.10
                
                
                  LEE
                  VA
                  51105
                  2.80
                
                
                  LEXINGTON CITY
                  VA
                  51678
                  2.80
                
                
                  LOUDOUN
                  VA
                  51107
                  3.00
                
                
                  LOUISA
                  VA
                  51109
                  2.80
                
                
                  LUNENBURG
                  VA
                  51111
                  3.10
                
                
                  LYNCHBURG CITY
                  VA
                  51680
                  2.80
                
                
                  MADISON
                  VA
                  51113
                  2.80
                
                
                  MANASSAS CITY
                  VA
                  51683
                  3.00
                
                
                  MANASSAS PARK CITY
                  VA
                  51685
                  3.00
                
                
                  MARTINSVILLE CITY
                  VA
                  51690
                  2.80
                
                
                  MATHEWS
                  VA
                  51115
                  3.20
                
                
                  MECKLENBURG
                  VA
                  51117
                  3.10
                
                
                  MIDDLESEX
                  VA
                  51119
                  3.10
                
                
                  MONTGOMERY
                  VA
                  51121
                  2.80
                
                
                  NELSON
                  VA
                  51125
                  2.80
                
                
                  NEW KENT
                  VA
                  51127
                  3.10
                
                
                  NEWPORT NEWS CITY
                  VA
                  51700
                  3.20
                
                
                  NORFOLK CITY
                  VA
                  51710
                  3.20
                
                
                  NORTHAMPTON
                  VA
                  51131
                  3.00
                
                
                  NORTHUMBERLAND
                  VA
                  51133
                  3.10
                
                
                  NORTON CITY
                  VA
                  51720
                  2.80
                
                
                  NOTTOWAY
                  VA
                  51135
                  3.10
                
                
                  ORANGE
                  VA
                  51137
                  2.80
                
                
                  PAGE
                  VA
                  51139
                  2.80
                
                
                  PATRICK
                  VA
                  51141
                  2.80
                
                
                  PETERSBURG CITY
                  VA
                  51730
                  3.10
                
                
                  PITTSYLVANIA
                  VA
                  51143
                  2.80
                
                
                  POQUOSON CITY
                  VA
                  51735
                  3.20
                
                
                  PORTSMOUTH CITY
                  VA
                  51740
                  3.20
                
                
                  POWHATAN
                  VA
                  51145
                  3.10
                
                
                  PRINCE EDWARD
                  VA
                  51147
                  3.10
                
                
                  PRINCE GEORGE
                  VA
                  51149
                  3.10
                
                
                  PRINCE WILLIAM
                  VA
                  51153
                  3.00
                
                
                  PULASKI
                  VA
                  51155
                  2.80
                
                
                  RADFORD CITY
                  VA
                  51750
                  2.80
                
                
                  RAPPAHANNOCK
                  VA
                  51157
                  2.80
                
                
                  RICHMOND
                  VA
                  51159
                  3.10
                
                
                  RICHMOND CITY
                  VA
                  51760
                  3.10
                
                
                  ROANOKE
                  VA
                  51161
                  2.80
                
                
                  ROANOKE CITY
                  VA
                  51770
                  2.80
                
                
                  ROCKBRIDGE
                  VA
                  51163
                  2.80
                
                
                  ROCKINGHAM
                  VA
                  51165
                  2.80
                
                
                  RUSSELL
                  VA
                  51167
                  2.80
                
                
                  SALEM CITY
                  VA
                  51775
                  2.80
                
                
                  SCOTT
                  VA
                  51169
                  2.80
                
                
                  SHENANDOAH
                  VA
                  51171
                  2.80
                
                
                  SMYTH
                  VA
                  51173
                  2.80
                
                
                  SOUTHAMPTON
                  VA
                  51175
                  3.10
                
                
                  SPOTSYLVANIA
                  VA
                  51177
                  2.80
                
                
                  
                  STAFFORD
                  VA
                  51179
                  3.00
                
                
                  STAUNTON CITY
                  VA
                  51790
                  2.80
                
                
                  SUFFOLK CITY
                  VA
                  51800
                  3.20
                
                
                  SURRY
                  VA
                  51181
                  3.10
                
                
                  SUSSEX
                  VA
                  51183
                  3.10
                
                
                  TAZEWELL
                  VA
                  51185
                  2.80
                
                
                  VIRGINIA BEACH CITY
                  VA
                  51810
                  3.20
                
                
                  WARREN
                  VA
                  51187
                  2.80
                
                
                  WASHINGTON
                  VA
                  51191
                  2.80
                
                
                  WAYNESBORO CITY
                  VA
                  51820
                  2.80
                
                
                  WESTMORELAND
                  VA
                  51193
                  3.10
                
                
                  WILLIAMSBURG CITY
                  VA
                  51830
                  3.10
                
                
                  WINCHESTER CITY
                  VA
                  51840
                  2.80
                
                
                  WISE
                  VA
                  51195
                  2.80
                
                
                  WYTHE
                  VA
                  51197
                  2.80
                
                
                  YORK
                  VA
                  51199
                  3.20
                
                
                  ADDISON
                  VT
                  50001
                  2.60
                
                
                  BENNINGTON
                  VT
                  50003
                  2.80
                
                
                  CALEDONIA
                  VT
                  50005
                  2.60
                
                
                  CHITTENDEN
                  VT
                  50007
                  2.50
                
                
                  ESSEX
                  VT
                  50009
                  2.40
                
                
                  FRANKLIN
                  VT
                  50011
                  2.40
                
                
                  GRAND ISLE
                  VT
                  50013
                  2.40
                
                
                  LAMOILLE
                  VT
                  50015
                  2.50
                
                
                  ORANGE
                  VT
                  50017
                  2.60
                
                
                  ORLEANS
                  VT
                  50019
                  2.40
                
                
                  RUTLAND
                  VT
                  50021
                  2.60
                
                
                  WASHINGTON
                  VT
                  50023
                  2.60
                
                
                  WINDHAM
                  VT
                  50025
                  2.80
                
                
                  WINDSOR
                  VT
                  50027
                  2.80
                
                
                  ADAMS
                  WA
                  53001
                  1.75
                
                
                  ASOTIN
                  WA
                  53003
                  1.75
                
                
                  BENTON
                  WA
                  53005
                  1.75
                
                
                  CHELAN
                  WA
                  53007
                  1.75
                
                
                  CLALLAM
                  WA
                  53009
                  1.90
                
                
                  CLARK
                  WA
                  53011
                  1.90
                
                
                  COLUMBIA
                  WA
                  53013
                  1.75
                
                
                  COWLITZ
                  WA
                  53015
                  1.90
                
                
                  DOUGLAS
                  WA
                  53017
                  1.75
                
                
                  FERRY
                  WA
                  53019
                  1.90
                
                
                  FRANKLIN
                  WA
                  53021
                  1.75
                
                
                  GARFIELD
                  WA
                  53023
                  1.75
                
                
                  GRANT
                  WA
                  53025
                  1.75
                
                
                  GRAYS HARBOR
                  WA
                  53027
                  1.90
                
                
                  ISLAND
                  WA
                  53029
                  1.90
                
                
                  JEFFERSON
                  WA
                  53031
                  1.90
                
                
                  KING
                  WA
                  53033
                  1.90
                
                
                  KITSAP
                  WA
                  53035
                  1.90
                
                
                  KITTITAS
                  WA
                  53037
                  1.75
                
                
                  KLICKITAT
                  WA
                  53039
                  1.75
                
                
                  LEWIS
                  WA
                  53041
                  1.90
                
                
                  LINCOLN
                  WA
                  53043
                  1.90
                
                
                  MASON
                  WA
                  53045
                  1.90
                
                
                  OKANOGAN
                  WA
                  53047
                  1.75
                
                
                  PACIFIC
                  WA
                  53049
                  1.90
                
                
                  PEND OREILLE
                  WA
                  53051
                  1.90
                
                
                  PIERCE
                  WA
                  5303
                  1.90
                
                
                  SAN JUAN
                  WA
                  53055
                  1.90
                
                
                  SKAGIT
                  WA
                  53057
                  1.90
                
                
                  SKAMANIA
                  WA
                  53059
                  1.90
                
                
                  SNOHOMISH
                  WA
                  53061
                  1.90
                
                
                  SPOKANE
                  WA
                  53063
                  1.90
                
                
                  STEVENS
                  WA
                  53065
                  1.90
                
                
                  THURSTON
                  WA
                  53067
                  1.90
                
                
                  WAHKIAKUM
                  WA
                  53069
                  1.90
                
                
                  WALLA WALLA
                  WA
                  53071
                  1.75
                
                
                  WHATCOM
                  WA
                  53073
                  1.90
                
                
                  WHITMAN
                  WA
                  53075
                  1.90
                
                
                  YAKIMA
                  WA
                  53077
                  1.75
                
                
                  ADAMS
                  WI
                  55001
                  1.70
                
                
                  ASHLAND
                  WI
                  55003
                  1.70
                
                
                  BARRON
                  WI
                  55005
                  1.70
                
                
                  BAYFIELD
                  WI
                  55007
                  1.70
                
                
                  BROWN
                  WI
                  55009
                  1.75
                
                
                  BUFFALO
                  WI
                  55011
                  1.70
                
                
                  BURNETT
                  WI
                  55013
                  1.70
                
                
                  CALUMET
                  WI
                  55015
                  1.75
                
                
                  CHIPPEWA
                  WI
                  55017
                  1.70
                
                
                  CLARK
                  WI
                  55019
                  1.70
                
                
                  COLUMBIA
                  WI
                  55021
                  1.75
                
                
                  CRAWFORD
                  WI
                  55023
                  1.75
                
                
                  DANE
                  WI
                  55025
                  1.75
                
                
                  DODGE
                  WI
                  55027
                  1.75
                
                
                  DOOR
                  WI
                  55029
                  1.75
                
                
                  DOUGLAS
                  WI
                  55031
                  1.70
                
                
                  DUNN
                  WI
                  55033
                  1.70
                
                
                  EAU CLAIRE
                  WI
                  55035
                  1.70
                
                
                  FLORENCE
                  WI
                  55037
                  1.70
                
                
                  FOND DU LAC
                  WI
                  55039
                  1.75
                
                
                  FOREST
                  WI
                  55041
                  1.70
                
                
                  GRANT
                  WI
                  55043
                  1.75
                
                
                  GREEN
                  WI
                  55045
                  1.75
                
                
                  GREEN LAKE
                  WI
                  55047
                  1.70
                
                
                  IOWA
                  WI
                  55049
                  1.75
                
                
                  IRON
                  WI
                  55051
                  1.70
                
                
                  JACKSON
                  WI
                  55053
                  1.70
                
                
                  JEFFERSON
                  WI
                  55055
                  1.75
                
                
                  JUNEAU
                  WI
                  55057
                  1.70
                
                
                  KENOSHA
                  WI
                  55059
                  1.75
                
                
                  KEWAUNEE
                  WI
                  55061
                  1.75
                
                
                  LA CROSSE
                  WI
                  55063
                  1.70
                
                
                  LAFAYETTE
                  WI
                  55065
                  1.75
                
                
                  LANGLADE
                  WI
                  55067
                  1.70
                
                
                  LINCOLN
                  WI
                  55069
                  1.70
                
                
                  MANITOWOC
                  WI
                  55071
                  1.75
                
                
                  MARATHON
                  WI
                  55073
                  1.70
                
                
                  MARINETTE
                  WI
                  55075
                  1.70
                
                
                  MARQUETTE
                  WI
                  55077
                  1.70
                
                
                  MENOMINEE
                  WI
                  55078
                  1.70
                
                
                  MILWAUKEE
                  WI
                  55079
                  1.75
                
                
                  MONROE
                  WI
                  55081
                  1.70
                
                
                  OCONTO
                  WI
                  55083
                  1.70
                
                
                  ONEIDA
                  WI
                  55085
                  1.70
                
                
                  OUTAGAMIE
                  WI
                  55087
                  1.75
                
                
                  OZAUKEE
                  WI
                  55089
                  1.75
                
                
                  PEPIN
                  WI
                  55091
                  1.70
                
                
                  PIERCE
                  WI
                  55093
                  1.70
                
                
                  POLK
                  WI
                  55095
                  1.70
                
                
                  PORTAGE
                  WI
                  55097
                  1.70
                
                
                  PRICE
                  WI
                  55099
                  1.70
                
                
                  RACINE
                  WI
                  55101
                  1.75
                
                
                  RICHLAND
                  WI
                  55103
                  1.75
                
                
                  ROCK
                  WI
                  55105
                  1.75
                
                
                  RUSK
                  WI
                  55107
                  1.70
                
                
                  SAUK
                  WI
                  55111
                  1.75
                
                
                  SAWYER
                  WI
                  55113
                  1.70
                
                
                  SHAWANO
                  WI
                  55115
                  1.70
                
                
                  SHEBOYGAN
                  WI
                  55117
                  1.75
                
                
                  ST. CROIX
                  WI
                  55109
                  1.70
                
                
                  TAYLOR
                  WI
                  55119
                  1.70
                
                
                  TREMPEALEAU
                  WI
                  55121
                  1.70
                
                
                  VERNON
                  WI
                  55123
                  1.75
                
                
                  VILAS
                  WI
                  55125
                  1.70
                
                
                  WALWORTH
                  WI
                  55127
                  1.75
                
                
                  WASHBURN
                  WI
                  55129
                  1.70
                
                
                  WASHINGTON
                  WI
                  55131
                  1.75
                
                
                  WAUKESHA
                  WI
                  55133
                  1.75
                
                
                  WAUPACA
                  WI
                  55135
                  1.75
                
                
                  WAUSHARA
                  WI
                  55137
                  1.70
                
                
                  WINNEBAGO
                  WI
                  55139
                  1.75
                
                
                  WOOD
                  WI
                  55141
                  1.70
                
                
                  BARBOUR
                  WV
                  54001
                  2.30
                
                
                  BERKELEY
                  WV
                  54003
                  2.60
                
                
                  BOONE
                  WV
                  54005
                  2.20
                
                
                  
                  BRAXTON
                  WV
                  54007
                  2.20
                
                
                  BROOKE
                  WV
                  54009
                  2.10
                
                
                  CABELL
                  WV
                  54011
                  2.20
                
                
                  CALHOUN
                  WV
                  54013
                  2.20
                
                
                  CLAY
                  WV
                  54015
                  2.20
                
                
                  DODDRIDGE
                  WV
                  54017
                  2.10
                
                
                  FAYETTE
                  WV
                  54019
                  2.20
                
                
                  GILMER
                  WV
                  54021
                  2.20
                
                
                  GRANT
                  WV
                  54023
                  2.60
                
                
                  GREENBRIER
                  WV
                  54025
                  2.20
                
                
                  HAMPSHIRE
                  WV
                  54027
                  2.60
                
                
                  HANCOCK
                  WV
                  54029
                  2.10
                
                
                  HARDY
                  WV
                  54031
                  2.60
                
                
                  HARRISON
                  WV
                  54033
                  2.10
                
                
                  JACKSON
                  WV
                  54035
                  2.20
                
                
                  JEFFERSON
                  WV
                  54037
                  2.60
                
                
                  KANAWHA
                  WV
                  54039
                  2.20
                
                
                  LEWIS
                  WV
                  54041
                  2.10
                
                
                  LINCOLN
                  WV
                  54043
                  2.20
                
                
                  LOGAN
                  WV
                  54045
                  2.20
                
                
                  MARION
                  WV
                  54049
                  2.10
                
                
                  MARSHALL
                  WV
                  54051
                  2.10
                
                
                  MASON
                  WV
                  54053
                  2.20
                
                
                  MCDOWELL
                  WV
                  54047
                  2.80
                
                
                  MERCER
                  WV
                  54055
                  2.80
                
                
                  MINERAL
                  WV
                  54057
                  2.60
                
                
                  MINGO
                  WV
                  54059
                  2.20
                
                
                  MONONGALIA
                  WV
                  54061
                  2.10
                
                
                  MONROE
                  WV
                  54063
                  2.20
                
                
                  MORGAN
                  WV
                  54065
                  2.60
                
                
                  NICHOLAS
                  WV
                  54067
                  2.20
                
                
                  OHIO
                  WV
                  54069
                  2.10
                
                
                  PENDLETON
                  WV
                  54071
                  2.60
                
                
                  PLEASANTS
                  WV
                  54073
                  2.20
                
                
                  POCAHONTAS
                  WV
                  54075
                  2.20
                
                
                  PRESTON
                  WV
                  54077
                  2.30
                
                
                  PUTNAM
                  WV
                  54079
                  2.20
                
                
                  RALEIGH
                  WV
                  54081
                  2.20
                
                
                  RANDOLPH
                  WV
                  54083
                  2.30
                
                
                  RITCHIE
                  WV
                  54085
                  2.20
                
                
                  ROANE
                  WV
                  54087
                  2.20
                
                
                  SUMMERS
                  WV
                  54089
                  2.20
                
                
                  TAYLOR
                  WV
                  54091
                  2.30
                
                
                  TUCKER
                  WV
                  54093
                  2.30
                
                
                  TYLER
                  WV
                  54095
                  2.10
                
                
                  UPSHUR
                  WV
                  54097
                  2.30
                
                
                  WAYNE
                  WV
                  54099
                  2.20
                
                
                  WEBSTER
                  WV
                  54101
                  2.20
                
                
                  WETZEL
                  WV
                  54103
                  2.10
                
                
                  WIRT
                  WV
                  54105
                  2.20
                
                
                  WOOD
                  WV
                  54107
                  2.20
                
                
                  WYOMING
                  WV
                  54109
                  2.20
                
                
                  ALBANY
                  WY
                  56001
                  1.90
                
                
                  BIG HORN
                  WY
                  56003
                  1.60
                
                
                  CAMPBELL
                  WY
                  56005
                  1.65
                
                
                  CARBON
                  WY
                  56007
                  1.90
                
                
                  CONVERSE
                  WY
                  56009
                  1.70
                
                
                  CROOK
                  WY
                  56011
                  1.65
                
                
                  FREMONT
                  WY
                  56013
                  1.60
                
                
                  GOSHEN
                  WY
                  56015
                  1.90
                
                
                  HOT SPRINGS
                  WY
                  56017
                  1.60
                
                
                  JOHNSON
                  WY
                  56019
                  1.65
                
                
                  LARAMIE
                  WY
                  56021
                  2.45
                
                
                  LINCOLN
                  WY
                  56023
                  1.60
                
                
                  NATRONA
                  WY
                  56025
                  1.70
                
                
                  NIOBRARA
                  WY
                  56027
                  1.70
                
                
                  PARK
                  WY
                  56029
                  1.60
                
                
                  PLATTE
                  WY
                  56031
                  1.90
                
                
                  SHERIDAN
                  WY
                  56033
                  1.60
                
                
                  SUBLETTE
                  WY
                  56035
                  1.60
                
                
                  SWEETWATER
                  WY
                  56037
                  1.90
                
                
                  TETON
                  WY
                  56039
                  1.60
                
                
                  UINTA
                  WY
                  56041
                  1.90
                
                
                  WASHAKIE
                  WY
                  56043
                  1.60
                
                
                  WESTON
                  WY
                  56045
                  1.70
                
              
              [64 FR 70869, Dec. 17, 1999; 64 FR 73386, Dec. 30, 1999, as amended at 68 FR 48771, Aug. 15, 2003]
            
            
              § 1000.53
              Announcement of class prices, component prices, and advanced pricing factors.
              (a) On or before the 5th day of the month, the market administrator for each Federal milk marketing order shall announce the following prices (as applicable to that order) for the preceding month:
              (1) The Class II price;
              (2) The Class II butterfat price;
              (3) The Class III price;
              (4) The Class III skim milk price;
              (5) The Class IV price;
              (6) The Class IV skim milk price;
              (7) The butterfat price;
              (8) The nonfat solids price;
              (9) The protein price;
              (10) The other solids price; and
              (11) The somatic cell adjustment rate.
              (b) On or before the 23rd day of the month, the market administrator for each Federal milk marketing order shall announce the following prices and pricing factors for the following month:
              (1) The Class I price;
              (2) The Class I skim milk price;
              (3) The Class I butterfat price;
              (4) The Class II skim milk price;
              (5) The Class II nonfat solids price; and
              (6) The advanced pricing factors described in § 1000.50(q).
            
            
              § 1000.54
              Equivalent price.
              If for any reason a price or pricing constituent required for computing the prices described in § 1000.50 is not available, the market administrator shall use a price or pricing constituent determined by the Deputy Administrator, Dairy Programs, Agricultural Marketing Service, to be equivalent to the price or pricing constituent that is required.
            
          
          
            
            Subpart H—Payments for Milk
            
              § 1000.70
              Producer-settlement fund.
              The market administrator shall establish and maintain a separate fund known as the producer-settlement fund into which the market administrator shall deposit all payments made by handlers pursuant to §§ ____.71, ____.76, and ____.77 of each Federal milk order and out of which the market administrator shall make all payments pursuant to §§ ____.72 and ____.77 of each Federal milk order. Payments due any handler shall be offset by any payments due from that handler.
            
            
              § 1000.76
              Payments by a handler operating a partially regulated distributing plant.
              On or before the 25th day after the end of the month (except as provided in § 1000.90), the operator of a partially regulated distributing plant, other than a plant that is subject to marketwide pooling of producer returns under a State government's milk classification and pricing program, shall pay to the market administrator for the producer-settlement fund the amount computed pursuant to paragraph (a) of this section or, if the handler submits the information specified in §§ ____.30(b) and ____.31(b) of the order, the handler may elect to pay the amount computed pursuant to paragraph (b) of this section. A partially regulated distributing plant that is subject to marketwide pooling of producer returns under a State government's milk classification and pricing program shall pay the amount computed pursuant to paragraph (c) of this section.
              (a) The payment under this paragraph shall be an amount resulting from the following computations:
              (1) From the plant's route disposition in the marketing area:
              (i) Subtract receipts of fluid milk products classified as Class I milk from pool plants, plants fully regulated under other Federal orders, and handlers described in § 1000.9(c) and § 1135.11 of this chapter, except those receipts subtracted under a similar provision of another Federal milk order;
              (ii) Subtract receipts of fluid milk products from another nonpool plant that is not a plant fully regulated under another Federal order to the extent that an equivalent amount of fluid milk products disposed of to the nonpool plant by handlers fully regulated under any Federal order is classified and priced as Class I milk and is not used as an offset for any payment obligation under any order; and
              (iii) Subtract the pounds of reconstituted milk made from nonfluid milk products which are disposed of as route disposition in the marketing area;
              (2) For orders with multiple component pricing, compute a Class I differential price by subtracting Class III price from the current month's Class I price. Multiply the pounds remaining after the computation in paragraph (a)(1)(iii) of this section by the amount by which the Class I differential price exceeds the producer price differential, both prices to be applicable at the location of the partially regulated distributing plant except that neither the adjusted Class I differential price nor the adjusted producer price differential shall be less than zero;
              (3) For orders with skim milk and butterfat pricing, multiply the remaining pounds by the amount by which the Class I price exceeds the uniform price, both prices to be applicable at the location of the partially regulated distributing plant except that neither the adjusted Class I price nor the adjusted uniform price differential shall be less than the lowest announced class price; and
              (4) Unless the payment option described in paragraph (d) is selected, add the amount obtained from multiplying the pounds of labeled reconstituted milk included in paragraph (a)(1)(iii) of this section by any positive difference between the Class I price applicable at the location of the partially regulated distributing plant (less $1.00 if the reconstituted milk is labeled as such) and the Class IV price.
              (b) The payment under this paragraph shall be the amount resulting from the following computations:

              (1) Determine the value that would have been computed pursuant to § ____.60 of the order for the partially regulated distributing plant if the plant had been a pool plant, subject to the following modifications:
              (i) Fluid milk products and bulk fluid cream products received at the plant from a pool plant, a plant fully regulated under another Federal order, and handlers described in § 1000.9(c) and § 1135.11 of this chapter shall be allocated at the partially regulated distributing plant to the same class in which such products were classified at the fully regulated plant;
              (ii) Fluid milk products and bulk fluid cream products transferred from the partially regulated distributing plant to a pool plant or a plant fully regulated under another Federal order shall be classified at the partially regulated distributing plant in the class to which allocated at the fully regulated plant. Such transfers shall be allocated to the extent possible to those receipts at the partially regulated distributing plant from the pool plant and plants fully regulated under other Federal orders that are classified in the corresponding class pursuant to paragraph (b)(1)(i) of this section. Any such transfers remaining after the above allocation which are in Class I and for which a value is computed pursuant to § ____.60 of the order for the partially regulated distributing plant shall be priced at the statistical uniform price or uniform price, whichever is applicable, of the respective order regulating the handling of milk at the receiving plant, with such statistical uniform price or uniform price adjusted to the location of the nonpool plant (but not to be less than the lowest announced class price of the respective order); and
              (iii) If the operator of the partially regulated distributing plant so requests, the handler's value of milk determined pursuant to § ____.60 of the order shall include a value of milk determined for each nonpool plant that is not a plant fully regulated under another Federal order which serves as a supply plant for the partially regulated distributing plant by making shipments to the partially regulated distributing plant during the month equivalent to the requirements of § ____. 7(c) of the order subject to the following conditions:
              (A) The operator of the partially regulated distributing plant submits with its reports filed pursuant to §§ ____.30(b) and ____.31(b) of the order similar reports for each such nonpool supply plant;
              (B) The operator of the nonpool plant maintains books and records showing the utilization of all skim milk and butterfat received at the plant which are made available if requested by the market administrator for verification purposes; and
              (C) The value of milk determined pursuant to § ____.60 for the unregulated supply plant shall be determined in the same manner prescribed for computing the obligation of the partially regulated distributing plant; and
              (2) From the partially regulated distributing plant's value of milk computed pursuant to paragraph (b)(1) of this section, subtract:
              (i) The gross payments that were made for milk that would have been producer milk had the plant been fully regulated;
              (ii) If paragraph (b)(1)(iii) of this section applies, the gross payments by the operator of the nonpool supply plant for milk received at the plant during the month that would have been producer milk if the plant had been fully regulated; and
              (iii) The payments by the operator of the partially regulated distributing plant to the producer-settlement fund of another Federal order under which the plant is also a partially regulated distributing plant and, if paragraph (b)(1)(iii) of this section applies, payments made by the operator of the nonpool supply plant to the producer-settlement fund of any order.
              (c) The operator of a partially regulated distributing plant that is subject to marketwide pooling of returns under a milk classification and pricing program that is imposed under the authority of a State government shall pay on or before the 25th day after the end of the month (except as provided in § 1000.90) to the market administrator for the producer-settlement fund an amount computed as follows:

              After completing the computations described in paragraphs (a)(1)(i) and (ii) of this section, determine the value of the remaining pounds of fluid milk products disposed of as route disposition in the marketing area by multiplying the hundredweight of such pounds by the amount, if greater than zero, that remains after subtracting the State program's class prices applicable to such products at the plant's location from the Federal order Class I price applicable at the location of the plant.
              (d) Any handler may elect partially regulated distributing plant status for any plant with respect to receipts of nonfluid milk ingredients that are reconstituted for fluid use. Payments may be made to the producer-settlement fund of the order regulating the producer milk used to produce the nonfluid milk ingredients at the positive difference between the Class I price applicable under the other order at the location of the plant where the nonfluid milk ingredients were processed and the Class IV price. This payment option shall apply only if a majority of the total milk received at the plant that processed the nonfluid milk ingredients is regulated under one or more Federal orders and payment may only be made to the producer-settlement fund of the order pricing a plurality of the milk used to produce the nonfluid milk ingredients. This payment option shall not apply if the source of the nonfluid ingredients used in reconstituted fluid milk products cannot be determined by the market administrator.
            
            
              § 1000.77
              Adjustment of accounts.
              Whenever audit by the market administrator of any handler's reports, books, records, or accounts, or other verification discloses errors resulting in money due the market administrator from a handler, or due a handler from the market administrator, or due a producer or cooperative association from a handler, the market administrator shall promptly notify such handler of any amount so due and payment thereof shall be made on or before the next date for making payments as set forth in the provisions under which the error(s) occurred.
            
            
              § 1000.78
              Charges on overdue accounts.
              Any unpaid obligation due the market administrator, producers, or cooperative associations from a handler pursuant to the provisions of the order shall be increased 1.0 percent each month beginning with the day following the date such obligation was due under the order. Any remaining amount due shall be increased at the same rate on the corresponding day of each succeeding month until paid. The amounts payable pursuant to this section shall be computed monthly on each unpaid obligation and shall include any unpaid charges previously computed pursuant to this section. The late charges shall accrue to the administrative assessment fund. For the purpose of this section, any obligation that was determined at a date later than prescribed by the order because of a handler's failure to submit a report to the market administrator when due shall be considered to have been payable by the date it would have been due if the report had been filed when due.
            
          
          
            Subpart I—Administrative Assessment and Marketing Service Deduction
            
              § 1000.85
              Assessment for order administration.
              On or before the payment receipt date specified under § ____.71 of each Federal milk order each handler shall pay to the market administrator its pro rata share of the expense of administration of the order at a rate specified by the market administrator that is no more than 5 cents per hundredweight with respect to:
              (a) Receipts of producer milk (including the handler's own production) other than such receipts by a handler described in § 1000.9(c) that were delivered to pool plants of other handlers;
              (b) Receipts from a handler described in § 1000.9(c);

              (c) Receipts of concentrated fluid milk products from unregulated supply plants and receipts of nonfluid milk products assigned to Class I use pursuant to § 1000.43(d) and other source milk allocated to Class I pursuant to § 1000.44(a) (3) and (8) and the corresponding steps of § 1000.44(b), except other source milk that is excluded from the computations pursuant to § ____.60 (d) and (e) of parts 1005, 1006, and 1007 of this chapter or § ____.60 (h) and (i) of parts 1001, 1030, 1032, 1033, 1124, 1126, 1131, and 1135 of this chapter; and
              (d) Route disposition in the marketing area from a partially regulated distributing plant that exceeds the skim milk and butterfat subtracted pursuant to § 1000.76(a)(1) (i) and (ii).
            
            
              § 1000.86
              Deduction for marketing services.
              (a) Except as provided in paragraph (b) of this section, each handler in making payments to producers for milk (other than milk of such handler's own production) pursuant to § ____.73 of each Federal milk order shall deduct an amount specified by the market administrator that is no more than 7 cents per hundredweight and shall pay the amount deducted to the market administrator not later than the payment receipt date specified under § ____.71 of each Federal milk order. The money shall be used by the market administrator to verify or establish weights, samples and tests of producer milk and provide market information for producers who are not receiving such services from a cooperative association. The services shall be performed in whole or in part by the market administrator or an agent engaged by and responsible to the market administrator.
              (b) In the case of producers for whom the market administrator has determined that a cooperative association is actually performing the services set forth in paragraph (a) of this section, each handler shall make deductions from the payments to be made to producers as may be authorized by the membership agreement or marketing contract between the cooperative association and the producers. On or before the 15th day after the end of the month (except as provided in § 1000.90), such deductions shall be paid to the cooperative association rendering the services accompanied by a statement showing the amount of any deductions and the amount of milk for which the deduction was computed for each producer. These deductions shall be made in lieu of the deduction specified in paragraph (a) of this section.
            
          
          
            Subpart J—Miscellaneous Provisions
            
              § 1000.90
              Dates.
              If a date required for a payment contained in a Federal milk order falls on a Saturday, Sunday, or national holiday, such payment will be due on the next day that the market administrator's office is open for public business.
            
            
              §§ 1000.91-1000.92
              [Reserved]
            
            
              § 1000.93
              OMB control number assigned pursuant to the Paperwork Reduction Act.
              The information collection requirements contained in this part have been approved by the Office of Management and Budget (OMB) under the provisions of Title 44 U.S.C. chapter 35 and have been assigned OMB control number 0581-0032.
            
          
        
        
          Pt. 1001
          PART 1001—MILK IN THE NORTHEAST MARKETING AREA
          
            
              Subpart—Order Regulating Handling
              
                General Provisions
                Sec.
                1001.1
                General provisions.
              
              
                Definitions
                1001.2
                Northeast marketing area.
                1001.3
                Route disposition.
                1001.4
                Plant.
                1001.5
                Distributing plant.
                1001.6
                Supply plant.
                1001.7
                Pool plant.
                1001.8
                Nonpool plant.
                1001.9
                Handler.
                1001.10
                Producer-handler.
                1001.11
                [Reserved]
                1001.12
                Producer.
                1001.13
                Producer milk.
                1001.14
                Other source milk.
                1001.15
                Fluid milk product.
                1001.16
                Fluid cream product.
                1001.17
                [Reserved]
                1001.18
                Cooperative association.
                1001.19
                Commercial food processing establishment.
              
              
                Handler Reports
                1001.30
                Reports of receipts and utilization.
                
                1001.31
                Payroll reports.
                1001.32
                Other reports.
              
              
                Classification of Milk
                1001.40
                Classes of utilization.
                1001.41
                [Reserved]
                1001.42
                Classification of transfers and diversions.
                1001.43
                General classification rules.
                1001.44
                Classification of producer milk.
                1001.45
                Market administrator's reports and announcements concerning classification.
              
              
                Class Prices
                1001.50
                Class prices, component prices, and advanced pricing factors.
                1001.51
                Class I differential and price.
                1001.52
                Adjusted Class I differentials.
                1001.53
                Announcement of class prices, component prices, and advanced pricing factors.
                1001.54
                Equivalent price.
              
              
                Producer Price Differential
                1001.60
                Handler's value of milk.
                1001.61
                Computation of producer price differential.
                1001.62
                Announcement of producer prices.
              
              
                Payments for Milk
                1001.70
                Producer-settlement fund.
                1001.71
                Payments to the producer-settlement fund.
                1001.72
                Payments from the producer—settlement fund.
                1001.73
                Payments to producers and to cooperative associations.
                1001.74
                [Reserved]
                1001.75
                Plant location adjustments for producer milk and nonpool milk.
                1001.76
                Payments by a handler operating a partially regulated distributing plant.
                1001.77
                Adjustment of accounts.
                1001.78
                Charges on overdue accounts.
              
              
                Administrative Assessment and Marketing Service Deduction
                1001.85
                Assessment for order administration.
                1001.86
                Deduction for marketing services.
              
            
          
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Source:
            64 FR 47954, Sept. 1, 1999, unless otherwise noted.
          
          
            Subpart—Order Regulating Handling
            
              General Provisions
              
                § 1001.1
                General provisions.
                The terms, definitions, and provisions in part 1000 of this chapter apply to this part 1001. In this part 1001, all references to sections in part 1000 refer to part 1000 of this chapter.
              
            
            
              Definitions
              
                § 1001.2
                Northeast marketing area.
                The marketing area means all the territory within the bounds of the following states and political subdivisions, including all piers, docks and wharves connected therewith and all craft moored thereat, and all territory occupied by government (municipal, State or Federal) reservations, installations, institutions, or other similar establishments if any part thereof is within any of the listed states or political subdivisions:
                
                  Connecticut, Delaware, Massachusetts, New Hampshire, New Jersey, Rhode Island, Vermont and District of Columbia
                  All of the States of Connecticut, Delaware, Massachusetts, New Hampshire, New Jersey, Rhode Island, Vermont and the District of Columbia.
                  Maryland Counties
                  All of the State of Maryland except the counties of Allegany and Garrett.
                  New York Counties, Cities, and Townships
                  All counties within the State of New York except Allegany, Cattaraugus, Chatauqua, Erie, Genessee, Livingston, Monroe, Niagara, Ontario, Orleans, Seneca, Wayne, and Wyoming; the townships of Conquest, Montezuma, Sterling and Victory in Cayuga County; the city of Hornell, and the townships of Avoca, Bath, Bradford, Canisteo, Cohocton, Dansville, Fremont, Pulteney, Hartsville, Hornellsville, Howard, Prattsburg, Urbana, Wayland, Wayne and Wheeler in Steuben County; and the townships of Italy, Middlesex, and Potter in Yates County.
                  Pennsylvania Counties
                  Adams, Bucks, Chester, Cumberland, Dauphin, Delaware, Franklin, Fulton, Juniata, Lancaster, Lebanon, Montgomery, Perry, Philadelphia, and York.
                  Virginia Counties and Cities
                  Arlington, Fairfax, Loudoun, and Prince William, and the cities of Alexandria, Fairfax, Falls Church, Manassas, and Manassas Park.
                
              
              
                § 1001.3
                Route disposition.
                See § 1000.3.
              
              
                
                § 1001.4
                Plant.
                (a) Except as provided in paragraph (b) of this section, plant means the land, buildings, facilities, and equipment constituting a single operating unit or establishment at which milk or milk products are received, processed, or packaged, including a facility described in paragraph (b)(2) of this section if the facility receives the milk of more than one dairy farmer.
                (b) Plant shall not include:
                (1) A separate building without stationary storage tanks that is used only as a reload point for transferring bulk milk from one tank truck to another or a separate building used only as a distribution point for storing packaged fluid milk products in transit for route disposition;
                (2) An on-farm facility operated as part of a single dairy farm entity for the separation of cream and skim milk or the removal of water from milk; or
                (3) Bulk reload points where milk is transferred from one tank truck to another while en route from dairy farmers' farms to a plant. If stationary storage tanks are used for transferring milk at the premises, the operator of the facility shall make an advance written request to the market administrator that the facility shall be treated as a reload point. The cooling of milk, collection of samples, and washing and sanitizing of tank trucks at the premises shall not disqualify it as a bulk reload point.
              
              
                § 1001.5
                Distributing plant.
                See § 1000.5.
              
              
                § 1001.6
                Supply plant.
                See § 1000.6.
              
              
                § 1001.7
                Pool plant.
                
                  Pool plant means a plant, unit of plants, or system of plants as specified in paragraphs (a) through (f) of this section, but excluding a plant described in paragraph (h) of this section. The pooling standards described in paragraphs (c) and (f) of this section are subject to modification pursuant to paragraph (g) of this section.
                (a) A distributing plant, other than a plant qualified as a pool plant pursuant to paragraph (b) of this section or § ____.7(b) of any other Federal milk order, from which during the month 25 percent or more of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) are disposed of as route disposition or are transferred in the form of packaged fluid milk products to other distributing plants. At least 25 percent of such route disposition and transfers must be to outlets in the marketing area.
                (b) Any distributing plant located in the marketing area which during the month processed at least 25 percent of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) into ultra-pasteurized or aseptically-processed fluid milk products.
                (c) A supply plant from which fluid milk products are transferred or diverted to plants described in paragraph (a) or (b) of this section subject to the additional conditions described in this paragraph. In the case of a supply plant operated by a cooperative association handler described in § 1000.9(c), fluid milk products that the cooperative delivers to pool plants directly from producers' farms shall be treated as if transferred from the cooperative association's plant for the purpose of meeting the shipping requirements of this paragraph.
                (1) In each of the months of January through August and December, such shipments and transfers to distributing plants must not equal less than 10 percent of the total quantity of milk (except the milk of a producer described in § 1001.12(b)) that is received at the plant or diverted from it pursuant to § 1001.13 during the month;

                (2) In each of the months of September through November, such shipments and transfers to distributing plants must equal not less than 20 percent of the total quantity of milk (except the milk of a producer described in § 1001.12(b)) that is received at the plant or diverted from it pursuant to § 1001.13 during the month;
                
                (3) If milk is delivered directly from producers' farms that are located outside of the states included in the marketing area or outside Maine or West Virginia, such producers must be grouped by state into reporting units and each reporting unit must independently meet the shipping requirements of this paragraph; and
                (4) Concentrated milk transferred from the supply plant to a distributing plant for an agreed-upon use other than Class I shall be excluded from the supply plant's shipments in computing the percentages in paragraphs (c)(1) and (2) of this section.
                (d) Any distributing plant, located within the marketing area as described on May 1, 2006, in § 1001.2;
                (1) From which there is route disposition and/or transfers of packaged fluid milk products in any non-Federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk provided that 25 percent or more of the total quantity of fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) is disposed of as route disposition and/or is transferred in the form of packaged fluid milk products to other plants. At least 25 percent of such route disposition and/or transfers, in aggregate, are in any non-Federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk. Subject to the following exclusions:
                (i) The plant is described in § 1001.7(a), (b), or (e);
                (ii) The plant is subject to the pricing provisions of a State-operated milk pricing plan which provides for the payment of minimum class prices for raw milk;
                (iii) The plant is described in § 1000.8(a) or (e); or
                (iv) A producer-handler described in § 1001.10 with less than three million pounds during the month of route dispositions and/or transfers of packaged fluid milk products to other plants.
                (2) [Reserved]
                (e) Two or more plants that are located in the marketing area and operated by the same handler may qualify as a unit by meeting the total and in-area route distribution requirements specified in paragraph (a) of this section subject to the following additional requirements:
                (1) At least one of the plants in the unit qualifies as a pool distributing plant pursuant to paragraph (a) of this section;
                (2) Other plants in the unit must process at least 60 percent of monthly receipts of producer milk only as Class I or Class II products and must be located in the Northeast marketing area, as defined in § 1001.2, in a pricing zone providing the same or a lower Class I price than the price applicable at the distributing plant(s) included in the unit; and
                (3) A written request to form a unit, or to add or remove plants from a unit, or to cancel a unit, must be filed with the market administrator prior to the first day of the month for which unit formation is to be effective.
                (f) Two or more supply plants operated by the same handler, or by one or more cooperative associations, may qualify for pooling as a system of plants by meeting the applicable percentage requirements of paragraph (c) of this section in the same manner as a single plant subject to the following additional requirements:
                (1) A supply plant system will be effective for the period of August 1 through July 31 of the following year. Written notification must be given to the market administrator listing the plants to be included in the system prior to the first day of July preceding the effective date of the system. The plants included in the system shall be listed in the sequence in which they shall qualify for pool plant status based on the minimum deliveries required. If the deliveries made are insufficient to qualify the entire system for pooling, the last listed plant shall be excluded from the system, followed by the plant next-to-last on the list, and continuing in this sequence until remaining listed plants have met the minimum shipping requirements; and

                (2) Each plant that qualifies as a pool plant within a system shall continue each month as a plant in the system through the following July unless the plant subsequently fails to qualify for pooling, the handler submits a written notification to the market administrator prior to the first day of the month that the plant be deleted from the system, or that the system be discontinued. Any plant that has been so deleted from the system, or that has failed to qualify as a pool plant in any month, will not be part of the system for the remaining months through July. For any system that qualifies in August, no plant may be added in any subsequent month through the following July unless the plant replaces another plant in the system that has ceased operations and the market administrator is notified of such replacement prior to the first day of the month for which it is to be effective.
                (g) The applicable shipping percentages of paragraphs (c) and (f) of this section may be increased or decreased by the market administrator if the market administrator finds that such adjustment is necessary to encourage needed shipments or to prevent uneconomic shipments. Before making such a finding, the market administrator shall investigate the need for adjustment either on the market administrator's own initiative or at the request of interested parties if the request is made in writing at least 15 days prior to the month for which the requested revision is desired effective. If the investigation shows that an adjustment of the shipping percentages might be appropriate, the market administrator shall issue a notice stating that an adjustment is being considered and invite data, views and arguments. Any decision to revise an applicable shipping percentage must be issued in writing at least one day before the effective date.
                (h) The term pool plant shall not apply to the following plants:
                (1) A producer-handler plant;
                (2) An exempt plant as defined in § 1000.8(e);
                (3) A plant qualified pursuant to paragraph (a) of this section that is located within the marketing area if the plant also meets the pooling requirements of another Federal order and more than 50 percent of its route distribution has been in such other Federal order marketing area for 3 consecutive months;
                (4) A plant qualified pursuant to paragraph (a) of this section which is not located within any Federal order marketing area that meets the pooling requirements of another Federal order and has had greater route disposition in such other Federal order's marketing area for 3 consecutive months;
                (5) A plant qualified pursuant to paragraph (a) of this section that is located in another Federal order marketing area if the plant meets the pooling requirements of such other Federal order and does not have a majority of its route distribution in this marketing area for 3 consecutive months or if the plant is required to be regulated under such other Federal order without regard to its route disposition in any other Federal order marketing area; and
                (6) A plant qualified pursuant to paragraph (c) of this section which also meets the pooling requirements of another Federal order and from which greater qualifying shipments are made to plants regulated under the other Federal order than are made to plants regulated under the order in this part, or the plant has automatic pooling status under the other Federal order.
                [64 FR 47954, Sept. 1, 1999, as amended at 70 FR 18962, Apr. 12, 2005; 71 FR 25497, May 1, 2006; 71 FR 28249, May 16, 2006]
              
              
                § 1001.8
                Nonpool plant.
                See § 1000.8.
              
              
                § 1001.9
                Handler.
                See § 1000.9.
              
              
                § 1001.10
                Producer-handler.
                
                  Producer-handler means a person who:
                (a) Operates a dairy farm and a distributing plant from which there is route disposition in the marketing area, and from which total route disposition and packaged sales of fluid milk products to other plants during the month does not exceed 3 million pounds;
                (b) Receives milk solely from own farm production or receives milk that is fully subject to the pricing and pooling provisions of this or any other Federal order;

                (c) Receives at its plant or acquires for route disposition no more than 150,000 pounds of fluid milk products from handlers fully regulated under any Federal order. This limitation shall not apply if the producer-handler's own farm production is less than 150,000 pounds during the month;
                (d) Disposes of no other source milk as Class I milk except by increasing the nonfat milk solids content of the fluid milk products; and
                (e) Provides proof satisfactory to the market administrator that the care and management of the dairy animals and other resources necessary to produce all Class I milk handled (excluding receipts from handlers fully regulated under any Federal order) and the processing and packaging operations are the producer-handler's own enterprise and at its own risk.
                (f) Any producer-handler with Class I route dispositions and/or transfers of packaged fluid milk products in the marketing area described in § 1131.2 of this chapter shall be subject to payments into the Order 1131 producer settlement fund on such dispositions pursuant to § 1000.76(a) and payments into the Order 1131 administrative fund provided such dispositions are less than three million pounds in the current month and such producer-handler had total Class I route dispositions and/or transfers of packaged fluid milk products from own farm production of three million pounds or more the previous month. If the producer-handler has Class I route dispositions and/or transfers of packaged fluid milk products into the marketing area described in § 1131.2 of this chapter of three million pounds or more during the current month, such producer-handler shall be subject to the provisions described in § 1131.7 of this chapter or § 1000.76(a).
                [64 FR 47954, Sept. 1, 1999, as amended at 71 FR 25497, May 1, 2006; 75 FR 21160, Apr. 23, 2010]
              
              
                § 1001.11
                [Reserved]
              
              
                § 1001.12
                Producer.

                (a) Except as provided in paragraph (b) of this section, producer means any person who produces milk approved by a duly constituted regulatory agency for fluid consumption as Grade A milk and whose milk (or components of milk) is:
                (1) Received at a pool plant directly from the producer or diverted by the plant operator in accordance with § 1001.13; or
                (2) Received by a handler described in § 1000.9(c).

                (b) Producer shall not include a dairy farmer described in paragraphs (b)(1) through (6) of this section. A dairy farmer described in paragraphs (b)(5) or (6) of this section shall be known as a dairy farmer for other markets.
                
                (1) A producer-handler as defined in any Federal order;
                (2) A dairy farmer whose milk is received at an exempt plant, excluding producer milk diverted to the exempt plant pursuant to § 1001.13(d);
                (3) A dairy farmer whose milk is received by diversion at a pool plant from a handler regulated under another Federal order if the other Federal order designates the dairy farmer as a producer under that order and that milk is allocated by request to a utilization other than Class I;
                (4) A dairy farmer whose milk is reported as diverted to a plant fully regulated under another Federal order with respect to that portion of the milk so diverted that is assigned to Class I under the provisions of such other order;
                (5) For any month of December through June, any dairy farmer whose milk is received at a pool plant or by a cooperative association handler described in § 1000.9(c) if the pool plant operator or the cooperative association caused milk from the same farm to be delivered to any plant as other than producer milk, as defined under the order in this part or any other Federal milk order, during the same month, either of the 2 preceding months, or during any of the preceding months of July through November; and
                (6) For any month of July through November, any dairy farmer whose milk is received at a pool plant or by a cooperative association handler described in § 1000.9(c) if the pool plant operator or the cooperative association caused milk from the same farm to be delivered to any plant as other than producer milk, as defined under the order in this part or any other Federal milk order, during the same month.
              
              
                
                § 1001.13
                Producer milk.
                
                  Producer milk means the skim milk (or the skim equivalent of components of skim milk) and butterfat contained in milk of a producer that is:
                (a) Received by the operator of a pool plant directly from a producer or from a handler described in § 1000.9(c). Any milk which is picked up from the producer's farm in a tank truck under the control of the operator of a pool plant or a handler described in § 1000.9(c) but which is not received at a plant until the following month shall be considered as having been received by the handler during the month in which it is picked up at the farm. All milk received pursuant to this paragraph shall be priced at the location of the plant where it is first physically received;
                (b) Received by the operator of a pool plant or a handler described in § 1000.9(c) in excess of the quantity delivered to pool plants subject to the following conditions:
                (1) The producers whose farms are outside of the states included in the marketing area and outside the states of Maine or West Virginia shall be organized into state units and each such unit shall be reported separately; and
                (2) For pooling purposes, each reporting unit must satisfy the shipping standards specified for a supply plant pursuant to § 1001.7(c);
                (c) Diverted by a proprietary pool plant operator to another pool plant. Milk so diverted shall be priced at the location of the plant to which diverted; or
                (d) Diverted by the operator of a pool plant or by a handler described in § 1000.9(c) to a nonpool plant, subject to the following conditions:
                (1) Milk of a dairy farmer shall not be eligible for diversion unless one day's milk production of such dairy farmer was physically received as producer milk and the dairy farmer has continuously retained producer status since that time. If a dairy farmer loses producer status under the order in this part (except as a result of a temporary loss of Grade A approval), the dairy farmer's milk shall not be eligible for diversion unless milk of the dairy farmer has been physically received as producer milk at a pool plant during the month;
                (2) Of the total quantity of producer milk received during the month (including diversion but excluding the quantity of producer milk received from a handler described in § 1000.9(c) or which is diverted to another pool plant), the handler diverted to nonpool plants not more than 80 percent during each of the months of September through November and 90 percent during each of the months of January through August and December. In the event that a handler causes the milk of a producer to be over diverted, a dairy farmer will not lose producer status;
                (3) Diverted milk shall be priced at the location of the plant to which diverted.
                (4) Any milk diverted in excess of the limits set forth in paragraph (d)(2) of this section shall not be producer milk. The diverting handler shall designate the dairy farmer deliveries that shall not be producer milk. If the handler fails to designate the dairy farmer deliveries which are ineligible, producer milk status shall be forfeited with respect to all milk diverted to nonpool plants by such handler; and
                (5) The delivery day requirement and the diversion percentages in paragraphs (d)(1) and (d)(2) of this section may be increased or decreased by the Market Administrator if the Market Administrator finds that such revision is necessary to assure orderly marketing and efficient handling of milk in the marketing area. Before making such a finding, the Market Administrator shall investigate the need for the revision either on the Market Administrator's own initiative or at the request of interested persons if the request is made in writing at least 15 days prior to the month for which the requested revision is desired to be effective. If the investigation shows that a revision might be appropriate, the Market Administrator shall issue a notice stating that the revision is being considered and inviting written data, views, and arguments. Any decision to revise an applicable percentage or delivery day requirement must be issued in writing at least one day before the effective date.

                (e) Producer milk shall not include milk of a producer that is subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing program imposed under the authority of another government entity.
                [64 FR 47954, Sept. 1, 1999, as amended at 70 FR 18962, Apr. 12, 2005]
              
              
                § 1001.14
                Other source milk.
                See § 1000.14.
              
              
                § 1001.15
                Fluid milk product.
                See § 1000.15.
              
              
                § 1001.16
                Fluid cream product.
                See § 1000.16.
              
              
                § 1001.17
                [Reserved]
              
              
                § 1001.18
                Cooperative association.
                See § 1000.18.
              
              
                § 1001.19
                Commercial food processing establishment.
                See § 1000.19.
              
            
            
              Handler Reports
              
                § 1001.30
                Reports of receipts and utilization.
                Each handler shall report monthly so that the Market Administrator's office receives the report on or before the 10th day after the end of the month, in the detail and on prescribed forms, as follows:
                (a) Each pool plant operator shall report for each of its operations the following information:
                (1) Product pounds, pounds of butterfat, pounds of protein, and pounds of nonfat solids other than protein (other solids) contained in or represented by:
                (i) Receipts of producer milk, including producer milk diverted by the reporting handler, from sources other than handlers described in § 1000.9(c); and
                (ii) Receipts of milk from handlers described in § 1000.9(c);
                (2) Product pounds and pounds of butterfat contained in:
                (i) Receipts of fluid milk products and bulk fluid cream products from other pool plants;
                (ii) Receipts of other source milk; and
                (iii) Inventories at the beginning and end of the month of fluid milk products and bulk fluid cream products;
                (3) The utilization or disposition of all milk and milk products required to be reported pursuant to this paragraph; and
                (4) Such other information with respect to the receipts and utilization of skim milk, butterfat, milk protein, and other nonfat solids as the market administrator may prescribe.
                (b) Each handler operating a partially regulated distributing plant shall report with respect to such plant in the same manner as prescribed for reports required by paragraph (a) of this section. Receipts of milk that would have been producer milk if the plant had been fully regulated shall be reported in lieu of producer milk. The report shall show also the quantity of any reconstituted skim milk in route disposition in the marketing area.
                (c) Each handler described in § 1000.9(c) shall report:
                (1) The product pounds, pounds of butterfat, pounds of protein, and the pounds of solids-not-fat other than protein (other solids) contained in receipts of milk from producers; and
                (2) The utilization or disposition of such receipts.
                (d) Each handler not specified in paragraph (a) or (b) of this section shall report with respect to its receipts and utilization of milk and milk products in such manner as the market administrator may prescribe.
                [64 FR 47954, Sept. 1, 1999, as amended at 70 FR 18963, Apr. 12, 2005]
              
              
                § 1001.31
                Payroll reports.
                (a) On or before the 22nd day after the end of each month, each handler that operates a pool plant pursuant to § 1001.7 and each handler described in § 1000.9(c) shall report to the market administrator its producer payroll for the month, in detail prescribed by the market administrator, showing for each producer the information specified in § 1001.73(e).
                (b) Each handler operating a partially regulated distributing plant who elects to make payment pursuant to § 1000.76(b) shall report for each dairy farmer who would have been a producer if the plant had been fully regulated in the same manner as prescribed for reports required by paragraph (a) of this section.
              
              
                
                § 1001.32
                Other reports.
                In addition to the reports required pursuant to §§ 1001.30 and 1001.31, each handler shall report any information the market administrator deems necessary to verify or establish each handler's obligation under the order.
              
            
            
              Classification of Milk
              
                § 1001.40
                Classes of utilization.
                See § 1000.40.
              
              
                § 1001.41
                [Reserved]
              
              
                § 1001.42
                Classification of transfers and diversions.
                See § 1000.42.
              
              
                § 1001.43
                General classification rules.
                See § 1000.43.
              
              
                § 1001.44
                Classification of producer milk.
                See § 1000.44.
              
              
                § 1001.45
                Market administrator's reports and announcements concerning classification.
                See § 1000.45.
              
            
            
              Class Prices
              
                § 1001.50
                Class prices, component prices, and advanced pricing factors.
                See § 1000.50.
              
              
                § 1001.51
                Class I differential and price.
                The Class I differential shall be the differential established for Suffolk County, Massachusetts, which is reported in § 1000.52. The Class I price shall be the price computed pursuant to § 1000.50(a) for Suffolk County, Massachusetts.
              
              
                § 1001.52
                Adjusted Class I differentials.
                See § 1000.52.
              
              
                § 1001.53
                Announcement of class prices, component prices, and advanced pricing factors.
                See § 1000.53.
              
              
                § 1001.54
                Equivalent price.
                See § 1000.54.
              
            
            
              Producer Price Differential
              
                § 1001.60
                Handler's value of milk.
                For the purpose of computing a handler's obligation for producer milk, the market administrator shall determine for each month the value of milk of each handler with respect to each of the handler's pool plants and of each handler described in § 1000.9(c) with respect to milk that was not received at a pool plant by adding the amounts computed in paragraphs (a) through (h) of this section and subtracting from that total amount the value computed in paragraph (i) of this section. Unless otherwise specified, the skim milk, butterfat, and the combined pounds of skim milk and butterfat referred to in this section shall result from the steps set forth in § 1000.44(a), (b), and (c), respectively, and the nonfat components of producer milk in each class shall be based upon the proportion of such components in producer skim milk. Receipts of nonfluid milk products that are distributed as labeled reconstituted milk for which payments are made to the producer-settlement fund of another Federal order under § 1000.76(a)(4) or (d) shall be excluded from pricing under this section.
                (a) Class I value. (1) Multiply the pounds of skim milk in Class I by the Class I skim milk price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class I by the Class I butterfat price.
                (b) Class II value. (1) Multiply the pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class II times the Class II butterfat price.
                (c) Class III value. (1) Multiply the pounds of protein in Class III skim milk by the protein price;
                (2) Add an amount obtained by multiplying the pounds of other solids in Class III skim milk by the other solids price; and
                (3) Add an amount obtained by multiplying the pounds of butterfat in Class III by the butterfat price.

                (d) Class IV value. (1) Multiply the pounds of nonfat solids in Class IV skim milk by the nonfat solids price; and
                
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class IV by the butterfat price.
                (e) Multiply the pounds of skim milk and butterfat overage assigned to each class pursuant to § 1000.44(a)(11) and the corresponding step of § 1000.44(b) by the skim milk prices and butterfat prices applicable to each class.
                (f) Multiply the difference between the current month's Class I, II, or III price, as the case may be, and the Class IV price for the preceding month by the hundredweight of skim milk and butterfat subtracted from Class I, II, or III, respectively, pursuant to § 1000.44(a)(7) and the corresponding step of § 1000.44(b);
                (g) Multiply the difference between the Class I price applicable at the location of the pool plant and the Class IV price by the hundredweight of skim milk and butterfat assigned to Class I pursuant to § 1000.43(d) and the hundredweight of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(3)(i) through (vi) and the corresponding step of § 1000.44(b), excluding receipts of bulk fluid cream products from a plant regulated under other Federal orders and bulk concentrated fluid milk products from pool plants, plants regulated under other Federal orders, and unregulated supply plants.
                (h) Multiply the difference between the Class I price applicable at the location of the nearest unregulated supply plants from which an equivalent volume was received and the Class III price by the pounds of skim milk and butterfat in receipts of concentrated fluid milk products assigned to Class I pursuant to § 1000.43(d) and § 1000.44(a)(3)(i) and the corresponding step of § 1000.44(b) and the pounds of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(8) and the corresponding step of § 1000.44(b), excluding such skim milk and butterfat in receipts of fluid milk products from an unregulated supply plant to the extent that an equivalent amount of skim milk or butterfat disposed of to such plant by handlers fully regulated under any Federal milk order is classified and priced as Class I milk and is not used as an offset for any other payment obligation under any order.
                (i) For reconstituted milk made from receipts of nonfluid milk products, multiply $1.00 (but not more than the difference between the Class I price applicable at the location of the pool plant and the Class IV price) by the hundredweight of skim milk and butterfat contained in receipts of nonfluid milk products that are allocated to Class I use pursuant to § 1000.43(d).
                [64 FR 47954, Sept. 1, 1999, as amended at 65 FR 82834, Dec. 28, 2000; 68 FR 7065, Feb. 12, 2003]
              
              
                § 1001.61
                Computation of producer price differential.
                For each month, the market administrator shall compute a producer price differential per hundredweight. The report of any handler who has not made payments required pursuant to § 1001.71 for the preceding month shall not be included in the computation of the producer price differential, and such handler's report shall not be included in the computation for succeeding months until the handler has made full payment of outstanding monthly obligations. Subject to the conditions in this paragraph, the market administrator shall compute the producer price differential in the following manner:
                (a) Combine into one total the values computed pursuant to § 1001.60 for all handlers required to file reports prescribed in § 1001.30;
                (b) Subtract the total of the values obtained by multiplying each handler's total pounds of protein, other solids, and butterfat contained in the milk for which an obligation was computed pursuant to § 1001.60 by the protein price, other solids price, and the butterfat price, respectively;
                (c) Add an amount equal to the minus location adjustments and subtract an amount equal to the plus location adjustments computed pursuant to § 1001.75;
                (d) Add an amount equal to not less than one-half of the unobligated balance in the producer-settlement fund;
                (e) Divide the resulting amount by the sum of the following for all handlers included in these computations:

                (1) The total hundredweight of producer milk; and
                
                (2) The total hundredweight for which a value is computed pursuant to § 1001.60(h); and
                (f) Subtract not less than 4 cents nor more than 5 cents from the price computed pursuant to paragraph (e) of this section. The result, rounded to the nearest cent, shall be known as the producer price differential for the month.
                [68 FR 7065, Feb. 12, 2003]
              
              
                § 1001.62
                Announcement of producer prices.
                On or before the 14th day after the end of the month, the Market Administrator shall announce the following prices and information:
                (a) The producer price differential;
                (b) The protein price;
                (c) The nonfat solids price;
                (d) The other solids price;
                (e) The butterfat price;
                (f) The average butterfat, protein, nonfat solids, and other solids content of producer milk; and
                (g) The statistical uniform price for milk containing 3.5 percent butterfat computed by combining the Class III price and the producer price differential.
                (h) If the 14th falls on a Saturday, Sunday, or national holiday, the Market Administrator may have up to two additional business days to announce the producer price differential and the statistical uniform price.
                [64 FR 47954, Sept. 1, 1999, as amended at 65 FR 82834, Dec. 28, 2000; 68 FR 7065, Feb. 12, 2003; 70 FR 18963, Apr. 12, 2005]
              
            
            
              Payments for Milk
              
                § 1001.70
                Producer-settlement fund.
                See § 1000.70.
              
              
                § 1001.71
                Payments to the producer-settlement fund.
                Each handler shall make payment to the producer-settlement fund in a manner that provides receipt of the funds by the Market Administrator no later than two days after the announcement of the producer price differential and the statistical uniform price pursuant to § 1001.62 (except as provided for in § 1000.90). Payment shall be the amount, if any, by which the amount specified in paragraph (a) of this section exceeds the amount specified in paragraph (b) of this section:
                (a) The total value of milk to the handler for the month as determined pursuant to § 1001.60.
                (b) The sum of:
                (1) An amount obtained by multiplying the total hundredweight of producer milk as determined pursuant to § 1000.44(c) by the producer price differential as adjusted pursuant to § 1001.75;
                (2) An amount obtained by multiplying the total pounds of protein, other solids, and butterfat contained in producer milk by the protein, other solids, and butterfat prices respectively; and
                (3) An amount obtained by multiplying the pounds of skim milk and butterfat for which a value was computed pursuant to § 1001.60(h) by the producer price differential as adjusted pursuant to § 1001.75 for the location of the plant from which received.
                [64 FR 47954, Sept. 1, 1999, as amended at 65 FR 82834, Dec. 28, 2000; 68 FR 7066, Feb. 12, 2003; 70 FR 18963, Apr. 12, 2005]
              
              
                § 1001.72
                Payments from the producer—settlement fund.
                No later than the day after the due date required for payment to the Market Administrator pursuant to § 1001.71 (except as provided in § 1001.90), the Market Administrator shall pay to each handler the amount, if any, by which the amount computed pursuant to § 1001.71(b) exceeds the amount computed pursuant to § 1001.71(a). If, at such time, the balance in the producer-settlement fund is insufficient to make all payments pursuant to this section, the Market Administrator shall reduce uniformly such payments and shall complete the payments as soon as the funds are available.
                [70 FR 18963, Apr. 12, 2005]
              
              
                § 1001.73
                Payments to producers and to cooperative associations.
                (a) Each handler that is not paying a cooperative association for producer milk shall pay each producer as follows:
                (1) Partial payment. For each producer who has not discontinued shipments as of the 23rd day of the month, payment shall be made so that it is received by the producer on or before the 26th day of the month (except as provided in § 1000.90) for milk received during the first 15 days of the month at not less than the lowest announced class price for the preceding month, less proper deductions authorized in writing by the producer.
                (2) Final payment. For milk received during the month, payment shall be made during the following month so it is received by each producer no later than the day after the required date of payment by the Market Administrator, pursuant to § 1001.72, in an amount computed as follows:
                (i) Multiply the hundredweight of producer milk received by the producer price differential for the month as adjusted pursuant to § 1001.75;
                (ii) Multiply the pounds of butterfat received by the butterfat price for the month;
                (iii) Multiply the pounds of protein received by the protein price for the month;
                (iv) Multiply the pounds of other solids received by the other solids price for the month; and
                (v) Add the amounts computed in paragraphs (a)(2)(i) through (iv) of this section, and from that sum:
                (A) Subtract the partial payment made pursuant to paragraph (a)(1) of this section;
                (B) Subtract the deduction for marketing services pursuant to § 1000.86;
                (C) Add or subtract for errors made in previous payments to the producer; and
                (D) Subtract proper deductions authorized in writing by the producer.
                (b) One day before partial and final payments are due pursuant to paragraph (a) of this section, each handler shall pay a cooperative association for milk received as follows:
                (1) Partial payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk (including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk) received during the first 15 days of the month from a cooperative association in any capacity, except as the operator of a pool plant, the payment shall be equal to the hundredweight of milk received multiplied by the lowest announced class price for the preceding month.
                (2) Partial payment to a cooperative association for milk transferred from its pool plant. For bulk milk/skimmed milk products received during the first 15 days of the month from a cooperative association in its capacity as the operator of a pool plant, the partial payment shall be at the pool plant operator's estimated use value of the milk using the most recent class prices available at the receiving plant's location.
                (3) Final payment to a cooperative association for milk transferred from its pool plant. Following the classification of bulk fluid milk products and bulk fluid cream products received during the month from a cooperative association in its capacity as the operator of a pool plant, the final payment for such receipts shall be determined as follows:
                (i) Multiply the hundredweight of Class I skim milk by the Class I skim milk price for the month at the receiving plant;
                (ii) Multiply the pounds of Class I butterfat by the Class I butterfat price for the month at the receiving plant;
                (iii) Multiply the pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price;
                (iv) Multiply the pounds of butterfat in Class II times the Class II butterfat price;
                (v) Multiply the pounds of nonfat solids in Class IV milk by the nonfat solids price for the month;
                (vi) Multiply the pounds of butterfat in Class III and Class IV milk by the butterfat price for the month;
                (vii) Multiply the pounds of protein in Class III milk by the protein price for the month;
                (viii) Multiply the pounds of other solids in Class III milk by the other solids price for the month; and
                (ix) Add together the amounts computed in paragraphs (b)(3)(i) through (viii) of this section and from that sum deduct any payment made pursuant to paragraph (b)(2) of this section.
                (4) Final payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk received from a cooperative association during the month, including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk, the final payment for such milk shall be an amount equal to the sum of the individual payments otherwise payable for such milk pursuant to paragraph (a)(2) of this section.
                (c) If a handler has not received full payment from the market administrator pursuant to § 1001.72 by the payment date specified in paragraph (a) or (b) of this section, the handler may reduce payments pursuant to paragraphs (a) and (b) of this section, but by not more than the amount of the underpayment. The payments shall be completed on the next scheduled payment date after receipt of the balance due from the market administrator.
                (d) If a handler claims that a required payment to a producer cannot be made because the producer is deceased or cannot be located, or because the cooperative association or its lawful successor or assignee is no longer in existence, the payment shall be made to the producer-settlement fund, and in the event that the handler subsequently locates and pays the producer or a lawful claimant, or in the event that the handler no longer exists and a lawful claim is later established, the market administrator shall make the required payment from the producer-settlement fund to the handler or to the lawful claimant as the case may be.
                (e) In making payments to producers pursuant to this section, each handler shall furnish each producer (except for a producer whose milk was received from a cooperative association handler described in § 1000.9(a) or 9(c)), a supporting statement in such form that it may be retained by the recipient which shall show:
                (1) The name, address, Grade A identifier assigned by a duly constituted regulatory agency, and the payroll number of the producer;
                (2) The month and dates that milk was received from the producer, including the daily and total pounds of milk received;
                (3) The total pounds of butterfat, protein, and other solids contained in the producer's milk;
                (4) The minimum rate or rates at which payment to the producer is required pursuant to the order in this part;
                (5) The rate used in making payment if the rate is other than the applicable minimum rate;
                (6) The amount, or rate per hundredweight, or rate per pound of component, and the nature of each deduction claimed by the handler; and
                (7) The net amount of payment to the producer or cooperative association.
                [64 FR 47954, Sept. 1, 1999, as amended at 65 FR 32010, May 22, 2000; 65 FR 82835, Dec. 28, 2000; 68 FR 7066, Feb. 12, 2003; 70 FR 18963, Apr. 12, 2005]
              
              
                § 1001.74
                [Reserved]
              
              
                § 1001.75
                Plant location adjustments for producer milk and nonpool milk.
                For purposes of making payments for producer milk and nonpool milk, a plant location adjustment shall be determined by subtracting the Class I price specified in § 1001.51 from the Class I price at the plant's location. The difference, plus or minus as the case may be, shall be used to adjust the payments required pursuant to §§ 1001.73 and 1000.76.
              
              
                § 1001.76
                Payments by a handler operating a partially regulated distributing plant.
                See § 1000.76.
              
              
                § 1001.77
                Adjustment of accounts.
                See § 1000.77.
              
              
                § 1001.78
                Charges on overdue accounts.
                See § 1000.78.
              
            
            
              Administrative Assessment and Marketing Service Deduction
              
                § 1001.85
                Assessment for order administration.
                See § 1000.85.
              
              
                § 1001.86
                Deduction for marketing services.
                See § 1000.86.
                
              
            
          
        
        
          PARTS 1002-1004 [RESERVED]
        
        
          Pt. 1005
          PART 1005—MILK IN THE APPALACHIAN MARKETING AREA
          
            
              Subpart—Order Regulating Handling
              
                General Provisions
                Sec.
                1005.1
                General provisions.
              
              
                Definitions
                1005.2
                Appalachian marketing area.
                1005.3
                Route disposition.
                1005.4
                Plant.
                1005.5
                Distributing plant.
                1005.6
                Supply plant.
                1005.7
                Pool plant.
                1005.8
                Nonpool plant.
                1005.9
                Handler.
                1005.10
                Producer-handler.
                1005.11
                [Reserved]
                1005.12
                Producer.
                1005.13
                Producer milk.
                1005.14
                Other source milk.
                1005.15
                Fluid milk product.
                1005.16
                Fluid cream product.
                1005.17
                [Reserved]
                1005.18
                Cooperative association.
                1005.19
                Commercial food processing establishment.
              
              
                Handler Reports
                1005.30
                Reports of receipts and utilization.
                1005.31
                Payroll reports.
                1005.32
                Other reports.
              
              
                Classification of Milk
                1005.40
                Classes of utilization.
                1005.41
                [Reserved]
                1005.42
                Classification of transfers and diversions.
                1005.43
                General classification rules.
                1005.44
                Classification of producer milk.
                1005.45
                Market administrator's reports and announcements concerning classification.
              
              
                Class Prices
                1005.50
                Class prices, component prices, and advanced pricing factors.
                1005.51
                Class I differential, adjustments to Class I prices, and Class I price.
                1005.52
                Adjusted Class I differentials.
                1005.53
                Announcement of class prices, component prices, and advanced pricing factors.
                1005.54
                Equivalent price.
              
              
                Uniform Prices
                1005.60
                Handler's value of milk.
                1005.61
                Computation of uniform prices.
                1005.62
                Announcement of uniform prices.
              
              
                Payments for Milk
                1005.70
                Producer-settlement fund.
                1005.71
                Payments to the producer-settlement fund.
                1005.72
                Payments from the producer-settlement fund.
                1005.73
                Payments to producers and to cooperative associations.
                1005.74
                [Reserved]
                1005.75
                Plant location adjustments for producer milk and nonpool milk.
                1005.76
                Payments by a handler operating a partially regulated distributing plant.
                1005.77
                Adjustment of accounts.
                1005.78
                Charges on overdue accounts.
              
              
                Marketwide Service Payments
                1005.80
                Transportation credit balancing fund.
                1005.81
                Payments to the transportation credit balancing fund.
                1005.82
                Payments from the transportation credit balancing fund.
                1005.83
                Mileage rate for the transportation credit balancing fund.
              
              
                Administrative Assessment and Marketing Service Deduction
                1005.85
                Assessment for order administration.
                1005.86
                Deduction for marketing services.
              
            
          
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Source:
            64 FR 47960, Sept. 1, 1999, unless otherwise noted.
          
          
            Subpart—Order Regulating Handling
            
              General Provisions
              
                § 1005.1
                General provisions.
                The terms, definitions, and provisions in part 1000 of this chapter apply to this part 1005. In this part 1005, all references to sections in part 1000 refer to part 1000 of this chapter.
              
            
            
              Definitions
              
                § 1005.2
                Appalachian marketing area.

                The marketing area means all the territory within the bounds of the following states and political subdivisions, including all piers, docks and wharves connected therewith and all craft moored thereat, and all territory occupied by government (municipal, State or Federal) reservations, installations, institutions, or other similar establishments if any part thereof is within any of the listed states or political subdivisions:
                
                  Georgia Counties
                  Catoosa, Chattooga, Dade, Fannin, Murray, Walker, and Whitfield.
                  Indiana Counties
                  Clark, Crawford, Daviess, Dubois, Floyd, Gibson, Greene, Harrison, Knox, Martin, Orange, Perry, Pike, Posey, Scott, Spencer, Sullivan, Vanderburgh, Warrick, and Washington.
                  Kentucky Counties
                  Adair, Anderson, Bath, Bell, Bourbon, Boyle, Breathitt, Breckinridge, Bullitt, Butler, Carroll, Carter, Casey, Clark, Clay, Clinton, Cumberland, Daviess, Edmonson, Elliott, Estill, Fayette, Fleming, Franklin, Gallatin, Garrard, Grayson, Green, Hancock, Hardin, Harlan, Hart, Henderson, Henry, Hopkins, Jackson, Jefferson, Jessamine, Knott, Knox, Larue, Laurel, Lee, Leslie, Letcher, Lincoln, Madison, Marion, McCreary, McLean, Meade, Menifee, Mercer, Montgomery, Morgan, Muhlenberg, Nelson, Nicholas, Ohio, Oldham, Owen, Owsley, Perry, Powell, Pulaski, Rockcastle, Rowan, Russell, Scott, Shelby, Spencer, Taylor, Trimble, Union, Washington, Wayne, Webster, Whitley, Wolfe, and Woodford.
                  North Carolina and South Carolina
                  All of the States of North Carolina and South Carolina.
                  Tennessee Counties
                  Anderson, Blount, Bradley, Campbell, Carter, Claiborne, Cocke, Cumberland, Grainger, Greene, Hamblen, Hamilton, Hancock, Hawkins, Jefferson, Johnson, Knox, Loudon, Marion, McMinn, Meigs, Monroe, Morgan, Polk, Rhea, Roane, Scott, Sequatchie, Sevier, Sullivan, Unicoi, Union, and Washington.
                  Virginia Counties and Cities
                  Alleghany, Amherst, Augusta, Bath, Bedford, Bland, Botetourt, Buchanan, Campbell, Carroll, Craig, Dickenson, Floyd, Franklin, Giles, Grayson, Henry, Highland, Lee, Montgomery, Patrick, Pittsylvania, Pulaski, Roanoke, Rockbridge, Rockingham, Russell, Scott, Smyth, Tazewell, Washington, Wise, and Wythe; and the cities of Bedford, Bristol, Buena Vista, Clifton Forge, Covington, Danville, Galax, Harrisonburg, Lexington, Lynchburg, Martinsville, Norton, Radford, Roanoke, Salem, Staunton, and Waynesboro.
                  West Virginia Counties
                  McDowell and Mercer.
                
                [64 FR 47960, Sept. 1, 1999, as amended at 70 FR 59223, Oct. 12, 2005]
              
              
                § 1005.3
                Route disposition.
                See § 1000.3.
              
              
                § 1005.4
                Plant.
                See § 1000.4.
              
              
                § 1005.5
                Distributing plant.
                See § 1000.5.
              
              
                § 1005.6
                Supply plant.
                See § 1000.6.
              
              
                § 1005.7
                Pool plant.
                
                  Pool plant means a plant specified in paragraphs (a) through (d) of this section, a unit of plants as specified in paragraph (e) of this section, or a plant specified in paragraph (g) of this section but excluding a plant specified in paragraph (h) of this section. The pooling standards described in paragraphs (c) and (d) of this section are subject to modification pursuant to paragraph (f) of this section:
                (a) A distributing plant, other than a plant qualified as a pool plant pursuant to paragraph (b) of this section or § ____.7(b) of any other Federal milk order, from which during the month 50 percent or more of the fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) are disposed of as route disposition or are transferred in the form of packaged fluid milk products to other distributing plants. At least 25 percent of such route disposition and transfers must be to outlets in the marketing area.
                (b) Any distributing plant located in the marketing area which during the month processed at least 50 percent of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) into ultra-pasteurized or aseptically-processed fluid milk products.

                (c) A supply plant from which 50 percent or more of the total quantity of milk that is physically received during the month from dairy farmers and handlers described in § 1000.9(c), including milk that is diverted from the plant, is transferred to pool distributing plants. Concentrated milk transferred from the supply plant to a distributing plant for an agreed-upon use other than Class I shall be excluded from the supply plant's shipments in computing the plant's shipping percentage.
                (d) A plant located within the marketing area or in the State of Virginia that is operated by a cooperative association if pool plant status under this paragraph is requested for such plant by the cooperative association and during the month at least 60 percent of the producer milk of members of such cooperative association is delivered directly from farms to pool distributing plants or is transferred to such plants as a fluid milk product (excluding concentrated milk transferred to a distributing plant for an agreed-upon use other than Class I) from the cooperative's plant.
                (e) Two or more plants operated by the same handler and that are located within the marketing area may qualify for pool status as a unit by meeting the total and in-area route disposition requirements specified in paragraph (a) of this section and the following additional requirements:
                (1) At least one of the plants in the unit must qualify as a pool plant pursuant to paragraph (a) of this section;
                (2) Other plants in the unit must process only Class I or Class II products and must be located in a pricing zone providing the same or a lower Class I price than the price applicable at the distributing plant included in the unit pursuant to paragraph (e)(1) of this section; and
                (3) A written request to form a unit, or to add or remove plants from a unit, must be filed with the market administrator prior to the first day of the month for which it is to be effective.
                (f) The applicable shipping percentages of paragraphs (c) and (d) of this section may be increased or decreased by the market administrator if the market administrator finds that such adjustment is necessary to encourage needed shipments or to prevent uneconomic shipments. Before making such a finding, the market administrator shall investigate the need for adjustment either on the market administrator's own initiative or at the request of interested parties if the request is made in writing at least 15 days prior to the date for which the requested revision is desired effective. If the investigation shows that an adjustment of the shipping percentages might be appropriate, the market administrator shall issue a notice stating that an adjustment is being considered and invite data, views and arguments. Any decision to revise an applicable shipping percentage must be issued in writing at least one day before the effective date.
                (g) Any distributing plant other than a plant qualified as a pool plant pursuant to paragraph § 1005.(7)(a) or paragraph (b) of this section or § ___.7(b) of any other Federal milk order or § 1005.(7)(e) or § 1000.(8)(a) or § 1000.(8)(e); located within the marketing area as described on May 1, 2006, in § 1005.2, from which there is route disposition and/or transfers of packaged fluid milk products in any non-Federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk provided that 25 percent or more of the total quantity of fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) is disposed of as route disposition and/or is transferred in the form of packaged fluid milk products to other plants. At least 25 percent of such route disposition and/or transfers, in aggregate, are in any non-Federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk. Subject to the following exclusion:
                (1) The plant is subject to the pricing provisions of a State-operated milk pricing plan which provides for the payment of minimum class prices for raw milk;
                (2) A producer-handler described in § 1005.10 with less than three million pounds during the month of route disposition and/or transfers of packaged fluid milk products to other plants.
                (h) The term pool plant shall not apply to the following plants:
                (1) A producer-handler plant;
                
                (2) An exempt plant as defined in § 1000.8(e);
                (3) A plant qualified pursuant to paragraph (a) of this section which is not located within any Federal order marketing area, meets the pooling requirements of another Federal order, and has had greater route disposition in such other Federal order marketing area for 3 consecutive months;
                (4) A plant qualified pursuant to paragraph (a) of this section which is located in another Federal order marketing area, meets the pooling standards of the other Federal order, and has not had a majority of its route disposition in this marketing area for 3 consecutive months or is locked into pool status under such other Federal order without regard to its route disposition in any other Federal order marketing area;
                (5) A plant qualified pursuant to paragraph (c) of this section which also meets the pooling requirements of another Federal order and from which greater qualifying shipments are made to plants regulated under such other order than are made to plants regulated under the order in this part, or such plant has automatic pooling status under such other order; and
                (6) That portion of a pool plant designated as a “nonpool plant” that is physically separate and operated separately from the pool portion of such plant. The designation of a portion of a regulated plant as a nonpool plant must be requested in writing by the handler and must be approved by the market administrator.
                [64 FR 47960, Sept. 1, 1999, as amended at 71 FR 25497, May 1, 2006; 71 FR 28249, May 16, 2006]
              
              
                § 1005.8
                Nonpool plant.
                See § 1000.8.
              
              
                § 1005.9
                Handler.
                See § 1000.9.
              
              
                § 1005.10
                Producer-handler.
                
                  Producer-handler means a person who:
                (a) Operates a dairy farm and a distributing plant from which there is route disposition in the marketing area, and from which total route disposition and packaged sales of fluid milk products to other plants during the month does not exceed 3 million pounds;
                (b) Receives no fluid milk products, and acquires no fluid milk products for route disposition, from sources other than own farm production;
                (c) Disposes of no other source milk as Class I milk except by increasing the nonfat milk solids content of the fluid milk products received from own farm production; and
                (d) Provides proof satisfactory to the market administrator that the care and management of the dairy animals and other resources necessary to produce all Class I milk handled, and the processing and packaging operations are the producer-handler's own enterprise and are operated at the producer-handler's own risk.
                (e) Any producer-handler with Class I route dispositions and/or transfers of packaged fluid milk products in the marketing area described in § 1131.2 of this chapter shall be subject to payments into the Order 1131 producer settlement fund on such dispositions pursuant to § 1000.76(a) and payments into the Order 1131 administrative fund provided such dispositions are less than three million pounds in the current month and such producer-handler had total Class I route dispositions and/or transfers of packaged fluid milk products from own farm production of three million pounds or more the previous month. If the producer-handler has Class I route dispositions and/or transfers of packaged fluid milk products into the marketing area described in § 1131.2 of this chapter of three million pounds or more during the current month, such producer-handler shall be subject to the provisions described in § 1131.7 of this chapter or § 1000.76(a).
                [64 FR 47960, Sept. 1, 1999, as amended at 71 FR 25498, May 1, 2006; 75 FR 21160, Apr. 23, 2010]
              
              
                § 1005.11
                [Reserved]
              
              
                § 1005.12
                Producer.

                (a) Except as provided in paragraph (b) of this section, producer means any person who produces milk approved by a duly constituted regulatory agency for fluid consumption as Grade A milk and whose milk (or components of milk) is:
                
                (1) Received at a pool plant directly from the producer or diverted by the plant operator in accordance with § 1005.13; or
                (2) Received by a handler described in § 1000.9(c).
                (b) Producer shall not include:
                (1) A producer-handler as defined in any Federal order;
                (2) A dairy farmer whose milk is received at an exempt plant, excluding producer milk diverted to the exempt plant pursuant to § 1005.13(d);
                (3) A dairy farmer whose milk is received by diversion at a pool plant from a handler regulated under another Federal order if the other Federal order designates the dairy farmer as a producer under that order and that milk is allocated by request to a utilization other than Class I; and
                (4) A dairy farmer whose milk is reported as diverted to a plant fully regulated under another order with respect to that portion of the milk so diverted that is assigned to Class I under the provisions of such other order.
              
              
                § 1005.13
                Producer milk.

                Except as provided for in paragraph (e) of this section, Producer milk means the skim milk (or the skim equivalent of components of skim milk) and butterfat contained in milk of a producer that is:
                (a) Received by the operator of a pool plant directly from a producer or a handler described in § 1000.9(c). All milk received pursuant to this paragraph shall be priced at the location of the plant where it is first physically received;
                (b) Received by a handler described in § 1000.9(c) in excess of the quantity delivered to pool plants;
                (c) Diverted by a pool plant operator to another pool plant. Milk so diverted shall be priced at the location of the plant to which diverted; or
                (d) Diverted by the operator of a pool plant or a handler described in § 1000.9(c) to a nonpool plant, subject to the following conditions:
                (1) In any month of July through December, not less than 1 days' production of the producer whose milk is diverted is physically received at a pool plant during the month;
                (2) In any month of January through June, not less than 1 days' production of the producer whose milk is diverted is physically received at a pool plant during the month;
                (3) The total quantity of milk so diverted during the month by a cooperative association shall not exceed 25 percent during the months of July through November, January, and February, and 35 percent during the months of December and March through June, of the producer milk that the cooperative association caused to be delivered to, and physically received at, pool plants during the month, excluding the total pounds of bulk milk received directly from producers meeting the conditions as described in § 1005.82(c)(2)(ii) and (iii), and for which a transportation credit is requested;
                (4) The operator of a pool plant that is not a cooperative association may divert any milk that is not under the control of a cooperative association that diverts milk during the month pursuant to paragraph (d) of this section. The total quantity of milk so diverted during the month shall not exceed 25 percent during the months of July through November, January, and February, and 35 percent during the months of December and March through June, of the producer milk physically received at such plant (or such unit of plants in the case of plants that pool as a unit pursuant to § 1005.7(e)) during the month, excluding the quantity of producer milk received from a handler described in § 1000.9(c) of this chapter and excluding the total pounds of bulk milk received directly from producers meeting the conditions as described in § 1005.82(c)(2)(ii) and (iii), and for which a transportation credit is requested;
                (5) Any milk diverted in excess of the limits prescribed in paragraphs (d)(3) and (4) of this section shall not be producer milk. If the diverting handler or cooperative association fails to designate the dairy farmers' deliveries that will not be producer milk, no milk diverted by the handler or cooperative association shall be producer milk;

                (6) Diverted milk shall be priced at the location of the plant to which diverted; and
                
                (7) The delivery day requirements and the diversion percentages in paragraphs (d)(1) through (4) of this section may be increased or decreased by the market administrator if the market administrator finds that such revision is necessary to assure orderly marketing and efficient handling of milk in the marketing area. Before making such a finding, the market administrator shall investigate the need for the revision either on the market administrator's own initiative or at the request of interested persons. If the investigation shows that a revision might be appropriate, the market administrator shall issue a notice stating that the revision is being considered and inviting written data, views, and arguments. Any decision to revise an applicable percentage must be issued in writing at least one day before the effective date.
                (e) Producer milk shall not include milk of a producer that is subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing program imposed under the authority of a State government maintaining marketwide pooling of returns.
                [64 FR 47960, Sept. 1, 1999, as amended at 70 FR 59223, Oct. 12, 2005; 71 FR 62378; Oct. 25, 2006; 73 FR 14156, Mar. 17, 2008; 73 FR 26315, May 9, 2008; 79 FR 25005, May 2, 2014; 79 FR 26591, May 9, 2014]
              
              
                § 1005.14
                Other source milk.
                See § 1000.14.
              
              
                § 1005.15
                Fluid milk product.
                See § 1000.15.
              
              
                § 1005.16
                Fluid cream product.
                See § 1000.16.
              
              
                § 1005.17
                [Reserved]
              
              
                § 1005.18
                Cooperative association.
                See § 1000.18.
              
              
                § 1005.19
                Commercial food processing establishment.
                See § 1000.19.
              
            
            
              Handler Reports
              
                § 1005.30
                Reports of receipts and utilization.
                Each handler shall report monthly so that the market administrator's office receives the report on or before the 7th day after the end of the month, in the detail and on prescribed forms, as follows:
                (a) With respect to each of its pool plants, the quantities of skim milk and butterfat contained in or represented by:
                (1) Receipts of producer milk, including producer milk diverted by the reporting handler, from sources other than handlers described in § 1000.9(c);
                (2) Receipts of milk from handlers described in § 1000.9(c);
                (3) Receipts of fluid milk products and bulk fluid cream products from other pool plants;
                (4) Receipts of other source milk;
                (5) Receipts of bulk milk from a plant regulated under another Federal order, except Federal Order 1007, for which a transportation credit is requested pursuant to § 1005.82;
                (6) Receipts of producer milk described in § 1005.82(c)(2), including the identity of the individual producers whose milk is eligible for the transportation credit pursuant to that paragraph and the date that such milk was received;
                (7) For handlers submitting transportation credit requests, transfers of bulk milk to nonpool plants, including the dates that such milk was transferred;
                (8) Inventories at the beginning and end of the month of fluid milk products and bulk fluid cream products; and
                (9) The utilization or disposition of all milk and milk products required to be reported pursuant to this paragraph.

                (b) Each handler operating a partially regulated distributing plant shall report with respect to such plant in the same manner as prescribed for reports required by paragraph (a) of this section. Receipts of milk that would have been producer milk if the plant had been fully regulated shall be reported in lieu of producer milk. The report shall show also the quantity of any reconstituted skim milk in route disposition in the marketing area.
                
                (c) Each handler described in § 1000.9(c) shall report:
                (1) The quantities of all skim milk and butterfat contained in receipts of milk from producers;
                (2) The utilization or disposition of all such receipts; and
                (3) With respect to milk for which a cooperative association is requesting a transportation credit pursuant to § 1005.82, all of the information required in paragraphs (a)(5), (a)(6), and (a)(7) of this section.
                (d) Each handler not specified in paragraphs (a) through (c) of this section shall report with respect to its receipts and utilization of milk and milk products in such manner as the market administrator may prescribe.
              
              
                § 1005.31
                Payroll reports.
                (a) On or before the 20th day after the end of each month, each handler that operates a pool plant pursuant to § 1005.7 and each handler described in § 1000.9(c) shall report to the market administrator its producer payroll for the month, in detail prescribed by the market administrator, showing for each producer the information specified in § 1005.73(e).
                (b) Each handler operating a partially regulated distributing plant who elects to make payment pursuant to § 1000.76(b) shall report for each dairy farmer who would have been a producer if the plant had been fully regulated in the same manner as prescribed for reports required by paragraph (a) of this section.
              
              
                § 1005.32
                Other reports.
                (a) On or before the 20th day after the end of each month, each handler described in § 1000.9(a) and (c) shall report to the market administrator any adjustments to transportation credit requests as reported pursuant to § 1005.30(a)(5), (6), and (7).
                (b) In addition to the reports required pursuant to §§ 1005.30, 1005.31, and 1005.32(a), each handler shall report any information the market administrator deems necessary to verify or establish each handler's obligation under the order.
              
            
            
              Classification of Milk
              
                § 1005.40
                Classes of utilization.
                See § 1000.40.
              
              
                § 1005.41
                [Reserved]
              
              
                § 1005.42
                Classification of transfers and diversions.
                See § 1000.42.
              
              
                § 1005.43
                General classification rules.
                See § 1000.43.
              
              
                § 1005.44
                Classification of producer milk.
                See § 1000.44.
              
              
                § 1005.45
                Market administrator's reports and announcements concerning classification.
                See § 1000.45.
              
            
            
              Class Prices
              
                § 1005.50
                Class prices, component prices, and advanced pricing factors.
                See § 1000.50.
              
              
                § 1005.51
                Class I differential, adjustments to Class I prices, and Class I price.
                (a) The Class I differential shall be the differential established for Mecklenburg County, North Carolina, which is reported in § 1000.52. The Class I price shall be the price computed pursuant to § 1005.50(a) for Mecklenburg County, North Carolina.
                (b) Adjustment to Class I prices. Class I prices shall be established pursuant to § 1000.50(a), (b) and (c) using the following adjustments:
                
                  
                    State
                    County/parish
                    FIPS
                    Class I price adjustment
                  
                  
                    GA
                    CATOOSA
                    13047
                    0.60
                  
                  
                    GA
                    CHATTOOGA
                    13055
                    0.60
                  
                  
                    GA
                    DADE
                    13083
                    0.60
                  
                  
                    GA
                    FANNIN
                    13111
                    0.60
                  
                  
                    GA
                    MURRAY
                    13213
                    0.60
                  
                  
                    GA
                    WALKER
                    13295
                    0.60
                  
                  
                    GA
                    WHITFIELD
                    13313
                    0.60
                  
                  
                    IN
                    CLARK
                    18019
                    0.10
                  
                  
                    IN
                    CRAWFORD
                    18025
                    0.10
                  
                  
                    IN
                    DAVIESS
                    18027
                    0.10
                  
                  
                    IN
                    DUBOIS
                    18037
                    0.10
                  
                  
                    IN
                    FLOYD
                    18043
                    0.10
                  
                  
                    IN
                    GIBSON
                    18051
                    0.10
                  
                  
                    IN
                    GREENE
                    18055
                    0.10
                  
                  
                    IN
                    HARRISON
                    18061
                    0.10
                  
                  
                    IN
                    KNOX
                    18083
                    0.10
                  
                  
                    
                    IN
                    MARTIN
                    18101
                    0.10
                  
                  
                    IN
                    ORANGE
                    18117
                    0.10
                  
                  
                    IN
                    PERRY
                    18123
                    0.10
                  
                  
                    IN
                    PIKE
                    18125
                    0.10
                  
                  
                    IN
                    POSEY
                    18129
                    0.10
                  
                  
                    IN
                    SCOTT
                    18143
                    0.10
                  
                  
                    IN
                    SPENCER
                    18147
                    0.10
                  
                  
                    IN
                    SULLIVAN
                    18153
                    0.10
                  
                  
                    IN
                    VANDERBURGH
                    18163
                    0.10
                  
                  
                    IN
                    WARRICK
                    18173
                    0.10
                  
                  
                    IN
                    WASHINGTON
                    18175
                    0.10
                  
                  
                    KY
                    ADAIR
                    21001
                    0.20
                  
                  
                    KY
                    ANDERSON
                    21005
                    0.40
                  
                  
                    KY
                    BATH
                    21011
                    0.40
                  
                  
                    KY
                    BELL
                    21013
                    0.50
                  
                  
                    KY
                    BOURBON
                    21017
                    0.40
                  
                  
                    KY
                    BOYLE
                    21021
                    0.40
                  
                  
                    KY
                    BREATHITT
                    21025
                    0.70
                  
                  
                    KY
                    BRECKINRIDGE
                    21027
                    0.10
                  
                  
                    KY
                    BULLITT
                    21029
                    0.10
                  
                  
                    KY
                    BUTLER
                    21031
                    0.20
                  
                  
                    KY
                    CARROLL
                    21041
                    0.10
                  
                  
                    KY
                    CARTER
                    21043
                    0.40
                  
                  
                    KY
                    CASEY
                    21045
                    0.20
                  
                  
                    KY
                    CLARK
                    21049
                    0.40
                  
                  
                    KY
                    CLAY
                    21051
                    0.50
                  
                  
                    KY
                    CLINTON
                    21053
                    0.50
                  
                  
                    KY
                    CUMBERLAND
                    21057
                    0.50
                  
                  
                    KY
                    DAVIESS
                    21059
                    0.10
                  
                  
                    KY
                    EDMONSON
                    21061
                    0.20
                  
                  
                    KY
                    ELLIOTT
                    21063
                    0.40
                  
                  
                    KY
                    ESTILL
                    21065
                    0.40
                  
                  
                    KY
                    FAYETTE
                    21067
                    0.40
                  
                  
                    KY
                    FLEMING
                    21069
                    0.40
                  
                  
                    KY
                    FRANKLIN
                    21073
                    0.10
                  
                  
                    KY
                    GALLATIN
                    21077
                    0.10
                  
                  
                    KY
                    GARRARD
                    21079
                    0.40
                  
                  
                    KY
                    GRAYSON
                    21085
                    0.20
                  
                  
                    KY
                    GREEN
                    21087
                    0.20
                  
                  
                    KY
                    HANCOCK
                    21091
                    0.10
                  
                  
                    KY
                    HARDIN
                    21093
                    0.10
                  
                  
                    KY
                    HARLAN
                    21095
                    0.50
                  
                  
                    KY
                    HART
                    21099
                    0.20
                  
                  
                    KY
                    HENDERSON
                    21101
                    0.10
                  
                  
                    KY
                    HENRY
                    21103
                    0.10
                  
                  
                    KY
                    HOPKINS
                    21107
                    0.20
                  
                  
                    KY
                    JACKSON
                    21109
                    0.70
                  
                  
                    KY
                    JEFFERSON
                    21111
                    0.10
                  
                  
                    KY
                    JESSAMINE
                    21113
                    0.40
                  
                  
                    KY
                    KNOTT
                    21119
                    0.50
                  
                  
                    KY
                    KNOX
                    21121
                    0.50
                  
                  
                    KY
                    LARUE
                    21123
                    0.40
                  
                  
                    KY
                    LAUREL
                    21125
                    0.50
                  
                  
                    KY
                    LEE
                    21129
                    0.40
                  
                  
                    KY
                    LESLIE
                    21131
                    0.50
                  
                  
                    KY
                    LETCHER
                    21133
                    0.50
                  
                  
                    KY
                    LINCOLN
                    21137
                    0.40
                  
                  
                    KY
                    MCCREARY
                    21147
                    0.50
                  
                  
                    KY
                    MCLEAN
                    21149
                    0.40
                  
                  
                    KY
                    MADISON
                    21151
                    0.40
                  
                  
                    KY
                    MARION
                    21155
                    0.40
                  
                  
                    KY
                    MEADE
                    21163
                    0.10
                  
                  
                    KY
                    MENIFEE
                    21165
                    0.40
                  
                  
                    KY
                    MERCER
                    21167
                    0.40
                  
                  
                    KY
                    MONTGOMERY
                    21173
                    0.40
                  
                  
                    KY
                    MORGAN
                    21175
                    0.40
                  
                  
                    KY
                    MUHLENBURG
                    21177
                    0.20
                  
                  
                    KY
                    NELSON
                    21179
                    0.10
                  
                  
                    KY
                    NICHOLAS
                    21181
                    0.40
                  
                  
                    KY
                    OHIO
                    21183
                    0.20
                  
                  
                    KY
                    OLDHAM
                    21185
                    0.10
                  
                  
                    KY
                    OWEN
                    21187
                    0.10
                  
                  
                    KY
                    OWSLEY
                    21189
                    0.70
                  
                  
                    KY
                    PERRY
                    21193
                    0.50
                  
                  
                    KY
                    POWELL
                    21197
                    0.40
                  
                  
                    KY
                    PULASKI
                    21199
                    0.50
                  
                  
                    KY
                    ROCKCASTLE
                    21203
                    0.70
                  
                  
                    KY
                    ROWAN
                    21205
                    0.40
                  
                  
                    KY
                    RUSSELL
                    21207
                    0.50
                  
                  
                    KY
                    SCOTT
                    21209
                    0.10
                  
                  
                    KY
                    SHELBY
                    21211
                    0.10
                  
                  
                    KY
                    SPENCER
                    21215
                    0.10
                  
                  
                    KY
                    TAYLOR
                    21217
                    0.20
                  
                  
                    KY
                    TRIMBLE
                    21223
                    0.10
                  
                  
                    KY
                    UNION
                    21225
                    0.10
                  
                  
                    KY
                    WASHINGTON
                    21229
                    0.40
                  
                  
                    KY
                    WAYNE
                    21231
                    0.50
                  
                  
                    KY
                    WEBSTER
                    21233
                    0.20
                  
                  
                    KY
                    WHITLEY
                    21235
                    0.50
                  
                  
                    KY
                    WOLFE
                    21237
                    0.40
                  
                  
                    KY
                    WOODFORD
                    21239
                    0.40
                  
                  
                    NC
                    ALAMANCE
                    37001
                    0.30
                  
                  
                    NC
                    ALEXANDER
                    37003
                    0.45
                  
                  
                    NC
                    ALLEGHANY
                    37005
                    0.45
                  
                  
                    NC
                    ANSON
                    37007
                    0.50
                  
                  
                    NC
                    ASHE
                    37009
                    0.45
                  
                  
                    NC
                    AVERY
                    37011
                    0.45
                  
                  
                    NC
                    BEAUFORT
                    37013
                    0.40
                  
                  
                    NC
                    BERTIE
                    37015
                    0.20
                  
                  
                    NC
                    BLADEN
                    37017
                    0.70
                  
                  
                    NC
                    BRUNSWICK
                    37019
                    0.70
                  
                  
                    NC
                    BUNCOMBE
                    37021
                    0.45
                  
                  
                    NC
                    BURKE
                    37023
                    0.45
                  
                  
                    NC
                    CABARRUS
                    37025
                    0.30
                  
                  
                    NC
                    CALDWELL
                    37027
                    0.45
                  
                  
                    NC
                    CAMDEN
                    37029
                    0.20
                  
                  
                    NC
                    CARTERET
                    37031
                    0.40
                  
                  
                    NC
                    CASWELL
                    37033
                    0.30
                  
                  
                    NC
                    CATAWBA
                    37035
                    0.30
                  
                  
                    NC
                    CHATHAM
                    37037
                    0.30
                  
                  
                    NC
                    CHEROKEE
                    37039
                    0.45
                  
                  
                    NC
                    CHOWAN
                    37041
                    0.20
                  
                  
                    NC
                    CLAY
                    37043
                    0.45
                  
                  
                    NC
                    CLEVELAND
                    37045
                    0.30
                  
                  
                    NC
                    COLUMBUS
                    37047
                    0.70
                  
                  
                    NC
                    CRAVEN
                    37049
                    0.40
                  
                  
                    NC
                    CUMBERLAND
                    37051
                    0.30
                  
                  
                    NC
                    CURRITUCK
                    37053
                    0.20
                  
                  
                    NC
                    DARE
                    37055
                    0.40
                  
                  
                    NC
                    DAVIDSON
                    37057
                    0.30
                  
                  
                    NC
                    DAVIE
                    37059
                    0.30
                  
                  
                    NC
                    DUPLIN
                    37061
                    0.30
                  
                  
                    NC
                    DURHAM
                    37063
                    0.30
                  
                  
                    NC
                    EDGECOMBE
                    37065
                    0.20
                  
                  
                    NC
                    FORSYTH
                    37067
                    0.30
                  
                  
                    NC
                    FRANKLIN
                    37069
                    0.30
                  
                  
                    NC
                    GASTON
                    37071
                    0.30
                  
                  
                    NC
                    GATES
                    37073
                    0.20
                  
                  
                    NC
                    GRAHAM
                    37075
                    0.45
                  
                  
                    NC
                    GRANVILLE
                    37077
                    0.30
                  
                  
                    NC
                    GREENE
                    37079
                    0.40
                  
                  
                    NC
                    GUILFORD
                    37081
                    0.30
                  
                  
                    NC
                    HALIFAX
                    37083
                    0.30
                  
                  
                    NC
                    HARNETT
                    37085
                    0.10
                  
                  
                    NC
                    HAYWOOD
                    37087
                    0.45
                  
                  
                    NC
                    HENDERSON
                    37089
                    0.45
                  
                  
                    NC
                    HERTFORD
                    37091
                    0.20
                  
                  
                    NC
                    HOKE
                    37093
                    0.30
                  
                  
                    NC
                    HYDE
                    37095
                    0.40
                  
                  
                    NC
                    IREDELL
                    37097
                    0.30
                  
                  
                    NC
                    JACKSON
                    37099
                    0.45
                  
                  
                    NC
                    JOHNSTON
                    37101
                    0.20
                  
                  
                    NC
                    JONES
                    37103
                    0.40
                  
                  
                    NC
                    LEE
                    37105
                    0.30
                  
                  
                    
                    NC
                    LENOIR
                    37107
                    0.40
                  
                  
                    NC
                    LINCOLN
                    37109
                    0.30
                  
                  
                    NC
                    MCDOWELL
                    37111
                    0.45
                  
                  
                    NC
                    MACON
                    37113
                    0.45
                  
                  
                    NC
                    MADISON
                    37115
                    0.45
                  
                  
                    NC
                    MARTIN
                    37117
                    0.40
                  
                  
                    NC
                    MECKLENBURG
                    37119
                    0.30
                  
                  
                    NC
                    MITCHELL
                    37121
                    0.45
                  
                  
                    NC
                    MONTGOMERY
                    37123
                    0.30
                  
                  
                    NC
                    MOORE
                    37125
                    0.30
                  
                  
                    NC
                    NASH
                    37127
                    0.30
                  
                  
                    NC
                    NEW HANOVER
                    37129
                    0.70
                  
                  
                    NC
                    NORTHAMPTON
                    37131
                    0.30
                  
                  
                    NC
                    ONSLOW
                    37133
                    0.30
                  
                  
                    NC
                    ORANGE
                    37135
                    0.30
                  
                  
                    NC
                    PAMLICO
                    37137
                    0.40
                  
                  
                    NC
                    PASQUOTANK
                    37139
                    0.20
                  
                  
                    NC
                    PENDER
                    37141
                    0.70
                  
                  
                    NC
                    PERQUIMANS
                    37143
                    0.20
                  
                  
                    NC
                    PERSON
                    37145
                    0.30
                  
                  
                    NC
                    PITT
                    37147
                    0.40
                  
                  
                    NC
                    POLK
                    37149
                    0.30
                  
                  
                    NC
                    RANDOLPH
                    37151
                    0.30
                  
                  
                    NC
                    RICHMOND
                    37153
                    0.50
                  
                  
                    NC
                    ROBESON
                    37155
                    0.70
                  
                  
                    NC
                    ROCKINGHAM
                    37157
                    0.45
                  
                  
                    NC
                    ROWAN
                    37159
                    0.30
                  
                  
                    NC
                    RUTHERFORD
                    37161
                    0.30
                  
                  
                    NC
                    SAMPSON
                    37163
                    0.30
                  
                  
                    NC
                    SCOTLAND
                    37165
                    0.30
                  
                  
                    NC
                    STANLY
                    37167
                    0.30
                  
                  
                    NC
                    STOKES
                    37169
                    0.45
                  
                  
                    NC
                    SURRY
                    37171
                    0.45
                  
                  
                    NC
                    SWAIN
                    37173
                    0.45
                  
                  
                    NC
                    TRANSYLVANIA
                    37175
                    0.45
                  
                  
                    NC
                    TYRRELL
                    37177
                    0.40
                  
                  
                    NC
                    UNION
                    37179
                    0.50
                  
                  
                    NC
                    VANCE
                    37181
                    0.30
                  
                  
                    NC
                    WAKE
                    37183
                    0.30
                  
                  
                    NC
                    WARREN
                    37185
                    0.30
                  
                  
                    NC
                    WASHINGTON
                    37187
                    0.40
                  
                  
                    NC
                    WATAUGA
                    37189
                    0.45
                  
                  
                    NC
                    WAYNE
                    37191
                    0.40
                  
                  
                    NC
                    WILKES
                    37193
                    0.45
                  
                  
                    NC
                    WILSON
                    37195
                    0.20
                  
                  
                    NC
                    YADKIN
                    37197
                    0.30
                  
                  
                    NC
                    YANCEY
                    37199
                    0.45
                  
                  
                    SC
                    ABBEVILLE
                    45001
                    0.50
                  
                  
                    SC
                    AIKEN
                    45003
                    0.70
                  
                  
                    SC
                    ALLENDALE
                    45005
                    1.00
                  
                  
                    SC
                    ANDERSON
                    45007
                    0.50
                  
                  
                    SC
                    BAMBERG
                    45009
                    0.70
                  
                  
                    SC
                    BARNWELL
                    45011
                    0.70
                  
                  
                    SC
                    BEAUFORT
                    45013
                    1.00
                  
                  
                    SC
                    BERKELEY
                    45015
                    1.00
                  
                  
                    SC
                    CALHOUN
                    45017
                    0.70
                  
                  
                    SC
                    CHARLESTON
                    45019
                    1.00
                  
                  
                    SC
                    CHEROKEE
                    45021
                    0.50
                  
                  
                    SC
                    CHESTER
                    45023
                    0.50
                  
                  
                    SC
                    CHESTERFIELD
                    45025
                    0.30
                  
                  
                    SC
                    CLARENDON
                    45027
                    0.70
                  
                  
                    SC
                    COLLETON
                    45029
                    1.00
                  
                  
                    SC
                    DARLINGTON
                    45031
                    0.70
                  
                  
                    SC
                    DILLON
                    45033
                    0.70
                  
                  
                    SC
                    DORCHESTER
                    45035
                    1.00
                  
                  
                    SC
                    EDGEFIELD
                    45037
                    0.30
                  
                  
                    SC
                    FAIRFIELD
                    45039
                    0.30
                  
                  
                    SC
                    FLORENCE
                    45041
                    0.70
                  
                  
                    SC
                    GEORGETOWN
                    45043
                    0.70
                  
                  
                    SC
                    GREENVILLE
                    45045
                    0.50
                  
                  
                    SC
                    GREENWOOD
                    45047
                    0.50
                  
                  
                    SC
                    HAMPTON
                    45049
                    1.00
                  
                  
                    SC
                    HORRY
                    45051
                    0.70
                  
                  
                    SC
                    JASPER
                    45053
                    1.00
                  
                  
                    SC
                    KERSHAW
                    45055
                    0.30
                  
                  
                    SC
                    LANCASTER
                    45057
                    0.50
                  
                  
                    SC
                    LAURENS
                    45059
                    0.50
                  
                  
                    SC
                    LEE
                    45061
                    0.70
                  
                  
                    SC
                    LEXINGTON
                    45063
                    0.70
                  
                  
                    SC
                    MCCORMICK
                    45065
                    0.50
                  
                  
                    SC
                    MARION
                    45067
                    0.70
                  
                  
                    SC
                    MARLBORO
                    45069
                    0.70
                  
                  
                    SC
                    NEWBERRY
                    45071
                    0.30
                  
                  
                    SC
                    OCONEE
                    45073
                    0.50
                  
                  
                    SC
                    ORANGEBURG
                    45075
                    0.70
                  
                  
                    SC
                    PICKENS
                    45077
                    0.50
                  
                  
                    SC
                    RICHLAND
                    45079
                    0.70
                  
                  
                    SC
                    SALUDA
                    45081
                    0.30
                  
                  
                    SC
                    SPARTANBURG
                    45083
                    0.50
                  
                  
                    SC
                    SUMTER
                    45085
                    0.70
                  
                  
                    SC
                    UNION
                    45087
                    0.50
                  
                  
                    SC
                    WILLIAMSBURG
                    45089
                    0.70
                  
                  
                    SC
                    YORK
                    45091
                    0.50
                  
                  
                    TN
                    ANDERSON
                    47001
                    0.40
                  
                  
                    TN
                    BLOUNT
                    47009
                    0.40
                  
                  
                    TN
                    BRADLEY
                    47011
                    0.60
                  
                  
                    TN
                    CAMPBELL
                    47013
                    0.40
                  
                  
                    TN
                    CARTER
                    47019
                    0.40
                  
                  
                    TN
                    CLAIBORNE
                    47025
                    0.40
                  
                  
                    TN
                    COCKE
                    47029
                    0.40
                  
                  
                    TN
                    CUMBERLAND
                    47035
                    0.40
                  
                  
                    TN
                    GRAINGER
                    47057
                    0.40
                  
                  
                    TN
                    GREENE
                    47059
                    0.40
                  
                  
                    TN
                    HAMBLEN
                    47063
                    0.40
                  
                  
                    TN
                    HAMILTON
                    47065
                    0.60
                  
                  
                    TN
                    HANCOCK
                    47067
                    0.40
                  
                  
                    TN
                    HAWKINS
                    47073
                    0.40
                  
                  
                    TN
                    JEFFERSON
                    47089
                    0.40
                  
                  
                    TN
                    JOHNSON
                    47091
                    0.40
                  
                  
                    TN
                    KNOX
                    47093
                    0.40
                  
                  
                    TN
                    LOUDON
                    47105
                    0.40
                  
                  
                    TN
                    MCMINN
                    47107
                    0.60
                  
                  
                    TN
                    MARION
                    47115
                    0.60
                  
                  
                    TN
                    MEIGS
                    47121
                    0.60
                  
                  
                    TN
                    MONROE
                    47123
                    0.60
                  
                  
                    TN
                    MORGAN
                    47129
                    0.40
                  
                  
                    TN
                    POLK
                    47139
                    0.60
                  
                  
                    TN
                    RHEA
                    47143
                    0.40
                  
                  
                    TN
                    ROANE
                    47145
                    0.40
                  
                  
                    TN
                    SCOTT
                    47151
                    0.10
                  
                  
                    TN
                    SEQUATCHIE
                    47153
                    0.40
                  
                  
                    TN
                    SEVIER
                    47155
                    0.40
                  
                  
                    TN
                    SULLIVAN
                    47163
                    0.40
                  
                  
                    TN
                    UNICOI
                    47171
                    0.40
                  
                  
                    TN
                    UNION
                    47173
                    0.40
                  
                  
                    TN
                    WASHINGTON
                    47179
                    0.40
                  
                  
                    VA
                    ALLEGHANY
                    51005
                    0.10
                  
                  
                    VA
                    AMHERST
                    51009
                    0.40
                  
                  
                    VA
                    AUGUSTA
                    51015
                    0.10
                  
                  
                    VA
                    BATH
                    51017
                    0.10
                  
                  
                    VA
                    BEDFORD
                    51019
                    0.40
                  
                  
                    VA
                    BLAND
                    51021
                    0.40
                  
                  
                    VA
                    BOTETOURT
                    51023
                    0.10
                  
                  
                    VA
                    BUCHANAN
                    51027
                    0.10
                  
                  
                    VA
                    CAMPBELL
                    51031
                    0.40
                  
                  
                    VA
                    CARROLL
                    51035
                    0.40
                  
                  
                    VA
                    CRAIG
                    51045
                    0.10
                  
                  
                    VA
                    DICKENSON
                    51051
                    0.40
                  
                  
                    VA
                    FLOYD
                    51063
                    0.40
                  
                  
                    VA
                    FRANKLIN
                    51067
                    0.40
                  
                  
                    VA
                    GILES
                    51071
                    0.10
                  
                  
                    VA
                    GRAYSON
                    51077
                    0.40
                  
                  
                    VA
                    HENRY
                    51089
                    0.40
                  
                  
                    VA
                    HIGHLAND
                    51091
                    0.10
                  
                  
                    
                    VA
                    LEE
                    51105
                    0.40
                  
                  
                    VA
                    MONTGOMERY
                    51121
                    0.40
                  
                  
                    VA
                    PATRICK
                    51141
                    0.40
                  
                  
                    VA
                    PITTSYLVANIA
                    51143
                    0.40
                  
                  
                    VA
                    PULASKI
                    51155
                    0.40
                  
                  
                    VA
                    ROANOKE
                    51161
                    0.40
                  
                  
                    VA
                    ROCKBRIDGE
                    51163
                    0.10
                  
                  
                    VA
                    ROCKINGHAM
                    51165
                    0.10
                  
                  
                    VA
                    RUSSELL
                    51167
                    0.40
                  
                  
                    VA
                    SCOTT
                    51169
                    0.40
                  
                  
                    VA
                    SMYTH
                    51173
                    0.40
                  
                  
                    VA
                    TAZEWELL
                    51185
                    0.40
                  
                  
                    VA
                    WASHINGTON
                    51191
                    0.40
                  
                  
                    VA
                    WISE
                    51195
                    0.40
                  
                  
                    VA
                    WYTHE
                    51197
                    0.40
                  
                  
                    VA
                    BEDFORD CITY
                    51515
                    0.40
                  
                  
                    VA
                    BRISTOL CITY
                    51520
                    0.40
                  
                  
                    VA
                    BUENA VISTA CITY
                    51530
                    0.10
                  
                  
                    VA
                    CLIFTON FORGE CITY
                    51560
                    0.10
                  
                  
                    VA
                    COVINGTON CITY
                    51580
                    0.10
                  
                  
                    VA
                    DANVILLE CITY
                    51590
                    0.40
                  
                  
                    VA
                    GALAX CITY
                    51640
                    0.40
                  
                  
                    VA
                    HARRISONBURG CITY
                    51660
                    0.10
                  
                  
                    VA
                    LEXINGTON CITY
                    51678
                    0.10
                  
                  
                    VA
                    LYNCHBURG CITY
                    51680
                    0.40
                  
                  
                    VA
                    MARTINSVILLE CITY
                    51690
                    0.40
                  
                  
                    VA
                    NORTON CITY
                    51720
                    0.40
                  
                  
                    VA
                    RADFORD CITY
                    51750
                    0.40
                  
                  
                    VA
                    ROANOKE CITY
                    51770
                    0.40
                  
                  
                    VA
                    SALEM CITY
                    51775
                    0.40
                  
                  
                    VA
                    STAUNTON CITY
                    51790
                    0.10
                  
                  
                    VA
                    WAYNESBORO CITY
                    51820
                    0.10
                  
                  
                    WV
                    MCDOWELL
                    54047
                    0.10
                  
                  
                    WV
                    MERCER
                    54055
                    0.10
                  
                
                [73 FR 14156, Mar. 17, 2008]
              
              
                § 1005.52
                Adjusted Class I differentials.
                See § 1000.52.
              
              
                § 1005.53
                Announcement of class prices, component prices, and advanced pricing factors.
                See § 1000.53.
              
              
                § 1005.54
                Equivalent price.
                See § 1000.54.
              
            
            
              Uniform Prices
              
                § 1005.60
                Handler's value of milk.
                For the purpose of computing a handler's obligation for producer milk, the market administrator shall determine for each month the value of milk of each handler with respect to each of the handler's pool plants and of each handler described in § 1000.9(c) with respect to milk that was not received at a pool plant by adding the amounts computed in paragraphs (a) through (e) of this section and subtracting from that total amount the value computed in paragraph (f) of this section. Receipts of nonfluid milk products that are distributed as labeled reconstituted milk for which payments are made to the producer-settlement fund of another Federal order under § 1000.76(a)(4) or (d) shall be excluded from pricing under this section.
                (a) Multiply the pounds of skim milk and butterfat in producer milk that were classified in each class pursuant to § 1000.44(c) by the applicable skim milk and butterfat prices, and add the resulting amounts; except that for the months of January 2005 through March 2005, the Class I skim milk price for this purpose shall be the Class I skim milk price as determined in § 1000.50(b) plus $0.04 per hundredweight, and the Class I butterfat price for this purpose shall be the Class I butterfat price as determined in § 1000.50(c) plus $0.0004 per pound. The adjustments to the Class I skim milk and butterfat prices provided herein may be reduced by the market administrator for any month if the market administrator determines that the payments yet unpaid computed pursuant to paragraphs (g)(1) through (5) and paragraph (g)(7) of this section will be less than the amount computed pursuant to paragraph (g)(6) of this section. The adjustments to the Class I skim milk and butterfat prices provided herein during the months of January 2005 through March 2005 shall be announced along with the prices announced in § 1000.53(b);
                (b) Multiply the pounds of skim milk and butterfat overage assigned to each class pursuant to § 1000.44(a)(11) by the respective skim milk and butterfat prices applicable at the location of the pool plant;

                (c) Multiply the difference between the Class IV price for the preceding month and the current month's Class I, II, or III price, as the case may be, by the hundredweight of skim milk and butterfat subtracted from Class I, II, or III, respectively, pursuant to § 1000.44(a)(7) and the corresponding step of § 1000.44(b);
                (d) Multiply the difference between the Class I price applicable at the location of the pool plant and the Class IV price by the hundredweight of skim milk and butterfat assigned to Class I pursuant to § 1000.43(d) and the hundredweight of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(3)(i) through (vi) and the corresponding step of § 1000.44(b), excluding receipts of bulk fluid cream products from a plant regulated under other Federal orders and bulk concentrated fluid milk products from pool plants, plants regulated under other Federal orders, and unregulated supply plants;
                (e) Multiply the Class I skim milk and Class I butterfat prices applicable at the location of the nearest unregulated supply plants from which an equivalent volume was received by the pounds of skim milk and butterfat in receipts of concentrated fluid milk products assigned to Class I pursuant to § 1000.43(d) and § 1000.44(a)(3)(i) and the corresponding step of § 1000.44(b) and the pounds of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(8) and the corresponding step of § 1000.44(b), excluding such skim milk and butterfat in receipts of fluid milk products from an unregulated supply plant to the extent that an equivalent amount of skim milk or butterfat disposed of to such plant by handlers fully regulated under any Federal milk order is classified and priced as Class I milk and is not used as an offset for any other payment obligation under any order.
                (f) For reconstituted milk made from receipts of nonfluid milk products, multiply $1.00 (but not more than the difference between the Class I price applicable at the location of the pool plant and the Class IV price) by the hundredweight of skim milk and butterfat contained in receipts of nonfluid milk products that are allocated to Class I use pursuant to § 1000.43(d).
                (g) For the months of January 2005 through March 2005 for handlers who have submitted proof satisfactory to the market administrator to determine eligibility for reimbursement of transportation costs, subtract an amount equal to:
                (1) The cost of transportation on loads of producer milk delivered or rerouted to a pool distributing plant which were delivered as a result of hurricanes Charley, Frances, Ivan, and Jeanne;
                (2) The cost of transportation on loads of producer milk delivered or rerouted to a pool supply plant that was then transferred to a pool distributing plant which were delivered as a result of hurricanes Charley, Frances, Ivan, and Jeanne;
                (3) The cost of transportation on loads of bulk milk delivered or rerouted to a pool distributing plant from a pool supply plant which were delivered as a result of hurricanes Charley, Frances, Ivan, and Jeanne;
                (4) The cost of transportation on loads of bulk milk delivered or rerouted to a pool distributing plant from another order plant which were delivered as a result of hurricanes Charley, Frances, Ivan, and Jeanne; and
                (5) The cost of transportation on loads of bulk milk transferred or diverted to a plant regulated under another Federal order or to other nonpool plants which were delivered as a result of hurricanes Charley, Frances, Ivan, and Jeanne.
                (6) The total amount of payment to all handlers under this section shall be limited for each month to an amount determined by multiplying the total Class I producer milk for all handlers pursuant to § 1000.44(c) times $0.04 per hundredweight.

                (7) If the cost of transportation computed pursuant to paragraphs (g)(1) through (5) of this section exceeds the amount computed pursuant to paragraph (g)(6) of this section, the market administrator shall prorate such payments to each handler based on the handler's proportion of transportation costs submitted pursuant to paragraphs (g)(1) through (5) of this section. Transportation costs submitted pursuant to paragraphs (g)(1) through (5) of this section which are not paid as a result of such a proration shall be included in each subsequent month's transportation costs submitted pursuant to paragraphs (g)(1) through (5) of this section until paid, or until the time period for such payments is concluded.
                (8) The reimbursement of transportation costs pursuant to this section shall be the actual demonstrated cost of such transportation of bulk milk delivered or rerouted as described in paragraphs (g)(1) through (5) of this section, or the miles of transportation on loads of bulk milk delivered or rerouted as described in paragraphs (g)(1) through (5) of this section multiplied by $2.25 per loaded mile, whichever is less.
                (9) For each handler, the reimbursement of transportation costs pursuant to paragraph (g) of this section for bulk milk delivered or rerouted as described in paragraphs (g)(1) through (5) of this section shall be reduced by the amount of payments received for such milk movements from the transportation credit balancing fund pursuant to § 1005.82.
                [64 FR 47960, Sept. 1, 1999, as amended at 65 FR 82835, Dec. 28, 2000; 69 FR 71699, Dec. 10, 2004]
              
              
                § 1005.61
                Computation of uniform prices.
                On or before the 11th day of each month, the market administrator shall compute a uniform butterfat price, a uniform skim milk price, and a uniform price for producer milk receipts reported for the prior month. The report of any handler who has not made payments required pursuant to § 1005.71 for the preceding month shall not be included in the computation of these prices, and such handler's report shall not be included in the computation for succeeding months until the handler has made full payment of outstanding monthly obligations.
                (a) Uniform butterfat price. The uniform butterfat price per pound, rounded to the nearest one-hundredth cent, shall be computed by:
                (1) Multiplying the pounds of butterfat in producer milk allocated to each class pursuant to § 1000.44(b) by the respective class butterfat prices;
                (2) Adding the butterfat value calculated in § 1005.60(e) for other source milk allocated to Class I pursuant to § 1000.43(d) and the steps of § 1000.44(b) that correspond to § 1000.44(a)(3)(i) and § 1000.44(a)(8) by the Class I price; and
                (3) Dividing the sum of paragraphs (a)(1) and (a)(2) of this section by the sum of the pounds of butterfat in producer milk and other source milk used to calculate the values in paragraphs (a)(1) and (a)(2) of this section.
                (b) Uniform skim milk price. The uniform skim milk price per hundredweight, rounded to the nearest cent, shall be computed as follows:
                (1) Combine into one total the values computed pursuant to § 1005.60 for all handlers;
                (2) Add an amount equal to the minus location adjustments and subtract an amount equal to the plus location adjustments computed pursuant to § 1005.75;
                (3) Add an amount equal to not less than one-half of the unobligated balance in the producer-settlement fund;
                (4) Subtract the value of the total pounds of butterfat for all handlers. The butterfat value shall be computed by multiplying the sum of the pounds of butterfat in producer milk and other source milk used to calculate the values in paragraphs (a)(1) and (a)(2) of this section by the butterfat price computed in paragraph (a) of this section;
                (5) Divide the resulting amount by the sum of the following for all handlers included in these computations:
                (i) The total skim pounds of producer milk; and
                (ii) The total skim pounds for which a value is computed pursuant to § 1005.60(e); and
                (6) Subtract not less than 4 cents and not more than 5 cents.
                (c) Uniform price. The uniform price per hundredweight, rounded to the nearest cent, shall be the sum of the following:
                (1) Multiply the uniform butterfat price for the month pursuant to paragraph (a) of this section times 3.5 pounds of butterfat; and
                (2) Multiply the uniform skim milk price for the month pursuant to paragraph (b) of this section times 96.5 pounds of skim milk.
                [64 FR 47960, Sept. 1, 1999, as amended at 65 FR 82835, Dec. 28, 2000]
              
              
                
                § 1005.62
                Announcement of uniform prices.
                On or before the 11th day after the end of the month, the market administrator shall announce the uniform prices for the month computed pursuant to § 1005.61.
              
            
            
              Payments for Milk
              
                § 1005.70
                Producer-settlement fund.
                See § 1000.70.
              
              
                § 1005.71
                Payments to the producer-settlement fund.
                Each handler shall make a payment to the producer-settlement fund in a manner that provides receipt of the funds by the market administrator no later than the 12th day after the end of the month (except as provided in § 1000.90). Payment shall be the amount, if any, by which the amount specified in paragraph (a) of this section exceeds the amount specified in paragraph (b) of this section:
                (a) The total value of milk of the handler for the month as determined pursuant to § 1005.60; and
                (b) The sum of the value at the uniform prices for skim milk and butterfat, adjusted for plant location, of the handler's receipts of producer milk; and the value at the uniform price, as adjusted pursuant to § 1005.75, applicable at the location of the plant from which received of other source milk for which a value is computed pursuant to § 1005.60(e).
              
              
                § 1005.72
                Payments from the producer-settlement fund.
                No later than one day after the date of payment receipt required under § 1005.71, the market administrator shall pay to each handler the amount, if any, by which the amount computed pursuant to § 1005.71(b) exceeds the amount computed pursuant to § 1005.71(a). If, at such time, the balance in the producer-settlement fund is insufficient to make all payments pursuant to this section, the market administrator shall reduce uniformly such payments and shall complete the payments as soon as the funds are available.
              
              
                § 1005.73
                Payments to producers and to cooperative associations.
                (a) Each handler that is not paying a cooperative association for producer milk shall pay each producer as follows:
                (1) Partial payment. For each producer who has not discontinued shipments as of the 23rd day of the month, payment shall be made so that it is received by the producer on or before the 26th day of the month (except as provided in § 1000.90) for milk received during the first 15 days of the month at not less than 90 percent of the preceding month's uniform price, adjusted for plant location pursuant to § 1005.75 and proper deductions authorized in writing by the producer.
                (2) Final payment. For milk received during the month, a payment computed as follows shall be made so that it is received by each producer one day after the payment date required in § 1005.72:
                (i) Multiply the hundredweight of producer skim milk received times the uniform skim milk price for the month;
                (ii) Multiply the pounds of butterfat received times the uniform butterfat price for the month;
                (iii) Multiply the hundredweight of producer milk received times the plant location adjustment pursuant to § 1005.75; and
                (iv) Add the amounts computed in paragraph (a)(2)(i), (ii), and (iii) of this section, and from that sum:
                (A) Subtract the partial payment made pursuant to paragraph (a)(1) of this section;
                (B) Subtract the deduction for marketing services pursuant to § 1000.86;
                (C) Add or subtract for errors made in previous payments to the producer; and
                (D) Subtract proper deductions authorized in writing by the producer.
                (b) One day before partial and final payments are due pursuant to paragraph (a) of this section, each handler shall pay a cooperative association for milk received as follows:
                (1) Partial payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk (including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk) received during the first 15 days of the month from a cooperative association in any capacity, except as the operator of a pool plant, the payment shall be equal to the hundredweight of milk received multiplied by 90 percent of the preceding month's uniform price, adjusted for plant location pursuant to § 1005.75.
                (2) Partial payment to a cooperative association for milk transferred from its pool plant. For bulk fluid milk products and bulk fluid cream products received during the first 15 days of the month from a cooperative association in its capacity as the operator of a pool plant, the partial payment shall be at the pool plant operator's estimated use value of the milk using the most recent class prices available for skim milk and butterfat at the receiving plant's location.
                (3) Final payment to a cooperative association for milk transferred from its pool plant. For bulk fluid milk products and bulk fluid cream products received during the month from a cooperative association in its capacity as the operator of a pool plant, the final payment shall be the classified value of such milk as determined by multiplying the pounds of skim milk and butterfat assigned to each class pursuant to § 1000.44 by the class prices for the month at the receiving plant's location, and subtracting from this sum the partial payment made pursuant to paragraph (b)(2) of this section.
                (4) Final payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk received from a cooperative association during the month, including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk, the final payment for such milk shall be an amount equal to the sum of the individual payments otherwise payable for such milk pursuant to paragraph (a)(2) of this section.
                (c) If a handler has not received full payment from the market administrator pursuant to § 1005.72 by the payment date specified in paragraph (a) or (b) of this section, the handler may reduce payments pursuant to paragraphs (a) and (b) of this section, but by not more than the amount of the underpayment. The payments shall be completed on the next scheduled payment date after receipt of the balance due from the market administrator.
                (d) If a handler claims that a required payment to a producer cannot be made because the producer is deceased or cannot be located, or because the cooperative association or its lawful successor or assignee is no longer in existence, the payment shall be made to the producer-settlement fund, and in the event that the handler subsequently locates and pays the producer or a lawful claimant, or in the event that the handler no longer exists and a lawful claim is later established, the market administrator shall make the required payment from the producer-settlement fund to the handler or to the lawful claimant as the case may be.
                (e) In making payments to producers pursuant to this section, each pool plant operator shall furnish each producer, except a producer whose milk was received from a cooperative association described in § 1000.9(a) or (c), a supporting statement in such form that it may be retained by the recipient which shall show:
                (1) The name, address, Grade A identifier assigned by a duly constituted regulatory agency, and the payroll number of the producer;
                (2) The month and dates that milk was received from the producer, including the daily and total pounds of milk received;
                (3) The total pounds of butterfat in the producer's milk;
                (4) The minimum rate or rates at which payment to the producer is required pursuant to the order in this part;
                (5) The rate used in making payment if the rate is other than the applicable minimum rate;
                (6) The amount, or rate per hundredweight, and nature of each deduction claimed by the handler; and
                (7) The net amount of payment to the producer or cooperative association.
                [64 FR 47960, Sept. 1, 1999, as amended at 65 FR 32010, May 22, 2000]
              
              
                
                § 1005.74
                [Reserved]
              
              
                § 1005.75
                Plant location adjustments for producer milk and nonpool milk.
                For purposes of making payments for producer milk and nonpool milk, a plant location adjustment shall be determined by subtracting the Class I price specified in § 1005.51 from the Class I price at the plant's location. The difference, plus or minus as the case may be, shall be used to adjust the payments required pursuant to §§ 1005.73 and 1000.76.
              
              
                § 1005.76
                Payments by a handler operating a partially regulated distributing plant.
                See § 1000.76.
              
              
                § 1005.77
                Adjustment of accounts.
                See § 1000.77.
              
              
                § 1005.78
                Charges on overdue accounts.
                See § 1000.78.
              
            
            
              Marketwide Service Payments
              
                § 1005.80
                Transportation credit balancing fund.

                The market administrator shall maintain a separate fund known as the Transportation Credit Balancing Fund into which shall be deposited the payments made by handlers pursuant to § 1005.81 and out of which shall be made the payments due handlers pursuant to § 1005.82. Payments due a handler shall be offset against payments due from the handler.
              
              
                § 1005.81
                Payments to the transportation credit balancing fund.
                (a) On or before the 12th day after the end of the month (except as provided in § 1000.90 of this chapter), each handler operating a pool plant and each handler specified in § 1000.9(c) shall pay to the market administrator a transportation credit balancing fund assessment determined by multiplying the pounds of Class I producer milk assigned pursuant to § 1005.44 by $0.15 per hundredweight or such lesser amount as the market administrator deems necessary to maintain a balance in the fund equal to the total transportation credits disbursed during the prior June-February period. In the event that during any month of the June-February period the fund balance is insufficient to cover the amount of credits that are due, the assessment should be based upon the amount of credits that would had been disbursed had the fund balance been sufficient.
                (b) The market administrator shall announce publicly on or before the 23rd day of the month (except as provided in § 1000.90) the assessment pursuant to paragraph (a) of this section for the following month.
                [79 FR 25005, May 2, 2014; 79 FR 26591, May 9, 2014]
              
              
                § 1005.82
                Payments from the transportation credit balancing fund.
                (a) Payments from the transportation credit balancing fund to handlers and cooperative associations requesting transportation credits shall be made as follows:

                (1) On or before the 13th day (except as provided in § 1000.90) after the end of each of the months of January, February and July through December and any other month in which transportation credits are in effect pursuant to paragraph (b) of this section, the market administrator shall pay to each handler that received, and reported pursuant to § 1005.30(a)(5), bulk milk transferred from a plant fully regulated under another Federal order as described in paragraph (c)(1) of this section or that received, and reported pursuant to § 1005.30(a)(6), milk directly from producers” farms as specified in paragraph (c)(2) of this section, a preliminary amount determined pursuant to paragraph (d) of this section to the extent that funds are available in the transportation credit balancing fund. If an insufficient balance exists to pay all of the credits computed pursuant to this section, the market administrator shall distribute the balance available in the transportation credit balancing fund by reducing payments prorata using the percentage derived by dividing the balance in the fund by the total credits that are due for the month. The amount of credits resulting from this initial proration shall be subject to audit adjustment pursuant to paragraph (a)(2) of this section.
                
                (2) The market administrator shall accept adjusted requests for transportation credits on or before the 20th day of the month following the month for which such credits were requested pursuant to § 1005.32(a). After such date, a preliminary audit will be conducted by the market administrator, who will recalculate any necessary proration of transportation credit payments for the preceding month pursuant to paragraph (a) of this section. Handlers will be promptly notified of an overpayment of credits based upon this final computation and remedial payments to or from the transportation credit balancing fund will be made on or before the next payment date for the following month.
                (3) Transportation credits paid pursuant to paragraphs (a)(1) and (2) of this section shall be subject to final verification by the market administrator pursuant to § 1000.77. Adjusted payments to or from the transportation credit balancing fund will remain subject to the final proration established pursuant to paragraph (a)(2) of this section.
                (4) In the event that a qualified cooperative association is the responsible party for whose account such milk is received and written documentation of this fact is provided to the market administrator pursuant to § 1005.30(c)(3) prior to the date payment is due, the transportation credits for such milk computed pursuant to this section shall be made to such cooperative association rather than to the operator of the pool plant at which the milk was received.
                (b) The Market Administrator may extend the period during which transportation credits are in effect (i.e., the transportation credit period) to the month of June if a written request to do so is received 15 days prior to the beginning of the month for which the request is made and, after conducting an independent investigation, finds that such extension is necessary to assure the market of an adequate supply of milk for fluid use. Before making such a finding, the Market Administrator shall notify the Deputy Administrator of the Dairy Programs and all handlers in the market that an extension is being considered and invite written data, views, and arguments. Any decision to extend the transportation credit period must be issued in writing prior to the first day of the month for which the extension is to be effective.
                (c) Transportation credits shall apply to the following milk:
                (1) Bulk milk received at a pool distributing plant from a plant regulated under another Federal order, except Federal Order 1007; and
                (2) Bulk milk received directly from the farms of dairy farmers at pool distributing plants subject to the following conditions:
                (i) The dairy farmer was not a “producer” under this order for more than 45 days during the immediately preceding months of March through May, or not more than 50 percent of the production of the dairy farmer during those 3 months, in aggregate, was received as producer milk under this order during those 3 months; and
                (ii) The farm on which the milk was produced is not located within the specified marketing area of the order in this part or the marketing area of Federal Order 1007 (7 CFR part 1007).
                (iii) The market administrator may increase or decrease the milk production standard specified in paragraph (c)(2)(i) of this section if the market administrator finds that such revision is necessary to assure orderly marketing and efficient handling of milk in the marketing area. Before making such a finding, the market administrator shall investigate the need for the revision either on the market administrator's own initiative or at the request of interested persons. If the investigation shows that a revision might be appropriate, the market administrator shall issue a notice stating that the revision is being considered and inviting written data, views, and arguments. Any decision to revise an applicable percentage must be issued in writing at least one day before the effective date.
                (d) Transportation credits shall be computed as follows:

                (1) The market administrator shall subtract from the pounds of milk described in paragraphs (c)(1) and (2) of this section the pounds of bulk milk transferred from the pool plant receiving the supplemental milk if milk was transferred to a nonpool plant on the same calendar day that the supplemental milk was received. For this purpose, the transferred milk shall be subtracted from the most distant load of supplemental milk received, and then in sequence with the next most distant load until all of the transfers have been offset.
                (2) With respect to the pounds of milk described in paragraph (c)(1) of this section that remain after the computations described in paragraph (d)(1) of this section, the market administrator shall:
                (i) Determine the shortest hard-surface highway distance between the shipping plant and the receiving plant;
                (ii) Multiply the number of miles so determined by the mileage rate for the month computed pursuant to § 1005.83(a)(6);
                (iii) Subtract the applicable Class I price specified in § 1000.50(a) for the county in which the shipping plant is located from the Class I price applicable for the county in which the receiving plant is located;
                (iv) Subtract any positive difference computed in paragraph (d)(2)(iii) of this section from the amount computed in paragraph (d)(2)(ii) of this section; and
                (v) Multiply the remainder computed in paragraph (d)(2)(iv) of this section by the hundredweight of milk described in paragraph (d)(2) of this section.
                (3) For the remaining milk described in paragraph (c)(2) of this section after computations described in paragraph (d)(1) of this section, the market administrator shall:
                (i) Determine an origination point for each load of milk by locating the nearest city to the last producer's farm from which milk was picked up for delivery to the receiving pool plant;
                (ii) Determine the shortest hard-surface highway distance between the receiving pool plant and the origination point;
                (iii) Subtract 85 miles from the mileage so determined;
                (iv) Multiply the remaining miles so computed by the mileage rate for the month computed pursuant to § 1005.83(a)(6);
                (v) Subtract the Class I price specified in § 1000.50(a) applicable for the county in which the origination point is located from the Class I price applicable at the receiving pool plant's location;
                (vi) Subtract any positive difference computed in paragraph (d)(3)(v) of this section from the amount computed in paragraph (d)(3)(iv) of this section; and
                (vii) Multiply the remainder computed in paragraph (d)(3)(vi) of this section by the hundredweight of milk described in paragraph (d)(3) of this section.
                [64 FR 47960, Sept. 1, 1999, as amended at 70 FR 59223, Oct. 12, 2005; 71 FR 62379, Oct. 25, 2006; 73 FR 14161, Mar. 17, 2008; 79 FR 25005, May 2, 2014; 79 FR 26591, May 9, 2014]
              
              
                § 1005.83
                Mileage rate for the transportation credit balancing fund.
                (a) The market administrator shall compute a mileage rate each month as follows:
                (1) Compute the simple average rounded to three decimal places for the most recent four (4) weeks of the Diesel Price per Gallon as reported by the Energy Information Administration of the United States Department of Energy for the Lower Atlantic and Gulf Coast Districts combined.
                (2) From the result in paragraph (a)(1) in this section subtract $1.42 per gallon;
                (3) Divide the result in paragraph (a)(2) of this section by 5.5, and round down to three decimal places to compute the fuel cost adjustment factor;
                (4) Add the result in paragraph (a)(3) of this section to $1.91;
                (5) Divide the result in paragraph (a)(4) of this section by 480;
                (6) Round the result in paragraph (a)(5) of this section down to five decimal places to compute the mileage rate.
                (b) The market administrator shall announce publicly on or before the 23rd day of the month (except as provided in § 1000.90 of this chapter) the mileage rate pursuant to paragraph (a) of this section for the following month.
                [79 FR 25005, May 2, 2014; 79 FR 26591, May 9, 2014]
              
            
            
              
              Administrative Assessment and Marketing Service Deduction
              
                § 1005.85
                Assessment for order administration.

                On or before the payment receipt date specified under § 1005.71, each handler shall pay to the market administrator its pro rata share of the expense of administration to the order at a rate specified by the market administrator that is no more than $.08 per hundredweight with respect to:
                (a) Receipts of producer milk (including the handler's own production) other than such receipts by a handler described in § 1000.9(c) of this chapter that were delivered to pool plants of other handlers;
                (b) Receipts from a handler described in § 1000.9(c) of this chapter;
                (c) Receipts of concentrated fluid milk products from unregulated supply plants and receipts of nonfluid milk products assigned to Class I use pursuant to § 1000.43(d) of this chapter and other source milk allocated to Class I pursuant to § 1000.44(a)(3) and (8) of this chapter and the corresponding steps of § 1000.44(b) of this chapter, except other source milk that is excluded from the computations pursuant to § 1005.60(d) and (e); and
                (d) Route disposition in the marketing area from a partially regulated distributing plant that exceeds the skim milk and butterfat subtracted pursuant to § 1000.76(a)(1)(i) and (ii) of this chapter.
                [79 FR 25002, May 2, 2014; 79 FR 26591, May 9, 2014]
              
              
                § 1005.86
                Deduction for marketing services.
                See § 1000.86.
              
            
          
        
        
          Pt. 1006
          PART 1006—MILK IN THE FLORIDA MARKETING AREA
          
            
              Subpart A—Order Regulating Handling
              
                General Provisions
                Sec.
                1006.1
                General provisions.
              
              
                Definitions
                1006.2
                Florida marketing area.
                1006.3
                Route disposition.
                1006.4
                Plant.
                1006.5
                Distributing plant.
                1006.6
                Supply plant.
                1006.7
                Pool plant.
                1006.8
                Nonpool plant.
                1006.9
                Handler.
                1006.10
                Producer-handler.
                1006.11
                [Reserved]
                1006.12
                Producer.
                1006.13
                Producer milk.
                1006.14
                Other source milk.
                1006.15
                Fluid milk product.
                1006.16
                Fluid cream product.
                1006.17
                [Reserved]
                1006.18
                Cooperative association.
                1006.19
                Commercial food processing establishment.
              
              
                Handler Reports
                1006.30
                Reports of receipts and utilization.
                1006.31
                Payroll reports.
                1006.32
                Other reports.
              
              
                Classification of Milk
                1006.40
                Classes of utilization.
                1006.41
                [Reserved]
                1006.42
                Classification of transfers and diversions.
                1006.43
                General classification rules.
                1006.44
                Classification of producer milk.
                1006.45
                Market administrator's reports and announcements concerning classification.
              
              
                Class Prices
                1006.50
                Class prices, component prices, and advanced pricing factors.
                1006.51
                Class I differential, adjustments to Class I prices, and Class I price.
                1006.52
                Adjusted Class I differentials.
                1006.53
                Announcement of class prices, component prices, and advanced pricing factors.
                1006.54
                Equivalent price.
              
              
                Uniform Prices
                1006.60
                Handler's value of milk.
                1006.61
                Computation of uniform prices.
                1006.62
                Announcement of uniform prices.
              
              
                Payments for Milk
                1006.70
                Producer-settlement fund.
                1006.71
                Payments to the producer-settlement fund.
                1006.72
                Payments from the producer-settlement fund.
                1006.73
                Payments to producers and to cooperative associations.
                1006.74
                [Reserved]
                1006.75
                Plant location adjustments for producer milk and nonpool milk.
                1006.76
                Payments by a handler operating a partially regulated distributing plant.
                1006.77
                Adjustment of accounts.
                1006.78
                Charges on overdue accounts.
              
              
                
                Administrative Assessment and Marketing Service Deduction
                1006.85
                Assessment for order administration.
                1006.86
                Deduction for marketing services.
              
            
          
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Source:
            64 FR 47966, Sept. 1, 1999, unless otherwise noted.
          
          
            Subpart A—Order Regulating Handling
            
              General Provisions
              
                § 1006.1
                General provisions.
                The terms, definitions, and provisions in part 1000 of this chapter apply to this part 1006. In this part 1006, all references to sections in part 1000 refer to part 1000 of this chapter.
              
            
            
              Definitions
              
                § 1006.2
                Florida marketing area.
                The marketing area means all the territory within the State of Florida, except the counties of Escambia, Okaloosa, Santa Rosa, and Walton, including all piers, docks and wharves connected therewith and all craft moored thereat, and all territory occupied by government (municipal, State or Federal) reservations, installations, institutions, or other similar establishments if any part thereof is within any of the listed states or political subdivisions.
              
              
                § 1006.3
                Route disposition.
                See § 1000.3.
              
              
                § 1006.4
                Plant.
                See § 1000.4.
              
              
                § 1006.5
                Distributing plant.
                See § 1000.5.
              
              
                § 1006.6
                Supply plant.
                See § 1000.6.
              
              
                § 1006.7
                Pool plant.
                
                  Pool plant means a plant specified in paragraphs (a) through (d) of this section, a unit of plants as specified in paragraph (e) of this section, or a plant specified in paragraph (h) of this section, but excluding a plant specified in paragraph (g) of this section. The pooling standards described in paragraphs (c) and (d) of this section are subject to modification pursuant to paragraph (f) of this section:
                (a) A distributing plant, other than a plant qualified as a pool plant pursuant to paragraph (b) of this section or § ____.7(b) of any other Federal milk order, from which during the month 50 percent or more of the fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) are disposed of as route disposition or are transferred in the form of packaged fluid milk products to other distributing plants. At least 25 percent of such route disposition and transfers must be to outlets in the marketing area.
                (b) Any distributing plant located in the marketing area which during the month processed at least 50 percent of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) into ultra-pasteurized or aseptically-processed fluid milk products.
                (c) A supply plant from which 60 percent or more of the total quantity of milk that is physically received during the month from dairy farmers and handlers described in § 1000.9(c), including milk that is diverted from the plant, is transferred to pool distributing plants. Concentrated milk transferred from the supply plant to a distributing plant for an agreed-upon use other than Class I shall be excluded from the supply plant's shipments in computing the plant's shipping percentage.

                (d) A plant located within the marketing area that is operated by a cooperative association if pool plant status under this paragraph is requested for such plant by the cooperative association and during the month 60 percent of the producer milk of members of such cooperative association is delivered directly from farms to pool distributing plants or is transferred to such plants as a fluid milk product (excluding concentrated milk transferred to a distributing plant for an agreed-upon use other than Class I) from the cooperative's plant.
                
                (e) Two or more plants operated by the same handler and that are located within the marketing area may qualify for pool status as a unit by meeting the total and in-area route disposition requirements specified in paragraph (a) of this section and the following additional requirements:
                (1) At least one of the plants in the unit must qualify as a pool plant pursuant to paragraph (a) of this section;
                (2) Other plants in the unit must process only Class I or Class II products and must be located in a pricing zone providing the same or a lower Class I price than the price applicable at the distributing plant included in the unit pursuant to paragraph (e)(1) of this section; and
                (3) A written request to form a unit, or to add or remove plants from a unit, must be filed with the market administrator prior to the first day of the month for which it is to be effective.
                (f) The applicable shipping percentages of paragraphs (c) and (d) of this section may be increased or decreased by the market administrator if the market administrator finds that such adjustment is necessary to encourage needed shipments or to prevent uneconomic shipments. Before making such a finding, the market administrator shall investigate the need for adjustment either on the market administrator's own initiative or at the request of interested parties if the request is made in writing at least 15 days prior to the date for which the requested revision is desired effective. If the investigation shows that an adjustment of the shipping percentages might be appropriate, the market administrator shall issue a notice stating that an adjustment is being considered and invite data, views and arguments. Any decision to revise an applicable shipping percentage must be issued in writing at least one day before the effective date.
                (g) The term pool plant shall not apply to the following plants:
                (1) A producer-handler plant;
                (2) An exempt plant as defined in § 1000.8(e);
                (3) A plant qualified pursuant to paragraph (a) of this section which is not located within any Federal order marketing area, meets the pooling requirements of another Federal order, and has had greater route disposition in such other Federal order marketing area for 3 consecutive months;
                (4) A plant qualified pursuant to paragraph (a) of this section which is located in another Federal order marketing area, meets the pooling standards of the other Federal order, and has not had a majority of its route disposition in this marketing area for 3 consecutive months or is locked into pool status under such other Federal order without regard to its route disposition in any other Federal order marketing area; and
                (5) A plant qualified pursuant to paragraph (c) of this section which also meets the pooling requirements of another Federal order and from which greater qualifying shipments are made to plants regulated under such other order than are made to plants regulated under the order in this part, or such plant has automatic pooling status under such other order.
                (h) Any distributing plant, located within the marketing area as described on May 1, 2006, in § 1006.2;
                (1) From which there is route disposition and/or transfers of packaged fluid milk products in any non-Federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk provided that 25 percent or more of the total quantity of fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) is disposed of as route disposition and/or is transferred in the form of packaged fluid milk products to other plants. At least 25 percent of such route disposition and/or transfers, in aggregate, are in any non-Federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk. Subject to the following exclusions:
                (i) The plant is described in § 1006.7(a), (b), or (e);
                (ii) The plant is subject to the pricing provisions of a State-operated milk pricing plan which provides for the payment of minimum class prices for raw milk;

                (iii) The plant is described in § 1000.8(a) or (e); or
                
                (iv) A producer-handler described in § 1006.10 with less than three million pounds during the month of route disposition and/or transfers of packaged fluid milk products to other plants.
                (2) [Reserved]
                [64 FR 47966, Sept. 1, 1999, as amended at 71 FR 25498, May 1, 2006; 71 FR 28249, May 16, 2006]
              
              
                § 1006.8
                Nonpool plant.
                See § 1000.8.
              
              
                § 1006.9
                Handler.
                See § 1000.9.
              
              
                § 1006.10
                Producer-handler.
                
                  Producer-handler means a person who:
                (a) Operates a dairy farm and a distributing plant from which there is route disposition in the marketing area, and from which total route disposition and packaged sales of fluid milk products to other plants during the month does not exceed 3 million pounds;
                (b) Receives no fluid milk products, and acquires no fluid milk products for route disposition, from sources other than own farm production;
                (c) Disposes of no other source milk as Class I milk except by increasing the nonfat milk solids content of the fluid milk products received from own farm production; and
                (d) Provides proof satisfactory to the market administrator that the care and management of the dairy animals and other resources necessary to produce all Class I milk handled, and the processing and packaging operations, are the producer-handler's own enterprise and are operated at the producer-handler's own risk.
                (e) Any producer-handler with Class I route dispositions and/or transfers of packaged fluid milk products in the marketing area described in § 1131.2 of this chapter shall be subject to payments into the Order 1131 producer settlement fund on such dispositions pursuant to § 1000.76(a) and payments into the Order 1131 administrative fund provided such dispositions are less than three million pounds in the current month and such producer-handler had total Class I route dispositions and/or transfers of packaged fluid milk products from own farm production of three million pounds or more the previous month. If the producer-handler has Class I route dispositions and/or transfers of packaged fluid milk products into the marketing area described in § 1131.2 of this chapter of three million pounds or more during the current month, such producer-handler shall be subject to the provisions described in § 1131.7 of this chapter or § 1000.76(a).
                [64 FR 47966, Sept. 1, 1999, as amended at 71 FR 25498, May 1, 2006; 75 FR 21160, Apr. 23, 2010]
              
              
                § 1006.11
                [Reserved]
              
              
                § 1006.12
                Producer.

                (a) Except as provided in paragraph (b) of this section, producer means any person who produces milk approved by a duly constituted regulatory agency for fluid consumption as Grade A milk and whose milk (or components of milk) is:
                (1) Received at a pool plant directly from the producer or diverted by the plant operator in accordance with § 1006.13; or
                (2) Received by a handler described in § 1000.9(c).
                (b) Producer shall not include:
                (1) A producer-handler as defined in any Federal order;
                (2) A dairy farmer whose milk is received at an exempt plant, excluding producer milk diverted to the exempt plant pursuant to § 1006.13(d);
                (3) A dairy farmer whose milk is received by diversion at a pool plant from a handler regulated under another Federal order if the other Federal order designates the dairy farmer as a producer under that order and that milk is allocated by request to a utilization other than Class I; and
                (4) A dairy farmer whose milk is reported as diverted to a plant fully regulated under another Federal order with respect to that portion of the milk so diverted that is assigned to Class I under the provisions of such other order.
              
              
                § 1006.13
                Producer milk.
                
                  Producer milk means the skim milk (or the skim equivalent of components of skim milk) and butterfat contained in milk of a producer that is:
                
                (a) Received by the operator of a pool plant directly from a producer or a handler described in § 1000.9(c). All milk received pursuant to this paragraph shall be priced at the location of the plant where it is first physically received;
                (b) Received by a handler described in § 1000.9(c) in excess of the quantity delivered to pool plants;
                (c) Diverted by a pool plant operator to another pool plant. Milk so diverted shall be priced at the location of the plant to which diverted; or
                (d) Diverted by the operator of a pool plant or a handler described in § 1000.9(c) to a nonpool plant, subject to the following conditions:
                (1) In any month, not less than 10 days' production of the producer whose milk is diverted is physically received at a pool plant during the month;
                (2) The total quantity of milk so diverted during the month by a cooperative association shall not exceed 20 percent during the months of July through November, 25 percent during the months of December through February, and 40 percent during all other months, of the producer milk that the cooperative association caused to be delivered to, and physically received at, pool plants during the month;
                (3) The operator of a pool plant that is not a cooperative association may divert any milk that is not under the control of a cooperative association that diverts milk during the month pursuant to paragraph (d) of this section. The total quantity of milk so diverted during the month shall not exceed 20 percent during the months of July through November, 25 percent during the months of December through February, and 40 percent during all other months, of the producer milk physically received at such plant (or such unit of plants in the case of plants that pool as a unit pursuant to § 1006.7(d)) during the month, excluding the quantity of producer milk received from a handler described in § 1000.9(c);
                (4) Any milk diverted in excess of the limits prescribed in paragraphs (d) (3) and (4) of this section shall not be producer milk. If the diverting handler or cooperative association fails to designate the dairy farmers' deliveries that will not be producer milk, no milk diverted by the handler or cooperative association shall be producer milk;
                (5) Diverted milk shall be priced at the location of the plant to which diverted; and
                (6) The delivery day requirements and the diversion percentages in paragraphs (d) (1) through (3) of this section may be increased or decreased by the market administrator if the market administrator finds that such revision is necessary to assure orderly marketing and efficient handling of milk in the marketing area. Before making such a finding, the market administrator shall investigate the need for the revision either on the market administrator's own initiative or at the request of interested persons. If the investigation shows that a revision might be appropriate, the market administrator shall issue a notice stating that the revision is being considered and inviting written data, views, and arguments. Any decision to revise an applicable percentage must be issued in writing at least one day before the effective date.
              
              
                § 1006.14
                Other source milk.
                See § 1000.14.
              
              
                § 1006.15
                Fluid milk product.
                See § 1000.15.
              
              
                § 1006.16
                Fluid cream product.
                See § 1000.16.
              
              
                § 1006.17
                [Reserved]
              
              
                § 1006.18
                Cooperative association.
                See § 1000.18.
              
              
                § 1006.19
                Commercial food processing establishment.
                See § 1000.19.
              
            
            
              Handler Reports
              
                § 1006.30
                Reports of receipts and utilization.
                Each handler shall report monthly so that the market administrator's office receives the report on or before the 7th day after the end of the month, in the detail and on prescribed forms, as follows:

                (a) With respect to each of its pool plants, the quantities of skim milk and butterfat contained in or represented by:
                (1) Receipts of producer milk, including producer milk diverted by the reporting handler, from sources other than handlers described in § 1000.9(c);
                (2) Receipts of milk from handlers described in § 1000.9(c);
                (3) Receipts of fluid milk products and bulk fluid cream products from other pool plants;
                (4) Receipts of other source milk;
                (5) Inventories at the beginning and end of the month of fluid milk products and bulk fluid cream products; and
                (6) The utilization or disposition of all milk and milk products required to be reported pursuant to this paragraph.
                (b) Each handler operating a partially regulated distributing plant shall report with respect to such plant in the same manner as prescribed for reports required by paragraph (a) of this section. Receipts of milk that would have been producer milk if the plant had been fully regulated shall be reported in lieu of producer milk. The report shall show also the quantity of any reconstituted skim milk in route disposition in the marketing area.
                (c) Each handler described in § 1000.9(c) shall report:
                (1) The quantities of all skim milk and butterfat contained in receipts of milk from producers; and
                (2) The utilization or disposition of all such receipts.
                (d) Each handler not specified in paragraphs (a) through (c) of this section shall report with respect to its receipts and utilization of milk and milk products in such manner as the market administrator may prescribe.
              
              
                § 1006.31
                Payroll reports.
                (a) On or before the 20th day after the end of each month, each handler that operates a pool plant pursuant to § 1006.7 and each handler described in § 1000.9(c) shall report to the market administrator its producer payroll for the month, in detail prescribed by the market administrator, showing for each producer the information specified in § 1006.73(e).
                (b) Each handler operating a partially regulated distributing plant who elects to make payment pursuant to § 1000.76(b) shall report for each dairy farmer who would have been a producer if the plant had been fully regulated in the same manner as prescribed for reports required by paragraph (a) of this section.
              
              
                § 1006.32
                Other reports.
                In addition to the reports required pursuant to §§ 1006.30 and 1006.31, each handler shall report any information the market administrator deems necessary to verify or establish each handler's obligation under the order.
              
            
            
              Classification of Milk
              
                § 1006.40
                Classes of utilization.
                See § 1000.40.
              
              
                § 1006.41
                [Reserved]
              
              
                § 1006.42
                Classification of transfers and diversions.
                See § 1000.42.
              
              
                § 1006.43
                General classification rules.
                See § 1000.43.
              
              
                § 1006.44
                Classification of producer milk.
                See § 1000.44.
              
              
                § 1006.45
                Market administrator's reports and announcements concerning classification.
                See § 1000.45.
              
            
            
              Class Prices
              
                § 1006.50
                Class prices, component prices, and advanced pricing factors.
                See § 1000.50.
              
              
                § 1006.51
                Class I differential, adjustments to Class I prices, and Class I price.
                (a) The Class I differential shall be the differential established for Hillsborough County, Florida, which is reported in § 1000.52. The Class I price shall be the price computed pursuant to § 1006.50(a) for Hillsborough County, Florida.
                (b) Adjustment to Class I prices. Class I prices shall be established pursuant to § 1000.50(a), (b) and (c) using the following adjustments:
                
                
                  
                    State
                    County/parish
                    FIPS
                    Class I price adjustment
                  
                  
                    FL
                    ALACHUA
                    12001
                    1.30
                  
                  
                    FL
                    BAKER
                    12003
                    1.30
                  
                  
                    FL
                    BAY
                    12005
                    0.60
                  
                  
                    FL
                    BRADFORD
                    12007
                    1.30
                  
                  
                    FL
                    BREVARD
                    12009
                    1.40
                  
                  
                    FL
                    BROWARD
                    12011
                    1.70
                  
                  
                    FL
                    CALHOUN
                    12013
                    0.60
                  
                  
                    FL
                    CHARLOTTE
                    12015
                    1.50
                  
                  
                    FL
                    CITRUS
                    12017
                    1.40
                  
                  
                    FL
                    CLAY
                    12019
                    1.30
                  
                  
                    FL
                    COLLIER
                    12021
                    1.70
                  
                  
                    FL
                    COLUMBIA
                    12023
                    1.30
                  
                  
                    FL
                    DADE
                    12025
                    1.70
                  
                  
                    FL
                    DE SOTO
                    12027
                    1.80
                  
                  
                    FL
                    DIXIE
                    12029
                    1.30
                  
                  
                    FL
                    DUVAL
                    12031
                    1.30
                  
                  
                    FL
                    FLAGLER
                    12035
                    1.00
                  
                  
                    FL
                    FRANKLIN
                    12037
                    0.90
                  
                  
                    FL
                    GADSDEN
                    12039
                    0.90
                  
                  
                    FL
                    GILCHRIST
                    12041
                    1.30
                  
                  
                    FL
                    GLADES
                    12043
                    1.50
                  
                  
                    FL
                    GULF
                    12045
                    0.90
                  
                  
                    FL
                    HAMILTON
                    12047
                    1.30
                  
                  
                    FL
                    HARDEE
                    12049
                    1.80
                  
                  
                    FL
                    HENDRY
                    12051
                    1.70
                  
                  
                    FL
                    HERNANDO
                    12053
                    1.40
                  
                  
                    FL
                    HIGHLANDS
                    12055
                    1.80
                  
                  
                    FL
                    HILLSBOROUGH
                    12057
                    1.40
                  
                  
                    FL
                    HOLMES
                    12059
                    0.60
                  
                  
                    FL
                    INDIAN RIVER
                    12061
                    1.80
                  
                  
                    FL
                    JACKSON
                    12063
                    0.60
                  
                  
                    FL
                    JEFFERSON
                    12065
                    0.90
                  
                  
                    FL
                    LAFAYETTE
                    12067
                    1.30
                  
                  
                    FL
                    LAKE
                    12069
                    1.40
                  
                  
                    FL
                    LEE
                    12071
                    1.70
                  
                  
                    FL
                    LEON
                    12073
                    0.90
                  
                  
                    FL
                    LEVY
                    12075
                    1.00
                  
                  
                    FL
                    LIBERTY
                    12077
                    0.90
                  
                  
                    FL
                    MADISON
                    12079
                    1.30
                  
                  
                    FL
                    MANATEE
                    12081
                    1.80
                  
                  
                    FL
                    MARION
                    12083
                    1.00
                  
                  
                    FL
                    MARTIN
                    12085
                    1.50
                  
                  
                    FL
                    MONROE
                    12087
                    1.70
                  
                  
                    FL
                    NASSAU
                    12089
                    1.30
                  
                  
                    FL
                    OKEECHOBEE
                    12093
                    1.80
                  
                  
                    FL
                    ORANGE
                    12095
                    1.40
                  
                  
                    FL
                    OSCEOLA
                    12097
                    1.40
                  
                  
                    FL
                    PALM BEACH
                    12099
                    1.70
                  
                  
                    FL
                    PASCO
                    12101
                    1.40
                  
                  
                    FL
                    PINELLAS
                    12103
                    1.40
                  
                  
                    FL
                    POLK
                    12105
                    1.40
                  
                  
                    FL
                    PUTNAM
                    12107
                    1.30
                  
                  
                    FL
                    SAINT JOHNS
                    12109
                    1.30
                  
                  
                    FL
                    SAINT LUCIE
                    12111
                    1.80
                  
                  
                    FL
                    SARASOTA
                    12115
                    1.80
                  
                  
                    FL
                    SEMINOLE
                    12117
                    1.40
                  
                  
                    FL
                    SUMTER
                    12119
                    1.40
                  
                  
                    FL
                    SUWANNEE
                    12121
                    1.30
                  
                  
                    FL
                    TAYLOR
                    12123
                    1.30
                  
                  
                    FL
                    UNION
                    12125
                    1.30
                  
                  
                    FL
                    VOLUSIA
                    12127
                    1.40
                  
                  
                    FL
                    WAKULLA
                    12129
                    0.90
                  
                  
                    FL
                    WASHINGTON
                    12133
                    0.60
                  
                
                [73 FR 14161, Mar. 17, 2008]
              
              
                § 1006.52
                Adjusted Class I differentials.
                See § 1000.52.
              
              
                § 1006.53
                Announcement of class prices, component prices, and advanced pricing factors.
                See § 1000.53.
              
              
                § 1006.54
                Equivalent price.
                See § 1000.54.
              
            
            
              Uniform Prices
              
                § 1006.60
                Handler's value of milk.
                For the purpose of computing a handler's obligation for producer milk, the market administrator shall determine for each month the value of milk of each handler with respect to each of the handler's pool plants and of each handler described in § 1000.9(c) with respect to milk that was not received at a pool plant by adding the amounts computed in paragraphs (a) through (e) of this section and subtracting from that total amount the value computed in paragraph (f) of this section. Receipts of nonfluid milk products that are distributed as labeled reconstituted milk for which payments are made to the producer-settlement fund of another Federal order under § 1000.76(a)(4) or (d) shall be excluded from pricing under this section.

                (a) Multiply the pounds of skim milk and butterfat in producer milk that were classified in each class pursuant to § 1000.44(c) of this chapter by the applicable skim milk and butterfat prices, and add the resulting amounts; except that for the months of July 2018 through January 2019, the Class I skim milk price for this purpose shall be the Class I skim milk price as determined in § 1000.50(b) of this chapter plus $0.09 per hundredweight, and the Class I butterfat price for this purpose shall be the Class I butterfat price as determined in § 1000.50(c) of this chapter plus $0.0009 per pound. The adjustments to the Class I skim milk and butterfat prices provided herein may be reduced by the market administrator for any month if the market administrator determines that the payments yet unpaid computed pursuant to paragraphs (g)(1) through (g)(6) of this section will be less than the amount computed pursuant to paragraph (h) of this section. The adjustments to the Class I skim milk and butterfat prices provided herein during the months of July 2018 through January 2019 shall be announced along with the prices announced in § 1000.53(b) of this chapter.
                (b) Multiply the pounds of skim milk and butterfat overage assigned to each class pursuant to § 1000.44(a)(11) by the respective skim milk and butterfat prices applicable at the location of the pool plant;
                (c) Multiply the difference between the Class IV price for the preceding month and the current month's Class I, II, or III price, as the case may be, by the hundredweight of skim milk and butterfat subtracted from Class I, II, or III, respectively, pursuant to § 1000.44(a)(7) and the corresponding step of § 1000.44(b);
                (d) Multiply the difference between the Class I price applicable at the location of the pool plant and the Class IV price by the hundredweight of skim milk and butterfat assigned to Class I pursuant to § 1000.43(d) and the hundredweight of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(3)(i) through (vi) and the corresponding step of § 1000.44(b), excluding receipts of bulk fluid cream products from a plant regulated under other Federal orders and bulk concentrated fluid milk products from pool plants, plants regulated under other Federal orders, and unregulated supply plants;
                (e) Multiply the Class I skim milk and Class I butterfat prices applicable at the location of the nearest unregulated supply plants from which an equivalent volume was received by the pounds of skim milk and butterfat in receipts of concentrated fluid milk products assigned to Class I pursuant to § 1000.43(d) and § 1000.44(a)(3)(i) and the corresponding step of § 1000.44(b) and the pounds of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(8) and the corresponding step of § 1000.44(b), excluding such skim milk and butterfat in receipts of fluid milk products from an unregulated supply plant to the extent that an equivalent amount of skim milk or butterfat disposed of to such plant by handlers fully regulated under any Federal milk order is classified and priced as Class I milk and is not used as an offset for any other payment obligation under any order; and
                (f) For reconstituted milk made from receipts of nonfluid milk products, multiply $1.00 (but not more than the difference between the Class I price applicable at the location of the pool plant and the Class IV price) by the hundredweight of skim milk and butterfat contained in receipts of nonfluid milk products that are allocated to Class I use pursuant to § 1000.43(d).
                (g) For transactions occurring during the period of September 6, 2017, through September 15, 2017, for handlers who have submitted proof satisfactory to the market administrator no later than August 1, 2018, to determine eligibility for reimbursement of hurricane-imposed costs, subtract an amount equal to:
                (1) The additional cost of transportation on loads of milk rerouted from pool distributing plants to plants outside the state of Florida as a result of Hurricane Irma, and the additional cost of transportation on loads of milk moved and then dumped. The reimbursement of transportation costs pursuant to this section shall be the actual demonstrated cost of such transportation of bulk milk or the miles of transportation on such loads of bulk milk multiplied by $3.75 per loaded mile, whichever is less;
                (2) The lost location value on loads of milk rerouted to plants outside the state of Florida as a result of Hurricane Irma. The lost location value shall be the difference per hundredweight between the value specified in § 1000.52 of this chapter, adjusted by § 1006.51(b), at the location of the plant where the milk would have normally been received and the value specified in § 1000.52, as adjusted by § 1005.51(b) and § 1007.51(b) of this chapter, at the location of the plant to which the milk was rerouted;

                (3) The value per hundredweight at the lowest classified price for the month of September 2017 for milk dumped at the farm and classified as other use milk pursuant to § 1000.40(e) of this chapter as a result of Hurricane Irma;
                (4) The value per hundredweight at the lowest classified price for the month of September 2017 for milk dumped from milk tankers after being moved off-farm and classified as other use milk pursuant to § 1000.40(e) of this chapter as a result of Hurricane Irma;
                (5) The value per hundredweight at the lowest classified price for the month of September 2017 for skim portion of milk dumped and classified as other use milk pursuant to § 1000.40(e) of this chapter as a result of Hurricane Irma; and
                (6) The difference between the announced class price applicable to the milk as classified by the market administrator for the month of September 2017 and the actual price received for milk delivered to nonpool plants outside the state of Florida as a result of Hurricane Irma.
                (h) The total amount of payment to all handlers under paragraph (g) of this section shall be limited for each month to an amount determined by multiplying the total Class I producer milk for all handlers pursuant to § 1000.44(c) of this chapter times $0.09 per hundredweight.
                (i) If the cost of payments computed pursuant to paragraphs (g)(1) through (g)(6) of this section exceeds the amount computed pursuant to paragraph (h) of this section, the market administrator shall prorate such payments to each handler based on each handler's proportion of transportation and other use milk costs submitted pursuant to paragraphs (g)(1) through (g)(6). Costs submitted pursuant to paragraphs (g)(1) through (g)(6) which are not paid as a result of such a proration shall be paid in subsequent months until all costs incurred and documented through (g)(1) through (g)(6) have been paid.
                [64 FR 47966, Sept. 1, 1999, as amended at 65 FR 82835, Dec. 28, 2000; 69 FR 71700, Dec. 10, 2004; 83 FR 21845, May 11, 2018]
              
              
                § 1006.61
                Computation of uniform prices.
                On or before the 11th day of each month, the market administrator shall compute a uniform butterfat price, a uniform skim milk price, and a uniform price for producer milk receipts reported for the prior month. The report of any handler who has not made payments required pursuant to § 1006.71 for the preceding month shall not be included in the computation of these prices, and such handler's report shall not be included in the computation for succeeding months until the handler has made full payment of outstanding monthly obligations.
                (a) Uniform butterfat price. The uniform butterfat price per pound, rounded to the nearest one-hundredth cent, shall be computed by:
                (1) Multiplying the pounds of butterfat in producer milk allocated to each class pursuant to § 1000.44(b) by the respective class butterfat prices;
                (2) Adding the butterfat value calculated in § 1006.60(e) for other source milk allocated to Class I pursuant to § 1000.43(d) and the steps of § 1000.44(b) that correspond to § 1000.44(a)(3)(i) and § 1000.44(a)(8) by the Class I price; and
                (3) Dividing the sum of paragraphs (a)(1) and (a)(2) of this section by the sum of the pounds of butterfat in producer milk and other source milk used to calculate the values in paragraphs (a)(1) and (a)(2) of this section.
                (b) Uniform skim milk price. The uniform skim milk price per hundredweight, rounded to the nearest cent, shall be computed as follows:
                (1) Combine into one total the values computed pursuant to § 1006.60 for all handlers;
                (2) Add an amount equal to the minus location adjustments and subtract an amount equal to the plus location adjustments computed pursuant to § 1006.75;
                (3) Add an amount equal to not less than one-half of the unobligated balance in the producer-settlement fund;

                (4) Subtract the value of the total pounds of butterfat for all handlers. The butterfat value shall be computed by multiplying the sum of the pounds of butterfat in producer milk and other source milk used to calculate the values in paragraphs (a)(1) and (a)(2) of this section by the butterfat price computed in paragraph (a) of this section;
                (5) Divide the resulting amount by the sum of the following for all handlers included in these computations:
                (i) The total skim pounds of producer milk; and
                (ii) The total skim pounds for which a value is computed pursuant to § 1006.60(e); and
                (6) Subtract not less than 4 cents and not more than 5 cents.
                (c) Uniform price. The uniform price per hundredweight, rounded to the nearest cent, shall be the sum of the following:
                (1) Multiply the uniform butterfat price for the month pursuant to paragraph (a) of this section times 3.5 pounds of butterfat; and
                (2) Multiply the uniform skim milk price for the month pursuant to paragraph (b) of this section times 96.5 pounds of skim milk.
                [64 FR 47966, Sept. 1, 1999, as amended at 65 FR 82835, Dec. 28, 2000]
              
              
                § 1006.62
                Announcement of uniform prices.
                On or before the 11th day after the end of the month, the market administrator shall announce the uniform prices for the month computed pursuant to § 1006.61.
              
            
            
              Payments for Milk
              
                § 1006.70
                Producer-settlement fund.
                See § 1000.70.
              
              
                § 1006.71
                Payments to the producer-settlement fund.
                Each handler shall make a payment to the producer-settlement fund in a manner that provides receipt of the funds by the market administrator no later than the 12th day after the end of the month (except as provided in § 1000.90). Payment shall be the amount, if any, by which the amount specified in paragraph (a) of this section exceeds the amount specified in paragraph (b) of this section:
                (a) The total value of milk of the handler for the month as determined pursuant to § 1006.60; and
                (b) The sum of the value at the uniform prices for skim milk and butterfat, adjusted for plant location, of the handler's receipts of producer milk; and the value at the uniform price, as adjusted pursuant to § 1006.75, applicable at the location of the plant from which received of other source milk for which a value is computed pursuant to § 1006.60(e).
              
              
                § 1006.72
                Payments from the producer-settlement fund.
                No later than one day after the date of payment receipt required under § 1006.71, the market administrator shall pay to each handler the amount, if any, by which the amount computed pursuant to § 1006.71(b) exceeds the amount computed pursuant to § 1006.71(a). If, at such time, the balance in the producer-settlement fund is insufficient to make all payments pursuant to this section, the market administrator shall reduce uniformly such payments and shall complete the payments as soon as the funds are available.
              
              
                § 1006.73
                Payments to producers and to cooperative associations.
                (a) Each handler that is not paying a cooperative association for producer milk shall pay each producer as follows:
                (1) Partial payments. (i) For each producer who has not discontinued shipments as of the 15th day of the month, payment shall be made so that it is received by the producer on or before the 20th day of the month (except as provided in § 1000.90) for milk received during the first 15 days of the month at not less than 85 percent of the preceding month's uniform price, adjusted for plant location pursuant to § 1006.75 and proper deductions authorized in writing by the producer; and

                (ii) For each producer who has not discontinued shipments as of the last day of the month, payment shall be made so that it is received by the producer on or before the 5th day of the following month (except as provided in § 1000.90) for milk received from the 16th to the last day of the month at not less than 85 percent of the preceding month's uniform price, adjusted for plant location pursuant to § 1006.75 and proper deductions authorized in writing by the producer.
                
                (2) Final payment. For milk received during the month, a payment computed as follows shall be made so that it is received by each producer one day after the payment date required in § 1006.72:
                (i) Multiply the hundredweight of producer skim milk received times the uniform skim milk price for the month;
                (ii) Multiply the pounds of butterfat received times the uniform butterfat price for the month;
                (iii) Multiply the hundredweight of producer milk received times the plant location adjustment pursuant to § 1006.75; and
                (iv) Add the amounts computed in paragraphs (a)(2)(i), (ii), and (iii) of this section, and from that sum:
                (A) Subtract the partial payments made pursuant to paragraph (a)(1) of this section;
                (B) Subtract the deduction for marketing services pursuant to § 1000.86;
                (C) Add or subtract for errors made in previous payments to the producer; and
                (D) Subtract proper deductions authorized in writing by the producer.
                (b) One day before partial and final payments are due pursuant to paragraph (a) of this section, each handler shall pay a cooperative association for milk received as follows:
                (1) Partial payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk (including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk) received from a cooperative association in any capacity, except as the operator of a pool plant, the payment shall be equal to the hundredweight of milk received multiplied by 90 percent of the preceding month's uniform price, adjusted for plant location pursuant to § 1006.75.
                (2) Partial payment to a cooperative association for milk transferred from its pool plant. For bulk fluid milk products and bulk fluid cream products received during the first 15 days of the month from a cooperative association in its capacity as the operator of a pool plant, the partial payment shall be at the pool plant operator's estimated use value of the milk using the most recent class prices available for skim milk and butterfat at the receiving plant's location.
                (3) Final payment to a cooperative association for milk transferred from its pool plant. For bulk fluid milk products and bulk fluid cream products received during the month from a cooperative association in its capacity as the operator of a pool plant, the final payment shall be the classified value of such milk as determined by multiplying the pounds of skim milk and butterfat assigned to each class pursuant to § 1000.44 by the class prices for the month at the receiving plant's location, and subtracting from this sum the partial payment made pursuant to paragraph (b)(2) of this section.
                (4) Final payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk received from a cooperative association during the month, including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk, the final payment for such milk shall be an amount equal to the sum of the individual payments otherwise payable for such milk pursuant to paragraph (a)(2) of this section.
                (c) If a handler has not received full payment from the market administrator pursuant to § 1006.72 by the payment date specified in paragraph (a) or (b) of this section, the handler may reduce payments pursuant to paragraphs (a) and (b) of this section, but by not more than the amount of the underpayment. The payments shall be completed on the next scheduled payment date after receipt of the balance due from the market administrator.

                (d) If a handler claims that a required payment to a producer cannot be made because the producer is deceased or cannot be located, or because the cooperative association or its lawful successor or assignee is no longer in existence, the payment shall be made to the producer-settlement fund, and in the event that the handler subsequently locates and pays the producer or a lawful claimant, or in the event that the handler no longer exists and a lawful claim is later established, the market administrator shall make the required payment from the producer-settlement fund to the handler or to the lawful claimant as the case may be.
                (e) In making payments to producers pursuant to this section, each pool plant operator shall furnish each producer, except a producer whose milk was received from a cooperative association described in § 1000.9(a) or (c), a supporting statement in such form that it may be retained by the recipient which shall show:
                (1) The name, address, Grade A identifier assigned by a duly constituted regulatory agency, and the payroll number of the producer;
                (2) The month and dates that milk was received from the producer, including the daily and total pounds of milk received;
                (3) The total pounds of butterfat in the producer's milk;
                (4) The minimum rate or rates at which payment to the producer is required pursuant to the order in this part;
                (5) The rate used in making payment if the rate is other than the applicable minimum rate;
                (6) The amount, or rate per hundredweight, and nature of each deduction claimed by the handler; and
                (7) The net amount of payment to the producer or cooperative association.
                [64 FR 47966, Sept. 1, 1999, as amended at 65 FR 32010, May 22, 2000]
              
              
                § 1006.74
                [Reserved]
              
              
                § 1006.75
                Plant location adjustments for producer milk and nonpool milk.
                For purposes of making payments for producer milk and nonpool milk, a plant location adjustment shall be determined by subtracting the Class I price specified in § 1006.51 from the Class I price at the plant's location. The difference, plus or minus as the case may be, shall be used to adjust the payments required pursuant to §§ 1006.73 and 1000.76.
              
              
                § 1006.76
                Payments by a handler operating a partially regulated distributing plant.
                See § 1000.76.
              
              
                § 1006.77
                Adjustment of accounts.
                See § 1000.77.
              
              
                § 1006.78
                Charges on overdue accounts.
                See § 1000.78.
              
            
            
              Administrative Assessment and Marketing Service Deduction
              
                § 1006.85
                Assessment for order administration.

                On or before the payment receipt date specified under § 1006.71, each handler shall pay to the market administrator its pro rata share of the expense of administration of the order at a rate specified by the market administrator that is no more than $.08 per hundredweight with respect to:
                (a) Receipts of producer milk (including the handler's own production) other than such receipts by a handler described in § 1000.9(c) of this chapter that were delivered to pool plants of other handlers;
                (b) Receipts from a handler described in § 1000.9(c) of this chapter;
                (c) Receipts of concentrated fluid milk products from unregulated supply plants and receipts of nonfluid milk products assigned to Class I use pursuant to § 1000.43(d) of this chapter and other source milk allocated to Class I pursuant to § 1000.44(a)(3) and (8) chapter and the corresponding steps of § 1000.44(b) of this chapter, except other source milk that is excluded from the computations pursuant to § 1006.60(d) and (e); and
                (d) Route disposition in the marketing area from a partially regulated distributing plant that exceeds the skim milk and butterfat subtracted pursuant to § 1000.76(a)(1)(i) and (ii) of this chapter.
                [79 FR 25002, May 2, 2014; 79 FR 26591, May 9, 2014]
              
              
                § 1006.86
                Deduction for marketing services.
                See § 1000.86.
                
              
            
          
        
        
          Pt. 1007
          PART 1007—MILK IN THE SOUTHEAST MARKETING AREA
          
            
              Subpart—Order Regulating Handling
              
                General Provisions
                Sec.
                1007.1
                General provisions.
              
              
                Definitions
                1007.2
                Southeast marketing area.
                1007.3
                Route disposition.
                1007.4
                Plant.
                1007.5
                Distributing plant.
                1007.6
                Supply plant.
                1007.7
                Pool plant.
                1007.8
                Nonpool plant.
                1007.9
                Handler.
                1007.10
                Producer-handler.
                1007.11
                [Reserved]
                1007.12
                Producer.
                1007.13
                Producer milk.
                1007.14
                Other source milk.
                1007.15
                Fluid milk product.
                1007.16
                Fluid cream product.
                1007.17
                [Reserved]
                1007.18
                Cooperative association.
                1007.19
                Commercial food processing establishment.
              
              
                Handler Reports
                1007.30
                Reports of receipts and utilization.
                1007.31
                Payroll reports.
                1007.32
                Other reports.
              
              
                Classification of Milk
                1007.40
                Classes of utilization.
                1007.41
                [Reserved]
                1007.42
                Classification of transfers and diversions.
                1007.43
                General classification rules.
                1007.44
                Classification of producer milk.
                1007.45
                Market administrator's reports and announcements concerning classification.
              
              
                Class Prices
                1007.50
                Class prices, component prices, and advanced pricing factors.
                1007.51
                Class I differential, adjustments to Class I prices, and Class I price.
                1007.52
                Adjusted Class I differentials.
                1007.53
                Announcement of class prices, component prices, and advanced pricing factors.
                1007.54
                Equivalent price.
              
              
                Uniform Prices
                1007.60
                Handler's value of milk.
                1007.61
                Computation of uniform prices.
                1007.62
                Announcement of uniform prices.
              
              
                Payments for Milk
                1007.70
                Producer-settlement fund.
                1007.71
                Payments to the producer-settlement fund.
                1007.72
                Payments from the producer-settlement fund.
                1007.73
                Payments to producers and to cooperative associations.
                1007.74
                [Reserved]
                1007.75
                Plant location adjustments for producer milk and nonpool milk.
                1007.76
                Payments by a handler operating a partially regulated distributing plant.
                1007.77
                Adjustment of accounts.
                1007.78
                Charges on overdue accounts.
              
              
                Marketwide Service Payments
                1007.80
                Transportation credit balancing fund.
                1007.81
                Payments to the transportation credit balancing fund.
                1007.82
                Payments from the transportation credit balancing fund.
                1007.83
                Mileage rate for the transportation credit balancing fund.
              
              
                Administrative Assessment and Marketing Service Deduction
                1007.85
                Assessment for order administration.
                1007.86
                Deduction for marketing services.
              
            
          
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Source:
            64 FR 47971, Sept. 1, 1999, unless otherwise noted.
          
          
            Subpart—Order Regulating Handling
            
              General Provisions
              
                § 1007.1
                General provisions.
                The terms, definitions, and provisions in part 1000 of this chapter apply to this part 1007. In this part 1007, all references to sections in part 1000 refer to part 1000 of this chapter.
              
            
            
              Definitions
              
                § 1007.2
                Southeast marketing area.
                The marketing area means all territory within the bounds of the following states and political subdivisions, including all piers, docks and wharves connected therewith and all craft moored thereat, and all territory occupied by government (municipal, State or Federal) reservations, installations, institutions, or other similar establishments if any part thereof is within any of the listed states or political subdivisions:
                
                  
                  Alabama, Arkansas, Louisiana, and Mississippi
                  All of the States of Alabama, Arkansas, Louisiana, and Mississippi.
                  Florida Counties
                  Escambia, Okaloosa, Santa Rosa, and Walton.
                  Georgia Counties
                  All of the State of Georgia except for the counties of Catoosa, Chattooga, Dade, Fannin, Murray, Walker, and Whitfield.
                  Kentucky Counties
                  Allen, Ballard, Barren, Caldwell, Calloway, Carlisle, Christian, Crittenden, Fulton, Graves, Hickman, Livingston, Logan, Lyon, Marshall,McCracken, Metcalfe, Monroe, Simpson, Todd, Trigg, and Warren.
                  Missouri Counties
                  Barry, Barton, Bollinger, Butler, Cape Girardeau, Carter, Cedar, Christian, Crawford, Dade, Dallas, Dent, Douglas, Dunklin, Greene, Howell, Iron, Jasper, Laclede, Lawrence, Madison, McDonald, Mississippi, New Madrid, Newton, Oregon, Ozark, Pemiscot, Perry, Polk, Reynolds, Ripley, Scott, Shannon, St. Francois, Stoddard, Stone, Taney, Texas, Vernon, Washington, Wayne, Webster, and Wright.
                  Tennessee Counties
                  All of the State of Tennessee except for the counties of Anderson, Blount, Bradley, Campbell, Carter, Claiborne, Cocke, Cumberland, Grainger, Greene, Hamblen, Hamilton, Hancock, Hawkins, Jefferson, Johnson, Knox, Loudon, Marion, McMinn, Meigs, Monroe, Morgan, Polk, Rhea, Roane, Scott, Sequatchie, Sevier, Sullivan, Unicoi, Union, and Washington.
                
              
              
                § 1007.3
                Route disposition.
                See § 1000.3.
              
              
                § 1007.4
                Plant.
                See § 1000.4.
              
              
                § 1007.5
                Distributing plant.
                See § 1000.5.
              
              
                § 1007.6
                Supply plant.
                See § 1000.6.
              
              
                § 1007.7
                Pool plant.
                
                  Pool plant means a plant specified in paragraphs (a) through (d) of this section, a unit of plants as specified in paragraph (e) of this section, or a plant specified in paragraph (h) of this section, but excluding a plant specified in paragraph (g) of this section. The pooling standards described in paragraphs (c) and (d) of this section are subject to modification pursuant to paragraph (f) of this section:
                (a) A distributing plant, other than a plant qualified as a pool plant pursuant to paragraph (b) of this section or § ____.7(b) of any other Federal milk order, from which during the month 50 percent or more of the fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) are disposed of as route disposition or are transferred in the form of packaged fluid milk products to other distributing plants. At least 25 percent of such route disposition and transfers must be to outlets in the marketing area.
                (b) Any distributing plant located in the marketing area which during the month processed at least 50 percent of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) into ultra-pasteurized or aseptically-processed fluid milk products.
                (c) A supply plant from which 50 percent or more of the total quantity of milk that is physically received during the month from dairy farmers and handlers described in § 1000.9(c), including milk that is diverted from the plant, is transferred to pool distributing plants. Concentrated milk transferred from the supply plant to a distributing plant for an agreed-upon use other than Class I shall be excluded from the supply plant's shipments in computing the plant's shipping percentage.

                (d) A plant located within the marketing area that is operated by a cooperative association if pool plant status under this paragraph is requested for such plant by the cooperative association and during the month at least 60 percent of the producer milk of members of such cooperative association is delivered directly from farms to pool distributing plants or is transferred to such plants as a fluid milk product (excluding concentrated milk transferred to a distributing plant for an agreed-upon use other than Class I) from the cooperative's plant.
                (e) Two or more plants operated by the same handler and located within the marketing area may qualify for pool status as a unit by meeting the total and in-area route disposition requirements specified in paragraph (a) of this section and the following additional requirements:
                (1) At least one of the plants in the unit must qualify as a pool plant pursuant to paragraph (a) of this section;
                (2) Other plants in the unit must process only Class I or Class II products and must be located in a pricing zone providing the same or a lower Class I price than the price applicable at the distributing plant included in the unit pursuant to paragraph (e)(1) of this section; and
                (3) A written request to form a unit, or to add or remove plants from a unit, must be filed with the market administrator prior to the first day of the month for which it is to be effective.
                (f) The applicable shipping percentages of paragraphs (c) and (d) of this section may be increased or decreased by the market administrator if the market administrator finds that such adjustment is necessary to encourage needed shipments or to prevent uneconomic shipments. Before making such a finding, the market administrator shall investigate the need for adjustment either on the market administrator's own initiative or at the request of interested parties if the request is made in writing at least 15 days prior to the date for which the requested revision is desired effective. If the investigation shows that an adjustment of the shipping percentages might be appropriate, the market administrator shall issue a notice stating that an adjustment is being considered and invite data, views and arguments. Any decision to revise an applicable shipping percentage must be issued in writing at least one day before the effective date.
                (g) The term pool plant shall not apply to the following plants:
                (1) A producer-handler plant;
                (2) An exempt plant as defined in § 1000.8(e);
                (3) A plant qualified pursuant to paragraph (a) of this section which is not located within any Federal order marketing area, meets the pooling requirements of another Federal order, and has had greater route disposition in such other Federal order marketing area for 3 consecutive months;
                (4) A plant qualified pursuant to paragraph (a) of this section which is located in another Federal order marketing area, meets the pooling standards of the other Federal order, and has not had a majority of its route disposition in this marketing area for 3 consecutive months or is locked into pool status under such other Federal order without regard to its route disposition in any other Federal order marketing area; and
                (5) A plant qualified pursuant to paragraph (c) of this section which also meets the pooling requirements of another Federal order and from which greater qualifying shipments are made to plants regulated under such other order than are made to plants regulated under the order in this part, or such plant has automatic pooling status under such other order.
                (h) Any distributing plant, located within the marketing area as described on May 1, 2006, in § 1007.2;
                (1) From which there is route disposition and/or transfers of packaged fluid milk products in any non-Federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk provided that 25 percent or more of the total quantity of fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) is disposed of as route disposition and/or is transferred in the form of packaged fluid milk products to other plants. At least 25 percent of such route disposition and/or transfers, in aggregate, are in any non-Federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk. Subject to the following exclusions:
                (i) The plant is described in § 1007.7(a), (b), or (e);

                (ii) The plant is subject to the pricing provisions of a State-operated milk pricing plan which provides for the payment of minimum class prices for raw milk;
                
                (iii) The plant is described in § 1000.8(a) or (e); or
                (iv) A producer-handler described in § 1007.10 with less than three million pounds during the month of route disposition and/or transfers of packaged fluid milk products to other plants.
                [64 FR 47971, Sept. 1, 1999, as amended at 71 FR 25498, May 1, 2006; 71 FR 28249, May 16, 2006]
              
              
                § 1007.8
                Nonpool plant.
                See § 1000.8.
              
              
                § 1007.9
                Handler.
                See § 1000.9.
              
              
                § 1007.10
                Producer-handler.
                
                  Producer-handler means a person who:
                (a) Operates a dairy farm and a distributing plant from which there is route disposition in the marketing area, and from which total route disposition and packaged sales of fluid milk products to other plants during the month does not exceed 3 million pounds;
                (b) Receives no fluid milk products, and acquires no fluid milk products for route disposition, from sources other than own farm production;
                (c) Disposes of no other source milk as Class I milk except by increasing the nonfat milk solids content of the fluid milk products received from own farm production; and
                (d) Provides proof satisfactory to the market administrator that the care and management of the dairy animals and other resources necessary to produce all Class I milk handled, and the processing and packaging operations, are the producer-handler's own enterprise and are operated at the producer-handler's own risk.
                (e) Any producer-handler with Class I route dispositions and/or transfers of packaged fluid milk products in the marketing area described in § 1131.2 of this chapter shall be subject to payments into the Order 1131 producer settlement fund on such dispositions pursuant to § 1000.76(a) and payments into the Order 1131 administrative fund provided such dispositions are less than three million pounds in the current month and such producer-handler had total Class I route dispositions and/or transfers of packaged fluid milk products from own farm production of three million pounds or more the previous month. If the producer-handler has Class I route dispositions and/or transfers of packaged fluid milk products into the marketing area described in § 1131.2 of this chapter of three million pounds or more during the current month, such producer-handler shall be subject to the provisions described in § 1131.7 of this chapter or § 1000.76(a).
                [64 FR 47971, Sept. 1, 1999, as amended at 71 FR 25499, May 1, 2006; 75 FR 21160, Apr. 23, 2010]
              
              
                § 1007.11
                [Reserved]
              
              
                § 1007.12
                Producer.

                (a) Except as provided in paragraph (b) of this section, producer means any person who produces milk approved by a duly constituted regulatory agency for fluid consumption as Grade A milk and whose milk (or components of milk) is:
                (1) Received at a pool plant directly from the producer or diverted by the plant operator in accordance with § 1007.13; or
                (2) Received by a handler described in § 1000.9(c).
                (b) Producer shall not include:
                (1) A producer-handler as defined in any Federal order;
                (2) A dairy farmer whose milk is received at an exempt plant, excluding producer milk diverted to the exempt plant pursuant to § 1007.13(d);
                (3) A dairy farmer whose milk is received by diversion at a pool plant from a handler regulated under another Federal order if the other Federal order designates the dairy farmer as a producer under that order and that milk is allocated by request to a utilization other than Class I; and
                (4) A dairy farmer whose milk is reported as diverted to a plant fully regulated under another Federal order with respect to that portion of the milk so diverted that is assigned to Class I under the provisions of such other order.
              
              
                § 1007.13
                Producer milk.

                Except as provided for in paragraph (e) of this section, Producer milk means the skim milk (or the skim equivalent of components of skim milk) and butterfat contained in milk of a producer that is:
                (a) Received by the operator of a pool plant directly from a producer or a handler described in § 1000.9(c). All milk received pursuant to this paragraph shall be priced at the location of the plant where it is first physically received;
                (b) Received by a handler described in § 1000.9(c) in excess of the quantity delivered to pool plants;
                (c) Diverted by a pool plant operator to another pool plant. Milk so diverted shall be priced at the location of the plant to which diverted; or
                (d) Diverted by the operator of a pool plant or a handler described in § 1000.9(c) to a nonpool plant, subject to the following conditions:
                (1) In any month of January through June, not less than 1 days' production of the producer whose milk is diverted is physically received at a pool plant during the month;
                (2) In any month of July through December, not less than 1 days' production of the producer whose milk is diverted is physically received at a pool plant during the month;
                (3) The total quantity of milk so diverted during the month by a cooperative association shall not exceed 25 percent during the months of July through November, January, and February, and 35 percent during the months of December and March through June, of the producer milk that the cooperative association caused to be delivered to, and physically received at, pool plants during the month, excluding the total pounds of bulk milk received directly from producers meeting the conditions as described in § 1005.82(c)(2)(ii) and (iii), and for which a transportation credit is requested;
                (4) The operator of a pool plant that is not a cooperative association may divert any milk that is not under the control of a cooperative association that diverts milk during the month pursuant to paragraph (d) of this section. The total quantity of milk so diverted during the month shall not exceed 25 percent during the months of July through November, January, and February, and 35 percent during the months of December and March through June, of the producer milk physically received at such plant (or such unit of plants in the case of plants that pool as a unit pursuant to § 1005.7(e)) during the month, excluding the quantity of producer milk received from a handler described in § 1000.9(c) of this chapter and excluding the total pounds of bulk milk received directly from producers meeting the conditions as described in § 1005.82(c)(2)(ii) and (iii), and for which a transportation credit is requested;
                (5) Any milk diverted in excess of the limits prescribed in paragraphs (d)(3) and (4) of this section shall not be producer milk. If the diverting handler or cooperative association fails to designate the dairy farmers' deliveries that will not be producer milk, no milk diverted by the handler or cooperative association shall be producer milk;
                (6) Diverted milk shall be priced at the location of the plant to which diverted; and
                (7) The delivery day requirements and the diversion percentages in paragraphs (d)(1) through (4) of this section may be increased or decreased by the market administrator if the market administrator finds that such revision is necessary to assure orderly marketing and efficient handling of milk in the marketing area. Before making such a finding, the market administrator shall investigate the need for the revision either on the market administrator's own initiative or at the request of interested persons. If the investigation shows that a revision might be appropriate, the market administrator shall issue a notice stating that the revision is being considered and inviting written data, views, and arguments. Any decision to revise an applicable percentage must be issued in writing at least one day before the effective date.

                (e) Producer milk shall not include milk of a producer that is subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing program imposed under the authority of a State government maintaining marketwide pooling of returns.
                [64 FR 47971, Sept. 1, 1999, as amended at 70 FR 59223, Oct. 12, 2005; 71 FR 62379, Oct. 25, 2006; 73 FR 14162, Mar. 17, 2008; 73 FR 26315, May 9, 2008; 79 FR 25005, May 2, 2014; 79 FR 26591, May 9, 2014]
              
              
                § 1007.14
                Other source milk.
                See § 1000.14.
              
              
                § 1007.15
                Fluid milk product.
                See § 1000.15.
              
              
                § 1007.16
                Fluid cream product.
                See § 1000.16.
              
              
                § 1007.17
                [Reserved]
              
              
                § 1007.18
                Cooperative association.
                See § 1000.18.
              
              
                § 1007.19
                Commercial food processing establishment.
                See § 1000.19.
              
            
            
              Handler Reports
              
                § 1007.30
                Reports of receipts and utilization.
                Each handler shall report monthly so that the market administrator's office receives the report on or before the 7th day after the end of the month, in the detail and on prescribed forms, as follows:
                (a) With respect to each of its pool plants, the quantities of skim milk and butterfat contained in or represented by:
                (1) Receipts of producer milk, including producer milk diverted by the reporting handler, from sources other than handlers described in § 1000.9(c);
                (2) Receipts of milk from handlers described in § 1000.9(c);
                (3) Receipts of fluid milk products and bulk fluid cream products from other pool plants;
                (4) Receipts of other source milk;
                (5) Receipts of bulk milk from a plant regulated under another Federal order, except Federal Order 1005, for which a transportation credit is requested pursuant to § 1007.82;
                (6) Receipts of producer milk described in § 1007.82(c)(2), including the identity of the individual producers whose milk is eligible for the transportation credit pursuant to that paragraph and the date that such milk was received;
                (7) For handlers submitting transportation credit requests, transfers of bulk milk to nonpool plants, including the dates that such milk was transferred;
                (8) Inventories at the beginning and end of the month of fluid milk products and bulk fluid cream products; and
                (9) The utilization or disposition of all milk and milk products required to be reported pursuant to this paragraph.
                (b) Each handler operating a partially regulated distributing plant shall report with respect to such plant in the same manner as prescribed for reports required by paragraphs (a)(1), (a)(2), (a)(3), (a)(4), and (a)(8) of this section. Receipts of milk that would have been producer milk if the plant had been fully regulated shall be reported in lieu of producer milk. The report shall show also the quantity of any reconstituted skim milk in route disposition in the marketing area.
                (c) Each handler described in § 1000.9(c) shall report:
                (1) The quantities of all skim milk and butterfat contained in receipts of milk from producers;
                (2) The utilization or disposition of all such receipts; and
                (3) With respect to milk for which a cooperative association is requesting a transportation credit pursuant to § 1007.82, all of the information required in paragraphs (a)(5), (a)(6), and (a)(7) of this section.
                (d) Each handler not specified in paragraphs (a) through (c) of this section shall report with respect to its receipts and utilization of milk and milk products in such manner as the market administrator may prescribe.
              
              
                § 1007.31
                Payroll reports.
                (a) On or before the 20th day after the end of each month, each handler that operates a pool plant pursuant to § 1007.7 and each handler described in § 1000.9(c) shall report to the market administrator its producer payroll for the month, in detail prescribed by the market administrator, showing for each producer the information specified in § 1007.73(e).

                (b) Each handler operating a partially regulated distributing plant who elects to make payment pursuant to § 1000.76(b) shall report for each dairy farmer who would have been a producer if the plant had been fully regulated in the same manner as prescribed for reports required by paragraph (a) of this section.
              
              
                § 1007.32
                Other reports.
                (a) On or before the 20th day after the end of each month, each handler described in § 1000.9(a) and (c) shall report to the market administrator any adjustments to transportation credit requests as reported pursuant to § 1007.30(a)(5), (6), and (7).
                (b) In addition to the reports required pursuant to §§ 1007.30, 31, and 32(a), each handler shall report any information the market administrator deems necessary to verify or establish each handler's obligation under the order.
              
            
            
              Classification of Milk
              
                § 1007.40
                Classes of utilization.
                See § 1000.40.
              
              
                § 1007.41
                [Reserved]
              
              
                § 1007.42
                Classification of transfers and diversions.
                See § 1000.42.
              
              
                § 1007.43
                General classification rules.
                See § 1000.43.
              
              
                § 1007.44
                Classification of producer milk.
                See § 1000.44.
              
              
                § 1007.45
                Market administrator's reports and announcements concerning classification.
                See § 1000.45.
              
            
            
              Class Prices
              
                § 1007.50
                Class prices, component prices, and advanced pricing factors.
                See § 1000.50.
              
              
                § 1007.51
                Class I differential, adjustments to Class I prices, and Class I price.
                (a) The Class I differential shall be the differential established for Fulton County, Georgia, which is reported in § 1000.52. The Class I price shall be the price computed pursuant to § 1007.50(a) for Fulton County, Georgia.
                (b) Adjustment to Class I prices. Class I prices shall be established pursuant to § 1000.50(a), (b) and (c) using the following adjustments:
                
                  
                    State
                    Country/parish
                    FIPS
                    Class I price adjustment
                  
                  
                    AL
                    AUTAUGA
                    01001
                    0.50
                  
                  
                    AL
                    BALDWIN
                    01003
                    0.50
                  
                  
                    AL
                    BARBOUR
                    01005
                    0.55
                  
                  
                    AL
                    BIBB
                    01007
                    0.30
                  
                  
                    AL
                    BLOUNT
                    01009
                    0.20
                  
                  
                    AL
                    BULLOCK
                    01011
                    0.70
                  
                  
                    AL
                    BUTLER
                    01013
                    0.55
                  
                  
                    AL
                    CALHOUN
                    01015
                    0.30
                  
                  
                    AL
                    CHAMBERS
                    01017
                    0.70
                  
                  
                    AL
                    CHEROKEE
                    01019
                    0.30
                  
                  
                    AL
                    CHILTON
                    01021
                    0.70
                  
                  
                    AL
                    CHOCTAW
                    01023
                    0.50
                  
                  
                    AL
                    CLARKE
                    01025
                    0.35
                  
                  
                    AL
                    CLAY
                    01027
                    0.70
                  
                  
                    AL
                    CLEBURNE
                    01029
                    0.70
                  
                  
                    AL
                    COFFEE
                    01031
                    0.85
                  
                  
                    AL
                    COLBERT
                    01033
                    0.30
                  
                  
                    AL
                    CONECUH
                    01035
                    0.55
                  
                  
                    AL
                    COOSA
                    01037
                    0.70
                  
                  
                    AL
                    COVINGTON
                    01039
                    0.55
                  
                  
                    AL
                    CRENSHAW
                    01041
                    0.55
                  
                  
                    AL
                    CULLMAN
                    01043
                    0.20
                  
                  
                    AL
                    DALE
                    01045
                    0.85
                  
                  
                    AL
                    DALLAS
                    01047
                    0.50
                  
                  
                    AL
                    DE KALB
                    01049
                    0.40
                  
                  
                    AL
                    ELMORE
                    01051
                    0.50
                  
                  
                    AL
                    ESCAMBIA
                    01053
                    0.55
                  
                  
                    AL
                    ETOWAH
                    01055
                    0.30
                  
                  
                    AL
                    FAYETTE
                    01057
                    0.20
                  
                  
                    AL
                    FRANKLIN
                    01059
                    0.30
                  
                  
                    AL
                    GENEVA
                    01061
                    0.85
                  
                  
                    AL
                    GREENE
                    01063
                    0.30
                  
                  
                    AL
                    HALE
                    01065
                    0.30
                  
                  
                    AL
                    HENRY
                    01067
                    0.85
                  
                  
                    AL
                    HOUSTON
                    01069
                    0.85
                  
                  
                    AL
                    JACKSON
                    01071
                    0.40
                  
                  
                    AL
                    JEFFERSON
                    01073
                    0.30
                  
                  
                    AL
                    LAMAR
                    01075
                    0.20
                  
                  
                    AL
                    LAUDERDALE
                    01077
                    0.30
                  
                  
                    AL
                    LAWRENCE
                    01079
                    0.30
                  
                  
                    AL
                    LEE
                    01081
                    0.70
                  
                  
                    AL
                    LIMESTONE
                    01083
                    0.30
                  
                  
                    AL
                    LOWNDES
                    01085
                    0.70
                  
                  
                    AL
                    MACON
                    01087
                    0.70
                  
                  
                    AL
                    MADISON
                    01089
                    0.30
                  
                  
                    AL
                    MARENGO
                    01091
                    0.50
                  
                  
                    AL
                    MARION
                    01093
                    0.20
                  
                  
                    AL
                    MARSHALL
                    01095
                    0.40
                  
                  
                    AL
                    MOBILE
                    01097
                    0.50
                  
                  
                    AL
                    MONROE
                    01099
                    0.35
                  
                  
                    AL
                    MONTGOMERY
                    01101
                    0.70
                  
                  
                    AL
                    MORGAN
                    01103
                    0.30
                  
                  
                    AL
                    PERRY
                    01105
                    0.30
                  
                  
                    AL
                    PICKENS
                    01107
                    0.30
                  
                  
                    AL
                    PIKE
                    01109
                    0.55
                  
                  
                    AL
                    RANDOLPH
                    01111
                    0.70
                  
                  
                    AL
                    RUSSELL
                    01113
                    0.70
                  
                  
                    AL
                    SAINT CLAIR
                    01115
                    0.30
                  
                  
                    AL
                    SHELBY
                    01117
                    0.30
                  
                  
                    AL
                    SUMTER
                    01119
                    0.30
                  
                  
                    AL
                    TALLADEGA
                    01121
                    0.30
                  
                  
                    AL
                    TALLAPOOSA
                    01123
                    0.70
                  
                  
                    AL
                    TUSCALOOSA
                    01125
                    0.30
                  
                  
                    AL
                    WALKER
                    01127
                    0.20
                  
                  
                    
                    AL
                    WASHINGTON
                    01129
                    0.35
                  
                  
                    AL
                    WILCOX
                    01131
                    0.50
                  
                  
                    AL
                    WINSTON
                    01133
                    0.20
                  
                  
                    AR
                    ARKANSAS
                    05001
                    0.00
                  
                  
                    AR
                    ASHLEY
                    05003
                    0.10
                  
                  
                    AR
                    BAXTER
                    05005
                    0.10
                  
                  
                    AR
                    BENTON
                    05007
                    0.10
                  
                  
                    AR
                    BOONE
                    05009
                    0.10
                  
                  
                    AR
                    BRADLEY
                    05011
                    0.30
                  
                  
                    AR
                    CALHOUN
                    05013
                    0.30
                  
                  
                    AR
                    CARROLL
                    05015
                    0.10
                  
                  
                    AR
                    CHICOT
                    05017
                    0.10
                  
                  
                    AR
                    CLARK
                    05019
                    0.00
                  
                  
                    AR
                    CLAY
                    05021
                    0.10
                  
                  
                    AR
                    CLEBURNE
                    05023
                    0.10
                  
                  
                    AR
                    CLEVELAND
                    05025
                    0.30
                  
                  
                    AR
                    COLUMBIA
                    05027
                    0.10
                  
                  
                    AR
                    CONWAY
                    05029
                    0.10
                  
                  
                    AR
                    CRAIGHEAD
                    05031
                    0.10
                  
                  
                    AR
                    CRAWFORD
                    05033
                    0.10
                  
                  
                    AR
                    CRITTENDEN
                    05035
                    0.10
                  
                  
                    AR
                    CROSS
                    05037
                    0.10
                  
                  
                    AR
                    DALLAS
                    05039
                    0.00
                  
                  
                    AR
                    DESHA
                    05041
                    0.30
                  
                  
                    AR
                    DREW
                    05043
                    0.30
                  
                  
                    AR
                    FAULKNER
                    05045
                    0.10
                  
                  
                    AR
                    FRANKLIN
                    05047
                    0.10
                  
                  
                    AR
                    FULTON
                    05049
                    0.10
                  
                  
                    AR
                    GARLAND
                    05051
                    0.10
                  
                  
                    AR
                    GRANT
                    05053
                    0.00
                  
                  
                    AR
                    GREENE
                    05055
                    0.10
                  
                  
                    AR
                    HEMPSTEAD
                    05057
                    0.30
                  
                  
                    AR
                    HOT SPRING
                    05059
                    0.00
                  
                  
                    AR
                    HOWARD
                    05061
                    0.00
                  
                  
                    AR
                    INDEPENDENCE
                    05063
                    0.10
                  
                  
                    AR
                    IZARD
                    05065
                    0.10
                  
                  
                    AR
                    JACKSON
                    05067
                    0.10
                  
                  
                    AR
                    JEFFERSON
                    05069
                    0.00
                  
                  
                    AR
                    JOHNSON
                    05071
                    0.10
                  
                  
                    AR
                    LAFAYETTE
                    05073
                    0.10
                  
                  
                    AR
                    LAWRENCE
                    05075
                    0.10
                  
                  
                    AR
                    LEE
                    05077
                    0.10
                  
                  
                    AR
                    LINCOLN
                    05079
                    0.30
                  
                  
                    AR
                    LITTLE RIVER
                    05081
                    0.30
                  
                  
                    AR
                    LOGAN
                    05083
                    0.10
                  
                  
                    AR
                    LONOKE
                    05085
                    0.10
                  
                  
                    AR
                    MADISON
                    05087
                    0.10
                  
                  
                    AR
                    MARION
                    05089
                    0.10
                  
                  
                    AR
                    MILLER
                    05091
                    0.10
                  
                  
                    AR
                    MISSISSIPPI
                    05093
                    0.30
                  
                  
                    AR
                    MONROE
                    05095
                    0.10
                  
                  
                    AR
                    MONTGOMERY
                    05097
                    0.10
                  
                  
                    AR
                    NEVADA
                    05099
                    0.30
                  
                  
                    AR
                    NEWTON
                    05101
                    0.10
                  
                  
                    AR
                    OUACHITA
                    05103
                    0.30
                  
                  
                    AR
                    PERRY
                    05105
                    0.10
                  
                  
                    AR
                    PHILLIPS
                    05107
                    0.00
                  
                  
                    AR
                    PIKE
                    05109
                    0.00
                  
                  
                    AR
                    POINSETT
                    05111
                    0.30
                  
                  
                    AR
                    POLK
                    05113
                    0.10
                  
                  
                    AR
                    POPE
                    05115
                    0.10
                  
                  
                    AR
                    PRAIRIE
                    05117
                    0.10
                  
                  
                    AR
                    PULASKI
                    05119
                    0.10
                  
                  
                    AR
                    RANDOLPH
                    05121
                    0.10
                  
                  
                    AR
                    SAINT FRANCIS
                    05123
                    0.10
                  
                  
                    AR
                    SALINE
                    05125
                    0.10
                  
                  
                    AR
                    SCOTT
                    05127
                    0.10
                  
                  
                    AR
                    SEARCY
                    05129
                    0.10
                  
                  
                    AR
                    SEBASTIAN
                    05131
                    0.10
                  
                  
                    AR
                    SEVIER
                    05133
                    0.00
                  
                  
                    AR
                    SHARP
                    05135
                    0.10
                  
                  
                    AR
                    STONE
                    05137
                    0.10
                  
                  
                    AR
                    UNION
                    05139
                    0.10
                  
                  
                    AR
                    VAN BUREN
                    05141
                    0.10
                  
                  
                    AR
                    WASHINGTON
                    05143
                    0.10
                  
                  
                    AR
                    WHITE
                    05145
                    0.10
                  
                  
                    AR
                    WOODRUFF
                    05147
                    0.10
                  
                  
                    AR
                    YELL
                    05149
                    0.10
                  
                  
                    FL
                    ESCAMBIA
                    12033
                    0.55
                  
                  
                    FL
                    OKALOOSA
                    12091
                    0.55
                  
                  
                    FL
                    SANTA ROSA
                    12113
                    0.55
                  
                  
                    FL
                    WALTON
                    12131
                    0.55
                  
                  
                    GA
                    APPLING
                    13001
                    1.15
                  
                  
                    GA
                    ATKINSON
                    13003
                    1.15
                  
                  
                    GA
                    BACON
                    13005
                    1.15
                  
                  
                    GA
                    BAKER
                    13007
                    0.85
                  
                  
                    GA
                    BALDWIN
                    13009
                    0.70
                  
                  
                    GA
                    BANKS
                    13011
                    0.70
                  
                  
                    GA
                    BARROW
                    13013
                    0.70
                  
                  
                    GA
                    BARTOW
                    13015
                    0.30
                  
                  
                    GA
                    BEN HILL
                    13017
                    1.15
                  
                  
                    GA
                    BERRIEN
                    13019
                    1.15
                  
                  
                    GA
                    BIBB
                    13021
                    0.70
                  
                  
                    GA
                    BLECKLEY
                    13023
                    1.00
                  
                  
                    GA
                    BRANTLEY
                    13025
                    1.15
                  
                  
                    GA
                    BROOKS
                    13027
                    1.15
                  
                  
                    GA
                    BRYAN
                    13029
                    1.15
                  
                  
                    GA
                    BULLOCH
                    13031
                    1.00
                  
                  
                    GA
                    BURKE
                    13033
                    0.70
                  
                  
                    GA
                    BUTTS
                    13035
                    0.70
                  
                  
                    GA
                    CALHOUN
                    13037
                    0.85
                  
                  
                    GA
                    CAMDEN
                    13039
                    1.15
                  
                  
                    GA
                    CANDLER
                    13043
                    1.00
                  
                  
                    GA
                    CARROLL
                    13045
                    0.70
                  
                  
                    GA
                    CHARLTON
                    13049
                    1.15
                  
                  
                    GA
                    CHATHAM
                    13051
                    1.15
                  
                  
                    GA
                    CHATTAHOOCHEE
                    13053
                    0.70
                  
                  
                    GA
                    CHEROKEE
                    13057
                    0.30
                  
                  
                    GA
                    CLARKE
                    13059
                    0.70
                  
                  
                    GA
                    CLAY
                    13061
                    0.85
                  
                  
                    GA
                    CLAYTON
                    13063
                    0.70
                  
                  
                    GA
                    CLINCH
                    13065
                    1.15
                  
                  
                    GA
                    COBB
                    13067
                    0.70
                  
                  
                    GA
                    COFFEE
                    13069
                    1.15
                  
                  
                    GA
                    COLQUITT
                    13071
                    1.15
                  
                  
                    GA
                    COLUMBIA
                    13073
                    0.70
                  
                  
                    GA
                    COOK
                    13075
                    1.15
                  
                  
                    GA
                    COWETA
                    13077
                    0.70
                  
                  
                    GA
                    CRAWFORD
                    13079
                    0.70
                  
                  
                    GA
                    CRISP
                    13081
                    0.85
                  
                  
                    GA
                    DAWSON
                    13085
                    0.30
                  
                  
                    GA
                    DECATUR
                    13087
                    1.15
                  
                  
                    GA
                    DE KALB
                    13089
                    0.70
                  
                  
                    GA
                    DODGE
                    13091
                    0.85
                  
                  
                    GA
                    DOOLY
                    13093
                    0.85
                  
                  
                    GA
                    DOUGHERTY
                    13095
                    0.85
                  
                  
                    GA
                    DOUGLAS
                    13097
                    0.70
                  
                  
                    GA
                    EARLY
                    13099
                    0.85
                  
                  
                    GA
                    ECHOLS
                    13101
                    1.15
                  
                  
                    GA
                    EFFINGHAM
                    13103
                    1.00
                  
                  
                    GA
                    ELBERT
                    13105
                    0.70
                  
                  
                    GA
                    EMANUEL
                    13107
                    1.00
                  
                  
                    GA
                    EVANS
                    13109
                    1.15
                  
                  
                    GA
                    FAYETTE
                    13113
                    0.70
                  
                  
                    GA
                    FLOYD
                    13115
                    0.30
                  
                  
                    GA
                    FORSYTH
                    13117
                    0.70
                  
                  
                    GA
                    FRANKLIN
                    13119
                    0.70
                  
                  
                    GA
                    FULTON
                    13121
                    0.70
                  
                  
                    GA
                    GILMER
                    13123
                    0.30
                  
                  
                    GA
                    GLASCOCK
                    13125
                    0.90
                  
                  
                    GA
                    GLYNN
                    13127
                    1.15
                  
                  
                    GA
                    GORDON
                    13129
                    0.30
                  
                  
                    GA
                    GRADY
                    13131
                    1.15
                  
                  
                    GA
                    GREENE
                    13133
                    0.70
                  
                  
                    
                    GA
                    GWINNETT
                    13135
                    0.70
                  
                  
                    GA
                    HABERSHAM
                    13137
                    0.30
                  
                  
                    GA
                    HALL
                    13139
                    0.70
                  
                  
                    GA
                    HANCOCK
                    13141
                    0.70
                  
                  
                    GA
                    HARALSON
                    13143
                    0.70
                  
                  
                    GA
                    HARRIS
                    13145
                    0.70
                  
                  
                    GA
                    HART
                    13147
                    0.70
                  
                  
                    GA
                    HEARD
                    13149
                    0.70
                  
                  
                    GA
                    HENRY
                    13151
                    0.70
                  
                  
                    GA
                    HOUSTON
                    13153
                    0.70
                  
                  
                    GA
                    IRWIN
                    13155
                    1.15
                  
                  
                    GA
                    JACKSON
                    13157
                    0.70
                  
                  
                    GA
                    JASPER
                    13159
                    0.70
                  
                  
                    GA
                    JEFF DAVIS
                    13161
                    1.15
                  
                  
                    GA
                    JEFFERSON
                    13163
                    0.70
                  
                  
                    GA
                    JENKINS
                    13165
                    1.00
                  
                  
                    GA
                    JOHNSON
                    13167
                    1.00
                  
                  
                    GA
                    JONES
                    13169
                    0.70
                  
                  
                    GA
                    LAMAR
                    13171
                    0.70
                  
                  
                    GA
                    LANIER
                    13173
                    1.15
                  
                  
                    GA
                    LAURENS
                    13175
                    1.00
                  
                  
                    GA
                    LEE
                    13177
                    0.85
                  
                  
                    GA
                    LIBERTY
                    13179
                    1.15
                  
                  
                    GA
                    LINCOLN
                    13181
                    0.70
                  
                  
                    GA
                    LONG
                    13183
                    1.15
                  
                  
                    GA
                    LOWNDES
                    13185
                    1.15
                  
                  
                    GA
                    LUMPKIN
                    13187
                    0.30
                  
                  
                    GA
                    MCDUFFIE
                    13189
                    0.70
                  
                  
                    GA
                    MCINTOSH
                    13191
                    1.15
                  
                  
                    GA
                    MACON
                    13193
                    0.70
                  
                  
                    GA
                    MADISON
                    13195
                    0.70
                  
                  
                    GA
                    MARION
                    13197
                    0.70
                  
                  
                    GA
                    MERIWETHER
                    13199
                    0.70
                  
                  
                    GA
                    MILLER
                    13201
                    0.85
                  
                  
                    GA
                    MITCHELL
                    13205
                    1.15
                  
                  
                    GA
                    MONROE
                    13207
                    0.70
                  
                  
                    GA
                    MONTGOMERY
                    13209
                    1.15
                  
                  
                    GA
                    MORGAN
                    13211
                    0.70
                  
                  
                    GA
                    MUSCOGEE
                    13215
                    0.70
                  
                  
                    GA
                    NEWTON
                    13217
                    0.70
                  
                  
                    GA
                    OCONEE
                    13219
                    0.70
                  
                  
                    GA
                    OGLETHORPE
                    13221
                    0.70
                  
                  
                    GA
                    PAULDING
                    13223
                    0.70
                  
                  
                    GA
                    PEACH
                    13225
                    0.70
                  
                  
                    GA
                    PICKENS
                    13227
                    0.30
                  
                  
                    GA
                    PIERCE
                    13229
                    1.15
                  
                  
                    GA
                    PIKE
                    13231
                    0.70
                  
                  
                    GA
                    POLK
                    13233
                    0.70
                  
                  
                    GA
                    PULASKI
                    13235
                    0.85
                  
                  
                    GA
                    PUTNAM
                    13237
                    0.70
                  
                  
                    GA
                    QUITMAN
                    13239
                    0.85
                  
                  
                    GA
                    RABUN
                    13241
                    0.30
                  
                  
                    GA
                    RANDOLPH
                    13243
                    0.85
                  
                  
                    GA
                    RICHMOND
                    13245
                    0.70
                  
                  
                    GA
                    ROCKDALE
                    13247
                    0.70
                  
                  
                    GA
                    SCHLEY
                    13249
                    0.70
                  
                  
                    GA
                    SCREVEN
                    13251
                    1.00
                  
                  
                    GA
                    SEMINOLE
                    13253
                    1.15
                  
                  
                    GA
                    SPALDING
                    13255
                    0.70
                  
                  
                    GA
                    STEPHENS
                    13257
                    0.30
                  
                  
                    GA
                    STEWART
                    13259
                    0.55
                  
                  
                    GA
                    SUMTER
                    13261
                    0.85
                  
                  
                    GA
                    TALBOT
                    13263
                    0.70
                  
                  
                    GA
                    TALIAFERRO
                    13265
                    0.70
                  
                  
                    GA
                    TATTNALL
                    13267
                    1.15
                  
                  
                    GA
                    TAYLOR
                    13269
                    0.70
                  
                  
                    GA
                    TELFAIR
                    13271
                    1.15
                  
                  
                    GA
                    TERRELL
                    13273
                    0.85
                  
                  
                    GA
                    THOMAS
                    13275
                    1.15
                  
                  
                    GA
                    TIFT
                    13277
                    1.15
                  
                  
                    GA
                    TOOMBS
                    13279
                    1.15
                  
                  
                    GA
                    TOWNS
                    13281
                    0.30
                  
                  
                    GA
                    TREUTLEN
                    13283
                    1.00
                  
                  
                    GA
                    TROUP
                    13285
                    0.70
                  
                  
                    GA
                    TURNER
                    13287
                    0.85
                  
                  
                    GA
                    TWIGGS
                    13289
                    0.70
                  
                  
                    GA
                    UNION
                    13291
                    0.30
                  
                  
                    GA
                    UPSON
                    13293
                    0.70
                  
                  
                    GA
                    WALTON
                    13297
                    0.70
                  
                  
                    GA
                    WARE
                    13299
                    1.15
                  
                  
                    GA
                    WARREN
                    13301
                    0.70
                  
                  
                    GA
                    WASHINGTON
                    13303
                    0.70
                  
                  
                    GA
                    WAYNE
                    13305
                    1.15
                  
                  
                    GA
                    WEBSTER
                    13307
                    0.55
                  
                  
                    GA
                    WHEELER
                    13309
                    1.15
                  
                  
                    GA
                    WHITE
                    13311
                    0.30
                  
                  
                    GA
                    WILCOX
                    13315
                    0.85
                  
                  
                    GA
                    WILKES
                    13317
                    0.70
                  
                  
                    GA
                    WILKINSON
                    13319
                    0.70
                  
                  
                    GA
                    WORTH
                    13321
                    0.85
                  
                  
                    KY
                    ALLEN
                    21003
                    0.20
                  
                  
                    KY
                    BALLARD
                    21007
                    0.30
                  
                  
                    KY
                    BARREN
                    21009
                    0.20
                  
                  
                    KY
                    CALDWELL
                    21033
                    0.20
                  
                  
                    KY
                    CALLOWAY
                    21035
                    0.30
                  
                  
                    KY
                    CARLISLE
                    21039
                    0.30
                  
                  
                    KY
                    CHRISTIAN
                    21047
                    0.20
                  
                  
                    KY
                    CRITTENDEN
                    21055
                    0.20
                  
                  
                    KY
                    FULTON
                    21075
                    0.30
                  
                  
                    KY
                    GRAVES
                    21083
                    0.30
                  
                  
                    KY
                    HICKMAN
                    21105
                    0.30
                  
                  
                    KY
                    LIVINGSTON
                    21139
                    0.30
                  
                  
                    KY
                    LOGAN
                    21141
                    0.20
                  
                  
                    KY
                    LYON
                    21143
                    0.20
                  
                  
                    KY
                    MCCRACKEN
                    21145
                    0.30
                  
                  
                    KY
                    MARSHALL
                    21157
                    0.30
                  
                  
                    KY
                    METCALFE
                    21169
                    0.20
                  
                  
                    KY
                    MONROE
                    21171
                    0.50
                  
                  
                    KY
                    SIMPSON
                    21213
                    0.20
                  
                  
                    KY
                    TODD
                    21219
                    0.20
                  
                  
                    KY
                    TRIGG
                    21221
                    0.20
                  
                  
                    KY
                    WARREN
                    21227
                    0.20
                  
                  
                    LA
                    ACADIA
                    22001
                    0.30
                  
                  
                    LA
                    ALLEN
                    22003
                    0.30
                  
                  
                    LA
                    ASCENSION
                    22005
                    0.20
                  
                  
                    LA
                    ASSUMPTION
                    22007
                    0.20
                  
                  
                    LA
                    AVOYELLES
                    22009
                    0.00
                  
                  
                    LA
                    BEAUREGARD
                    22011
                    0.30
                  
                  
                    LA
                    BIENVILLE
                    22013
                    0.00
                  
                  
                    LA
                    BOSSIER
                    22015
                    0.10
                  
                  
                    LA
                    CADDO
                    22017
                    0.10
                  
                  
                    LA
                    CALCASIEU
                    22019
                    0.30
                  
                  
                    LA
                    CALDWELL
                    22021
                    0.00
                  
                  
                    LA
                    CAMERON
                    22023
                    0.20
                  
                  
                    LA
                    CATAHOULA
                    22025
                    0.00
                  
                  
                    LA
                    CLAIBORNE
                    22027
                    0.10
                  
                  
                    LA
                    CONCORDIA
                    22029
                    0.00
                  
                  
                    LA
                    DE SOTO
                    22031
                    0.00
                  
                  
                    LA
                    EAST BATON ROUGE
                    22033
                    0.20
                  
                  
                    LA
                    EAST CARROLL
                    22035
                    0.20
                  
                  
                    LA
                    EAST FELICIANA
                    22037
                    0.30
                  
                  
                    LA
                    EVANGELINE
                    22039
                    0.30
                  
                  
                    LA
                    FRANKLIN
                    22041
                    0.00
                  
                  
                    LA
                    GRANT
                    22043
                    0.00
                  
                  
                    LA
                    IBERIA
                    22045
                    0.20
                  
                  
                    LA
                    IBERVILLE
                    22047
                    0.20
                  
                  
                    LA
                    JACKSON
                    22049
                    0.00
                  
                  
                    LA
                    JEFFERSON
                    22051
                    0.20
                  
                  
                    LA
                    JEFFERSON DAVIS
                    22053
                    0.30
                  
                  
                    LA
                    LAFAYETTE
                    22055
                    0.20
                  
                  
                    LA
                    LAFOURCHE
                    22057
                    0.20
                  
                  
                    LA
                    LA SALLE
                    22059
                    0.00
                  
                  
                    LA
                    LINCOLN
                    22061
                    0.10
                  
                  
                    LA
                    LIVINGSTON
                    22063
                    0.20
                  
                  
                    
                    LA
                    MADISON
                    22065
                    0.00
                  
                  
                    LA
                    MOREHOUSE
                    22067
                    0.10
                  
                  
                    LA
                    NATCHITOCHES
                    22069
                    0.00
                  
                  
                    LA
                    ORLEANS
                    22071
                    0.20
                  
                  
                    LA
                    OUACHITA
                    22073
                    0.10
                  
                  
                    LA
                    PLAQUEMINES
                    22075
                    0.20
                  
                  
                    LA
                    POINTE COUPEE
                    22077
                    0.30
                  
                  
                    LA
                    RAPIDES
                    22079
                    0.00
                  
                  
                    LA
                    RED RIVER
                    22081
                    0.00
                  
                  
                    LA
                    RICHLAND
                    22083
                    0.20
                  
                  
                    LA
                    SABINE
                    22085
                    0.00
                  
                  
                    LA
                    SAINT BERNARD
                    22087
                    0.20
                  
                  
                    LA
                    SAINT CHARLES
                    22089
                    0.20
                  
                  
                    LA
                    SAINT HELENA
                    22091
                    0.30
                  
                  
                    LA
                    SAINT JAMES
                    22093
                    0.20
                  
                  
                    LA
                    SAINT JOHN THE BAPTIST
                    22095
                    0.20
                  
                  
                    LA
                    SAINT LANDRY
                    22097
                    0.30
                  
                  
                    LA
                    SAINT MARTIN
                    22099
                    0.20
                  
                  
                    LA
                    SAINT MARY
                    22101
                    0.20
                  
                  
                    LA
                    SAINT TAMMANY
                    22103
                    0.30
                  
                  
                    LA
                    TANGIPAHOA
                    22105
                    0.20
                  
                  
                    LA
                    TENSAS
                    22107
                    0.00
                  
                  
                    LA
                    TERREBONNE
                    22109
                    0.20
                  
                  
                    LA
                    UNION
                    22111
                    0.10
                  
                  
                    LA
                    VERMILION
                    22113
                    0.20
                  
                  
                    LA
                    VERNON
                    22115
                    0.00
                  
                  
                    LA
                    WASHINGTON
                    22117
                    0.30
                  
                  
                    LA
                    WEBSTER
                    22119
                    0.10
                  
                  
                    LA
                    WEST BATON ROUGE
                    22121
                    0.20
                  
                  
                    LA
                    WEST CARROLL
                    22123
                    0.10
                  
                  
                    LA
                    WEST FELICIANA
                    22125
                    0.30
                  
                  
                    LA
                    WINN
                    22127
                    0.00
                  
                  
                    MS
                    ADAMS
                    28001
                    0.00
                  
                  
                    MS
                    ALCORN
                    28003
                    0.30
                  
                  
                    MS
                    AMITE
                    28005
                    0.40
                  
                  
                    MS
                    ATTALA
                    28007
                    0.20
                  
                  
                    MS
                    BENTON
                    28009
                    0.30
                  
                  
                    MS
                    BOLIVAR
                    28011
                    0.10
                  
                  
                    MS
                    CALHOUN
                    28013
                    0.10
                  
                  
                    MS
                    CARROLL
                    28015
                    0.20
                  
                  
                    MS
                    CHICKASAW
                    28017
                    0.10
                  
                  
                    MS
                    CHOCTAW
                    28019
                    0.20
                  
                  
                    MS
                    CLAIBORNE
                    28021
                    0.10
                  
                  
                    MS
                    CLARKE
                    28023
                    0.50
                  
                  
                    MS
                    CLAY
                    28025
                    0.20
                  
                  
                    MS
                    COAHOMA
                    28027
                    0.30
                  
                  
                    MS
                    COPIAH
                    28029
                    0.10
                  
                  
                    MS
                    COVINGTON
                    28031
                    0.00
                  
                  
                    MS
                    DE SOTO
                    28033
                    0.00
                  
                  
                    MS
                    FORREST
                    28035
                    0.40
                  
                  
                    MS
                    FRANKLIN
                    28037
                    0.00
                  
                  
                    MS
                    GEORGE
                    28039
                    0.40
                  
                  
                    MS
                    GREENE
                    28041
                    0.40
                  
                  
                    MS
                    GRENADA
                    28043
                    0.10
                  
                  
                    MS
                    HANCOCK
                    28045
                    0.30
                  
                  
                    MS
                    HARRISON
                    28047
                    0.30
                  
                  
                    MS
                    HINDS
                    28049
                    0.00
                  
                  
                    MS
                    HOLMES
                    28051
                    0.20
                  
                  
                    MS
                    HUMPHREYS
                    28053
                    0.20
                  
                  
                    MS
                    ISSAQUENA
                    28055
                    0.20
                  
                  
                    MS
                    ITAWAMBA
                    28057
                    0.30
                  
                  
                    MS
                    JACKSON
                    28059
                    0.30
                  
                  
                    MS
                    JASPER
                    28061
                    0.10
                  
                  
                    MS
                    JEFFERSON
                    28063
                    0.00
                  
                  
                    MS
                    JEFFERSON DAVIS
                    28065
                    0.00
                  
                  
                    MS
                    JONES
                    28067
                    0.40
                  
                  
                    MS
                    KEMPER
                    28069
                    0.30
                  
                  
                    MS
                    LAFAYETTE
                    28071
                    0.30
                  
                  
                    MS
                    LAMAR
                    28073
                    0.40
                  
                  
                    MS
                    LAUDERDALE
                    28075
                    0.10
                  
                  
                    MS
                    LAWRENCE
                    28077
                    0.00
                  
                  
                    MS
                    LEAKE
                    28079
                    0.20
                  
                  
                    MS
                    LEE
                    28081
                    0.30
                  
                  
                    MS
                    LEFLORE
                    28083
                    0.10
                  
                  
                    MS
                    LINCOLN
                    28085
                    0.00
                  
                  
                    MS
                    LOWNDES
                    28087
                    0.20
                  
                  
                    MS
                    MADISON
                    28089
                    0.20
                  
                  
                    MS
                    MARION
                    28091
                    0.40
                  
                  
                    MS
                    MARSHALL
                    28093
                    0.00
                  
                  
                    MS
                    MONROE
                    28095
                    0.20
                  
                  
                    MS
                    MONTGOMERY
                    28097
                    0.20
                  
                  
                    MS
                    NESHOBA
                    28099
                    0.20
                  
                  
                    MS
                    NEWTON
                    28101
                    0.10
                  
                  
                    MS
                    NOXUBEE
                    28103
                    0.30
                  
                  
                    MS
                    OKTIBBEHA
                    28105
                    0.20
                  
                  
                    MS
                    PANOLA
                    28107
                    0.30
                  
                  
                    MS
                    PEARL RIVER
                    28109
                    0.40
                  
                  
                    MS
                    PERRY
                    28111
                    0.40
                  
                  
                    MS
                    PIKE
                    28113
                    0.40
                  
                  
                    MS
                    PONTOTOC
                    28115
                    0.30
                  
                  
                    MS
                    PRENTISS
                    28117
                    0.30
                  
                  
                    MS
                    QUITMAN
                    28119
                    0.30
                  
                  
                    MS
                    RANKIN
                    28121
                    0.10
                  
                  
                    MS
                    SCOTT
                    28123
                    0.10
                  
                  
                    MS
                    SHARKEY
                    28125
                    0.20
                  
                  
                    MS
                    SIMPSON
                    28127
                    0.10
                  
                  
                    MS
                    SMITH
                    28129
                    0.10
                  
                  
                    MS
                    STONE
                    28131
                    0.40
                  
                  
                    MS
                    SUNFLOWER
                    28133
                    0.10
                  
                  
                    MS
                    TALLAHATCHIE
                    28135
                    0.10
                  
                  
                    MS
                    TATE
                    28137
                    0.00
                  
                  
                    MS
                    TIPPAH
                    28139
                    0.30
                  
                  
                    MS
                    TISHOMINGO
                    28141
                    0.30
                  
                  
                    MS
                    TUNICA
                    28143
                    0.00
                  
                  
                    MS
                    UNION
                    28145
                    0.30
                  
                  
                    MS
                    WALTHALL
                    28147
                    0.40
                  
                  
                    MS
                    WARREN
                    28149
                    0.00
                  
                  
                    MS
                    WASHINGTON
                    28151
                    0.10
                  
                  
                    MS
                    WAYNE
                    28153
                    0.40
                  
                  
                    MS
                    WEBSTER
                    28155
                    0.20
                  
                  
                    MS
                    WILKINSON
                    28157
                    0.40
                  
                  
                    MS
                    WINSTON
                    28159
                    0.20
                  
                  
                    MS
                    YALOBUSHA
                    28161
                    0.10
                  
                  
                    MS
                    YAZOO
                    28163
                    0.20
                  
                  
                    MO
                    BARRY
                    29009
                    0.20
                  
                  
                    MO
                    BARTON
                    29011
                    0.20
                  
                  
                    MO
                    BOLLINGER
                    29017
                    0.20
                  
                  
                    MO
                    BUTLER
                    29023
                    0.20
                  
                  
                    MO
                    CAPE GIRARDEAU
                    29031
                    0.20
                  
                  
                    MO
                    CARTER
                    29035
                    0.20
                  
                  
                    MO
                    CEDAR
                    29039
                    0.20
                  
                  
                    MO
                    CHRISTIAN
                    29043
                    0.20
                  
                  
                    MO
                    CRAWFORD
                    29055
                    0.40
                  
                  
                    MO
                    DADE
                    29057
                    0.20
                  
                  
                    MO
                    DALLAS
                    29059
                    0.20
                  
                  
                    MO
                    DENT
                    29065
                    0.40
                  
                  
                    MO
                    DOUGLAS
                    29067
                    0.20
                  
                  
                    MO
                    DUNKLIN
                    29069
                    0.50
                  
                  
                    MO
                    GREENE
                    29077
                    0.20
                  
                  
                    MO
                    HOWELL
                    29091
                    0.20
                  
                  
                    MO
                    IRON
                    29093
                    0.40
                  
                  
                    MO
                    JASPER
                    29097
                    0.20
                  
                  
                    MO
                    LACLEDE
                    29105
                    0.20
                  
                  
                    MO
                    LAWRENCE
                    29109
                    0.20
                  
                  
                    MO
                    MCDONALD
                    29119
                    0.20
                  
                  
                    MO
                    MADISON
                    29123
                    0.20
                  
                  
                    MO
                    MISSISSIPPI
                    29133
                    0.50
                  
                  
                    MO
                    NEW MADRID
                    29143
                    0.50
                  
                  
                    MO
                    NEWTON
                    29145
                    0.20
                  
                  
                    MO
                    OREGON
                    29149
                    0.20
                  
                  
                    MO
                    OZARK
                    29153
                    0.20
                  
                  
                    MO
                    PEMISCOT
                    29155
                    0.50
                  
                  
                    MO
                    PERRY
                    29157
                    0.20
                  
                  
                    MO
                    POLK
                    29167
                    0.20
                  
                  
                    
                    MO
                    REYNOLDS
                    29179
                    0.20
                  
                  
                    MO
                    RIPLEY
                    29181
                    0.20
                  
                  
                    MO
                    SAINT FRANCOIS
                    29187
                    0.40
                  
                  
                    MO
                    SCOTT
                    29201
                    0.20
                  
                  
                    MO
                    SHANNON
                    29203
                    0.20
                  
                  
                    MO
                    STODDARD
                    29207
                    0.20
                  
                  
                    MO
                    STONE
                    29209
                    0.20
                  
                  
                    MO
                    TANEY
                    29213
                    0.20
                  
                  
                    MO
                    TEXAS
                    29215
                    0.20
                  
                  
                    MO
                    VERNON
                    29217
                    0.20
                  
                  
                    MO
                    WASHINGTON
                    29221
                    0.40
                  
                  
                    MO
                    WAYNE
                    29223
                    0.20
                  
                  
                    MO
                    WEBSTER
                    29225
                    0.20
                  
                  
                    MO
                    WRIGHT
                    29229
                    0.20
                  
                  
                    TN
                    BEDFORD
                    47003
                    0.30
                  
                  
                    TN
                    BENTON
                    47005
                    0.30
                  
                  
                    TN
                    BLEDSOE
                    47007
                    0.60
                  
                  
                    TN
                    CANNON
                    47015
                    0.30
                  
                  
                    TN
                    CARROLL
                    47017
                    0.10
                  
                  
                    TN
                    CHEATHAM
                    47021
                    0.30
                  
                  
                    TN
                    CHESTER
                    47023
                    0.10
                  
                  
                    TN
                    CLAY
                    47027
                    0.30
                  
                  
                    TN
                    COFFEE
                    47031
                    0.60
                  
                  
                    TN
                    CROCKETT
                    47033
                    0.30
                  
                  
                    TN
                    DAVIDSON
                    47037
                    0.30
                  
                  
                    TN
                    DECATUR
                    47039
                    0.30
                  
                  
                    TN
                    DE KALB
                    47041
                    0.30
                  
                  
                    TN
                    DICKSON
                    47043
                    0.30
                  
                  
                    TN
                    DYER
                    47045
                    0.10
                  
                  
                    TN
                    FAYETTE
                    47047
                    0.10
                  
                  
                    TN
                    FENTRESS
                    47049
                    0.30
                  
                  
                    TN
                    FRANKLIN
                    47051
                    0.40
                  
                  
                    TN
                    GIBSON
                    47053
                    0.10
                  
                  
                    TN
                    GILES
                    47055
                    0.40
                  
                  
                    TN
                    GRUNDY
                    47061
                    0.60
                  
                  
                    TN
                    HARDEMAN
                    47069
                    0.10
                  
                  
                    TN
                    HARDIN
                    47071
                    0.10
                  
                  
                    TN
                    HAYWOOD
                    47075
                    0.30
                  
                  
                    TN
                    HENDERSON
                    47077
                    0.30
                  
                  
                    TN
                    HENRY
                    47079
                    0.10
                  
                  
                    TN
                    HICKMAN
                    47081
                    0.30
                  
                  
                    TN
                    HOUSTON
                    47083
                    0.30
                  
                  
                    TN
                    HUMPHREYS
                    47085
                    0.30
                  
                  
                    TN
                    JACKSON
                    47087
                    0.30
                  
                  
                    TN
                    LAKE
                    47095
                    0.10
                  
                  
                    TN
                    LAUDERDALE
                    47097
                    0.30
                  
                  
                    TN
                    LAWRENCE
                    47099
                    0.40
                  
                  
                    TN
                    LEWIS
                    47101
                    0.30
                  
                  
                    TN
                    LINCOLN
                    47103
                    0.40
                  
                  
                    TN
                    MCNAIRY
                    47109
                    0.10
                  
                  
                    TN
                    MACON
                    47111
                    0.30
                  
                  
                    TN
                    MADISON
                    47113
                    0.30
                  
                  
                    TN
                    MARSHALL
                    47117
                    0.30
                  
                  
                    TN
                    MAURY
                    47119
                    0.30
                  
                  
                    TN
                    MONTGOMERY
                    47125
                    0.30
                  
                  
                    TN
                    MOORE
                    47127
                    0.40
                  
                  
                    TN
                    OBION
                    47131
                    0.10
                  
                  
                    TN
                    OVERTON
                    47133
                    0.30
                  
                  
                    TN
                    PERRY
                    47135
                    0.30
                  
                  
                    TN
                    PICKETT
                    47137
                    0.30
                  
                  
                    TN
                    PUTNAM
                    47141
                    0.30
                  
                  
                    TN
                    ROBERTSON
                    47147
                    0.30
                  
                  
                    TN
                    RUTHERFORD
                    47149
                    0.30
                  
                  
                    TN
                    SHELBY
                    47157
                    0.10
                  
                  
                    TN
                    SMITH
                    47159
                    0.30
                  
                  
                    TN
                    STEWART
                    47161
                    0.30
                  
                  
                    TN
                    SUMNER
                    47165
                    0.30
                  
                  
                    TN
                    TIPTON
                    47167
                    0.10
                  
                  
                    TN
                    TROUSDALE
                    47169
                    0.30
                  
                  
                    TN
                    VAN BUREN
                    47175
                    0.60
                  
                  
                    TN
                    WARREN
                    47177
                    0.60
                  
                  
                    TN
                    WAYNE
                    47181
                    0.40
                  
                  
                    TN
                    WEAKLEY
                    47183
                    0.10
                  
                  
                    TN
                    WHITE
                    47185
                    0.30
                  
                  
                    TN
                    WILLIAMSON
                    47187
                    0.30
                  
                  
                    TN
                    WILSON
                    47189
                    0.30
                  
                
                [73 FR 14163, Mar. 17, 2008]
              
              
                § 1007.52
                Adjusted Class I differentials.
                See § 1000.52.
              
              
                § 1007.53
                Announcement of class prices, component prices, and advanced pricing factors.
                See § 1000.53.
              
              
                § 1007.54
                Equivalent price.
                See § 1000.54.
              
            
            
              Uniform Prices
              
                § 1007.60
                Handler's value of milk.
                For the purpose of computing a handler's obligation for producer milk, the market administrator shall determine for each month the value of milk of each handler with respect to each of the handler's pool plants and of each handler described in § 1000.9(c) with respect to milk that was not received at a pool plant by adding the amounts computed in paragraphs (a) through (e) of this section and subtracting from that total amount the value computed in paragraph (f) of this section. Receipts of nonfluid milk products that are distributed as labeled reconstituted milk for which payments are made to the producer-settlement fund of another Federal order under § 1000.76(a)(4) or (d) shall be excluded from pricing under this section.

                (a) Multiply the pounds of skim milk and butterfat in producer milk that were classified in each class pursuant to § 1000.44(c) by the applicable skim milk and butterfat prices, and add the resulting amounts; except that for the months of January 2005 through March 2005, the Class I skim milk price for this purpose shall be the Class I skim milk price as determined in § 1000.50(b) plus $0.04 per hundredweight, and the Class I butterfat price for this purpose shall be the Class I butterfat price as determined in § 1000.50(c) plus $0.0004 per pound. The adjustments to the Class I skim milk and butterfat prices provided herein may be reduced by the market administrator for any month if the market administrator determines that the payments yet unpaid computed pursuant to paragraphs (g)(1) through (5) and paragraph (g)(7) of this section will be less than the amount computed pursuant to paragraph (g)(6) of this section. The adjustments to the Class I skim milk and butterfat prices provided herein during the months of January 2005 through March 2005 shall be announced along with the prices announced in § 1000.53(b);
                (b) Multiply the pounds of skim milk and butterfat overage assigned to each class pursuant to § 1000.44(a)(11) by the respective skim milk and butterfat prices applicable at the location of the pool plant;
                (c) Multiply the difference between the Class IV price for the preceding month and the current month's Class I, II, or III price, as the case may be, by the hundredweight of skim milk and butterfat subtracted from Class I, II, or III, respectively, pursuant to § 1000.44(a)(7) and the corresponding step of § 1000.44(b);
                (d) Multiply the difference between the Class I price applicable at the location of the pool plant and the Class IV price by the hundredweight of skim milk and butterfat assigned to Class I pursuant to § 1000.43(d) and the hundredweight of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(3)(i) through (vi) and the corresponding step of § 1000.44(b), excluding receipts of bulk fluid cream products from a plant regulated under other Federal orders and bulk concentrated fluid milk products from pool plants, plants regulated under other Federal orders, and unregulated supply plants;
                (e) Multiply the Class I skim milk and Class I butterfat prices applicable at the location of the nearest unregulated supply plants from which an equivalent volume was received by the pounds of skim milk and butterfat in receipts of concentrated fluid milk products assigned to Class I pursuant to § 1000.43(d) and § 1000.44(a)(3)(i) and the corresponding step of § 1000.44(b) and the pounds of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(8) and the corresponding step of § 1000.44(b), excluding such skim milk and butterfat in receipts of fluid milk products from an unregulated supply plant to the extent that an equivalent amount of skim milk or butterfat disposed of to such plant by handlers fully regulated under any Federal milk order is classified and priced as Class I milk and is not used as an offset for any other payment obligation under any order; and
                (f) For reconstituted milk made from receipts of nonfluid milk products, multiply $1.00 (but not more than the difference between the Class I price applicable at the location of the pool plant and the Class IV price) by the hundredweight of skim milk and butterfat contained in receipts of nonfluid milk products that are allocated to Class I use pursuant to § 1000.43(d).
                (g) For the months of January 2005 through March 2005 for handlers who have submitted proof satisfactory to the market administrator to determine eligibility for reimbursement of transportation costs, subtract an amount equal to:
                (1) The cost of transportation on loads of producer milk delivered or rerouted to a pool distributing plant which were delivered as a result of hurricanes Charley, Frances, Ivan, and Jeanne;
                (2) The cost of transportation on loads of producer milk delivered or rerouted to a pool supply plant that was then transferred to a pool distributing plant which were delivered as a result of hurricanes Charley, Frances, Ivan, and Jeanne;
                (3) The cost of transportation on loads of bulk milk delivered or rerouted to a pool distributing plant from a pool supply plant which were delivered as a result of hurricanes Charley, Frances, Ivan, and Jeanne;

                (4) The cost of transportation on loads of bulk milk delivered or rerouted to a pool distributing plant from another order plant which were delivered as a result of hurricanes Charley, Frances, Ivan, and Jeanne; and
                (5) The cost of transportation on loads of bulk milk transferred or diverted to a plant regulated under another Federal order or to other nonpool plants which were delivered as a result of hurricanes Charley, Frances, Ivan, and Jeanne.
                (6) The total amount of payment to all handlers under this section shall be limited for each month to an amount determined by multiplying the total Class I producer milk for all handlers pursuant to § 1000.44(c) times $0.04 per hundredweight.
                (7) If the cost of transportation computed pursuant to paragraphs (g)(1) through (5) of this section exceeds the amount computed pursuant to paragraph (g)(6) of this section, the market administrator shall prorate such payments to each handler based on each handler's proportion of transportation costs submitted pursuant to paragraphs (g)(1) through (5) of this section. Transportation costs submitted pursuant to paragraphs (g)(1) through (5) of this section which are not paid as a result of such a proration shall be included in each subsequent month's transportation costs submitted pursuant to paragraphs (g)(1) through (5) of this section until paid, or until the time period for such payments has concluded.
                (8) The reimbursement of transportation costs pursuant to this section shall be the actual demonstrated cost of such transportation of bulk milk delivered or rerouted as described in paragraphs (g)(1) through (5) of this section, or the miles of transportation on loads of bulk milk delivered or rerouted as described in paragraphs (g)(1) through (5) of this section multiplied by $2.25 per loaded mile, whichever is less.
                (9) For each handler, the reimbursement of transportation costs pursuant to paragraph (g) of this section for bulk milk delivered or rerouted as described in paragraphs (g)(1) through (5) of this section shall be reduced by the amount of payments received for such milk movements from the transportation credit balancing fund pursuant to § 1007.82.
                [64 FR 47966, Sept. 1, 1999, as amended at 65 FR 82835, Dec. 28, 2000; 69 FR 71700, Dec. 10, 2004]
              
              
                § 1007.61
                Computation of uniform prices.
                On or before the 11th day of each month, the market administrator shall compute a uniform butterfat price, a uniform skim milk price, and a uniform price for producer milk receipts reported for the prior month. The report of any handler who has not made payments required pursuant to § 1007.71 for the preceding month shall not be included in the computation of these prices, and such handler's report shall not be included in the computation for succeeding months until the handler has made full payment of outstanding monthly obligations.
                (a) Uniform butterfat price. The uniform butterfat price per pound, rounded to the nearest one-hundredth cent, shall be computed by:
                (1) Multiplying the pounds of butterfat in producer milk allocated to each class pursuant to § 1000.44(b) by the respective class butterfat prices;
                (2) Adding the butterfat value calculated in § 1007.60(e) for other source milk allocated to Class I pursuant to § 1000.43(d) and the steps of § 1000.44(b) that correspond to § 1000.44(a)(3)(i) and § 1000.44(a)(8) by the Class I price; and
                (3) Dividing the sum of paragraphs (a)(1) and (a)(2) of this section by the sum of the pounds of butterfat in producer milk and other source milk used to calculate the values in paragraphs (a)(1) and (a)(2) of this section.
                (b) Uniform skim milk price. The uniform skim milk price per hundredweight, rounded to the nearest cent, shall be computed as follows:
                (1) Combine into one total the values computed pursuant to § 1007.60 for all handlers;
                (2) Add an amount equal to the minus location adjustments and subtract an amount equal to the plus location adjustments computed pursuant to § 1007.75;

                (3) Add an amount equal to not less than one-half of the unobligated balance in the producer-settlement fund;
                
                (4) Subtract the value of the total pounds of butterfat for all handlers. The butterfat value shall be computed by multiplying the sum of the pounds of butterfat in producer milk and other source milk used to calculate the values in paragraphs (a)(1) and (a)(2) of this section by the butterfat price computed in paragraph (a) of this section;
                (5) Divide the resulting amount by the sum of the following for all handlers included in these computations:
                (i) The total skim pounds of producer milk; and
                (ii) The total skim pounds for which a value is computed pursuant to § 1007.60(e); and
                (6) Subtract not less than 4 cents and not more than 5 cents.
                (c) Uniform price. The uniform price per hundredweight, rounded to the nearest cent, shall be the sum of the following:
                (1) Multiply the uniform butterfat price for the month pursuant to paragraph (a) of this section times 3.5 pounds of butterfat; and
                (2) Multiply the uniform skim milk price for the month pursuant to paragraph (b) of this section times 96.5 pounds of skim milk.
                [64 FR 47966, Sept. 1, 1999, as amended at 65 FR 82835, Dec. 28, 2000]
              
              
                § 1007.62
                Announcement of uniform prices.
                On or before the 11th day after the end of the month, the market administrator shall announce the uniform prices for the month computed pursuant to § 1007.61.
              
            
            
              Payments for Milk
              
                § 1007.70
                Producer-settlement fund.
                See § 1000.70.
              
              
                § 1007.71
                Payments to the producer-settlement fund.
                Each handler shall make a payment to the producer-settlement fund in a manner that provides receipt of the funds by the market administrator no later than the 12th day after the end of the month (except as provided in § 1000.90). Payment shall be the amount, if any, by which the amount specified in paragraph (a) of this section exceeds the amount specified in paragraph (b) of this section:
                (a) The total value of milk of the handler for the month as determined pursuant to § 1007.60; and
                (b) The sum of the value at the uniform prices for skim milk and butterfat, adjusted for plant location, of the handler's receipts of producer milk; and the value at the uniform price, as adjusted pursuant to § 1007.75, applicable at the location of the plant from which received of other source milk for which a value is computed pursuant to § 1007.60(e).
              
              
                § 1007.72
                Payments from the producer-settlement fund.
                No later than one day after the date of payment receipt required under § 1007.71, the market administrator shall pay to each handler the amount, if any, by which the amount computed pursuant to § 1007.71(b) exceeds the amount computed pursuant to § 1007.71(a). If, at such time, the balance in the producer-settlement fund is insufficient to make all payments pursuant to this section, the market administrator shall reduce uniformly such payments and shall complete the payments as soon as the funds are available.
              
              
                § 1007.73
                Payments to producers and to cooperative associations.
                (a) Each handler that is not paying a cooperative association for producer milk shall pay each producer as follows:
                (1) Partial payment. For each producer who has not discontinued shipments as of the 23rd day of the month, payment shall be made so that it is received by the producer on or before the 26th day of the month (except as provided in § 1000.90) for milk received during the first 15 days of the month at not less than 90 percent of the preceding month's uniform price, adjusted for plant location pursuant to § 1007.75 and proper deductions authorized in writing by the producer.
                (2) Final payment. For milk received during the month, a payment computed as follows shall be made so that it is received by each producer one day after the payment date required in § 1007.72:
                
                (i) Multiply the hundredweight of producer skim milk received times the uniform skim milk price for the month;
                (ii) Multiply the pounds of butterfat received times the uniform butterfat price for the month;
                (iii) Multiply the hundredweight of producer milk received times the plant location adjustment pursuant to § 1007.75; and
                (iv) Add the amounts computed in paragraph (a)(2)(i), (ii), and (iii) of this section, and from that sum:
                (A) Subtract the partial payment made pursuant to paragraph (a)(1) of this section;
                (B) Subtract the deduction for marketing services pursuant to § 1000.86;
                (C) Add or subtract for errors made in previous payments to the producer; and
                (D) Subtract proper deductions authorized in writing by the producer.
                (b) One day before partial and final payments are due pursuant to paragraph (a) of this section, each handler shall pay a cooperative association for milk received as follows:
                (1) Partial payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk (including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk) received during the first 15 days of the month from a cooperative association in any capacity, except as the operator of a pool plant, the payment shall be equal to the hundredweight of milk received multiplied by 90 percent of the preceding month's uniform price, adjusted for plant location pursuant to § 1007.75.
                (2) Partial payment to a cooperative association for milk transferred from its pool plant. For bulk fluid milk products and bulk fluid cream products received during the first 15 days of the month from a cooperative association in its capacity as the operator of a pool plant, the partial payment shall be at the pool plant operator's estimated use value of the milk using the most recent class prices available for skim milk and butterfat at the receiving plant's location.
                (3) Final payment to a cooperative association for milk transferred from its pool plant. For bulk fluid milk products and bulk fluid cream products received during the month from a cooperative association in its capacity as the operator of a pool plant, the final payment shall be the classified value of such milk as determined by multiplying the pounds of skim milk and butterfat assigned to each class pursuant to § 1000.44 by the class prices for the month at the receiving plant's location, and subtracting from this sum the partial payment made pursuant to paragraph (b)(2) of this section.
                (4) Final payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk received from a cooperative association during the month, including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk, the final payment for such milk shall be an amount equal to the sum of the individual payments otherwise payable for such milk pursuant to paragraph (a)(2) of this section.
                (c) If a handler has not received full payment from the market administrator pursuant to § 1007.72 by the payment date specified in paragraph (a) or (b) of this section, the handler may reduce payments pursuant to paragraphs (a) and (b) of this section, but by not more than the amount of the underpayment. The payments shall be completed on the next scheduled payment date after receipt of the balance due from the market administrator.

                (d) If a handler claims that a required payment to a producer cannot be made because the producer is deceased or cannot be located, or because the cooperative association or its lawful successor or assignee is no longer in existence, the payment shall be made to the producer-settlement fund, and in the event that the handler subsequently locates and pays the producer or a lawful claimant, or in the event that the handler no longer exists and a lawful claim is later established, the market administrator shall make the required payment from the producer-settlement fund to the handler or to the lawful claimant as the case may be.
                (e) In making payments to producers pursuant to this section, each pool plant operator shall furnish each producer, except a producer whose milk was received from a cooperative association described in § 1000.9(a) or (c), a supporting statement in such form that it may be retained by the recipient which shall show:
                (1) The name, address, Grade A identifier assigned by a duly constituted regulatory agency, and the payroll number of the producer;
                (2) The month and dates that milk was received from the producer, including the daily and total pounds of milk received;
                (3) The total pounds of butterfat in the producer's milk;
                (4) The minimum rate or rates at which payment to the producer is required pursuant to this order;
                (5) The rate used in making payment if the rate is other than the applicable minimum rate;
                (6) The amount, or rate per hundredweight, and nature of each deduction claimed by the handler; and
                (7) The net amount of payment to the producer or cooperative association.
                [64 FR 47971, Sept. 1, 1999, as amended at 65 FR 32010, May 22, 2000]
              
              
                § 1007.74
                [Reserved]
              
              
                § 1007.75
                Plant location adjustments for producer milk and nonpool milk.
                For purposes of making payments for producer milk and nonpool milk, a plant location adjustment shall be determined by subtracting the Class I price specified in § 1007.51 from the Class I price at the plant's location. The difference, plus or minus as the case may be, shall be used to adjust the payments required pursuant to §§ 1007.73 and 1000.76.
              
              
                § 1007.76
                Payments by a handler operating a partially regulated distributing plant.
                See § 1000.76.
              
              
                § 1007.77
                Adjustment of accounts.
                See § 1000.77.
              
              
                § 1007.78
                Charges on overdue accounts.
                See § 1000.78.
              
            
            
              Marketwide Service Payments
              
                § 1007.80
                Transportation credit balancing fund.

                The market administrator shall maintain a separate fund known as the Transportation Credit Balancing Fund into which shall be deposited the payments made by handlers pursuant to § 1007.81 and out of which shall be made the payments due handlers pursuant to § 1007.82. Payments due a handler shall be offset against payments due from the handler.
              
              
                § 1007.81
                Payments to the transportation credit balancing fund.
                (a) On or before the 12th day after the end of the month (except as provided in § 1000.90), each handler operating a pool plant and each handler specified in § 1000.9 (c) shall pay to the market administrator a transportation credit balancing fund assessment determined by multiplying the pounds of Class I producer milk assigned pursuant to § 1007.44 by $0.30 per hundredweight or such lesser amount as the market administrator deems necessary to maintain a balance in the fund equal to the total transportation credits disbursed during the prior June-February period to reflect any changes in the current mileage rate versus the mileage rate(s) in effect during the prior June-February period. In the event that during any month of the June-February period the fund balance is insufficient to cover the amount of credits that are due, the assessment should be based upon the amount of credits that would have been disbursed had the fund balance been sufficient.
                (b) The market administrator shall announce publicly on or before the 23rd day of the month (except as provided in § 1000.90 of this chapter) the assessment pursuant to paragraph (a) of this section for the following month.
                [71 FR 62379, Oct. 25, 2006, as amended at 73 FR 14171, Mar. 17, 2008; 79 FR 25006, May 2, 2014; 79 FR 26591, May 9, 2014]
              
              
                
                § 1007.82
                Payments from the transportation credit balancing fund.
                (a) Payments from the transportation credit balancing fund to handlers and cooperative associations requesting transportation credits shall be made as follows:
                (1) On or before the 13th day (except as provided in § 1000.90) after the end of each of the months of January, February and July through December and any other month in which transportation credits are in effect pursuant to paragraph (b) of this section, the market administrator shall pay to each handler that received, and reported pursuant to § 1007.30(a)(5), bulk milk transferred from a plant fully regulated under another Federal order as described in paragraph (c)(1) of this section or that received, and reported pursuant to § 1007.30(a)(6), milk directly from producers' farms as specified in paragraph (c)(2) of this section, a preliminary amount determined pursuant to paragraph (d) of this section to the extent that funds are available in the transportation credit balancing fund. If an insufficient balance exists to pay all of the credits computed pursuant to this section, the market administrator shall distribute the balance available in the transportation credit balancing fund by reducing payments pro rata using the percentage derived by dividing the balance in the fund by the total credits that are due for the month. The amount of credits resulting from this initial proration shall be subject to audit adjustment pursuant to paragraph (a)(2) of this section.
                (2) The market administrator shall accept adjusted requests for transportation credits on or before the 20th day of the month following the month for which such credits were requested pursuant to § 1007.32(a). After such date, a preliminary audit will be conducted by the market administrator, who will recalculate any necessary proration of transportation credit payments for the preceding month pursuant to paragraph (a) of this section. Handlers will be promptly notified of an overpayment of credits based upon this final computation and remedial payments to or from the transportation credit balancing fund will be made on or before the next payment date for the following month;
                (3) Transportation credits paid pursuant to paragraphs (a)(1) and (2) of this section shall be subject to final verification by the market administrator pursuant to § 1000.77. Adjusted payments to or from the transportation credit balancing fund will remain subject to the final proration established pursuant to paragraph (a)(2) of this section; and
                (4) In the event that a qualified cooperative association is the responsible party for whose account such milk is received and written documentation of this fact is provided to the market administrator pursuant to § 1007.30(c)(3) prior to the date payment is due, the transportation credits for such milk computed pursuant to this section shall be made to such cooperative association rather than to the operator of the pool plant at which the milk was received.
                (b) The market administrator may extend the period during which transportation credits are in effect (i.e., the transportation credit period) to the month of June if a written request to do so is received 15 days prior to the beginning of the month for which the request is made and, after conducting an independent investigation, finds that such extension is necessary to assure the market of an adequate supply of milk for fluid use. Before making such a finding, the market administrator shall notify the Deputy Administrator of Dairy Programs and all handlers in the market that an extension is being considered and invite written data, views, and arguments. Any decision to extend the transportation credit period must be issued in writing prior to the first day of the month for which the extension is to be effective.
                (c) Transportation credits shall apply to the following milk:
                (1) Bulk milk received at a pool distributing plant from a plant regulated under another Federal order, except Federal Order 1005; and
                (2) Bulk milk received directly from the farms of dairy farmers at pool distributing plants subject to the following conditions:

                (i) The dairy farmer was not a “producer” under this order for more than 45 days during the immediately preceding months of March through May, or not more than 50 percent of the production of the dairy farmer during those 3 months, in aggregate, was received as producer milk under this order during those 3 months; and
                (ii) The farm on which the milk was produced is not located within the specified marketing area of the order in this part or the marketing area of Federal Order 1005 (7 CFR part 1005).
                (iii) The market administrator may increase or decrease the milk production standard specified in paragraph (c)(2)(i) of this section if the market administrator finds that such revision is necessary to assure orderly marketing and efficient handling of milk in the marketing area. Before making such a finding, the market administrator shall investigate the need for the revision either on the market administrator's own initiative or at the request of interested persons. If the investigation shows that a revision might be appropriate, the market administrator shall issue a notice stating that the revision is being considered and inviting written data, views, and arguments. Any decision to revise an applicable percentage must be issued in writing at least one day before the effective date.
                (d) Transportation credits shall be computed as follows:
                (1) The market administrator shall subtract from the pounds of milk described in paragraphs (c)(1) and (2) of this section the pounds of bulk milk transferred from the pool plant receiving the supplemental milk if milk was transferred to a nonpool plant on the same calendar day that the supplemental milk was received. For this purpose, the transferred milk shall be subtracted from the most distant load of supplemental milk received, and then in sequence with the next most distant load until all of the transfers have been offset;
                (2) With respect to the pounds of milk described in paragraph (c)(1) of this section that remain after the computations described in paragraph (d)(1) of this section, the market administrator shall:
                (i) Determine the shortest hard-surface highway distance between the shipping plant and the receiving plant;
                (ii) Multiply the number of miles so determined by the mileage rate for the month computed pursuant to § 1007.83(a)(6);
                (iii) Subtract the applicable Class I price specified in § 1000.50(a) for the county in which the shipping plant is located from the Class I price applicable for the county in which the receiving plant is located;
                (iv) Subtract any positive difference computed in paragraph (d)(2)(iii) of this section from the amount computed in paragraph (d)(2)(ii) of this section; and
                (v) Multiply the remainder computed in paragraph (d)(2)(iv) of this section by the hundredweight of milk described in paragraph (d)(2) of this section.
                (3) For the remaining milk described in paragraph (c)(2) of this section after computations described in paragraph (d)(1) of this section, the market administrator shall:
                (i) Determine an origination point for each load of milk by locating the nearest city to the last producer's farm from which milk was picked up for delivery to the receiving pool plant;
                (ii) Determine the shortest hard-surface highway distance between the receiving pool plant and the origination point;
                (iii) Subtract 85 miles from the mileage so determined;
                (iv) Multiply the remaining miles so computed by the mileage rate for the month computed pursuant to § 1007.83(a)(6);
                (v) Subtract the Class I price specified in § 1000.50(a) applicable for the county in which the origination point is located from the Class I price applicable at the receiving pool plant's location;

                (vi) Subtract any positive difference computed in paragraph (d)(3)(v) of this section from the amount computed in paragraph (d)(3)(iv) of this section; and
                
                (vii) Multiply the remainder computed in paragraph (d)(3)(vi) of this section by the hundredweight of milk described in paragraph (d)(3) of this section.
                [64 FR 47971, Sept. 1, 1999, as amended at 70 FR 59223, Oct. 12, 2005; 71 FR 62380, Oct. 25, 2006; 73 FR 14171, Mar. 17, 2008; 79 FR 25006, May 2, 2014; 79 FR 26591, May 9, 2014]
              
              
                § 1007.83
                Mileage rate for the transportation credit balancing fund.
                (a) The market administrator shall compute the mileage rate each month as follows:
                (1) Compute the simple average rounded to three decimal places for the most recent 4 weeks of the Diesel Price per Gallon as reported by the Energy Information Administration of the United States Department of Energy for the Lower Atlantic and Gulf Coast Districts combined.
                (2) From the result in paragraph (a)(1) in this section subtract $1.42 per gallon;
                (3) Divide the result in paragraph (a)(2) of this section by 5.5, and round down to three decimal places to compute the fuel cost adjustment factor;
                (4) Add the result in paragraph (a)(3) of this section to $1.91;
                (5) Divide the result in paragraph (a)(4) of this section by 480;
                (6) Round the result in paragraph (a)(5) of this section down to five decimal places to compute the mileage rate.
                (b) The market administrator shall announce publicly on or before the 23rd day of the month (except as provided in § 1000.90 of this chapter) the mileage rate pursuant to paragraph (a) of this section for the following month.
                [79 FR 25006, May 2, 2014; 79 FR 26591, May 9, 2014]
              
            
            
              Administrative Assessment and Marketing Service Deduction
              
                § 1007.85
                Assessment for order administration.

                On or before the payment receipt date specified under § 1007.71, each handler shall pay to the market administrator its pro rata share of the expense of administration of the order at a rate specified by the market administrator that is no more than $.08 per hundredweight with respect to:
                (a) Receipts of producer milk (including the handler's own production) other than such receipts by a handler described in § 1000.9(c) of this chapter that were delivered to pool plants of other handlers;
                (b) Receipts from a handler described in § 1000.9(c) of this chapter;
                (c) Receipts of concentrated fluid milk products from unregulated supply plants and receipts of nonfluid milk products assigned to Class I use pursuant to § 1000.43(d) of this chapter and other source milk allocated to Class I pursuant to § 1000.44(a)(3) and (8) of this chapter and the corresponding steps of § 1000.44(b) of this chapter, except other source milk that is excluded from the computations pursuant to § 1007.60(d) and (e); and
                (d) Route disposition in the marketing area from a partially regulated distributing plant that exceeds the skim milk and butterfat subtracted pursuant to § 1000.76(a)(1)(i) and (ii) of this chapter.
                [79 FR 25002, May 2, 2014; 79 FR 26591, May 9, 2014]
              
              
                § 1007.86
                Deduction for marketing services.
                See § 1000.86.
              
            
          
        
        
          PARTS 1011-1013 [RESERVED]
        
        
          Pt. 1030
          PART 1030—MILK IN THE UPPER MIDWEST MARKETING AREA
          
            
              Subpart—Order Regulating Handling
              
                General Provisions
                Sec.
                1030.1
                General provisions.
              
              
                Definitions
                1030.2
                Upper Midwest marketing area.
                1030.3
                Route disposition.
                1030.4
                Plant.
                1030.5
                Distributing plant.
                1030.6
                Supply plant.
                1030.7
                Pool plant.
                1030.8
                Nonpool plant.
                1030.9
                Handler.
                1030.10
                Producer-handler.
                1030.11
                [Reserved]
                1030.12
                Producer.
                1030.13
                Producer milk.
                1030.14
                Other source milk.
                
                1030.15
                Fluid milk product.
                1030.16
                Fluid cream product.
                1030.17
                [Reserved]
                1030.18
                Cooperative association.
                1030.19
                Commercial food processing establishment.
              
              
                Handler Reports
                1030.30
                Reports of receipts and utilization.
                1030.31
                Payroll reports.
                1030.32
                Other reports.
              
              
                Classification of Milk
                1030.40
                Classes of utilization.
                1030.41
                [Reserved]
                1030.42
                Classification of transfers and diversions.
                1030.43
                General classification rules.
                1030.44
                Classification of producer milk.
                1030.45
                Market administrator's reports and announcements concerning classification.
              
              
                Class Prices
                1030.50
                Class prices, component prices, and advanced pricing factors.
                1030.51
                Class I differential and price.
                1030.52
                Adjusted Class I differentials.
                1030.53
                Announcement of class prices, component prices, and advanced pricing factors.
                1030.54
                Equivalent price.
                1030.55
                Transportation credits and assembly credits.
              
              
                Producer Price Differential
                1030.60
                Handler's value of milk.
                1030.61
                Computation of producer price differential.
                1030.62
                Announcement of producer prices.
              
              
                Payments for Milk
                1030.70
                Producer-settlement fund.
                1030.71
                Payments to the producer-settlement fund.
                1030.72
                Payments from the producer-settlement fund.
                1030.73
                Payments to producers and to cooperative associations.
                1030.74
                [Reserved]
                1030.75
                Plant location adjustments for producer milk and nonpool milk.
                1030.76
                Payments by a handler operating a partially regulated distributing plant.
                1030.77
                Adjustment of accounts.
                1030.78
                Charges on overdue accounts.
              
              
                Administrative Assessment and Marketing Service Deduction
                1030.85
                Assessment for order administration.
                1030.86
                Deduction for marketing services.
              
            
          
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Source:
            64 FR 47978, Sept. 1, 1999, unless otherwise noted.
          
          
            Subpart—Order Regulating Handling
            
              General Provisions
              
                § 1030.1
                General provisions.
                The terms, definitions, and provisions in part 1000 of this chapter apply to this part 1030. In this part 1030, all references to sections in part 1000 refer to part 1000 of this chapter.
              
            
            
              Definitions
              
                § 1030.2
                Upper Midwest marketing area.
                The marketing area means all territory within the bounds of the following states and political subdivisions, including all piers, docks, and wharves connected therewith and all craft moored thereat, and all territory occupied by government (municipal, State, or Federal) reservations, installations, institutions, or other similar establishments if any part thereof is within any of the listed states or political subdivisions:
                
                  Illinois Counties
                  Boone, Carroll, Cook, De Kalb, Du Page, Jo Daviess, Kane, Kendall, Lake, Lee, McHenry, Ogle, Stephenson, Will, and Winnebago.
                  Iowa Counties
                  Howard, Kossuth, Mitchell, Winnebago, Winneshiek, and Worth.
                  Michigan Counties
                  Delta, Dickinson, Gogebic, Iron, Menominee, and Ontonagon.
                  Minnesota
                  All counties except Lincoln, Nobles, Pipestone, and Rock.
                  North Dakota Counties
                  Barnes, Cass, Cavalier, Dickey, Grand Forks, Griggs, La Moure, Nelson, Pembina, Ramsey, Ransom, Richland, Sargent, Steele, Traill, and Walsh.
                  South Dakota Counties
                  Brown, Day, Edmunds, Grant, Marshall, McPherson, Roberts, and Walworth.
                  Wisconsin Counties
                  All counties except Crawford and Grant.
                
              
              
                § 1030.3
                Route disposition.
                See § 1000.3.
              
              
                
                § 1030.4
                Plant.
                See § 1000.4.
              
              
                § 1030.5
                Distributing plant.
                See § 1000.5.
              
              
                § 1030.6
                Supply plant.
                See § 1000.6.
              
              
                § 1030.7
                Pool plant.
                
                  Pool plant means a plant, unit of plants, or system of plants as specified in paragraphs (a) through (f) of this section, but excluding a plant specified in paragraph (h) of this section. The pooling standards described in paragraphs (c) and (f) of this section are subject to modification pursuant to paragraph (g) of this section:
                (a) A distributing plant, other than a plant qualified as a pool plant pursuant to paragraph (b) of this section or (§ ____.7b) of any other Federal milk order, from which during the month 15 percent or more of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) are disposed of as route disposition or are transferred in the form of packaged fluid milk products to other distributing plants. At least 25 percent of such route disposition and transfers must be to outlets in the marketing area.
                (b) Any distributing plant located in the marketing area which during the month processed at least 15 percent of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) into ultra-pasteurized or aseptically-processed fluid milk products.
                (c) A supply plant from which the quantity of bulk fluid milk products shipped to (and physically unloaded into) plants described in paragraph (c)(1) of this section is not less than 10 percent of the Grade A milk received from dairy farmers (except dairy farmers described in § 1030.12(b)) and handlers described in § 1000.9(c), including milk diverted pursuant to § 1030.13, subject to the following conditions:
                (1) Qualifying shipments may be made to plants described in paragraphs (c)(1)(i) through (iv) of this section, except that whenever shipping requirements are increased pursuant to paragraph (g) of this section, only shipments to pool plants described in paragraphs (a), (b), and (e) of this section shall count as qualifying shipments for the purpose of meeting the increased shipments:
                (i) Pool plants described in § 1030.7(a), (b), (d), and (e);
                (ii) Plants of producer-handlers;
                (iii) Partially regulated distributing plants, except that credit for such shipments shall be limited to the amount of such milk classified as Class I at the transferee plant; and
                (iv) Distributing plants fully regulated under other Federal orders, except that credit for shipments to such plants shall be limited to the quantity shipped to pool distributing plants during the month and credits for shipments to other order plants shall not include any such shipments made on the basis of agreed-upon Class II, Class III, or Class IV utilization.
                (2) The operator of a supply plant located within the States of Illinois, Iowa, Minnesota, North Dakota, South Dakota, Wisconsin and the Upper Peninsula of Michigan may include as qualifying shipments under this paragraph milk delivered directly from producers' farms pursuant to §§ 1000.9(c) or 1030.13(c) to plants described in paragraphs (a), (b), (d) and (e) of this section. Handlers may not use shipments pursuant to § 1000.9(c) or § 1030.13(c) to qualify plants located outside the area described above.
                (3) Concentrated milk transferred from the supply plant to a distributing plant for an agreed-upon use other than Class I shall be excluded from the supply plant's shipments in computing the supply plant's shipping percentage.
                (d) Any distributing plant, located within the marketing area as described on May 1, 2006, in § 1030.2;

                (1) From which there is route disposition and/or transfers of packaged fluid milk products in any non-federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk provided that 25 percent or more of the total quantity of fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) is disposed of as route disposition and/or is transferred in the form of packaged fluid milk products to other plants. At least 25 percent of such route disposition and/or transfers, in aggregate, are in any non-federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk. Subject to the following exclusions:
                (i) The plant is described in § 1030.7(a), (b), or (e);
                (ii) The plant is subject to the pricing provisions of a State-operated milk pricing plan which provides for the payment of minimum class prices for raw milk;
                (iii) The plant is described in § 1000.8(a) or (e); or
                (iv) A producer-handler described in § 1030.10 with less than three million pounds during the month of route disposition and/or transfers of packaged fluid milk products to other plants.
                (2) [Reserved]
                (e) Two or more plants operated by the same handler and located in the marketing area may qualify for pool status as a unit by meeting the total and in-area route disposition requirements of a pool distributing plant specified in paragraph (a) of this section and subject to the following additional requirements:
                (1) At least one of the plants in the unit must qualify as a pool plant pursuant to paragraph (a) of this section;
                (2) Other plants in the unit must process Class I or Class II products, using 50 percent or more of the total Grade A fluid milk products received in bulk form at such plant or diverted therefrom by the plant operator in Class I or Class II products; and
                (3) The operator of the unit has filed a written request with the market administrator prior to the first day of the month for which such status is desired to be effective. The unit shall continue from month-to-month thereafter without further notification. The handler shall notify the market administrator in writing prior to the first day of any month for which termination or any change of the unit is desired.
                (f) A system of 2 or more supply plants operated by one or more handlers may qualify for pooling by meeting the shipping requirements of paragraph (c) of this section in the same manner as a single plant subject to the following additional requirements:
                (1) Each plant in the system is located within the marketing area or was a pool supply plant pursuant to § 1030.7(c) for each of the 3 months immediately preceding the applicability date of this paragraph so long as it continues to maintain pool status. Cooperative associations may not use shipments pursuant to § 1000.9(c) to qualify plants located outside the marketing area;

                (2) The handler(s) establishing the system submits a written request to the market administrator on or before July 15 requesting that such plants qualify as a system for the period of August through July of the following year. Such request will contain a list of the plants participating in the system in the order, beginning with the last plant, in which the plants will be dropped from the system if the system fails to qualify. Each plant that qualifies as a pool plant within a system shall continue each month as a plant in the system through the following July unless the handler(s) establishing the system submits a written request to the market administrator that the plant be deleted from the system or that the system be discontinued. Any plant that has been so deleted from a system, or that has failed to qualify in any month, will not be part of any system for the remaining months through July. The handler(s) that established a system may add a plant operated by such handler(s) to a system if such plant has been a pool plant each of the 6 prior months and would otherwise be eligible to be in a system, upon written request to the market administrator no later than the 15th day of the prior month. In the event of an ownership change or the business failure of a handler that is a participant in a system, the system may be reorganized to reflect such changes if a written request to file a new marketing agreement is submitted to the market administrator; and
                (3) If a system fails to qualify under the requirements of this paragraph, the handler responsible for qualifying the system shall notify the market administrator which plant or plants will be deleted from the system so that the remaining plants may be pooled as a system. If the handler fails to do so, the market administrator shall exclude one or more plants, beginning at the bottom of the list of plants in the system and continuing up the list as necessary until the deliveries are sufficient to qualify the remaining plants in the system.
                (g) The applicable shipping percentages of paragraphs (c) and (f) of this section and § 1030.13(d)(2), and (d)(3) may be increased or decreased, for all or part of the marketing area, by the market administrator if the market administrator finds that such adjustment is necessary to encourage needed shipments or to prevent uneconomic shipments. Before making such a finding, the market administrator shall investigate the need for adjustment either on the market administrator's own initiative or at the request of interested parties if the request is made in writing at least 15 days prior to the month for which the requested revision is desired effective. If the investigation shows that an adjustment of the shipping percentages might be appropriate, the market administrator shall issue a notice stating that an adjustment is being considered and invite data, views and arguments. Any decision to revise an applicable shipping or diversion percentage must be issued in writing at least one day before the effective date.
                (h) The term pool plant shall not apply to the following plants:
                (1) A producer-handler as defined under any Federal order;
                (2) An exempt plant as defined in § 1000.8(e);
                (3) A plant located within the marketing area and qualified pursuant to paragraph (a) of this section which meets the pooling requirements of another Federal order, and from which more than 50 percent of its route disposition has been in the other Federal order marketing area for 3 consecutive months;
                (4) A plant located outside any Federal order marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of another Federal order and has had greater route disposition in such other Federal order's marketing area for 3 consecutive months;
                (5) A plant located in another Federal order marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of such other Federal order and does not have a majority of its route distribution in this marketing area for 3 consecutive months or if the plant is required to be regulated under such other Federal order without regard to its route disposition in any other Federal order marketing area;
                (6) A plant qualified pursuant to paragraph (c) of this section which also meets the pooling requirements of another Federal order and from which greater qualifying shipments are made to plants regulated under the other Federal order than are made to plants regulated under the order in this part, or the plant has automatic pooling status under the other Federal order; and
                (7) That portion of a regulated plant designated as a nonpool plant that is physically separate and operated separately from the pool portion of such plant. The designation of a portion of a regulated plant as a nonpool plant must be requested in advance and in writing by the handler and must be approved by the market administrator.

                (i) Any plant that qualifies as a pool plant in each of the immediately preceding 3 months pursuant to paragraph (a) of this section or the shipping percentages in paragraph (c) of this section that is unable to meet such performance standards for the current month because of unavoidable circumstances determined by the market administrator to be beyond the control of the handler operating the plant, such as a natural disaster (ice storm, wind storm, flood), fire, breakdown of equipment, or work stoppage, shall be considered to have met the minimum performance standards during the period of such unavoidable circumstances, but such relief shall not be granted for more than 2 consecutive months.
                [64 FR 47978, Sept. 1, 1999, as amended at 67 FR 19508, Apr. 22, 2002; 70 FR 31322, June 1, 2005; 71 FR 25499, May 1, 2006; 71 FR 28249, May 16, 2006]
              
              
                § 1030.8
                Nonpool plant.
                See § 1000.8.
              
              
                § 1030.9
                Handler.
                See § 1000.9.
              
              
                § 1030.10
                Producer-handler.
                
                  Producer-handler means a person who:
                (a) Operates a dairy farm and a distributing plant from which there is route disposition in the marketing area, and from which total route disposition and packaged sales of fluid milk products to other plants during the month does not exceed 3 million pounds;
                (b) Receives fluid milk from own farm production or milk that is fully subject to the pricing and pooling provisions of the order in this part or any other Federal order;
                (c) Receives at its plant or acquires for route disposition no more than 150,000 pounds of fluid milk products from handlers fully regulated under any Federal order. This limitation shall not apply if the producer-handler's own farm production is less than 150,000 pounds during the month;
                (d) Disposes of no other source milk as Class I milk except by increasing the nonfat milk solids content of the fluid milk products; and
                (e) Provides proof satisfactory to the market administrator that the care and management of the dairy animals and other resources necessary to produce all Class I milk handled (excluding receipts from handlers fully regulated under any Federal order) and the processing and packaging operations are the producer-handler's own enterprise and at its own risk.
                (f) Any producer-handler with Class I route dispositions and/or transfers of packaged fluid milk products in the marketing area described in § 1131.2 of this chapter shall be subject to payments into the Order 1131 producer settlement fund on such dispositions pursuant to § 1000.76(a) and payments into the Order 1131 administrative fund provided such dispositions are less than three million pounds in the current month and such producer-handler had total Class I route dispositions and/or transfers of packaged fluid milk products from own farm production of three million pounds or more the previous month. If the producer-handler has Class I route dispositions and/or transfers of packaged fluid milk products into the marketing area described in § 1131.2 of this chapter of three million pounds or more during the current month, such producer-handler shall be subject to the provisions described in § 1131.7 of this chapter or § 1000.76(a).
                [64 FR 47978, Sept. 1, 1999, as amended at 71 FR 25499, May 1, 2006; 75 FR 21160, Apr. 23, 2010]
              
              
                § 1030.11
                [Reserved]
              
              
                § 1030.12
                Producer.

                (a) Except as provided in paragraph (b) of this section, producer means any person who produces milk approved by a duly constituted regulatory agency for fluid consumption as Grade A milk and whose milk is:
                (1) Received at a pool plant directly from the producer or diverted by the plant operator in accordance with § 1030.13; or
                (2) Received by a handler described in § 1000.9(c).
                (b) Producer shall not include:
                (1) A producer-handler as defined in any Federal order;
                (2) A dairy farmer whose milk is received at an exempt plant, excluding producer milk diverted to the exempt plant pursuant to § 1030.13(d);
                (3) A dairy farmer whose milk is received by diversion at a pool plant from a handler regulated under another Federal order if the other Federal order designates the dairy farmer as a producer under that order and that milk is allocated by request to a utilization other than Class I; and
                (4) A dairy farmer whose milk is reported as diverted to a plant fully regulated under another Federal order with respect to that portion of the milk so diverted that is assigned to Class I under the provisions of such other order.
              
              
                
                § 1030.13
                Producer milk.

                Except as provided for in paragraph (e) of this section, Producer milk means the skim milk (or the skim equivalent of components of skim milk), including nonfat components, and butterfat in milk of a producer that is:
                (a) Received by the operator of a pool plant directly from a producer or a handler described in § 1000.9(c). All milk received pursuant to this paragraph shall be priced at the location of the plant where it is first physically received;
                (b) Received by a handler described in § 1000.9(c) in excess of the quantity delivered to pool plants;
                (c) Diverted by a pool plant operator to another pool plant. Milk so diverted shall be priced at the location of the plant to which diverted; or
                (d) Diverted by the operator of a pool plant or a cooperative association described in § 1000.9(c) to a nonpool plant located in the States of Illinois, Iowa, Minnesota, North Dakota, South Dakota, and Wisconsin, and the Upper Peninsula of Michigan, subject to the following conditions:
                (1) Milk of a dairy farmer shall not be eligible for diversion unless at least one day's production of such dairy farmer is physically received as producer milk at a pool plant during the first month the dairy farmer is a producer. If a dairy farmer loses producer status under the order in this part (except as a result of a temporary loss of Grade A approval or as a result of the handler of the dairy farmer's milk failing to pool the milk under any order), the dairy farmer's milk shall not be eligible for diversion unless at least one day's production of the dairy farmer has been physically received as producer milk at a pool plant during the first month the dairy farmer is re-associated with the market;
                (2) The quantity of milk diverted by a handler described in § 1000.9(c) may not exceed 90 percent of the producer milk receipts reported by the handler pursuant to § 1030.30(c) provided that not less than 10 percent of such receipts are delivered to plants described in § 1030.7(c)(1)(i) through (iii). These percentages are subject to any adjustments that may be made pursuant to § 1030.7(g); and
                (3) The quantity of milk diverted to nonpool plants by the operator of a pool plant described in § 1030.7(a), (b) or (d) may not exceed 90 percent of the Grade A milk received from dairy farmers (except dairy farmers described in § 1030.12(b)) including milk diverted pursuant to § 1030.13; and
                (4) Diverted milk shall be priced at the location of the plant to which diverted.
                (e) Producer milk shall not include milk of a producer that is subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing program imposed under the authority of a State government maintaining marketwide pooling of returns.
                (f) The quantity of milk reported by a handler pursuant to either § 1030.30(a)(1) or § 1030.30(c)(1) for April through February may not exceed 125 percent, and March may not exceed 135 percent of the producer milk receipts pooled by the handler during the prior month. Milk diverted to nonpool plants reported in excess of this limit shall be removed from the pool. Milk in excess of this limit received at pool plants, other than pool distributing plants, shall be classified pursuant to § 1000.44(a)(3)(v) and § 1000.44(b). The handler must designate, by producer pick-up, which milk is to be removed from the pool. If the handler fails to provide this information, the market administrator will make the determination. The following provisions apply:
                (1) Milk shipped to and physically received at pool distributing plants in excess of the previous month's pooled volume shall not be subject to the 125 or 135 percent limitation;
                (2) Producer milk qualified pursuant to § __.13 of any other Federal Order and continuously pooled in any Federal Order for the previous six months shall not be included in the computation of the 125 or 135 percent limitation;
                (3) The market administrator may waive the 125 or 135 percent limitation:
                (i) For a new handler on the order, subject to the provisions of § 1030.13(f)(4), or

                (ii) For an existing handler with significantly changed milk supply conditions due to unusual circumstances;
                
                (4) A bloc of milk may be considered ineligible for pooling if the market administrator determines that handlers altered the reporting of such milk for the purpose of evading the provisions of this paragraph.
                [64 FR 47978, Sept. 1, 1999, as amended at 67 FR 19508, Apr. 22, 2002; 70 FR 31322, June 1, 2005; 71 FR 25499, May 1, 2006; 71 FR 63214, Oct. 30, 2006]
              
              
                § 1030.14
                Other source milk.
                See § 1000.14.
              
              
                § 1030.15
                Fluid milk product.
                See § 1000.15.
              
              
                § 1030.16
                Fluid cream product.
                See § 1000.16.
              
              
                § 1030.17
                [Reserved]
              
              
                § 1030.18
                Cooperative association.
                See § 1000.18.
              
              
                § 1030.19
                Commercial food processing establishment.
                See § 1000.19.
              
            
            
              Handler Reports
              
                § 1030.30
                Reports of receipts and utilization.
                Each handler shall report monthly so that the market administrator's office receives the report on or before the 9th day after the end of the month, in the detail and on the prescribed forms, as follows:
                (a) Each handler that operates a pool plant shall report for each of its operations the following information:
                (1) Product pounds, pounds of butterfat, pounds of protein, pounds of solids-not-fat other than protein (other solids), and the value of the somatic cell adjustment pursuant to § 1000.50(p), contained in or represented by:
                (i) Receipts of producer milk, including producer milk diverted by the reporting handler, from sources other than handlers described in § 1000.9(c); and
                (ii) Receipts of milk from handlers described in § 1000.9(c);
                (2) Product pounds and pounds of butterfat contained in:
                (i) Receipts of fluid milk products and bulk fluid cream products from other pool plants;
                (ii) Receipts of other source milk; and
                (iii) Inventories at the beginning and end of the month of fluid milk products and bulk fluid cream products;
                (3) The utilization or disposition of all milk and milk products required to be reported pursuant to this paragraph; and
                (4) Such other information with respect to the receipts and utilization of skim milk, butterfat, milk protein, other nonfat solids, and somatic cell information, as the market administrator may prescribe.
                (b) Each handler operating a partially regulated distributing plant shall report with respect to such plant in the same manner as prescribed for reports required by paragraph (a) of this section. Receipts of milk that would have been producer milk if the plant had been fully regulated shall be reported in lieu of producer milk. The report shall show also the quantity of any reconstituted skim milk in route disposition in the marketing area.
                (c) Each handler described in § 1000.9(c) shall report:
                (1) The product pounds, pounds of butterfat, pounds of protein, pounds of solids-not-fat other than protein (other solids), and the value of the somatic cell adjustment pursuant to § 1000.50(p), contained in receipts of milk from producers; and
                (2) The utilization or disposition of such receipts.
                (d) Each handler not specified in paragraphs (a) through (c) of this section shall report with respect to its receipts and utilization of milk and milk products in such manner as the market administrator may prescribe.
              
              
                § 1030.31
                Payroll reports.

                (a) On or before the 22nd day after the end of each month, each handler that operates a pool plant pursuant to § 1030.7 and each handler described in § 1000.9(c) shall report to the market administrator its producer payroll for the month, in the detail prescribed by the market administrator, showing for each producer the information described in § 1030.73(f).
                
                (b) Each handler operating a partially regulated distributing plant who elects to make payment pursuant to § 1000.76(b) shall report for each dairy farmer who would have been a producer if the plant had been fully regulated in the same manner as prescribed for reports required by paragraph (a) of this section.
              
              
                § 1030.32
                Other reports.
                In addition to the reports required pursuant to §§ 1030.30 and 1030.31, each handler shall report any information the market administrator deems necessary to verify or establish each handler's obligation under the order.
              
            
            
              Classification of Milk
              
                § 1030.40
                Classes of utilization.
                See § 1000.40.
              
              
                § 1030.41
                [Reserved]
              
              
                § 1030.42
                Classification of transfers and diversions.
                See § 1000.42.
              
              
                § 1030.43
                General classification rules.
                See § 1000.43.
              
              
                § 1030.44
                Classification of producer milk.
                See § 1000.44.
              
              
                § 1030.45
                Market administrator's reports and announcements concerning classification.
                See § 1000.45.
              
            
            
              Class Prices
              
                § 1030.50
                Class prices, component prices, and advanced pricing factors.
                See § 1000.50.
              
              
                § 1030.51
                Class I differential and price.
                The Class I differential shall be the differential established for Cook County, Illinois, which is reported in § 1000.52. The Class I price shall be the price computed pursuant to § 1000.50(a) for Cook County, Illinois.
              
              
                § 1030.52
                Adjusted Class I differentials.
                See § 1000.52.
              
              
                § 1030.53
                Announcement of class prices, component prices, and advanced pricing factors.
                See § 1000.53.
              
              
                § 1030.54
                Equivalent price.
                See § 1000.54.
              
              
                § 1030.55
                Transportation credits and assembly credits.
                (a) Each handler operating a pool distributing plant described in § 1030.7(a), (b), (d), or (e) that receives bulk milk from another pool plant shall receive a transportation credit for such milk computed as follows:
                (1) Determine the hundredweight of milk eligible for the credit by completing the steps in paragraph (c) of this section;
                (2) Multiply the hundredweight of milk eligible for the credit by .28 cents times the number of miles, not to exceed 400 miles, between the transferor plant and the transferee plant;
                (3) Subtract the effective Class I price at the transferor plant from the effective Class I price at the transferee plant;
                (4) Multiply any positive amount resulting from the subtraction in paragraph (a)(3) of this section by the hundredweight of milk eligible for the credit; and
                (5) Subtract the amount computed in paragraph (a)(4) of this section from the amount computed in paragraph (a)(2) of this section. If the amount computed in paragraph (a)(4) of this section exceeds the amount computed in paragraph (a)(2) of this section, the transportation credit shall be zero.
                (b) Each handler operating a pool distributing plant described in § 1030.7(a), (b), (d), or (e) that receives milk from dairy farmers, each handler that transfers or diverts bulk milk from a pool plant to a pool distributing plant, and each handler described in § 1000.9(c) that delivers producer milk to a pool distributing plant shall receive an assembly credit on the portion of such milk eligible for the credit pursuant to paragraph (c) of this section. The credit shall be computed by multiplying the hundredweight of milk eligible for the credit by $0.08.

                (c) The following procedure shall be used to determine the amount of milk eligible for transportation and assembly credits pursuant to paragraphs (a) and (b) of this section:
                (1) At each pool distributing plant, determine the aggregate quantity of Class I milk, excluding beginning inventory of packaged fluid milk products;
                (2) Subtract the quantity of packaged fluid milk products received at the pool distributing plant from other pool plants and from nonpool plants if such receipts are assigned to Class I;
                (3) Subtract the quantity of bulk milk shipped from the pool distributing plant to other plants to the extent that such milk is classified as Class I milk;
                (4) Subtract the quantity of bulk milk received at the pool distributing plant from other order plants and unregulated supply plants that is assigned to Class I pursuant to §§ 1000.43(d) and 1000.44; and
                (5) Assign the remaining quantity pro rata to physical receipts during the month from:
                (i) Producers;
                (ii) Handlers described in § 1000.9(c); and
                (iii) Other pool plants.
                (d) For purposes of this section, the distances to be computed shall be determined by the market administrator using the shortest available state and/or Federal highway mileage. Mileage determinations are subject to redetermination at all times. In the event a handler requests a redetermination of the mileage pertaining to any plant, the market administrator shall notify the handler of such redetermination within 30 days after the receipt of such request. Any financial obligations resulting from a change in mileage shall not be retroactive for any periods prior to the redetermination by the market administrator.
                [64 FR 47978, Sept. 1, 1999, as amended at 70 FR 31322, June 1, 2005; 71 FR 25499, May 1, 2006]
              
            
            
              Producer Price Differential
              
                § 1030.60
                Handler's value of milk.
                For the purpose of computing a handler's obligation for producer milk, the market administrator shall determine for each month the value of milk of each handler with respect to each of the handler's pool plants and of each handler described in § 1000.9(c) with respect to milk that was not received at a pool plant by adding the amounts computed in paragraphs (a) through (i) of this section and subtracting from that total amount the values computed in paragraphs (j) and (k) of this section. Unless otherwise specified, the skim milk, butterfat, and the combined pounds of skim milk and butterfat referred to in this section shall result from the steps set forth in § 1000.44(a), (b), and (c), respectively, and the nonfat components of producer milk in each class shall be based upon the proportion of such components in producer skim milk. Receipts of nonfluid milk products that are distributed as labeled reconstituted milk for which payments are made to the producer-settlement fund of another Federal order under § 1000.76(a)(4) or (d) shall be excluded from pricing under this section.
                (a) Class I value. (1) Multiply the pounds of skim milk in Class I by the Class I skim milk price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class I by the Class I butterfat price.
                (b) Class II value. (1) Multiply the pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class II times the Class II butterfat price.
                (c) Class III value. (1) Multiply the pounds of protein in Class III skim milk by the protein price;
                (2) Add an amount obtained by multiplying the pounds of other solids in Class III skim milk by the other solids price; and
                (3) Add an amount obtained by multiplying the pounds of butterfat in Class III by the butterfat price.
                (d) Class IV value. (1) Multiply the pounds of nonfat solids in Class IV skim milk by the nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class IV by the butterfat price.

                (e) Compute an adjustment for the somatic cell content of producer milk by multiplying the values reported pursuant to § 1030.30(a)(1) and (c)(1) by the percentage of total producer milk allocated to Class II, Class III, and Class IV pursuant to § 1000.44(c);
                (f) Multiply the pounds of skim milk and butterfat overage assigned to each class pursuant to § 1000.44(a)(11) and the corresponding step of § 1000.44(b) by the skim milk prices and butterfat prices applicable to each class.
                (g) Multiply the difference between the current month's Class I, II, or III price, as the case may be, and the Class IV price for the preceding month and by the hundredweight of skim milk and butterfat subtracted from Class I, II, or III, respectively, pursuant to § 1000.44(a)(7) and the corresponding step of § 1000.44(b);
                (h) Multiply the difference between the Class I price applicable at the location of the pool plant and the Class IV price by the hundredweight of skim milk and butterfat assigned to Class I pursuant to § 1000.43(d) and the hundredweight of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(3)(i) through (vi) and the corresponding step of § 1000.44(b), excluding receipts of bulk fluid cream products from plants regulated under other Federal orders and bulk concentrated fluid milk products from pool plants, plants regulated under other Federal orders, and unregulated supply plants.
                (i) Multiply the difference between the Class I price applicable at the location of the nearest unregulated supply plants from which an equivalent volume was received and the Class III price by the pounds of skim milk and butterfat in receipts of concentrated fluid milk products assigned to Class I pursuant to § 1000.43(d) and § 1000.44(a)(3)(i) and the corresponding step of § 1000.44(b) and the pounds of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(8) and the corresponding step of § 1000.44(b), excluding such skim milk and butterfat in receipts of fluid milk products from an unregulated supply plant to the extent that an equivalent amount of skim milk or butterfat disposed of to such plant by handlers fully regulated under any Federal milk order is classified and priced as Class I milk and is not used as an offset for any other payment obligation under any order.
                (j) For reconstituted milk made from receipts of nonfluid milk products, multiply $1.00 (but not more than the difference between the Class I price applicable at the location of the pool plant and the Class IV price) by the hundredweight of skim milk and butterfat contained in receipts of nonfluid milk products that are allocated to Class I use pursuant to § 1000.43(d).
                (k) Compute the amount of credits applicable pursuant to § 1030.55.
                [64 FR 47978, Sept. 1, 1999, as amended at 65 FR 82836, Dec. 28, 2000; 68 FR 7066, Feb. 12, 2003]
              
              
                § 1030.61
                Computation of producer price differential.
                For each month the market administrator shall compute a producer price differential per hundredweight. The report of any handler who has not made payments required pursuant to § 1030.71 for the preceding month shall not be included in the computation of the producer price differential, and such handler's report shall not be included in the computation for succeeding months until the handler has made full payment of outstanding monthly obligations. Subject to the conditions of this paragraph, the market administrator shall compute the producer price differential in the following manner:
                (a) Combine into one total the values computed pursuant to § 1030.60 for all handlers required to file reports prescribed in § 1030.30;
                (b) Subtract the total values obtained by multiplying each handler's total pounds of protein, other solids, and butterfat contained in the milk for which an obligation was computed pursuant to § 1030.60 by the protein price, other solids price, and the butterfat price, respectively, and the total value of the somatic cell adjustment pursuant to § 1030.30(a)(1) and (c)(1);
                (c) Add an amount equal to the minus location adjustments and subtract an amount equal to the plus location adjustments computed pursuant to § 1030.75;

                (d) Add an amount equal to not less than one-half of the unobligated balance in the producer-settlement fund;
                
                (e) Divide the resulting amount by the sum of the following for all handlers included in these computations:
                (1) The total hundredweight of producer milk; and
                (2) The total hundredweight for which a value is computed pursuant to § 1030.60(i); and
                (f) Subtract not less than 4 cents nor more than 5 cents from the price computed pursuant to paragraph (e) of this section. The result shall be known as the producer price differential for the month.
                [68 FR 7066, Feb. 12, 2003]
              
              
                § 1030.62
                Announcement of producer prices.
                On or before the 13th day after the end of each month, the market administrator shall announce publicly the following prices and information:
                (a) The producer price differential;
                (b) The protein price;
                (c) The nonfat solids price;
                (d) The other solids price;
                (e) The butterfat price;
                (f) The somatic cell adjustment rate;
                (g) The average butterfat, nonfat solids, protein and other solids content of producer milk; and
                (h) The statistical uniform price for milk containing 3.5 percent butterfat, computed by combining the Class III price and the producer price differential.
                [64 FR 47978, Sept. 1, 1999, as amended at 65 FR 82837, Dec. 28, 2000; 68 FR 7066, Feb. 12, 2003; 68 FR 13618, Mar. 20, 2003]
              
            
            
              Payments for Milk
              
                § 1030.70
                Producer-settlement fund.
                See § 1000.70.
              
              
                § 1030.71
                Payments to the producer-settlement fund.
                Each handler shall make payment to the producer-settlement fund in a manner that provides receipt of the funds by the market administrator no later than the 15th day after the end of the month (except as provided in § 1000.90). Payment shall be the amount, if any, by which the amount specified in paragraph (a) of this section exceeds the amount specified in paragraph (b) of this section:
                (a) The total value of milk to the handler for the month as determined pursuant to § 1030.60.
                (b) The sum of:
                (1) An amount obtained by multiplying the total hundredweight of producer milk as determined pursuant to § 1000.44(c) by the producer price differential as adjusted pursuant to § 1030.75;
                (2) An amount obtained by multiplying the total pounds of protein, other solids, and butterfat contained in producer milk by the protein, other solids, and butterfat prices respectively;
                (3) The total value of the somatic cell adjustment to producer milk; and
                (4) An amount obtained by multiplying the pounds of skim milk and butterfat for which a value was computed pursuant to § 1030.60(i) by the producer price differential as adjusted pursuant to § 1030.75 for the location of the plant from which received.
                [64 FR 47978, Sept. 1, 1999, as amended at 65 FR 82836, Dec. 28, 2000; 68 FR 7066, Feb. 12, 2003]
              
              
                § 1030.72
                Payments from the producer-settlement fund.
                No later than the 16th day after the end of each month (except as provided in § 1000.90), the market administrator shall pay to each handler the amount, if any, by which the amount computed pursuant to § 1030.71(b) exceeds the amount computed pursuant to § 1030.71(a). If, at such time, the balance in the producer-settlement fund is insufficient to make all payments pursuant to this section, the market administrator shall reduce uniformly such payments and shall complete the payments as soon as the funds are available.
              
              
                § 1030.73
                Payments to producers and to cooperative associations.
                (a) Each handler shall pay each producer for producer milk for which payment is not made to a cooperative association pursuant to paragraph (b) of this section, as follows:
                (1) Partial payment. For each producer who has not discontinued shipments as of the date of this partial payment, payment shall be made so that it is received by each producer on or before the 26th day of the month (except as provided in § 1000.90) for milk received during the first 15 days of the month from the producer at not less than the lowest announced class price for the preceding month, less proper deductions authorized in writing by the producer.
                (2) Final payment. For milk received during the month, payment shall be made so that it is received by each producer no later than the 17th day after the end of the month (except as provided in § 1000.90) in an amount equal to not less than the sum of:
                (i) The hundredweight of producer milk received times the producer price differential for the month as adjusted pursuant to § 1030.75;
                (ii) The pounds of butterfat received times the butterfat price for the month;
                (iii) The pounds of protein received times the protein price for the month;
                (iv) The pounds of other solids received times the other solids price for the month;
                (v) The hundredweight of milk received times the somatic cell adjustment for the month;
                (vi) Less any payment made pursuant to paragraph (a)(1) of this section;
                (vii) Less proper deductions authorized in writing by such producer, and plus or minus adjustments for errors in previous payments to such producer subject to approval by the market administrator; and
                (viii) Less deductions for marketing services pursuant to § 1000.86.
                (b) Payments for milk received from cooperative association members. On or before the day prior to the dates specified in paragraphs (a)(1) and (a)(2) of this section (except as provided in § 1000.90), each handler shall pay to a cooperative association for milk from producers who market their milk through the cooperative association and who have authorized the cooperative to collect such payments on their behalf an amount equal to the sum of the individual payments otherwise payable for such producer milk pursuant to paragraphs (a)(1) and (a)(2) of this section.
                (c) Payment for milk received from cooperative association pool plants or from cooperatives as handlers pursuant to § 1000.9(c). On or before the day prior to the dates specified in paragraphs (a)(1) and (a)(2) of this section (except as provided in § 1000.90), each handler who receives fluid milk products at its plant from a cooperative association in its capacity as the operator of a pool plant or who receives milk from a cooperative association in its capacity as a handler pursuant to § 1000.9(c), including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk, shall pay the cooperative for such milk as follows:
                (1) For bulk fluid milk products and bulk fluid cream products received from a cooperative association in its capacity as the operator of a pool plant and for milk received from a cooperative association in its capacity as a handler pursuant to § 1000.9(c) during the first 15 days of the month, at not less than the lowest announced class prices per hundredweight for the preceding month;
                (2) For the total quantity of bulk fluid milk products and bulk fluid cream products received from a cooperative association in its capacity as the operator of a pool plant, at not less than the total value of such products received from the association's pool plants, as determined by multiplying the respective quantities assigned to each class under § 1000.44, as follows:
                (i) The hundredweight of Class I skim milk times the Class I skim milk price for the month plus the pounds of Class I butterfat times the Class I butterfat price for the month. The Class I price to be used shall be that price effective at the location of the receiving plant;
                (ii) The pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price;
                (iii) The pounds of butterfat in Class II times the Class II butterfat price;
                (iv) The pounds of nonfat solids in Class IV times the nonfat solids price;
                (v) The pounds of butterfat in Class III and Class IV milk times the butterfat price;
                (vi) The pounds of protein in Class III milk times the protein price;

                (vii) The pounds of other solids in Class III milk times the other solids price;
                
                (viii) The hundredweight of Class II, Class III, and Class IV milk times the somatic cell adjustment; and
                (ix) Add together the amounts computed in paragraphs (c)(2)(i) through (viii) of this section and from that sum deduct any payment made pursuant to paragraph (c)(1) of this section; and
                (3) For the total quantity of milk received during the month from a cooperative association in its capacity as a handler under § 1000.9(c) as follows:
                (i) The hundredweight of producer milk received times the producer price differential as adjusted pursuant to § 1030.75;
                (ii) The pounds of butterfat received times the butterfat price for the month;
                (iii) The pounds of protein received times the protein price for the month;
                (iv) The pounds of other solids received times the other solids price for the month;
                (v) The hundredweight of milk received times the somatic cell adjustment for the month; and
                (vi) Add together the amounts computed in paragraphs (c)(3)(i) through (v) of this section and from that sum deduct any payment made pursuant to paragraph (c)(1) of this section.
                (d) If a handler has not received full payment from the market administrator pursuant to § 1030.72 by the payment date specified in paragraph (a), (b) or (c) of this section, the handler may reduce pro rata its payments to producers or to the cooperative association (with respect to receipts described in paragraph (b) of this section, prorating the underpayment to the volume of milk received from the cooperative association in proportion to the total milk received from producers by the handler), but not by more than the amount of the underpayment. The payments shall be completed on the next scheduled payment date after receipt of the balance due from the market administrator.
                (e) If a handler claims that a required payment to a producer cannot be made because the producer is deceased or cannot be located, or because the cooperative association or its lawful successor or assignee is no longer in existence, the payment shall be made to the producer-settlement fund, and in the event that the handler subsequently locates and pays the producer or a lawful claimant, or in the event that the handler no longer exists and a lawful claim is later established, the market administrator shall make the required payment from the producer-settlement fund to the handler or to the lawful claimant, as the case may be.
                (f) In making payments to producers pursuant to this section, each handler shall furnish each producer, except a producer whose milk was received from a cooperative association handler described in § 1000.9(a) or (c), a supporting statement in a form that may be retained by the recipient which shall show:
                (1) The name, address, Grade A identifier assigned by a duly constituted regulatory agency, and payroll number of the producer;
                (2) The daily and total pounds, and the month and dates such milk was received from that producer;
                (3) The total pounds of butterfat, protein, and other solids contained in the producer's milk;
                (4) The somatic cell count of the producer's milk;
                (5) The minimum rate or rates at which payment to the producer is required pursuant to the order in this part;
                (6) The rate used in making payment if the rate is other than the applicable minimum rate;
                (7) The amount, or rate per hundredweight, or rate per pound of component, and the nature of each deduction claimed by the handler; and
                (8) The net amount of payment to the producer or cooperative association.
                [64 FR 47978, Sept. 1, 1999, as amended at 65 FR 82836, Dec. 28, 2000; 68 FR 7066, Feb. 12, 2003]
              
              
                § 1030.74
                [Reserved]
              
              
                § 1030.75
                Plant location adjustments for producer milk and nonpool milk.

                For purposes of making payments for producer milk and nonpool milk, a plant location adjustment shall be determined by subtracting the Class I price specified in § 1030.51 from the Class I price at the plant's location. The difference, plus or minus as the case may be, shall be used to adjust the payments required pursuant to §§ 1030.73 and 1000.76.
              
              
                § 1030.76
                Payments by a handler operating a partially regulated distributing plant.
                See § 1000.76.
              
              
                § 1030.77
                Adjustment of accounts.
                See § 1000.77.
              
              
                § 1030.78
                Charges on overdue accounts.
                See § 1000.78.
              
            
            
              Administrative Assessment and Marketing Service Deduction
              
                § 1030.85
                Assessment for order administration.
                On or before the payment receipt date specified under § 1030.71, each handler shall pay to the market administrator its pro rata share of the expense of administration of the order at a rate specified by the market administrator that is no more than 8 cents per hundredweight with respect to:
                (a) Receipts of producer milk (including the handler's own production) other than such receipts by a handler described in § 1000.9(c) that were delivered to pool plants of other handlers;
                (b) Receipts from a handler described in § 1000.9(c);
                (c) Receipts of concentrated fluid milk products from unregulated supply plants and receipts of nonfluid milk products assigned to Class I use pursuant to § 1000.43(d) and other source milk allocated to Class I pursuant to § 1000.44(a)(3) and (8) and the corresponding steps of § 1000.44(b), except other source milk that is excluded from the computations pursuant to § 1030.60(h) and (i); and
                (d) Route disposition in the marketing area from a partially regulated distributing plant that exceeds the skim milk and butterfat subtracted pursuant to § 1000.76(a)(1)(i) and (ii).
                [71 FR 63215; Oct. 30, 2006]
              
              
                § 1030.86
                Deduction for marketing services.
                See § 1000.86.
              
            
          
        
        
          Pt. 1032
          PART 1032—MILK IN THE CENTRAL MARKETING AREA
          
            
              Subpart—Order Regulating Handling
              
                General Provisions
                Sec.
                1032.1
                General provisions.
              
              
                Definitions
                1032.2
                Central marketing area.
                1032.3
                Route disposition.
                1032.4
                Plant.
                1032.5
                Distributing plant.
                1032.6
                Supply plant.
                1032.7
                Pool plant.
                1032.8
                Nonpool plant.
                1032.9
                Handler.
                1032.10
                Producer-handler.
                1032.11
                [Reserved]
                1032.12
                Producer.
                1032.13
                Producer milk.
                1032.14
                Other source milk.
                1032.15
                Fluid milk product.
                1032.16
                Fluid cream product.
                1032.17
                [Reserved]
                1032.18
                Cooperative association.
                1032.19
                Commercial food processing establishment.
              
              
                Handler Reports
                1032.30
                Reports of receipts and utilization.
                1032.31
                Payroll reports.
                1032.32
                Other reports.
              
              
                Classification of Milk
                1032.40
                Classes of utilization.
                1032.41
                [Reserved]
                1032.42
                Classification of transfers and diversions.
                1032.43
                General classification rules.
                1032.44
                Classification of producer milk.
                1032.45
                Market administrator's reports and announcements concerning classification.
              
              
                Class Prices
                1032.50
                Class prices, component prices, and advanced pricing factors.
                1032.51
                Class I differential and price.
                1032.52
                Adjusted Class I differentials.
                1032.53
                Announcement of class prices, component prices, and advanced pricing factors.
                1032.54
                Equivalent price.
              
              
                Producer Price Differential
                1032.60
                Handler's value of milk.
                1032.61
                Computation of producer price differential.
                1032.62
                Announcement of producer prices.
              
              
                Payments for Milk
                1032.70
                Producer-settlement fund.
                
                1032.71
                Payments to the producer-settlement fund.
                1032.72
                Payments from the producer-settlement fund.
                1032.73
                Payments to producers and to cooperative associations.
                1032.74
                [Reserved]
                1032.75
                Plant location adjustments for producer milk and nonpool milk.
                1032.76
                Payments by a handler operating a partially regulated distributing plant.
                1032.77
                Adjustment of accounts.
                1032.78
                Charges on overdue accounts.
              
              
                Administrative Assessment and Marketing Service Deduction
                1032.85
                Assessment for order administration.
                1032.86
                Deduction for marketing services.
              
            
          
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Source:
            64 FR 47985, Sept. 1, 1999, unless otherwise noted.
          
          
            Subpart—Order Regulating Handling
            
              General Provisions
              
                § 1032.1
                General provisions.
                The terms, definitions, and provisions in part 1000 of this chapter apply to this part 1032. In this part 1032, all references to sections in part 1000 refer to part 1000 of this chapter.
              
            
            
              Definitions
              
                § 1032.2
                Central marketing area.
                The marketing area means all territory within the bounds of the following states and political subdivisions, including all piers, docks, and wharves connected therewith and all craft moored thereat, and all territory occupied by government (municipal, State, or Federal) reservations, installations, institutions, or other similar establishments if any part thereof is within any of the listed states or political subdivisions:
                
                  Colorado Counties
                  Adams, Arapahoe, Baca, Bent, Boulder, Broomfield, Chaffee, Clear Creek, Cheyenne, Crowley, Custer, Delta, Denver, Douglas, Eagle, El Paso, Elbert, Fremont, Garfield, Gilpin, Gunnison, Huerfano, Jefferson, Kiowa, Kit Carson, Lake, Larimer, Las Animas, Lincoln, Logan, Mesa, Montrose, Morgan, Otero, Park, Phillips, Pitkin, Prowers, Pueblo, Sedgwick, Summit, Teller, Washington, Weld, and Yuma.
                  Illinois Counties
                  Adams, Alexander, Bond, Brown, Bureau, Calhoun, Cass, Champaign, Christian, Clark, Clay, Clinton, Coles, Crawford, Cumberland, De Witt, Douglas, Edgar, Edwards, Effingham, Fayette, Ford, Franklin, Fulton, Gallatin, Greene, Grundy, Hamilton, Hancock, Hardin, Henderson, Henry, Iroquois, Jackson, Jasper, Jefferson, Jersey, Johnson, Kankakee, Knox, La Salle, Lawrence, Livingston, Logan, McDonough, McLean, Macon, Macoupin, Madison, Marion, Marshall, Mason, Massac, Menard, Mercer, Monroe, Montgomery, Morgan, Moultrie, Peoria, Perry, Piatt, Pike, Pope, Pulaski, Putnam, Randolph, Richland, Rock Island, Saline, Sangamon, Schuyler, Scott, Shelby, St. Clair, Stark, Tazewell, Union, Vermilion, Wabash, Warren, Washington, Wayne, White, Whiteside, Williamson, and Woodford.
                  Iowa Counties
                  All Iowa counties except Howard, Kossuth, Mitchell, Winnebago, Winneshiek, and Worth.
                  Kansas
                  All of the State of Kansas.
                  Minnesota Counties
                  Lincoln, Nobles, Pipestone, and Rock.
                  Missouri Counties and Cities
                  The counties of Andrew, Atchison, Bates, Buchanan, Caldwell, Carroll, Cass, Clay, Clinton, Daviess, De Kalb, Franklin, Gentry, Grundy, Harrison, Henry, Hickory, Holt, Jackson, Jefferson, Johnson, Lafayette, Lincoln, Livingston, Mercer, Nodaway, Pettis, Platte, Putnam, Ray, Saline, Schuyler, St. Charles, St. Clair, Ste. Genevieve, St. Louis, Sullivan, Warren, and Worth; and the city of St. Louis.
                  Nebraska Counties
                  Adams, Antelope, Boone, Buffalo, Burt, Butler, Cass, Cedar, Chase, Clay, Colfax, Cuming, Custer, Dakota, Dawson, Dixon, Dodge, Douglas, Dundy, Fillmore, Franklin, Frontier, Furnas, Gage, Gosper, Greeley, Hall, Hamilton, Harlan, Hayes, Hitchcock, Howard, Jefferson, Johnson, Kearney, Keith, Knox, Lancaster, Lincoln, Madison, Merrick, Nance, Nemaha, Nuckolls, Otoe, Pawnee, Perkins, Phelps, Pierce, Platte, Polk, Red Willow, Richardson, Saline, Sarpy, Saunders, Seward, Sherman, Stanton, Thayer, Thurston, Valley, Washington, Wayne, Webster, and York.
                  Oklahoma
                  All of the State of Oklahoma.
                  
                  South Dakota Counties
                  Aurora, Beadle, Bon Homme, Brookings, Clark, Clay, Codington, Davison, Deuel, Douglas, Hamlin, Hanson, Hutchinson, Jerauld, Kingsbury, Lake, Lincoln, McCook, Miner, Minnehaha, Moody, Sanborn, Spink, Turner, Union, and Yankton.
                  Wisconsin Counties
                  Crawford and Grant.
                
                [64 FR 47985, Sept. 1, 1999, as amended at 68 FR 48771, Aug. 15, 2003]
              
              
                § 1032.3
                Route disposition.
                See § 1000.3.
              
              
                § 1032.4
                Plant.
                See § 1000.4.
              
              
                § 1032.5
                Distributing plant.
                See § 1000.5.
              
              
                § 1032.6
                Supply plant.
                See § 1000.6.
              
              
                § 1032.7
                Pool plant.
                
                  Pool plant means a plant, unit of plants, or system of plants as specified in paragraphs (a) through (f) of this section, or a plant specified in paragraph (i) of this section, but excluding a plant specified in paragraph (h) of this section. The pooling standards described in paragraphs (c) and (d) and (f) of this section are subject to modification pursuant to paragraph (g) of this section:
                (a) A distributing plant, other than a plant qualified as a pool plant pursuant to paragraph (b) of this section or ____.7(b) of any other Federal milk order, from which during the month 25 percent or more of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) are disposed of as route disposition or are transferred in the form of packaged fluid milk products to other distributing plants. At least 25 percent of such route disposition and transfers must be to outlets in the marketing area.
                (b) Any distributing plant located in the marketing area which during the month processed at least 25 percent of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) into ultra-pasteurized or aseptically-processed fluid milk products.
                (c) A supply plant from which the quantity of bulk fluid milk products shipped to (and physically unloaded into) plants described in paragraph (c)(1) of this section is not less than 25 percent during the months of August through February and 20 percent in all other months of the Grade A milk received from dairy farmers (except dairy farmers described in § 1032.12(b)) and from handlers described in § 1000.9(c), including milk diverted pursuant to § 1032.13, subject to the following conditions:
                (1) Qualifying shipments may be made to plants described in paragraphs (a) or (b) of this section;
                (2) The operator of a pool plant located in the marketing area may include as qualifying shipments milk delivered directly from producer's farms pursuant to § 1000.9(c) or § 1032.13(c). Handlers may not use shipments pursuant to § 1000.9(c) or § 1032.13(c) to qualify plants located outside the marketing area;
                (3) Concentrated milk transferred from the supply plant to a distributing plant for an agreed-upon use other than Class I shall be excluded from the supply plant's shipments in computing the supply plant's shipping percentage;
                (4) No plant may qualify as a pool plant due to a reduction in the shipping percentage pursuant to paragraph (g) of this section unless it has been a pool supply plant during each of the immediately preceding 3 months.
                (5) Shipments used in determining qualifying percentages shall be milk transferred or diverted to and physically received by pool distributing plants, less any transfers or diversions of bulk fluid milk products from such pool distributing plants.

                (d) A plant located in the marketing area and operated by a cooperative association if, during the month or the immediately preceding 12-month period, 35 percent or more of the producer milk of members of the association (and any producer milk of nonmembers and members of another cooperative association which may be marketed by the cooperative association) is physically received in the form of bulk fluid milk products (excluding concentrated milk transferred to a distributing plant for an agreed-upon use other than Class I) at plants specified in paragraph (a) or (b) of this section either directly from farms or by transfer from supply plants operated by the cooperative association and from plants of the cooperative association for which pool plant status has been requested under this paragraph subject to the following conditions:
                (1) The plant does not qualify as a pool plant under paragraph (a), (b) or (c) of this section or under comparable provisions of another Federal order; and
                (2) The plant is approved by a duly constituted regulatory agency for the handling of milk approved for fluid consumption in the marketing area.
                (e) Two or more plants operated by the same handler and located in the marketing area may qualify for pool status as a unit by meeting the total and in-area route disposition requirements of a pool distributing plant specified in paragraph (a) of this section subject to the following additional requirements:
                (1) At least one of the plants in the unit must qualify as a pool plant pursuant to paragraph (a) of this section;
                (2) Other plants in the unit must process Class I or Class II products, using 50 percent or more of the total Grade A fluid milk products received in bulk form at such plant or diverted therefrom by the plant operator in Class I or Class II products, and must be located in a pricing zone providing the same or a lower Class I price than the price applicable at the distributing plant included in the unit pursuant to paragraph (e)(1) of this section; and
                (3) The operator of the unit has filed a written request with the market administrator prior to the first day of the month for which such status is desired to be effective. The unit shall continue from month to month thereafter without further notification. The handler shall notify the market administrator in writing prior to the first day of any month for which termination or any change of the unit is desired.
                (f) A system of supply plants may qualify for pooling if 2 or more plants operated by one or more handlers meet the applicable percentage requirements of paragraph (c) of this section in the same manner as a single plant, subject to the following additional requirements:
                (1) Each plant in the system is located within the marketing area;
                (2) The handler(s) establishing the system submits a written request to the market administrator on or before September 1 requesting that such plants qualify as a system for the period of September through August of the following year. Such request will contain a list of the plants participating in the system;
                (3) Each plant included within a pool supply plant system shall continue each month as a plant in the system through the following August unless the handler(s) establishing the system submits a written request to the market administrator that the plant be deleted from the system or that the system be discontinued. Any plant that has been so deleted from a system, or that has failed to qualify in any month, will not be part of any system for the remaining months through August. No plant may be added in any subsequent month through the following August to a system that qualifies in September; and
                (4) If a system fails to qualify under the requirements of this paragraph, the handler responsible for qualifying the system shall notify the market administrator which plant or plants will be deleted from the system so that the remaining plants may be pooled as a system. If the handler fails to do so, the market administrator shall exclude one or more plants, beginning at the bottom of the list of plants in the system and continuing up the list as necessary until the deliveries are sufficient to qualify the remaining plants in the system.

                (g) The applicable shipping percentages of paragraphs (c), (d), and (f) of this section may be increased or decreased, for all or part of the marketing area, by the market administrator if the market administrator finds that such adjustment is necessary to encourage needed shipments or to prevent uneconomic shipments. Before making such a finding, the market administrator shall investigate the need for adjustment either on the market administrator's own initiative or at the request of interested parties if the request is made in writing at least 15 days prior to the month for which the requested revision is desired effective. If the investigation shows that an adjustment of the shipping percentages might be appropriate, the market administrator shall issue a notice stating that an adjustment is being considered and invite data, views and arguments. Any decision to revise an applicable shipping percentage must be issued in writing at least one day before the effective date.
                (h) The term pool plant shall not apply to the following plants:
                (1) A producer-handler as defined under any Federal order;
                (2) An exempt plant as defined in § 1000.8(e);
                (3) A plant located within the marketing area and qualified pursuant to paragraph (a) of this section which meets the pooling requirements of another Federal order, and from which more than 50 percent of its route disposition has been in the other Federal order marketing area for 3 consecutive months. On the basis of a written application made by the plant operator at least 15 days prior to the date for which a determination of the market administrator is to be effective, the market administrator may determine that the route disposition in the respective marketing areas to be used for purposes of this paragraph shall exclude (for a specified period of time) route disposition made under limited term contracts to governmental bases and institutions;
                (4) A plant located outside any Federal order marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of another Federal order and has had greater route disposition in such other Federal order's marketing area for 3 consecutive months;
                (5) A plant located in another Federal order marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of such other Federal order and does not have a majority of its route distribution in this marketing area for 3 consecutive months or if the plant is required to be regulated under such other Federal order without regard to its route disposition in any other Federal order marketing area;
                (6) A plant qualified pursuant to paragraph (c) of this section which also meets the pooling requirements of another Federal order and from which greater qualifying shipments are made to plants regulated under the other Federal order than are made to plants regulated under the order in this part, or the plant has automatic pooling status under the other Federal order; and
                (7) That portion of a regulated plant designated as a nonpool plant that is physically separate and operated separately from the pool portion of such plant. The designation of a portion of a plant must be requested in advance and in writing by the handler and must be approved by the market administrator. Such nonpool status shall be effective on the first day of the month following approval of the request by the market administrator and thereafter for the longer of twelve (12) consecutive months or until notification of the desire to requalify as a pool plant, in writing, is received by the market administrator. Requalification will require deliveries to a pool distributing plant(s) as provided for in § 1032.7(c). For requalification, handlers may not use milk delivered directly from producer's farms pursuant to § 1000.9(c) or § 1032.13(c) for the first month.
                (i) Any distributing plant, located within the marketing area as described on May 1, 2006, in § 1032.2;

                (1) From which there is route disposition and/or transfers of packaged fluid milk products in any non-federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk provided that 25 percent or more of the total quantity of fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) is disposed of as route disposition and/or is transferred in the form of packaged fluid milk products to other plants. At least 25 percent of such route disposition and/or transfers, in aggregate, are in any non-federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk. Subject to the following exclusions:
                (i) The plant is described in § 1032.7(a), (b), or (e);
                (ii) The plant is subject to the pricing provisions of a State-operated milk pricing plan which provides for the payment of minimum class prices for raw milk;
                (iii) The plant is described in § 1000.8(a) or (e); or
                (iv) A producer-handler described in § 1032.10 with less than three million pounds during the month of route disposition and/or transfers of packaged fluid milk products to other plants.
                (2) [Reserved]
                [64 FR 47985, Sept. 1, 1999, as amended at 68 FR 7072, Feb. 12, 2003; 71 FR 25500, May 1, 2006; 71 FR 28249, May 16, 2006; 71 FR 63216, Oct. 30, 2006]
              
              
                § 1032.8
                Nonpool plant.
                See § 1000.8.
              
              
                § 1032.9
                Handler.
                See § 1000.9.
              
              
                § 1032.10
                Producer-handler.
                
                  Producer-handler means a person who:
                (a) Operates a dairy farm and a distributing plant from which there is route disposition in the marketing area, and from which total route disposition and packaged sales of fluid milk products to other plants during the month does not exceed 3 million pounds;
                (b) Receives fluid milk from own farm production or milk that is fully subject to the pricing and pooling provisions of the order in this part or any other Federal order;
                (c) Receives at its plant or acquires for route disposition no more than 150,000 pounds of fluid milk products from handlers fully regulated under any Federal order. This limitation shall not apply if the producer-handler's own farm production is less than 150,000 pounds during the month;
                (d) Disposes of no other source milk as Class I milk except by increasing the nonfat milk solids content of the fluid milk products; and
                (e) Provides proof satisfactory to the market administrator that the care and management of the dairy animals and other resources necessary to produce all Class I milk handled (excluding receipts from handlers fully regulated under any Federal order) and the processing and packaging operations are the producer-handler's own enterprise and at its own risk.
                (f) Any producer-handler with Class I route dispositions and/or transfers of packaged fluid milk products in the marketing area described in § 1131.2 of this chapter shall be subject to payments into the Order 1131 producer settlement fund on such dispositions pursuant to § 1000.76(a) and payments into the Order 1131 administrative fund provided such dispositions are less than three million pounds in the current month and such producer-handler had total Class I route dispositions and/or transfers of packaged fluid milk products from own farm production of three million pounds or more the previous month. If the producer-handler has Class I route dispositions and/or transfers of packaged fluid milk products into the marketing area described in § 1131.2 of this chapter of three million pounds or more during the current month, such producer-handler shall be subject to the provisions described in § 1131.7 of this chapter or 1000.76(a).
                [64 FR 47985, Sept. 1, 1999, as amended at 71 FR 25500, May 1, 2006; 75 FR 21160, Apr. 23, 2010]
              
              
                § 1032.11
                [Reserved]
              
              
                § 1032.12
                Producer.

                (a) Except as provided in paragraph (b) of this section, producer means any person who produces milk approved by a duly constituted regulatory agency for fluid consumption as Grade A milk and whose milk (or components of milk) is:
                (1) Received at a pool plant directly from the producer or diverted by the plant operator in accordance with § 1032.13; or (2) Received by a handler described in § 1000.9(c).
                (b) Producer shall not include:

                (1) A producer-handler as defined in any Federal order;
                
                (2) A dairy farmer whose milk is received at an exempt plant, excluding producer milk diverted to the exempt plant pursuant to § 1032.13(d);
                (3) A dairy farmer whose milk is received by diversion at a pool plant from a handler regulated under another Federal order if the other Federal order designates the dairy farmer as a producer under that order and that milk is allocated by request to a utilization other than Class I; and
                (4) A dairy farmer whose milk is reported as diverted to a plant fully regulated under another Federal order with respect to that portion of the milk so diverted that is assigned to Class I under the provisions of such other order.
              
              
                § 1032.13
                Producer milk.
                
                  Producer milk means the skim milk (or the skim equivalent of components of skim milk), including nonfat components, and butterfat in milk of a producer that is:
                (a) Received by the operator of a pool plant directly from a producer or a handler described in § 1000.9(c). All milk received pursuant to this paragraph shall be priced at the location of the plant where it is first physically received;
                (b) Received by a handler described in § 1000.9(c) in excess of the quantity delivered to pool plants;
                (c) Diverted by a pool plant operator to another pool plant. Milk so diverted shall be priced at the location of the plant to which diverted; or
                (d) Diverted by the operator of a pool plant or a cooperative association described in § 1000.9(c) to a nonpool plant, subject to the following conditions:
                (1) Milk of a dairy farmer shall not be eligible for diversion until milk of such dairy farmer has been physically received as producer milk at a pool plant and the dairy farmer has continuously retained producer status since that time. If a dairy farmer loses producer status under the order in this part (except as a result of a temporary loss of Grade A approval), the dairy farmer's milk shall not be eligible for diversion until milk of the dairy farmer has been physically received as producer milk at a pool plant;
                (2) The equivalent of at least one day's milk production is caused by the handler to be physically received at a pool plant in each of the months of January and February, and August through November;
                (3) The equivalent of at least one day's milk production is caused by the handler to be physically received at a pool plant in each of the months of March through July and December if the requirement of paragraph (d)(2) of this section (§ 1032.13) in each of the prior months of August through November and January through February are not met, except in the case of a dairy farmer who marketed no Grade A milk during each of the prior months of August through November or January through February.
                (4) Of the quantity of producer milk received during the month (including diversions, but excluding the quantity of producer milk received from a handler described in § 1000.9(c)) the handler diverts to nonpool plants not more than 75 percent during the months of August through February, and not more than 80 percent during the months of March through July, provided that not less than 25 percent of such receipts in the months of August through February and 20 percent of the remaining months' receipts are delivered to plants described in § 1032.7(a), (b), or (i).;
                (5) Receipts used in determining qualifying percentages shall be milk transferred to or diverted to or physically received by a plant described in § 1032.7(a), (b) or (i) less any transfer or diversion of bulk fluid milk products from such plants;
                (6) Diverted milk shall be priced at the location of the plant to which diverted;
                (7) Any milk diverted in excess of the limits prescribed in paragraph (d)(2) of this section shall not be producer milk. If the diverting handler or cooperative association fails to designate the dairy farmers' deliveries that are not to be producer milk, no milk diverted by the handler or cooperative association during the month to a nonpool plant shall be producer milk; and

                (8) The applicable diversion limits in paragraph (d)(2) of this section may be increased or decreased by the market administrator if the market administrator finds that such revision is necessary to assure orderly marketing and efficient handling of milk in the marketing area. Before making such a finding, the market administrator shall investigate the need for the revision either on the market administrator's own initiative or at the request of interested persons if the request is made in writing at least 15 days prior to the month for which the requested revision is desired effective. If the investigation shows that a revision might be appropriate, the market administrator shall issue a notice stating that the revision is being considered and inviting written data, views, and arguments. Any decision to revise an applicable percentage must be issued in writing at least one day before the effective date.
                (e) Producer milk shall not include milk of a producer that is subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing program imposed under the authority of a State government maintaining marketwide pooling of returns.
                (f) The quantity of milk reported by a handler pursuant to § 1032.30(a)(1) and/or § 1032.30(c)(1) for the current month may not exceed 125 percent of the producer milk receipts pooled by the handler during the prior month. Milk diverted to nonpool plants reported in excess of this limit shall be removed from the pool. Milk received at pool plants in excess of the 125 percent limit, other than pool distributing plants, shall be classified pursuant to § 1000.44(a)(3)(v). The handler must designate, by producer pick-up, which milk is to be removed from the pool. If the handler fails to provide this information the provisions of paragraph (d)(5) of this section shall apply. The following provisions apply:
                (1) Milk shipped to and physically received at pool distributing plants shall not be subject to the 125 percent limitation;
                (2) Producer milk qualified pursuant to § __.13 of any other Federal Order in the previous month shall not be included in the computation of the 125 percent limitation; provided that the producers comprising the milk supply have been continuously pooled on any Federal Order for the entirety of the most recent three consecutive months.
                (3) The market administrator may waive the 125 percent limitation:
                (i) For a new handler on the order, subject to the provisions of paragraph (f)(3) of this section, or
                (ii) For an existing handler with significantly changed milk supply conditions due to unusual circumstances;
                (4) A bloc of milk may be considered ineligible for pooling if the market administrator determines that handlers altered the reporting of such milk for the purpose of evading the provisions of this paragraph.
                [64 FR 47985, Sept. 1, 1999, as amended at 68 FR 7072, Feb. 12, 2003; 71 FR 25500, May 1, 2006; 71 FR 63217, Oct. 30, 2006]
              
              
                § 1032.14
                Other source milk.
                See § 1000.14.
              
              
                § 1032.15
                Fluid milk product.
                See § 1000.15.
              
              
                § 1032.16
                Fluid cream product.
                See § 1000.16.
              
              
                § 1032.17
                [Reserved]
              
              
                § 1032.18
                Cooperative association.
                See § 1000.18.
              
              
                § 1032.19
                Commercial food processing establishment.
                See § 1000.19.
              
            
            
              Handler Reports
              
                § 1032.30
                Reports of receipts and utilization.
                Each handler shall report monthly so that the market administrator's office receives the report on or before the 7th day after the end of the month, in the detail and on the prescribed forms, as follows:
                (a) Each handler that operates a pool plant pursuant to § 1032.7 shall report for each of its operations the following information:

                (1) Product pounds, pounds of butterfat, pounds of protein, pounds of solids-not-fat other than protein (other solids), and the value of the somatic cell adjustment pursuant to § 1000.50(p), contained in or represented by:
                
                (i) Receipts of producer milk, including producer milk diverted by the reporting handler, from sources other than handlers described in § 1000.9(c); and
                (ii) Receipts of milk from handlers described in § 1000.9(c);
                (2) Product pounds and pounds of butterfat contained in:
                (i) Receipts of fluid milk products and bulk fluid cream products from other pool plants;
                (ii) Receipts of other source milk; and
                (iii) Inventories at the beginning and end of the month of fluid milk products and bulk fluid cream products;
                (3) The utilization or disposition of all milk and milk products required to be reported pursuant to this paragraph; and
                (4) Such other information with respect to the receipts and utilization of skim milk, butterfat, milk protein, other nonfat solids, and somatic cell information, as the market administrator may prescribe.
                (b) Each handler operating a partially regulated distributing plant shall report with respect to such plant in the same manner as prescribed for reports required by paragraph (a) of this section. Receipts of milk that would have been producer milk if the plant had been fully regulated shall be reported in lieu of producer milk. The report shall show also the quantity of any reconstituted skim milk in route disposition in the marketing area.
                (c) Each handler described in § 1000.9(c) shall report:
                (1) The product pounds, pounds of butterfat, pounds of protein, pounds of solids-not-fat other than protein (other solids), and the value of the somatic cell adjustment pursuant to § 1000.50(p), contained in receipts of milk from producers; and
                (2) The utilization or disposition of such receipts.
                (d) Each handler not specified in paragraphs (a) through (c) of this section shall report with respect to its receipts and utilization of milk and milk products in such manner as the market administrator may prescribe.
              
              
                § 1032.31
                Payroll reports.
                (a) On or before the 20th day after the end of each month, each handler that operates a pool plant pursuant to § 1032.7 and each handler described in § 1000.9(c) shall report to the market administrator its producer payroll for the month, in the detail prescribed by the market administrator, showing for each producer the information described in § 1032.73(f).
                (b) Each handler operating a partially regulated distributing plant who elects to make payment pursuant to § 1000.76(b) shall report for each dairy farmer who would have been a producer if the plant had been fully regulated in the same manner as prescribed for reports required by paragraph (a) of this section.
              
              
                § 1032.32
                Other reports.
                In addition to the reports required pursuant to §§ 1032.30 and 1032.31, each handler shall report any information the market administrator deems necessary to verify or establish each handler's obligation under the order.
              
            
            
              Classification of Milk
              
                § 1032.40
                Classes of utilization.
                See § 1000.40.
              
              
                § 1032.41
                [Reserved]
              
              
                § 1032.42
                Classification of transfers and diversions.
                See § 1000.42.
              
              
                § 1032.43
                General classification rules.
                See § 1000.43.
              
              
                § 1032.44
                Classification of producer milk.
                See § 1000.44.
              
              
                § 1032.45
                Market administrator's reports and announcements concerning classification.
                See § 1000.45.
              
            
            
              Class Prices
              
                § 1032.50
                Class prices, component prices, and advanced pricing factors.
                See § 1000.50.
              
              
                
                § 1032.51
                Class I differential and price.
                The Class I differential shall be the differential established for Jackson County, Missouri, which is reported in § 1000.52. The Class I price shall be the price computed pursuant to § 1000.50(a) for Jackson County, Missouri.
              
              
                § 1032.52
                Adjusted Class I differentials.
                See § 1000.52.
              
              
                § 1032.53
                Announcement of class prices, component prices, and advanced pricing factors.
                See § 1000.53.
              
              
                § 1032.54
                Equivalent price.
                See § 1000.54.
              
            
            
              Producer Price Differential
              
                § 1032.60
                Handler's value of milk.
                For the purpose of computing a handler's obligation for producer milk, the market administrator shall determine for each month the value of milk of each handler with respect to each of the handler's pool plants and of each handler described in § 1000.9(c) with respect to milk that was not received at a pool plant by adding the amounts computed in paragraphs (a) through (i) of this section and subtracting from that total amount the value computed in paragraph (j) of this section. Unless otherwise specified, the skim milk, butterfat, and the combined pounds of skim milk and butterfat referred to in this section shall result from the steps set forth in § 1000.44(a), (b), and (c), respectively, and the nonfat components of producer milk in each class shall be based upon the proportion of such components in producer skim milk. Receipts of nonfluid milk products that are distributed as labeled reconstituted milk for which payments are made to the producer-settlement fund of another Federal order under § 1000.76(a)(4) or (d) shall be excluded from pricing under this section.
                (a) Class I value. (1) Multiply the pounds of skim milk in Class I by the Class I skim milk price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class I by the Class I butterfat price.
                (b) Class II value. (1) Multiply the pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class II times the Class II butterfat price.
                (c) Class III value. (1) Multiply the pounds of protein in Class III skim milk by the protein price;
                (2) Add an amount obtained by multiplying the pounds of other solids in Class III skim milk by the other solids price; and
                (3) Add an amount obtained by multiplying the pounds of butterfat in Class III by the butterfat price.
                (d) Class IV value. (1) Multiply the pounds of nonfat solids in Class IV skim milk by the nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class IV by the butterfat price.
                (e) Compute an adjustment for the somatic cell content of producer milk by multiplying the values reported pursuant to § 1032.30(a)(1) and (c)(1) by the percentage of total producer milk allocated to Class II, Class III, and Class IV pursuant to § 1000.44(c);
                (f) Multiply the pounds of skim milk and butterfat overage assigned to each class pursuant to § 1000.44(a)(11) and the corresponding step of § 1000.44(b) by the skim milk prices and butterfat prices applicable to each class.
                (g) Multiply the difference between the current month's Class I, II, or III price, as the case may be, and the Class IV price for the preceding month by the hundredweight of skim milk and butterfat subtracted from Class I, II, or III, respectively, pursuant to § 1000.44(a)(7) and the corresponding step of § 1000.44(b);

                (h) Multiply the difference between the Class I price applicable at the location of the pool plant and the Class IV price by the hundredweight of skim milk and butterfat assigned to Class I pursuant to § 1000.43(d) and the hundredweight of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(3)(i) through (vi) and the corresponding step of § 1000.44(b), excluding receipts of bulk fluid cream products from a plant regulated under other Federal orders and bulk concentrated fluid milk products from pool plants, plants regulated under other Federal orders, and unregulated supply plants.
                (i) Multiply the difference between the Class I price applicable at the location of the nearest unregulated supply plants from which an equivalent volume was received and the Class III price by the pounds of skim milk and butterfat in receipts of concentrated fluid milk products assigned to Class I pursuant to § 1000.43(d) and § 1000.44(a)(3)(i) and the corresponding step of § 1000.44(b) and the pounds of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(8) and the corresponding step of § 1000.44(b), excluding such skim milk and butterfat in receipts of fluid milk products from an unregulated supply plant to the extent that an equivalent amount of skim milk or butterfat disposed of to such plant by handlers fully regulated under any Federal milk order is classified and priced as Class I milk and is not used as an offset for any other payment obligation under any order.
                (j) For reconstituted milk made from receipts of nonfluid milk products, multiply $1.00 (but not more than the difference between the Class I price applicable at the location of the pool plant and the Class IV price) by the hundredweight of skim milk and butterfat contained in receipts of nonfluid milk products that are allocated to Class I use pursuant to § 1000.43(d).
                [64 FR 47985, Sept. 1, 1999, as amended at 65 FR 82837, Dec. 28, 2000; 68 FR 7067, Feb. 12, 2003]
              
              
                § 1032.61
                Computation of producer price differential.
                For each month the market administrator shall compute a producer price differential per hundredweight. The report of any handler who has not made payments required pursuant to § 1032.71 for the preceding month shall not be included in the computation of the producer price differential, and such handler's report shall not be included in the computation for succeeding months until the handler has made full payment of outstanding monthly obligations. Subject to the conditions of this paragraph, the market administrator shall compute the producer price differential in the following manner:
                (a) Combine into one total the values computed pursuant to § 1032.60 for all handlers required to file reports prescribed in § 1032.30;
                (b) Subtract the total values obtained by multiplying each handler's total pounds of protein, other solids, and butterfat contained in the milk for which an obligation was computed pursuant to § 1032.60 by the protein price, the other solids price, and the butterfat price, respectively, and the total value of the somatic cell adjustment pursuant to § 1032.30(a)(1) and (c)(1);
                (c) Add an amount equal to the minus location adjustments and subtract an amount equal to the plus location adjustments computed pursuant to § 1032.75;
                (d) Add an amount equal to not less than one-half of the unobligated balance in the producer-settlement fund;
                (e) Divide the resulting amount by the sum of the following for all handlers included in these computations:
                (1) The total hundredweight of producer milk; and
                (2) The total hundredweight for which a value is computed pursuant to § 1032.60(i); and
                (f) Subtract not less than 4 cents nor more than 5 cents from the price computed pursuant to paragraph (e) of this section. The result shall be known as the producer price differential for the month.
                [68 FR 7067, Feb. 12, 2003]
              
              
                § 1032.62
                Announcement of producer prices.
                On or before the 11th day after the end of each month, the market administrator shall announce publicly the following prices and information:
                (a) The producer price differential;
                (b) The protein price;
                (c) The nonfat solids price;
                (d) The other solids price;
                (e) The butterfat price;
                (f) The somatic cell adjustment rate;
                (g) The average butterfat, protein, nonfat solids, and other solids content of producer milk; and

                (h) The statistical uniform price for milk containing 3.5 percent butterfat, computed by combining the Class III price and the producer price differential.
                [64 FR 47985, Sept. 1, 1999, as amended at 65 FR 82838, Dec. 28, 2000; 68 FR 7067, Feb. 12, 2003]
              
            
            
              Payments for Milk
              
                § 1032.70
                Producer-settlement fund.
                See § 1000.70.
              
              
                § 1032.71
                Payments to the producer-settlement fund.
                Each handler shall make payment to the producer-settlement fund in a manner that provides receipt of the funds by the market administrator no later than the 14th day after the end of the month (except as provided in § 1000.90). Payment shall be the amount, if any, by which the amount specified in paragraph (a) of this section exceeds the amount specified in paragraph (b) of this section:
                (a) The total value of milk to the handler for the month as determined pursuant to § 1032.60.
                (b) The sum of:
                (1) An amount obtained by multiplying the total hundredweight of producer milk as determined pursuant to § 1000.44(c) by the producer price differential as adjusted pursuant to § 1032.75;
                (2) An amount obtained by multiplying the total pounds of protein, other solids, and butterfat contained in producer milk by the protein, other solids, and butterfat prices respectively;
                (3) The total value of the somatic cell adjustment to producer milk; and
                (4) An amount obtained by multiplying the pounds of skim milk and butterfat for which a value was computed pursuant to § 1032.60(i) by the producer price differential as adjusted pursuant to § 1032.75 for the location of the plant from which received.
                [64 FR 47985, Sept. 1, 1999, as amended at 65 FR 82838, Dec. 28, 2000; 68 FR 7067, Feb. 12, 2003]
              
              
                § 1032.72
                Payments from the producer-settlement fund.
                No later than the 15th day after the end of each month (except as provided in § 1000.90), the market administrator shall pay to each handler the amount, if any, by which the amount computed pursuant to § 1032.71(b) exceeds the amount computed pursuant to § 1032.71(a). If, at such time, the balance in the producer-settlement fund is insufficient to make all payments pursuant to this section, the market administrator shall reduce uniformly such payments and shall complete the payments as soon as the funds are available.
              
              
                § 1032.73
                Payments to producers and to cooperative associations.
                (a) Each handler shall pay each producer for producer milk for which payment is not made to a cooperative association pursuant to paragraph (b) of this section, as follows:
                (1) Partial payment. For each producer who has not discontinued shipments as of the date of this partial payment, payment shall be made so that it is received by each producer on or before the 26th day of the month (except as provided in § 1000.90) for milk received during the first 15 days of the month from the producer at not less than the lowest announced class price for the preceding month, less proper deductions authorized in writing by the producer.
                (2) Final payment. For milk received during the month, payment shall be made so that it is received by each producer no later than the 17th day after the end of the month (except as provided in § 1000.90) in an amount equal to not less than the sum of:
                (i) The hundredweight of producer milk received times the producer price differential for the month as adjusted pursuant to § 1032.75;
                (ii) The pounds of butterfat received times the butterfat price for the month;
                (iii) The pounds of protein received times the protein price for the month;
                (iv) The pounds of other solids received times the other solids price for the month;
                (v) The hundredweight of milk received times the somatic cell adjustment for the month;
                (vi) Less any payment made pursuant to paragraph (a)(1) of this section;

                (vii) Less proper deductions authorized in writing by such producer and plus or minus adjustments for errors in previous payments to such producer; and
                (viii) Less deductions for marketing services pursuant to § 1000.86.
                (b) Payments for milk received from cooperative association members. On or before the day prior to the dates specified in paragraphs (a)(1) and (a)(2) of this section (except as provided in § 1000.90), each handler shall pay to a cooperative association for milk from producers who market their milk through the cooperative association and who have authorized the cooperative to collect such payments on their behalf an amount equal to the sum of the individual payments otherwise payable for such producer milk pursuant to paragraphs (a)(1) and (a)(2) of this section.
                (c) Payment for milk received from cooperative association pool plants or from cooperatives as handlers pursuant to § 1000.9(c). On or before the day prior to the dates specified in paragraphs (a)(1) and (a)(2) of this section (except as provided in § 1000.90), each handler who receives fluid milk products at its plant from a cooperative association in its capacity as the operator of a pool plant or who receives milk from a cooperative association in its capacity as a handler pursuant to § 1000.9(c), including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk, shall pay the cooperative for such milk as follows:
                (1) For bulk fluid milk products and bulk fluid cream products received from a cooperative association in its capacity as the operator of a pool plant and for milk received from a cooperative association in its capacity as a handler pursuant to § 1000.9(c) during the first 15 days of the month, at not less than the lowest announced class prices per hundredweight for the preceding month;
                (2) For the total quantity of bulk fluid milk products and bulk fluid cream products received from a cooperative association in its capacity as the operator of a pool plant, at not less than the total value of such products received from the association's pool plants, as determined by multiplying the respective quantities assigned to each class under § 1000.44 as follows:
                (i) The hundredweight of Class I skim milk times the Class I skim milk price for the month plus the pounds of Class I butterfat times the Class I butterfat price for the month. The Class I prices to be used shall be the prices effective at the location of the receiving plant;
                (ii) The pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price;
                (iii) The pounds of butterfat in Class II times the Class II butterfat price;
                (iv) The pounds of nonfat solids in Class IV times the nonfat solids price;
                (v) The pounds of butterfat in Class III and Class IV milk times the butterfat price;
                (vi) The pounds of protein in Class III milk times the protein price;
                (vii) The pounds of other solids in Class III milk times the other solids price;
                (viii) The hundredweight of Class II, Class III, and Class IV milk times the somatic cell adjustment; and
                (ix) Add together the amounts computed in paragraphs (c)(2)(i) through (viii) of this section and from that sum deduct any payment made pursuant to paragraph (c)(1) of this section; and
                (3) For the total quantity of milk received during the month from a cooperative association in its capacity as a handler under § 1000.9(c) as follows:
                (i) The hundredweight of producer milk received times the producer price differential as adjusted pursuant to § 1032.75;
                (ii) The pounds of butterfat received times the butterfat price for the month;
                (iii) The pounds of protein received times the protein price for the month;
                (iv) The pounds of other solids received times the other solids price for the month;
                (v) The hundredweight of milk received times the somatic cell adjustment for the month; and

                (vi) Add together the amounts computed in paragraphs (c)(3)(i) through (v) of this section and from that sum deduct any payment made pursuant to paragraph (c)(1) of this section.
                
                (d) If a handler has not received full payment from the market administrator pursuant to § 1032.72 by the payment date specified in paragraph (a), (b) or (c) of this section, the handler may reduce pro rata its payments to producers or to the cooperative association (with respect to receipts described in paragraph (b) of this section, prorating the underpayment to the volume of milk received from the cooperative association in proportion to the total milk received from producers by the handler), but not by more than the amount of the underpayment. The payments shall be completed on the next scheduled payment date after receipt of the balance due from the market administrator.
                (e) If a handler claims that a required payment to a producer cannot be made because the producer is deceased or cannot be located, or because the cooperative association or its lawful successor or assignee is no longer in existence, the payment shall be made to the producer-settlement fund, and in the event that the handler subsequently locates and pays the producer or a lawful claimant, or in the event that the handler no longer exists and a lawful claim is later established, the market administrator shall make the required payment from the producer-settlement fund to the handler or to the lawful claimant, as the case may be.
                (f) In making payments to producers pursuant to this section, each handler shall furnish each producer, except a producer whose milk was received from a cooperative association handler described in § 1000.9(a) or (c), a supporting statement in a form that may be retained by the recipient which shall show:
                (1) The name, address, Grade A identifier assigned by a duly constituted regulatory agency, and payroll number of the producer;
                (2) The daily and total pounds, and the month and dates such milk was received from that producer;
                (3) The total pounds of butterfat, protein, and other solids contained in the producer's milk;
                (4) The somatic cell count of the producer's milk;
                (5) The minimum rate or rates at which payment to the producer is required pursuant to the order in this part;
                (6) The rate used in making payment if the rate is other than the applicable minimum rate;
                (7) The amount, or rate per hundredweight, or rate per pound of component, and the nature of each deduction claimed by the handler; and
                (8) The net amount of payment to the producer or cooperative association.
                [64 FR 47985, Sept. 1, 1999, as amended at 65 FR 82838, Dec. 28, 2000; 68 FR 7067, Feb. 12, 2003]
              
              
                § 1032.74
                [Reserved]
              
              
                § 1032.75
                Plant location adjustments for producer milk and nonpool milk.
                For purposes of making payments for producer milk and nonpool milk, a plant location adjustment shall be determined by subtracting the Class I price specified in § 1032.51 from the Class I price at the plant's location. The difference, plus or minus as the case may be, shall be used to adjust the payments required pursuant to §§ 1032.73 and 1000.76.
              
              
                § 1032.76
                Payments by a handler operating a partially regulated distributing plant.
                See § 1000.76.
              
              
                § 1032.77
                Adjustment of accounts.
                See § 1000.77.
              
              
                § 1032.78
                Charges on overdue accounts.
                See § 1000.78.
              
            
            
              Administrative Assessment and Marketing Service Deduction
              
                § 1032.85
                Assessment for order administration.
                See § 1000.85.
              
              
                § 1032.86
                Deduction for marketing services.
                See § 1000.86.
                
              
            
          
        
        
          Pt. 1033
          PART 1033—MILK IN THE MIDEAST MARKETING AREA
          
            
              Subpart—Order Regulating Handling
              
                General Provisions
                Sec.
                1033.1
                General provisions.
              
              
                Definitions
                1033.2
                Mideast marketing area.
                1033.3
                Route disposition.
                1033.4
                Plant.
                1033.5
                Distributing plant.
                1033.6
                Supply plant.
                1033.7
                Pool plant.
                1033.8
                Nonpool plant.
                1033.9
                Handler.
                1033.10
                Producer-handler.
                1033.11
                [Reserved]
                1033.12
                Producer.
                1033.13
                Producer milk.
                1033.14
                Other source milk.
                1033.15
                Fluid milk products.
                1033.16
                Fluid cream product.
                1033.17
                [Reserved]
                1033.18
                Cooperative association.
                1033.19
                Commercial food processing establishment.
              
              
                Handler Reports
                1033.30
                Reports of receipts and utilization.
                1033.31
                Payroll reports.
                1033.32
                Other reports.
              
              
                Classification of Milk
                1033.40
                Classes of utilization.
                1033.41
                [Reserved]
                1033.42
                Classification of transfers and diversions.
                1033.43
                General classification rules.
                1033.44
                Classification of producer milk.
                1033.45
                Market administrator's reports and announcements concerning classification.
              
              
                Class Prices
                1033.50
                Class prices, component prices, and advanced pricing factors.
                1033.51
                Class I differential and price.
                1033.52
                Adjusted Class I differentials.
                1033.53
                Announcement of class prices, component prices, and advanced pricing factors.
                1033.54
                Equivalent price.
              
              
                Producer Price Differential
                1033.60
                Handler's value of milk.
                1033.61
                Computation of producer price differential.
                1033.62
                Announcement of producer prices.
              
              
                Payments for Milk
                1033.70
                Producer-settlement fund.
                1033.71
                Payments to the producer-settlement fund.
                1033.72
                Payments from the producer-settlement fund.
                1033.73
                Payments to producers and to cooperative associations.
                1033.74
                [Reserved]
                1033.75
                Plant location adjustments for producer milk and nonpool milk.
                1033.76
                Payments by a handler operating a partially regulated distributing plant.
                1033.77
                Adjustment of accounts.
                1033.78
                Charges on overdue accounts.
              
              
                Administrative Assessment and Marketing Service Deduction
                1033.85
                Assessment for order administration.
                1033.86
                Deduction for marketing services.
              
            
          
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Source:
            64 FR 47991, Sept. 1, 1999, unless otherwise noted.
          
          
            Subpart—Order Regulating Handling
            
              General Provisions
              
                § 1033.1
                General provisions.
                The terms, definitions, and provisions in part 1000 of this chapter apply to this part 1033. In this part 1033, all references to sections in part 1000 refer to part 1000 of this chapter.
              
            
            
              Definitions
              
                § 1033.2
                Mideast marketing area.
                The marketing area means all territory within the bounds of the following states and political subdivisions, including all piers, docks, and wharves connected therewith and all craft moored thereat, and all territory occupied by government (municipal, State, or Federal) reservations, installations, institutions, or other similar establishments if any part thereof is within any of the listed states or political subdivisions:
                
                  Indiana Counties

                  Adams, Allen, Bartholomew, Benton, Blackford, Boone, Brown, Carroll, Cass, Clay, Clinton, Dearborn, Decatur, De Kalb, Delaware, Elkhart, Fayette, Fountain, Franklin, Fulton, Grant, Hamilton, Hancock, Hendricks, Henry, Howard, Huntington, Jackson, Jasper, Jay, Jefferson, Jennings, Johnson, Kosciusko, Lagrange, Lake, La Porte, Lawrence, Madison, Marion, Marshall, Miami, Monroe, Montgomery, Morgan, Newton, Noble, Ohio, Owen, Parke, Porter, Pulaski, Putnam, Randolph, Ripley, Rush, Shelby, St. Joseph, Starke, Steuben, Switzerland, Tippecanoe, Tipton, Union, Vermillion, Vigo, Wabash, Warren, Wayne, Wells, White, and Whitley.
                  Kentucky Counties
                  Boone, Boyd, Bracken, Campbell, Floyd, Grant, Greenup, Harrison, Johnson, Kenton, Lawrence, Lewis, Magoffin, Martin, Mason, Pendleton, Pike, and Robertson.
                  Michigan Counties
                  All counties except Delta, Dickinson, Gogebic, Iron, Menominee, and Ontonagon.
                  Ohio
                  The townships of Woodville and Madison in Sandusky County and all other counties in Ohio except Erie, Huron, and Ottawa.
                  Pennsylvania Counties
                  Allegheny, Armstrong, Beaver, Butler, Crawford, Erie, Fayette, Greene, Lawrence, Mercer, Venango, and Washington.
                  In Clarion County only the townships of Ashland, Beaver, Licking, Madison, Perry, Piney, Richland, Salem, and Toby.
                  All of Westmoreland County except the townships of Cook, Donegal, Fairfield, Ligonier, and St. Clair, and the boroughs of Bolivar, Donegal, Ligonier, New Florence, and Seward.
                  West Virginia Counties
                  Barbour, Boone, Brooke, Cabell, Calhoun, Doddridge, Fayette, Gilmer, Hancock, Harrison, Jackson, Kanawha, Lewis, Lincoln, Logan, Marion, Marshall, Mason, Mingo, Monongalia, Ohio, Pleasants, Preston, Putnam, Raleigh, Randolph, Ritchie, Roane, Taylor, Tucker, Tyler, Upshur, Wayne, Wetzel, Wirt, Wood, and Wyoming.
                
              
              
                § 1033.3
                Route disposition.
                See § 1000.3.
              
              
                § 1033.4
                Plant.
                See § 1000.4.
              
              
                § 1033.5
                Distributing plant.
                See § 1000.5.
              
              
                § 1033.6
                Supply plant.
                See § 1000.6.
              
              
                § 1033.7
                Pool plant.
                
                  Pool plant means a plant, unit of plants, or system of plants as specified in paragraphs (a) through (f) of this section, or a plant specified in paragraph (j) of this section, but excluding a plant specified in paragraph (h) of this section. The pooling standards described in paragraphs (c) through (f) of this section are subject to modification pursuant to paragraph (g) of this section:
                (a) A distributing plant, other than a plant qualified as a pool plant pursuant to paragraph (b) of this section or § __.7(b) of any other Federal milk order, from which during the month 30 percent or more of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than class I use) are disposed of as route disposition or are transferred in the form of packaged fluid milk products to other distributing plants. At least 25 percent of such route disposition and transfers must be to outlets in the marketing area. Plants located within the marketing area that meet the 30 percent route disposition standard contained above, and have combined route disposition and transfers of at least 50 percent into Federal order marketing areas will be regulated as a distributing plant in this order.
                (b) Any distributing plant located in the marketing area which during the month processed at least 30 percent of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) into ultra-pasteurized or aseptically-processed fluid milk products.
                (c) A supply plant from which the quantity of bulk fluid milk products shipped to, received at, and physically unloaded into plants described in paragraph (a) or (b) of this section as a percent of the Grade A milk received at the plant from dairy farmers (except dairy farmers described in § 1033.12(b)) and handlers described in § 1000.9(c), as reported in § 1033.30(a), is not less than 40 percent of the milk received from dairy farmers, including milk diverted pursuant to § 1033.13, subject to the following conditions:

                (1) Qualifying shipments pursuant to this paragraph may be made to the following plants, except whenever the authority provided in paragraph (g) of this section is applied to increase the shipping requirements specified in this section, only shipments to pool plants described in § 1033.7(a) and (b), shall count as qualifying shipments for the purpose of meeting the increased shipments:
                (i) Pool plants described in § 1033.7(a) and (b);
                (ii) Plants of producer-handlers;
                (iii) Partially regulated distributing plants, except that credit for such shipments shall be limited to the amount of such milk classified as Class I at the transferee plant.
                (2) The operator of a supply plant located within the marketing area may include deliveries to pool distributing plants directly from farms of producers pursuant to § 1033.13(c) as up to 90 percent of the supply plant's qualifying shipments. Handlers may not use shipments pursuant to § 1033.13(c) to qualify plants located outside the marketing area.
                (3) Concentrated milk transferred from the supply plant to a distributing plant for an agreed-upon use other than Class I shall be excluded from the supply plant's shipments in computing the supply plant's shipping percentage.
                (4) Shipments used in determining qualifying percentages shall be milk transferred or diverted and physically received by pool distributing plants, less any transfers or diversions of bulk fluid milk products from such pool distributing plants.
                (5) A supply plant that does not meet the minimum delivery requirements specified in this paragraph to qualify for pool status in the current month because a distributing plant to which the supply plant delivered its fluid milk products during such month failed to qualify as a pool plant pursuant to paragraph (a) or (b) of this section shall continue to be a pool plant for the current month if such supply plant qualified as a pool plant in the 3 immediately preceding months.
                (d) A plant located in the marketing area and operated by a cooperative association if, during the months of December through July 30 percent, during the month of August 35 percent and during the months of September through November 40 percent or more of the producer milk of members of the association is delivered to a distributing pool plant(s) or to a nonpool plant(s) and classified as Class I. Deliveries for qualification purposes may be made directly from the farm or by transfer from such association's plant, subject to the following conditions:
                (1) The cooperative requests pool status for such plant;
                (2) The 30 percent delivery requirement for the months of December through July may be met for the current month or it may be met on the basis of deliveries during the preceding 12-month period ending with the current month.
                (3) The plant is approved by a duly constituted regulatory authority to handle milk for fluid consumption; and
                (4) The plant does not qualify as a pool plant under paragraph (a), (b), or (c) of this section or under the similar provisions of another Federal order applicable to a distributing plant or supply plant.
                (e) A plant located inside the marketing area which has been a pool plant under this order for twelve consecutive months, but is not otherwise qualified under this paragraph, if it has a marketing agreement with a cooperative association and it fulfills the following conditions:
                (1) The aggregate monthly quantity supplied by all parties to such an agreement as a percentage of the producer milk receipts included in the unit during the months of August through November is not less than 45 percent and during the months of December through July is not less than 35 percent;
                (2) Shipments for qualification purposes shall include both transfers from supply plants to plants described in paragraph (c)(1) of this section, and deliveries made direct from the farm to plants qualified under paragraph (a) of this section.
                (f) A system of supply plants may qualify for pooling if 2 or more plants operated by one or more handlers meet the applicable percentage requirements of paragraph (c) of this section in the same manner as a single plant subject to the following additional requirements:

                (1) Each plant in the system is located within the marketing area, or was a pool supply plant for each of the 3 months immediately preceding the effective date of this paragraph so long as it continues to maintain pool status. Cooperative associations may not use shipments pursuant to § 1033.9(c) to qualify plants located outside the marketing area;
                (2) A written notification to the market administrator listing the plants to be included in the system and the handler that is responsible for meeting the performance requirements of this paragraph under a marketing agreement certified to the market administrator by the designated handler and any others included in the system, and the period during which such consideration shall apply. Such notice, and notice of any change in designation, shall be furnished on or before the 5th working day following the month to which the notice applies. The listed plants included in the system shall also be in the sequence in which they shall qualify for pool plant status based on the minimum deliveries required. If the deliveries made are insufficient to qualify the entire system for pooling, the last listed plant shall be excluded from the system, followed by the plant next-to-last on the list, and continuing in this sequence until remaining listed plants have met the minimum shipping requirements; and
                (3) Each plant that qualifies as a pool plant within a system shall continue each month as a plant in the system unless the plant subsequently fails to qualify for pooling, or the responsible handler submits a written notification to the market administrator prior to the first day of the month that the plant is to be deleted from the system, or that the system is to be discontinued. In any month of March through August, a system shall not contain any plant which was not qualified under this paragraph, either individually or as a member of a system, during the previous September through February.
                (g) The applicable shipping percentages of paragraphs (c) through (f) of this section may be increased or decreased by the market administrator if the market administrator finds that such adjustment is necessary to encourage needed shipments or to prevent uneconomic shipments. Before making such a finding, the market administrator shall investigate the need for adjustment either on the market administrator's own initiative or at the request of interested parties if the request is made in writing at least 15 days prior to the month for which the requested revision is desired effective. If the investigation shows that an adjustment of the shipping percentages might be appropriate, the market administrator shall issue a notice stating that an adjustment is being considered and invite data, views and arguments. Any decision to revise an applicable shipping percentage must be issued in writing at least one day before the effective date.
                (h) The term pool plant shall not apply to the following plants:
                (1) A producer-handler as defined under any Federal order;
                (2) An exempt plant as defined in § 1000.8(e);
                (3) A plant located within the marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of another Federal order, and from which more than 50 percent of its route disposition has been in the other Federal order marketing area for 3 consecutive months;
                (4) A plant located outside any Federal order marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of another Federal order and has had greater route disposition in such other Federal order's marketing area for 3 consecutive months;
                (5) A plant located in another Federal order marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of such other Federal order and does not have a majority of its route distribution in this marketing area for 3 consecutive months or if the plant is required to be regulated under such other Federal order without regard to its route disposition in any other Federal order marketing area;

                (6) A plant qualified pursuant to paragraph (c) of this section that also meets the pooling requirements of another Federal order and from which greater qualifying shipments are made to plants regulated under the other Federal order than are made to plants regulated under the order in this part, or the plant has automatic pooling status under the other Federal order.
                (i) Any plant that qualifies as a pool plant in each of the immediately preceding 3 months pursuant to paragraph (a) of this section or the shipping percentages in paragraph (c) of this section that is unable to meet such performance standards for the current month because of unavoidable circumstances determined by the market administrator to be beyond the control of the handler operating the plant, such as a natural disaster (ice storm, wind storm, flood), fire, breakdown of equipment, or work stoppage, shall be considered to have met the minimum performance standards during the period of such unavoidable circumstances, but such relief shall not be granted for more than 2 consecutive months.
                (j) Any distributing plant, located within the marketing area as described on May 1, 2006, in § 1033.2;
                (1) From which there is route disposition and/or transfers of packaged fluid milk products in any non-federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk provided that 25 percent or more of the total quantity of fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) is disposed of as route disposition and/or is transferred in the form of packaged fluid milk products to other plants. At least 25 percent of such route disposition and/or transfers, in aggregate, are in any non-federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk. Subject to the following exclusions:
                (i) The plant is described in § 1033.7(a) or (b);
                (ii) The plant is subject to the pricing provisions of a State-operated milk pricing plan which provides for the payment of minimum class prices for raw milk;
                (iii) The plant is described in § 1000.8(a) or (e); or
                (iv) A producer-handler described in § 1033.10 with less than three million pounds during the month of route disposition and/or transfers of packaged fluid milk products to other plants.
                (2) [Reserved]
                [64 FR 47991, Sept. 1, 1999, as amended at 67 FR 48744, July 26, 2002; 69 FR 34555, June 22, 2004; 70 FR 56112, Sept. 26, 2005; 71 FR 25500, May 1, 2006; 71 FR 28249, May 16, 2006; 77 FR 51695, Aug. 27, 2012]
              
              
                § 1033.8
                Nonpool plant.
                See § 1000.8.
              
              
                § 1033.9
                Handler.
                See § 1000.9.
              
              
                § 1033.10
                Producer-handler.
                
                  Producer-handler means a person who:
                (a) Operates a dairy farm and a distributing plant from which there is route disposition in the marketing area, and from which total route disposition and packaged sales of fluid milk products to other plants during the month does not exceed 3 million pounds;
                (b) Receives fluid milk from own farm production or that is fully subject to the pricing and pooling provisions of the order in this part or any other Federal order;
                (c) Receives at its plant or acquires for route disposition no more than 150,000 pounds of fluid milk products from handlers fully regulated under any Federal order. This limitation shall not apply if the producer-handler's own farm production is less than 150,000 pounds during the month;
                (d) Disposes of no other source milk as Class I milk except by increasing the nonfat milk solids content of the fluid milk products; and
                (e) Provides proof satisfactory to the market administrator that the care and management of the dairy animals and other resources necessary to produce all Class I milk handled (excluding receipts from handlers fully regulated under any Federal order) and the processing and packaging operations are the producer-handler's own enterprise and at its own risk.

                (f) Any producer-handler with Class I route dispositions and/or transfers of packaged fluid milk products in the marketing area described in § 1131.2 of this chapter shall be subject to payments into the Order 1131 producer settlement fund on such dispositions pursuant to § 1000.76(a) and payments into the Order 1131 administrative fund provided such dispositions are less than three million pounds in the current month and such producer-handler had total Class I route dispositions and/or transfer of packaged fluid milk products from own farm production of three million pounds or more the previous month. If the producer-handler has Class I route dispositions and/or transfers of packaged fluid milk products into the marketing area described in § 1131.2 of this chapter of three million pounds or more during the current month, such producer-handler shall be subject to the provisions described in § 1131.7 of this chapter or § 1000.76(a).
                [64 FR 47991, Sept. 1, 1999, as amended at 71 FR 25500, May 1, 2006; 75 FR 21160, Apr. 23, 2010]
              
              
                § 1033.11
                [Reserved]
              
              
                § 1033.12
                Producer.

                (a) Except as provided in paragraph (b) of this section, producer means any person who produces milk approved by a duly constituted regulatory agency for fluid consumption as Grade A milk and whose milk is:
                (1) Received at a pool plant directly from the producer or diverted by the plant operator in accordance with § 1033.13; or
                (2) Received by a handler described in § 1033.9(c).
                (b) Producer shall not include:
                (1) A producer-handler as defined in any Federal order;
                (2) A dairy farmer whose milk is received at an exempt plant, excluding producer milk diverted to the exempt plant pursuant to § 1033.13(d);
                (3) A dairy farmer whose milk is received by diversion at a pool plant from a handler regulated under another Federal order if the other Federal order designates the dairy farmer as a producer under that order and that milk is allocated by request to a utilization other than Class I; and
                (4) A dairy farmer whose milk is reported as diverted to a plant fully regulated under another Federal order with respect to that portion of the milk so diverted that is assigned to Class I under the provisions of such other order.
              
              
                § 1033.13
                Producer milk.
                
                  Producer milk means the skim milk (or the skim equivalent of components of skim milk), including nonfat components, and butterfat in milk of a producer that is:
                (a) Received by the operator of a pool plant directly from a producer or a handler described in § 1000.9(c). All milk received pursuant to this paragraph shall be priced at the location of the plant where it is first physically received;
                (b) Received by a handler described in § 1000.9(c) in excess of the quantity delivered to pool plants;
                (c) Diverted by a pool plant operator to another pool plant. Milk so diverted shall be priced at the location of the plant to which diverted; or
                (d) Diverted by the operator of a pool plant or by a cooperative association described in § 1000.9(c) to a nonpool plant, subject to the following conditions:
                (1) Milk of a dairy farmer shall not be eligible for diversion until milk of such dairy farmer has been physically received as producer milk at a pool plant and the dairy farmer has continuously retained producer status since that time. If a dairy farmer loses producer status under the order in this part (except as a result of a temporary loss of Grade A approval), the dairy farmer's milk shall not be eligible for diversion until milk of the dairy farmer has been physically received as producer milk at a pool plant;
                (2) The equivalent of at least two days' milk production is caused by the handler to be physically received at a pool plant in each of the months of August through November;

                (3) The equivalent of at least two days' milk production is caused by the handler to be physically received at a pool plant in each of the months of December through July if the requirement of paragraph (d)(2) of this section (§ 1033.13) in each of the prior months of August through November are not met, except in the case of a dairy farmer who marketed no Grade A milk during each of the prior months of August through November.
                (4) Of the total quantity of producer milk received during the month (including diversions but excluding the quantity of producer milk received from a handler described in § 1000.9(c) or which is diverted to another pool plant), the handler diverted to nonpool plants not more than 50 percent in each of the months of August through February and 60 percent in each of the months of March through July.
                (5) Diverted milk shall be priced at the location of the plant to which diverted;
                (6) Any milk diverted in excess of the limits set forth in paragraph (d)(3) of this section shall not be producer milk. The diverting handler shall designate the dairy farmer deliveries that shall not be producer milk. If the handler fails to designate the dairy farmer deliveries which are ineligible, producer milk status shall be forfeited with respect to all milk diverted to nonpool plants by such handler; and
                (7) The delivery day requirement in paragraphs (d)(2) and (d)(3) of this section and the diversion percentages in paragraph (d)(4) of this section may be increased or decreased by the market administrator if the market administrator finds that suhc revision is necessary to assure orderly marketing and efficient handling of milk in the marketing area. Before making such a finding, the market administrator shall investigate the need for the revision either on the market administrator's own initiative or at the request of interested persons if the request is made in writing at least 15 days prior to the month for which the requested revision is desired effective. If the investigation shows that a revision might be appropriate, the market administrator shall issue a notice stating that the revision is being considered and inviting written data, views, and arguments. Any decision to revise an applicable percentage must be issued in writing at least one day before the effective date.
                (e) Producer milk shall not include milk of a producer that is subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing plan imposed under the authority of another government entity.
                (f) Producer milk of a handler shall not exceed the limits as established in § 1033.13(f)(1) through § 1033.13(f)(3).
                (1) Producer milk for the months of April through February may not exceed 115 percent of the producer milk receipts of the prior month. Producer milk for March may not exceed 120 percent of producer receipts of the prior month; plus
                (2) Milk shipped to and physically received at pool distributing plants and allocated to Class I use in excess of the volume allocated to Class I in the prior month; plus
                (3) If a producer did not have any milk delivered to any plant as other than producer milk as defined under the order in this part or any other Federal milk order for the preceding three months; and the producer had milk qualified as producer milk on any other Federal order in the previous month, add the lesser of the following:
                (i) Any positive difference of the volume of milk qualified as producer milk on any other Federal order in the previous month, less the volume of milk qualified as producer milk on any other Federal order in the current month, or
                (ii) Any positive difference of the volume of milk qualified as producer milk under the order in this part in the current month, less the volume of milk qualified as producer milk under the order in this part in the previous month.
                (4) Milk received at pool plants in excess of these limits shall be classified pursuant to § 1000.44(a)(3)(v) and § 1000.44(b). Milk diverted to nonpool plants reported in excess of this limit shall not be producer milk. The handler must designate, by producer pick-up, which milk shall not be producer milk. If the handler fails to provide this information the provisions of § 1033.13(d)(6) shall apply.
                (5) The market administrator may waive these limitations:
                (i) For a new handler on the order, subject to the provisions of § 1033.13(f)(6), or

                (ii) For an existing handler with significantly changed milk supply conditions due to unusual circumstances;
                
                (6) Milk may not be considered producer milk if the market administrator determines that handlers altered the reporting of such milk for the purpose of evading the provisions of this paragraph.
                [64 FR 47991, Sept. 1, 1999, as amended at 67 FR 48744, July 26, 2002; 69 FR 34555, June 22, 2004; 70 FR 56112, Sept. 26, 2005; 71 FR 63219, Oct. 30, 2006]
              
              
                § 1033.14
                Other source milk.
                See § 1000.14.
              
              
                § 1033.15
                Fluid milk products.
                See § 1000.15.
              
              
                § 1033.16
                Fluid cream product.
                See § 1000.16.
              
              
                § 1033.17
                [Reserved]
              
              
                § 1033.18
                Cooperative association.
                See § 1000.18.
              
              
                § 1033.19
                Commercial food processing establishment.
                See § 1000.19.
              
            
            
              Handler Reports
              
                § 1033.30
                Reports of receipts and utilization.
                Each handler shall report monthly so that the market administrator's office receives the report on or before the 7th day after the end of the month, in the detail and on the prescribed forms, as follows:
                (a) Each handler that operates a pool plant pursuant to § 1033.7 shall report for each of its operations the following information:
                (1) Product pounds, pounds of butterfat, pounds of protein, pounds of solids-not-fat other than protein (other solids), and the value of the somatic cell adjustment pursuant to § 1000.50(p), contained in or represented by:
                (i) Receipts of producer milk, including producer milk diverted by the reporting handler, from sources other than handlers described in § 1000.9(c); and
                (ii) Receipts of milk from handlers described in § 1000.9(c);
                (2) Product pounds and pounds of butterfat contained in:
                (i) Receipts of fluid milk products and bulk fluid cream products from other pool plants;
                (ii) Receipts of other source milk; and
                (iii) Inventories at the beginning and end of the month of fluid milk products and bulk fluid cream products;
                (3) The utilization or disposition of all milk and milk products required to be reported pursuant to this paragraph; and
                (4) Such other information with respect to the receipts and utilization of skim milk, butterfat, milk protein, other nonfat solids, and somatic cell information as the market administrator may prescribe.
                (b) Each handler operating a partially regulated distributing plant shall report with respect to such plant in the same manner as prescribed for reports required by paragraph (a) of this section. Receipts of milk that would have been producer milk if the plant had been fully regulated shall be reported in lieu of producer milk. The report shall show also the quantity of any reconstituted skim milk in route disposition in the marketing area.
                (c) Each handler described in § 1000.9(c) shall report:
                (1) The product pounds, pounds of butterfat, pounds of protein, pounds of solids-not-fat other than protein (other solids), and the value of the somatic cell adjustment pursuant to § 1000.50(p), contained in receipts of milk from producers; and
                (2) The utilization or disposition of such receipts.
                (d) Each handler not specified in paragraphs (a) through (c) of this section shall report with respect to its receipts and utilization of milk and milk products in such manner as the market administrator may prescribe.
              
              
                § 1033.31
                Payroll reports.

                (a) On or before the 22nd day after the end of each month, each handler that operates a pool plant pursuant to § 1033.7 and each handler described in § 1000.9(c) shall report to the market administrator its producer payroll for the month, in the detail prescribed by the market administrator, showing for each producer the information described in § 1033.73(e).
                
                (b) Each handler operating a partially regulated distributing plant who elects to make payment pursuant to § 1000.76(b) shall report for each dairy farmer who would have been a producer if the plant had been fully regulated in the same manner as prescribed for reports required by paragraph (a) of this section.
              
              
                § 1033.32
                Other reports.
                In addition to the reports required pursuant to §§ 1033.30 and 1033.31, each handler shall report any information the market administrator deems necessary to verify or establish each handler's obligation under the order.
              
            
            
              Classification of Milk
              
                § 1033.40
                Classes of utilization.
                See § 1000.40.
              
              
                § 1033.41
                [Reserved]
              
              
                § 1033.42
                Classification of transfers and diversions.
                See § 1000.42.
              
              
                § 1033.43
                General classification rules.
                See § 1000.43.
              
              
                § 1033.44
                Classification of producer milk.
                See § 1000.44.
              
              
                § 1033.45
                Market administrator's reports and announcements concerning classification.
                See § 1000.45.
              
            
            
              Class Prices
              
                § 1033.50
                Class prices, component prices, and advanced pricing factors.
                See § 1000.50.
              
              
                § 1033.51
                Class I differential and price.
                The Class I differential shall be the differential established for Cuyahoga County, Ohio which is reported in § 1000.52. The Class I price shall be the price computed pursuant to § 1000.50(a) for Cuyahoga County, Ohio.
              
              
                § 1033.52
                Adjusted Class I differentials.
                See § 1000.52.
              
              
                § 1033.53
                Announcement of class prices, component prices, and advanced pricing factors.
                See § 1000.53.
              
              
                § 1033.54
                Equivalent price.
                See § 1000.54.
              
            
            
              Producer Price Differential
              
                § 1033.60
                Handler's value of milk.
                For the purpose of computing a handler's obligation for producer milk, the market administrator shall determine for each month the value of milk of each handler with respect to each of the handler's pool plants and of each handler described in § 1000.9(c) with respect to milk that was not received at a pool plant by adding the amounts computed in paragraphs (a) through (i) of this section and subtracting from that total amount the value computed in paragraph (j) of this section. Unless otherwise specified, the skim milk, butterfat, and the combined pounds of skim milk and butterfat referred to in this section shall result from the steps set forth in § 1000.44(a), (b), and (c), respectively, and the nonfat components of producer milk in each class shall be based upon the proportion of such components in producer skim milk. Receipts of nonfluid milk products that are distributed as labeled reconstituted milk for which payments are made to the producer-settlement fund of another Federal order under § 1000.76(a)(4) or (d) shall be excluded from pricing under this section.
                (a) Class I value.
                (1) Multiply the pounds of skim milk in Class I by the Class I skim milk price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class I by the Class I butterfat price.
                (b) Class II value.
                (1) Multiply the pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class II times the Class II butterfat price.
                (c) Class III value.

                (1) Multiply the pounds of protein in Class III skim milk by the protein price;
                
                (2) Add an amount obtained by multiplying the pounds of other solids in Class III skim milk by the other solids price; and
                (3) Add an amount obtained by multiplying the pounds of butterfat in Class III by the butterfat price.
                (d) Class IV value.
                (1) Multiply the pounds of nonfat solids in Class IV skim milk by the nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class IV by the butterfat price.
                (e) Compute an adjustment for the somatic cell content of producer milk by multiplying the values reported pursuant to § 033.30(a)(1) and (c)(1) by the percentage of total producer milk allocated to Class II, Class III, and Class IV pursuant to § 1000.44(c);
                (f) Multiply the pounds of skim milk and butterfat overage assigned to each class pursuant to § 1000.44(a)(11) and the corresponding step of § 1000.44(b) by the skim milk prices and butterfat prices applicable to each class.
                (g) Multiply the difference between the current month's Class I, II, or III price, as the case may be, and the Class IV price for the preceding month by the hundredweight of skim milk and butterfat subtracted from Class I, II, or III, respectively, pursuant to § 1000.44(a)(7) and the corresponding step of § 1000.44(b);
                (h) Multiply the difference between the Class I price applicable at the location of the pool plant and the Class IV price by the hundredweight of skim milk and butterfat assigned to Class I pursuant to § 1000.43(d) and the hundredweight of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(3)(i) through (vi) and the corresponding step of § 1000.44(b), excluding receipts of bulk fluid cream products from a plant regulated under other Federal orders and bulk concentrated fluid milk products from pool plants, plants regulated under other Federal orders, and unregulated supply plants.
                (i) Multiply the difference between the Class I price applicable at the location of the nearest unregulated supply plants from which an equivalent volume was received and the Class III price by the pounds of skim milk and butterfat in receipts of concentrated fluid milk products assigned to Class I pursuant to § 1000.43(d) and § 1000.44(a)(3)(i) and the corresponding step of § 1000.44(b) and the pounds of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(8) and the corresponding step of § 1000.44(b), excluding such skim milk and butterfat in receipts of fluid milk products from an unregulated supply plant to the extent that an equivalent amount of skim milk or butterfat disposed of to such plant by handlers fully regulated under any Federal milk order is classified and priced as Class I milk and is not used as an offset for any other payment obligation under any order.
                (j) For reconstituted milk made from receipts of nonfluid milk products, multiply $1.00 (but not more than the difference between the Class I price applicable at the location of the pool plant and the Class IV price) by the hundredweight of skim milk and butterfat contained in receipts of nonfluid milk products that are allocated to Class I use pursuant to § 1000.43(d).
                [64 FR 47991, Sept. 1, 1999, as amended at 65 FR 82838, Dec. 28, 2000; 68 FR 7067, Feb. 12, 2003]
              
              
                § 1033.61
                Computation of producer price differential.
                For each month the market administrator shall compute a producer price differential per hundredweight. The report of any handler who has not made payments required pursuant to § 1033.71 for the preceding month shall not be included in the computation of the producer price differential, and such handler's report shall not be included in the computation for succeeding months until the handler has made full payment of outstanding monthly obligations. Subject to the conditions of this paragraph, the market administrator shall compute the producer price differential in the following manner:
                (a) Combine into one total the values computed pursuant to § 1033.60 for all handlers required to file reports prescribed in § 1033.30;

                (b) Subtract the total values obtained by multiplying each handler's total pounds of protein, other solids, and butterfat contained in the milk for which an obligation was computed pursuant to § 1033.60 by the protein price, the other solids price, and the butterfat price, respectively, and the total value of the somatic cell adjustment pursuant to § 1033.30(a)(1) and (c)(1);
                (c) Add an amount equal to the minus location adjustments and subtract an amount equal to the plus location adjustments computed pursuant to § 1033.75;
                (d) Add an amount equal to not less than one-half of the unobligated balance in the producer-settlement fund;
                (e) Divide the resulting amount by the sum of the following for all handlers included in these computations:
                (1) The total hundredweight of producer milk; and
                (2) The total hundredweight for which a value is computed pursuant to § 1033.60(i); and
                (f) Subtract not less than 4 cents nor more than 5 cents from the price computed pursuant to paragraph (e) of this section. The result shall be known as the producer price differential for the month.
                [68 FR 7067, Feb. 12, 2003]
              
              
                § 1033.62
                Announcement of producer prices.
                On or before the 13th day after the end of each month, the market administrator shall announce publicly the following prices and information:
                (a) The producer price differential;
                (b) The protein price;
                (c) The nonfat solids price;
                (d) The other solids price;
                (e) The butterfat price;
                (f) The somatic cell adjustment rate;
                (g) The average butterfat, protein, nonfat solids, and other solids content of producer milk; and
                (h) The statistical uniform price for milk containing 3.5 percent butterfat, computed by combining the Class III price and the producer price differential.
                [64 FR 47991, Sept. 1, 1999, as amended at 65 FR 82839, Dec. 28, 2000; 68 FR 7068, Feb. 12, 2003]
              
            
            
              Payments for Milk
              
                § 1033.70
                Producer-settlement fund.
                See § 1000.70.
              
              
                § 1033.71
                Payments to the producer-settlement fund.
                Each handler shall make payment to the producer-settlement fund in a manner that provides receipt of the funds by the market administrator no later than the 15th day after the end of the month (except as provided in § 1000.90). Payment shall be the amount, if any, by which the amount specified in paragraph (a) of this section exceeds the amount specified in paragraph (b) of this section:
                (a) The total value of milk to the handler for the month as determined pursuant to § 1033.60.
                (b) The sum of:
                (1) An amount obtained by multiplying the total hundredweight of producer milk as determined pursuant to § 1000.44(c) by the producer price differential as adjusted pursuant to § 1033.75;
                (2) An amount obtained by multiplying the total pounds of protein, other solids, and butterfat contained in producer milk by the protein, other solids, and butterfat prices, respectively;
                (3) The total value of the somatic cell adjustment to producer milk; and
                (4) An amount obtained by multiplying the pounds of skim milk and butterfat for which a value was computed pursuant to § 1033.60(i) by the producer price differential as adjusted pursuant to § 1033.75 for the location of the plant from which received.
                [64 FR 47991, Sept. 1, 1999, as amended at 65 FR 82839, Dec. 28, 2000; 68 FR 7068, Feb. 12, 2003]
              
              
                § 1033.72
                Payments from the producer-settlement fund.
                No later than the 16th day after the end of each month (except as provided in § 1000.90), the market administrator shall pay to each handler the amount, if any, by which the amount computed pursuant to § 1033.71(b) exceeds the amount computed pursuant to § 1033.71(a). If, at such time, the balance in the producer-settlement fund is insufficient to make all payments pursuant to this section, the market administrator shall reduce uniformly such payments and shall complete the payments as soon as the funds are available.
              
              
                
                § 1033.73
                Payments to producers and to cooperative associations.
                (a) Each handler shall pay each producer for producer milk for which payment is not made to a cooperative association pursuant to paragraph (b) of this section, as follows:
                (1) Partial payment. For each producer who has not discontinued shipments as of the date of this partial payment, payment shall be made so that it is received by each producer on or before the 26th day of the month (except as provided in § 1000.90) for milk received during the first 15 days of the month from the producer at not less than the lowest announced class price for the preceding month, less proper deductions authorized in writing by the producer.
                (2) Final payment. For milk received during the month, payment shall be made so that it is received by each producer no later than the 17th day after the end of the month (except as provided in § 1000.90) in an amount equal to not less than the sum of:
                (i) The hundredweight of producer milk received times the producer price differential for the month as adjusted pursuant to § 1033.75;
                (ii) The pounds of butterfat received times the butterfat price for the month;
                (iii) The pounds of protein received times the protein price for the month;
                (iv) The pounds of other solids received times the other solids price for the month;
                (v) The hundredweight of milk received times the somatic cell adjustment for the month;
                (vi) Less any payment made pursuant to paragraph (a)(1) of this section;
                (vii) Less proper deductions authorized in writing by such producer and plus or minus adjustments for errors in previous payments to such producer; and
                (viii) Less deductions for marketing services pursuant to § 1000.86.
                (b) Payments for milk received from cooperative associations. On or before the day prior to the dates specified in paragraphs (a)(1) and (a)(2) of this section (except as provided in § 1000.90), each handler shall pay to a cooperative association for milk received as follows:
                (1) Partial payment to a cooperative association. For bulk fluid milk/skimmed milk received during the first 15 days of the month from a cooperative association in any capacity, except as the operator of a pool plant, the partial payment shall be equal to the hundredweight of milk received multiplied by the lowest announced class price for the preceding month.
                (2) Partial payment to a cooperative association for milk transferred from its pool plant. For bulk fluid milk/skimmed milk products received during the first 15 days of the month from a cooperative association in its capacity as the operator of a pool plant, the partial payment shall be at the pool plant operator's estimated use value of the milk using the most recent class prices available at the receiving plant's location.
                (3) Final payment to a cooperative association for milk transferred from its pool plant. Following the classification of bulk fluid milk products and bulk fluid cream products received during the month from a cooperative association in its capacity as the operator of a pool plant, the final payment for such receipts shall be determined as follows:
                (i) The hundredweight of Class I skim milk times the Class I skim milk price for the month plus the pounds of Class I butterfat times the Class I butterfat price for the month. The Class I prices to be used shall be the prices effective at the location of the receiving plant;
                (ii) The pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price;
                (iii) The pounds of butterfat in Class II times the Class II butterfat price;
                (iv) The pounds of nonfat solids in Class IV times the nonfat solids price;
                (v) The pounds of butterfat in Class III and Class IV milk times the butterfat price;
                (vi) The pounds of protein in Class III milk times the protein price;
                (vii) The pounds of other solids in Class III milk times the other solids price;
                (viii) The hundredweight of Class II, Class III, and Class IV milk times the somatic cell adjustment; and

                (ix) Add together the amounts computed in paragraphs (b)(3)(i) through (viii) of this section and from that sum deduct any payment made pursuant to paragraph (b)(2) of this section; and
                (4) Final payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk received from a cooperative association during the month, including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk, the final payment for such milk shall be an amount equal to the sum of the individual payments otherwise payable for such milk pursuant to paragraph (a)(2) of this section.
                (c) If a handler has not received full payment from the market administrator pursuant to § 1033.72 by the payment date specified in paragraph (a) or (b) of this section, the handler may reduce payments pursuant to paragraphs (a) and (b) of this section, but not by more than the amount of the underpayment. The payments shall be completed on the next scheduled payment date after receipt of the balance due from the market administrator.
                (d) If a handler claims that a required payment to a producer cannot be made because the producer is deceased or cannot be located, or because the cooperative association or its lawful successor or assignee is no longer in existence, the payment shall be made to the producer-settlement fund, and in the event that the handler subsequently locates and pays the producer or a lawful claimant, or in the event that the handler no longer exists and a lawful claim is later established, the market administrator shall make the required payment from the producer-settlement fund to the handler or to the lawful claimant, as the case may be.
                (e) In making payments to producers pursuant to this section, each handler shall furnish each producer, except a producer whose milk was received from a cooperative association handler described in § 1000.9(a) or (c), a supporting statement in a form that may be retained by the recipient which shall show:
                (1) The name, address, Grade A identifier assigned by a duly constituted regulatory agency, and payroll number of the producer;
                (2) The daily and total pounds, and the month and dates such milk was received from that producer;
                (3) The total pounds of butterfat, protein, and other solids contained in the producer's milk;
                (4) The somatic cell count of the producer's milk;
                (5) The minimum rate or rates at which payment to the producer is required pursuant to the order in this part;
                (6) The rate used in making payment if the rate is other than the applicable minimum rate;
                (7) The amount, or rate per hundredweight, or rate per pound of component, and the nature of each deduction claimed by the handler; and
                (8) The net amount of payment to the producer or cooperative association.
                [64 FR 47991, Sept. 1, 1999, as amended at 65 FR 82839, Dec. 28, 2000; 68 FR 7068, Feb. 12, 2003]
              
              
                § 1033.74
                [Reserved]
              
              
                § 1033.75
                Plant location adjustments for producer milk and nonpool milk.
                For purposes of making payments for producer milk and nonpool milk, a plant location adjustment shall be determined by subtracting the Class I price specified in § 1033.51 from the Class I price at the plant's location. The difference, plus or minus as the case may be, shall be used to adjust the payments required pursuant to §§ 1033.73 and 1000.76.
              
              
                § 1033.76
                Payments by a handler operating a partially regulated distributing plant.
                See § 1000.76.
              
              
                § 1033.77
                Adjustment of accounts.
                See § 1000.77.
              
              
                § 1033.78
                Charges on overdue accounts.
                See § 1000.78.
              
            
            
              Administrative Assessment and Marketing Service Deduction
              
                § 1033.85
                Assessment for order administration.
                See § 1000.85.
              
              
                
                § 1033.86
                Deduction for marketing services.
                See § 1000.86.
              
            
          
        
        
          PARTS 1036-1050 [RESERVED]
        
        
          Pt. 1051
          PART 1051—MILK IN THE CALIFORNIA MILK MARKETING AREA
          
            
              Subpart A—Order Regulating Handling
              
                General Provisions
                Sec.
                1051.1
                General provisions.
              
              
                Definitions
                1051.2
                California marketing area.
                1051.3
                Route disposition.
                1051.4
                Plant.
                1051.5
                Distributing plant.
                1051.6
                Supply plant.
                1051.7
                Pool plant.
                1051.8
                Nonpool plant.
                1051.9
                Handler.
                1051.10
                Producer-handler.
                1051.11
                California quota program.
                1051.12
                Producer.
                1051.13
                Producer milk.
                1051.14
                Other source milk.
                1051.15
                Fluid milk product.
                1051.16
                Fluid cream product.
                1051.17
                [Reserved].
                1051.18
                Cooperative association.
                1051.19
                Commercial food processing establishment.
              
              
                Market Administrator, Continuing Obligations, and Handler Responsibilities
                1051.25
                Market administrator.
                1051.26
                Continuity and separability of provisions.
                1051.27
                Handler responsibility for records and facilities.
                1051.28
                Termination of obligations.
              
              
                Handler Reports
                1051.30
                Reports of receipts and utilization.
                1051.31
                Payroll reports.
                1051.32
                Other reports.
              
            
            
              Subpart B—Milk Pricing
              
                Classification of Milk
                1051.40
                Classes of utilization.
                1051.41
                [Reserved].
                1051.42
                Classification of transfers and diversions.
                1051.43
                General classification rules.
                1051.44
                Classification of producer milk.
                1051.45
                Market administrator's reports and announcements concerning classification.
              
              
                Class Prices
                1051.50
                Class prices, component prices, and advanced pricing factors.
                1051.51
                Class I differential and price.
                1051.52
                Adjusted Class I differentials.
                1051.53
                Announcement of class prices, component prices, and advanced pricing factors.
                1051.54
                Equivalent price.
              
              
                Producer Price Differential
                1051.60
                Handler's value of milk.
                1051.61
                Computation of producer price differential.
                1051.62
                Announcement of producer prices.
              
            
            
              Subpart C—Payments for Milk
              
                Producer Payments
                1051.70
                Producer-settlement fund.
                1051.71
                Payments to the producer-settlement fund.
                1051.72
                Payments from the producer-settlement fund.
                1051.73
                Payments to producers and to cooperative associations.
                1051.74
                [Reserved].
                1051.75
                Plant location adjustments for producer milk and nonpool milk.
                1051.76
                Payments by a handler operating a partially regulated distributing plant.
                1051.77
                Adjustment of accounts.
                1051.78
                Charges on overdue accounts.
              
              
                Administrative Assessment and Marketing Service Deduction
                1051.85
                Assessment for order administration.
                1051.86
                Deduction for marketing services.
              
            
            
              Subpart D—Miscellaneous Provisions
              1051.90
              Dates.
            
          
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Source:
            83 FR 26548, June 8, 2018, unless otherwise noted.
          
          
            Subpart A—Order Regulating Handling
            
              General Provisions
              
                § 1051.1
                General provisions.
                The terms, definitions, and provisions in part 1000 of this chapter apply to this part unless otherwise specified. In this part, all references to sections in part 1000 refer to part 1000 of this chapter.
              
            
            
              
              Definitions
              
                § 1051.2
                California marketing area.
                The marketing area means all territory within the bounds of the following states and political subdivisions, including all piers, docks, and wharves connected therewith and all craft moored thereat, and all territory occupied by government (municipal, State, or Federal) reservations, installations, institutions, or other similar establishments if any part thereof is within any of the listed states or political subdivisions:
                California
                All of the State of California.
              
              
                § 1051.3
                Route disposition.
                See § 1000.3.
              
              
                § 1051.4
                Plant.
                See § 1000.4.
              
              
                § 1051.5
                Distributing plant.
                See § 1000.5.
              
              
                § 1051.6
                Supply plant.
                See § 1000.6.
              
              
                § 1051.7
                Pool plant.
                
                  Pool plant means a plant, unit of plants, or system of plants as specified in paragraphs (a) through (f) of this section, but excluding a plant specified in paragraph (h) of this section. The pooling standards described in paragraphs (c) and (f) of this section are subject to modification pursuant to paragraph (g) of this section:
                (a) A distributing plant, other than a plant qualified as a pool plant pursuant to paragraph (b) of this section or § _____.7(b) of any other Federal milk order, from which during the month 25 percent or more of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) are disposed of as route disposition or are transferred in the form of packaged fluid milk products to other distributing plants. At least 25 percent of such route disposition and transfers must be to outlets in the marketing area.
                (b) Any distributing plant located in the marketing area which during the month processed at least 25 percent of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) into ultra-pasteurized or aseptically-processed fluid milk products.
                (c) A supply plant from which the quantity of bulk fluid milk products shipped to (and physically unloaded into) plants described in paragraph (c)(1) of this section is not less than 10 percent of the Grade A milk received from dairy farmers (except dairy farmers described in § 1051.12(b)) and handlers described in § 1000.9(c), including milk diverted pursuant to § 1051.13, subject to the following conditions:
                (1) Qualifying shipments may be made to plants described in paragraphs (c)(1)(i) through (iv) of this section, except that whenever shipping requirements are increased pursuant to paragraph (g) of this section, only shipments to pool plants described in paragraphs (a), (b), and (d) of this section shall count as qualifying shipments for the purpose of meeting the increased shipments:
                (i) Pool plants described in paragraphs (a), (b), and (d) of this section;
                (ii) Plants of producer-handlers;
                (iii) Partially regulated distributing plants, except that credit for such shipments shall be limited to the amount of such milk classified as Class I at the transferee plant; and
                (iv) Distributing plants fully regulated under other Federal orders, except that credit for shipments to such plants shall be limited to the quantity shipped to (and physically unloaded into) pool distributing plants during the month and credits for shipments to other order plants shall not include any such shipments made on the basis of agreed-upon Class II, Class III, or Class IV utilization.
                (2) Concentrated milk transferred from the supply plant to a distributing plant for an agreed-upon use other than Class I shall be excluded from the supply plant's shipments in computing the supply plant's shipping percentage.

                (d) Two or more plants operated by the same handler and located in the marketing area may qualify for pool status as a unit by meeting the total and in-area route disposition requirements of a pool distributing plant specified in paragraph (a) of this section and subject to the following additional requirements:
                (1) At least one of the plants in the unit must qualify as a pool plant pursuant to paragraph (a) of this section;
                (2) Other plants in the unit must process Class I or Class II products, using 50 percent or more of the total Grade A fluid milk products received in bulk form at such plant or diverted therefrom by the plant operator in Class I or Class II products; and
                (3) The operator of the unit has filed a written request with the market administrator prior to the first day of the month for which such status is desired to be effective. The unit shall continue from month-to-month thereafter without further notification. The handler shall notify the market administrator in writing prior to the first day of any month for which termination or any change of the unit is desired.
                (e) A system of two or more supply plants operated by one or more handlers may qualify for pooling by meeting the shipping requirements of paragraph (c) of this section in the same manner as a single plant subject to the following additional requirements:
                (1) Each plant in the system is located within the marketing area. Cooperative associations or other handlers may not use shipments pursuant to § 1000.9(c) to qualify supply plants located outside the marketing area;
                (2) The handler(s) establishing the system submits a written request to the market administrator on or before July 15 requesting that such plants qualify as a system for the period of August through July of the following year. Such request will contain a list of the plants participating in the system in the order, beginning with the last plant, in which the plants will be dropped from the system if the system fails to qualify. Each plant that qualifies as a pool plant within a system shall continue each month as a plant in the system through the following July unless the handler(s) establishing the system submits a written request to the market administrator that the plant be deleted from the system or that the system be discontinued. Any plant that has been so deleted from a system, or that has failed to qualify in any month, will not be part of any system for the remaining months through July. The handler(s) that have established a system may add a plant operated by such handler(s) to a system if such plant has been a pool plant each of the 6 prior months and would otherwise be eligible to be in a system, upon written request to the market administrator no later than the 15th day of the prior month. In the event of an ownership change or the business failure of a handler who is a participant in a system, the system may be reorganized to reflect such changes if a written request to file a new marketing agreement is submitted to the market administrator; and
                (3) If a system fails to qualify under the requirements of this paragraph (e), the handler responsible for qualifying the system shall notify the market administrator which plant or plants will be deleted from the system so that the remaining plants may be pooled as a system. If the handler fails to do so, the market administrator shall exclude one or more plants, beginning at the bottom of the list of plants in the system and continuing up the list as necessary until the deliveries are sufficient to qualify the remaining plants in the system.
                (f) Any distributing plant, located within the marketing area as described in § 1051.2:

                (1) From which there is route disposition and/or transfers of packaged fluid milk products in any non-federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk, provided that 25 percent or more of the total quantity of fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) is disposed of as route disposition and/or is transferred in the form of packaged fluid milk products to other plants. At least 25 percent of such route disposition and/or transfers, in aggregate, are in any non-federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk. Subject to the following exclusions:
                (i) The plant is described in paragraph (a), (b), or (e) of this section;
                (ii) The plant is subject to the pricing provisions of a State-operated milk pricing plan which provides for the payment of minimum class prices for raw milk;
                (iii) The plant is described in § 1000.8(a) or (e); or
                (iv) A producer-handler described in § 1051.10 with less than three million pounds during the month of route disposition and/or transfers of packaged fluid milk products to other plants.
                (2) [Reserved]
                (g) The applicable shipping percentages of paragraphs (c) and (e) of this section and § 1051.13(d)(2) and (3) may be increased or decreased, for all or part of the marketing area, by the market administrator if the market administrator finds that such adjustment is necessary to encourage needed shipments or to prevent uneconomic shipments. Before making such a finding, the market administrator shall investigate the need for adjustment either on the market administrator's own initiative or at the request of interested parties if the request is made in writing at least 15 days prior to the month for which the requested revision is desired effective. If the investigation shows that an adjustment of the shipping percentages might be appropriate, the market administrator shall issue a notice stating that an adjustment is being considered and invite data, views, and arguments. Any decision to revise an applicable shipping or diversion percentage must be issued in writing at least one day before the effective date.
                (h) The term pool plant shall not apply to the following plants:
                (1) A producer-handler as defined under any Federal order;
                (2) An exempt plant as defined in § 1000.8(e);
                (3) A plant located within the marketing area and qualified pursuant to paragraph (a) of this section which meets the pooling requirements of another Federal order, and from which more than 50 percent of its route disposition has been in the other Federal order marketing area for 3 consecutive months;
                (4) A plant located outside any Federal order marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of another Federal order and has had greater route disposition in such other Federal order's marketing area for 3 consecutive months;
                (5) A plant located in another Federal order marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of such other Federal order and does not have a majority of its route disposition in this marketing area for 3 consecutive months, or if the plant is required to be regulated under such other Federal order without regard to its route disposition in any other Federal order marketing area;
                (6) A plant qualified pursuant to paragraph (c) of this section which also meets the pooling requirements of another Federal order and from which greater qualifying shipments are made to plants regulated under the other Federal order than are made to plants regulated under the order in this part, or the plant has automatic pooling status under the other Federal order; and
                (7) That portion of a regulated plant designated as a nonpool plant that is physically separate and operated separately from the pool portion of such plant. The designation of a portion of a regulated plant as a nonpool plant must be requested in advance and in writing by the handler and must be approved by the market administrator.

                (i) Any plant that qualifies as a pool plant in each of the immediately preceding 3 months pursuant to paragraph (a) of this section or the shipping percentages in paragraph (c) of this section that is unable to meet such performance standards for the current month because of unavoidable circumstances determined by the market administrator to be beyond the control of the handler operating the plant, such as a natural disaster (ice storm, wind storm, flood, fire, earthquake, breakdown of equipment, or work stoppage, shall be considered to have met the minimum performance standards during the period of such unavoidable circumstances, but such relief shall not be granted for more than 2 consecutive months.
              
              
                § 1051.8
                Nonpool plant.
                See § 1000.8.
              
              
                § 1051.9
                Handler.
                See § 1000.9.
              
              
                § 1051.10
                Producer-handler.
                
                  Producer-handler means a person who operates a dairy farm and a distributing plant from which there is route disposition in the marketing area, from which total route disposition and packaged sales of fluid milk products to other plants during the month does not exceed 3 million pounds, and who the market administrator has designated a producer-handler after determining that all of the requirements of this section have been met.
                (a) Requirements for designation. Designation of any person as a producer-handler by the market administrator shall be contingent upon meeting the conditions set forth in paragraphs (a)(1) through (5) of this section. Following the cancellation of a previous producer-handler designation, a person seeking to have their producer-handler designation reinstated must demonstrate that these conditions have been met for the preceding month:
                (1) The care and management of the dairy animals and the other resources and facilities designated in paragraph (b)(1) of this section necessary to produce all Class I milk handled (excluding receipts from handlers fully regulated under any Federal order) are under the complete and exclusive control, ownership, and management of the producer-handler and are operated as the producer-handler's own enterprise and at its sole risk.
                (2) The plant operation designated in paragraph (b)(2) of this section at which the producer-handler processes and packages, and from which it distributes, its own milk production is under the complete and exclusive control, ownership, and management of the producer-handler and is operated as the producer-handler's own enterprise and at its sole risk.
                (3) The producer-handler neither receives at its designated milk production resources and facilities nor receives, handles, processes, or distributes at or through any of its designated milk handling, processing, or distributing resources and facilities other source milk products for reconstitution into fluid milk products or fluid milk products derived from any source other than:
                (i) Its designated milk production resources and facilities (own farm production);
                (ii) Pool handlers and plants regulated under any Federal order within the limitation specified in paragraph (c)(2) of this section; or
                (iii) Nonfat milk solids which are used to fortify fluid milk products.
                (4) The producer-handler is neither directly nor indirectly associated with the business control or management of, nor has a financial interest in, another handler's operation; nor is any other handler so associated with the producer-handler's operation.
                (5) No milk produced by the herd(s) or on the farm(s) that supplies milk to the producer-handler's plant operation is:
                (i) Subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing program under the authority of a State government maintaining marketwide pooling of returns; or
                (ii) Marketed in any part as Class I milk to the non-pool distributing plant of any other handler.
                (b) Designation of resources and facilities. Designation of a person as a producer-handler shall include the determination of what shall constitute milk production, handling, processing, and distribution resources and facilities, all of which shall be considered an integrated operation, under the sole and exclusive ownership of the producer-handler.

                (1) Milk production resources and facilities shall include all resources and facilities (milking herd(s), buildings housing such herd(s), and the land on which such buildings are located) used for the production of milk which are solely owned, operated, and which the producer-handler has designated as a source of milk supply for the producer-handler's plant operation. However, for purposes of this paragraph (b)(1), any such milk production resources and facilities which do not constitute an actual or potential source of milk supply for the producer-handler's operation shall not be considered a part of the producer-handler's milk production resources and facilities.
                (2) Milk handling, processing, and distribution resources and facilities shall include all resources and facilities (including store outlets) used for handling, processing, and distributing fluid milk products which are solely owned by, and directly operated or controlled by the producer-handler or in which the producer-handler in any way has an interest, including any contractual arrangement, or over which the producer-handler directly or indirectly exercises any degree of management control.
                (3) All designations shall remain in effect until canceled pursuant to paragraph (c) of this section.
                (c) Cancellation. The designation as a producer-handler shall be canceled upon determination by the market administrator that any of the requirements of paragraphs (a)(1) through (5) of this section are not continuing to be met, or under any of the conditions described in paragraph (c)(1), (2), or (3) of this section. Cancellation of a producer-handler's status pursuant to this paragraph (c) shall be effective on the first day of the month following the month in which the requirements were not met or the conditions for cancellation occurred.
                (1) Milk from the milk production resources and facilities of the producer-handler, designated in paragraph (b)(1) of this section, is delivered in the name of another person as producer milk to another handler.
                (2) The producer-handler handles fluid milk products derived from sources other than the milk production facilities and resources designated in paragraph (b)(1) of this section, except that it may receive at its plant, or acquire for route disposition, fluid milk products from fully regulated plants and handlers under any Federal order if such receipts do not exceed 150,000 pounds monthly. This limitation shall not apply if the producer-handler's own-farm production is less than 150,000 pounds during the month.
                (3) Milk from the milk production resources and facilities of the producer-handler is subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing plan operating under the authority of a State government.
                (d) Public announcement. The market administrator shall publicly announce:
                (1) The name, plant location(s), and farm location(s) of persons designated as producer-handlers;
                (2) The names of those persons whose designations have been cancelled; and
                (3) The effective dates of producer-handler status or loss of producer-handler status for each. Such announcements shall be controlling with respect to the accounting at plants of other handlers for fluid milk products received from any producer-handler.
                (e) Burden of establishing and maintaining producer-handler status. The burden rests upon the handler who is designated as a producer-handler to establish through records required pursuant to § 1000.27 that the requirements set forth in paragraph (a) of this section have been and are continuing to be met, and that the conditions set forth in paragraph (c) of this section for cancellation of the designation do not exist.
                (f) Payments subject to Order 1131. Any producer-handler with Class I route dispositions and/or transfers of packaged fluid milk products in the marketing area described in § 1131.2 of this chapter shall be subject to payments into the Order 1131 producer settlement fund on such dispositions pursuant to § 1000.76(a) and payments into the Order 1131 administrative fund, provided such dispositions are less than three million pounds in the current month and such producer-handler had total Class I route dispositions and/or transfers of packaged fluid milk products from own farm production of three million pounds or more the previous month. If the producer-handler has Class I route dispositions and/or transfers of packaged fluid milk products into the marketing area described in § 1131.2 of this chapter of three million pounds or more during the current month, such producer-handler shall be subject to the provisions described in § 1131.7 of this chapter or § 1000.76(a).
              
              
                
                § 1051.11
                California quota program.
                
                  California Quota Program means the applicable provisions of the California Food and Agriculture Code, and related provisions of the pooling plan administered by the California Department of Food and Agriculture (CDFA).
              
              
                § 1051.12
                Producer.

                (a) Except as provided in paragraph (b) of this section, producer means any person who produces milk approved by a duly constituted regulatory agency for fluid consumption as Grade A milk and whose milk is:
                (1) Received at a pool plant directly from the producer or diverted by the plant operator in accordance with § 1051.13; or
                (2) Received by a handler described in § 1000.9(c).
                (b) Producer shall not include:
                (1) A producer-handler as defined in any Federal order;
                (2) A dairy farmer whose milk is received at an exempt plant, excluding producer milk diverted to the exempt plant pursuant to § 1051.13(d);
                (3) A dairy farmer whose milk is received by diversion at a pool plant from a handler regulated under another Federal order if the other Federal order designates the dairy farmer as a producer under that order and that milk is allocated by request to a utilization other than Class I; and
                (4) A dairy farmer whose milk is reported as diverted to a plant fully regulated under another Federal order with respect to that portion of the milk so diverted that is assigned to Class I under the provisions of such other order.
              
              
                § 1051.13
                Producer milk.

                Except as provided for in paragraph (e) of this section, producer milk means the skim milk (or the skim equivalent of components of skim milk), including nonfat components, and butterfat in milk of a producer that is:
                (a) Received by the operator of a pool plant directly from a producer or a handler described in § 1000.9(c). All milk received pursuant to this paragraph (a) shall be priced at the location of the plant where it is first physically received;
                (b) Received by a handler described in § 1000.9(c) in excess of the quantity delivered to pool plants;
                (c) Diverted by a pool plant operator to another pool plant. Milk so diverted shall be priced at the location of the plant to which diverted; or
                (d) Diverted by the operator of a pool plant or a cooperative association described in § 1000.9(c) to a nonpool plant located in the States of California, Arizona, Nevada, or Oregon, subject to the following conditions:
                (1) Milk of a dairy farmer shall not be eligible for diversion unless at least one day's production of such dairy farmer is physically received as producer milk at a pool plant during the first month the dairy farmer is a producer. If a dairy farmer loses producer status under the order in this part (except as a result of a temporary loss of Grade A approval or as a result of the handler of the dairy farmer's milk failing to pool the milk under any order), the dairy farmer's milk shall not be eligible for diversion unless at least one day's production of the dairy farmer has been physically received as producer milk at a pool plant during the first month the dairy farmer is re-associated with the market;
                (2) The quantity of milk diverted by a handler described in § 1000.9(c) may not exceed 90 percent of the producer milk receipts reported by the handler pursuant to § 1051.30(c) provided that not less than 10 percent of such receipts are delivered to plants described in § 1051.7(c)(1)(i) through (iii). These percentages are subject to any adjustments that may be made pursuant to § 1051.7(g); and
                (3) The quantity of milk diverted to nonpool plants by the operator of a pool plant described in § 1051.7(a), (b) or (d) may not exceed 90 percent of the Grade A milk received from dairy farmers (except dairy farmers described in § 1051.12(b)) including milk diverted pursuant to this section. These percentages are subject to any adjustments that may be made pursuant to § 1051.7(g).

                (4) Diverted milk shall be priced at the location of the plant to which diverted.
                
                (e) Producer milk shall not include milk of a producer that is subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing program imposed under the authority of a State government maintaining marketwide pooling of returns.
                (f) The quantity of milk reported by a handler pursuant to either § 1051.30(a)(1) or (c)(1) for April through February may not exceed 125 percent, and for March may not exceed 135 percent, of the producer milk receipts pooled by the handler during the prior month. Milk diverted to nonpool plants reported in excess of this limit shall be removed from the pool. Milk in excess of this limit received at pool plants, other than pool distributing plants, shall be classified pursuant to § 1000.44(a)(3)(v) and (b). The handler must designate, by producer pick-up, which milk is to be removed from the pool. If the handler fails to provide this information, the market administrator will make the determination. The following provisions apply:
                (1) Milk shipped to and physically received at pool distributing plants in excess of the previous month's pooled volume shall not be subject to the 125 or 135 percent limitation;
                (2) Producer milk qualified pursuant to § _____.13 of any other Federal Order and continuously pooled in any Federal Order for the previous six months shall not be included in the computation of the 125 or 135 percent limitation;
                (3) The market administrator may waive the 125 or 135 percent limitation:
                (i) For a new handler on the order, subject to the provisions of paragraph (f)(4) of this section; or
                (ii) For an existing handler with significantly changed milk supply conditions due to unusual circumstances; and
                (4) A bloc of milk may be considered ineligible for pooling if the market administrator determines that handlers altered the reporting of such milk for the purpose of evading the provisions of this paragraph (f).
              
              
                § 1051.14
                Other source milk.
                See § 1000.14.
              
              
                § 1051.15
                Fluid milk product.
                See § 1000.15.
              
              
                § 1051.16
                Fluid cream product.
                See § 1000.16.
              
              
                § 1051.17
                [Reserved]
              
              
                § 1051.18
                Cooperative association.
                See § 1000.18.
              
              
                § 1051.19
                Commercial food processing establishment.
                See § 1000.19.
              
            
            
              Market Administrator, Continuing Obligations, and Handler Responsibilities
              
                § 1051.25
                Market administrator.
                See § 1000.25.
              
              
                § 1051.26
                Continuity and separability of provisions.
                See § 1000.26.
              
              
                § 1051.27
                Handler responsibility for records and facilities.
                See § 1000.27.
              
              
                § 1051.28
                Termination of obligations.
                See § 1000.28.
              
            
            
              Handler Reports
              
                § 1051.30
                Reports of receipts and utilization.
                Each handler shall report monthly so that the market administrator's office receives the report on or before the 9th day after the end of the month, in the detail and on the prescribed forms, as follows:
                (a) Each handler that operates a pool plant shall report for each of its operations the following information:
                (1) Product pounds, pounds of butterfat, pounds of protein, and pounds of solids-not-fat other than protein (other solids) contained in or represented by:
                (i) Receipts of producer milk, including producer milk diverted by the reporting handler, from sources other than handlers described in § 1000.9(c); and
                (ii) Receipts of milk from handlers described in § 1000.9(c);

                (2) Product pounds and pounds of butterfat contained in:
                
                (i) Receipts of fluid milk products and bulk fluid cream products from other pool plants;
                (ii) Receipts of other source milk; and
                (iii) Inventories at the beginning and end of the month of fluid milk products and bulk fluid cream products;
                (3) The utilization or disposition of all milk and milk products required to be reported pursuant to this paragraph (a); and
                (4) Such other information with respect to the receipts and utilization of skim milk, butterfat, milk protein, and other nonfat solids as the market administrator may prescribe.
                (b) Each handler operating a partially regulated distributing plant shall report with respect to such plant in the same manner as prescribed for reports required by paragraph (a) of this section. Receipts of milk that would have been producer milk if the plant had been fully regulated shall be reported in lieu of producer milk. The report shall show also the quantity of any reconstituted skim milk in route disposition in the marketing area.
                (c) Each handler described in § 1000.9(c) shall report:
                (1) The product pounds, pounds of butterfat, pounds of protein, pounds of solids-not-fat other than protein (other solids) contained in receipts of milk from producers; and
                (2) The utilization or disposition of such receipts.
                (d) Each handler not specified in paragraphs (a) through (c) of this section shall report with respect to its receipts and utilization of milk and milk products in such manner as the market administrator may prescribe.
              
              
                § 1051.31
                Payroll reports.
                (a) On or before the 20th day after the end of each month, each handler that operates a pool plant pursuant to § 1051.7 and each handler described in § 1000.9(c) shall report to the market administrator its producer payroll for the month, in the detail prescribed by the market administrator, showing for each producer the information described in § 1051.73(f).
                (b) Each handler operating a partially regulated distributing plant who elects to make payment pursuant to § 1000.76(b) shall report for each dairy farmer who would have been a producer if the plant had been fully regulated in the same manner as prescribed for reports required by paragraph (a) of this section.
              
              
                § 1051.32
                Other reports.
                In addition to the reports required pursuant to §§ 1051.30 and 1051.31, each handler shall report any information the market administrator deems necessary to verify or establish each handler's obligation under the order.
              
            
          
          
            Subpart B—Milk Pricing
            
              Classification of Milk
              
                § 1051.40
                Classes of utilization.
                See § 1000.40.
              
              
                § 1051.41
                [Reserved]
              
              
                § 1051.42
                Classification of transfers and diversions.
                See § 1000.42.
              
              
                § 1051.43
                General classification rules.
                See § 1000.43.
              
              
                § 1051.44
                Classification of producer milk.
                See § 1000.44.
              
              
                § 1051.45
                Market administrator's reports and announcements concerning classification.
                See § 1000.45.
              
            
            
              Class Prices
              
                § 1051.50
                Class prices, component prices, and advanced pricing factors.
                See § 1000.50.
              
              
                § 1051.51
                Class I differential and price.
                The Class I differential shall be the differential established for Los Angeles County, California, which is reported in § 1000.52. The Class I price shall be the price computed pursuant to § 1000.50(a) for Los Angeles County, California.
              
              
                § 1051.52
                Adjusted Class I differentials.
                See § 1000.52.
              
              
                
                § 1051.53
                Announcement of class prices, component prices, and advanced pricing factors.
                See § 1000.53.
              
              
                § 1051.54
                Equivalent price.
                See § 1000.54.
              
            
            
              Producer Price Differential
              
                § 1051.60
                Handler's value of milk.
                For the purpose of computing a handler's obligation for producer milk, the market administrator shall determine for each month the value of milk of each handler with respect to each of the handler's pool plants and of each handler described in § 1000.9(c) with respect to milk that was not received at a pool plant by adding the amounts computed in paragraphs (a) through (h) of this section and subtracting from that total amount the values computed in paragraphs (i) and (j) of this section. Unless otherwise specified, the skim milk, butterfat, and the combined pounds of skim milk and butterfat referred to in this section shall result from the steps set forth in § 1000.44(a), (b), and (c), respectively, and the nonfat components of producer milk in each class shall be based upon the proportion of such components in producer skim milk. Receipts of nonfluid milk products that are distributed as labeled reconstituted milk for which payments are made to the producer-settlement fund of another Federal order under § 1000.76(a)(4) or (d) shall be excluded from pricing under this section.
                (a) Class I value. (1) Multiply the hundredweight of skim milk in Class I by the Class I skim milk price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class I by the Class I butterfat price; and
                (b) Class II value. (1) Multiply the pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class II times the Class II butterfat price.
                (c) Class III value. (1) Multiply the pounds of protein in Class III skim milk by the protein price;
                (2) Add an amount obtained by multiplying the pounds of other solids in Class III skim milk by the other solids price; and
                (3) Add an amount obtained by multiplying the pounds of butterfat in Class III by the butterfat price.
                (d) Class IV value. (1) Multiply the pounds of nonfat solids in Class IV skim milk by the nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class IV by the butterfat price.
                (e) Classification of overage. Multiply the pounds of skim milk and butterfat overage assigned to each class pursuant to § 1000.44(a)(11) and the corresponding step of § 1000.44(b) by the skim milk prices and butterfat prices applicable to each class.
                (f) Reclassification of inventory. Multiply the difference between the current month's Class I, II, or III price, as the case may be, and the Class IV price for the preceding month and by the hundredweight of skim milk and butterfat subtracted from Class I, II, or III, respectively, pursuant to § 1000.44(a)(7) and the corresponding step of § 1000.44(b).
                (g) Class I calculation applicable to unregulated milk. Multiply the difference between the Class I price applicable at the location of the pool plant and the Class IV price by the hundredweight of skim milk and butterfat assigned to Class I pursuant to § 1000.43(d) and the hundredweight of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(3)(i) through (vi) and the corresponding step of § 1000.44(b), excluding receipts of bulk fluid cream products from plants regulated under other Federal orders and bulk concentrated fluid milk products from pool plants, plants regulated under other Federal orders, and unregulated supply plants.
                (h) Class I calculation applicable to unregulated supply plant milk. Multiply the difference between the Class I price applicable at the location of the nearest unregulated supply plants from which an equivalent volume was received and the Class III price by the pounds of skim milk and butterfat in receipts of concentrated fluid milk products assigned to Class I pursuant to §§ 1000.43(d) and 1000.44(a)(3)(i) and the corresponding step of § 1000.44(b) and the pounds of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(8) and the corresponding step of § 1000.44(b), excluding such skim milk and butterfat in receipts of fluid milk products from an unregulated supply plant to the extent that an equivalent amount of skim milk or butterfat disposed of to such plant by handlers fully regulated under any Federal milk order is classified and priced as Class I milk and is not used as an offset for any other payment obligation under any order.
                (i) Calculation of nonfluid milk receipts for reconstitution. For reconstituted milk made from receipts of nonfluid milk products, multiply $1.00 (but not more than the difference between the Class I price applicable at the location of the pool plant and the Class IV price) by the hundredweight of skim milk and butterfat contained in receipts of nonfluid milk products that are allocated to Class I use pursuant to § 1000.43(d).
              
              
                § 1051.61
                Computation of producer price differential.
                For each month the market administrator shall compute a producer price differential per hundredweight. The report of any handler who has not made payments required pursuant to § 1051.71 for the preceding month shall not be included in the computation of the producer price differential, and such handler's report shall not be included in the computation for succeeding months until the handler has made full payment of outstanding monthly obligations. Subject to the conditions of this introductory text, the market administrator shall compute the producer price differential in the following manner:
                (a) Combine into one total the values computed pursuant to § 1051.60 for all handlers required to file reports prescribed in § 1051.30;
                (b) Subtract the total values obtained by multiplying each handler's total pounds of protein, other solids, and butterfat contained in the milk for which an obligation was computed pursuant to § 1051.60 by the protein price, other solids price, and the butterfat price, respectively;
                (c) Add an amount equal to the minus location adjustments and subtract an amount equal to the plus location adjustments computed pursuant to § 1051.75;
                (d) Add an amount equal to not less than one-half of the unobligated balance in the producer-settlement fund;
                (e) Divide the resulting amount by the sum of the following for all handlers included in these computations:
                (1) The total hundredweight of producer milk; and
                (2) The total hundredweight for which a value is computed pursuant to § 1051.60(i); and
                (f) Subtract not less than 4 cents nor more than 5 cents from the price computed pursuant to paragraph (e) of this section. The result shall be known as the producer price differential for the month.
              
              
                § 1051.62
                Announcement of producer prices.
                On or before the 14th day after the end of each month, the market administrator shall announce publicly the following prices and information:
                (a) The producer price differential;
                (b) The protein price;
                (c) The nonfat solids price;
                (d) The other solids price;
                (e) The butterfat price;
                (f) The average butterfat, nonfat solids, protein and other solids content of producer milk; and
                (g) The statistical uniform price for milk containing 3.5 percent butterfat, computed by combining the Class III price and the producer price differential.
              
            
          
          
            Subpart C—Payments for Milk
            
              Producer Payments
              
                § 1051.70
                Producer-settlement fund.
                See § 1000.70.
              
              
                § 1051.71
                Payments to the producer-settlement fund.

                Each handler shall make payment to the producer-settlement fund in a manner that provides receipt of the funds by the market administrator no later than the 16th day after the end of the month (except as provided in § 1000.90). Payment shall be the amount, if any, by which the amount specified in paragraph (a) of this section exceeds the amount specified in paragraph (b) of this section:
                (a) The total value of milk to the handler for the month as determined pursuant to § 1051.60.
                (b) The sum of:
                (1) An amount obtained by multiplying the total hundredweight of producer milk as determined pursuant to § 1000.44(c) by the producer price differential as adjusted pursuant to § 1051.75;
                (2) An amount obtained by multiplying the total pounds of protein, other solids, and butterfat contained in producer milk by the protein, other solids, and butterfat prices respectively; and
                (3) An amount obtained by multiplying the pounds of skim milk and butterfat for which a value was computed pursuant to § 1051.60(i) by the producer price differential as adjusted pursuant to § 1051.75 for the location of the plant from which received.
              
              
                § 1051.72
                Payments from the producer-settlement fund.
                No later than the 18th day after the end of each month (except as provided in § 1000.90), the market administrator shall pay to each handler the amount, if any, by which the amount computed pursuant to § 1051.71(b) exceeds the amount computed pursuant to § 1051.71(a). If, at such time, the balance in the producer-settlement fund is insufficient to make all payments pursuant to this section, the market administrator shall reduce uniformly such payments and shall complete the payments as soon as the funds are available.
              
              
                § 1051.73
                Payments to producers and to cooperative associations.
                (a) Handler payment responsibility. Each handler shall pay each producer for producer milk for which payment is not made to a cooperative association pursuant to paragraph (b) of this section, as follows:
                (1) Partial payment. For each producer who has not discontinued shipments as of the date of this partial payment, payment shall be made so that it is received by each producer on or before the last day of the month (except as provided in § 1000.90) for milk received during the first 15 days of the month from the producer at not less than the lowest announced class price for the preceding month, less proper deductions authorized in writing by the producer.
                (2) Final payment. For milk received during the month, payment shall be made so that it is received by each producer no later than the 19th day after the end of the month (except as provided in § 1000.90) in an amount not less than the sum of:
                (i) The hundredweight of producer milk received times the producer price differential for the month as adjusted pursuant to § 1051.75;
                (ii) The pounds of butterfat received times the butterfat price for the month;
                (iii) The pounds of protein received times the protein price for the month;
                (iv) The pounds of other solids received times the other solids price for the month;
                (v) Less any payment made pursuant to paragraph (a)(1) of this section;
                (vi) Less proper deductions authorized in writing by such producer, and plus or minus adjustments for errors in previous payments to such producer subject to approval by the market administrator;
                (vii) Less deductions for marketing services pursuant to § 1000.86; and
                (viii) Less deductions authorized by CDFA for the California Quota Program pursuant to § 1051.11.
                (b) Payments for milk received from cooperative association members. On or before the day prior to the dates specified in paragraphs (a)(1) and (2) of this section (except as provided in § 1000.90), each handler shall pay to a cooperative association for milk from producers who market their milk through the cooperative association and who have authorized the cooperative to collect such payments on their behalf an amount equal to the sum of the individual payments otherwise payable for such producer milk pursuant to paragraphs (a)(1) and (2) of this section.
                (c) Payment for milk received from cooperative association pool plants or from cooperatives as handlers pursuant to § 1000.9(c). On or before the day prior to the dates specified in paragraphs (a)(1) and (2) of this section (except as provided in § 1000.90), each handler who receives fluid milk products at its plant from a cooperative association in its capacity as the operator of a pool plant or who receives milk from a cooperative association in its capacity as a handler pursuant to § 1000.9(c), including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk, shall pay the cooperative for such milk as follows:
                (1) For bulk fluid milk products and bulk fluid cream products received from a cooperative association in its capacity as the operator of a pool plant and for milk received from a cooperative association in its capacity as a handler pursuant to § 1000.9(c) during the first 15 days of the month, at not less than the lowest announced class prices per hundredweight for the preceding month;
                (2) For the total quantity of bulk fluid milk products and bulk fluid cream products received from a cooperative association in its capacity as the operator of a pool plant, at not less than the total value of such products received from the association's pool plants, as determined by multiplying the respective quantities assigned to each class under § 1000.44, as follows:
                (i) The hundredweight of Class I skim milk times the Class I skim milk price for the month plus the pounds of Class I butterfat times the Class I butterfat price for the month. The Class I price to be used shall be that price effective at the location of the receiving plant;
                (ii) The pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price;
                (iii) The pounds of butterfat in Class II times the Class II butterfat price;
                (iv) The pounds of nonfat solids in Class IV times the nonfat solids price;
                (v) The pounds of butterfat in Class III and Class IV milk times the butterfat price;
                (vi) The pounds of protein in Class III milk times the protein price;
                (vii) The pounds of other solids in Class III milk times the other solids price; and
                (viii) Add together the amounts computed in paragraphs (c)(2)(i) through (vii) of this section and from that sum deduct any payment made pursuant to paragraph (c)(1) of this section; and
                (3) For the total quantity of milk received during the month from a cooperative association in its capacity as a handler under § 1000.9(c) as follows:
                (i) The hundredweight of producer milk received times the producer price differential as adjusted pursuant to § 1051.75;
                (ii) The pounds of butterfat received times the butterfat price for the month;
                (iii) The pounds of protein received times the protein price for the month;
                (iv) The pounds of other solids received times the other solids price for the month; and
                (v) Add together the amounts computed in paragraphs (c)(3)(i) through (v) of this section and from that sum deduct any payment made pursuant to paragraph (c)(1) of this section.
                (d) Handler underpayment proration. If a handler has not received full payment from the market administrator pursuant to § 1051.72 by the payment date specified in paragraph (a), (b), or (c) of this section, the handler may reduce pro rata its payments to producers or to the cooperative association (with respect to receipts described in paragraph (b) of this section, prorating the underpayment to the volume of milk received from the cooperative association in proportion to the total milk received from producers by the handler), but not by more than the amount of the underpayment. The payments shall be completed on the next scheduled payment date after receipt of the balance due from the market administrator.
                (e) Payments to missing or deceased producers. If a handler claims that a required payment to a producer cannot be made because the producer is deceased or cannot be located, or because the cooperative association or its lawful successor or assignee is no longer in existence, the payment shall be made to the producer-settlement fund, and in the event that the handler subsequently locates and pays the producer or a lawful claimant, or in the event that the handler no longer exists and a lawful claim is later established, the market administrator shall make the required payment from the producer-settlement fund to the handler or to the lawful claimant, as the case may be.
                (f) Producer payment record. In making payments to producers pursuant to this section, each handler shall furnish each producer, except a producer whose milk was received from a cooperative association handler described in § 1000.9(a) or (c), a supporting statement in a form that may be retained by the recipient which shall show:
                (1) The name, address, Grade A identifier assigned by a duly constituted regulatory agency, and payroll number of the producer;
                (2) The daily and total pounds, and the month and dates such milk was received from that producer;
                (3) The total pounds of butterfat, protein, and other solids contained in the producer's milk;
                (4) The minimum rate or rates at which payment to the producer is required pursuant to the order in this part;
                (5) The rate used in making payment if the rate is other than the applicable minimum rate;
                (6) The amount, or rate per hundredweight, or rate per pound of component, and the nature of each deduction claimed by the handler; and
                (7) The net amount of payment to the producer or cooperative association.
              
              
                § 1051.74
                [Reserved]
              
              
                § 1051.75
                Plant location adjustments for producer milk and nonpool milk.
                For purposes of making payments for producer milk and nonpool milk, a plant location adjustment shall be determined by subtracting the Class I price specified in § 1051.51 from the Class I price at the plant's location. The difference, plus or minus as the case may be, shall be used to adjust the payments required pursuant to §§ 1051.73 and 1000.76.
              
              
                § 1051.76
                Payments by a handler operating a partially regulated distributing plant.
                See § 1000.76.
              
              
                § 1051.77
                Adjustment of accounts.
                See § 1000.77.
              
              
                § 1051.78
                Charges on overdue accounts.
                See § 1000.78.
              
            
            
              Administrative Assessment and Marketing Service Deduction
              
                § 1051.85
                Assessment for order administration.
                On or before the payment receipt date specified under § 1051.71, each handler shall pay to the market administrator its pro rata share of the expense of administration of the order at a rate specified by the market administrator that is no more than 8 cents per hundredweight with respect to:
                (a) Receipts of producer milk (including the handler's own production) other than such receipts by a handler described in § 1000.9(c) that were delivered to pool plants of other handlers;
                (b) Receipts from a handler described in § 1000.9(c);
                (c) Receipts of concentrated fluid milk products from unregulated supply plants and receipts of nonfluid milk products assigned to Class I use pursuant to § 1000.43(d) and other source milk allocated to Class I pursuant to § 1000.44(a)(3) and (8) and the corresponding steps of § 1000.44(b), except other source milk that is excluded from the computations pursuant to § 1051.60(h) and (i); and
                (d) Route disposition in the marketing area from a partially regulated distributing plant that exceeds the skim milk and butterfat subtracted pursuant to § 1000.76(a)(1)(i) and (ii).
              
              
                § 1051.86
                Deduction for marketing services.
                See § 1000.86.
              
            
          
          
            Subpart D—Miscellaneous Provisions
            
              § 1051.90
              Dates.
              See § 1000.90.
            
          
        
        
          PARTS 1052-1120 [RESERVED]
          
        
        
          Pt. 1124
          PART 1124—MILK IN THE PACIFIC NORTHWEST MARKETING AREA
          
            
              Subpart—Order Regulating Handling
              
                General Provisions
                Sec.
                1124.1
                General provisions.
              
              
                Definitions
                1124.2
                Pacific Northwest marketing area.
                1124.3
                Route disposition.
                1124.4
                Plant.
                1124.5
                Distributing plant.
                1124.6
                Supply plant.
                1124.7
                Pool plant.
                1124.8
                Nonpool plant.
                1124.9
                Handler.
                1124.10
                Producer-handler.
                1124.11
                Cooperative reserve supply unit.
                1124.12
                Producer.
                1124.13
                Producer milk.
                1124.14
                Other source milk.
                1124.15
                Fluid milk product.
                1124.16
                Fluid cream product.
                1124.17
                [Reserved]
                1124.18
                Cooperative association.
                1124.19
                Commercial food processing establishment.
              
              
                Handler Reports
                1124.30
                Reports of receipts and utilization.
                1124.31
                Payroll reports.
                1124.32
                Other reports.
              
              
                Classification of Milk
                1124.40
                Classes of utilization.
                1124.41
                [Reserved]
                1124.42
                Classification of transfers and diversions.
                1124.43
                General classification rules.
                1124.44
                Classification of producer milk.
                1124.45
                Market administrator's reports and announcements concerning classification.
              
              
                Class Prices
                1124.50
                Class prices, component prices, and advanced pricing factors.
                1124.51
                Class I differential and price.
                1124.52
                Adjusted Class I differentials.
                1124.53
                Announcement of class prices, component prices, and advanced pricing factors.
                1124.54
                Equivalent price.
              
              
                Producer Price Differential
                1124.60
                Handler's value of milk.
                1124.61
                Computation of producer price differential.
                1124.62
                Announcement of producer prices.
              
              
                Payments for Milk
                1124.70
                Producer-settlement fund.
                1124.71
                Payments to the producer-settlement fund.
                1124.72
                Payments from the producer-settlement fund.
                1124.73
                Payments to producers and to cooperative associations.
                1124.74
                [Reserved]
                1124.75
                Plant location adjustments for producer milk and nonpool milk.
                1124.76
                Payments by a handler operating a partially regulated distributing plant.
                1124.77
                Adjustment of accounts.
                1124.78
                Charges on overdue accounts.
              
              
                Administrative Assessment and Marketing Service Deduction
                1124.85
                Assessment for order administration.
                1124.86
                Deduction for marketing services.
              
            
          
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Source:
            64 FR 47998, Sept. 1, 1999, unless otherwise noted.
          
          
            Subpart—Order Regulating Handling
            
              General Provisions
              
                § 1124.1
                General provisions.
                The terms, definitions, and provisions in part 1000 of this chapter apply to this part 1124. In this part 1124, all references to sections in part 1000 refer to part 1000 of this chapter.
              
            
            
              Definitions
              
                § 1124.2
                Pacific Northwest marketing area.
                The marketing area means all territory within the bounds of the following states and political subdivisions, including all piers, docks, and wharves connected therewith and all craft moored thereat, and all territory occupied by government (municipal, State, or Federal) reservations, installations, institutions, or other similar establishments if any part thereof is within any of the listed states or political subdivisions:
                
                  Idaho Counties
                  Benewah, Bonner, Boundary, Kootenai, Latah, and Shoshone.
                  Oregon Counties

                  Benton, Clackamas, Clatsop, Columbia, Coos, Crook, Curry, Deschutes, Douglas, Gilliam, Hood River, Jackson, Jefferson, Josephine, Klamath, Lake, Lane, Lincoln, Linn, Marion, Morrow, Multnomah, Polk, Sherman, Tillamook, Umatilla, Wasco, Washington, Wheeler, and Yamhill.
                  Washington
                  All of the State of Washington.
                
              
              
                § 1124.3
                Route disposition.
                See § 1000.3.
              
              
                § 1124.4
                Plant.
                See § 1000.4.
              
              
                § 1124.5
                Distributing plant.
                See § 1000.5.
              
              
                § 1124.6
                Supply plant.
                See § 1000.6.
              
              
                § 1124.7
                Pool plant.
                
                  Pool plant means a plant, unit of plants, or a system of plants as specified in paragraphs (a) through (f) of this section, but excluding a plant specified in paragraph (h) of this section. The pooling standards described in paragraph (c) of this section are subject to modification pursuant to paragraph (g) of this section:
                (a) A distributing plant, other than a plant qualified as a pool plant pursuant to paragraph (b) of this section or § ____.7(b) of any other Federal milk order, from which during the month 25 percent or more of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) are disposed of as route disposition or are transferred in the form of packaged fluid milk products to other distributing plants. At least 25 percent of such route disposition and transfers must be to outlets in the marketing area.
                (b) Any distributing plant located in the marketing area which during the month processed at least 25 percent of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) into ultra-pasteurized or aseptically-processed fluid milk products.
                (c) A supply plant from which during any month not less than 20 percent of the total quantity of milk that is physically received at such plant from dairy farmers eligible to be producers pursuant to § 1124.12 (excluding milk received at such plant as diverted milk from another plant, which milk is classified other than Class I under the order in this part and is subject to the pricing and pooling provisions of this or another order issued pursuant to the Act) or diverted as producer milk to another plant pursuant to § 1124.13, is shipped in the form of a fluid milk product (excluding concentrated milk transferred by agreement for other than Class I use) to a pool distributing plant or is a route disposition in the marketing area of fluid milk products processed and packaged at such plant;
                (1) A supply plant that has qualified as a pool plant during each of the immediately preceding months of September through February shall continue to so qualify in each of the following months of March through August, unless the plant operator files a written request with the market administrator that such plant not be a pool plant, such nonpool status to be effective the first month following such request and thereafter until the plant qualifies as a pool plant on the basis of milk shipments;
                (2) No plant may qualify as a pool plant due to a reduction in the shipping percentage pursuant to paragraph (g) of this section unless it has been a pool supply plant during each of the immediately preceding 3 months.

                (d) A manufacturing plant located within the marketing area and operated by a cooperative association, or its wholly owned subsidiary, if, during the month, or the immediately preceding 12-month period ending with the current month, 20 percent or more of the producer milk of members of the association (and any producer milk of nonmembers and members of another cooperative association which may be marketed by the cooperative association) is physically received in the form of bulk fluid milk products (excluding concentrated milk transferred to a distributing plant for an agreed-upon use other that Class I) at plants specified in paragraph (a), (b), or (e) of this section either directly from farms or by transfer from supply plants operated by the cooperative association, or its wholly owned subsidiary, and from plants of the cooperative association, or its wholly owned subsidiary, for which pool plant status has been requested under this paragraph subject to the following conditions:
                (1) The plant does not qualify as a pool plant under paragraph (a), (b), (c), or (e) of this section or under comparable provisions of another Federal order; and
                (2) The plant is approved by a duly constituted regulatory agency for the handling of milk approved for fluid consumption in the marketing area.
                (3) A request is filed in writing with the market administrator before the first day of the month for which it is to be effective. The request will remain in effect until a cancellation request is filed in writing with the market administrator before the first day of the month for which the cancellation is to be effective.
                (e) Any distributing plant, located within the marketing area as described on May 1, 2006, in § 1124.2;
                (1) From which there is route disposition and/or transfers of packaged fluid milk products in any non-federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk provided that 25 percent or more of the total quantity of fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) is disposed of as route disposition and/or is transferred in the form of packaged fluid milk products to other plants. At least 25 percent of such route disposition and/or transfers, in aggregate, are in any non-federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk. Subject to the following exclusions:
                (i) The plant is described in § 1124.7(a) or (b);
                (ii) The plant is subject to the pricing provisions of a State-operated milk pricing plan which provides for the payment of minimum class prices for raw milk;
                (iii) The plant is described in § 1000.8(a) or (e); or
                (iv) A producer-handler described in § 1124.10 with less than three million pounds during the month of route dispositions and/or transfers of packaged fluid milk products to other plants.
                (2) [Reserved]
                (f) A system of two or more plants identified in § 1124.7(d) operated by one or more cooperative handlers may qualify for pooling by meeting the above shipping requirements subject to the following additional requirements:
                (1) The cooperative handler(s) establishing the system submits a written request to the market administrator on or before the first day of the month for which the system is to be effective requesting that such plants qualify as a system. Such request will contain a list of the plants participating in the system in the order, beginning with the last plant, in which the plants will be dropped from the system if the system fails to qualify. Each plant that qualifies as a pool plant within a system shall continue each month as a plant in the system until the handler(s) establishing the system submits a written request before the first day of the month to the market administrator that the plant be deleted from the system or that the system be discontinued. Any plant that has been so deleted from a system, or that has failed to qualify in any month, will not be part of any system. In the event of an ownership change or the business failure of a handler that is a participant in the system, the system may be reorganized to reflect such a change if a written request to file a new marketing agreement is submitted to the market administrator; and

                (2) If a system fails to qualify under the requirement of this paragraph, the handler responsible for qualifying the system shall notify the market administrator of which plant or plants will be deleted from the system so that the remaining plants may be pooled as a system. If the handler fails to do so, the market administrator shall exclude one or more plants, beginning at the bottom of the list of plants in the system and continue up the list as necessary until the deliveries are sufficient to qualify the remaining plants in the system.
                
                (g) The applicable shipping percentage of paragraphs (c) and (d) of this section may be increased or decreased by the market administrator if the market administrator finds that such adjustment is necessary to encourage needed shipments or to prevent uneconomic shipments. Before making such a finding, the market administrator shall investigate the need for adjustment either on the market administrator's own initiative or at the request of interested parties if the request is made in writing at least 15 days prior to the month for which the requested revision is desired to be effective. If the investigation shows that an adjustment of the shipping percentages might be appropriate, the market administrator shall issue a notice stating that an adjustment is being considered and invite data, views and arguments. Any decision to revise an applicable shipping percentage must be issued in writing at least one day before the effective date.
                (h) The term pool plant shall not apply to the following plants:
                (1) A producer-handler as defined under any Federal order;
                (2) An exempt plant as defined in § 1000.8(e);
                (3) A plant located within the marketing area and qualified pursuant to paragraph (a) of this section which meets the pooling requirements of another Federal order, and from which more than 50 percent of its route disposition has been in the other Federal order marketing area for 3 consecutive months;
                (4) A plant located outside any Federal order marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of another Federal order and has had greater route disposition in such other Federal order's marketing area for 3 consecutive months;
                (5) A plant located in another Federal order marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of such other Federal order and does not have a majority of its route distribution in this marketing area for 3 consecutive months or if the plant is required to be regulated under such other Federal order without regard to its route disposition in any other Federal order marketing area; and
                (6) A plant qualified pursuant to paragraph (c) of this section which also meets the pooling requirements of another Federal order and from which greater qualifying shipments are made to plants regulated under the other Federal order than are made to plants regulated under the order in this part, or the plant has automatic pooling status under the other Federal order.
                [64 FR 47998, Sept. 1, 1999, as amended at 67 FR 69669, Nov. 19, 2002; 71 FR 25501, May 1, 2006; 71 FR 28249, May 16, 2006]
              
              
                § 1124.8
                Nonpool plant.
                See § 1000.8.
              
              
                § 1124.9
                Handler.
                See § 1000.9.
              
              
                § 1124.10
                Producer-handler.
                
                  Producer-handler means a person who operates a dairy farm and a distributing plant from which there is route disposition in the marketing area, from which total route disposition and packaged sales of fluid milk products to other plants during the month does not exceed 3 million pounds, and who the market administrator has designated a producer-handler after determining that all of the requirements of this section have been met.
                (a) Requirements for designation. Designation of any person as a producer-handler by the market administrator shall be contingent upon meeting the conditions set forth in paragraphs (a)(1) through (5) of this section. Following the cancellation of a previous producer-handler designation, a person seeking to have their producer-handler designation reinstated must demonstrate that these conditions have been met for the preceding month.

                (1) The care and management of the dairy animals and the other resources and facilities designated in paragraph (b)(1) of this section necessary to produce all Class I milk handled (excluding receipts from handlers fully regulated under any Federal order) are under the complete and exclusive control, ownership and management of the producer-handler and are operated as the producer-handler's own enterprise and its own risk.
                
                (2) The plant operation designated in paragraph (b)(2) of this section at which the producer-handler processes and packages, and from which it distributes, its own milk production is under the complete and exclusive control, ownership and management of the producer-handler and is operated as the producer-handler's own enterprise and at its sole risk.
                (3) The producer-handler neither receives at its designated milk production resources and facilities nor receives, handles, processes, or distributes at or through any of its designated milk handling, processing, or distributing resources and facilities other source milk products for reconstitution into fluid milk products or fluid milk products derived from any source other than:
                (i) Its designated milk production resources and facilities (own farm production);
                (ii) Pool handlers and plants regulated under any Federal order within the limitation specified in paragraph (c)(2) of this section; or
                (iii) Nonfat milk solids which are used to fortify fluid milk products.
                (4) The producer-handler is neither directly nor indirectly associated with the business control or management of, nor has a financial interest in, another handler's operation; nor is any other handler so associated with the producer-handler's operation.
                (5) No milk produced by the herd(s) or on the farm(s) that supply milk to the producer-handler's plant operation is:
                (i) Subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing program under the authority of a State government maintaining marketwide pooling of returns, or
                (ii) Marketed in any part as Class I milk to the non-pool distributing plant of any other handler.
                (b) Designation of resources and facilities. Designation of a person as a producer-handler shall include the determination of what shall constitute milk production, handling, processing, and distribution resources and facilities, all of which shall be considered an integrated operation, under the sole and exclusive ownership of the producer-handler.
                (1) Milk production resources and facilities shall include all resources and facilities (milking herd(s), buildings housing such herd(s), and the land on which such buildings are located) used for the production of milk which are solely owned, operated, and which the producer-handler has designated as a source of milk supply for the producer-handler's plant operation. However, for purposes of this paragraph, any such milk production resources and facilities which do not constitute an actual or potential source of milk supply for the producer-handler's operation shall not be considered a part of the producer-handler's milk production resources and facilities.
                (2) Milk handling, processing, and distribution resources and facilities shall include all resources and facilities (including store outlets) used for handling, processing, and distributing fluid milk products which are solely owned by, and directly operated or controlled by the producer-handler or in which the producer-handler in any way has an interest, including any contractual arrangement, or over which the producer-handler directly or indirectly exercises any degree of management control.
                (3) All designations shall remain in effect until canceled, pursuant to paragraph (c) of this section.
                (c) Cancellation. The designation as a producer-handler shall be canceled upon determination by the market administrator that any of the requirements of paragraph (a)(1) through (5) of this section are not continuing to be met, or under any of the conditions described in paragraphs (c)(1), (2) or (3) of this section. Cancellation of a producer-handler's status pursuant to this paragraph shall be effective on the first day of the month following the month in which the requirements were not met or the conditions for cancellation occurred.

                (1) Milk from the milk production resources and facilities of the producer-handler, designated in paragraph (b)(1) of this section, is delivered in the name of another person as producer milk to another handler.
                
                (2) The producer-handler handles fluid milk products derived from sources other than the milk production facilities and resources designated in paragraph (b)(1) of this section, except that it may receive at its plant, or acquire for route disposition, fluid milk products from fully regulated plants and handlers under any Federal order if such receipts do not exceed 150,000 pounds monthly. This limitation shall not apply if the producer-handler's own-farm production is less than 150,000 pounds during the month.
                (3) Milk from the milk production resources and facilities of the producer-handler is subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing plan operating under the authority of a State government.
                (d) Public announcement. The market administrator shall publicly announce:
                (1) The name, plant location(s), and farm location(s) of persons designated as producer-handlers;
                (2) The names of those persons whose designations have been cancelled; and
                (3) The effective dates of producer-handler status or loss of producer-handler status for each. Such announcements shall be controlling with respect to the accounting at plants of other handlers for fluid milk products received from any producer-handler.
                (e) Burden of establishing and maintaining producer-handler status. The burden rests upon the handler who is designated as a producer-handler to establish through records required pursuant to § 1000.27 that the requirements set forth in paragraph (a) of this section have been and are continuing to be met, and that the conditions set forth in paragraph (c) of this section for cancellation of the designation do not exist.
                (f) Any producer-handler with Class I route dispositions and/or transfers of packaged fluid milk products in the marketing area described in § 1131.2 of this chapter shall be subject to payments into the Order 1131 producer settlement fund on such dispositions pursuant to § 1000.76(a) and payments into the Order 1131 administrative fund provided such dispositions are less than three million pounds in the current month and such producer-handler had total Class I route dispositions and/or transfers of packaged fluid milk products from own farm production of three million pounds or more the previous month. If the producer-handler has Class I route dispositions and/or transfers of packaged fluid milk products into the marketing area described in § 1131.2 of this chapter of three million pounds or more during the current month, such producer-handler shall be subject to the provisions described in § 1131.7 of this chapter or § 1000.76(a).
                [71 FR 9432, Feb. 24, 2006, as amended at 71 FR 25501, May 1, 2006; 75 FR 21160, Apr. 23, 2010]
              
              
                § 1124.11
                Cooperative reserve supply unit.
                Cooperative reserve supply unit means any cooperative association or its agent that is a handler pursuant to § 1000.9(c) that does not own or operate a plant, if such cooperative has been qualified to receive payments pursuant to § 1124.73 and has been a handler of producer milk under the order in this part or its predecessor order during each of the 12 previous months, and if a majority of the cooperative's member producers are located within 125 miles of a plant described in § 1124.7(a). A cooperative reserve supply unit shall be subject to the following conditions:
                (a) The cooperative shall file a request with the market administrator for cooperative reserve supply unit status at least 15 days prior to the first day of the month in which such status is desired to be effective. Once qualified as a cooperative reserve supply unit pursuant to this paragraph, such status shall continue to be effective unless the cooperative requests termination prior to the first day of the month that change of status is requested, or the cooperative fails to meet all of the conditions of this section.
                (b) The cooperative reserve supply unit supplies fluid milk products to pool distributing plants located within 125 miles of a majority of the cooperative's member producers in compliance with any announcement by the market administrator requesting a minimum level of shipments as follows:

                (1) The market administrator may require such supplies of bulk fluid milk from cooperative reserve supply units whenever the market administrator finds that milk supplies for Class I use are needed for plants defined in § 1124.7(a) or (b). Before making such a finding, the market administrator shall investigate the need for such shipments either on the market administrator's own initiative or at the request of interested persons if the request is made in writing at least 15 days prior to the month for which the requested revision is desired effective. If the market administrator's investigation shows that such shipments might be appropriate, the market administrator shall issue a notice stating that a shipping announcement is being considered and inviting data, views and arguments with respect to the proposed shipping announcement. Any decision on the required shipment of bulk fluid milk from cooperative reserve supply units must be made in writing at least one day before the effective date.
                (2) Failure of a cooperative reserve supply unit to comply with any announced shipping requirements, including making any significant change in the unit's marketing operation that the market administrator determines has the impact of evading or forcing such an announcement, shall result in immediate loss of cooperative reserve supply unit status until such time as the unit has been a handler pursuant to § 1000.9(c) for at least 12 consecutive months.
              
              
                § 1124.12
                Producer.

                (a) Except as provided in paragraph (b) of this section, producer means any person who produces milk approved by a duly constituted regulatory agency for fluid consumption as Grade A milk and whose milk (or components of milk) is:
                (1) Received at a pool plant directly from the producer or diverted by the plant operator in accordance with § 1124.13; or
                (2) Received by a handler described in § 1000.9(c).
                (b) Producer shall not include:
                (1) A producer-handler as defined in any Federal order;
                (2) A dairy farmer whose milk is received at an exempt plant, excluding producer milk diverted to the exempt plant pursuant to § 1124.13(e);
                (3) A dairy farmer whose milk is received by diversion at a pool plant from a handler regulated under another Federal order if the other Federal order designates the dairy farmer as a producer under that order and that milk is allocated by request to a utilization other than Class I;
                (4) A dairy farmer whose milk is reported as diverted to a plant fully regulated under another Federal order with respect to that portion of the milk so diverted that is assigned to Class I under the provisions of such other order; and

                (5) A dairy farmer whose milk was received at a nonpool plant during the month from the same farm as other than producer milk under the order in this part or any other Federal order. Such a dairy farmer shall be known as a dairy farmer for other markets.
                
              
              
                § 1124.13
                Producer milk.

                Except as provided for in paragraph (f) of this section, Producer milk means the skim milk (or skim milk equivalent of components of skim milk), including nonfat components, and butterfat in milk of a producer that is:
                (a) Received by the operator of a pool plant directly from a producer or a handler described in § 1000.9(c). All milk received pursuant to this paragraph shall be priced at the location of the plant where it is first physically received;
                (b) Received by a cooperative reserve supply unit described in § 1124.11. All milk received pursuant to this paragraph shall be priced at the location of the plant where it is first physically received and shall not be subject to the conditions specified in paragraph (e) of this section;
                (c) Received by a handler described in § 1000.9(c) in excess of the quantity delivered to pool plants;
                (d) Diverted by a pool plant operator to another pool plant. Milk so diverted shall be priced at the location of the plant to which diverted; or

                (e) Diverted by the operator of a pool plant or a cooperative association described in § 1000.9(c), excluding a cooperative reserve supply unit described in § 1124.11, to a nonpool plant, subject to the following conditions:
                (1) Milk of a dairy farmer shall not be eligible for diversion unless at least 3 days' production of such dairy farmer's production is physically received at a pool plant during the month.
                (2) Of the quantity of producer milk received during the month (including diversions, but excluding the quantity of producer milk received from a handler described in § 1000.9(c)) the handler diverts to nonpool plants not more than 80 percent.
                (3) Two or more handlers described in § 1000.9(c) may have their allowable diversions computed on the basis of their combined deliveries of producer milk which they caused to be delivered to pool plants or diverted during the month if each has filed a request in writing with the market administrator before the first day of the month the agreement is to be effective. The request shall specify the basis for assigning overdiverted milk to the producer deliveries of each according to a method approved by the market administrator.
                (4) Diverted milk shall be priced at the location of the plant to which diverted;
                (5) Any milk diverted in excess of the limits prescribed in paragraph (e)(2) of this section shall not be producer milk. If the diverting handler or cooperative association fails to designate the dairy farmers' deliveries that are not to be producer milk, no milk diverted by the handler or cooperative association during the month to a nonpool plant shall be producer milk. In the event some of the milk of any producer is determined not to be producer milk pursuant to this paragraph, other milk delivered by such producer as producer milk during the month will not be subject to § 1124.12(b)(5).
                (6) The delivery day requirement in paragraph (e)(1) of this section and the diversion percentage in paragraph (e)(2) of this section may be increased or decreased by the market administrator if the market administrator finds that such revision is necessary to assure the orderly marketing and efficient handling of milk in the marketing area. Before making such finding, the market administrator shall investigate the need for the revision either on the market administrator's own initiative or at the request of interested persons if the request is made in writing at least 15 days prior to the month for which the requested revision is desired to be effective. If the investigation shows that a revision might be appropriate, the market administrator shall issue a notice stating that the revision is being considered and inviting written data, views, and arguments. Any decision to revise the delivery day requirement or the diversion percentage must be issued in writing at least one day before the effective date.
                (f) Producer milk shall not include milk of a producer that is subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing program imposed under the authority of a State government maintaining marketwide pooling of returns.
                [64 FR 47998, Sept. 1, 1999, as amended at 67 FR 69669, Nov. 19, 2002; 69 FR 1655, Jan. 12, 2004]
              
              
                § 1124.14
                Other source milk.
                See § 1000.14.
              
              
                § 1124.15
                Fluid milk product.
                See § 1000.15.
              
              
                § 1124.16
                Fluid cream product.
                See § 1000.16.
              
              
                § 1124.17
                [Reserved]
              
              
                § 1124.18
                Cooperative association.
                See § 1000.18.
              
              
                § 1124.19
                Commercial food processing establishment.
                See § 1000.19.
              
            
            
              Handler Reports
              
                § 1124.30
                Reports of receipts and utilization.
                Each handler shall report monthly so that the market administrator's office receives the report on or before the 9th day after the end of the month, in the detail and on the prescribed forms, as follows:

                (a) Each handler that operates a pool plant pursuant to § 1124.7 shall report for each of its operations the following information:
                (1) Product pounds, pounds of butterfat, pounds of protein, and pounds of solids-not-fat other than protein (other solids) contained in or represented by:
                (i) Receipts of producer milk, including producer milk diverted by the reporting handler, from sources other than handlers described in § 1000.9(c); and
                (ii) Receipts of milk from handlers described in § 1000.9(c);
                (2) Product pounds and pounds of butterfat contained in:
                (i) Receipts of fluid milk products and bulk fluid cream products from other pool plants;
                (ii) Receipts of other source milk; and
                (iii) Inventories at the beginning and end of the month of fluid milk products and bulk fluid cream products;
                (3) The utilization or disposition of all milk and milk products required to be reported pursuant to this paragraph; and
                (4) Such other information with respect to the receipts and utilization of skim milk, butterfat, milk protein, and other nonfat solids, as the market administrator may prescribe.
                (b) Each handler operating a partially regulated distributing plant shall report with respect to such plant in the same manner as prescribed for reports required by paragraph (a) of this section. Receipts of milk that would have been producer milk if the plant had been fully regulated shall be reported in lieu of producer milk. The report shall show also the quantity of any reconstituted skim milk in route disposition in the marketing area.
                (c) Each handler described in § 1000.9(c) shall report:
                (1) The product pounds, pounds of butterfat, pounds of protein, and the pounds of solids-not-fat other than protein (other solids) contained in receipts of milk from producers; and
                (2) The utilization or disposition of such receipts.
                (d) Each handler not specified in paragraphs (a) through (c) of this section shall report with respect to its receipts and utilization of milk and milk products in such manner as the market administrator may prescribe.
              
              
                § 1124.31
                Payroll reports.
                (a) On or before the 20th day after the end of each month, each handler that operates a pool plant pursuant to § 1124.7 and each handler described in § 1000.9(c) shall report to the market administrator its producer payroll for the month, in the detail prescribed by the market administrator, showing for each producer the information described in § 1124.73(f).
                (b) Each handler operating a partially regulated distributing plant who elects to make payment pursuant to § 1000.76(b) shall report for each dairy farmer who would have been a producer if the plant had been fully regulated in the same manner as prescribed for reports required by paragraph (a) of this section.
              
              
                § 1124.32
                Other reports.
                In addition to the reports required pursuant to §§ 1124.30 and 1124.31, each handler shall report any information the market administrator deems necessary to verify or establish each handler's obligation under the order.
              
            
            
              Classification of Milk
              
                § 1124.40
                Classes of utilization.
                See § 1000.40.
              
              
                § 1124.41
                [Reserved]
              
              
                § 1124.42
                Classification of transfers and diversions.
                See § 1000.42.
              
              
                § 1124.43
                General classification rules.
                See § 1000.43.
              
              
                § 1124.44
                Classification of producer milk.
                In addition to the provisions provided in § 1000.44, for purposes of this part 1124, § 1000.44(a)(3)(iv) applies to fluid milk products and bulk fluid cream products received or acquired for distribution from a producer-handler.
              
              
                § 1124.45
                Market administrator's reports and announcements concerning classification.
                See § 1000.45.
              
            
            
              
              Class Prices
              
                § 1124.50
                Class prices, component prices, and advanced pricing factors.
                See § 1000.50.
              
              
                § 1124.51
                Class I differential and price.
                The Class I differential shall be the differential established for King County, Washington, which is reported in § 1000.52. The Class I price shall be the price computed pursuant to § 1000.50(a) for King County, Washington.
              
              
                § 1124.52
                Adjusted Class I differentials.
                See § 1000.52.
              
              
                § 1124.53
                Announcement of class prices, component prices, and advanced pricing factors.
                See § 1000.53.
              
              
                § 1124.54
                Equivalent price.
                See § 1000.54.
              
            
            
              Producer Price Differential
              
                § 1124.60
                Handler's value of milk.
                For the purpose of computing a handler's obligation for producer milk, the market administrator shall determine for each month the value of milk of each handler with respect to each of the handler's pool plants and of each handler described in § 1000.9(c) with respect to milk that was not received at a pool plant by adding the amounts computed in paragraphs (a) through (h) of this section and subtracting from that total amount the value computed in paragraph (i) of this section. Unless otherwise specified, the skim milk, butterfat, and the combined pounds of skim milk and butterfat referred to in this section shall result from the steps set forth in § 1000.44 (a), (b), and (c), respectively, and the nonfat components of producer milk in each class shall be based upon the proportion of such components in producer skim milk. Receipts of nonfluid milk products that are distributed as labeled reconstituted milk for which payments are made to the producer-settlement fund of another Federal order under § 1000.76 (a)(4) or (d) shall be excluded from pricing under this section.
                (a) Class I value.
                (1) Multiply the hundredweight of skim milk in Class I by the Class I skim milk price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class I by the Class I butterfat price.
                (b) Class II value.
                (1) Multiply the pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class II times the Class II butterfat price.
                (c) Class III value.
                (1) Multiply the pounds of protein in Class III skim milk by the protein price;
                (2) Add an amount obtained by multiplying the pounds of other solids in Class III skim milk by the other solids price; and
                (3) Add an amount obtained by multiplying the pounds of butterfat in Class III by the butterfat price.
                (d) Class IV value.
                (1) Multiply the pounds of nonfat solids in Class IV skim milk by the nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class IV by the butterfat price.
                (e) Multiply the pounds of skim milk and butterfat overage assigned to each class pursuant to § 1000.44(a)(11) and the corresponding steps of § 1000.44(b) by the skim milk prices and butterfat prices applicable to each class.
                (f) Multiply the difference between the current month's Class I, II, or III price, as the case may be, and the Class IV price for the preceding month by the hundredweight of skim milk and butterfat subtracted from Class I, II, or III, respectively, pursuant to § 1000.44(a)(7) and the corresponding step of § 1000.44(b);

                (g) Multiply the difference between the Class I price applicable at the location of the pool plant and the Class IV price by the hundredweight of skim milk and butterfat assigned to Class I pursuant to § 1000.43(d) and the hundredweight of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(3) (i) through (vi) and the corresponding step of § 1000.44(b), excluding receipts of bulk fluid cream products from plants regulated under other Federal orders and bulk concentrated fluid milk products from pool plants, plants regulated under other Federal orders, and unregulated supply plants.
                (h) Multiply the difference between the Class I price applicable at the location of the nearest unregulated supply plants from which an equivalent volume was received and the Class III price by the pounds of skim milk and butterfat in receipts of concentrated fluid milk products assigned to Class I pursuant to § 1000.43(d) and § 1000.44(a)(3)(i) and the corresponding step of § 1000.44(b) and the pounds of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(8) and the corresponding step of § 1000.44(b), excluding such skim milk and butterfat in receipts of fluid milk products from an unregulated supply plant to the extent that an equivalent amount of skim milk or butterfat disposed of to such plant by handlers fully regulated under any Federal milk order is classified and priced as Class I milk and is not used as an offset for any other payment obligation under any order.
                (i) For reconstituted milk made from receipts of nonfluid milk products, multiply $1.00 (but not more than the difference between the Class I price applicable at the location of the pool plant and the Class IV price) by the hundredweight of skim milk and butterfat contained in receipts of nonfluid milk products that are allocated to Class I use pursuant to § 1000.43(d).
                [64 FR 47998, Sept. 1, 1999, as amended at 65 FR 82839, Dec. 28, 2000; 68 FR 7068, Feb. 12, 2003]
              
              
                § 1124.61
                Computation of producer price differential.
                For each month the market administrator shall compute a producer price differential per hundredweight. The report of any handler who has not made payments required pursuant to § 1124.71 for the preceding month shall not be included in the computation of the producer price differential, and such handler's report shall not be included in the computation for succeeding months until the handler has made full payment of outstanding monthly obligations. Subject to the conditions of this paragraph, the market administrator shall compute the producer price differential in the following manner:
                (a) Combine into one total the values computed pursuant to § 1124.60 for all handlers required to file reports prescribed in § 1124.30;
                (b) Subtract the total values obtained by multiplying each handler's total pounds of protein, other solids, and butterfat contained in the milk for which an obligation was computed pursuant to § 1124.60 by the protein price, the other solids price, and the butterfat price, respectively;
                (c) Add an amount equal to the minus location adjustments and subtract an amount equal to the plus location adjustments computed pursuant to § 1124.75;
                (d) Add an amount equal to not less than one-half of the unobligated balance in the producer-settlement fund;
                (e) Divide the resulting amount by the sum of the following for all handlers included in these computations:
                (1) The total hundredweight of producer milk; and
                (2) The total hundredweight for which a value is computed pursuant to § 1124.60(h); and
                (f) Subtract not less than 4 cents nor more than 5 cents from the price computed pursuant to paragraph (e) of this section. The result shall be known as the producer price differential for the month.
                [68 FR 7068, Feb. 12, 2003]
              
              
                § 1124.62
                Announcement of producer prices.
                On or before the 14th day after the end of each month, the market administrator shall announce publicly the following prices and information:
                (a) The producer price differential;
                (b) The protein price;
                (c) The nonfat solids price;
                (d) The other solids price;
                (e) The butterfat price;
                (f) The average butterfat, protein, nonfat solids, and other solids content of producer milk; and

                (g) The statistical uniform price for milk containing 3.5 percent butterfat, computed by combining the Class III price and the producer price differential.
                [64 FR 47998, Sept. 1, 1999, as amended at 65 FR 82840, Dec. 28, 2000; 68 FR 7069, Feb. 12, 2003]
              
            
            
              Payments for Milk
              
                § 1124.70
                Producer-settlement fund.
                See § 1000.70.
              
              
                § 1124.71
                Payments to the producer-settlement fund.
                Each handler shall make payment to the producer-settlement fund in a manner that provides receipt of the funds by the market administrator no later than the 16th day after the end of the month (except as provided in § 1000.90). Payment shall be the amount, if any, by which the amount specified in paragraph (a) of this section exceeds the amount specified in paragraph (b) of this section:
                (a) The total value of milk to the handler for the month as determined pursuant to § 1124.60.
                (b) The sum of:
                (1) An amount obtained by multiplying the total hundredweight of producer milk as determined pursuant to § 1000.44(c) by the producer price differential as adjusted pursuant to § 1124.75;
                (2) An amount obtained by multiplying the total pounds of protein, other solids, and butterfat contained in producer milk by the protein, other solids, and butterfat prices respectively; and
                (3) An amount obtained by multiplying the pounds of skim milk and butterfat for which a value was computed pursuant to § 1124.60(h) by the producer price differential as adjusted pursuant to § 1124.75 for the location of the plant from which received.
                [64 FR 47998, Sept. 1, 1999, as amended at 65 FR 82840, Dec. 28, 2000; 68 FR 7069, Feb. 12, 2003]
              
              
                § 1124.72
                Payments from the producer-settlement fund.
                No later than the 18th day after the end of each month (except as provided in § 1000.90), the market administrator shall pay to each handler the amount, if any, by which the amount computed pursuant to § 1124.71(b) exceeds the amount computed pursuant to § 1124.71(a). If, at such time, the balance in the producer-settlement fund is insufficient to make all payments pursuant to this section, the market administrator shall reduce uniformly such payments and shall complete the payments as soon as the funds are available.
              
              
                § 1124.73
                Payments to producers and to cooperative associations.
                (a) Each handler shall pay each producer for producer milk for which payment is not made to a cooperative association pursuant to paragraph (b) of this section, as follows:
                (1) Partial payment. For each producer who has not discontinued shipments as of the 18th day of the month, partial payment shall be made so that it is received by each producer on or before the last day of the month (except as provided in § 1000.90) for milk received during the first 15 days of the month from the producer at not less than the lowest announced class price for the preceding month, less proper deductions authorized in writing by the producer.
                (2) Final payment. For milk received during the month, payment shall be made so that it is received by each producer no later than the 19th day after the end of the month (except as provided in § 1000.90) in an amount equal to not less than the sum of:
                (i) The hundredweight of producer milk received times the producer price differential for the month as adjusted pursuant to § 1124.75;
                (ii) The pounds of butterfat received times the butterfat price for the month;
                (iii) The pounds of protein received times the protein price for the month;
                (iv) The pounds of other solids received times the other solids price for the month;
                (v) Less any payment made pursuant to paragraph (a)(1) of this section;
                (vi) Less proper deductions authorized in writing by such producer and plus or minus adjustments for errors in previous payments to such producer subject to approval by the market administrator; and

                (vii) Less deductions for marketing services pursuant to § 1000.86.
                
                (b) Payments for milk received from cooperative association members. On or before the 2nd day prior to the dates specified in paragraphs (a)(1) and (a)(2) of this section (except as provided in § 1000.90), each handler shall pay to a cooperative association for milk from producers who market their milk through the cooperative association and who have authorized the cooperative to collect such payments on their behalf an amount equal to the sum of the individual payments otherwise payable for such producer milk pursuant to paragraphs (a)(1) and (a)(2) of this section.
                (c) Payment for milk received from cooperative association pool plants or from cooperatives as handlers pursuant to § 1000.9(c). On or before the 2nd day prior to the dates specified in paragraphs (a)(1) and (a)(2) of this section (except as provided in § 1000.90), each handler who receives fluid milk products at its plant from a cooperative association in its capacity as the operator of a pool plant or who receives milk from a cooperative association in its capacity as a handler pursuant to § 1000.9(c), including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk, shall pay the cooperative for such milk as follows:
                (1) For bulk fluid milk products and bulk fluid cream products received from a cooperative association in its capacity as the operator of a pool plant and for milk received from a cooperative association in its capacity as a handler pursuant to § 1000.9(c) during the first 15 days of the month, at not less than the lowest announced class price per hundredweight for the preceding month.
                (2) For the total quantity of bulk fluid milk products and bulk fluid cream products received from a cooperative association in its capacity as the operator of a pool plant, at not less than the total value of such products received from the association's pool plants, as determined by multiplying the respective quantities assigned to each class under § 1000.44, as follows:
                (i) The hundredweight of Class I skim milk times the Class I skim milk price for the month plus the pounds of Class I butterfat times the Class I butterfat price for the month. The Class I prices to be used shall be the prices effective at the location of the receiving plant;
                (ii) The pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price;
                (iii) The pounds of butterfat in Class II times the Class II butterfat price;
                (iv) The pounds of nonfat solids in Class IV times the nonfat solids price;
                (v) The pounds of butterfat in Class III and Class IV milk times the butterfat price;
                (vi) The pounds of protein in Class III milk times the protein price;
                (vii) The pounds of other solids in Class III milk times the other solids price; and
                (viii) Add together the amounts computed in paragraphs (c)(2)(i) through (vii) of this section and from that sum deduct any payment made pursuant to paragraph (c)(1) of this section; and
                (3) For the total quantity of milk received during the month from a cooperative association in its capacity as a handler under § 1000.9(c) as follows:
                (i) The hundredweight of producer milk received times the producer price differential as adjusted pursuant to § 1124.75;
                (ii) The pounds of butterfat received times the butterfat price for the month;
                (iii) The pounds of protein received times the protein price for the month;
                (iv) The pounds of other solids received times the other solids price for the month; and
                (v) Add together the amounts computed in paragraphs (c)(3)(i) through (iv) of this section and from that sum deduct any payment made pursuant to paragraph (c)(1) of this section.

                (d) If a handler has not received full payment from the market administrator pursuant to § 1124.72 by the payment date specified in paragraph (a), (b) or (c) of this section, the handler may reduce pro rata its payments to producers or to the cooperative association (with respect to receipts described in paragraph (b) of this section, prorating the underpayment to the volume of milk received from the cooperative association in proportion to the total milk received from producers by the handler), but not by more than the amount of the underpayment. The payments shall be completed on the next scheduled payment date after receipt of the balance due from the market administrator.
                (e) If a handler claims that a required payment to a producer cannot be made because the producer is deceased or cannot be located, or because the cooperative association or its lawful successor or assignee is no longer in existence, the payment shall be made to the producer-settlement fund, and in the event that the handler subsequently locates and pays the producer or a lawful claimant, or in the event that the handler no longer exists and a lawful claim is later established, the market administrator shall make the required payment from the producer-settlement fund to the handler or to the lawful claimant, as the case may be.
                (f) In making payments to producers pursuant to this section, each handler shall furnish each producer, except a producer whose milk was received from a cooperative association handler described in § 1000.9(a) or (c), a supporting statement in a form that may be retained by the recipient which shall show:
                (1) The name, address, Grade A identifier assigned by a duly constituted regulatory agency, and payroll number of the producer;
                (2) The daily and total pounds, and the month and dates such milk was received from that producer;
                (3) The total pounds of butterfat, protein, and other solids contained in the producer's milk;
                (4) The minimum rate or rates at which payment to the producer is required pursuant to the order in this part;
                (5) The rate used in making payment if the rate is other than the applicable minimum rate;
                (6) The amount, or rate per hundredweight, or rate per pound of component, and the nature of each deduction claimed by the handler; and
                (7) The net amount of payment to the producer or cooperative association.
                [64 FR 47998, Sept. 1, 1999, as amended at 65 FR 82840, Dec. 28, 2000; 68 FR 7069, Feb. 12, 2003]
              
              
                § 1124.74
                [Reserved]
              
              
                § 1124.75
                Plant location adjustments for producer milk and nonpool milk.
                For purposes of making payments for producer milk and nonpool milk, a plant location adjustment shall be determined by subtracting the Class I price specified in § 1124.51 from the Class I price at the plant's location. The difference, plus or minus as the case may be, shall be used to adjust the payments required pursuant to §§ 1124.73 and 1000.76.
              
              
                § 1124.76
                Payments by a handler operating a partially regulated distributing plant.
                See § 1000.76.
              
              
                § 1124.77
                Adjustment of accounts.
                See § 1000.77.
              
              
                § 1124.78
                Charges on overdue accounts.
                See § 1000.78.
              
            
            
              Administrative Assessment and Marketing Service Deduction
              
                § 1124.85
                Assessment for order administration.
                See § 1000.85.
              
              
                § 1124.86
                Deduction for marketing services.
                See § 1000.86.
              
            
          
        
        
          PART 1125 [RESERVED]
        
        
          Pt. 1126
          PART 1126—MILK IN THE SOUTHWEST MARKETING AREA
          
            
              Subpart—Order Regulating Handling
              
                General Provisions
                Sec.
                1126.1
                General provisions.
              
              
                Definitions
                1126.2
                Southwest marketing area.
                1126.3
                Route disposition.
                1126.4
                Plant.
                1126.5
                Distributing plant.
                1126.6
                Supply plant.
                1126.7
                Pool plant.
                1126.8
                Nonpool plant.
                1126.9
                Handler.
                1126.10
                Producer-handler.
                
                1126.11
                [Reserved]
                1126.12
                Producer.
                1126.13
                Producer milk.
                1126.14
                Other source milk.
                1126.15
                Fluid milk product.
                1126.16
                Fluid cream product.
                1126.17
                [Reserved]
                1126.18
                Cooperative association.
                1126.19
                Commercial food processing establishment.
              
              
                Handler Reports
                1126.30
                Reports of receipts and utilization.
                1126.31
                Payroll reports.
                1126.32
                Other reports.
              
              
                Classification of Milk
                1126.40
                Classes of utilization.
                1126.41
                [Reserved]
                1126.42
                Classification of transfers and diversions.
                1126.43
                General classification rules.
                1126.44
                Classification of producer milk.
                1126.45
                Market administrator's reports and announcements concerning classification.
              
              
                Class Prices
                1126.50
                Class prices, component prices, and advanced pricing factors.
                1126.51
                Class I differential and price.
                1126.52
                Adjusted Class I differentials.
                1126.53
                Announcement of class prices, component prices, and advanced pricing factors.
                1126.54
                Equivalent price.
              
              
                Producer Price Differential
                1126.60
                Handler's value of milk.
                1126.61
                Computation of producer price differential.
                1126.62
                Announcement of producer prices.
              
              
                Payments for Milk
                1126.70
                Producer-settlement fund.
                1126.71
                Payments to the producer-settlement fund.
                1126.72
                Payments from the producer-settlement fund.
                1126.73
                Payments to producers and to cooperative associations.
                1126.74
                [Reserved]
                1126.75
                Plant location adjustments for producer milk and nonpool milk.
                1126.76
                Payments by a handler operating a partially regulated distributing plant.
                1126.77
                Adjustment of accounts.
                1126.78
                Charges on overdue accounts.
              
              
                Administrative Assessment and Marketing Service Deduction
                1126.85
                Assessment for order administration.
                1126.86
                Deduction for marketing services.
              
            
          
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Source:
            64 FR 48004, Sept. 1, 1999, unless otherwise noted.
          
          
            Subpart—Order Regulating Handling
            
              General Provisions
              
                § 1126.1
                General provisions.
                The terms, definitions, and provisions in part 1000 of this chapter apply to this part 1126. In this part 1126, all references to sections in part 1000 refer to part 1000 of this chapter.
              
            
            
              Definitions
              
                § 1126.2
                Southwest marketing area.
                The marketing area means all territory within the bounds of the following states and political subdivisions, including all piers, docks and wharves connected therewith and all craft moored thereat, and all territory occupied by government (municipal, State or Federal) reservations, installations, institutions, or other similar establishments if any part thereof is within any of the listed states or political subdivisions:
                
                  Colorado Counties
                  Archuleta, LaPlata, and Montezuma.
                  New Mexico and Texas
                  All of the States of New Mexico and Texas.
                
              
              
                § 1126.3
                Route disposition.
                See § 1000.3.
              
              
                § 1126.4
                Plant.
                See § 1000.4.
              
              
                § 1126.5
                Distributing plant.
                See § 1000.5.
              
              
                § 1126.6
                Supply plant.
                See § 1000.6.
              
              
                § 1126.7
                Pool plant.
                
                  Pool plant means a plant specified in paragraphs (a) through (d) of this section, a unit of plants as specified in paragraph (e) of this section, or a plant specified in paragraph (h) of this section, but excluding a plant specified in paragraph (g) of this section. The pooling standards described in paragraphs (c) and (d) of this section are subject to modification pursuant to paragraph (f) of this section:
                (a) A distributing plant, other than a plant qualified as a pool plant pursuant to paragraph (b) of this section or § ____.7(b) of any other Federal milk order, from which during the month 25 percent or more of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) are disposed of as route disposition or are transferred in the form of packaged fluid milk products to other distributing plants. At least 25 percent of such route disposition and transfers must be to outlets in the marketing area.
                (b) Any distributing plant located in the marketing area which during the month processed at least 25 percent of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) into ultra-pasteurized or aseptically-processed fluid milk products.
                (c) A supply plant from which 50 percent or more of the total quantity of milk that is physically received during the month from dairy farmers and handlers described in § 1000.9(c), including milk that is diverted as producer milk to other plants, is transferred to pool distributing plants. Concentrated milk transferred from the supply plant to a distributing plant for an agreed-upon use other than Class I shall be excluded from the supply plant's shipments in computing the plant's shipping percentage.
                (d) A plant located within the marketing area that is operated by a cooperative association if pool plant status under this paragraph is requested for such plant by the cooperative association and during the month at least 30 percent of the producer milk of members of such cooperative association is delivered directly from farms to pool distributing plants or is transferred to such plants as a fluid milk product (excluding concentrated milk transferred to a distributing plant for an agreed-upon use other than Class I) from the cooperative's plant.
                (e) Two or more plants operated by the same handler and located within the marketing area may qualify for pool status as a unit by meeting the total and in-area route disposition requirements specified in paragraph (a) of this section and the following additional requirements:
                (1) At least one of the plants in the unit must qualify as a pool plant pursuant to paragraph (a) of this section;
                (2) Other plants in the unit must process only Class I or Class II products and must be located in a pricing zone providing the same or a lower Class I price than the price applicable at the distributing plant included in the unit pursuant to paragraph (e)(1) of this section; and
                (3) A written request to form a unit, or to add or remove plants from a unit, must be filed with the market administrator prior to the first day of the month for which it is to be effective.
                (f) The applicable shipping percentages of paragraphs (c) and (d) of this section may be increased or decreased by the market administrator if the market administrator finds that such adjustment is necessary to encourage needed shipments or to prevent uneconomic shipments. Before making such a finding, the market administrator shall investigate the need for adjustment either on the market administrator's own initiative or at the request of interested parties if the request is made in writing at least 15 days prior to the month for which the requested revision is desired effective. If the investigation shows that an adjustment of the shipping percentages might be appropriate, the market administrator shall issue a notice stating that an adjustment is being considered and invite data, views and arguments. Any decision to revise an applicable shipping percentage must be issued in writing at least one day before the effective date.
                (g) The term pool plant shall not apply to the following plants:
                (1) A producer-handler plant;
                (2) An exempt plant as defined in § 1000.8(e);

                (3) A plant qualified pursuant to paragraph (a) of this section that is located within the marketing area if the plant also meets the pooling requirements of another Federal order, and more than 50 percent of its route distribution has been in such other Federal order marketing area for 3 consecutive months;
                (4) A plant qualified pursuant to paragraph (a) of this section which is not located within any Federal order marketing area that meets the pooling requirements of another Federal order and has had greater route disposition in such other Federal order's marketing area for 3 consecutive months;
                (5) A plant qualified pursuant to paragraph (a) of this section that is located in another Federal order marketing area if the plant meets the pooling requirements of such other Federal order and does not have a majority of its route distribution in this marketing area for 3 consecutive months or if the plant is required to be regulated under such other Federal order without regard to its route disposition in any other Federal order marketing area;
                (6) A plant qualified pursuant to paragraph (c) or (d) of this section which also meets the pooling requirements of another Federal order and from which greater qualifying shipments are made to plants regulated under the other Federal order than are made to plants regulated under the order in this part, or the plant has automatic pooling status under the other Federal order; and
                (7) That portion of a pool plant designated as a nonpool plant that is physically separate and operated separately from the pool portion of such plant. The designation of a portion of a regulated plant as a nonpool plant must be requested in writing by the handler and must be approved by the market administrator.
                (h) Any distributing plant, located within the marketing area as described on May 1, 2006, in § 1126.2;
                (1) From which there is route disposition and/or transfers of packaged fluid milk products in any non-federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk provided that 25 percent or more of the total quantity of fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) is disposed of as route disposition and/or is transferred in the form of packaged fluid milk products to other plants. At least 25 percent of such route disposition and/or transfers, in aggregate, are in any non-federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk. Subject to the following exclusions:
                (i) The plant is described in § 1126.7(a), (b), or (e);
                (ii) The plant is subject to the pricing provisions of a State-operated milk pricing plan which provides for the payment of minimum class prices for raw milk;
                (iii) The plant is described in § 1000.8(a) or (e); or
                (iv) A producer-handler described in § 1126.10 with less than three million pounds during the month of route disposition and/or transfers of packaged fluid milk products to other plants.
                (2) [Reserved]
                [64 FR 48004, Sept. 1, 1999, as amended at 71 FR 25501, May 1, 2006; 71 FR 28249, May 16, 2006]
              
              
                § 1126.8
                Nonpool plant.
                See § 1000.8.
              
              
                § 1126.9
                Handler.
                See § 1000.9.
              
              
                § 1126.10
                Producer-handler.
                
                  Producer-handler means a person who:
                (a) Operates a dairy farm and a distributing plant from which there is route disposition in the marketing area, and from which total route disposition and packaged sales of fluid milk products to other plants during the month does not exceed 3 million pounds;
                (b) Receives fluid milk products from own farm production or milk that is fully subject to the pricing and pooling provisions of the order in this part or another Federal order;

                (c) Receives no more than 150,000 pounds of fluid milk products from handlers fully regulated under any Federal order, including such products received at a location other than the producer-handler's processing plant for distribution on routes. This limitation shall not apply if the producer-handler's own farm production is less than 150,000 pounds during the month;
                (d) Disposes of no other source milk as Class I milk except by increasing the nonfat milk solids content of the fluid milk products; and
                (e) Provides proof satisfactory to the market administrator that the care and management of the dairy animals and other resources necessary to produce all Class I milk handled (excluding receipts from handlers fully regulated under any Federal order) and the processing and packaging operations are the producer-handler's own enterprise and at its own risk.
                (f) Any producer-handler with Class I route dispositions and/or transfers of packaged fluid milk products in the marketing area described in § 1131.2 of this chapter shall be subject to payments into the Order 1131 producer settlement fund on such dispositions pursuant to § 1000.76(a) and payments into the Order 1131 administrative fund provided such dispositions are less than three million pounds in the current month and such producer-handler had total Class I route dispositions and/or transfers of packaged fluid milk products from own farm production of three million pounds or more the previous month. If the producer-handler has Class I route dispositions and/or transfers of packaged fluid milk products into the marketing area described in § 1131.2 of this chapter of three million pounds or more during the current month, such producer-handler shall be subject to the provisions described in § 1131.7 of this chapter or § 1000.76(a).
                [64 FR 48004, Sept. 1, 1999, as amended at 71 FR 25501, May 1, 2006; 75 FR 21161, Apr. 23, 2010]
              
              
                § 1126.11
                [Reserved]
              
              
                § 1126.12
                Producer.

                (a) Except as provided in paragraph (b) of this section, producer means any person who produces milk approved by a duly constituted regulatory agency for fluid consumption as Grade A milk and whose milk (or components of milk) is:
                (1) Received at a pool plant directly from the producer or diverted by the plant operator in accordance with § 1126.13; or
                (2) Received by a handler described in § 1000.9(c).
                (b) Producer shall not include:
                (1) A producer-handler as defined in any Federal order;
                (2) A dairy farmer whose milk is received at an exempt plant, excluding producer milk diverted to the exempt plant pursuant to § 1126.13(d);
                (3) A dairy farmer whose milk is received by diversion at a pool plant from a handler regulated under another Federal order if the other Federal order designates the dairy farmer as a producer under that order and the milk is allocated by request to a utilization other than Class I; and
                (4) A dairy farmer whose milk is reported as diverted to a plant fully regulated under another Federal order with respect to that portion of the milk so diverted that is assigned to Class I under the provisions of such other order.
              
              
                § 1126.13
                Producer milk.
                
                  Producer milk means the skim milk (or the skim equivalent of components of skim milk), including nonfat components, and butterfat contained in milk of a producer that is:
                (a) Received by the operator of a pool plant directly from a producer or a handler described in § 1000.9(c). All milk received pursuant to this paragraph shall be priced at the location of the plant where it is first physically received;
                (b) Received by a handler described in § 1000.9(c) in excess of the quantity delivered to pool plants;
                (c) Diverted by a pool plant operator for the account of the handler operating such plant to another pool plant. Milk so diverted shall be priced at the location of the plant to which diverted; or
                (d) Diverted by the operator of a pool plant or a handler described in § 1000.9(c) to a nonpool plant, subject to the following conditions:

                (1) Milk of a dairy farmer shall not be eligible for diversion unless a delivery of at least 40,000 pounds or one day's milk production, whichever is less, of such dairy farmer has been physically received as producer milk at a pool plant and the dairy farmer has continuously retained producer status since that time;
                (2) The total quantity of milk diverted during the month by a cooperative association shall not exceed 50 percent of the total quantity of producer milk that the cooperative association caused to be received at pool plants and diverted;
                (3) The operator of a pool plant that is not a cooperative association may divert any milk that is not under the control of a cooperative association that diverts milk during the month pursuant to this paragraph. The total quantity of milk so diverted during the month shall not exceed 50 percent of the total quantity of the producer milk physically received at such plant (or such unit of plants in the case of plants that pool as a unit pursuant to § 1126.7(e)) and diverted;
                (4) Any milk diverted in excess of the limits prescribed in paragraphs (d)(2) and (3) of this section shall not be producer milk. If the diverting handler or cooperative association fails to designate the dairy farmers' deliveries that will not be producer milk, no milk diverted by the handler or cooperative association shall be producer milk;
                (5) Diverted milk shall be priced at the location of the plant to which diverted; and
                (6) The delivery requirement in paragraph (d)(1) and the diversion percentages in paragraphs (d)(2) and (3) of this section may be increased or decreased by the market administrator if there is a finding that such revision is necessary to assure orderly marketing and efficient handling of milk in the marketing area. Before making such a finding, the market administrator shall investigate the need for the revision either on the market administrator's own initiative or at the request of interested persons if the request is made in writing at least 15 days prior to the month for which the requested revision is desired effective. If the investigation shows that a revision might be appropriate, the market administrator shall issue a notice stating that the revision is being considered and inviting written data, views, and arguments. Any decision to revise the delivery day requirement or any diversion percentage must be issued in writing at least one day before the effective date.
              
              
                § 1126.14
                Other source milk.
                See § 1000.14.
              
              
                § 1126.15
                Fluid milk product.
                See § 1000.15.
              
              
                § 1126.16
                Fluid cream product.
                See § 1000.16.
              
              
                § 1126.17
                [Reserved]
              
              
                § 1126.18
                Cooperative association.
                See § 1000.18.
              
              
                § 1126.19
                Commercial food processing establishment.
                See § 1000.19.
              
            
            
              Handler Reports
              
                § 1126.30
                Reports of receipts and utilization.
                Each handler shall report monthly so that the market administrator's office receives the report on or before the 8th day after the end of the month, in the detail and on prescribed forms, as follows:
                (a) Each pool plant operator shall report for each of its operations the following information:
                (1) Product pounds, pounds of butterfat, pounds of protein, pounds of nonfat solids other than protein (other solids), and the value of the somatic cell adjustment pursuant to § 1000.50(p) contained in or represented by:
                (i) Receipts of producer milk, including producer milk diverted by the reporting handler, from sources other than handlers described in § 1000.9(c); and
                (ii) Receipts of milk from handlers described in § 1000.9(c);
                (2) Product pounds and pounds of butterfat contained in:
                (i) Receipts of fluid milk products and bulk fluid cream products from other pool plants;
                (ii) Receipts of other source milk; and

                (iii) Inventories at the beginning and end of the month of fluid milk products and bulk fluid cream products;
                
                (3) The utilization or disposition of all milk and milk products required to be reported pursuant to this paragraph; and
                (4) Such other information with respect to the receipts and utilization of skim milk, butterfat, milk protein, other nonfat solids, and somatic cell information, as the market administrator may prescribe.
                (b) Each handler operating a partially regulated distributing plant shall report with respect to such plant in the same manner as prescribed for reports required by paragraph (a) of this section. Receipts of milk that would have been producer milk if the plant had been fully regulated shall be reported in lieu of producer milk. The report shall show also the quantity of any reconstituted skim milk in route disposition in the marketing area.
                (c) Each handler described in § 1000.9(c) shall report:
                (1) The product pounds, pounds of butterfat, pounds of protein, pounds of solids-not-fat other than protein (other solids), and the value of the somatic cell adjustment pursuant to § 1000.50(p), contained in receipts of milk from producers; and
                (2) The utilization or disposition of such receipts.
                (d) Each handler not specified in paragraphs (a) through (c) of this section shall report with respect to its receipts and utilization of milk and milk products in such manner as the market administrator may prescribe.
              
              
                § 1126.31
                Payroll reports.
                (a) On or before the 20th day after the end of each month, each handler that operates a pool plant pursuant to § 1126.7 and each handler described in § 1000.9(c) shall report to the market administrator its producer payroll for the month, in the detail prescribed by the market administrator, showing for each producer the information specified in § 1126.73(e).
                (b) Each handler operating a partially regulated distributing plant who elects to make payment pursuant to § 1000.76(b) shall report for each dairy farmer who would have been a producer if the plant had been fully regulated in the same manner as prescribed for reports required by paragraph (a) of this section.
              
              
                § 1126.32
                Other reports.
                In addition to the reports required pursuant to §§ 1126.30 and 1126.31, each handler shall report any information the market administrator deems necessary to verify or establish each handler's obligation under the order.
              
            
            
              Classification of Milk
              
                § 1126.40
                Classes of utilization.
                See § 1000.40.
              
              
                § 1126.41
                [Reserved]
              
              
                § 1126.42
                Classification of transfers and diversions.
                See § 1000.42.
              
              
                § 1126.43
                General classification rules.
                See § 1000.43.
              
              
                § 1126.44
                Classification of producer milk.
                See § 1000.44.
              
              
                § 1126.45
                Market administrator's reports and announcements concerning classification.
                See § 1000.45.
              
            
            
              Class Prices
              
                § 1126.50
                Class prices, component prices, and advanced pricing factors.
                See § 1000.50.
              
              
                § 1126.51
                Class I differential and price.
                The Class I differential shall be the differential established for Dallas County, Texas, which is reported in § 1000.52. The Class I price shall be the price computed pursuant to § 1000.50(a) for Dallas County, Texas.
              
              
                § 1126.52
                Adjusted Class I differentials.
                See § 1000.52.
              
              
                § 1126.53
                Announcement of class prices, component prices, and advanced pricing factors.
                See § 1000.53.
              
              
                § 1126.54
                Equivalent price.
                See § 1000.54.
              
            
            
              
              Producer Price Differential
              
                § 1126.60
                Handler's value of milk.
                For the purpose of computing a handler's obligation for producer milk, the market administrator shall determine for each month the value of milk of each handler with respect to each of the handler's pool plants and of each handler described in § 1000.9(c) with respect to milk that was not received at a pool plant by adding the amounts computed in paragraphs (a) through (i) of this section and subtracting from that total amount the value computed in paragraph (j) of this section. Unless otherwise specified, the skim milk, butterfat, and the combined pounds of skim milk and butterfat referred to in this section shall result from the steps set forth in § 1000.44(a), (b), and (c), respectively, and the nonfat components of producer milk in each class shall be based upon the proportion of such components in producer skim milk. Receipts of nonfluid milk products that are distributed as labeled reconstituted milk for which payments are made to the producer-settlement fund of another Federal order under § 1000.76(a)(4) or (d) shall be excluded from pricing under this section.
                (a) Class I value.
                (1) Multiply the pounds of skim milk in Class I by the Class I skim milk price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class I by the Class I butterfat price.
                (b) Class II value.
                (1) Multiply the pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class II times the Class II butterfat price.
                (c) Class III value.
                (1) Multiply the pounds of protein in Class III skim milk by the protein price;
                (2) Add an amount obtained by multiplying the pounds of other solids in Class III skim milk by the other solids price; and
                (3) Add an amount obtained by multiplying the pounds of butterfat in Class III by the butterfat price.
                (d) Class IV value.
                (1) Multiply the pounds of nonfat solids in Class IV skim milk by the nonfat solids price; and
                (2) Add an amount obtained by multiplying the pounds of butterfat in Class IV by the butterfat price.
                (e) Compute an adjustment for the somatic cell content of producer milk by multiplying the values reported pursuant to § 1126.30(a)(1) and (c)(1) by the percentage of total producer milk allocated to Class II, Class III, and Class IV pursuant to § 1000.44(c);
                (f) Multiply the pounds of skim milk and butterfat overage assigned to each class pursuant to § 1000.44(a)(11) and the corresponding step of § 1000.44(b) by the skim milk prices and butterfat prices applicable to each class.
                (g) Multiply the difference between the current month's Class I, II, or III price, as the case may be, and the Class IV price for the preceding month by the hundredweight of skim milk and butterfat subtracted from Class I, II, or III, respectively, pursuant to § 1000.44(a)(7) and the corresponding step of § 1000.44(b);
                (h) Multiply the difference between the Class I price applicable at the location of the pool plant and the Class IV price by the hundredweight of skim milk and butterfat assigned to Class I pursuant to § 1000.43(d) and the hundredweight of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(3)(i) through (vi) and the corresponding step of § 1000.44(b), excluding receipts of bulk fluid cream products from plants regulated under other Federal orders and bulk concentrated fluid milk products from pool plants, plants regulated under other Federal orders, and unregulated supply plants.

                (i) Multiply the difference between the Class I price applicable at the location of the nearest unregulated supply plants from which an equivalent volume was received and the Class III price by the pounds of skim milk and butterfat in receipts of concentrated fluid milk products assigned to Class I pursuant to § 1000.43(d) and § 1000.44(a)(3)(i) and the corresponding step of § 1000.44(b) and the pounds of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(8) and the corresponding step of § 1000.44(b), excluding such skim milk and butterfat in receipts of fluid milk products from an unregulated supply plant to the extent that an equivalent amount of skim milk or butterfat disposed of to such plant by handlers fully regulated under any Federal milk order is classified and priced as Class I milk and is not used as an offset for any other payment obligation under any order.
                (j) For reconstituted milk made from receipts of nonfluid milk products, multiply $1.00 (but not more than the difference between the Class I price applicable at the location of the pool plant and the Class IV price) by the hundredweight of skim milk and butterfat contained in receipts of nonfluid milk products that are allocated to Class I use pursuant to § 1000.43(d).
                [64 FR 478004, Sept. 1, 1999, as amended at 65 FR 82840, Dec. 28, 2000; 68 FR 7069, Feb. 12, 2003]
              
              
                § 1126.61
                Computation of producer price differential.
                For each month the market administrator shall compute a producer price differential per hundredweight. The report of any handler who has not made payments required pursuant to § 1126.71 for the preceding month shall not be included in the computation of the producer price differential, and such handler's report shall not be included in the computation for succeeding months until the handler has made full payment of outstanding monthly obligations. Subject to the conditions of this paragraph, the market administrator shall compute the producer price differential in the following manner:
                (a) Combine into one total the values computed pursuant to § 1126.60 for all handlers required to file reports prescribed in § 1126.30;
                (b) Subtract the total of the values obtained by multiplying each handler's total pounds of protein, other solids, and butterfat contained in the milk for which an obligation was computed pursuant to § 1126.60 by the protein price, other solids price, and the butterfat price, respectively, and the total value of the somatic cell adjustment pursuant to § 1126.30(a)(1) and (c)(1);
                (c) Add an amount equal to the minus location adjustments and subtract an amount equal to the plus location adjustments computed pursuant to § 1126.75;
                (d) Add an amount equal to not less than one-half of the unobligated balance in the producer-settlement fund;
                (e) Divide the resulting amount by the sum of the following for all handlers included in these computations:
                (1) The total hundredweight of producer milk; and
                (2) The total hundredweight for which a value is computed pursuant to § 1126.60(i); and
                (f) Subtract not less than 4 cents nor more than 5 cents from the price computed pursuant to paragraph (e) of this section. The result shall be known as the producer price differential for the month.
                [68 FR 7069, Feb. 12, 2003]
              
              
                § 1126.62
                Announcement of producer prices.
                On or before the 13th day after the end of each month, the market administrator shall announce the following prices and information:
                (a) The producer price differential;
                (b) The protein price;
                (c) The nonfat solids price;
                (d) The other solids price;
                (e) The butterfat price;
                (f) The somatic cell adjustment rate;
                (g) The average butterfat, protein, nonfat solids, and other solids content of producer milk; and
                (h) The statistical uniform price for milk containing 3.5 percent butterfat, computed by combining the Class III price and the producer price differential.
                [64 FR 478004, Sept. 1, 1999, as amended at 65 FR 82841, Dec. 28, 2000; 68 FR 7069, Feb. 12, 2003]
              
            
            
              Payments for Milk
              
                § 1126.70
                Producer-settlement fund.
                See § 1000.70.
              
              
                § 1126.71
                Payments to the producer-settlement fund.

                Each handler shall make payment to the producer-settlement fund in a manner that provides receipt of the funds by the market administrator no later than the 16th day after the end of the month (except as provided in § 1000.90). Payment shall be the amount, if any, by which the amount specified in paragraph (a) of this section exceeds the amount specified in paragraph (b) of this section:
                (a) The total value of milk to the handler for the month as determined pursuant to § 1126.60.
                (b) The sum of:
                (1) An amount obtained by multiplying the total hundredweight of producer milk as determined pursuant to § 1000.44(c) by the producer price differential as adjusted pursuant to § 1126.75;
                (2) An amount obtained by multiplying the total pounds of protein, other solids, and butterfat contained in producer milk by the protein, other solids, and butterfat prices respectively;
                (3) The total value of the somatic cell adjustment to producer milk; and
                (4) An amount obtained by multiplying the pounds of skim milk and butterfat for which a value was computed pursuant to § 1126.60(i) by the producer price differential as adjusted pursuant to § 1126.75 for the location of the plant from which received.
                [64 FR 48004, Sept. 1, 1999, as amended at 65 FR 82841, Dec. 28, 2000; 68 FR 7069, Feb. 12, 2003]
              
              
                § 1126.72
                Payments from the producer-settlement fund.
                No later than the 17th day after the end of each month (except as provided in § 1000.90), the market administrator shall pay to each handler the amount, if any, by which the amount computed pursuant to § 1126.71(b) exceeds the amount computed pursuant to § 1126.71(a). If, at such time, the balance in the producer-settlement fund is insufficient to make all payments pursuant to this section, the market administrator shall reduce uniformly such payments and shall complete the payments as soon as the funds are available.
              
              
                § 1126.73
                Payments to producers and to cooperative associations.
                (a) Each handler shall pay each producer for producer milk for which payment is not made to a cooperative association pursuant to paragraph (b) of this section, as follows:
                (1) Partial payment. For each producer who has not discontinued shipments as of the 23rd day of the month, payment shall be made so that it is received by the producer on or before the 26th day of the month (except as provided in § 1000.90) for milk received during the first 15 days of the month at not less than the lowest announced class price for the preceding month, less proper deductions authorized in writing by the producer.
                (2) Final payment. For milk received during the month, payment shall be made so that it is received by each producer no later than the 18th day after the end of the month (except as provided in § 1000.90) in an amount computed as follows:
                (i) Multiply the hundredweight of producer milk received times the producer price differential for the month as adjusted pursuant to § 1126.75;
                (ii) Multiply the pounds of butterfat received times the butterfat price for the month;
                (iii) Multiply the pounds of protein received times the protein price for the month;
                (iv) Multiply the pounds of other solids received times the other solids price for the month;
                (v) Multiply the hundredweight of milk received times the somatic cell adjustment for the month;
                (vi) Add the amounts computed in paragraphs (a)(2)(i) through (v) of this section, and from that sum:
                (A) Subtract the partial payment made pursuant to paragraph (a)(1) of this section;
                (B) Subtract the deduction for marketing services pursuant to § 1000.86;
                (C) Add or subtract for errors made in previous payments to the producer subject to approval by the market administrator; and
                (D) Subtract proper deductions authorized in writing by the producer.
                (b) On or before the day prior to the dates specified for partial and final payments pursuant to paragraph (a) of this section (except as provided in § 1000.90), each handler shall pay a cooperative association for milk received as follows:
                (1) Partial payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk (including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk) received during the first 15 days of the month from a cooperative association in any capacity, except as the operator of a pool plant, the payment shall be equal to the hundredweight of milk received multiplied by the lowest announced class price for the preceding month.
                (2) Partial payment to a cooperative association for milk transferred from its pool plant. For bulk milk/skimmed milk products received during the first 15 days of the month from a cooperative association in its capacity as the operator of a pool plant, the partial payment shall be at the pool plant operator's estimated use value of the milk using the most recent class prices available at the receiving plant's location.
                (3) Final payment to a cooperative association for milk transferred from its pool plant. Following the classification of bulk fluid milk products and bulk fluid cream products received during the month from a cooperative association in its capacity as the operator of a pool plant, the final payment for such receipts shall be determined as follows:
                (i) The hundredweight of Class I skim milk times the Class I skim milk price for the month plus the pounds of Class I butterfat times the Class I butterfat price for the month. The Class I prices to be used shall be the prices effective at the location of the receiving plant;
                (ii) The pounds of nonfat solids in Class II skim milk by the Class II nonfat solids price;
                (iii) The pounds of butterfat in Class II times the Class II butterfat price;
                (iv) The pounds of nonfat solids in Class IV times the nonfat solids price;
                (v) The pounds of butterfat in Class III and Class IV milk times the butterfat price;
                (vi) The pounds of protein in Class III milk times the protein price;
                (vii) The pounds of other solids in Class III milk times the other solids price;
                (viii) The hundredweight of Class II, Class III, and Class IV milk times the somatic cell adjustment; and
                (ix) Add together the amounts computed in paragraphs (b)(3)(i) through (viii) of this section and from that sum deduct any payments made pursuant to paragraph (b)(2) of this section.
                (4) Final payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk received from a cooperative association during the month, including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk, the final payment for such milk shall be an amount equal to the sum of the individual payments otherwise payable for such milk pursuant to paragraph (a)(2) of this section.
                (c) If a handler has not received full payment from the market administrator pursuant to § 1126.72 by the payment date specified in paragraph (a) or (b) of this section, the handler may reduce pro rata its payments to producers or to cooperative associations pursuant to paragraphs (a) and (b) of this section, but by not more than the amount of the underpayment. The payments shall be completed on the next scheduled payment date after receipt of the balance due from the market administrator.
                (d) If a handler claims that a required payment to a producer cannot be made because the producer is deceased or cannot be located, or because the cooperative association or its lawful successor or assignee is no longer in existence, the payment shall be made to the producer-settlement fund, and in the event that the handler subsequently locates and pays the producer or a lawful claimant, or in the event that the handler no longer exists and a lawful claim is later established, the market administrator shall make the required payment from the producer-settlement fund to the handler or to the lawful claimant as the case may be.

                (e) In making payments to producers pursuant to this section, each pool plant operator shall furnish each producer, except a producer whose milk was received from a cooperative association handler described in § 1000.9(a) or (c), a supporting statement in a form that may be retained by the recipient which shall show:
                (1) The name, address, Grade A identifier assigned by a duly constituted regulatory agency, and the payroll number of the producer;
                (2) The month and dates that milk was received from the producer, including the daily and total pounds of milk received;
                (3) The total pounds of butterfat, protein, and other solids contained in the producer's milk;
                (4) The somatic cell count of the producer's milk;
                (5) The minimum rate or rates at which payment to the producer is required pursuant to the order in this part;
                (6) The rate used in making payment if the rate is other than the applicable minimum rate;
                (7) The amount, or rate per hundredweight, or rate per pound of component, and the nature of each deduction claimed by the handler; and
                (8) The net amount of payment to the producer or cooperative association.
                [64 FR 48004, Sept. 1, 1999, as amended at 65 FR 32010, May 22, 2000; 65 FR 82841, Dec. 28, 2000; 68 FR 7069, Feb. 12, 2003]
              
              
                § 1126.74
                [Reserved]
              
              
                § 1126.75
                Plant location adjustments for producer milk and nonpool milk.
                For purposes of making payments for producer milk and nonpool milk, a plant location adjustment shall be determined by subtracting the Class I price specified in § 1126.51 from the Class I price at the plant's location. The difference, plus or minus as the case may be, shall be used to adjust the payments required pursuant to §§ 1126.73 and 1000.76.
              
              
                § 1126.76
                Payments by a handler operating a partially regulated distributing plant.
                See § 1000.76.
              
              
                § 1126.77
                Adjustment of accounts.
                See § 1000.77.
              
              
                § 1126.78
                Charges on overdue accounts.
                See § 1000.78.
              
            
            
              Administrative Assessment and Marketing Service Deduction
              
                § 1126.85
                Assessment for order administration.
                See § 1000.85.
              
              
                § 1126.86
                Deduction for marketing services.
                See § 1000.86.
              
            
          
        
        
          Pt. 1131
          PART 1131—MILK IN THE ARIZONA MARKETING AREA
          
            
              Subpart—Order Regulating Handling
              
                General Provisions
                Sec.
                1131.1
                General provisions.
              
              
                Definitions
                1131.2
                Arizona marketing area.
                1131.3
                Route disposition.
                1131.4
                Plant.
                1131.5
                Distributing plant.
                1131.6
                Supply plant.
                1131.7
                Pool plant.
                1131.8
                Nonpool plant.
                1131.9
                Handler.
                1131.10
                Producer-handler.
                1131.11
                [Reserved]
                1131.12
                Producer.
                1131.13
                Producer milk.
                1131.14
                Other source milk.
                1131.15
                Fluid milk product.
                1131.16
                Fluid cream product.
                1131.17
                [Reserved]
                1131.18
                Cooperative association.
                1131.19
                Commercial food processing establishment.
              
              
                Handler Reports
                1131.30
                Reports of receipts and utilization.
                1131.31
                Payroll reports.
                1131.32
                Other reports.
              
              
                Classification of Milk
                1131.40
                Classes of utilization.
                1131.41
                [Reserved]
                1131.42
                Classification of transfers and diversions.
                1131.43
                General classification rules.
                1131.44
                Classification of producer milk.
                1131.45
                Market administrator's reports and announcements concerning classification.
              
              
                Class Prices
                1131.50
                Class prices, component prices, and advanced pricing factors.
                1131.51
                Class I differential and price.
                1131.52
                Adjusted Class I differentials.
                
                1131.53
                Announcement of class prices, component prices, and advanced pricing factors.
                1131.54
                Equivalent price.
              
              
                Uniform Prices
                1131.60
                Handler's value of milk.
                1131.61
                Computation of uniform prices.
                1131.62
                Announcement of uniform prices.
              
              
                Payments for Milk
                1131.70
                Producer-settlement fund.
                1131.71
                Payments to the producer-settlement fund.
                1131.72
                Payments from the producer-settlement fund.
                1131.73
                Payments to producers and to cooperative associations.
                1131.74
                [Reserved]
                1131.75
                Plant location adjustments for producers and nonpool milk.
                1131.76
                Payments by a handler operating a partially regulated distributing plant.
                1131.77
                Adjustment of accounts.
                1131.78
                Charges on overdue accounts.
              
              
                Administrative Assessment and Marketing Service Deduction
                1131.85
                Assessment for order administration.
                1131.86
                Deduction for marketing services.
              
            
          
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Source:
            64 FR 48010, Sept. 1, 1999, unless otherwise noted.
          
          
            Subpart—Order Regulating Handling
            
              General Provisions
              
                § 1131.1
                General provisions.
                The terms, definitions, and provisions in part 1000 of this chapter apply to this part 1131. In this part 1131, all references to sections in part 1000 refer to part 1000 of this chapter.
              
            
            
              Definitions
              
                § 1131.2
                Arizona marketing area.
                The marketing area means all territory within the bounds of the following states and political subdivisions, including all piers, docks and wharves connected therewith and all craft moored thereat, and all territory occupied by government (municipal, State or Federal) reservations, installations, institutions, or other similar establishments if any part thereof is within any of the listed states or political subdivisions:
                Arizona
                All of the State of Arizona.
                [71 FR 25502, May 1, 2006]
              
              
                § 1131.3
                Route disposition.
                See § 1000.3.
              
              
                § 1131.4
                Plant.
                See § 1000.4.
              
              
                § 1131.5
                Distributing plant.
                See § 1000.5.
              
              
                § 1131.6
                Supply plant.
                See § 1000.6.
              
              
                § 1131.7
                Pool plant.
                
                  Pool Plant means a plant or unit of plants specified in paragraphs (a) through (e) of this section, but excluding a plant specified in paragraph (g) of this section. The pooling standards described in paragraphs (c) and (d) of this section are subject to modification pursuant to paragraph (f) of this section.
                (a) A distributing plant, other than a plant qualified as a pool plant pursuant to paragraph (b) of this § ____. 7(b) of any other Federal milk order, from which during the month 25 percent or more of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) are disposed of as route disposition or are transferred in the form of packaged fluid milk products to other distributing plants. At least 25 percent of such route disposition and transfers must be to outlets in the marketing area.
                (b) Any distributing plant located in the marketing area which during the month processed at least 25 percent of the total quantity of fluid milk products physically received at the plant (excluding concentrated milk received from another plant by agreement for other than Class I use) into ultra-pasteurized or aseptically-processed fluid milk products.

                (c) A supply plant from which 50 percent or more of the total quantity of milk that is physically received at such plant from dairy farmers and handlers described in § 1000.9(c), including milk that is diverted as producer milk to other plants, is transferred to pool distributing plants. Concentrated milk transferred from the supply plant to a distributing plant for an agreed-upon use other than Class I shall be excluded from the supply plant's shipments in computing the plant's shipping percentage.
                (d) A plant located within the marketing area and operated by a cooperative association if, during the month, or the immediately preceding 12-month period ending with the current month, 35 percent or more of the producer milk of members of the association (and any producer milk of nonmembers and members of another cooperative association which may be marketed by the cooperative association) is physically received in the form of bulk fluid milk products (excluding concentrated milk transferred to a distributing plant for an agreed-upon use other that Class I) at plants specified in paragraph (a), (b), or (h) of this section either directly from farms or by transfer from supply plants operated by the cooperative association and from plants of the cooperative association for which pool plant status has been requested under this paragraph subject to the following conditions:
                (1) The plant does not qualify as a pool plant under paragraph (a), (b), (c), or (h) of this section or under comparable provisions of another Federal order; and
                (2) The plant is approved by a duly constituted regulatory agency for the handling of milk approved for fluid consumption in the marketing area.
                (e) Two or more plants operated by the same handler and located in the marketing area may qualify for pool plant status as a unit by together meeting the requirements specified in paragraph (a) of this section and subject to all of the following additional requirements:
                (1) At least one of the plants in the unit must qualify as a pool plant pursuant to paragraph (a) of this section;
                (2) Other plants in the unit must process Class I or Class II products, using 50 percent or more of the total Grade A fluid milk products received in bulk form at such plant or diverted therefrom by the plant operator in Class I or Class II products, and must be located in a pricing zone providing the same or lower Class I price than the price applicable at the distributing plant included in the unit pursuant to paragraph (e)(1) of this section; and
                (3) A written request to form a unit must be filed by the handler with the market administrator prior to the first day of the month for which such status is desired to be effective. The unit shall continue from month to month thereafter without further notification. The handler shall notify the market administrator in writing prior to the first day of any month for which termination or any change of the unit is desired.
                (f) The applicable shipping percentages of paragraphs (c) and (d) of this section may be increased or decreased by the market administrator if the market administrator finds that such adjustment is necessary to encourage needed shipments or to prevent uneconomic shipments. Before making such a finding, the market administrator shall investigate the need for adjustment either on the market administrator's own initiative or at the request of interested parties if the request is made in writing at least 15 days prior to the month for which the requested revision is desired effective. If the investigation shows that an adjustment of the shipping percentages might be appropriate, the market administrator shall issue a notice stating that an adjustment is being considered and invite data, views and arguments. Any decision to revise an applicable shipping percentage must be issued in writing at least one day before the effective date.
                (g) The term pool plant shall not apply to the following plants:
                (1) A producer-handler as defined under any Federal order;
                (2) An exempt plant as defined in § 1000.8(e);

                (3) A plant located within the marketing area and qualified pursuant to paragraph (a) of this section which meets the pooling requirements of another Federal order, and from which more than 50 percent of its route disposition has been in the other Federal order marketing area for 3 consecutive months;
                
                (4) A plant located outside any Federal order marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of another Federal order and has had greater route disposition in such other Federal order's marketing area for 3 consecutive months;
                (5) A plant located in another Federal order marketing area and qualified pursuant to paragraph (a) of this section that meets the pooling requirements of such other Federal order and does not have a majority of its route distribution in this marketing area for 3 consecutive months or if the plant is required to be regulated under such other Federal order without regard to its route disposition in any other Federal order marketing area;
                (6) A plant qualified pursuant to paragraph (c) of this section which also meets the pooling requirements of another Federal order and from which greater qualifying shipments are made to plants regulated under the other Federal order than are made to plants regulated under the order in this part, or the plant has automatic pooling status under the other Federal order; and
                (7) That portion of a regulated plant designated as a nonpool plant that is physically separate and operated separately from the pool portion of such plant. The designation of a portion of a regulated plant as a nonpool plant must be requested in advance and in writing by the handler and must be approved by the market administrator.
                (h) Any distributing plant, located within the marketing area as described on May 1, 2006, in § 1131.2;
                (1) From which there is route disposition and/or transfers of packaged fluid milk products in any non-Federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk provided that 25 percent or more of the total quantity of fluid milk products physically received at such plant (excluding concentrated milk received from another plant by agreement for other than Class I use) is disposed of as route disposition and/or is transferred in the form of packaged fluid milk products to other plants. At least 25 percent of such route disposition and/or transfers, in aggregate, are in any non-Federally regulated marketing area(s) located within one or more States that require handlers to pay minimum prices for raw milk. Subject to the following exclusions:
                (i) The plant is described in § 1131.7(a), (b), or (e);
                (ii) The plant is subject to the pricing provisions of a State-operated milk pricing plan which provides for the payment of minimum class prices for raw milk;
                (iii) The plant is described in § 1000.8(a) or (e); or
                (iv) A producer-handler described in § 1131.10 with less than three million pounds during the month of route dispositions and/or transfers of packaged fluid milk products to other plants.
                (2) [Reserved]
                [64 FR 48010, Sept. 1, 1999, as amended at 71 FR 25502, May 1, 2006; 71 FR 28249, May 16, 2006]
              
              
                § 1131.8
                Nonpool plant.
                See § 1000.8.
              
              
                § 1131.9
                Handler.
                See § 1000.9.
              
              
                § 1131.10
                Producer-handler.
                
                  Producer-handler means a person who operates a dairy farm and a distributing plant from which there is route disposition in the marketing area, from which total route disposition and packaged sales of fluid milk products to other plants during the month does not exceed 3 million pounds, and who the market administrator has designated a producer-handler after determining that all of the requirements of this section have been met.
                (a) Requirements for designation. Designation of any person as a producer-handler by the market administrator shall be contingent upon meeting the conditions set forth in paragraphs (a)(1) through (5) of this section. Following the cancellation of a previous producer-handler designation, a person seeking to have their producer-handler designation reinstated must demonstrate that these conditions have been met for the preceding month.

                (1) The care and management of the dairy animals and the other resources and facilities designated in paragraph (b)(1) of this section necessary to produce all Class I milk handled (excluding receipts from handlers fully regulated under any Federal order) are under the complete and exclusive control, ownership and management of the producer-handler and are operated as the producer-handler's own enterprise and its own risk.
                (2) The plant operation designated in paragraph (b)(2) of this section at which the producer-handler processes and packages, and from which it distributes, its own milk production is under the complete and exclusive control, ownership and management of the producer-handler and is operated as the producer-handler's own enterprise and at its sole risk.
                (3) The producer-handler neither receives at its designated milk production resources and facilities nor receives, handles, processes, or distributes at or through any of its designated milk handling, processing, or distributing resources and facilities other source milk products for reconstitution into fluid milk products or fluid milk products derived from any source other than:
                (i) Its designated milk production resources and facilities (own farm production);
                (ii) Pool handlers and plants regulated under any Federal order within the limitation specified in paragraph (c)(2) of this section; or
                (iii) Nonfat milk solids which are used to fortify fluid milk products.
                (4) The producer-handler is neither directly nor indirectly associated with the business control or management of, nor has a financial interest in, another handler's operation; nor is any other handler so associated with the producer-handler's operation.
                (5) No milk produced by the herd(s) or on the farm(s) that supply milk to the producer-handler's plant operation is:
                (i) Subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing program under the authority of a State government maintaining marketwide pooling of returns, or
                (ii) Marketed in any part as Class I milk to the non-pool distributing plant of any other handler.
                (6) The producer-handler does not distribute fluid milk products to a wholesale customer who is served by a plant described in § 1131.7(a), (b), or (e), or a handler described in § 1000.8(c) that supplied the same product in the same-sized package with a similar label to a wholesale customer during the month.
                (b) Designation of resources and facilities. Designation of a person as a producer-handler shall include the determination of what shall constitute milk production, handling, processing, and distribution resources and facilities, all of which shall be considered an integrated operation, under the sole and exclusive ownership of the producer-handler.
                (1) Milk production resources and facilities shall include all resources and facilities (milking herd(s), buildings housing such herd(s), and the land on which such buildings are located) used for the production of milk which are solely owned, operated, and which the producer-handler has designated as a source of milk supply for the producer-handler's plant operation. However, for purposes of this paragraph, any such milk production resources and facilities which do not constitute an actual or potential source of milk supply for the producer-handler's operation shall not be considered a part of the producer-handler's milk production resources and facilities.
                (2) Milk handling, processing, and distribution resources and facilities shall include all resources and facilities (including store outlets) used for handling, processing, and distributing fluid milk products which are solely owned by, and directly operated or controlled by the producer-handler or in which the producer-handler in any way has an interest, including any contractual arrangement, or over which the producer-handler directly or indirectly exercises any degree of management control.
                (3) All designations shall remain in effect until canceled pursuant to paragraph (c) of this section.
                (c) Cancellation. The designation as a producer-handler shall be canceled upon determination by the market administrator that any of the requirements of paragraph (a)(1) through (5) of this section are not continuing to be met, or under any of the conditions described in paragraphs (c)(1), (2) or (3) of this section. Cancellation of a producer-handler's status pursuant to this paragraph shall be effective on the first day of the month following the month in which the requirements were not met or the conditions for cancellation occurred.
                (1) Milk from the milk production resources and facilities of the producer-handler, designated in paragraph (b)(1) of this section, is delivered in the name of another person as producer milk to another handler.
                (2) The producer-handler handles fluid milk products derived from sources other than the milk production facilities and resources designated in paragraph (b)(1) of this section, except that it may receive at its plant, or acquire for route disposition, fluid milk products from fully regulated plants and handlers under any Federal order if such receipts do not exceed 150,000 pounds monthly. This limitation shall not apply if the producer-handler's own-farm production is less than 150,000 pounds during the month.
                (3) Milk from the milk production resources and facilities of the producer-handler is subject to inclusion and participation in a marketwide equalization pool under a milk classification and pricing plan operating under the authority of a State government.
                (d) Public announcement. The market administrator shall publicly announce:
                (1) The name, plant location(s), and farm location(s) of persons designated as producer-handlers;
                (2) The names of those persons whose designations have been cancelled; and
                (3) The effective dates of producer-handler status or loss of producer-handler status for each. Such announcements shall be controlling with respect to the accounting at plants of other handlers for fluid milk products received from any producer-handler.
                (e) Burden of establishing and maintaining producer-handler status. The burden rests upon the handler who is designated as a producer-handler to establish through records required pursuant to § 1000.27 that the requirements set forth in paragraph (a) of this section have been and are continuing to be met, and that the conditions set forth in paragraph (c) of this section for cancellation of the designation do not exist.
                (f) Any producer-handler with Class I route dispositions and/or transfers of packaged fluid milk products in the marketing area described in § 1131.2 shall be subject to payments into the Order 1131 producer settlement fund on such dispositions pursuant to § 1000.76(a) and payments into the Order 1131 administrative fund provided such dispositions are less than three million pounds in the current month and such producer-handler had total Class I route dispositions and/or transfers of packaged fluid milk products from own farm production of three million pounds or more the previous month. If the producer-handler has Class I route dispositions and/or transfers of packaged fluid milk products into the marketing area described in § 1131.2 of three million pounds or more during the current month, such producer-handler shall be subject to the provisions described in § 1131.7 or § 1000.76(a).
                [71 FR 9433, Feb. 24, 2006, as amended at 71 FR 25502, May 1, 2006; 75 FR 21161, Apr. 23, 2010]
              
              
                § 1131.11
                [Reserved]
              
              
                § 1131.12
                Producer.

                (a) Except as provided in paragraph (b) of this section, producer means any person who produces milk approved by a duly constituted regulatory agency for fluid consumption as Grade A milk and whose milk (or components of milk) is:
                (1) Received at a pool plant directly from the producer or diverted by the plant operator in accordance with § 1131.13; or
                (2) Received by a handler described in § 1000.9(c).
                (b) Producer shall not include:
                (1) A producer-handler as defined in any Federal order;
                (2) A dairy farmer whose milk is received at an exempt plant, excluding producer milk diverted to the exempt plant pursuant to § 1131.13(d);

                (3) A dairy farmer whose milk is received by diversion at a pool plant from a handler regulated under another Federal order if the other Federal order designates the dairy farmer as a producer under that order and that milk is allocated by request to a utilization other than Class I;
                (4) A dairy farmer whose milk is reported as diverted to a plant fully regulated under another Federal order with respect to that portion of the milk so diverted that is assigned to Class I under the provisions of such other order; and

                (5) A dairy farmer whose milk is received at a pool plant if during the month milk from the same farm is received at a nonpool plant (except a nonpool plant that has no utilization of milk products in any class other than Class III or Class IV) other than as producer milk under the order in this part or some other Federal order. Such a dairy farmer shall be known as a dairy farmer for other markets.
                
              
              
                § 1131.13
                Producer milk.
                
                  Producer milk means the skim milk (or the skim equivalent of components of skim milk) and butterfat in milk of a producer that is:
                (a) Received by the operator of a pool plant directly from a producer or a handler described in § 1000.9(c). All milk received pursuant to this paragraph shall be priced at the location of the plant where it is first physically received;
                (b) Received by a handler described in § 1000.9(c) in excess of the quantity delivered to pool plants;
                (c) Diverted by a pool plant operator to another pool plant. Milk so diverted shall be priced at the location of the plant to which diverted; or
                (d) Diverted by the operator of a pool plant or a cooperative association described in § 1000.9(c) to a nonpool plant, subject to the following conditions:
                (1) Milk of a dairy farmer shall not be eligible for diversion unless at least one day's production of such dairy farmer is physically received at a pool plant during the month;
                (2) The total quantity of milk diverted by a handler in any month shall not exceed 50 percent of the total producer milk caused by the handler to be received at pool plants and diverted;
                (3) Diverted milk shall be priced at the location of the plant to which diverted;
                (4) Any milk diverted in excess of the limits prescribed in paragraph (d)(2) of this section shall not be producer milk. If the diverting handler or cooperative association fails to designate the dairy farmers' deliveries that are not to be producer milk, no milk diverted by the handler or cooperative association during the month to a nonpool plant shall be producer milk. In the event some of the milk of any producer is determined not to be producer milk pursuant to this paragraph, other milk delivered by such producer as producer milk during the month will not be subject to § 1131.12(b)(5); and
                (5) The delivery day requirement in paragraph (d)(1) of this section and diversion percentage in paragraph (d)(2) of this section may be increased or decreased by the market administrator if the market administrator finds that such revision is necessary to assure orderly marketing and efficient handling of milk in the marketing area. Before making such a finding, the market administrator shall investigate the need for the revision either on the market administrator's own initiative or at the request of interested persons if the request is made in writing at least 15 days prior to the month for which the requested revision is desired effective. If the investigation shows that a revision might be appropriate, the market administrator shall issue a notice stating that the revision is being considered and inviting written data, views, and arguments. Any decision to revise the delivery day requirement or the diversion percentage must be issued in writing at least one day before the effective date.
                (e) Producer milk shall not include milk of a producer that is subject to a marketwide equalization pool under a milk classification and pricing plan under the authority of a State government.
                [64 FR 48010, Sept. 1, 1999, as amended at 70 FR 9848, Mar. 1, 2005]
              
              
                § 1131.14
                Other source milk.
                See § 1000.14.
              
              
                § 1131.15
                Fluid milk product.
                See § 1000.15.
              
              
                
                § 1131.16
                Fluid cream product.
                See § 1000.16.
              
              
                § 1131.17
                [Reserved]
              
              
                § 1131.18
                Cooperative association.
                See § 1000.18.
              
              
                § 1131.19
                Commercial food processing establishment.
                See § 1000.19.
              
            
            
              Handler Reports
              
                § 1131.30
                Reports of receipts and utilization.
                Each handler shall report monthly so that the market administrator's office receives the report on or before the 7th day after the end of the month, in the detail and on the forms prescribed by the market administrator, as follows:
                (a) With respect to each of its pool plants, the quantities of skim milk and butterfat contained in or represented by:
                (1) Receipts of producer milk, including producer milk diverted by the reporting handler, from sources other than handlers described in § 1000.9(c);
                (2) Receipts of milk from handlers described in § 1000.9(c);
                (3) Receipts of fluid milk products and bulk fluid cream products from other pool plants;
                (4) Receipts of other source milk;
                (5) Inventories at the beginning and end of the month of fluid milk products and bulk fluid cream products; and
                (6) The utilization or disposition of all milk and milk products required to be reported pursuant to this paragraph.
                (b) Each handler operating a partially regulated distributing plant shall report with respect to such plant in the same manner as prescribed for reports required by paragraph (a) of this section. Receipts of milk that would have been producer milk if the plant had been fully regulated shall be reported in lieu of producer milk. Such report shall show also the quantity of any reconstituted skim milk in route disposition in the marketing area.
                (c) Each handler described in § 1000.9(c) shall report:
                (1) The quantities of all skim milk and butterfat contained in receipts of milk from producers; and
                (2) The utilization or disposition of all such receipts.
                (d) Each handler described in § 1131.10 shall report:
                (1) The pounds of milk received from each of the handler's own-farm production units, showing separately the production of each farm unit and the number of dairy cows in production at each farm unit;
                (2) Fluid milk products and bulk fluid cream products received at its plant or acquired for route disposition from pool plants, other order plants, and handlers described in § 1000.9(c);
                (3) Receipts of other source milk not reported pursuant to paragraph (d)(2) of this section;
                (4) Inventories at the beginning and end of the month of fluid milk products and fluid cream products; and
                (5) The utilization or disposition of all milk and milk products required to be reported pursuant to this paragraph.
                (e) Each handler not specified in paragraphs (a) through (d) of this section shall report with respect to its receipts and utilization of milk and milk products in such manner as the market administrator may prescribe.
              
              
                § 1131.31
                Payroll reports.
                (a) On or before the 20th day after the end of each month, each handler that operates a pool plant pursuant to § 1131.7 and each handler described in § 1000.9(c) shall report to the market administrator its producer payroll for such month, in the detail prescribed by the market administrator, showing for each producer:
                (1) The month;
                (2) The producer's name and address;
                (3) The daily and total pounds of milk received from the producer;
                (4) The total butterfat content of such milk; and
                (5) The price per hundredweight, the gross amount due, the amount and nature of any deductions, and the net amount paid.

                (b) Each handler operating a partially regulated distributing plant who elects to make payment pursuant to § 1000.76(b) shall report for each dairy farmer who would have been a producer if the plant had been fully regulated in the same manner as prescribed for reports required by paragraph (a) of this section.
              
              
                § 1131.32
                Other reports.
                In addition to the reports required pursuant to § 1131.30 and § 1131.31, each handler shall report any information the market administrator deems necessary to verify or establish each handler's obligation under the order.
              
            
            
              Classification of Milk
              
                § 1131.40
                Classes of utilization.
                See § 1000.40.
              
              
                § 1131.41
                [Reserved]
              
              
                § 1131.42
                Classification of transfers and diversions.
                See § 1000.42.
              
              
                § 1131.43
                General classification rules.
                See § 1000.43.
              
              
                § 1131.44
                Classification of producer milk.
                See § 1000.44.
              
              
                § 1131.45
                Market administrator's reports and announcements concerning classification.
                See § 1000.45.
              
            
            
              Class Prices
              
                § 1131.50
                Class prices, component prices, and advanced pricing factors.
                See § 1000.50.
              
              
                § 1131.51
                Class I differential and price.
                The Class I differential shall be the differential established for Maricopa County, Arizona, which is reported in § 1000.52. The Class I price shall be the price computed pursuant to § 1000.50(a) for Maricopa County, Arizona.
              
              
                § 1131.52
                Adjusted Class I differentials.
                See § 1000.52.
              
              
                § 1131.53
                Announcement of class prices, component prices, and advanced pricing factors.
                See § 1000.53.
              
              
                § 1131.54
                Equivalent price.
                See § 1000.54.
              
            
            
              Uniform Prices
              
                § 1131.60
                Handler's value of milk.
                For the purpose of computing a handler's obligation for producer milk, the market administrator shall determine for each month the value of milk of each handler with respect to each of the handler's pool plants and of each handler described in § 1000.9(c) with respect to milk that was not received at a pool plant by adding the amounts computed in paragraphs (a) through (e) of this section and subtracting from that total amount the value computed in paragraph (f) of this section. Receipts of nonfluid milk products that are distributed as labeled reconstituted milk for which payments are made to the producer-settlement fund of another Federal order under § 1000.76(a)(4) or (d) shall be excluded from pricing under this section.
                (a) Multiply the pounds of skim milk and butterfat in producer milk that were classified in each class pursuant to § 1000.44(c) by the applicable skim milk and butterfat prices, and add the resulting amounts;
                (b) Multiply the pounds of skim milk and butterfat overage assigned to each class pursuant to § 1000.44(a)(11) and the corresponding steps of § 1000.44(b) by the respective skim milk and butterfat prices applicable at the location of the pool plant;
                (c) Multiply the difference between the current month's Class I, II, or III price, as the case may be, and the Class IV price for the preceding month by the hundredweight of skim milk and butterfat subtracted from Class I, II, or III, respectively, pursuant to § 1000.44(a)(7) and the corresponding step of § 1000.44(b);

                (d) Multiply the difference between the Class I price applicable at the location of the pool plant and the Class IV price by the hundredweight of skim milk and butterfat assigned to Class I pursuant to § 1000.43(d) and the hundredweight of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(3)(i) through (vi) and the corresponding step of § 1000.44(b), excluding receipts of bulk fluid cream products from plants regulated under other Federal orders and bulk concentrated fluid milk products from pool plants, plants regulated under other Federal orders, and unregulated supply plants;
                (e) Multiply the Class I skim milk and Class I butterfat prices applicable at the location of the nearest unregulated supply plants from which an equivalent volume was received by the pounds of skim milk and butterfat in receipts of concentrated fluid milk products assigned to Class I pursuant to § 1000.43(d) and § 1000.44(a)(3)(i) and the corresponding step of § 1000.44(b) and the pounds of skim milk and butterfat subtracted from Class I pursuant to § 1000.44(a)(8) and the corresponding step of § 1000.44(b), excluding such skim milk and butterfat in receipts of fluid milk products from an unregulated supply plant to the extent that an equivalent amount of skim milk or butterfat disposed of to such plant by handlers fully regulated under any Federal milk order is classified and priced as Class I milk and is not used as an offset for any other payment obligation under any order.
                (f) For reconstituted milk made from receipts of nonfluid milk products, multiply $1.00 (but not more than the difference between the Class I price applicable at the location of the pool plant and the Class IV price) by the hundredweight of skim milk and butterfat contained in receipts of nonfluid milk products that are allocated to Class I use pursuant to § 1000.43(d).
                [64 FR 48010, Sept. 1, 1999, as amended at 65 FR 82841, Dec. 28, 2000]
              
              
                § 1131.61
                Computation of uniform prices.
                On or before the 11th day of each month, the market administrator shall compute a uniform butterfat price, a uniform skim milk price, and a uniform price for producer milk receipts reported for the prior month. The report of any handler who has not made payments required pursuant to § 1131.71 for the preceding month shall not be included in the computation of these prices, and such handler's report shall not be included in the computation for succeeding months until the handler has made full payment of outstanding monthly obligations.
                (a) Uniform butterfat price. The uniform butterfat price per pound, rounded to the nearest one-hundredth cent, shall be computed by:
                (1) Multiplying the pounds of butterfat in producer milk allocated to each class pursuant to § 1000.44(b) by the respective class butterfat prices;
                (2) Adding the butterfat value calculated in § 1131.60(e) for other source milk allocated to Class I pursuant to § 1000.43(d) and the steps of § 1000.44(b) that correspond to § 1000.44(a)(3)(i) and § 1000.44(a)(8) by the Class I price; and
                (3) Dividing the sum of paragraphs (a)(1) and (a)(2) of this section by the sum of the pounds of butterfat in producer milk and other source milk used to calculate the values in paragraphs (a)(1) and (a)(2) of this section.
                (b) Uniform skim milk price. The uniform skim milk price per hundredweight, rounded to the nearest cent, shall be computed as follows:
                (1) Combine into one total the values computed pursuant to § 1131.60 for all handlers;
                (2) Add an amount equal to the minus location adjustments and subtract an amount equal to the plus location adjustments computed pursuant to § 1131.75;
                (3) Add an amount equal to not less than one-half of the unobligated balance in the producer-settlement fund;
                (4) Subtract the value of the total pounds of butterfat for all handlers. The butterfat value shall be computed by multiplying the sum of the pounds of butterfat in producer milk and other source milk used to calculate the values in paragraphs (a)(1) and (a)(2) of this section by the butterfat price computed in paragraph (a) of this section;
                (5) Divide the resulting amount by the sum of the following for all handlers included in these computations:
                (i) The total skim pounds of producer milk; and
                (ii) The total skim pounds for which a value is computed pursuant to § 1131.60(e); and
                (6) Subtract not less than 4 cents and not more than 5 cents.
                (c) Uniform price. The uniform price per hundredweight, rounded to the nearest cent, shall be the sum of the following:
                
                (1) Multiply the uniform butterfat price for the month pursuant to paragraph (a) of this section times 3.5 pounds of butterfat; and
                (2) Multiply the uniform skim milk price for the month pursuant to paragraph (b) of this section times .965.
                [64 FR 48010, Sept. 1, 1999, as amended at 65 FR 82841, Dec. 28, 2000]
              
              
                § 1131.62
                Announcement of uniform prices.
                On or before the 11th day after the end of the month, the market administrator shall announce the uniform prices for the month computed pursuant to § 1131.61.
              
            
            
              Payments for Milk
              
                § 1131.70
                Producer-settlement fund.
                See § 1000.70.
              
              
                § 1131.71
                Payments to the producer-settlement fund.
                Each handler shall make payment to the producer-settlement fund in a manner that provides receipt of the funds by the market administrator no later than the 13th day after the end of the month (except as provided in § 1000.90). Payments due the market administrator shall be deemed not to have been made until the money owed has been received at the market administrator's office, or deposited into the market administrator's bank account. Payment shall be the amount, if any, by which the amount specified in paragraph (a) of this section exceeds the amount specified in paragraph (b) of this section:
                (a) The total value of milk to the handler for the month as determined pursuant to § 1131.60.
                (b) The sum of:
                (1) The value at the uniform prices for skim milk and butterfat, adjusted for plant location, of the handler's receipts of producer milk; and
                (2) The value at the uniform price as adjusted pursuant to § 1131.75 applicable at the location of the plant from which received of other source milk for which a value is computed pursuant to § 1131.60(e).
              
              
                § 1131.72
                Payments from the producer-settlement fund.
                No later than the 14th day after the end of each month (except as provided in § 1000.90), the market administrator shall pay to each handler the amount, if any, by which the amount computed pursuant to § 1131.71(b) exceeds the amount computed pursuant to § 1131.71(a). If, at such time, the balance in the producer-settlement fund is insufficient to make all payments pursuant to this section, the market administrator shall reduce uniformly such payments and shall complete the payments as soon as the funds are available.
              
              
                § 1131.73
                Payments to producers and to cooperative associations.
                (a) Except as provided in paragraphs (b) and (c) of this section, each handler shall make payment to each producer from whom milk is received during the month as follows:
                (1) Partial Payment. For each producer who has not discontinued shipments as of the 25th day of the month, payment shall be made so that it is received by the producer on or before the 27th day of each month (except as provided in § 1000.90) for milk received from such producer during the first 15 days of the month at not less than 1.3 times the lowest class price for the preceding month less proper deductions authorized in writing by the producer.
                (2) Final payment. For milk received during the month, a payment computed as follows shall be made so that it is received by each producer one day after the payment date required in § 1131.72:
                (i) Multiply the hundredweight of producer skim milk received times the uniform skim milk price for the month;
                (ii) Multiply the pounds of producer butterfat received times the uniform butterfat price for the month;
                (iii) Multiply the hundredweight of producer milk received times the plant location adjustment pursuant to § 1131.75; and

                (iv) Add the amounts computed in paragraph (a)(2)(i), (ii), and (iii) of this section, and from that sum:
                
                (A) Subtract the partial payment made pursuant to paragraph (a)(1) of this section;
                (B) Subtract the deduction for marketing services pursuant to § 1000.86;
                (C) Add or subtract for errors made in previous payments to the producer, subject to approval by the market administrator; and
                (D) Subtract proper deductions authorized in writing by the producer.
                (b) Two days prior to the dates on which partial and final payments are due pursuant to paragraph (a) of this section, each handler shall pay a cooperative association for milk received as follows:
                (1) Partial payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk (including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk) received during the first 15 days of the month from a cooperative association in any capacity except as the operator of a pool plant, the payment shall be an amount not less than 1.3 times the lowest class price for the preceding month multiplied by the hundredweight of milk.
                (2) Partial payment to a cooperative association for milk transferred from its pool plant. For bulk fluid milk products and bulk fluid cream products received during the first 15 days of the month from a cooperative association in its capacity as the operator of a pool plant, the partial payment shall be at the pool plant operator's estimated use value of the milk using the most recent class prices available for skim milk and butterfat at the receiving plant's location.
                (3) Final payment to a cooperative association for milk transferred from its pool plant. For bulk fluid milk products and bulk fluid cream products received during the month from a cooperative association in its capacity as the operator of a pool plant, the final payment shall be the classified value of such milk as determined by multiplying the pounds of skim milk and butterfat assigned to each class pursuant to § 1000.44 by the class prices for the month at the receiving plant's location, and subtracting from this sum the partial payment made pursuant to paragraph (b)(2) of this section.
                (4) Final payment to a cooperative association for bulk milk received directly from producers' farms. For bulk milk received from a cooperative association during the month, including the milk of producers who are not members of such association and who the market administrator determines have authorized the cooperative association to collect payment for their milk, the final payment for such milk shall be an amount equal to the sum of the individual payments otherwise payable for such milk pursuant to paragraph (a)(2) of this section.
                (c) If a handler has not received full payment from the market administrator pursuant to § 1131.72 by the payment date specified in paragraph (a) or (b) of this section, the handler may reduce pro rata his payments pursuant to such paragraphs, but by not more than the amount of such underpayment. Payments to producers shall be completed on the next scheduled payment date after receipt of the balance due from the market administrator.
                (d) If a handler claims that a required payment to a producer cannot be made because the producer is deceased or cannot be located, or because the cooperative association or its lawful successor or assignee is no longer in existence, the payment shall be made to the producer-settlement fund. In the event the handler subsequently locates and pays the producer or a lawful claimant, or in the event that the handler no longer exists and a lawful claim is later established, the market administrator shall make the required payment from the producer-settlement fund to the handler or the lawful claimant, as the case may be.
                (e) In making payments to producers pursuant to this section, each pool plant operator shall furnish each producer, except a producer whose milk was received from a cooperative association described in § 1000.9(a) or (c), a supporting statement in such form that it may be retained by the recipient which shall show:
                (1) The month, and identity of the producer;
                
                (2) The daily and total pounds and the total pounds of butterfat content of producer milk;
                (3) The minimum rate at which payment to the producer is required pursuant to the order in this part;
                (4) The rate used in making payments if the rate is other than the applicable minimum rate;
                (5) The amount, rate per hundredweight, and nature of each deduction claimed by the handler; and
                (6) The net amount of payment to the producer or cooperative association.
                [64 FR 48010, Sept. 1, 1999, as amended at 65 FR 32010, May 22, 2000]
              
              
                § 1131.74
                [Reserved]
              
              
                § 1131.75
                Plant location adjustments for producers and nonpool milk.
                For purposes of making payments for producer milk and nonpool milk, a plant location adjustment shall be determined by subtracting the Class I price specified in § 1131.51 from the Class I price at the plant's location. The difference, plus or minus as the case may be, shall be used to adjust the payments required pursuant to §§ 1131.73 and 1000.76.
              
              
                § 1131.76
                Payments by handler operating a partially regulated distributing plant.
                See § 1000.76.
              
              
                § 1131.77
                Adjustment of accounts.
                See § 1000.77.
              
              
                § 1131.78
                Charges on overdue accounts.
                See § 1000.78.
              
            
            
              Administrative Assessment and Marketing Service Deduction
              
                § 1131.85
                Assessment for order administration.
                See § 1000.85.
              
              
                § 1131.86
                Deduction for marketing services.
                See § 1000.86.
              
            
          
        
        
          PARTS 1132-1134 [RESERVED]
        
        
          Pt. 1135
          PART 1135—MILK IN THE WESTERN MARKETING AREA
          
            Authority:
            7 U.S.C. 601-674, and 7253.
          
          
            Subpart—Order Regulating Handling
            
              § 1135.1
              General provisions.
              The terms, definitions, and provisions in part 1000 of this chapter apply to this part 1135. In this part 1135, all references to sections in part 1000 refer to part 1000 of this chapter.
              [64 FR 48015, Sept. 1, 1999]
            
          
        
        
          PARTS 1136-1140 [RESERVED]
        
        
          Pt. 1145
          PART 1145—DAIRY FORWARD PRICING PROGRAM
          
            
              Subpart A—Definitions
              Sec.
              1145. 1
              Definitions.
            
            
              Subpart B—Program Rules
              1145.2
              Program.
            
            
              Subpart C—Enforcement
              1145.3
              Enforcement.
            
          
          
            Authority:
            7 U.S.C. 8772.
          
          
            Source:
            73 FR 64871, Oct. 31, 2008, unless otherwise noted.
          
          
            Subpart A—Definitions
            
              § 1145.1
              Definitions.
              (a) Program means the dairy forward pricing program as established by Section 1502 of Public Law No. 110-246.
              (b) Eligible milk means the quantity of milk equal to the contracting handler's Class II, III and IV utilization of producer milk, in product pounds, during the month, combining all plants of a single handler regulated under the same Federal milk marketing order.
              (c) Forward contract means an agreement covering the terms and conditions for the sale of Class II, III or IV milk from a producer defined in 7 CFR 1001.12, 1005.12, 1006.12, 1007.12, 1030.12, 1032.12, 1033.12, 1124.12, 1126.12, 1131.12 or a cooperative association of producers defined in 7 CFR 1000.18, and a handler defined in 7 CFR 1000.9.
              (d) Contract milk means the producer milk regulated under a Federal milk marketing order covered by a forward contract.
              (e) Disclosure statement means the following statement which must be signed by each producer or cooperative representative entering into a forward contract with a handler before the Federal milk marketing order administrator will recognize the contract as satisfying the provisions of this program.
              
                Attachment to § 1145.1, paragraph (e):
                Disclosure Statement

                I am voluntarily entering into a forward contract with [insert handler's name]. I have been given a copy of the contract. By signing this form, I understand that I am forfeiting my right to receive the Federal milk marketing order's minimum prices for that portion of the milk which is under contract for the duration of the contract. I also understand that this contract milk will be priced in accordance with the terms and conditions of the contract.
                
                Printed Name:
                Signature:
                Date:
                Address:
                Producer Number:
              
              
              (f) Other definitions. The definition of any term in parts 1000-1131 of this chapter apply to, and are hereby made a part of this part, as appropriate.
            
          
          
            Subpart B—Program Rules
            
              § 1145.2
              Program.
              (a) Any handler defined in 7 CFR 1000.9 may enter into forward contracts with producers or cooperative associations of producers for the handler's eligible volume of milk. Milk under forward contract in compliance with the provisions of this part will be exempt from the minimum payment provisions that would apply to such milk pursuant to 7 CFR 1001.73, 1005.73, 1006.73, 1007.73, 1030.73, 1032.73, 1033.73, 1051.73, 1124.73, 1126.73 and 1131.73 for the period of time covered by the contract.
              (b) No forward price contract may be entered into under the program after September 30, 2023, and no forward contract entered into under the program may extend beyond September 30, 2026.
              (c) Forward contracts must be signed and dated by the contracting handler and producer (or cooperative association) prior to the 1st day of the 1st month for which they are to be effective and must be received by the Federal milk market administrator by the 15th day of that month. The disclosure statement must be signed on the same date as the contract by each producer entering into a forward contract, and this signed disclosure statement must be attached to or otherwise included in each contract submitted to the market administrator.
              (d) In the event that a handler's contract milk exceeds the handler's eligible milk for any month in which the specified contract price(s) are below the order's minimum prices, the handler must designate which producer milk shall not be contract milk. If the handler does not designate the suppliers of the over-contracted milk, the market administrator shall prorate the over-contracted milk to each producer and cooperative association having a forward contract with the handler.
              (e) Payments for milk covered by a forward contract must be made on or before the dates applicable to payments for milk that are not under forward contract under the respective Federal milk marketing order.
              (f) Nothing in this part shall impede the contractual arrangements that exist between a cooperative association and its members.
              [73 FR 64871, Oct. 31, 2008, as amended at 79 FR 15636, Mar. 21, 2014; 84 FR 6962, Mar. 1, 2019]
            
          
          
            Subpart C—Enforcement
            
              § 1145.3
              Enforcement.

              A handler may not require participation in a forward pricing contract as a condition of the handler receiving milk from a producer or cooperative association of producers. USDA will investigate all complaints made by producers or cooperative associations alleging coercion by handlers to enter into forward contracts and based on the results of the investigation will take appropriate action.
              
            
          
        
        
          Pt. 1146
          PART 1146—MILK DONATION REIMBURSEMENT PROGRAM
          
            
              Subpart A—General Provisions
              Sec.
              1146.1
              Definitions.
              1146.3
              Commodity specifications.
            
            
              Subpart B—Program Participation
              1146.100
              Program eligibility.
              1146.102
              Milk donation and distribution plans.
              1146.104
              Review and approval.
              1146.106
              Reimbursement claims.
              1146.108
              Reimbursement calculation.
            
            
              Subpart C—Administrative Provisions
              1146.200
              Opportunities to participate.
              1146.202
              Rollover of fiscal year funds.
              1146.204
              Prohibition on resale of products.
              1146.206
              Enforcement.
              1146.208
              Confidentiality.
              1146.210
              Milk for other programs.
            
          
          
            Authority:
            Sec. 1431, Pub. L. 113-79, 128 Stat. 695, as amended.
          
          
            Source:
            84 FR 46658, Sept. 5, 2019, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 1146.1
              Definitions.
              
                AMS means the Agricultural Marketing Service of the United States Department of Agriculture.
              
                Eligible dairy organization means a dairy farmer cooperative or a dairy processor that
              (1) Is regulated under a Federal milk marketing order (FMMO);
              (2) Accounts to the FMMO marketwide pool; and
              (3) Incurs qualified expenses described in § 1146.108.
              
                Eligible distributor means a public or private non-profit organization that distributes donated eligible milk.
              
                Eligible milk means Class I fluid milk products produced and processed in the United States that meet the specifications referenced in § 1146.3.
              
                Eligible partnership means a partnership between an eligible dairy organization and an eligible distributor.
              
                Fiscal year means the twelve-month period beginning October 1 of any year and ending September 30 of the following year.
              
                Participating partnership means an eligible partnership for which AMS has approved a Milk Donation and Distribution Plan (Plan) for eligible milk under § 1146.104.
              
                Program means the Milk Donation Reimbursement Program established in this part.
              
                Secretary means the Secretary of the United States Department of Agriculture or a representative authorized to act in the Secretary's stead.
            
            
              § 1146.3
              Commodity specifications.
              (a) Eligible milk donations must meet the commodity specifications pursuant to (b) in effect on the date the milk products are shipped from the plant.
              (b) AMS shall maintain on its website current commodity specifications for fluid milk products eligible for donation and reimbursement under the Milk Donation Reimbursement Program.
            
          
          
            Subpart B—Program Participation
            
              § 1146.100
              Program eligibility.
              An eligible dairy organization must be a member of a participating partnership pursuant to § 1146.1 to be eligible to receive reimbursements for qualified expenses related to voluntary fluid milk donations, subject to the requirements and limitations specified in §§ 1146.102 and 1146.104.
            
            
              § 1146.102
              Milk donation and distribution plans.
              New and continuing program participants must submit completed Milk Donation and Distribution Plans to AMS in the form and manner established by AMS prior to the published deadline to be eligible for program consideration. The completed Milk Donation and Distribution Plans must -
              (a) Include the physical location(s) of the eligible dairy organization's processing plant(s) and the eligible distributor's distribution site(s);

              (b) Include an affirmation signed by both eligible partners regarding the partnership's ability to supply, transport, store, and distribute donated milk products consistent with the commodity specifications under § 1146.3;
              
              (c) Include an estimate of the quantity of eligible milk that the eligible dairy organization plans to donate each year, based on -
              (1) Preplanned donations and
              (2) Contingency plans to address unanticipated donations; and
              (d) Describe the rate at which the eligible dairy organization will be reimbursed, not to exceed 100 percent of qualified expenses pursuant to § 1146.108.
            
            
              § 1146.104
              Review and approval.
              (a) Program application and review. Within 45 days of the announced application deadline, AMS will review all timely submitted applications and notify applicants regarding approval or disapproval for program participation during the applicable fiscal year. AMS's review will include the following considerations:
              (1) Total annual funds available for program administration, including an appropriate reserve to cover costs related to increases in milk prices and emergencies including, but not limited to, natural disasters;
              (2) The feasibility of the Milk Donation and Distribution Plan;
              (3) The extent to which the Milk Donation and Distribution Plan -
              (i) Promotes the donation of eligible milk,
              (ii) Provides nutrition assistance to individuals in low-income groups, and
              (iii) Reduces food waste; and
              (4) The amount of funding and in-kind contributions the eligible dairy organization plans to provide to the eligible distributor in addition to the donations for which it will seek reimbursements.
              (b) Continued program participation. Within 45 days of the announced application deadline, AMS will review and notify applicants regarding approval or disapproval of all timely submitted requests for continued program participation. AMS's review of requests for continued program participation will be based on consideration of the factors in paragraphs (a) and (b)(1) through (3) of this section:
              (1) Eligible partnerships requesting continued program participation for a subsequent fiscal year can include information about the extent to which they provided funding and in-kind contributions in addition to eligible milk donations for which they were reimbursed through the program for the previous fiscal year.
              (2) If there are no changes to the eligible partnership's approved Milk Donation and Distribution Plan from the previous fiscal year, the eligible partnership must request that AMS consider the partnership's previously approved Plan and provide the additional information described in paragraph (b)(1) of this sectoin, if applicable.
              (3) If there are changes to the eligible partnership's approved Milk Donation and Distribution Plan from the previous fiscal year, the eligible partnership must submit a new Plan as described in paragraph (a) and provide the additional information described in paragraph (b)(1) of this section, if applicable.
              (c) Plan approval. Subject to the provisions in paragraph (a) of this section, AMS will determine whether to approve new and continuing Milk Donation and Distribution Plans for all or a proportion of each Plan's proposed donations and reimbursements. For each approved Plan, AMS will determine:
              (1) A reimbursement rate applicable to each claim for reimbursement during the fiscal year, and
              (2) A total dollar amount available for reimbursement during the fiscal year.
              (d) Adjustments. AMS will review the activity of approved Milk Donation and Distribution Plans during the fiscal year to determine whether adjustments should be made to the reimbursement amounts approved under paragraph (c) of this section.
              (1) Determinations about adjustments will be based on -
              (i) The participating partnership's performance,
              (ii) Availability of program funds, and
              (iii) Demand for eligible milk donations.
              (2) AMS will provide 30 days' notice to participating partnerships prior to adjusting reimbursement amounts in their respective approved Milk Donation and Distribution Plans.
              (e) Request for increase. Eligible partnerships with approved Milk Donation and Distribution Plans during any fiscal year may request an increase in the amount of reimbursement approved under paragraph (c) of this section based on changes in conditions.
              (1) Requests for an increase must be submitted to AMS in the manner and form established by AMS, and must -
              (i) Describe the change in conditions that would warrant an increase in reimbursement,
              (ii) Indicate whether the requested increase is intended to be a long-term revision to the eligible partnership's approved Milk Donation and Distribution Plan or a short-term increase to respond to temporary conditions, and
              (iii) Specify the amount of increased reimbursement requested.
              (2) Within 30 days of receipt, AMS will review the request for an increase and will notify the requester regarding approval or disapproval of the request. AMS's determination about whether such an increase is feasible will be based on its evaluation of the factors described in paragraph (e)(1) of this section and the availability of funds.
              (3) Based on the change in conditions identified by the requester, AMS will determine whether to provide interim approval of an increase requested under paragraph (e)(1) of this section and an incremental increase to the amount of reimbursement approved under paragraph (c) of this section prior to making a final determination regarding approval of the requested increase.
            
            
              § 1146.106
              Reimbursement claims.
              (a) In order for the eligible dairy organization partner to receive reimbursements for qualified expenses pursuant to § 1146.108, the participating partnership must submit a report and appropriate supporting documentation to AMS.
              (1) For each month of the fiscal year pertaining to an approved Milk Donation and Distribution Plan (including the months prior to AMS's review and approval of the Plan), the report must include:
              (i) The amount of eligible milk donated to the eligible distributor;
              (ii) The location of the plant where the donated milk was processed;
              (iii) The date the donated milk was shipped from the plant where the milk was processed;
              (iv) The date the donated milk was received by the eligible distributor; and
              (v) The applicable announced Federal milk marketing order prices for the month the milk was pooled:
              (A) The Class I price at the plant location where the milk was processed; and
              (B) The lowest classified price (either Class III or Class IV).
              (2) Appropriate documentation to support the report required in paragraph (a)(1) of this section may include, but is not limited to, copies of processing records, shipping records, bills of lading, warehouse receipts, distribution records, or other documents that demonstrate the reported amount of eligible milk was processed, donated, and distributed in accordance to the approved Milk Donation and Distribution Plan and as reported in the eligible dairy organization's report.
              (b) Reimbursement requests may be submitted to AMS at any time during the fiscal year and for up to 90 days after the close of the fiscal year.
              (c) AMS will review and process reimbursement requests on a quarterly basis, including those submitted by the last day of the month following the end of each quarter of the fiscal year.
              (d) Incomplete reimbursement requests will be returned to the submitter for revision or completion and resubmission as necessary.
            
            
              § 1146.108
              Reimbursement calculation.
              (a) For each reimbursement claim submitted by a participating partnership, the amount of reimbursement under § 1146.106 shall be the product of:
              (1) The quantity of eligible milk donated by the eligible dairy organization to the eligible distributor member of the participating partnership;
              (2) The rate described in the approved Milk Donation and Distribution Plan under § 1146.102(d); and

              (3) The difference between the FMMO Class I price at the plant location and the lowest classified price (either Class III or Class IV), for the month in which the donation was pooled on a Federal Milk Marketing Order.
              
              (b) Expenses eligible for reimbursement under § 1146.106 shall not exceed the value that an eligible dairy organization incurred by accounting to the Federal milk marketing order pool at the difference between the announced Class I milk price at the location of the plant where the milk was processed and the lower of the Class III or Class IV milk price for the applicable month.
              (c) Claim reimbursements are subject to the limitations specified in paragraph (b) of this section.
              (d) Total plan reimbursements are subject to the limitations specified in § 1146.104(c)(2).
            
          
          
            Subpart C—Administrative Provisions
            
              § 1146.200
              Opportunities to participate.
              (a) AMS will announce opportunities to participate in the Milk Donation Reimbursement Program and the amount of program funding available for each fiscal year on the AMS website. The announcements will include invitations for interested parties to submit new or revised Milk Donation and Distribution Plans and will specify the manner and form in which program applications should be submitted.
              (b) If, after making approval determinations for the fiscal year about each submitted program application, AMS determines that additional reimbursement funds are available, AMS will publish an announcement to that effect and invite further requests for Plan approvals pursuant to § 1146.104(a) through (c) or for increases in reimbursement amounts pursuant § 1146.104(e).
            
            
              § 1146.202
              Rollover of fiscal year funds.
              If reimbursement monies remain after all fiscal year reimbursement claims have been approved and distributed, the remaining monies will be available to fund reimbursement claims in subsequent fiscal years.
            
            
              § 1146.204
              Prohibition on resale of products.
              (a) Prohibition in general. An eligible distributor that receives eligible milk products donated under the Milk Donation Reimbursement Program may not sell the donated milk products back into commercial markets.
              (b) Prohibition on future participation. An eligible distributor that AMS determines has violated the prohibition in paragraph (a) of this section shall not be eligible for any future participation in the Milk Donation Reimbursement Program.
            
            
              § 1146.206
              Enforcement.
              AMS will verify the donated milk for which reimbursement is sought was pooled on a FMMO. AMS will also conduct spot checks, reviews, and audits of the reports and documentation submitted pursuant to § 1146.106(a) to verify their accuracy and to ensure the integrity of the Milk Donation Reimbursement Program.
            
            
              § 1146.208
              Confidentiality.
              AMS will collect only that information deemed necessary to administer the Milk Donation Reimbursement Program and will use the information only for that purpose. AMS will keep all proprietary business information collected under the program confidential.
            
            
              § 1146.210
              Milk for other programs.
              Milk sold or donated under other commodity or food assistance programs administered by the United States Department of Agriculture is not eligible for reimbursement under the Milk Donation Reimbursement Program in this part.
            
          
        
        
          Pt. 1150
          PART 1150—DAIRY PROMOTION PROGRAM
          
            
              Subpart—Dairy Promotion and Research Order
              
                Definitions
                Sec.
                1150.101
                Act.
                1150.102
                Department.
                1150.103
                Secretary.
                1150.104
                Board.
                1150.105
                Person.
                1150.106
                United States.
                1150.107
                Fiscal period.
                1150.108
                Eligible organization.
                1150.109
                Qualified program.
                1150.110
                Producer.
                1150.111
                Milk.
                
                1150.112
                Dairy products.
                1150.113
                Fluid milk products.
                1150.114
                Promotion.
                1150.115
                Research.
                1150.116
                Nutrition education.
                1150.117
                Plans and projects.
                1150.118
                Marketing.
                1150.119
                Cooperative association.
                1150.120
                Imported dairy product.
                1150.121
                Importer.
                1150.122
                CBP.
              
              
                National Dairy Promotion and Research Board
                1150.131
                Establishment and membership.
                1150.132
                Term of office.
                1150.133
                Nominations.
                1150.134
                Nominee's agreement to serve.
                1150.135
                Appointments.
                1150.136
                Vacancies.
                1150.137
                Procedure.
                1150.138
                Compensation and reimbursement.
                1150.139
                Powers of the Board.
                1150.140
                Duties of the Board.
              
              
                Expenses and Assessments
                1150.151
                Expenses.
                1150.152
                Assessments.
                1150.153
                Qualified dairy product promotion, research or nutrition education programs.
                1150.154
                Influencing governmental action.
                1150.155
                Adjustment of accounts.
                1150.156
                Charges and penalties.
                1150.157
                Assessment exemption.
              
              
                Promotion, Research and Nutrition Education
                1150.161
                Promotion, research and nutrition education.
              
              
                Reports, Books and Records
                1150.171
                Reports.
                1150.172
                Books and records.
                1150.173
                Confidential treatment.
              
              
                Miscellaneous
                1150.181
                Proceedings after termination.
                1150.182
                Effect of termination or amendment.
                1150.183
                Personal liability.
                1150.184
                Patents, copyrights, inventions and publications.
                1150.185
                Amendments.
                1150.186
                Separability.
                1150.187
                Paperwork Reduction Act assigned number.
              
            
            
              Subpart—Procedure for Certification of Milk Producer Organizations
              1150.270
              General.
              1150.271
              Definitions.
              1150.272
              Responsibility for administration of regulations.
              1150.273
              Application for certification.
              1150.274
              Certification standards.
              1150.275
              Inspection and investigation.
              1150.276
              Review of certification.
              1150.277
              Listing of certified organizations.
              1150.278
              Confidential treatment.
            
          
          
            Authority:
            7 U.S.C. 4501-4514 and 7 U.S.C. 7401
          
          
            Source:
            49 FR 11816, Mar. 28, 1984, unless otherwise noted.
          
          
            Subpart—Dairy Promotion and Research Order
            
              Definitions
              
                § 1150.101
                Act.
                
                  Act means Title I, Subtitle B, of the Dairy and Tobacco Adjustment Act of 1983, Pub. L. 98-180, 97 Stat. 1128, as approved November 29, 1983, and any amendments thereto.
              
              
                § 1150.102
                Department.
                
                  Department means the United States Department of Agriculture.
              
              
                § 1150.103
                Secretary.
                
                  Secretary means the Secretary of Agriculture of the United States or any other officer or employee of the Department to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated, to act in the Secretary's stead.
              
              
                § 1150.104
                Board.
                
                  Board means the National Dairy Promotion and Research Board established pursuant to § 1150.131.
              
              
                § 1150.105
                Person.
                
                  Person means any individual, group of individuals, partnership, corporation, association, cooperative or other entity.
              
              
                § 1150.106
                United States.
                
                  United States means all of the States, the District of Columbia, and the Commonwealth of Puerto Rico.
                [76 FR 14787, Mar. 18, 2011]
              
              
                § 1150.107
                Fiscal period.
                
                  Fiscal period means the calendar year or such other annual period as the Board may determine.
              
              
                
                § 1150.108
                Eligible organization.
                
                  Eligible organization means any organization which has been certified by the Secretary pursuant to §§ 1150.270 through 1150.278 of this part.
              
              
                § 1150.109
                Qualified program.
                
                  Qualified program means any dairy product promotion, research or nutrition education program which is certified as a qualified program pursuant to § 1150.153.
                [76 FR 14788, Mar. 18, 2011]
              
              
                § 1150.110
                Producer.
                
                  Producer means any person engaged in the production of milk for commercial use.
              
              
                § 1150.111
                Milk.
                
                  Milk means any class of cow's milk.
                [76 FR 14788, Mar. 18, 2011]
              
              
                § 1150.112
                Dairy products.
                
                  Dairy products means products manufactured for human consumption which are derived from the processing of milk, and includes fluid milk products.
              
              
                § 1150.113
                Fluid milk products.
                
                  Fluid milk products means those milk products normally consumed in liquid form as a beverage.
              
              
                § 1150.114
                Promotion.
                
                  Promotion means actions such as paid advertising, sales promotion, and publicity to advance the image and sales of, and demand for, dairy products generally.
              
              
                § 1150.115
                Research.
                
                  Research means studies testing the effectiveness of market development and promotion efforts, studies relating to the nutritional value of milk and dairy products, and other related efforts to expand demand for dairy products.
              
              
                § 1150.116
                Nutrition education.
                
                  Nutrition education means those activities intended to broaden the understanding of sound nutritional principles, including the role of milk and dairy products in a balanced diet.
              
              
                § 1150.117
                Plans and projects.
                
                  Plans and projects means promotion, research and nutrition education plans, studies or projects pursuant to §§ 1150.139, 1150.140 and 1150.161.
              
              
                § 1150.118
                Marketing.
                
                  Marketing means the sale or other disposition in commerce of dairy products.
              
              
                § 1150.119
                Cooperative association.
                
                  Cooperative association means any cooperative marketing association of producers which is organized under the provisions of the Act of Congress of February 18, 1922, as amended, known as the “Capper-Volstead Act”.
              
              
                § 1150.120
                Imported dairy product.
                
                  Imported dairy product means any product that is imported into the United States under any of the Harmonized Tariff Schedule (HTS) classification numbers listed in § 1150.152(b)(1).
                [76 FR 14788, Mar. 18, 2011]
              
              
                § 1150.121
                Importer.
                
                  Importer means a person that imports imported dairy products into the United States as a principal or as an agent, broker, or consignee of any person who produces or handles dairy products outside of the United States for sale in the United States, and who is listed as the importer of record for such dairy products.
                [76 FR 14788, Mar. 18, 2011]
              
              
                § 1150.122
                CBP.
                
                  CBP means the United States Customs and Border Protection of the Department of Homeland Security.
                [76 FR 14788, Mar. 18, 2011]
              
            
            
              National Dairy Promotion and Research Board
              
                § 1150.131
                Establishment and membership.
                (a) There is hereby established a National Dairy Promotion and Research Board.

                (b) Thirty-six members of the Board shall be United States producers. For purposes of nominating producers to the Board, the United States shall be divided into twelve geographic regions and the number of Board members from each region shall be as follows:
                (1) Two members from region number one comprised of the following States: Alaska, Oregon and Washington.
                (2) Seven members from region number two comprised of the following States: California and Hawaii.
                (3) Two members from region number three comprised of the following States: Arizona, Colorado, Montana, Nevada, Utah and Wyoming.
                (4) Four members from region number four comprised of the following States: Arkansas, Kansas, New Mexico, Oklahoma and Texas.
                (5) Two members from region number five comprised of the following States: Minnesota, North Dakota and South Dakota.
                (6) Five members from region number six comprised of the following State: Wisconsin.
                (7) Two members from region number seven comprised of the following States: Illinois, Iowa, Missouri and Nebraska.
                (8) Two members from region number eight comprised of the following State: Idaho.
                (9) Three members from region number nine comprised of the following States: Indiana, Michigan, Ohio and West Virginia.
                (10) Two members from region number ten comprised of the following States: Alabama, District of Columbia, Florida, Georgia, Kentucky, Louisiana, Mississippi, North Carolina, Commonwealth of Puerto Rico, South Carolina, Tennessee, and Virginia.
                (11) Two members from region number eleven comprised of the following States: Delaware, Maryland, New Jersey and Pennsylvania.
                (12) Three members from region number twelve comprised of the following States: Connecticut, Maine, Massachusetts, New Hampshire, New York, Rhode Island, and Vermont.
                (c) One member of the board shall be an importer who is subject to assessments under § 1150.152(b).
                (d) The Board shall be composed of milk producers and importers appointed by the Secretary either from nominations submitted pursuant to § 1150.133 or in accordance with § 1150.136. A milk producer may be nominated only to represent the region in which such producer's milk is produced.
                (e) At least every five years, and not more than every three years, the Board shall review the geographic distribution of milk production volume throughout the United States and, if warranted, shall recommend to the Secretary a reapportionment of regions and/or a modification of the number of producer members from regions in order to best reflect the geographic distribution of milk production volume in the United States.
                (f) At least once every three years, after the initial appointment of importer representatives on the Board, the Secretary shall review the average volume of domestic production of dairy products compared to the average volume of imports of dairy products into the United States during the previous three years and, on the basis of that review, if warranted, reapportion the importer representation on the Board to reflect the proportional shares of the United States market served by domestic production and imported dairy products. The basis for comparison of domestic production of dairy products to imported products shall be estimated total milk solids. The calculation of total milk solids of imported dairy products for reapportionment purposes shall be the same as the calculation of total milk solids of imported dairy products for assessment purposes.
                (g) In determining the volume of milk produced and total milk solids of dairy products produced in the United States, the Board and Secretary shall utilize the information received by the Board pursuant to § 1150.171(a) and data published by the Department.
                [76 FR 14788, Mar. 18, 2011, as amended at 76 FR 80216, Dec. 23, 2011; 81 FR 53247, Aug. 12, 2016]
              
              
                § 1150.132
                Term of office.
                (a) The members of the Board shall serve for terms of three years, except that:

                (1) The members appointed to the initial Board shall serve proportionately, for terms of one, two and three years.
                
                (2) The 2 importer members initially appointed to the Board shall serve until October 31, 2013, and October 31, 2014.
                (b) Each member of the Board shall serve until October 31 of the year in which his/her term expires, except that a retiring member may serve until a successor is appointed.
                (c) No member shall serve more than two consecutive terms.
                [49 FR 11816, Mar. 28, 1984, as amended at 60 FR 53253, Oct. 13, 1995; 76 FR 14788, Mar. 18, 2011]
              
              
                § 1150.133
                Nominations.
                Nominations for members of the Board shall be made in the following manner:
                (a) The Secretary shall solicit nominations for producer representation on the Board from all eligible organizations. For nominations of producers, if the Secretary determines that a substantial number of producers are not members of, or their interests are not represented by, such eligible organizations, the Secretary shall also solicit nominations from such producers through general farmer organizations or by other means.
                (b) After the appointment of the initial Board, the Secretary shall announce at least 120 days in advance when a Board member's term is expiring and shall solicit nominations for that position in the manner described in paragraph (a) of this section. Nominations for such position should be submitted to the Secretary not less than 60 days prior to the expiration of such term.
                (c) An eligible producer organization may submit nominations only for positions on the Board that represent regions in which such eligible organization can establish that it represents a substantial number of producers. If there is more than one Board position for any such region, the organization may submit nominations for each position.
                (d) Where there is more than one eligible organization representing producers in a specific geographic region, the organizations may caucus and jointly nominate producers for each position representing that region on the Board for which a member is to be appointed. If joint agreement is not reached with respect to any such nominations, or if no caucus is held, each eligible organization may submit to the Secretary nominations for each appointment to be made to represent that region.
                (e) Nominations for representation of importers may be submitted by:
                (1) Organizations that represent importers of dairy products, as approved by the Secretary. The primary considerations in determining if organizations adequately represent importers of dairy products shall be whether its membership consists primarily of importers of dairy products and whether a substantial interest of the organization is in the importation of dairy products and the promotion of the nutritional attributes of dairy products; and
                (2) Individual importers of dairy products. Individual importers submitting nominations to represent importers on the Board must establish to the satisfaction of the Secretary that the persons submitting the nominations are importers of dairy products.
                [49 FR 11816, Mar. 28, 1984, as amended at 76 FR 14788, Mar. 18, 2011]
              
              
                § 1150.134
                Nominee's agreement to serve.
                Any producer or importer nominated to serve on the Board shall file with the Secretary at the time of the nomination a written agreement to:
                (a) Serve on the Board if appointed;
                (b) Disclose any relationship with any organization that operates a qualified program or has a contractual relationship with the Board; and
                (c) Withdraw from participation in deliberations, decision-making, or voting on matters where paragraph (b) applies.
                [49 FR 11816, Mar. 28, 1984, as amended at 76 FR 14789, Mar. 18, 2011]
              
              
                § 1150.135
                Appointments.
                From the nominations made pursuant to § 1150.133, the Secretary shall appoint the members of the Board on the bases of representation provided for in §§ 1150.131(b) and 1150.131(c).
                [76 FR 14789, Mar. 18, 2011]
              
              
                
                § 1150.136
                Vacancies.
                To fill any vacancy occasioned by the death, removal, resignation, or disqualification of any member of the Board, the Secretary shall appoint a successor from the most recent list of nominations for the position or from nominations made by the Board.
              
              
                § 1150.137
                Procedure.
                (a) A majority of the members shall constitute a quorum at a properly convened meeting of the Board. Any action of the Board shall require the concurring votes of at least a majority of those present and voting. The Board shall establish rules concerning timely notice of meetings.
                (b) The Board may take action upon the concurring votes of a majority of its members by mail, telephone, or telegraph when in the opinion of the chairman of the Board such action must be taken before a meeting can be called. Action taken by this emergency procedure is valid only if all members are notified and provided the opportunity to vote and any telephone vote is confirmed promptly in writing. Any action so taken shall have the same force and effect as though such action had been taken at a properly convened meeting of the Board.
                [49 FR 11816, Mar. 28, 1984, as amended at 50 FR 9984, Mar. 13, 1985]
              
              
                § 1150.138
                Compensation and reimbursement.
                The members of the Board shall serve without compensation but shall be reimbursed for necessary and reasonable expenses, including a per diem allowance as recommended by the Board and approved by the Secretary, incurred by them in the performance of their duties under this subpart.
              
              
                § 1150.139
                Powers of the Board.
                The Board shall have the following powers:
                (a) To receive and evaluate, or on its own initiative develop, and budget for plans or projects to promote the use of fluid milk and dairy products as well as projects for research and nutrition education and to make recommendations to the Secretary regarding such proposals;
                (b) To administer the provisions of this subpart in accordance with its terms and provisions;
                (c) To make rules and regulations to effectuate the terms and provisions of this subpart;
                (d) To receive, investigate, and report to the Secretary complaints of violations of the provisions of this subpart;
                (e) To disseminate information to producers, producer organizations, importers, and importer organizations through programs or by direct contact utilizing the public postage system or other systems;
                (f) To select committees and subcommittees of Board members, and to adopt such rules for the conduct of its business as it may deem advisable;
                (g) To establish advisory committees of persons other than Board members and pay the necessary and reasonable expenses and fees of the members of such committees;
                (h) To recommend to the Secretary amendments to this subpart; and
                (i) With the approval of the Secretary, to invest, pending disbursement pursuant to a plan or project, funds collected through assessments authorized under § 1150.152 in, and only in, obligations of the United States or any agency thereof, in general obligations of any State or any political subdivision thereof, in any interest-bearing account or certificate of deposit of a bank that is a member of the Federal Reserve System, or in obligations fully guaranteed as to principal and interest by the United States.
                [49 FR 11816, Mar. 28, 1984, as amended at 76 FR 14789, Mar. 18, 2011]
              
              
                § 1150.140
                Duties of the Board.
                The Board shall have the following duties:
                (a) To meet not less than annually, and to organize and select from among its members a chairman and such other officers as may be necessary;

                (b) To appoint from its members an executive committee whose membership shall equally reflect each of the different geographic regions in the United States in which milk is produced and importer representation on the Board, and to delegate to the committee authority to administer the terms and provisions of this subpart under the direction of the Board and within the policies determined by the Board;
                (c) To appoint or employ such persons as it may deem necessary and define the duties and determine the compensation of each;
                (d) To review all programs that promote milk and dairy products on a brand or trade name basis that have requested certification pursuant to § 1150.153, and to recommend to the Secretary whether such request should be granted;
                (e) To develop and submit to the Secretary for approval, promotion, research, and nutrition education plans or projects resulting from research or studies conducted either by the Board or others;
                (f) To solicit, among other proposals, research proposals that would increase the use of fluid milk and dairy products by the military and by persons in developing nations, and that would demonstrate the feasibility of converting surplus nonfat dry milk to casein for domestic and export use;
                (g) To prepare and submit to the Secretary for approval, budgets on a fiscal period basis of its anticipated expenses and disbursements in the administration of this subpart, including probable costs of promotion, research and nutrition education plans or projects, and also including a general description of the proposed promotion, research and nutrition education programs contemplated therein;
                (h) To maintain such books and records, which shall be available to the Secretary for inspection and audit, and prepare and submit such reports from time to time to the Secretary as the Secretary may prescribe, and to make appropriate accounting with respect to the receipt and disbursement of all funds entrusted to it;
                (i) With the approval of the Secretary, to enter into contracts or agreements with national, regional or State dairy promotion and research organizations or other organizations or entities for the development and conduct of activities authorized under §§ 1150.139 and 1150.161, and for the payment of the cost thereof with funds collected through assessments pursuant to § 1150.152. Any such contract or agreement shall provide that:
                (1) The contractors shall develop and submit to the Board a plan or project together with a budgets or budget which shall show the estimated cost to be incurred for such plan or project;
                (2) Any such plan or project shall become effective upon approval of the Secretary; and
                (3) The contracting party shall keep accurate records of all of its transactions and make periodic reports to the Board of activities conducted and an accounting for funds received and expended, and such other reports as the Secretary or the Board may require. The Secretary or employees of the Board may audit periodically the records of the contracting party;
                (j) To prepare and make public, at least annually, a report of its activities carried out and an accounting for funds received and expended;
                (k) To have an audit of its financial statements conducted by a certified public accountant in accordance with generally accepted auditing standards, at least once each fiscal period and at such other times as the Secretary may request, and to submit a copy of each such audit report to the Secretary;
                (l) To give the Secretary the same notice of meetings of the Board, committees of the Board and advisory committees as is given to such Board or committee members in order that the Secretary, or a representative of the Secretary, may attend such meetings;
                (m) To submit to the Secretary such information pursuant to this subpart as may be requested; and
                (n) To encourage the coordination of programs of promotion, research and nutrition education designed to strengthen the dairy industry's position in the marketplace and to maintain and expand:
                (1) domestic markets and domestic uses for fluid milk and dairy products produced in the United States or imported into the United States; and
                (2) foreign markets and foreign uses for fluid milk and dairy products produced in the United States.
                [49 FR 11816, Mar. 28, 1984, as amended at 76 FR 14789, Mar. 18, 2011]
              
            
            
              
              Expenses and Assessments
              
                § 1150.151
                Expenses.
                (a) The Board is authorized to incur such expenses (including provision for a reasonable reserve) as the Secretary finds are reasonable and likely to be incurred by the Board for its maintenance and functioning and to enable it to exercise its powers and perform its duties in accordance with the provisions of this subpart. However, after the first full year of operation of the order, administrative expenses incurred by the Board shall not exceed 5 percent of the projected revenue of that fiscal year. Such expenses shall be paid from assessments collected pursuant to § 1150.152.
                (b) The Board shall reimburse the Secretary, from assessments collected pursuant to § 1150.152, for administrative costs incurred by the Department after May 1, 1984.
                (c) The Board is authorized to expend up to the amount of the assessments collected from United States producers to promote dairy products produced in the United States in foreign markets.
                [49 FR 11816, Mar. 28, 1984, as amended at 76 FR 14789, Mar. 18, 2011]
              
              
                § 1150.152
                Assessments.
                (a) Domestic Assessments. (1) Each person making payment to a producer for milk produced in the United States and marketed for commercial use shall collect an assessment on all such milk handled for the account of the producer at the rate of 15 cents per hundredweight of milk for commercial use, or the equivalent thereof, and shall remit the assessment to the Board.
                (2) Any producer marketing milk of that producer's own production in the form of milk or dairy products to consumers, either directly or through retail or wholesale outlets, shall remit to the Board an assessment on such milk at the rate of 15 cents per hundredweight of milk for commercial use or the equivalent thereof.
                (3) In determining the assessment due from each producer pursuant to § 1150.152(a)(1) and (a)(2), a producer who is participating in a qualified program(s) under § 1150.153 shall receive a credit for contributions to such program(s), but not to exceed 10 cents per hundredweight of milk marketed.
                (4) In order for a producer described in § 1150.152(a)(1) to receive the credit authorized in § 1150.152(a)(3), either the producer or a cooperative association on behalf of the producer must establish to the person responsible for remitting the assessment to the Board that the producer is contributing to a qualified program under § 1150.153. Producers who contribute to a qualified program directly (other than through a payroll deduction) must establish with the person responsible for remitting the assessment to the Board, with validation by the qualified program, that they are making such contributions.
                (5) In order for a producer described in § 1150.152(a)(2) to receive the credit authorized in § 1150.152(a)(3), the producer and the applicable qualified program must establish to the Board that the producer is contributing to the qualified program.
                (6) The collection of assessments pursuant to § 1150.152(a)(1) and (a)(2) shall begin with respect to milk marketed on and after the effective date of this section and shall continue until terminated by the Secretary.
                (7) Each person responsible for the remittance of the assessment pursuant to § 1150.152(a)(1) and (a)(2) shall remit the assessment to the Board not later than the last day of the month following the month in which the milk was marketed.
                (8) Money remitted to the Board shall be in the form of a negotiable instrument made payable to “National Dairy Promotion and Research Board.” Remittances and reports specified in § 1150.171(a) shall be mailed to the location designated by the Secretary or the Board.
                (b) Importer assessments. (1) Each importer of dairy products identified in the following table, except for as provided for in § 1150.157, is responsible for paying an assessment of 7.5 cents per hundredweight of U.S. milk, or equivalent thereof. The importer shall use the assessment rate of $0.01327 per kilogram (kg) of milk solids to calculate and pay the assessment.
                
                
                  
                    HTS Nos. for dairy import assessment
                  
                  
                    0401.10.0000
                  
                  
                    0401.20.2000
                  
                  
                    0401.20.4000
                  
                  
                    0401.30.0500
                  
                  
                    0401.30.2500
                  
                  
                    0401.30.5000
                  
                  
                    0401.30.7500
                  
                  
                    0402.10.1000
                  
                  
                    0402.10.5000
                  
                  
                    0402.21.0500
                  
                  
                    0402.21.2500
                  
                  
                    0402.21.3000
                  
                  
                    0402.21.5000
                  
                  
                    0402.21.7500
                  
                  
                    0402.21.9000
                  
                  
                    0402.29.1000
                  
                  
                    0402.29.5000
                  
                  
                    0402.91.1000
                  
                  
                    0402.91.3000
                  
                  
                    0402.91.7000
                  
                  
                    0402.91.9000
                  
                  
                    0402.99.1000
                  
                  
                    0402.99.3000
                  
                  
                    0402.99.4500
                  
                  
                    0402.99.5500
                  
                  
                    0402.99.7000
                  
                  
                    0402.99.9000
                  
                  
                    0403.10.1000
                  
                  
                    0403.10.5000
                  
                  
                    0403.10.9000
                  
                  
                    0403.90.0400
                  
                  
                    0403.90.1600
                  
                  
                    0403.90.2000
                  
                  
                    0403.90.4110
                  
                  
                    0403.90.4190
                  
                  
                    0403.90.4500
                  
                  
                    0403.90.5100
                  
                  
                    0403.90.5500
                  
                  
                    0403.90.6100
                  
                  
                    0403.90.6500
                  
                  
                    0403.90.7400
                  
                  
                    0403.90.7800
                  
                  
                    0403.90.8500
                  
                  
                    0403.90.9000
                  
                  
                    0403.90.9500
                  
                  
                    0404.10.0500
                  
                  
                    0404.10.1100
                  
                  
                    0404.10.1500
                  
                  
                    0404.10.2000
                  
                  
                    0404.10.5010
                  
                  
                    0404.10.5090
                  
                  
                    0404.10.9000
                  
                  
                    0404.90.1000
                  
                  
                    0404.90.3000
                  
                  
                    0404.90.5000
                  
                  
                    0404.90.7000
                  
                  
                    0405.10.1000
                  
                  
                    0405.10.2000
                  
                  
                    0405.20.2000
                  
                  
                    0405.20.3000
                  
                  
                    0405.20.4000
                  
                  
                    0405.20.6000
                  
                  
                    0405.20.7000
                  
                  
                    0405.20.8000
                  
                  
                    0405.90.1020
                  
                  
                    0405.90.1040
                  
                  
                    0405.90.2020
                  
                  
                    0405.90.2040
                  
                  
                    0406.10.0400
                  
                  
                    0406.10.0800
                  
                  
                    0406.10.1400
                  
                  
                    0406.10.1800
                  
                  
                    0406.10.2400
                  
                  
                    0406.10.2800
                  
                  
                    0406.10.3400
                  
                  
                    0406.10.3800
                  
                  
                    0406.10.4400
                  
                  
                    0406.10.4800
                  
                  
                    0406.10.5400
                  
                  
                    0406.10.5800
                  
                  
                    0406.10.6400
                  
                  
                    0406.10.6800
                  
                  
                    0406.10.7400
                  
                  
                    0406.10.7800
                  
                  
                    0406.10.8400
                  
                  
                    0406.10.8800
                  
                  
                    0406.20.1500
                  
                  
                    0406.20.2400
                  
                  
                    0406.20.2800
                  
                  
                    0406.20.3110
                  
                  
                    0406.20.3190
                  
                  
                    0406.20.3300
                  
                  
                    0406.20.3600
                  
                  
                    0406.20.3900
                  
                  
                    0406.20.4400
                  
                  
                    0406.20.4800
                  
                  
                    0406.20.5100
                  
                  
                    0406.20.5300
                  
                  
                    0406.20.6100
                  
                  
                    0406.20.6300
                  
                  
                    0406.20.6500
                  
                  
                    0406.20.6700
                  
                  
                    
                    0406.20.6900
                  
                  
                    0406.20.7100
                  
                  
                    0406.20.7300
                  
                  
                    0406.20.7500
                  
                  
                    0406.20.7700
                  
                  
                    0406.20.7900
                  
                  
                    0406.20.8100
                  
                  
                    0406.20.8300
                  
                  
                    0406.20.8500
                  
                  
                    0406.20.8700
                  
                  
                    0406.20.8900
                  
                  
                    0406.20.9100
                  
                  
                    0406.30.0500
                  
                  
                    0406.30.1400
                  
                  
                    0406.30.1800
                  
                  
                    0406.30.2400
                  
                  
                    0406.30.2800
                  
                  
                    0406.30.3400
                  
                  
                    0406.30.3800
                  
                  
                    0406.30.4400
                  
                  
                    0406.30.4800
                  
                  
                    0406.30.5100
                  
                  
                    0406.30.5300
                  
                  
                    0406.30.6100
                  
                  
                    0406.30.6300
                  
                  
                    0406.30.6500
                  
                  
                    0406.30.6700
                  
                  
                    0406.30.6900
                  
                  
                    0406.30.7100
                  
                  
                    0406.30.7300
                  
                  
                    0406.30.7500
                  
                  
                    0406.30.7700
                  
                  
                    0406.30.7900
                  
                  
                    0406.30.8100
                  
                  
                    0406.30.8300
                  
                  
                    0406.30.8500
                  
                  
                    0406.30.8700
                  
                  
                    0406.30.8900
                  
                  
                    0406.30.9100
                  
                  
                    0406.40.4400
                  
                  
                    0406.40.4800
                  
                  
                    0406.40.5400
                  
                  
                    0406.40.5800
                  
                  
                    0406.40.7000
                  
                  
                    0406.90.0810
                  
                  
                    0406.90.0890
                  
                  
                    0406.90.1200
                  
                  
                    0406.90.1600
                  
                  
                    0406.90.1800
                  
                  
                    0406.90.3100
                  
                  
                    0406.90.3200
                  
                  
                    0406.90.3300
                  
                  
                    0406.90.3600
                  
                  
                    0406.90.3700
                  
                  
                    0406.90.4100
                  
                  
                    0406.90.4200
                  
                  
                    0406.90.4600
                  
                  
                    0406.90.4800
                  
                  
                    0406.90.4900
                  
                  
                    0406.90.5200
                  
                  
                    0406.90.5400
                  
                  
                    0406.90.6600
                  
                  
                    0406.90.6800
                  
                  
                    0406.90.7200
                  
                  
                    0406.90.7400
                  
                  
                    0406.90.7600
                  
                  
                    0406.90.7800
                  
                  
                    0406.90.8200
                  
                  
                    0406.90.8400
                  
                  
                    0406.90.8600
                  
                  
                    0406.90.8800
                  
                  
                    0406.90.9000
                  
                  
                    0406.90.9200
                  
                  
                    0406.90.9300
                  
                  
                    0406.90.9400
                  
                  
                    0406.90.9500
                  
                  
                    0406.90.9700
                  
                  
                    0406.90.9900
                  
                  
                    1517.90.5000
                  
                  
                    1517.90.6000
                  
                  
                    1702.11.0000
                  
                  
                    1702.19.0000
                  
                  
                    1704.90.5400
                  
                  
                    1704.90.5800
                  
                  
                    1806.20.2090
                  
                  
                    1806.20.2400
                  
                  
                    1806.20.2600
                  
                  
                    1806.20.2800
                  
                  
                    1806.20.3400
                  
                  
                    1806.20.3600
                  
                  
                    1806.20.3800
                  
                  
                    1806.20.8100
                  
                  
                    1806.20.8200
                  
                  
                    1806.20.8300
                  
                  
                    1806.20.8500
                  
                  
                    1806.20.8700
                  
                  
                    1806.20.8900
                  
                  
                    1806.32.0400
                  
                  
                    1806.32.0600
                  
                  
                    1806.32.0800
                  
                  
                    1806.32.1400
                  
                  
                    1806.32.1600
                  
                  
                    
                    1806.32.1800
                  
                  
                    1806.32.6000
                  
                  
                    1806.32.7000
                  
                  
                    1806.32.8000
                  
                  
                    1806.90.0500
                  
                  
                    1806.90.0800
                  
                  
                    1806.90.1000
                  
                  
                    1806.90.1500
                  
                  
                    1806.90.1800
                  
                  
                    1806.90.2000
                  
                  
                    1806.90.2500
                  
                  
                    1806.90.2800
                  
                  
                    1806.90.3000
                  
                  
                    1901.10.1500
                  
                  
                    1901.10.3000
                  
                  
                    1901.10.3500
                  
                  
                    1901.10.4000
                  
                  
                    1901.10.4500
                  
                  
                    1901.20.0500
                  
                  
                    1901.20.1500
                  
                  
                    1901.20.2000
                  
                  
                    1901.20.2500
                  
                  
                    1901.20.3000
                  
                  
                    1901.20.3500
                  
                  
                    1901.20.4000
                  
                  
                    1901.20.4500
                  
                  
                    1901.20.5000
                  
                  
                    1901.90.2800
                  
                  
                    1901.90.3400
                  
                  
                    1901.90.3600
                  
                  
                    1901.90.4200
                  
                  
                    1901.90.4300
                  
                  
                    1901.90.7000
                  
                  
                    2105.00.1000
                  
                  
                    2105.00.2000
                  
                  
                    2105.00.3000
                  
                  
                    2105.00.4000
                  
                  
                    2106.90.0600
                  
                  
                    2106.90.0900
                  
                  
                    2106.90.2400
                  
                  
                    2106.90.2600
                  
                  
                    2106.90.2800
                  
                  
                    2106.90.3400
                  
                  
                    2106.90.3600
                  
                  
                    2106.90.3800
                  
                  
                    2106.90.6400
                  
                  
                    2106.90.6600
                  
                  
                    2106.90.6800
                  
                  
                    2106.90.7200
                  
                  
                    2106.90.7400
                  
                  
                    2106.90.7600
                  
                  
                    2106.90.7800
                  
                  
                    2106.90.8000
                  
                  
                    2106.90.8200
                  
                  
                    2202.90.1000
                  
                  
                    2202.90.2400
                  
                  
                    2202.90.2800
                  
                  
                    3501.10.1000
                  
                  
                    3501.10.5000
                  
                  
                    3501.90.6000
                  
                  
                    3502.20.0000
                  
                
                (2) The assessment on imported dairy products shall be paid by the importer to CBP at the time of entry summary for any products identified in § 1150.152(b)(1).
                (3) The assessments collected by CBP pursuant to § 1150.152(b)(2) of this section shall be transferred to the Board in compliance with an agreement between CBP and the Secretary.
                (4) The Secretary, at his or her discretion, shall verify the information reported by importers to CBP to determine if additional money is due the Board or an amount is due to an importer based on the quantity imported and the milk solids content per unit. In the case of money due to an importer from the Board, the Board will issue payment promptly to the importer. In the case of money due from the importer to the Board, the Secretary will send an invoice for payment directly to the importer. The remittance will be due to the Secretary upon receipt of the invoice. The Secretary will promptly forward such payments received to the Board.

                (5) If an importer elects to have funds remitted to a qualified program(s), the importer shall inform the Secretary of such designation by sending a letter to an address provided by the Secretary. Importer remittances for qualified program(s) shall not exceed 2.5 cents per hundredweight of milk, or equivalent thereof, of the 7.5 cents per hundredweight of milk, or equivalent thereof, paid by the importer pursuant to § 1150.152(b)(1). The Secretary shall compute the funds due for each qualified program designated by importers and direct the Board to forward such funds to each qualified program.
                
                (6) Assessments collected on imported dairy products shall not be used for foreign market promotion of United States dairy products.
                (7) Any money received by the Board pursuant to § 1150.152(b)(1) before the Secretary appoints the initial importer representatives to the Board shall not be spent by the Board but shall be held in escrow until such appointment.
                (8) The collection of assessments pursuant to § 1150.152(a) and (b) shall continue until terminated by the Secretary.
                [76 FR 14789, Mar. 18, 2011]
              
              
                § 1150.153
                Qualified dairy product promotion, research or nutrition education programs.
                (a) Any producer organization that conducts a State or regional dairy product promotion, research or nutrition education program, authorized by Federal or State law; or has been an active and ongoing producer program before enactment of the Act; or is an importer organization that conducts a promotion, research, or nutrition education program may apply to the Secretary for certification of qualification so that:
                (1) Producers may receive credit pursuant to § 1150.152(a)(3) for contributions to such program; and
                (2) The Board may remit payments designated by importers pursuant to § 1150.152(b)(5).
                (b) In order to be certified by the Secretary as a qualified program, the program must:
                (1) Conduct activities as defined in §§ 1150.114, 1150.115, and 1150.116 that are intended to increase consumption of milk and dairy products generally;
                (2) Except for producer programs operated under the laws of the United States or any State, and except for importer programs, have been active and ongoing before enactment of the Act;
                (3) For producer organizations, be financed primarily by producers, either individually or through cooperative associations, or for importer organizations, be financed primarily by importers;
                (4) Not use a private brand or trade name in its advertising and promotion of dairy products unless the Board recommends and the Secretary concurs that such preclusion should not apply;
                (5) Certify to the Secretary that any requests from producers or importers for refunds under the program will be honored by forwarding to either the Board or a qualified program designated by the producer or importer that portion of such refunds equal to the amount that otherwise would be applicable to that program pursuant to § 1150.152(a)(3) or (b)(5); and
                (6) Not use program funds for the purpose of influencing governmental policy or action.
                (c) An application for certification of qualifications of any dairy product promotion, research or nutrition education program which does not satisfy the requirements specified in paragraph (b) of this section shall be denied. The certification of any qualified program which fails to satisfy the requirements specified in paragraph (b) of this section after certification shall be subject to suspension or termination.
                (1) Prior to the denial of an application for certification of qualification, or the suspension or termination of an existing certification, the Director of the Dairy Division shall afford the applicant or the holder of an existing certification an opportunity to achieve compliance with the requirements for certification within a reasonable time, as determined by the Director.

                (2) Any dairy product promotion, research or nutrition education program whose application for certification of qualification is to be denied, or whose certification of qualification is to be suspended or terminated shall be given written notice of such pending action and shall be afforded an opportunity to petition the Secretary for a review of the action. The petition shall be in writing and shall state the facts relevant to the matter for which the review is sought, and whether petitioner desires an informal hearing. If an informal hearing is not requested, the Director of the Dairy Division shall issue a final decision setting forth the action to be taken and the basis for such action. If petitioner requests a hearing, the Director of the Dairy Division, or a person designated by the Director, shall hold an informal hearing in the following manner:
                (i) Notice of a hearing shall be given in writing and shall be mailed to the last known address of the petitioner or of the program, or to an officer thereof, at least 20 days before the date set for the hearing. Such notice shall contain the time and place of the hearing and may contain a statement of the reason for calling the hearing and the nature of the questions upon which evidence is desired or upon which argument may be presented. The hearing place shall be as convenient to the program as can reasonably be arranged.
                (ii) Hearings are not to be public and are to be attended only by representatives of the petitioner or the program and of the U.S. Government, and such other parties as either the program or the U.S. Government desires to have appear for purposes of submitting information or as counsel.
                (iii) The Director of the Dairy Division, or a person designated by the Director, shall be the presiding officer at the hearing. The hearing shall be conducted in such manner as will be most conducive to the proper disposition of the matter. Written statements or briefs may be filed by the petitioner or the  program, or other participating parties, within the time specified by the presiding officer.
                (iv) The presiding officer shall prepare preliminary findings setting forth a recommendation as to what action should be taken and the basis for such action. A copy of such findings shall be served upon the petitioner or the program by mail or in person. Written exceptions to the findings may be filed within 10 days after service thereof.
                (v) After due consideration of all the facts and the exceptions, if any, the Director of the Dairy Division shall issue a final decision setting forth the action to be taken and the basis for such action.
                [49 FR 11816, Mar. 28, 1984, as amended at 56 FR 8258, Feb. 28, 1991; 76 FR 14791, Mar. 18, 2011]
              
              
                § 1150.154
                Influencing governmental action.
                No funds collected by the Board under this subpart shall in any manner be used for the purpose of influencing governmental policy or action, except to recommend to the Secretary amendments to this subpart.
              
              
                § 1150.155
                Adjustment of accounts.
                (a) Whenever the Board or the Department determines through an audit of a person's reports, records, books or accounts or through some other means that additional money is due the Board or that money is due such person from the Board in accordance with 1150.152(a), such person shall be notified of the amount due. The person shall then remit any amount due the Board by the next date for remitting assessments as provided in § 1150.152(a). Overpayments shall be credited to the account of the person remitting the overpayment and shall be applied against amounts due in succeeding months.
                (b) Any importer of dairy products against whose imports an assessment has been collected under § 1150.152(b) who believes that such assessment or any portion of such assessment was made on milk solids of U.S. origin or milk solids other than cow's milk may apply to the Secretary for a reimbursement. The importer would be required to submit satisfactory proof to the Secretary that the importer paid the assessment for milk solids from milk produced from the U.S. or milk solids other than cow's milk solids. The Secretary will instruct the Board to send such reimbursement to the importer.
                [76 FR 14791, Mar. 18, 2011]
              
              
                § 1150.156
                Charges and penalties.
                (a) Late-payment charge. Any unpaid assessments due to the Board pursuant to § 1150.152 shall be increased 1.5 percent each month beginning with the day following the date such assessments were due. Any remaining amount due, which shall include any unpaid charges previously made pursuant to this section, shall be increased at the same rate on the corresponding day of each month thereafter until paid.

                (1) For the purpose of this section, any assessment pursuant to § 1150.152(a) that was determined at a date later than prescribed by this subpart because of a person's failure to submit a report to the Board when due shall be considered to have been payable by the date it would have been due if the report had been filed when due. The timeliness of a payment to the Board shall be based on the applicable postmark date or the date actually received by the Board, whichever is earlier.
                (2) For the purpose of this section, any assessment not collected by CBP at the time entry summary documents are filed by the importer is considered to be past due. If CBP does not collect an assessment from an importer, the importer shall be responsible for paying the assessment and any late charges to the Secretary in the form of a negotiable instrument made payable to “USDA.” The payment shall be mailed to a location designated by the Secretary or sent in an electronic form approved by the Secretary.
                (b) Penalties. Any person who willfully violates any provision of this subpart shall be assessed a civil penalty by the Secretary of not more than the amount specified in § 3.91(b)(1)(xx) of this title for each such violation and, in the case of a willful failure to pay, collect, or remit the assessment as required by this subpart, in addition to the amount due, a penalty equal to the amount of the assessment on the quantity of milk as to which the failure applies. The amount of any such penalty shall accrue to the United States and may be recovered in a civil suit brought by the United States. The remedies provided in this section shall be in addition to, and not exclusive of, other remedies that may be available by law or in equity.
                [49 FR 11816, Mar. 28, 1984, as amended at 70 FR 29579, May 24, 2005; 76 FR 14791, Mar. 18, 2011]
              
              
                § 1150.157
                Assessment exemption.
                (a) A producer described in § 1150.152(a)(1) and (2) who operates under an approved National Organic Program (7 CFR part 205) (NOP) organic production system plan may be exempt from the payment of assessments under this part, provided that:
                (1) Only agricultural products certified as “organic” or “100 percent organic” (as defined in the NOP) are eligible for exemption;
                (2) The exemption shall apply to all certified “organic” or “100 percent organic” (as defined in the NOP) products of the producer regardless of whether the agricultural commodity subject to the exemption is produced by a person that also produces conventional or nonorganic agricultural products of the same agricultural commodity as that for which the exemption is claimed;
                (3) The producer maintains a valid certificate of organic operation as issued under the Organic Foods Production Act of 1990 (7 U.S.C. 6501-6522) (OFPA) and the NOP regulations issued under OFPA (7 CFR part 205); and
                (4) Any producer so exempted shall continue to be obligated to pay assessments under this part that are associated with any agricultural products that do not qualify for an exemption under this section.

                (b) To apply for exemption under this section, a producer subject to assessments pursuant to § 1150.152(a)(1) and (2) shall submit a request to the Board on an Organic Exemption Request Form (Form AMS-15) at any time during the year initially, and annually thereafter on or before July 1, for as long as the producer continues to be eligible for the exemption.
                (c) A producer request for exemption shall include the following:
                (1) The applicant's full name, company name, address, telephone and fax numbers, and email address;
                (2) Certification that the applicant maintains a valid organic certificate issued under the OFPA and the NOP;
                (3) Certification that the applicant produces organic products eligible to be labeled “organic” or “100 percent organic” under the NOP;
                (4) A requirement that the applicant attach a copy of their certificate of organic operation issued by a USDA-accredited certifying agent under the OFPA and the NOP;
                (5) Certification, as evidenced by signature and date, that all information provided by the applicant is true; and
                (6) Such other information as may be required by the Board, with the approval of the Secretary.

                (d) If a producer complies with the requirements of this section, the Board will grant an assessment exemption and issue a Certificate of Exemption to the producer within 30 days. If the application is disapproved, the Board will notify the applicant of the reason(s) for disapproval within the same timeframe.
                (e) A producer approved for exemption under this section shall provide a copy of the Certificate of Exemption to each person responsible for remitting assessments to the Board on behalf of the producer pursuant to § 1150.152(a).
                (f) The person responsible for remitting assessments to the Board pursuant to § 1150.152(a) shall maintain records showing the exempt producer's name and address and the exemption number assigned by the Board pursuant to § 1150.172(a).

                (g) An importer who imports products that are eligible to be labeled as “organic” or “100 percent organic” under the NOP, or certified as “organic” or “100 percent organic” under a U.S. equivalency arrangement established under the NOP, may be exempt from the payment of assessments on those products. Such importer may submit documentation to the Board and request an exemption from assessment on certified “organic” or “100 percent organic” dairy products on an Organic Exemption Request Form (Form AMS-15) at any time initially, and annually thereafter on or before July 1, as long as the importer continues to be eligible for the exemption. This documentation shall include the same information required of producers in paragraph (c) of this section. If the importer complies with the requirements of this section, the Board will grant the exemption and issue a Certificate of Exemption to the importer. The Board will also issue the importer an alphanumeric number valid for 1 year from the date of issue. This alphanumeric number should be entered by the importer on the CBP entry documentation. Any line item entry of ”organic” or “100 percent organic” dairy products bearing this alphanumeric number assigned by the Board will not be subject to assessments. Any importer so exempted shall continue to be obligated to pay assessments under this part that are associated with any imported agricultural products that do not qualify for an exemption under this section.
                (h) The exemption will apply not later than the last day of the month following the Certificate of Exemption issuance date.
                (i) An importer who is exempt from payment of assessments under paragraph (g) of this section shall be eligible for reimbursement of assessments collected by the CBP on certified “organic” or “100 percent organic” dairy products and may apply to the Secretary for a reimbursement. The importer would be required to submit satisfactory proof to the Secretary that the importer paid the assessment on exempt organic products.
                [76 FR 14792, Mar. 18, 2011, as amended at 80 FR 82021, Dec. 31, 2015]
              
            
            
              Promotion, Research and Nutrition Education
              
                § 1150.161
                Promotion, research and nutrition education.
                (a) The Board shall receive and evaluate, or on its own initiative develop, and submit to the Secretary for approval any plans or projects authorized in §§ 1150.139, 1150.140 and this section. Such plans or projects shall provide for:
                (1) The establishment, issuance, effectuation, and administration of appropriate plans or projects for promotion, research and nutrition education with respect to milk and dairy products; and
                (2) The establishment and conduct of research and studies with respect to the sale, distribution, marketing and utilization of milk and dairy products and the creation of new products thereof, to the end that marketing and utilization of milk and dairy products may be encouraged, expanded, improved or made more acceptable. Included shall be research and studies of proposals intended to increase the use of fluid milk and dairy products by the military and by persons in developing nations and proposals intended to demonstrate the feasibility of converting nonfat dry milk to casein for domestic and export use.

                (b) Each plan or project authorized under § 1150.161(a) shall be periodically reviewed or evaluated by the Board to insure that the plan or project contributes to an effective program of promotion, research and nutrition education. If it is found by the Board that any such plan or project does not further the purposes of the Act, the Board shall terminate such plan or project.
                (c) No plan or project authorized under § 1150.161(a) shall make use of unfair or deceptive acts or practices with respect to the quality, value or use of any competing product.
              
            
            
              Reports, Books and Records
              
                § 1150.171
                Reports.
                (a) Each producer marketing milk of that producer's own production directly to consumers and each person making payment to producers and responsible for the collection of the assessment under § 1150.152(a) shall be required to report at the time for remitting assessments to the Board such information as may be required by the Board or by the Secretary. Such information may include but not be limited to the following:
                (1) The quantity of milk purchased, initially transferred or which, in any other manner, are subject to the collection of the assessment;
                (2) The amount of assessment remitted;
                (3) The basis, if necessary, to show why the remittance is less than the number of hundredweights of milk multiplied by 15 cents; and
                (4) The date any assessment was paid.
                (b) Importers of dairy products shall submit reports as requested by the Secretary as necessary to verify that provisions pursuant to § 1150.152(b) have been carried out correctly, including verification that correct amounts were paid based upon milk solids content of the imported dairy products pursuant to § 1150.152(b)(1).
                [76 FR 14792, Mar. 18, 2011]
              
              
                § 1150.172
                Books and records.
                (a) Each producer who is subject to this subpart, and other persons subject to § 1150.171(a), shall maintain and make available for inspection by employees of the Board and the Secretary such books and records as are necessary to carry out the provisions of this subpart and the regulations issued hereunder, including such records as are necessary to verify any reports required. Such records shall be retained for at least two years beyond the fiscal period of their applicability.
                (b) Each importer of dairy products shall maintain and make available for inspection by the Secretary such books and records to verify that provisions pursuant to § 1150.152(b) have been carried out correctly, including verification that correct amounts were paid based upon milk solids content of the imported dairy products. Such records shall be retained for at least two years beyond the calendar period of their applicability. Such information may include but not be limited to invoices, packing slips, bills of lading, laboratory test results, and letters from the manufacturer on the manufacturer's letterhead stating the milk solids content of imported dairy products.
                [76 FR 14792, Mar. 18, 2011]
              
              
                § 1150.173
                Confidential treatment.
                All information obtained from such books, records or reports under the Act and this subpart shall be kept confidential by all persons, including employees and former employees of the Board, all officers and employees and all former officers and employees of the Department, and by all officers and all employees and all former officers and employees of contracting agencies having access to such information, and shall not be available to Board members. Only those persons having a specific need for such information in order to effectively administer the provisions of this subpart shall have access to such information. In addition, only such information so furnished or acquired as the Secretary deems relevant shall be disclosed by them, and then only in a suit or administrative hearing brought at the discretion, or upon the request, of the Secretary, or to which the Secretary or any officer of the United States is a party, and involving this subpart. Nothing in this section shall be deemed to prohibit:

                (a) The issuance of general statements based upon the reports of the number of persons subject to this subpart or statistical data collected therefrom, which statements do not identify the information furnished by any person; and
                
                (b) The publication, by direction of the Secretary, of the name of any person who has been adjudged to have violated this subpart, together with a statement of the particular provisions of the subpart violated by such person.
              
            
            
              Miscellaneous
              
                § 1150.181
                Proceedings after termination.
                (a) Upon the termination of this subpart, the Board shall recommend not more than five of its members to the Secretary to serve as trustees for the purpose of liquidating the affairs of the Board. Such persons, upon designation by the Secretary, shall become trustees of all the funds and property owned, in the possession of, or under the control of the Board, including unpaid claims or property not delivered or any other claim existing at the time of such termination.
                (b) The said trustees shall:
                (1) Continue in such capacity until discharged by the Secretary;
                (2) Carry out the obligations of the Board under any contract or agreements entered into by it pursuant to § 1150.140(i);
                (3) From time to time account for all receipts and disbursements and deliver all property on hand, together with all books and records of the Board and of the trustees, to such persons as the Secretary may direct; and
                (4) Upon the request of the Secretary, execute such assignments or other instruments necessary or appropriate to vest in such persons full title and right to all of the funds, property, and claims vested in the Board or the trustees pursuant to this subpart.
                (c) Any person to whom funds, property, or claims have been transferred or delivered pursuant to this subpart shall be subject to the same obligation imposed upon the Board and upon the trustees.
                (d) Any residual funds not required to defray the necessary expenses of liquidation shall be turned over to the Secretary to be used, to the extent practicable, in the interest of continuing one or more of the promotion, research or nutrition education plans or projects authorized pursuant to this subpart.
              
              
                § 1150.182
                Effect of termination or amendment.
                Unless otherwise expressly provided by the Secretary, the termination of this subpart or of any regulation issued pursuant hereto, or the issuance of any amendment to either thereof, shall not:
                (a) Affect or waive any right, duty, obligation, or liability which shall have arisen or which may hereafter arise in connection with any provision of this subpart or any regulation issued thereunder;
                (b) Release or extinguish any violation of this subpart or any regulation issued thereunder; or
                (c) Affect or impair any rights or remedies of the United States, or of the Secretary, or of any person, with respect to any such violation.
              
              
                § 1150.183
                Personal liability.
                No member or employee of the Board shall be held personally responsible, either individually or jointly, in any way whatsoever to any person for errors in judgment, mistakes, or other acts of either commission or omission of such member or employee, except for acts of dishonesty or willful misconduct.
              
              
                § 1150.184
                Patents, copyrights, inventions and publications.
                Any patents, copyrights, trademarks, inventions or publications developed through the use of funds collected under the provisions of this subpart shall be the property of the U.S. Government as represented by the Board, and shall, along with any rents, royalties, residual payments, or other income from the rental, sale, leasing, franchising, or other uses of such patents, copyrights, inventions, or publications, inure to the benefit of the Board. Upon termination of this subpart, § 1150.181 shall apply to determine disposition of all such property.
              
              
                § 1150.185
                Amendments.
                The Secretary may from time to time amend provisions of this part. Any interested person or organization affected by the provisions of the Act may propose such amendments to the Secretary.
              
              
                
                § 1150.186
                Separability.
                If any provision of this subpart is declared invalid or the applicability thereof to any person or circumstances is held invalid, the validity of the remainder of this subpart or the applicability thereof to other persons or circumstances shall not be affected thereby.
              
              
                § 1150.187
                Paperwork Reduction Act assigned number.
                The information collection and recordkeeping requirements contained in §§ 1150.133, 1150.152, 1150.153, 1150.171, 1150.172, and 1150.273 of these regulations (7 CFR part 1150) have been approved by the Office of Management and Budget (OMB) under the provisions of 44 U.S.C. chapter 35 and have been assigned OMB Control Number 0581-0093 as appropriate.
                [76 FR 14793, Mar. 18, 2011]
              
            
          
          
            Subpart—Procedure for Certification of Milk Producer Organizations
            
              § 1150.270
              General.
              Organizations must be certified by the Secretary that they are eligible to represent milk producers and to participate in the making of nominations of milk producers to serve as members of the National Dairy Promotion and Research Board as provided in the Dairy and Tobacco Adjustment Act of 1983. Certifications of eligibility required of the Secretary shall be conducted in accordance with this subpart.
            
            
              § 1150.271
              Definitions.
              As used in this subpart:
              (a) Act means Title I, Subtitle B, of the Dairy and Tobacco Adjustment Act of 1983, Pub. L. 98-180, 97 Stat. 1128, as approved November 29, 1983, and any amendments thereto;
              (b) Department means the United States Department of Agriculture;
              (c) Secretary means the Secretary of Agriculture of the United States, or any officer or employee of the Department to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated to act in the Secretary's stead;
              (d) Dairy Division means the Dairy Division of the Department's Agricultural Marketing Service;
              (e) Producer means any person engaged in the production of milk for commercial use;
              (f) Dairy products means products manufactured for human consumption which are derived from the processing of milk, and includes fluid milk products; and
              (g) Fluid milk products means those milk products normally consumed in liquid form as a beverage.
            
            
              § 1150.272
              Responsibility for administration of regulations.
              The Dairy Division shall have the responsibility for administering the provisions of this subpart.
            
            
              § 1150.273
              Application for certification.
              Any organization whose membership consists primarily of milk producers may apply for certification. Applicant organizations should supply information for certification using as a guide “Application for Certification of Organizations,” Form DA-26. Form DA-26 may be obtained from the Dairy Division, Agricultural Marketing Service, United States Department of Agriculture, Washington, DC 20250.
            
            
              § 1150.274
              Certification standards.
              (a) Certification of eligible organizations shall be based, in addition to other available information, on a factual report submitted by the organization, which shall contain information deemed relevant and specified by the Secretary for the making of such determination, including the following:
              (1) Geographic territory covered by the organization's active membership;
              (2) Nature and size of the organization's active membership including the total number of active milk producers represented by the organization;
              (3) Evidence of stability and permanency of the organization;
              (4) Sources from which the organization's operating funds are derived;
              (5) Functions of the organization; and

              (6) The organization's ability and willingness to further the aims and objectives of the Act.
              
              (b) The primary considerations in determining the eligibility of an organization shall be whether its membership consists primarily of milk producers who produce a substantial volume of milk, and whether the primary or overriding interest of the organization is in the production or processing of fluid milk and dairy products and promotion of the nutritional attributes of fluid milk and dairy products.
              (c) The Secretay shall certify any organization which he finds meets the criteria under this section and his determination as to eligibility shall be final.
            
            
              § 1150.275
              Inspection and investigation.
              The Secretary shall have the right, at any time after an application is received from an organization, to examine such books, documents, papers, records, files, and facilities of an organization as he deems necessary to verify the information submitted and to procure such other information as may be required to determine whether the organization is eligible for certification.
            
            
              § 1150.276
              Review of certification.
              Certifications issued pursuant to this subpart are subject to termination or suspension if the organization does not currently meet the certification standards. A certified organization may be requested at any time to supply the Dairy Division with such information as may be required to show that the organization continues to be eligible for certification. Any information submitted to satisfy a request pursuant to this section shall be subject to inspection and investigation as provided in § 1150.275.
            
            
              § 1150.277
              Listing of certified organizations.
              A copy of each certification shall be furnished by the Dairy Division to the respective organization. Copies also shall be filed in the Dairy Division where they will be available for public inspection.
            
            
              § 1150.278
              Confidential treatment.
              All documents and other information submitted by applicant organizations and otherwise obtained by the Department by investigation or examination of books, documents, papers, records, files, or facilities shall be kept confidential by all employees of the Department. Only such information so furnished or acquired as the Secretary deems relevant shall be disclosed by them, and then only in the issuance of general statements based upon the applications of a number of persons, which do not identify the information furnished by any one person.
            
          
        
        
          PARTS 1151-1159 [RESERVED]
        
        
          Pt. 1160
          PART 1160—FLUID MILK PROMOTION PROGRAM
          
            
              Subpart—Fluid Milk Promotion Order
              
                Definitions
                Sec.
                1160.101
                Act.
                1160.102
                Department.
                1160.103
                Secretary.
                1160.104
                United States.
                1160.105
                Board.
                1160.106
                Person.
                1160.107
                Fluid milk product.
                1160.108
                Fluid milk processor.
                1160.109
                Milk.
                1160.110
                Class I price.
                1160.111
                Promotion.
                1160.112
                Research.
                1160.113
                Fiscal period.
                1160.114
                Eligible organization.
                1160.115
                Milk marketing area.
                1160.116
                [Reserved]
                1160.117
                Continuation referendum.
              
              
                National Fluid Milk Processor Promotion Board
                1160.200
                Establishment and membership.
                1160.201
                Term of office.
                1160.202
                Nominations.
                1160.203
                Nominee's agreement to serve.
                1160.204
                Appointment.
                1160.205
                Vacancies.
                1160.206
                Procedure.
                1160.207
                Compensation and reimbursement.
                1160.208
                Powers of the Board.
                1160.209
                Duties of the Board.
                1160.210
                Expenses.
                1160.211
                Assessments.
                1160.212
                Influencing governmental action.
                1160.213
                Adjustment of accounts.
                1160.214
                Charges and penalties.
                1160.215
                Assessment exemption.
              
              
                
                Promotion, Consumer Education and Research
                1160.301
                Promotion, consumer education and research.
              
              
                Reports, Books and Records
                1160.401
                Reports.
                1160.402
                Books and records.
                1160.403
                Confidential treatment.
              
              
                Miscellaneous
                1160.501
                Continuation referenda.
                1160.502
                Proceedings after suspension or termination.
                1160.503
                Effect of suspension, termination or amendment.
                1160.504
                Personal liability.
                1160.505
                Patents, copyrights, inventions and publications.
                1160.506
                Amendments.
                1160.507
                Report.
                1160.508
                Separability.
              
            
            
              Subpart—Procedure for Conduct of Referenda in Connection with a Fluid Milk Promotion Order
              1160.600
              General.
              1160.601
              Definitions.
              1160.602
              Conduct of referendum.
              1160.603
              Who may vote.
              1160.604
              Duties of the referendum agent.
              1160.605
              Scheduling of referendum.
              1160.606
              Notice of referendum.
              1160.607
              Tabulation of ballots.
              1160.608
              Confidential information.
              1160.609
              Supplementary instructions.
            
          
          
            Authority:
            7 U.S.C. 6401-6417 and 7 U.S.C. 7401.
          
          
            Source:
            58 FR 46763, Sept. 3, 1993, unless otherwise noted.
          
          
            Subpart—Fluid Milk Promotion Order
            
              Source:
              58 FR 62503, Nov. 29, 1993, unless otherwise noted.
            
            
              Definitions
              
                § 1160.101
                Act.
                
                  Act means the Fluid Milk Promotion Act of 1990, Subtitle H of Title XIX of the Food, Agriculture, Conservation, and Trade Act of 1990, Public Law 101-624, 7 U.S.C. 6401-6417, and any amendments thereto.
              
              
                § 1160.102
                Department.
                
                  Department means the United States Department of Agriculture.
              
              
                § 1160.103
                Secretary.
                
                  Secretary means the Secretary of Agriculture of the United States or any officer or employee of the Department to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated, to act in the Secretary's stead.
              
              
                § 1160.104
                United States.
                
                  United States means the 48 contiguous states in the continental United States and the District of Columbia, except that United States means the 50 states of the United States of America and the District of Columbia under the following provisions: the petition and review under section 1999K of the Act, enforcement under section 1999L of the Act, and investigations and power to subpoena under section 1999M of the Act.
              
              
                § 1160.105
                Board.
                
                  Board means the National Processor Advertising and Promotion Board established pursuant to 7 U.S.C. 6407(b)(1) and this subpart (hereinafter known as the National Fluid Milk Processor Promotion Board or Board).
              
              
                § 1160.106
                Person.
                
                  Person means any individual, group of individuals, partnership, corporation, association, cooperative or other entity.
              
              
                § 1160.107
                Fluid milk product.
                
                  Fluid milk product means any product that meets the definition provided in § 1000.15 for milk marketing orders issued pursuant to the Agricultural Marketing Agreement Act of 1937, as amended, 7 U.S.C. 601-674.
                [67 FR 49858, Aug. 1, 2002]
              
              
                § 1160.108
                Fluid milk processor.
                (a) Fluid milk processor means any person who processes and markets commercially fluid milk products in consumer-type packages in the United States (excluding fluid milk products delivered directly to the place of residence of a consumer), except that the term fluid milk processor shall not include in each of the respective fiscal periods those persons who process and market not more than 3,000,000 pounds of such fluid milk products during the representative month, which shall be the first month of the fiscal period.
                (b) Any person who did not qualify as a fluid milk processor for a fiscal period because of the 3,000,000-pound limitation shall not later qualify as a fluid milk processor during that fiscal period even though the monthly volume limitation is later exceeded during that period.
                (c) Any person who qualified as a fluid milk processor for a fiscal period and whose monthly marketings of fluid milk products later become 3,000,000 pounds or less shall no longer qualify as a fluid milk processor during that fiscal period beginning with the month in which the marketings first dropped below the volume limitation.
                (d) For the purpose of determining qualification as a fluid milk processor, each processor of fluid milk products shall report for the representative month of each fiscal period the hundredweight of fluid milk products processed and marketed by the processor.
                [58 FR 62503, Nov. 29, 1993, as amended at 62 FR 3983, Jan. 28, 1997; 67 FR 49858, Aug. 1, 2002]
              
              
                § 1160.109
                Milk.
                
                  Milk means any class of cow's milk produced in the United States.
              
              
                § 1160.110
                Class I price.
                
                  Class I price is the price that is established for Class I milk in each marketing area under milk marketing orders authorized by the Agricultural Marketing Agreement Act of 1937, as amended, 7 U.S.C. 601-674.
              
              
                § 1160.111
                Promotion.
                
                  Promotion means the following activities:
                (a) Consumer Education, which means any program utilizing public relations, advertising or other means devoted to educating consumers about the desirable characteristics of fluid milk products and directed toward increasing the general demand for fluid milk products.
                (b) Advertising, which means any advertising or promotion program involving only fluid milk products and directed toward educating consumers about the positive attributes of fluid milk and increasing the general demand for fluid milk products.
              
              
                § 1160.112
                Research.
                
                  Research means market research to support advertising and promotion efforts, including educational activities, research directed to product characteristics, and product development, including new products or improved technology in production, manufacturing or processing of milk and the products of milk.
                [62 FR 3983, Jan. 28, 1997]
              
              
                § 1160.113
                Fiscal period.
                
                  Fiscal period means the initial period of up to 30 months that this subpart is effective. Thereafter, the fiscal period shall be such annual period as the Board may determine, except that the Board may provide for a lesser or greater period as it may find appropriate for the period immediately after the initial fiscal period to assure continuity of fiscal periods until the beginning of the first annual fiscal period.
                [62 FR 3983, Jan. 28, 1997]
              
              
                § 1160.114
                Eligible organization.
                
                  Eligible organization means an organization eligible to nominate members of the Board and which meets the following criteria:
                (a) Is a nonprofit organization pursuant to section 501(c) (3), (5), or (6) of the Internal Revenue Code (26 U.S.C. 501(c) (3), (5), or (6));
                (b) Is governed by a board comprised of a majority of fluid milk processors; and
                (c) Represents fluid milk processors on a national basis whose members process more than 50 percent of the fluid milk products processed and marketed within the United States.
              
              
                § 1160.115
                Milk marketing area.
                
                  Milk marketing area means each area within which milk being marketed is subject to a milk marketing order issued pursuant to the Agricultural Marketing Agreement Act of 1937, as amended, 7 U.S.C. 601-674, or applicable state laws.
              
              
                
                § 1160.116
                [Reserved]
              
              
                § 1160.117
                Continuation referendum.
                
                  Continuation referendum means that referendum among fluid milk processors that the Secretary shall conduct as provided in § 1160.501.
              
            
            
              National Fluid Milk Processor Promotion Board
              
                § 1160.200
                Establishment and membership.
                (a) There is hereby established a National Fluid Milk Processor Promotion Board of 20 members, 15 of whom shall represent geographic regions and five of whom shall be at-large members of the Board. To the extent practicable, members representing geographic regions shall represent fluid milk processing operations of differing sizes. No fluid milk processor shall be represented on the Board by more than three members. The at-large members shall include at least three fluid milk processors and at least one member from the general public. Except for the non-processor member or members from the general public, nominees appointed to the Board must be active owners or employees of a fluid milk processor. The failure of such a member to own or work for such fluid milk processor shall disqualify that member for membership on the Board except that such member shall continue to serve on the Board for a period not to exceed 6 months following the disqualification or until appointment of a successor Board member to such position, whichever is sooner, provided that such person continues to meet the criteria for serving on the Board as a processor representative. Should a member representing the general public cease to be employed by the entity employing that member when appointed, gain employment with a new employer, or cease to own or operate the business which that member owned or operated at the date of appointment, such member shall be disqualified for membership on the Board, except that such member shall continue to serve on the Board for a period not to exceed 6 months, or until appointment of a successor Board member, whichever is sooner.

                (b) In selecting the 15 Board members who represent geographic regions, one member shall be selected from each of the following regions:
                
                
                  Region 1. Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, and Vermont.
                  Region 2. New York and New Jersey.
                  Region 3. Delaware, Maryland, Pennsylvania, Virginia, and the District of Columbia.
                  Region 4. Georgia, North Carolina and South Carolina.
                  Region 5. Florida.
                  Region 6. Ohio and West Virginia.
                  Region 7. Michigan, Minnesota, North Dakota, South Dakota and Wisconsin.
                  Region 8. Illinois and Indiana.
                  Region 9. Alabama, Kentucky, Louisiana, Mississippi and Tennessee.
                  Region 10. Texas.
                  Region 11. Arkansas, Iowa, Kansas, Missouri, Nebraska and Oklahoma.
                  Region 12. Arizona, Colorado, New Mexico, Nevada, and Utah.
                  Region 13. Idaho, Montana, Oregon, Washington and Wyoming.
                  Region 14. Northern California which shall be composed of the Northern California Marketing Area and the South Valley Marketing Area as defined by the Stabilization and Marketing Plan, as amended, issued by the California Department of Food and Agriculture pursuant to the provisions of Chapter 2, Part 3, Division 21, of the California Food and Agriculture Code, effective February 3, 1992.
                  Region 15. Southern California which shall be composed of the Southern California Marketing Area as defined by the Stabilization and Marketing Plan, as amended, issued by the California Department of Food and Agriculture pursuant to the provisions of Chapter 2, Part 3, Division 21, of the California Food and Agriculture Code, effective February 3, 1992.
                
                [58 FR 62503, Nov. 29, 1993, as amended at 62 FR 3983, Jan. 28, 1997; 63 FR 46639, Sept. 2, 1998; 65 FR 35810, June 6, 2000; 70 FR 14975, Mar. 24, 2005]
              
              
                § 1160.201
                Term of office.
                (a) The members of the Board shall serve for terms of three years, except that the members appointed to the initial Board shall serve proportionately, for terms of one year, two years, and three years, as determined by the Secretary. The terms of all Board members shall expire upon the suspension or termination of the order except as provided in § 1160.502.

                (b) No member shall serve more than two consecutive terms, except that any member who is appointed to serve for an initial term of one or two years shall be eligible to be reappointed for two three-year terms. Appointment to another position on the Board is considered a consecutive term. Should a non-board member be appointed to fill a vacancy on the Board with a term of 18 months or less remaining, the appointee shall be entitled to serve two consecutive 3-year terms following the term of the vacant position to which the person was appointed.
                [58 FR 62503, Nov. 29, 1993, as amended at 62 FR 3983, Jan. 28, 1997; 63 FR 46639, Sept. 2, 1998]
              
              
                § 1160.202
                Nominations.
                Nominations for members of the Board shall be made in the following manner:
                (a) The Secretary shall solicit nominations for the initial Board from individual fluid milk processors and other interested parties, including eligible organizations. Fluid milk processors and other interested parties may submit nominations for positions on the Board for regions in which they are located or market fluid milk, and for at-large members. Eligible organizations may submit a slate of nominees for seats in all regions and for at-large members.
                (b) After the appointment of the initial Board, the Secretary shall announce at least 180 days in advance of the expiration of members' terms that such terms are expiring, and shall solicit nominations for such positions in the manner described in paragraph (a) of this section. Nominations for such positions should be submitted to the Secretary not less than 120 days prior to the expiration of members' terms.
              
              
                § 1160.203
                Nominee's agreement to serve.
                Each nominee for Board membership must file with the Secretary at the time of nomination a written agreement to serve on the Board if appointed.
              
              
                § 1160.204
                Appointment.
                From the nominations made pursuant to § 1160.202, the Secretary shall appoint the members of the Board on the basis of representation provided for in §§ 1160.200 and 1160.201.
              
              
                § 1160.205
                Vacancies.
                To fill any vacancy occasioned by the death, removal, resignation, or disqualification of any member of the Board, the Secretary shall appoint a successor from the most recent list of nominations made by individual fluid milk processors and other interested parties, including eligible organizations, for the Board, or from nominations made by the Board.
              
              
                § 1160.206
                Procedure.
                (a) A majority of the members shall constitute a quorum at a properly convened meeting of the Board. Any action of the Board shall require the concurring votes of at least a majority of those present and voting. The Board shall establish rules concerning timely notice of meetings.
                (b) The Board may take action upon the concurring votes of a majority of members by mail, telephone, telegraph, or other means of electronic communication when, in the opinion of the chairperson of the Board, such action must be taken before a meeting can be called. Action taken by this emergency procedure is valid only if all members are notified and provided the opportunity to vote and any telephone vote is confirmed promptly in writing. Any action so taken shall have the same force and effect as though such action had been taken at a properly convened meeting of the Board.
              
              
                § 1160.207
                Compensation and reimbursement.
                The members of the Board and trustees, if any, named under § 1160.502, shall serve without compensation but shall be reimbursed for necessary and reasonable expenses incurred by them in the performance of their duties under this subpart.
              
              
                § 1160.208
                Powers of the Board.
                The Board shall have the following powers:

                (a) To receive and evaluate, or on its own initiative develop, and budget for plans or projects to educate consumers and promote the use of fluid milk products and to make recommendations to the Secretary regarding such proposals;
                (b) To administer the provisions of this subpart in accordance with its terms and provisions;
                (c) To make rules and regulations to effectuate the terms and provisions of this subpart;
                (d) To receive, investigate, and report to the Secretary complaints of violations of the provisions of this subpart;
                (e) To employ such persons as the Board deems necessary and determine the duties and compensation of such persons;
                (f) To contract with eligible organizations or other persons to conduct activities authorized pursuant to this subpart;
                (g) To select committees and subcommittees, to adopt bylaws, and to adopt such rules for the conduct of its business as it may deem advisable; the Board may establish working committees of persons other than Board members;
                (h) To recommend to the Secretary amendments to this subpart; and
                (i) With the approval of the Secretary, to invest, pending disbursement pursuant to a plan or project, funds collected through assessments authorized under § 1160.211 in, and only in, obligations of the United States or any agency thereof, in general obligations of any State or any political subdivision thereof, in any interest-bearing account or certificate of deposit of a bank that is a member of the Federal Reserve System, or in obligations fully guaranteed as to principal and interest by the United States.
                [58 FR 62503, Nov. 29, 1993, as amended at 63 FR 46639, Sept. 2, 1998]
              
              
                § 1160.209
                Duties of the Board.
                The Board shall have the following duties:
                (a) To meet not less than annually, and to organize and select from among its members a chairperson, who may serve for a term of a fiscal period pursuant to § 1160.113, and not more than two consecutive terms, and to select such other officers as may be necessary;
                (b) To prepare and submit to the Secretary for approval a budget for each fiscal period of the anticipated expenses and disbursements in the administration of this subpart, including a description of and the probable costs of consumer education, promotion and research projects;
                (c) To develop and submit to the Secretary for approval promotion and consumer education, and research plans or projects;
                (d) To the extent practicable, carry out consumer education and promotion programs under § 1160.301 in such a manner as to ensure that advertising coverage in each of the regions defined in § 1160.200 is proportionate to funds collected from each such region;
                (e) To disseminate information to fluid milk processors or eligible organizations;
                (f) To maintain minutes, books and records that accurately reflect all of the acts and transactions of the Board, which shall be available to the Secretary for inspection and audit, and prepare and promptly report minutes of each Board meeting to the Secretary and submit such reports from time to time to the Secretary as the Secretary may prescribe, and to account with respect to the receipt and disbursement of all funds entrusted to it;
                (g) To enter into contracts or agreements, with the approval of the Secretary, with such persons and organizations as the Board may approve for the development and conduct of activities authorized under this subpart and for the payment of the cost thereof with funds collected through assessments pursuant to § 1160.211 and income from such assessments. Any such contract or agreement shall provide that:
                (1) The contractors shall develop and submit to the Board a plan or project together with a budget(s) showing the estimated cost of such plan or project;
                (2) Any such plan or project shall be adopted upon approval of the Secretary; and

                (3) The contracting party shall keep accurate records of all of its transactions and make periodic reports to the Board of all activities conducted pursuant to the contract or agreement, and provide accounts of all funds received and expended, and such other reports as the Secretary or the Board may require. The Secretary or employees of the Board periodically may audit the records of the contracting parties;
                (h) For the initial fiscal period, the Board shall contract, to the extent practicable and subject to the approval of the Secretary, with an eligible organization to carry out the provisions of this subpart;
                (i) To prepare and make public, at least annually, a report of its activities and an accounting for funds received and expended;
                (j) To have an audit of its financial statements conducted by a certified public accountant in accordance with generally accepted auditing standards, at the end of the first 15 months of the initial fiscal period, at the end of the initial fiscal period, and at least once each fiscal period thereafter as well as at such other times as the Secretary may request, and to submit a copy of each such audit report to the Secretary;
                (k) To give the Secretary the same notice of meetings of the Board and committees of the Board, including actions conducted under § 1160.206(b), as is given to such Board or committee members in order that the Secretary, or a representative of the Secretary, may attend such meetings;
                (l) To submit to the Secretary such information pursuant to this subpart as may be requested;
                (m) The Board shall take reasonable steps to coordinate the collection of assessments, and promotion, education, and research activities of the Board, with the National Dairy Promotion and Research Board established under section 113(b) of the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4504(b)); and
                (n) The Board shall conduct advertising using third parties only through contracts which shall prohibit the third party from selling, offering for sale, or otherwise making available advertising time or space to private industry members conducting brand-name advertising which immediately precedes, follows, appears in juxtaposition, or appears in the midst of Board-sponsored advertising.
                [58 FR 62503, Nov. 29, 1993, as amended at 61 FR 27003, May 30, 1996; 62 FR 3983, Jan. 28, 1997]
              
              
                § 1160.210
                Expenses.
                (a) The Board is authorized to incur such expenses (including provision for a reasonable reserve) as the Secretary finds are reasonable and likely to be incurred by the Board for its administration, and to enable it to exercise its powers and perform its duties in accordance with the provisions of this subpart; except that, after the Board's first year, it shall not spend on its administration more than 5 percent of the assessments collected during any fiscal period subsequent to the initial fiscal period. Such administrative expenses shall be paid from assessments collected pursuant to § 1160.211.
                (b) The Board shall reimburse the Secretary for administrative costs incurred by the Department from assessments collected pursuant to § 1160.211.
                (c) Within 30 days after funds are remitted from Regions 14 and 15, the Board shall provide a grant of 80% of such funds to the entity authorized by the laws of the State of California to conduct an advertising program for fluid milk products in that State for the purpose of implementing a coordinated advertising program in the markets within those regions. Such grant shall be provided with the approval of the Secretary on the following conditions:
                (1) The granted funds shall be utilized to implement a fluid milk promotion campaign within the markets within those regions. Verification of the implementation of this program shall be provided to the Board.
                (2) The Board shall ensure that the recipients of these funds implement a research and evaluation program to determine the effect of such program on consumption of fluid milk within the region.
                (3) The recipient of these funds must provide to the Board data from the research and evaluation programs so that the Board can determine the effect of the program on consumption of fluid milk.
              
              
                § 1160.211
                Assessments.

                (a)(1) Each fluid milk processor shall pay to the Board or its designated agent an assessment of $.20 per hundredweight of fluid milk products processed and marketed commercially in consumer-type packages in the United States by such fluid milk processor. Any fluid milk processor who markets milk of its own production directly to consumers as prescribed under section 113(g) of the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4504(g)), and not exempt under § 1160.108 or § 1160.215, shall also pay the assessment under this subpart. The Secretary shall have the authority to receive assessments on behalf of the Board.
                (2) The Secretary shall announce the establishment of the assessment each month in the Class I price announcement in each milk marketing area by adding it to the Class I price for the following month. In the event the assessment is suspended for a given month, the Secretary shall inform all fluid milk processors of the suspension in the Class I price announcement for that month. The Secretary shall also inform fluid milk processors marketing fluid milk in areas not subject to milk marketing orders administered by the Secretary of the establishment or suspension of the assessment.
                (3) Each processor responsible for remitting an assessment shall remit it to the Board not later than the last day of the month following the month that the assessed milk was marketed.
                (b) Such assessments shall not:
                (1) Reduce the prices paid under the Federal milk marketing orders issued under section 8c of the Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937;
                (2) Otherwise be deducted from the amounts that handlers must pay to producers for fluid milk products sold to a processor; or
                (3) Otherwise be deducted from the price of milk paid to a producer by a handler, as determined by the Secretary.
                (c) Money remitted to the Board or the Board's designated agent shall be in the form of a negotiable instrument made payable to the Board or its agent, as the case may be. Processors must mail remittances and reports specified in §§ 1160.108, 1160.211(a)(1), 1160.213, 1160.214, and 1160.401 to the location designated by the Board or its agent.
                [58 FR 62503, Nov. 29, 1993, as amended at 62 FR 3983, Jan. 28, 1997; 70 FR 2753, Jan. 14, 2005]
              
              
                § 1160.212
                Influencing governmental action.
                No funds collected by the Board under this subpart shall in any manner be used for the purpose of influencing governmental policy or action, except to recommend to the Secretary amendments to this subpart.
              
              
                § 1160.213
                Adjustment of accounts.
                Whenever the Board or the Secretary determines through an audit of a processor's reports, records, books or accounts or through some other means that additional money is due the Board or to such processor from the Board, the Board shall notify that person of the amount due or overpaid. If the processor owes money to the Board, it shall remit that amount by the next date for remitting assessments as provided in § 1160.211. For the first two erroneous reports submitted by a processor in the preceding 12-month period, late-payment charges assessed pursuant to § 1160.214 shall not begin to accrue until the day following such date. For all additional erroneous reports submitted by a processor during the 12-month period, late-payment charges shall accrue from the date the payment was due. If the processor has overpaid, that amount shall be credited to its account and applied against amounts due in succeeding months.
                [73 FR 29390, May 21, 2008]
              
              
                § 1160.214
                Charges and penalties.

                (a) Late-payment charge. Any unpaid assessments shall be increased 1.5 percent each month beginning with the day following the date such assessments were due. Any remaining amount due, which shall include any unpaid charges previously made pursuant to this section, shall be increased at the same rate on the corresponding day of each month thereafter until paid. For the purpose of this section, any assessment determined at a date later than prescribed by this subpart because of the failure of a processor to submit a report to the Board when due shall be considered to have been payable by the date it would have been due if the report had been filed when due. The receipt of a payment by the Board will be based on the earlier of the postmark date or the actual date of receipt.
                (b) Penalties. The Secretary may assess any person who violates any provision of this subpart a civil penalty of not less than nor more than the minimum and maximum amounts specified in § 3.91(b)(1)(xxxv) of this title for each such violation. In the case of a willful failure to pay an assessment as required by this subpart, in addition to the amount due, the Secretary may assess an additional penalty of not less than nor more than the minimum and maximum amounts specified in § 3.91(b)(1)(xxxv) of this title for each such violation. The amount of any such penalty shall accrue to the United States, which may recover such amount in a civil suit. The remedies provided in this section are in addition to, and not exclusive of, other remedies that may be available by law or in equity.
                [58 FR 62503, Nov. 29, 1993, as amended at 70 FR 29579, May 24, 2005]
              
              
                § 1160.215
                Assessment exemption.
                (a) No assessment shall be required on fluid milk products exported from the United States.
                (b) A fluid milk processor described in § 1160.211(a) who operates under an approved National Organic Program (7 CFR part 205) (NOP) organic handling system plan may be exempt from the payment of assessments under this part, provided that:
                (1) Only agricultural products certified as “organic” or “100 percent organic” (as defined in the NOP) are eligible for exemption;
                (2) The exemption shall apply to all certified “organic” or “100 percent organic” (as defined in the NOP) products of a fluid milk processor regardless of whether the agricultural commodity subject to the exemption is processed by a person that also processes conventional or nonorganic agricultural products of the same agricultural commodity as that for which the exemption is claimed;
                (3) The fluid milk processor maintains a valid certificate of organic operation as issued under the Organic Foods Production Act of 1990 (7 U.S.C. 6501-6522)(OFPA) and the NOP regulations issued under OFPA (7 CFR part 205); and
                (4) Any fluid milk processor so exempted shall continue to be obligated to pay assessments under this part that are associated with any agricultural products that do not qualify for an exemption under this section.

                (c) To apply for an assessment exemption, a fluid milk processor described in § 1160.211(a) shall submit a request to the Board on an Organic Exemption Request Form (Form AMS-15) at any time during the year initially, and annually thereafter on or before July 1, for as long as the processor continues to be eligible for the exemption.
                (d) A fluid milk processor request for exemption shall include the following information:
                (1) The applicant's full name, company name, address, telephone and fax numbers, and email address;
                (2) Certification that the applicant maintains a valid organic certificate issued under the OFPA and the NOP;
                (3) Certification that the applicant processes organic products eligible to be labeled “organic” or “100 percent organic” under the NOP;
                (4) A requirement that the applicant attach a copy of their certificate of organic operation issued by a USDA-accredited certifying agent under the OFPA and the NOP;
                (5) Certification, as evidenced by signature and date, that all information provided by the applicant is true; and
                (6) Such other information as may be required by the Board, with the approval of the Secretary.

                (e) If a fluid milk processor complies with the requirements of this section, the Board will grant an assessment exemption and issue a Certificate of Exemption to the processor within 30 days. If the application is disapproved, the Board will notify the applicant of the reason(s) for disapproval within the same timeframe.
                
                (f) The exemption will apply not later than the last day of the month following the Certificate of Exemption issuance date.
                [70 FR 2754, Jan. 14, 2005, as amended at 80 FR 82022, Dec. 31, 2015]
              
            
            
              Promotion, Consumer Education and Research
              
                § 1160.301
                Promotion, consumer education and research.
                (a) The Board shall receive and evaluate, or on its own initiative develop, and submit to the Secretary for approval any plans or projects authorized in §§ 1160.208 and 1160.209. Such plans or projects shall provide for:
                (1) The establishment, issuance, effectuation, and administration of consumer education, promotion and research activities with respect to fluid milk products; and
                (2) The evaluation of consumer education, promotion and research activities implemented under the direction of the Board, and the communication of such evaluation to fluid milk processors and the public.
                (b) The Board shall periodically review or evaluate each plan or project authorized under § 1160.301(a) to ensure that it contributes to an effective program of promotion, consumer education and research. If the Board finds that any such plan or project does not further the purposes of the Act, the Board shall terminate that plan or project.
                (c) No plan or project authorized under § 1160.301(a) may employ unfair or deceptive acts or practices with respect to the quality, value or use of any competing product.
                (d) No plan or project authorized under § 1160.301(a) may make use of a brand or trade name of a fluid milk product, except that this paragraph does not preclude the Board from offering program material to commercial parties to use under such terms and conditions as the Board may prescribe, subject to approval by the Secretary.
              
            
            
              Reports, Books and Records
              
                § 1160.401
                Reports.
                Each fluid milk processor marketing milk and paying an assessment under § 1160.211 shall be required to report upon the remittance of such assessments such information as the Board or the Secretary may require. Such information shall include but not be limited to the following:
                (a) The quantity of fluid milk products marketed that is subject to the collection of the assessment;
                (b) The amount of assessment remitted;
                (c) The reason, if necessary, why the remittance is less than the number of hundredweights of milk multiplied by 20 cents; and
                (d) The date any assessment was paid.
              
              
                § 1160.402
                Books and records.
                Each person subject to this subpart shall maintain and make available for inspection by agents of the Board and the Secretary such books and records as are necessary to carry out the provisions of this subpart and the regulations issued hereunder, including such records as are necessary to verify any reports required. Such books and records shall be retained for at least two years beyond the fiscal period of their applicability.
              
              
                § 1160.403
                Confidential treatment.

                (a) All persons, including agents and former agents of the Board, all officers and employees and all former officers and employees of the Department, and all officers and all employees and all former officers and employees of contracting agencies having access to commercial or financial information obtained from such books, records or reports under the Act and this subpart shall keep such information confidential, and not make it available to Board members. Only those persons, as determined by the Secretary, who have a specific need for such information in order to effectively administer the provisions of this subpart shall have access to such information. In addition, they shall disclose only that information the Secretary deems relevant, and then only in a suit or administrative hearing brought at the discretion, or upon the request, of the Secretary, or to which the Secretary or any officer of the United States is a party, and involving this subpart. Nothing in this section, however, shall be deemed to prohibit:
                (1) The issuance of general statements based upon the reports of the number of processors, individuals, groups of individuals, partnerships, corporations, associations, cooperatives, or other entities subject to this subpart or statistical data collected from such sources, which statements do not identify the information furnished by any such parties, and
                (2) The publication, at the direction of the Secretary, of the name of any processor, individuals, group of individuals, partnership, corporation, association, cooperative, or other entity that has been adjudged to have violated this subpart, together with a statement of the particular provisions of the subpart so violated.
                (b) Except as otherwise provided in this subpart, information obtained under this subpart may be made available to another agency of the Federal Government for a civil or criminal law enforcement activity if the activity is authorized by law and if the head of the agency has made a written request to the Secretary specifying the particular information desired and the law enforcement activity for which the information is sought.
                (c) Any person violating this section, on conviction, shall be subject to a fine of not more than $1,000 or to imprisonment for not more than 1 year, or both, and if such person is an agent of the Board or an officer or employee of the Department shall be removed from office.
                (d) Nothing in this subsection authorizes the Secretary to withhold information from a duly authorized committee or subcommittee of Congress.
              
            
            
              Miscellaneous
              
                § 1160.501
                Continuation referenda.
                (a) The Secretary at any time may conduct a referendum among those persons who the Secretary determines were fluid milk processors during a representative period, as determined by the Secretary, on whether to suspend or terminate the order. The Secretary shall hold such a referendum at the request of the Board or of any group of such processors that marketed during a representative period, as determined by the Secretary, 10 percent or more of the volume of fluid milk products marketed in the United States by fluid milk processors voting in the preceding referendum.
                (b) Any suspension or termination of the order on the basis of a referendum conducted pursuant to this section must be favored:
                (1) By at least 50 percent of the fluid milk processors voting in the referendum; and
                (2) By fluid milk processors voting in the referendum that marketed during a representative period, as determined by the Secretary, 40 percent or more of the volume of fluid milk products marketed in the United States by fluid milk processors voting in the referendum.
                (c) If the Secretary determines that the suspension or termination of the order is favored in the manner set forth in § 1160.501(b), the Secretary shall take such action within 6 months of such determination.
                [58 FR 62503, Nov. 29, 1993, as amended at 62 FR 3983, Jan. 28, 1997]
              
              
                § 1160.502
                Proceedings after suspension or termination.
                (a) Upon the suspension or termination of this subpart, the Board shall recommend to the Secretary not more than five of its members to serve as trustees for the purpose of liquidating the affairs of the Board. Once the Secretary has designated such members as trustees, they shall become trustees of all the funds and property that the Board owns, possesses, or controls, including unpaid and undelivered property or any other unpaid claim existing at the time of such termination. The actions of such trustees shall be subject to approval by the Secretary.
                (b) The said trustees shall:
                (1) Serve as trustees until discharged by the Secretary;
                (2) Carry out the obligations of the Board under any contract or agreements that it entered pursuant to §§ 1160.208 and 1160.209;

                (3) Account for all receipts and disbursements and deliver to any person designated by the Secretary all property on hand, together with all books and records of the Board and the trustees; and
                (4) At the request of the Secretary, execute such assignments or other instruments necessary or appropriate to vest in the Secretary's designee full title and right to all of the funds, property, and claims of the Board or the trustees.
                (c) The Secretary's designee shall be subject to the same obligations with respect to funds, property or claims transferred or delivered pursuant to this subpart as the Board and the trustees.
                (d) The Board, the trustees or the Secretary's designee shall deliver to the Secretary any residual funds not required to pay liquidation expenses, which funds may be used, to the extent practicable, to continue one or more of the promotion, research or nutrition education plans or projects authorized pursuant to this subpart.
              
              
                § 1160.503
                Effect of suspension, termination or amendment.
                Unless otherwise expressly provided by the Secretary, the suspension or termination of this subpart or of any regulation issued pursuant hereto, or the issuance of any amendment to either thereof, shall not:
                (a) Affect or waive any right, duty, obligation, or liability of the Board or its trustees which shall have arisen or which may hereafter arise in connection with any provision of this subpart or any regulation issued thereunder;
                (b) Release or extinguish any violation of this subpart or any regulation issued thereunder; or
                (c) Affect or impair any rights or remedies of the United States, the Secretary, or any person, with respect to any such violation.
              
              
                § 1160.504
                Personal liability.
                No member or employee of the Board shall be held personally responsible, either individually or jointly, in any way whatsoever to any person for errors in judgment, mistakes, or other acts of either commission or omission by such member or employee, except for acts of dishonesty or willful misconduct.
              
              
                § 1160.505
                Patents, copyrights, inventions and publications.
                (a) Any patents, copyrights, trademarks, inventions or publications developed through the use of funds collected under the provisions of this subpart are the property of the United States Government as represented by the Board, and shall, along with any rents, royalties, residual payments, or other income from the rental, sale, leasing, franchising, or other uses of such patents, copyrights, inventions, or publications, inure to the benefit of the Board. Section 1160.502 governs the disposition of all such property upon suspension or termination of this subpart.
                (b) Should patents, copyrights, inventions, and publications be developed through the use of funds collected by the Board under this subpart, and funds contributed by another organization or person, ownership and related rights to such patents, copyrights, inventions, and publications shall be determined by the agreement between the Board and the party contributing funds towards the development of such patent, copyright, invention, and publication in a manner consistent with paragraph (a) of this section.
                [58 FR 62503, Nov. 29, 1993, as amended at 63 FR 46639, Sept. 2, 1998]
              
              
                § 1160.506
                Amendments.
                The Secretary may from time to time amend provisions of this subpart. Any interested person or organization affected by the provisions of the Act may propose amendments to the Secretary.
              
              
                § 1160.507
                Report.
                The Secretary shall provide annually for an independent evaluation of the effectiveness of the fluid milk promotion program carried out under this subtitle during the previous fiscal year, in conjunction with the evaluation of the National Dairy Promotion and Research Board established under section 113(b) of the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4504(b)).
              
              
                § 1160.508
                Separability.

                If any provision of this subpart is declared invalid or the applicability thereof to any person or any circumstances is held invalid, such declaration or holding shall not offset the validity of the remainder of this subpart or the applicability thereof to other persons or circumstances.
              
            
          
          
            Subpart—Procedure for Conduct of Referenda in Connection with a Fluid Milk Promotion Order
            
              § 1160.600
              General.
              Referenda to determine whether eligible fluid milk processors favor the issuance, continuance, termination or suspension of a Fluid Milk Promotion Order authorized by the Fluid Milk Promotion Act of 1990 shall be conducted in accordance with this subpart.
            
            
              § 1160.601
              Definitions.
              As used in this subpart:
              (a) Act means the Fluid Milk Promotion Act of 1990 (Subtitle H of Title XIX of the Food, Agriculture, Conservation, and Trade Act of 1990, Pub. L. 101-624, 7 U.S.C. 6401-6417) and any amendments thereto.
              (b) Department means the United States Department of Agriculture.
              (c) Secretary means the Secretary of Agriculture of the United States or any officer or employee of the Department to whom authority has heretofore been delegated, or to whom authority may hereafter be delegated, to act in the Secretary's stead.
              (d) Administrator means the Administrator of the Agricultural Marketing Service, with power to redelegate, or any officer or employee of the Department to whom authority has been delegated or may hereafter be delegated to act in the Administrator's stead.
              (e) Order means a Fluid Milk Promotion Order, and any amendments thereto, authorized by the Act.
              (f) Board means the National Fluid Milk Processor Promotion Board established pursuant to the Act.
              (g) Assessment means the monies that are collected and remitted to the Board pursuant to the Act.
              (h) Person means any individual, group of individuals, partnership, corporation, association, cooperative association or other entity.
              (i) Fluid milk processor means any person who is defined as a fluid milk processor under the order, or under the proposed order on which the initial referendum is held.
              (j) Referendum agent means the person designated by the Secretary to conduct the referendum.
              (k) Representative period means the period designated by the Secretary pursuant to Sections 1999N and 1999O of the Act.
            
            
              § 1160.602
              Conduct of referendum.
              (a) The referendum shall be conducted by mail in the manner prescribed in this subpart. The referendum agent may utilize such personnel or agencies of the Department as are deemed necessary by the Administrator. There shall be no voting except within the time specified by the referendum agent.
              (b) The referendum agent shall mail to each fluid milk processor that has properly registered to participate in the referendum:
              (1) A ballot containing a description of the question(s) upon which the referendum is being held;
              (2) Instructions for completing the ballot; and
              (3) A statement as to the time within which the ballot must be mailed to the referendum agent.
            
            
              § 1160.603
              Who may vote.

              (a) Each person who was a fluid milk processor during the representative period, as determined by the Secretary, and who at the time of voter registration and when voting is processing and marketing commercially fluid milk products in consumer-type packages in the United States shall be entitled to vote in a referendum, and no such person shall be refused a ballot. Any person casting more than one ballot with conflicting votes shall thereby invalidate all ballots cast by such person in such referendum. Each person voting shall have registered with the referendum agent prior to the voting period. Each ballot cast shall contain a certification by the person casting the ballot that such person is qualified to vote. All information required on the ballot pertinent to the identification of the person voting must be supplied and certified to as being correct in order for the ballot to be valid.
              (b) Voting by proxy or agent will not be permitted. However, the ballot of a fluid milk processor who is other than an individual may be cast by a person who is duly authorized to do so, and such ballot shall contain a certification by such person that the entity on whose behalf the ballot is cast was a fluid milk processor during the representative period. All information required on the ballot pertinent to the identification of the fluid milk processor on whose behalf the ballot is cast must be supplied and certified to as being correct in order for the ballot to be valid.
            
            
              § 1160.604
              Duties of the referendum agent.
              The referendum agent, in addition to any other duties imposed by this subpart, shall:
              (a) For the purpose of adjusting the rate of assessment, determine and publicly announce prior to the voting period the total volume of fluid milk products marketed by all processors of fluid milk in the United States during the representative period and the portion of such volume that must be represented by those fluid milk processors voting in favor of the question included on the ballot if the referendum question is to pass.
              (b)(1) Within 12 days after the deadline for registering to vote in the referendum, the referendum agent shall make available upon request a list of those fluid milk processors that properly registered. Any challenge of a processor's eligibility to vote must be received by the referendum agent within 17 days of the deadline for voter registration.
              (2) If the voting eligibility of any fluid milk processor is challenged within the timeframe specified in § 1160.604(b)(1), the referendum agent shall review the challenge and make a final determination regarding the processor's eligibility to vote.
              (3) Prior to the time of mailing ballots to fluid milk processors, the referendum agent shall prepare a final list of eligible voters and make such list available upon request.
              (c) Verify the eligibility of all persons voting in the referendum by reviewing all ballots cast to assure that each ballot:
              (1) Was mailed within the prescribed time;
              (2) Contains all certifications required attesting to the eligibility of the person to vote, and that the person voting filed with the referendum agent prior to the voting period the advance registration required pursuant to § 1160.606(a)(1); and
              (3) Was completed with respect to all necessary information pertinent to the identification of the person voting so that additional verification can be conducted by the referendum agent to substantiate the eligibility of each such person to vote.
              (d) Conduct further verification, as necessary, to determine the eligibility of each person to vote. Such verification may be completed by reviewing readily available sources of information, including the following:
              (1) Records of the Department;
              (2) Fluid milk processors' records; and
              (3) Any other reliable sources of information which may be available to the referendum agent.
              (e) Further verify ballots to avoid a duplication of votes. The following criteria shall serve as a guide:
              (1) Each fluid milk processor that is other than an individual shall be regarded as one person for voting purposes;
              (2) No more than one vote may be cast on behalf of any one fluid milk processor; and
              (3) In the event that more than one individual claim the right to vote and cast a ballot for a fluid milk processor, concurring votes of such individuals shall be treated as one vote while any conflicting votes shall thereby invalidate all ballots cast by such individuals.
              [58 FR 62503, Nov. 29, 1993, as amended at 62 FR 3983, Jan. 28, 1997]
            
            
              § 1160.605
              Scheduling of referendum.
              A referendum shall be held:
              (a) Whenever prescribed by the order;

              (b) For the purpose of adjusting the rate of assessment:
              
              (1) At the direction of the Secretary; or
              (2) Upon request of the Board or upon request of any group of fluid milk processors that marketed during a representative period, as determined by the Secretary, 10 percent or more of the volume of fluid milk products marketed by all processors of fluid milk in the United States during that period; or
              (c) For the purpose of suspending or terminating the order:
              (1) At the direction of the Secretary; or
              (2) Upon request of the Board or upon request of any group of fluid milk processors that marketed during a representative period, as determined by the Secretary, 10 percent or more of the volume of fluid milk products marketed by fluid milk processors voting in the preceding referendum.
              [62 FR 3984, Jan. 28, 1997]
            
            
              § 1160.606
              Notice of referendum.
              The referendum agent shall provide at least 30 days' notice of any referendum authorized by the Act by:
              (a) Mailing to each known person processing fluid milk products a notice of referendum, which shall include:
              (1) An advance registration form to be filed with the referendum agent prior to the voting period by any person choosing to vote in the referendum, with a statement as to the time within which the registration form must be mailed to the referendum agent;
              (2) A copy of the final rule, when applicable;
              (3) A sample ballot containing a description of the question(s) upon which the referendum is being held; and
              (4) Rules for participating in the referendum, including a statement as to the time within which the ballot must be mailed to the referendum agent; and
              (b) Giving public notice of the referendum:
              (1) By furnishing press releases and other information to available media of public information (including but not limited to press, radio, and television facilities) announcing the time within which ballots must be completed and mailed to the referendum agent, eligibility requirements, required certifications to cast a valid ballot, where additional information, ballots and instructions may be obtained, and other pertinent information; and
              (2) By such other means as the referendum agent may deem advisable.
            
            
              § 1160.607
              Tabulation of ballots.
              (a) The referendum agent shall verify the validity of all ballots cast in accordance with the instructions and requirements specified in §§ 1160.602 through 1160.606. Ballots that are not valid shall be marked “disqualified” with a notation on the ballot as to the reason for the disqualification.
              (b) The total number of ballots cast, including the disqualified ballots, shall be ascertained. The number of ballots cast approving, the number of ballots cast disapproving, and the pounds of fluid milk products distributed during the representative period by the processors represented in each grouping of ballots, shall also be ascertained. The ballots marked “disqualified” shall not be considered as approving or disapproving, and the persons who cast such ballots shall not be regarded as participating in the referendum.
              (c) The referendum agent shall notify the Administrator of the number of ballots cast, the count of the votes, the number of disqualified ballots, and the volume of fluid milk products associated with the ballots cast as prescribed in § 1160.607(b). The referendum agent shall seal the ballots and transmit to the Administrator a complete detailed report of all actions taken in connection with the referendum and all other information furnished to or compiled by the referendum agent.
              (d) Announcement of the results of the referendum will be made only at the direction of the Secretary. The referendum agent or others who assist in the referendum shall not disclose the results of the referendum or the total number of ballots and votes cast.
            
            
              § 1160.608
              Confidential information.
              The ballots cast, the identity of any person who voted, or the manner in which any person voted and all information furnished to, compiled by, or in the possession of the referendum agent, except the list of eligible voters, shall be regarded as confidential.
            
            
              
              § 1160.609
              Supplementary instructions.
              The Administrator is authorized to issue instructions and to prescribe forms and ballots, not inconsistent with the provisions of this subpart, to govern the conduct of referenda by referendum agents.
            
          
        
        
          PARTS 1161-1169 [RESERVED]
        
        
          Pt. 1170
          PART 1170—DAIRY PRODUCT MANDATORY REPORTING
          
            Sec.
            1170.1
            Secretary.
            1170.2
            Act.
            1170.3
            Person.
            1170.4
            Dairy products.
            1170.5
            Manufacturer.
            1170.6
            Store.
            
              Dairy Product Reporting Programs
              1170.7
              Reporting requirements.
              1170.8
              Price reporting specifications.
              1170.9
              Price reporting exemptions.
              1170.10
              Storage reporting specifications.
              1170.11
              Records.
              1170.12
              Confidential information.
            
            
              Verification and Enforcement
              1170.13
              Verification of reports.
              1170.14
              Noncompliance procedures.
              1170.15
              Appeals.
              1170.16
              Enforcement.
              1170.17
              Publication of statistical information.
            
          
          
            Authority:
            7 U.S.C. 1637-1637b, as amended by Pub. L. 106-532, 114 Stat. 2541; Pub. L. 107-171, 116 Stat. 207; and Pub. L. 111-239, 124 Stat. 2501.
          
          
            Source:
            73 FR 34181, June 17, 2008, unless otherwise noted.
          
          
            § 1170.1
            Secretary.
            
              Secretary means the Secretary of Agriculture of the United States or any other officer or employee of USDA to whom authority has been delegated.
          
          
            § 1170.2
            Act.
            
              Act means the Agricultural Marketing Act of 1946, 7 U.S.C. 1621 et seq., as amended by the Dairy Market Enhancement Act of 2000, Pub. L. 106-532, 114 Stat. 2541; the Farm Security and Rural Investment Act of 2002, Pub. L. 107-171, 116 Stat. 207; and the Mandatory Price Reporting Act of 2010, Pub. L. 111-239, 124 Stat. 2501.
            [77 FR 8721, Feb. 15, 2012]
          
          
            § 1170.3
            Person.
            
              Person means an individual, partnership, corporation, association, or any other business unit.
          
          
            § 1170.4
            Dairy products.
            
              Dairy Products means:
            (a) Manufactured dairy products that are used by the Secretary to establish minimum prices for Class III and Class IV milk under a Federal milk marketing order issued under section 8c of the Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937; and
            (b) Substantially identical products designated by the Secretary in this part.
          
          
            § 1170.5
            Manufacturer.
            
              Manufacturer means any person engaged in the business of buying milk in commerce for the purpose of manufacturing dairy products in one or more locations.
          
          
            § 1170.6
            Store.
            (a) Store means to place cheese or butter in a warehouse or facility which is artificially cooled to a temperature of 50 degrees Fahrenheit or lower and hold these dairy products for 30 days or more; or
            (b) Store means to place nonfat dry milk or dry whey in a manufacturing plant, packaging plant, distribution point, or shipment in transit.
            Dairy Product Reporting Programs
          
          
            § 1170.7
            Reporting requirements.

            (a) All dairy product manufacturers, with the exception of those who are exempt as described in § 1170.9, shall submit a report weekly to the Agricultural Marketing Service (AMS) by Tuesday, 12 noon local time of reporting entities, on all products sold as specified in § 1170.8 during the 7 days ending 12 midnight of the previous Saturday, local time of the plant or storage facility where the sales are made. If a Federal holiday falls on Monday through Wednesday of a particular week, the due date for report submission may be adjusted. Prior to the beginning of each calendar year, AMS shall release, to manufacturers that are required to report, the times and dates that reports are due. For the applicable products, the report shall be submitted by electronic means specified by AMS and shall indicate the name, address, plant location(s), quantities sold, total sales dollars, dollars per pound, and the moisture content where applicable. Each sale shall be reported for the time period when the transaction is completed, i.e. the product is “shipped out” and title transfer occurs. Each sale shall be reported either f.o.b. plant if the product is “shipped out” from the plant or f.o.b. storage facility location if the product is “shipped out” from a storage facility. In calculating the total dollars received and dollars per pound, the reporting entity shall neither add transportation charges incurred at the time the product is “shipped out” or after the product is “shipped out” nor deduct transportation charges incurred before the product is “shipped out.” In calculating the total dollars received and dollars per pound, the reporting entity shall not deduct brokerage fees or clearing charges paid by the manufacturer.
            (b) Manufacturers or other persons storing dairy products are required to report, on a monthly basis, stocks of dairy products (as defined in § 1170.4) on hand, on the appropriate forms supplied by the National Agricultural Statistic Service. The report shall indicate the name, address, and stocks on hand at the end of the month for each storage location.
            [77 FR 8721, Feb. 15, 2012]
          
          
            § 1170.8
            Price reporting specifications.
            The following are the reporting specifications for each dairy product:
            (a) Specifications for Cheddar Cheese Prices:
            (1) Variety: Cheddar cheese.
            (2) Style: 40-pound blocks or 500-pound barrels.
            (3) Moisture Content:
            (i) 40-pound blocks: Moisture content is not reported. Exclude cheese that will be aged.
            (ii) 500-pound barrels: Report weighted average moisture content of cheese sold. AMS will adjust price to a benchmark of 38.0 percent based on standard moisture adjustment formulas. Exclude cheese with moisture content exceeding 37.7 percent.
            (4) Age: Not less than 4 days or more than 30 days on date of sale.
            (5) Grade:
            (i) 40-pound blocks: Product meets Wisconsin State Brand or USDA Grade A or better standards.
            (ii) 500-pound barrels: Product meets Wisconsin State Brand or USDA Extra Grade or better standards.
            (6) Color:
            (i) 40-pound blocks: colored and within the color range of 6-8 on the National Cheese Institute color chart.
            (ii) 500-pound barrels: white.
            (7) Packaging:
            (i) 40-pound blocks: Price should reflect cheese wrapped in a sealed, airtight package in corrugated or solid fiberboard containers with a reinforcing inner liner or sleeve. Exclude all other packaging costs from the reported price.
            (ii) 500-pound barrels: Exclude all packaging costs from the reported price.
            (8) Exclude: Intra-company sales, resales of purchased cheese, forward pricing sales (sales in which the selling price was set [not adjusted] 30 or more days before the transaction was completed), cheese produced under faith-based close supervision and marketed at a higher price than the manufacturer's wholesale market price for the basic commodity (for example, kosher cheese produced with a rabbi on site who is actively involved in supervision of the production process), sales under the Dairy Export Incentive Program or other premium-assisted sales (for example, export assistance sales through the Cooperatives Working Together program), and cheese certified as organic by a USDA-accredited certifying agent.
            (b) Specifications for Butter Prices:
            (1) Variety: 80 percent butterfat, salted, fresh or storage.
            (2) Grade: Product meets USDA Grade AA standards.
            (3) Packaging: 25-kilogram and 68-pound box sales.

            (4) Exclude: Unsalted and Grade A butter, intra-company sales, resales of purchased butter, forward pricing sales (sales in which the selling price was set [not adjusted] 30 or more days before the transaction was completed), butter produced under faith-based close supervision and marketed at a higher price than the manufacturer's wholesale market price for the basic commodity (for example, kosher butter produced with a rabbi on site who is actively involved in supervision of the production process), sales under the Dairy Export Incentive Program or other premium-assisted sales (for example, export assistance sales through the CWT program), and butter certified as organic by a USDA-accredited certifying agent.
            (c) Specifications for Dry Whey Prices:
            (1) Variety: Edible nonhygroscopic.
            (2) Age: No more than 180 days.
            (3) Grade: Product meets USDA Extra Grade standards.
            (4) Packaging or container: 25-kilogram bag, 50-pound bag, tote, or tanker.
            (5) Exclude: Sales of Grade A dry whey, intra-company sales, resales of purchased dry whey, forward pricing sales (sales in which the selling price was set [not adjusted] 30 or more days before the transaction was completed), dry whey produced under faith-based close supervision and marketed at a higher price than the manufacturer's wholesale market price for the basic commodity (for example, kosher dry whey produced with a rabbi on site who is actively involved in supervision of the production process), premium-assisted sales, and dry whey certified as organic by a USDA-accredited certifying agent.
            (d) Specifications for the Nonfat Dry Milk Prices:
            (1) Variety: Non-fortified.
            (2) Age: No more than 180 days.
            (3) Grade: Product meets USDA Extra Grade or USPH 2
               Grade A standards.
            
              
                2 USPH refers to the US Department of Health and Human Services—Public Health Service/Food and Drug Administration.
            
            (4) Packaging or container: 25-kilogram bag, 50-pound bag, tote, or tanker.
            (5) Exclude: Nonfat dry milk manufactured using high heat process, sales of instant nonfat dry milk, sales of dry buttermilk products, intra-company sales, resales of purchased nonfat dry milk, forward pricing sales (sales in which the selling price was set [not adjusted] 30 or more days before the transaction was completed), nonfat dry milk produced under faith-based close supervision and marketed at a higher price than the manufacturer's wholesale market price for the basic commodity (for example, kosher nonfat dry milk produced with a rabbi on site who is actively involved in supervision of the production process), sales under the Dairy Export Incentive Program or other premium-assisted sales, and nonfat dry milk certified as organic by a USDA-accredited certifying agent.
            [73 FR 34181, June 17, 2008, as amended at 77 FR 8721, Feb. 15, 2012]
          
          
            § 1170.9
            Price reporting exemptions.
            (a) Any manufacturer that processes and markets less than 1 million pounds of cheddar cheese per calendar year is exempt from reporting cheddar cheese sales as specified in § 1170.8(a).
            (b) Any manufacturer that processes and markets less than 1 million pounds of butter per calendar year is exempt from reporting butter sales as specified in § 1170.8(b).
            (c) Any manufacturer that processes and markets less than 1 million pounds of dry whey per calendar year is exempt from reporting dry whey sales as specified in § 1170.8(c).
            (d) Any manufacturer that processes and markets less than 1 million pounds of nonfat dry milk per calendar year is exempt from reporting nonfat dry milk sales as specified in § 1170.8(d).
          
          
            § 1170.10
            Storage reporting specifications.
            (a) Cold Storage Report:
            (1) Reporting universe: All warehouses or facilities, artificially cooled to a temperature of 50 degrees Fahrenheit or lower, where dairy products generally are placed and held for 30 days or more. Excluded are stocks in refrigerated space maintained by wholesalers, jobbers, distributors, and chain stores; locker plants containing individual lockers; and frozen food processors whose inventories are turned over more than once a month.
            (2) Products required to be reported:

            (i) Natural cheese, domestic and foreign made, including barrel and cheese to be processed; American type cheeses, (cheddar, Monterey, Colby, etc.), including government owned stocks; Swiss; other natural cheese types (brick, mozzarella, Muenster, Parmesan, etc.). Exclude processed cheese.
            (ii) Salted and unsalted butter, anhydrous milkfat (AMF), butter oil, including government owned stocks.
            (b) Dairy Products Report:
            (1) Reporting universe: All manufacturing plants.
            (2) Products required to be reported:
            (i) Nonfat dry milk.
            (ii) Dry whey.
          
          
            § 1170.11
            Records.
            Each person required to report information to the Secretary shall maintain, and make available to the Secretary, on request, original contracts, agreements, receipts, and other records associated with the sale or storage of any dairy products during the 2-year period beginning on the date of the creation of the records.
          
          
            § 1170.12
            Confidential information.
            Except as otherwise directed by the Secretary or the Attorney General for enforcement purposes, no officer, employee, or agent of the United States shall make available to the public information, statistics, or documents obtained from or submitted by any person in compliance with the Dairy Product Mandatory Reporting program other than in a manner that ensures that confidentiality is preserved regarding the identity of person, including parties to a contract, and proprietary business information.
            Verification and Enforcement
          
          
            § 1170.13
            Verification of reports.
            For the purpose of assuring compliance and verification, records and reports required to be filed by manufacturers or other persons pursuant to section 273(b)(1)(A)(i) of the Act, the Agricultural Marketing Service, through its duly authorized agents, shall have access to any premises where applicable records are maintained, where dairy products are produced or stored, and at any time during reasonable business hours shall be permitted to inspect such manufacturer or person, and any original contracts, agreements, receipts, and other records associated with the sale of any dairy products.
          
          
            § 1170.14
            Noncompliance procedures.
            (a) When the Secretary becomes aware that a manufacturer or person may have willfully delayed reporting of, or failed or refused to provide, accurate information pursuant to section 273(b)(1)(A)(i) of the Act, the Secretary may issue a cease and desist order.
            (b) Prior to the issuance of a cease and desist order, the Secretary shall provide notice and an opportunity for an informal hearing regarding the matter to the manufacturer or person involved.
            (c) The notice shall contain the following information:
            (1) That the issuance of a cease and desist order is being considered;
            (2) That the reasons for the proposed cease and desist order in terms sufficient to put the person on notice of the conduct or lack thereof upon which the notice is based;
            (3) That within 30 days after receipt of the notice, the manufacturer or person may submit, in person, in writing, or through a representative, information and argument in opposition to the proposed cease and desist order; and
            (4) That if no response to the notice is received within the 30 days after receipt of the notice, that a cease and desist order may be issued immediately.
            (d) If a manufacturer or person requests a hearing, the hearing should be held at a location and time that is convenient to the parties concerned, if possible. The hearing will be held before the Deputy Administrator, Dairy Programs, Agricultural Marketing Service, or a designee. The manufacturer or person may be represented. Witnesses may be called by either party.

            (e) The Deputy Administrator, Dairy Programs, Agricultural Marketing Service, or a designee will make a decision on the basis of all the information in the administrative record, including any submission made by the manufacturer or person. The decision of whether a cease and desist order should be issued shall be made within 30 days after receipt of any information and argument submitted by the manufacturer or person. The cease and desist order shall be final unless the affected manufacturer or person requests a reconsideration of the order to the Administrator, Agricultural Marketing Service, within 30 days after the date of the issuance of the order.
          
          
            § 1170.15
            Appeals.
            If the cease and desist order is confirmed by the Administrator, Agricultural Marketing Service, the manufacturer or person may appeal the order in the appropriate United States District Court not later than 30 days after the date of the confirmation of the order.
          
          
            § 1170.16
            Enforcement.
            (a) If a person subject to the Dairy Product Mandatory Reporting program fails to obey a cease and desist order after the order has become final and unappealable, or after the appropriate United States district court has entered a final judgment in favor of the Administrator, Agricultural Marketing Service, the United States may apply to the appropriate United States district court for enforcement of the order.
            (b) If the court determines that the cease and desist order was lawfully made and duly served and that the manufacturer or person violated the order, the court shall enforce the order.
            (c) If the court finds that the manufacturer or person violated the cease and desist order, the manufacturer or person shall be subject to a civil penalty of not more than the amount specified at § 3.91(b)(1)(liv) of this title for each offense.
            [73 FR 34181, June 17, 2008, as amended at 75 FR 17561, Apr. 7, 2010]
          
          
            § 1170.17
            Publication of statistical information.
            Not later than 3 p.m. Eastern Time on the Wednesday of each week, AMS shall publish aggregated information obtained from manufacturers or other persons of all products sold as specified in § 1170.8. If a Federal holiday falls on Monday through Wednesday of a particular week, the due date for report publication may be adjusted. The public shall be notified of report times prior to the beginning of the calendar year.
            [77 FR 8721, Feb. 15, 2012]
          
        
        
          PARTS 1171-1199 [RESERVED]
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of January 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 600—699) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        Federal Housing Finance Board (Parts 900—999)
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—699)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of January 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense Contract Audit Agency
      32, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, 2
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Housing Finance Board
      12, IX
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring,  Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resources Conservation Service
      7, VI
      Natural Resource Revenue, Office of
      30, XII
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, XXXV; 5, IV; 45, VIII
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X;5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      7 CFR (1-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
        2015
        7 CFR
        80 FR
        Page
        Subtitle B
        Chapter X
        1150.153 (c)(2)(i) amended; CFR correction
        81737
        1150.157 (i) removed; (j) redesignated as new (i); (a) through (e), (g) and new (i) revised; eff. 2-29-16
        82021
        1160.215 (b) through (e) revised; eff. 2-29-16
        82022
      
      
        2016
        7 CFR
        81 FR
        Page
        Subtitle B
        Chapter X
        1150 Policy statement
        62809
        1150.131 (c) revised
        53247
      
      
        2017
        (No regulations published)
      
      
        2018
        7 CFR
        83 FR
        Page
        Subtitle B
        Chapter X
        1006.1—1006.86 (Subpart) Redesignated as Subpart A
        21845
        1006.60 (a) and (g) revised; (h) and (i) added
        21845
        1051 Added
        26548
      
      
        2019
        7 CFR
        84 FR
        Page
        Subtitle B
        Chapter X
        1000.50 (b) revised
        8591
        (b) correctly revised
        12483
        1145.2 (a) and (b) revised
        6962
        1146 Added
        46658
      
      ○
    
  
